     Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 1 of 259




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________________

ANDREA LaPIETRA, Individually and
as Power of Attorney, and DEASHON TARVER,

                                     Plaintiffs,
       v.                                                                 9:19-CV-1527
                                                                          (TJM/TWD)

CITY OF ALBANY POLICE DEPARTMENT, et al.,

                              Defendants.
_____________________________________________

APPEARANCES:                                        OF COUNSEL:

ANDREA LaPIETRA
  Plaintiff, pro se
1030 Washington Ave.
#2
Albany, NY 12203

DEASHON TARVER
  Plaintiff, pro se
Monte Mario Motel
Room 21
947 New Loudon Road
Latham, NY 12110

THÉRÈSE WILEY DANCKS, United States Magistrate Judge

                      REPORT-RECOMMENDATION AND ORDER

I.     INTRODUCTION

       This action was commenced by two pro se plaintiffs, Deashon Tarver (“Tarver”) and

Andrea LaPietra (“LaPietra”), individually and “as Power of Attorney” for Tarver, pursuant to

42 U.S.C. § 1983 (“Section 1983”). (Dkt. No. 1.) A complete history of this action to date can

be found in the prior Decisions and Orders of this Court filed on January 15, 2020, February 26,

2020, and April 6, 2020. (See Dkt. Nos. 4, 11, 13.) The Court previously granted LaPietra’s
      Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 2 of 259




motion to proceed in forma pauperis and dismissed any claims that LaPietra asserted on behalf

of Tarver. (Dkt. No. 4 at 4-5.) The Court also directed Tarver to comply with the filing fee

requirements. Id.

       On May 22, 2020, Tarver complied with the Court’s directives and submitted a motion to

proceed in forma pauperis (“IFP Application”). (Dkt. No. 20.) Upon review of Tarver’s IFP

application, the Court finds that he has demonstrated sufficient economic need. See 28 U.S.C. §

1915(a)(2). Accordingly, the Court grants Tarver’s IFP Application.

       The Court shall now consider the sufficiency of the allegations set forth in the Complaint

in light of 28 U.S.C. § 1915(e) and 28 U.S.C. § 1915A. (Dkt. No. 1.) The Court will also

address Tarver’s motion to appoint counsel (Dkt. No. 21) and LaPietra’s motion to appoint

counsel (Dkt. No. 6), which was previously held in abeyance. (See Dkt. No. 11.)

II.    SUFFICIENCY OF THE COMPLAINT

       A.      Standard of Review

       Having found that Plaintiffs meet the financial criteria for commencing this action in

forma pauperis, and because Plaintiffs seek relief from an officer or employee of a governmental

entity, the Court must consider the sufficiency of the allegations set forth in the Complaint in

light of 28 U.S.C. §§ 1915(e) and 1915A. 1 Section 1915(e) of Title 28 of the United States Code




       1
         Tarver was incarcerated at Mid-State Correctional Facility at the time the action was
commenced. See http://nysdoccslookup.doccs.ny.gov (DIN 18A1582) (last visited Sept. 27,
2020). Therefore, 28 U.S.C. § 1915A is applicable. See Rogers v. New York City Police Dep’t,
No. 12 CV 3042, 2012 WL 4863161, at *1 n.3 (E.D.N.Y. Oct. 12, 2012) (a plaintiff who has
been released from incarceration is still considered a prisoner under § 1915A if he was
imprisoned at the time the action was commenced); see also Brown v. Jacobson, No. 98 Civ.
0565, 1999 WL 1125122, at *5 (S.D.N.Y. Dec. 8, 1999) (prisoner’s complaint subject to
heightened scrutiny under the Prison Litigation Reform Act of 1999 even after release from
custody because it concerns prison officials’ misconduct).



                                                 2
     Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 3 of 259




directs that, when a plaintiff seeks to proceed in forma pauperis, “the court shall dismiss the case

at any time if the court determines that – . . . (B) the action . . . (i) is frivolous or malicious; (ii)

fails to state a claim on which relief may be granted; or (iii) seeks monetary relief against a

defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B). 2

        Similarly, under 28 U.S.C. § 1915A, a court must review any “complaint in a civil action

in which a prisoner seeks redress from a governmental entity or officer or employee of a

governmental entity” and must “identify cognizable claims or dismiss the complaint, or any

portion of the complaint, if the complaint . . . is frivolous, malicious, or fails to state a claim

upon which relief may be granted; or . . . seeks monetary relief from a defendant who is immune

from such relief.” 28 U.S.C. § 1915A(b); see also Carr v. Dvorin, 171 F.3d 115, 116 (2d Cir.

1999) (per curiam) (noting that Section 1915A applies to all actions brought by prisoners against

government officials even when plaintiff paid the filing fee).

        Additionally, when reviewing a complaint, the Court may also look to the Federal Rules

of Civil Procedure (“Federal Rules”). Rule 8 of the Federal Rules provides that a pleading which

sets forth a claim for relief shall contain, inter alia, “a short and plain statement of the claim

showing that the pleader is entitled to relief.” See Fed. R. Civ. P. 8(a)(2). The purpose of Rule 8

“is to give fair notice of the claim being asserted so as to permit the adverse party the opportunity

to file a responsive answer, prepare an adequate defense and determine whether the doctrine of

res judicata is applicable.” Hudson v. Artuz, No. 95 Civ. 4768, 1998 WL 832708, at *1

(S.D.N.Y. Nov. 30, 1998) (quoting Powell v. Marine Midland Bank, No. 95-CV-0063 (TJM),

162 F.R.D. 15, 16 (N.D.N.Y. June 23, 1995) (other citations omitted)). Although “[n]o technical



        2
         To determine whether an action is frivolous, a court must look to see whether the
complaint “lacks an arguable basis either in law or in fact.” Neitzke v. Williams, 490 U.S. 319,
325 (1989).


                                                     3
     Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 4 of 259




form is required,” the Federal Rules make clear that each allegation contained in the pleading

“must be simple, concise, and direct.” Fed. R. Civ. P. 8(d).

       Further, Rule 10 of the Federal Rules provides in pertinent part that:

               “[a] party must state its claims or defenses in numbered
               paragraphs, each limited as far as practicable to a single set of
               circumstances. A later pleading may refer by number to a
               paragraph in an earlier pleading. If doing so would promote
               clarity, each claim founded on a separate transaction or occurrence
               – and each defense other than a denial – must be stated in a
               separate count or defense.

Fed. R. Civ. P. 10(b). This serves the purpose of “provid[ing] an easy mode of identification for

referring to a particular paragraph in a prior pleading[.]” Flores v. Graphtex, 189 F.R.D. 54, 54

(N.D.N.Y. 1999) (quotation marks and citations omitted).

       A court should not dismiss a complaint if the plaintiff has stated “enough facts to state a

claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While the court should construe the factual

allegations in the light most favorable to the plaintiff, “the tenet that a court must accept as true

all of the allegations contained in a complaint is inapplicable to legal conclusions.” Id.

“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Id. (citing Twombly, 550 U.S. at 555). Rule 8 of the Federal Rules

“demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Id. Thus,

a pleading that contains only allegations which “are so vague as to fail to give the defendants

adequate notice of the claims against them” is subject to dismissal. Sheehy v. Brown, 335 F.

App’x 102, 104 (2d Cir. 2009).




                                                   4
     Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 5 of 259




       Where a pro se complaint fails to state a cause of action, the court generally “should not

dismiss without granting leave to amend at least once when a liberal reading of the complaint

gives any indication that a valid claim might be stated.” Cuoco v. Moritsugu, 222 F.3d 99, 112

(2d Cir. 2000) (citation and internal quotation marks omitted). An opportunity to amend is not

required where “the problem with [the plaintiff’s] causes of action is substantive” such that

“better pleading will not cure it.” Id. (citation omitted).

       B.      Summary of the Complaint

       The incidents that form the foundation for the Complaint occurred on December 14,

2016, and while Tarver was confined at Albany County Correctional Facility (“Albany County

C.F.”). The Complaint totals 259 pages and is a rambling, disjointed mix of conclusory

allegations, that is, in large part, comprised of excerpts that appear to have been cut and pasted

throughout the document from legal articles, statutes, and cases. (Dkt. No. 1. 3) Named as

defendants are: City of Albany Police Department, Officer Jan Mika, Officer Adam Iannacito,

Albany County C.F., CO Burns, Sgt. Remillard, Unknown Officers, Unknown Parole Officers,

Unknown Plain Clothes Officer, Unknown Sgt., Unknown Correctional Officers, and Unknown

Medical and Dental Workers. The following facts are set forth as alleged by Plaintiffs.

       On December 14, 2016, Plaintiffs were at LaPietra’s second-floor apartment located at

1030 Washington Avenue, #2, in Albany, New York. (Dkt. No. 1-1 at 5. 4) Tarver, identified as




       3
          The Complaint includes exhibits. (See Dkt. No. 1-1 through Dkt. No. 1-6.) To the
extent that the exhibits are relevant to the incidents described in the Complaint, the Court will
consider the Complaint as well as any documents attached. See Cortec Indus., Inc. v. Sum
Holding L.P., 949 F.2d 42, 47 (2d Cir. 1991) (the complaint is deemed to include any written
instrument attached to it as an exhibit or any statements or documents incorporated in it by
reference).
        4
          LaPietra is “part of an independent living program for a health-related reason.” (Dkt.
No. 1-1 at 5.) Her apartment is on the second floor.


                                                  5
      Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 6 of 259




LaPietra’s “loved one” and boyfriend, was on parole supervision. Id. LaPietra left “to pick

something up” and Tarver stayed at the apartment. Id. She left her apartment keys with Tarver.

Id. On the way back to the apartment, LaPietra received a telephone call from her “case

coordinator” informing her that Albany police officers were outside her apartment. Id.

       When she returned to the apartment, Tarver “was sitting and being detained, handcuffed

in the back seat of a police vehicle that was parked in front of the apartment.” Id. 5 Tarver was

“under arrest” but the police officers did not tell Tarver “what he was under arrest for” and did

not read him his “Miranda” rights. Id. “They threatened that they were going to taser him[.]”

Id.

       LaPietra states her “apartment was open and the police” had been through the apartment

and her personal belongings including “paperwork pertaining to [her] health, government

paperwork, [her] garbage, and everything.” Id. at 5, 6. LaPietra was also questioned by police

officers and a sergeant. Id. at 6. She stated Tarver did not live with her but admitted he

sometimes stayed overnight “with the permission of his PO.” Id. LaPietra was also asked other

personal questions, including “confidential” conditions of her residence program. Id. at 6.

“They” also questioned LaPietra about “some items that were in the corner of the dining room”

because “they suspected that those items were stolen.” Id. at 7. Officer Jan Mika said to




       5
          According to Tarver, he was “coming down the stairs, and had the door to stairwell
open a crack, and he and the officer saw each other through the glass cutout window in the door
to the house/vestibule. The officer pushed in on the door to the house and entered into the
vestibule while [Tarver] was still in the stairwell. At some point, he asked [Tarver] what he was
doing there and he said he lived there; He cuffed him, sat him down on the outside stoop, asked
what was in his pocket, and he told them the keys and his wallet and they took the keys and
wallet out of his pocket and immediately went in the other 2 doors without even checking on
who he was, that he had a parole condition, or where he lived, which could have been easily
ascertained.”



                                                 6
     Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 7 of 259




LaPietra, “oh by the way some parole officers were here earlier.” Id. at 8-9. She thought that

was a “strange comment to make at the time because it did not fit into the context of what [they]

were speaking about.” Id. at 9. 6

       LaPietra “was outside with the officers they asked [her] to go sit in [her] car then another

officer said no stand over here to the side of the driveway.” Id. at 7. LaPietra states she was

“detained” and “questioned” for more than twenty-minutes and her apartment was searched

without a warrant. Id. at 7, 15-6.

       During the course of Tarver’s arrest, he was “pushed up against a police vehicle, his

earring was ripping out of his ear . . . the police then threated to use a Taser on him . . . and then

put him on the ground.” Id. at 101. Tarver was arrested without a warrant and charged with

petty larceny. Id. at 7. Tarver was “arraigned judicially for a misdemeanor” and “maliciously

prosecuted for a felony.” Id. at 11. Tarver ultimately “took a plea deal.” Id. at 13.

       The Complaint states that defendant “law enforcement officers observed the illegal nature

of the search and seizure of the residence and willfully ignored it and participated.” Id. at 10.

Plaintiffs claim that “fellow officers had an opportunity to intervene to prevent further harm and

to report the misconduct. Yet they failed to act or intervene.” Id. The Complaint further claims

the Sergeant of the Albany Police Department “participated” in Tarver’s arrest, was responsible

for the supervision of the defendant police officers, failed to intervene and prevent the ongoing



       6
           LaPietra continues: “If there were parole officers there they were not there when I got
there and they were not the ones who originally went into the apartment or conducted a search.
They city officer who entered did not have a warrant to enter, but they had a witness [Tarver’s]
counsel later told me. If there was a witness I saw no signs of them.” (Dkt. No. 1-1 at 9.) “It
would have been more than reasonable to doubt anything [Tarver] said and because the officer
had access to [Tarver’s] wallet and had him handcuffed it would have been reasonable enough to
ascertain whose residence it was, and that [Tarver] had a parole condition, to contact his parole
officer, or to obtain a warrant. None of this was done.” Id. at 9-10.



                                                   7
        Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 8 of 259




misconduct of the officers, “which resulted in the arrest and prosecution” of Tarver. Id. at 10-

11. 7

         Later that night, “they” took Tarver from the police station to the emergency room at

Albany Medical Center “because he tried to hurt himself.” Id. at 92. Tarver’s hands and feet

were shackled. Id. at 92-93. At the emergency room, Tarver was denied his right civil rights to

use the bathroom and was subjected to excessive force. Id. Although Tarver was permitted to

use the bathroom at least once while at the emergency room, which “went well,” when it “came

time for him to go to the bathroom again . . . the police said no.” Id. Tarver became

“emotionally upset and swore” and “stood up.” Id. “They tackled him to try and force him to

lay down onto the hospital bed.” Id. “Then they shot him with Benadryl.” Id. “An officer in

the process of tackling him fractured his pinky finger. Then they turned around and charged

[Tarver] with Felony Assault on an Officer.” Id. But Tarver had “no intention to either interfere

with or assault an officer nor did he assault the officer.” Id. The use of force aggravated

Tarver’s preexisting “AC separation.” (Dkt. No. 1-1 at 5.)

         Tarver was confined at Albany County C.F. from December 2016 until April 2018.

During his confinement, Tarver did not receive proper medical care for “an AC separation.”

(Dkt. No. 1-1 at 3-4, 85, 89.) Although x-rays were taken of Tarver’s shoulder, he was told by

“a doctor” that, “[w]e don’t do surgery here.” Id. at 85, 126; Dkt. No. 1-6 at 27. Tarver received

no other treatment or care for his shoulder complaints and his requests for an MRI and a visit

with his personal physician were denied. (Dkt. No. 1-1 at 136; Dkt. No. 1-6 at 27.)




         7
          The complaint further states that “They also called and invited parole officers to the
scene to illegally search the residence as well. Someone is responsible for the arrival of officers
in plain clothes and parole officers who also illegally searched the residence.” (Dkt. No. 1-1 at
11.)


                                                 8
     Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 9 of 259




       During his confinement at Albany County C.F., Tarver, who suffers from “Schizo

Affective Disorder,” depression, and PTSD, received seven different types of psychiatric

medicine that were not administered “as scheduled.” (Dkt. No. 1-1 at 3, 124; Dkt. No. 1-6 at

73.) Tarver was not provided with trauma therapy or a social worker. (Dkt. No. 1-1 at 136.)

       From October 2017 until April 2018, Tarver was denied adequate dental care for

“extreme pain” that impacted his daily activities. (Dkt. No. 1-1 at 4, 124; Dkt. No. 1-6 at 24.)

Tarver submitted numerous medical call slips and waited “months” to see a dentist. (Dkt. No. 1-

1 at 124; Dkt. No. 1-6 at 22, 24.) When he finally saw a nurse in late October 2017, the nurse

informed him that he would “see the dentist in five days” and gave him Motrin for his pain.

(Dkt. No. 1-1 at 126; Dkt. No. 1-6 at 22-23.) When Tarver saw the dentist, he was told that there

was an “issue with his wisdom teeth and a filling in another tooth” but the dentist “did nothing.”

(Dkt. No. 1-1 at 126.) In November 2017, Tarver was given Amoxycillin, however, the facility

records do not indicate that he suffered from decay or infection. Id. Tarver continued to suffer

from pain and was told, “we don’t do root canals here.” Id. at 24; Dkt. No. 1-1 at 126. As a

result, Tarver had a “tooth fall straight out of his mouth” while at Albany County C.F. (Dkt. No.

1-1 at 126; Dkt. No. 1-6 at 6, 23.)

       Tarver also claims that his weight, blood sugar, and sleep apnea were not properly

monitored at the facility. (Dkt. No. 1-1 at 129; Dkt. No. 1-6 at 7, 27.)

       On October 23, 2017, LaPietra wrote to Melanie Trimble (“Trimble”) at the Capital

Region ACLU, to complain about Tarver’s medical and dental care. (Dkt. No. 1-1 at 125.)

Trimble relayed LaPietra’s concerns to Michael Lyons (“Lyons”), who was surprised that there

was a dentist at Albany County C.F. Id. LaPietra also called the Sheriff’s Office and spoke to

Mr. Newman (“Newman”). Id. Newman told LaPietra to speak with a sergeant or




                                                 9
    Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 10 of 259




superintendent during a visit with Tarver, but that the sergeant “can’t do anything.” Id. In

December 2017, LaPietra wrote to the Commission of Correction and Inspector General’s office

to complain about Tarver’s medical and dental care. Id. at 119-20. The Commission responded

to Tarver and instructed him to file a grievance. Id. at 126-27.

       On March 9, 2018, Tarver received a letter from Prisoner Legal Services “about his

rights.” (Dkt. No. 1-1 at 4; Dkt. No. 1-6 at 1, 25.) On March 13, 2018, one day after LaPietra

filed “papers for this case in the Supreme Court Clerk’s office,” Tarver was assaulted by

defendant C.O. Burns. Id. The assault occurred while another officer was performing “a squat

and cough” of Tarver in his cell. Id. Burns willfully entered Tarver’s cell “for the purposes of

assault[.]” (Dkt. No. 1-1 at 148-52; Dkt. No. 1-6 at 25-26.) Burns told Tarver that he was not

“coughing properly,” pushed him onto the bed, punched him in the face, and sprayed him with

mace. Id. At the time of the assault, Tarver was naked and in a squat position, with his back

facing the officers. Id. Defendant Sgt. Remillard was present during the assault and did not

intervene on Tarver’s behalf. Id. Tarver was taken to the nurse so that his eyes could be flushed.

(Dkt. No. 1-1 at 148-152; Dkt. No. 1-6 at 25-26.) As a result of being sprayed with mace, his

face was swollen and his eyes were “red and bloodshot.” (Dkt. No. 1-6 at 25-26.)

       After the incident, Tarver was placed in “lockdown” without any writing utensils, legal

materials, or mail. (Dkt. No. 1-1 at 129, 143; Dkt. No. 1-6 at 26-27.) The “charges” surrounding

his lockdown were not properly or timely presented to him, he was not provided with an assistant

related to the disciplinary charges, and he was terminated from his job. (Dkt. No. 1-1 at 164-66;

Dkt. No. 1-6 at 26-27.) Tarver’s property, including letters and books, were confiscated. (Dkt.

No. 1-1 at 174, 178.) Tarver was also denied any outdoor or recreational time. Id. at 168.




                                                10
    Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 11 of 259




       In March 2018, LaPietra visited Tarver. (Dkt. No. 1-1 at 156.) At that time, Burns was

“laughing” about the assault and told LaPietra that Tarver was a “bad boy,” who hadn’t coughed

for him. Id. LaPietra telephoned the Commission of Corrections to report the assault and mailed

a letter on April 2, 2018, to officially complain about the assault, Tarver’s inability to file

grievances, and mail tampering. Id. at 162.

       On May 3, 2018, LaPietra called the Commission of Corrections, spoke to Debbie Clark

(“Clark”) and reported the March 2018 assault. Id. at 179. Clark would not share any

information with LaPietra. Id.

       During his confinement at Albany County C.F., Tarver was “blocked from and denied

grievance[s]” related to medical and dental care and “solitary confinement in relation to his

assault.” (Dkt. No. 1 at 2; Dkt. No. 1-1 at 127-128, 141 150; Dkt. No. 1-6 at 27.) The facility

also “interfered” with his legal mail. (Dkt. No. 1-1 at 123-24, 144.) For example, Tarver sent a

letter to “Judge Keefe,” a “consultant” with the Center for Law and Justice. Id. Tarver marked

the envelope “Attorney Mail” and placed an address on it. Id. at 122-23. The mail did not reach

the intended recipient and “may have affected his rights to bring a claim against the municipality

in a timely manner.” Id. at 123-24. Tarver was released from “solitary” in April 2018 and

transferred to Downstate Correctional Facility, shortly thereafter. Id. at 129.

       LaPietra alleges that Albany County C.F. would not allow her to wear “a Native

American necklace into the facility” in violation of her First Amendment rights. (Dkt. No. 1-1 at

190-193.)

       Construing the Complaint liberally, Tarver asserts the following: (1) Fourth Amendment

claims for unreasonable search and seizure, false arrest, excessive force, and malicious

prosecution; (2) Fourteenth Amendment claims for excessive force, failure-to-protect, and




                                                  11
    Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 12 of 259




conditions of confinement; (3) First Amendment retaliation claims; (5) Fourteenth Amendment

claims related to his medical and dental care; (6) Fourteenth Amendment due process claims; (7)

First Amendment access to court and mail interference claims; (8) constitutional claims related

to the grievance process; (9) Fourteenth Amendment equal protection claims; (10) Sixth

Amendment claims related to the right to counsel; (11) state law claims; and (12) claims

pursuant to the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101, et seq. (See Dkt.

No. 1-1 at 5, 10, 11, 17, 88, 96, 97, 102, 105, 113, 127, 128, 146, 152; 164, 172, 182; Dkt. No. 1-

6 at 21-27.) LaPietra asserts the following: (1) Fourth Amendment claims for unreasonable

search and seizure and false arrest; (2) state law claims; and (3) First Amendment freedom of

religion claim. (See Dkt. No. 1-1 at 5, 10, 11, 17, 88, 190-193.)

       Plaintiffs seek unspecified injunctive relief, monetary damages, and an order allowing

them to file a late notice of claim in state court. (Dkt. No. 1 at 6; Dkt. No. 1-1 at 3, 184-85, 1-6

at 1-2. 8) For a more complete statement of Plaintiffs’ claims, reference is made to the

Complaint.



       8
          While not entirely clear, it appears Plaintiffs filed a “late notice of claim in regard to
the Albany Police and Albany County Correctional Facility violating [their] civil rights,” as
alleged in Complaint but State Court Judge Hon. Kimberly A. O’Conner “denied” that request.
(Dkt. No. 1-6 at 1.) The Court notes, however, “New York’s General Municipal Law has only
vested the power to grant notice of claim extensions to the New York State supreme courts and
county courts.” Farquharson v. Lafayette, No. 19-cv-3446 (NSR), 2020 WL 1699985, at *13
(S.D.N.Y. Apr. 7, 2020) (citing N.Y. Gen. Mun. Law § 50-e(7)). Thus, “[f]ederal courts are not
authorized to grant such extensions.” Id. (citing Davis v. City of New York, No. 12 Civ. 3297
(PGG), 2018 WL 10070540, at *13 (S.D.N.Y. Mar. 30, 2018) (“New York has given the power
to extend deadlines for serving [a] notice of claim to state supreme courts and county courts, and
federal courts are not authorized to grant such extensions.”); Dayton v. City of Middletown, 786
F. Supp. 2d 809, 824-25 (S.D.N.Y. 2011) (“[T]his Court lacks jurisdiction, pursuant to § 50-e(7),
to deem Plaintiffs’ 5/30/09 Amended Notice of Claim for their state law claims against Orange
County timely filed, or to grant an extension of time to file a late notice of claim.”). The Court
further notes that to the extent Plaintiffs seek to collaterally attack a state court’s judgment
rendered before filing this action in federal court, such claims may be barred under Rooker-



                                                 12
    Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 13 of 259




       C.      Nature of Action

       Plaintiffs seek relief pursuant to Section 1983, which establishes a cause of action for

‘“the deprivation of any rights, privileges, or immunities secured by the Constitution and laws’

of the United States.” Wilder v. Virginia Hosp. Ass’n, 496 U.S. 498, 508 (1990)); see also Myers

v. Wollowitz, No. 95-CV-0272 (TJM), 1995 WL 236245, at *2 (N.D.N.Y. Apr. 10, 1995)

(finding that “[Section] 1983 is the vehicle by which individuals may seek redress for alleged

violations of their constitutional rights”). “Section 1983 itself creates no substantive rights, [but]

. . . only a procedure for redress for the deprivation of rights established elsewhere.” Sykes v.

James, 13 F.3d 515, 519 (2d Cir. 1993). Thus, to state a cognizable claim under Section 1983, a

complaint must allege “(1) ‘that some person has deprived [the plaintiff] of a federal right,’ and

(2) ‘that the person who has deprived [the plaintiff] of that right acted under color of state law.’”

Velez v. Levy, 401 F.3d 75, 84 (2d Cir. 2005) (quoting Gomez v. Toledo, 446 U.S. 635, 640

(1980)) (alteration omitted).

       The Court will construe the allegations in the Complaint with the utmost leniency. See

Haines v. Kerner, 404 U.S. 519, 520 (1972) (holding that a pro se litigant’s complaint is to be

held “to less stringent standards than formal pleadings drafted by lawyers”).




Feldman doctrine, which divests the federal court of jurisdiction to consider actions that seek to
overturn state court judgments. See generally District of Colombia Court of Appeals v. Feldman,
460 U.S. 462 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923). This doctrine also bars
the federal court from considering claims that are “inextricably intertwined” with a prior state
court determination. Fernandez v. Turetsky, No. 12-CV-4092, 2014 WL 5823116, at *3
(E.D.N.Y. Nov. 7, 2014) (citing Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280,
284 (2005)).


                                                 13
       Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 14 of 259




III.     ANALYSIS

         A.     City of Albany Police Department

         The caption of the Complaint lists the City of Albany Police Department as a defendant.

(Dkt. No. 1 at 1.) “[U]nder New York law, departments that are merely administrative arms of a

municipality do not have a legal identity separate and apart from the municipality and, therefore,

cannot sue or be sued.” Davis v. Lynbrook Police Dep’t, 224 F. Supp. 2d 463, 477 (E.D.N.Y.

2002) (dismissing § 1983 claim brought against the Lynbrook Police Department); see also La

Grande v. Town of Bethlehem Police Dep’t, No. 1:08-CV-0738 (LEK/DRH), 2009 WL 2868231,

at *2 (N.D.N.Y. Sept. 1, 2009) (“Since the Bethlehem Police Department cannot be sued

pursuant to 42 U.S.C. § 1983, [the plaintiff’s] [c]omplaint is dismissed as against the Town of

Bethlehem Police Department.”); Jenkins v. Liadka, No. 5:10-CV-1223 (GTS/DEP), 2012 WL

4052286, at *5 (N.D.N.Y. Sept. 13, 2012) (“Because the Syracuse Police Department is merely

an administrative arm of the City of Syracuse, it is not a proper defendant.”).

         However, in deference to Plaintiffs’ pro se status, the Court will construe Plaintiffs’

claims as if they had been brought against the City of Albany, the real party in interest. See Solis

v. Cty. of Westchester, No. 94-CV-5102, 1995 WL 14072, at *1 (S.D.N.Y. Jan. 10, 1995) (noting

that the Westchester County Department of Corrections is not a legal entity and that the County

of Westchester is the real party in interest).

         Pursuant to the standard for establishing municipality liability laid out in Monell v. Dep’t

of Soc. Servs. of the City of New York, 436 U.S. 658 (1978), in order to set forth a cognizable

claim for municipal liability under Section 1983, a plaintiff must plead and prove that a

deprivation of his constitutional rights “was caused by a governmental custom, policy, or usage

of the municipality.” Jones v. Town of East Haven, 691 F.3d 72, 80 (2d Cir. 2012) (citing




                                                  14
    Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 15 of 259




Monell, 436 U.S. 658); see also Vippolis v. Vill. of Haverstraw, 768 F.2d 40, 44 (2d Cir. 1985)

(“The plaintiff must first prove the existence of a municipal policy or custom in order to show

that the municipality took some action that caused his injuries beyond merely employing the

misbehaving officer.”) A municipality may be liable for deprivation of constitutional rights

under Section 1983 for policies or customs resulting in inadequate training, supervision, or hiring

when the failure to train, supervise, or hire amounts to deliberate indifference to the rights of

those with whom municipal employees will come into contact. See City of Canton, Ohio v.

Harris, 489 U.S. 378, 388-89 (1989). A plaintiff must also establish a causal connection – an

affirmative link–between the policy and the deprivation of his constitutional rights. Oklahoma v.

Tuttle, 471 U.S. 808, 823 (1985) (plurality opinion).

       Here, Plaintiffs have failed to identify or allege any facts plausibly showing the existence

of a municipal policy or custom of the City of Albany authorizing, permitting, allowing, or

tolerating “abuses in violation of the Constitution” including unreasonable search and seizure,

false arrest, and excessive force incidents or any affirmative link between such a policy and

defendants’ alleged actions with regard to Plaintiffs. (See generally Dkt. No. 1.) Furthermore,

Plaintiffs’ conclusory allegations that the City of Albany failed to train and supervise defendants,

see id., without supporting factual allegations, fails to state a Monell claim against the City of

Albany that is plausible on its face. See Tuttle, 471 U.S. at 824 n.8 (“The fact that a municipal

‘policy’ might lead to ‘police misconduct’ is hardly sufficient to satisfy Monell’s requirement

that the particular policy be the ‘moving force’ behind a constitutional violation.”).

       Based upon the foregoing, the Court recommends that Plaintiffs’ claims under 42 U.S.C.

§ 1983 against City of Albany Police Department be dismissed with prejudice pursuant to 28

U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b).




                                                 15
    Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 16 of 259




        Moreover, notwithstanding a very liberal interpretation of the Complaint, to the extent

that Plaintiffs’ claims could be construed to be asserted against the City of Albany, as the real

party in interest, it is recommended that the claims be dismissed without prejudice and with leave

to amend pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) for failure to state a

claim upon which relief may be granted.

        B.      Officer Jan Mika

        “It is well settled that, in order to establish a defendant’s individual liability in a suit

brought under § 1983, a plaintiff must show, inter alia, the defendant’s personal involvement in

the alleged constitutional deprivation.” Grullon v. City of New Haven, 720 F.3d 133, 138 (2d

Cir. 2013). Thus, “a Section 1983 plaintiff must ‘allege a tangible connection between the acts

of the defendant and the injuries suffered.’” Austin v. Pappas, No. 04-CV-7263, 2008 WL

857528, at *2 (S.D.N.Y. Mar. 31, 2008) (quoting Bass v. Jackson, 790 F.2d 260, 263 (2d Cir.

1986)) (other citation omitted).

        Here, the Complaint states that Officer Jan Mika asked LaPietra questions on December

14, 2016, such as her “name, address, date of birth, etc.” and also told her, “Oh by the way parole

officers were here earlier.” (Dkt. No. 1-1 at 10, 46.) However, Plaintiffs do not plead any facts

sufficient to plausibly suggest that this defendant was personally involved in any conduct that

violated either of Plaintiffs’ constitutional rights and, therefore, the Complaint fails to state a

cognizable claim against this defendant. See Cipriani v. Buffardi, No. 06-CV-0889 (GTS/DRH),

2007 WL 607341, *1 (N.D.N.Y. Feb. 20, 2007) (“Dismissal is appropriate where a defendant is

listed in the caption, but the body of the complaint fails to indicate what the defendant did to the

plaintiff.”) (citation omitted).




                                                   16
    Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 17 of 259




       Accordingly, it is recommended that Plaintiffs’ claims against Officer Jan Mika be

dismissed without prejudice and with leave to amend pursuant to 28 U.S.C. § 1915(e)(2)(B) and

28 U.S.C. § 1915A(b) for failure to state a claim upon which relief may be granted.

       C.      Unknown Officers, Unknown Parole Officers, Unknown Plain Clothes
               Officer, Unknown Sgt.

       Separate from the substantive personal involvement requirement, discussed above, is a

pleading requirement that, to adequately state a claim, a plaintiff’s complaint must “differentiate

which defendant[s] w[ere] involved in [what] unlawful conduct.” Ying Li v. City of New York,

No. 15-CV-1599, 2017 WL 1208422, at *6 (E.D.N.Y. Mar. 31, 2017); see also Wright v.

Orleans Cty., No. 14-CV-622, 2015 WL 5316410, at *13 (W.D.N.Y. Sept. 10, 2015) (noting in a

§ 1983 case that “[g]roup pleading is insufficient for purposes of Rule 8(a)(2), which requires a

short and plain statement of the claim showing that the pleader is entitled to relief” (citation and

quotation marks omitted)); Holmes v. Allstate Corp., No. 11-CV-1543, 2012 WL 627238, at *7,

*22 (S.D.N.Y. Jan. 27, 2012) (“Rule 8(a) is violated where a plaintiff, by engaging in ‘group

pleading,’ fails to give each defendant fair notice of the claims against it.”).

       To satisfy the personal involvement requirement and the rule against group pleading, it is

not necessary for a plaintiff to know the name of the defendant. Where a plaintiff does not know

the name of a defendant, the plaintiff may identify the defendant in the pleading as John or Jane

Doe. However, the pleading must still satisfy the rules governing personal involvement and

group pleading as to the John or Jane Doe defendant. See Little v. Mun. Corp., 51 F. Supp. 3d

473, 493-94 (S.D.N.Y. 2014) (dismissing without prejudice excessive force claim asserted

against “members of the ‘Special Search Team’ and ‘ESU Officers’” and noting that, “[t]o the

extent that [plaintiff] does not know the names of the members of the Special Search Team or

ESU Officers involved, he may name ‘John Doe’ defendants and include as much identifying



                                                  17
    Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 18 of 259




information as he has knowledge of, for the purpose of filing an amended complaint, should [he]

chose to do so”); Williams v. 120 PCT Undercover, No. 11-CV-4690, 2011 WL 13128209, at *1

(E.D.N.Y. Oct. 18, 2011) (dismissing complaint without prejudice where plaintiff’s claims

provided information about the alleged constitutional deprivations, but were brought against “the

120 Precinct and District 9, a police precinct and district of the New York City Police

Department”).

       Here, Plaintiffs simply list different groups of unidentified defendants in the caption of

the Complaint and generally allege that on December 16, 2014, their Fourth Amendment

constitutional rights were violated. The use of the terms “they,” or “the police” or “officer” as a

name for alleged defendants is not adequate to state a claim against a “person” as required in §

1983 actions. See Williams, 2011 WL 13128209, at *1 (dismissing complaint with leave to

amend where the “[p]laintiff alleges that unnamed undercover police officers used excessive

force against him and caused him to sustain injuries on August 26, 2008 but does not identify

any particular defendants.”). 9

       Moreover, if the defendant is a supervisory official, a mere “linkage” to the unlawful

conduct through “the prison chain of command” (i.e., under the doctrine of respondeat superior)

is insufficient to show his or her personal involvement in that unlawful conduct. Polk Cty. v.

Dodson, 454 U.S. 312, 325 (1981); Richardson v. Goord, 347 F.3d 431, 435 (2d Cir. 2003). In

other words, supervisory officials may not be held liable merely because they held a position of

authority. Black v. Coughlin, 76 F.3d 72, 74 (2d Cir. 1996). Rather, supervisory officials may



       9
           See Williams, 2011 WL 13128209, at *1 (giving the plaintiff leave to file an amended
complaint to name the individuals responsible for the alleged deprivation of his rights and noting
if “if plaintiff cannot identify the individual defendant(s) within the time allowed in this order or
because they were undercover, he may designate the individual as John (or Jane) Doe #1, and so
on.”).


                                                 18
    Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 19 of 259




be considered “personally involved” if they (1) directly participated in the violation; (2) failed to

remedy that violation after learning of it through a report or appeal; (3) created, or allowed to

continue, a policy or custom under which the violation occurred; (4) had been grossly negligent

in managing subordinates who caused the violation; or (5) exhibited deliberate indifference to

the rights of inmates by failing to act on information indicating that the violation was occurring.

Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995).

       Based on the foregoing, the Court finds Plaintiffs have failed to adequately plead that any

individual defendant was personally involved in any alleged wrongdoing on December 14, 2016,

and has contravened the rule against group pleading. Therefore, the Court recommends

dismissing Plaintiffs’ claims against these “Unknown” defendants without prejudice and with

leave to amend pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) for failure to

state a claim upon which relief may be granted. 10

       D.      Officer Adam Iannacito

       Tarver claims Iannacito used “excessive force on” him on December 14, 2016, in the

Emergency Room by, inter alia, by “tackling” Tarver while he was restrained in shackles and

prevented him from using the bathroom in violation of his constitutional rights, “which worsened

[Tarver’s] injury from a prior workplace assault, which was an AC separation.” (Dkt. No. 1-1 at

96-113, Dkt. No. 1-6 at 5-6, 20-21.) It appears that during the assault, Iannacito fractured a

finger and thereafter “maliciously prosecuted [Tarver] with felony assault on an officer.” Id.

       To the extent Tarver asserts these claims under Section 1983, such claims are time-

barred. Although the statute of limitations is an affirmative defense, where it is clear from the



       10
          Inasmuch as the Court is recommending dismissal of Plaintiffs’ Fourth Amendment
claims without prejudice, the Court does not address the merits, timeliness, and/or whether any
such claims are barred by Heck v. Humphrey, 512 U.S. 477, 486-87 (1994).


                                                 19
    Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 20 of 259




face of the complaint that a claim is barred by the applicable statute of limitations, the claim is

subject to dismissal for failure to state a claim on initial review. See Pino v. Ryan, 49 F.3d 51,

53 (2d Cir. 1995) (holding that a complaint can be dismissed on initial review based on a defense

that appears on the face of the complaint). The applicable statute of limitations for a Section

1983 action is governed by “the law of the state in which the cause of action arose.” Wallace v.

Kato, 549 U.S. 384, 387 (2007). In New York, the general statute of limitations for personal

injury claims is three years. See N.Y. C.P.L.R. § 214(5).

        Here, Tarver executed the Complaint on February 6, 2020. (See Dkt. No. 7.) The alleged

assault and deprivations by Iannacito at the Emergency Room occurred on December 16, 2016.

Accordingly, Tarver’s Section 1983 claims against Iannacito are barred by the applicable statute

of limitations.

        To the extent these claims are asserted under New York law, claims for intentional torts,

such as assault and battery, and intentional infliction of emotional distress, are governed by a

one-year statute of limitations. N.Y. C.P.L.R. § 215(3); see also Ashjari v. Nynex Corp., 182

F.3d 898 (2d Cir. 1999) (“Under N.Y. C.P.L.R. § 215(3), claims of assault and battery . . . must

be brought within one year from the date the claim accrued.”); see also Forbes v. Merrill Lynch,

Fenner & Smith, Inc., 957 F. Supp. 450, 455 (S.D.N.Y. 1997) (“It is well established under New

York law that a claim of intentional infliction of emotional distress has a one–year statute of

limitations.”). Accordingly, Tarver’s claims against Iannacito, asserted under state law, are also

barred by the applicable statute of limitations.

        Therefore, the Court recommends dismissing Tarver’s claims against Officer Adam

Iannacito without prejudice and with leave to amend pursuant to 28 U.S.C. §§ 1915(e)(2)(ii) and

1915A(b)(1). Because a district court typically should not dismiss a claim as time-barred




                                                   20
    Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 21 of 259




without providing a pro se plaintiff with “notice and opportunity to be heard” as to whether there

might be a meritorious tolling argument or other reason why the complaint might be considered,

if Tarver files an amended pleading with claims asserted against this defendant arising from the

alleged December 14, 2016, incidents, he should address the issue of timeliness. See Abbas v.

Dixon, 480 F.3d 636, 640 (2d Cir. 2007).

       E.      Albany County C.F.

       The caption of the Complaint lists Albany County C.F. as a defendant. (Dkt. No. 1.)

However, as set forth above, because the Albany County C.F. is an administrative arm of Albany

County, without a legal identity separate and apart from the County, it lacks the capacity to be

sued. See Part III.A., supra.; see also Lukes v. Nassau Cty. Jail, No. 12-CV-1139, 2012 WL

1965663, at *2 (E.D.N.Y. May 29, 2012) (dismissing claims against defendant Nassau County

Jail because it “is an administrative arm of Nassau County, without a legal identity separate and

apart from the County”); see Solis v. Cty. of Westchester, No. 94-CV-5102, 1995 WL 14072, at

*1 (S.D.N.Y. Jan. 10,1995) (noting that the Westchester County Department of Corrections is

not a legal entity and that the County of Westchester is the real party in interest);

       Based upon the foregoing, the Court recommends that Plaintiffs’ claims under 42 U.S.C.

§ 1983 against Albany County C.F. be dismissed with prejudice pursuant to 28 U.S.C. §

1915(e)(2)(B) and 28 U.S.C. § 1915A(b).

       Nevertheless, in deference to Plaintiffs’ pro se status, the Court will construe Plaintiffs’

claims as if they had been brought against Albany County, the real party in interest. See Shabazz

v. Johnson City Police Dep’t, No. 3:18-CV-0570 (MAD/DEP), 2018 WL 5660406, at * (June 21,

2018) (reviewing complaint against the real party in interest).




                                                  21
    Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 22 of 259




        As discussed above, municipal liability is limited under Section 1983 by Monell. See

Part III.A., supra.

        Here, with one minor exception discussed below, Plaintiffs have failed to identify or

allege any facts plausibly showing the existence of a municipal policy or custom of Albany

County authorizing, permitting, allowing, or tolerating “abuses in violation of the Constitution”

including deliberate medical indifference and excessive force incidents or any affirmative link

between such a policy and any defendants’ alleged actions with regard to Tarver. See Dkt. No.

1-1 at 146-147. See Missel v. Cty. of Monroe, 351 F. App’x 543, 545 (2d Cir. 2009) (Monell

claim requires “factual allegations that would support a plausible inference that the County[ ]’s

‘policies’ or ‘customs’ caused . . . violations . . . of rights.”). Furthermore, Plaintiffs’ conclusory

allegations that Albany County failed to train and supervise defendants, see id., without

supporting factual allegations, fails to state a Monell claim against Albany County that is

plausible on its face. See Tuttle, 471 U.S. at 824 n.8.

        The Complaint states that “[t]he Albany County [C.F.] refused to allow [LaPietra] to

wear a Native American necklace into the facility at a visitation stating that it is not a religion

recognized by the United States government and that it had to be a religion like Christianity or

the Muslim religion. This is a First Amendment rights violation. It is also inherently false that it

is not a form of religion recognized by the United States government because the United States

recognizes Natives through the American Indian Religious Freedom Act.” (Dkt. No. 1-1 at 190.)

Mindful of the Second Circuit’s direction that a pro se plaintiff’s pleadings must be liberally

construed, see Sealed Plaintiff v. Sealed Defendant, 537 F.3d 185, 191 (2d Cir. 2008), LaPietra

has sufficiently plead, albeit thinly, a cognizable claim regarding the aforementioned policy at

Albany County C.F.




                                                  22
    Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 23 of 259




       Accordingly, based upon a very liberal interpretation of the Complaint, to the extent that

Plaintiffs’ claims could be construed to be asserted against Albany County as the real party in

interest, it is recommended that only LaPietra’s First Amendment Monell claim survives initial

review and requires a response and that all other claims be dismissed without prejudice and with

leave to amend pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) for failure to

state a claim upon which relief may be granted. The Court expresses no opinion as to whether

LaPietra’s First Amendment Monell claim can withstand a properly filed motion to dismiss or for

summary judgment.

       F.      Fourteenth Amendment Excessive Force and Failure-to-Protect Claims
               Against Burns and Remillard

       Tarver contends Burns assaulted him and that Remillard failed to intervene to protect him

from harm at Albany County C.F. in March 2018. See generally Dkt. No. 1-1. In the context of

excessive force and failure-to-protect claims asserted by pretrial detainees, the Supreme Court

distinguished between Eighth and Fourteenth Amendment claims in holding that a pretrial

detainee alleging that an officer used excessive force against him in violation of the Fourteenth

Amendment need not demonstrate that such officer was subjectively aware that his use of force

was unreasonable. See Kingsley v. Hendrickson, 576 U.S. 389 (2015); see also Francis v. City of

New York, No. 17-CIV-1453, 2018 WL 4659478, at *4 (S.D.N.Y. Aug. 21, 2018) (applying

Kingsley to failure-to-protect claim). 11 “[A] pretrial detainee must only show that the force

purposely or knowingly used against him was objectively unreasonable to prevail on an

excessive force claim.” Kingsley, 576 U.S. at 397. “[I]f the use of force is deliberate – i.e.,




       11
           It is unclear whether Tarver was a pretrial detainee or was serving a sentence at the
time of the events complained of in the complaint. For purposes of this initial review, the Court
assumes that Tarver was a pretrial detainee when his claims arose.


                                                 23
      Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 24 of 259




purposeful and knowing – the pretrial detainee’s claim may proceed.” Id. Courts consider a

number of factors when determining objective reasonableness, including:

               the relationship between the need for the use of force and the
               amount of force used; the extent of the plaintiff’s injury; any effort
               made by the officer to temper or to limit the amount of force; the
               severity of the security problem at issue; the threat reasonably
               perceived by the officer; and whether the plaintiff was actively
               resisting.

Id.

        Mindful of the Second Circuit’s direction that a pro se plaintiff’s pleadings must be

liberally construed, see Sealed Plaintiff, 537 F.3d at 191, Tarver has sufficiently plead

Fourteenth Amendment excessive force and failure-to-protect claims against Burns and

Remillard.

        Therefore, the Court recommends that Tarver’s Fourteenth Amendment excessive force

and failure-to-protect claims against Burns and Remillard survive sua sponte review and require

a response. The Court expresses no opinion as to whether these claims can withstand a properly

filed motion to dismiss or for summary judgment.

        G.     Assault and Battery Claims Against Burns

        Tarver also asserts assault and battery claims against Burns. To the extent that Tarver

asserts these claims under Section 1983, it is duplicative of his excessive force claim and must be

dismissed for failure to state a claim upon which relief may be granted. See Raymond v. Bunch,

136 F. Supp. 2d 71, 81 (N.D.N.Y. 2001). To the extent these claims are asserted under New

York law, as discussed above, claims for intentional torts are governed by a one-year statute of

limitations. N.Y. C.P.L.R. § 215(3); see also Ashjari v. Nynex Corp., 182 F.3d 898 (2d Cir.

1999) (“Under N.Y. C.P.L.R. § 215(3), claims of assault and battery . . . must be brought within

one year from the date the claim accrued.”). As discussed above, although the statute of



                                                 24
    Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 25 of 259




limitations is an affirmative defense, where it is clear from the face of the complaint that a claim

is barred by the applicable statute of limitations, the claim is subject to dismissal for failure to

state a claim on initial review. See Pino, 49 F.3d at 53.

       Here, Tarver executed the Complaint on February 6, 2020. (See Dkt. No. 7.) The alleged

assault by Burns occurred in March 2018. Accordingly, Tarver’s assault and battery claims,

asserted under state law, are barred by the applicable statute of limitations.

       Therefore, the Court recommends dismissing Tarver’s assault and battery claims with

leave to amend pursuant to 28 U.S.C. §§ 1915(e)(2)(ii) and 1915A(b)(1). Because a district

court typically should not dismiss a claim as time-barred without providing a pro se plaintiff

with “notice and opportunity to be heard” as to whether there might be a meritorious tolling

argument or other reason why the complaint might be considered, if Tarver files an amended

pleading with a claim for assault and battery, he should address the issue of timeliness. See

Abbas, 480 F.3d at 640.

       H.      First Amendment Retaliation Claims Against Burns and Remillard

       Tarver claims that Burns and Remillard acted with retaliatory intent when they assaulted

him because he received legal mail and filed a state court lawsuit. (See generally Dkt. No. 1-1.)

Retaliation claims find their roots in the First Amendment. See Gill v. Pidlypchak, 389 F.3d 379,

380-81 (2d Cir. 2004). In a prison setting, prison officials may not take actions that would have

a chilling effect upon an inmate’s exercise of First Amendment rights. Id. at 381-83. However,

as the Second Circuit has repeatedly cautioned, such claims are easily incanted and prone to

abuse, as inmates often attribute adverse actions to retaliatory animus. Dawes v. Walker, 239

F.3d 489, 491 (2d Cir. 2001), overruled on other grounds by Swierkiewicz v. Sorema N.A., 534

U.S. 506 (2002). Courts must therefore approach retaliation claims with “skepticism and




                                                  25
    Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 26 of 259




particular care.” Id. Accordingly, claims of retaliation must be supported by specific facts;

conclusory statements are not sufficient. Flaherty v. Coughlin, 713 F.2d 10, 13 (2d Cir. 1983),

overruled on other grounds by Swierkiewicz, 534 U.S. at 506.

       To establish a prima facie First Amendment retaliation claim, the plaintiff must establish

“(1) that the speech or conduct at issue was protected, (2) that the defendant took adverse action

against the plaintiff, and (3) that there was a causal connection between the protected speech and

the adverse action.” Gill, 389 F.3d at 380 (citing Dawes, 239 F.3d at 492).

       The filing of lawsuits and grievances is protected conduct for purposes of First

Amendment retaliation claims. See Colon v. Coughlin, 58 F.3d 865, 872 (2d Cir. 1995); Graham

v. Henderson, 89 F.3d 75, 80 (2d Cir.1996). Therefore, the allegations in the Complaint

plausibly suggest that Tarver was engaged in protected conduct. Moreover, the alleged assault

constituted an “adverse action” against Tarver that would deter a similarly situated individual of

ordinary firmness from exercising his or her constitutional rights. See Rivera v. Goord, 119 F.

Supp. 2d 327, 339-340 (S.D.N.Y. 2000).

       An inmate bears the burden of showing “the protected conduct was a substantial or

motivating factor” in the defendant’s decision to take action against the plaintiff. Graham, 89

F.3d at 79. In evaluating whether a causal connection exists between the plaintiff’s protected

activity and a prison official’s actions, “a number of factors may be considered, including: (i) the

temporal proximity between the protected activity and the alleged retaliatory act; (ii) the

inmate’s prior good disciplinary record; (iii) vindication at a hearing on the matter; and (iv)

statements by the defendant concerning his motivation.” Baskerville v. Blot, 224 F. Supp. 2d

723, 732 (S.D.N.Y. 2002) (citing Colon, 58 F.3d at 872-73). “The causal connection must be

sufficient to support an inference that the protected conduct played a substantial part in the




                                                 26
    Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 27 of 259




adverse action.” Id. A showing of temporal proximity, without more, has generally been found

insufficient to survive summary judgment. See Roseboro v. Gillespie, 791 F. Supp. 2d 353, 370

(S.D.N.Y. 2011) (citations omitted).

       Here, Tarver has not adequately stated a claim for retaliation against Burns and Remillard

because he has not alleged facts to suggest that they were aware Tarver received a letter from

Prisoner Legal Services or that LaPietra filed a lawsuit in state court. Moreover, there is no

allegation that Burns or Remillard were defendants in that lawsuit. As a result, Tarver has failed

to allege plausibly that the lawsuit was causally connected to Burns’ or Remillard’s allegedly

adverse actions. See Wilson v. Kelly, No. 9:11-CV-00030 (MAD/RFT), 2012 WL 3704996, at

*9 (N.D.N.Y. Aug. 27, 2012) (claim dismissed due to failure by plaintiff to allege plausibly that

protected activity was causally connected to any alleged adverse action taken by the defendant

where plaintiff failed to allege that the defendant was aware of the protected activity).

       Therefore, the Court recommends that Tarver’s retaliation claims against Burns and

Remillard be dismissed with leave to amend pursuant to 28 U.S.C. §§ 1915(e)(2)(ii) and

1915A(b)(1).

       I.      ADA Claims 12

       Tarver claims that, as a prisoner with a mental illness, he was entitled to modifications of

his conditions of confinement in the SHU. (Dkt. No. 1-1 at 170.) Title II of the ADA provides,

in pertinent part, that “no qualified individual with a disability shall, by reason of such disability,

be excluded from participation in or be denied the benefits of the services, programs, or activities

of a public entity, or be subjected to discrimination by any such entity.” 42 U.S.C. § 12132. The




       12
          Tarver does not specify what portions of the ADA are triggered. Reading the
complaint liberally, it appears that he brings this action under Title II.


                                                  27
    Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 28 of 259




ADA is applicable to inmates in state correctional facilities. See Pennsylvania Dep’t of Corr. v.

Yeskey, 524 U.S. 206, 213 (1998). “Under Title II of the ADA . . . prison officials may not

discriminate against inmates on the basis of disability in administering work programs.”

Harrington v. Vadlamudi, No. 9:13-CV-795 (BKS/RFT), 2015 WL 4460994, at *3 (N.D.N.Y.

July 21, 2015) (citations omitted). To successfully plead a Title II claim, “[t]he inmate must

establish that he (1) is a qualified individual with a disability; (2) is being excluded from

participation in, or being denied benefits of some service, program or activity by reason of his or

her disability; and (3) the entity providing the service is a public entity.” Allah v. Goord, 405

F.Supp.2d 265, 274 (S.D.N.Y. 2005).

       Here, the Complaint does not clearly indicate who Tarver is suing for violations of his

rights under the ADA and what relief, if any, he seeks with respect to that claim. Assuming

Tarver asserts this claim against individual officers, he has not indicated whether those officers

are sued in their individual capacity, official capacity, or both. (See generally Dkt. No. 1.) To

the extent that Tarver seeks monetary damages against any defendant, in his or her individual

capacity, the Second Circuit has held Title II of the ADA does not provide for individual

capacity suits for monetary damages. See Garcia v. S.U.N.Y. Health Sciences Center of

Brooklyn, 280 F.3d 98, 107 (2d Cir. 2001). While individuals may be sued under the ADA in

their official capacities, a plaintiff must plead that the defendant “was motivated by

discriminatory animus or ill-will based on the plaintiff’s disability.” See Keitt v. New York City,

882 F. Supp. 2d 412, 455-57 (S.D.N.Y. 2011) (holding that under Garcia, claims for money

damages against state officials in their official capacities under Title II of the ADA are barred by

the Eleventh Amendment, absent a showing that a violation was motivated by discriminatory

animus or ill will due to the disability) (citing Garcia, 280 F.3d at 112).




                                                 28
    Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 29 of 259




        Even assuming Tarver was disabled under the ADA, the Complaint fails to state a viable

cause of action against any individual defendant because Tarver does not allege facts to plausibly

suggest that any defendant discriminated against him. See Wenger v. New York State Dep’t of

Health, No. 5:14-CV-885 (DNH/TWD), 2015 WL 3397958, at *5 (N.D.N.Y. May 26, 2015)

(dismissing the discrimination claim under ADA where the complaint “provide[d] few specifics

regarding [the plaintiff’s] care, the services of which he was allegedly deprived, or programs in

which he was allegedly not allowed to participate, or any reasons therefor articulated by [the

defendants”).

        Although “Title II [. . .] suits for prospective injunctive relief may . . . proceed against

individual officers in their official capacity,” Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), an

inmate’s request for injunctive relief becomes moot when the inmate is released from custody.

See Roque v. Armstrong, 392 F. Supp. 2d 382, 386-87 (D. Conn. 2005) (finding that the

plaintiff’s request for injunctive relief under the ADA for the provision of medical care became

moot when he was discharged from prison) (citations omitted); see also McAlpine v. Thompson,

187 F.3d 1213, 1215 (10th Cir. 1999) (noting that an inmate’s claim for prospective injunctive

relief regarding conditions of confinement is rendered moot upon his release from confinement).

In April 2020, Tarver notified the Court that he was no longer incarcerated. (See Dkt. No. 15.)

        Accordingly, the Court recommends dismissing Tarver’s ADA claims for monetary

damages and injunctive relief for failure to state a claim upon which relief may be granted.

        J.      Remaining Claims

        The remaining constitutional and state law claims are asserted by Tarver against

“Unknown Corrections Officers,” and “Unknown Medical and Dental Workers.” (See Dkt. No.

1 at 1; Dkt. No. 1-1 at 1.)




                                                  29
    Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 30 of 259




       The Complaint fails to identify any corrections officers or medical personnel involved in

Tarver’s medical treatment, dental treatment, the decision to confine Tarver to keeplock,

decisions related to Tarver’s mail or property, decisions related to grievances or visitors at the

facility, or any of other remaining alleged constitutional violations. As previously discussed, the

use of the terms, “they,” “corrections officers,” “medical and dental workers,” or “all facility

employees” as a name for alleged defendants is not adequate to state a claim against a “person”

as required in Section 1983 actions. See Part.III.C., supra.; see also Ferguson, 1991 WL

115759, at *1 (“The allegations plaintiff makes against the Otisville Correctional Facility

Medical Staff are not sufficient to state a cause of action.”). Moreover, the Court notes that

while the Complaint includes a plethora of constitutional claims arising from Tarver’s

confinement at Albany County C.F., the pleading lacks any specificity related to those claims

including dates, times, and locations of the alleged violations.

       Because the Complaint fail to identify any individuals personally involved in the

remaining alleged constitutional violations and state law claims, the Court recommends

dismissing the remaining claims without prejudice and with leave to amend pursuant to 28

U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) for failure to state a claim upon which relief

may be granted. See Martin v. UConn Health Care, No. 3:99-CV-2158, 2000 WL 303262, at *1

(D. Conn. Feb. 9, 2000) (giving the plaintiff leave to file an amended complaint “provided he can

identify at least one physician or other health care provider who has been deliberately indifferent

to his medical needs”) (citing Soto v. Brooklyn Correctional Facility, 80 F.3d 34 (2d Cir. 1996)




                                                 30
      Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 31 of 259




(permitting plaintiff to file amended complaint where inmate named only correctional facility

and was not aware of the requirement that he name individuals)). 13

IV.     MOTIONS TO APPOINT COUNSEL

        It is well-settled that there is no right to appointment of counsel in civil matters. Burgos

v. Hopkins, 14 F.3d 787, 789 (2d Cir. 1994). Title 28 of United States Code Section 1915

specifically provides that a court may request an attorney to represent any person “unable to

afford counsel.” 28 U.S.C. § 1915(e)(1). Appointment of counsel must be done carefully in

order to preserve the “precious commodity” of volunteer lawyers for those litigants who truly

need a lawyer’s assistance. Cooper v. A. Sargenti, Inc., 877 F.2d 170, 172-73 (2d Cir. 1989).

        In Terminate Control Corp. v. Horowitz, 28 F.3d 1335 (2d Cir. 1994), the Second Circuit

reiterated the factors that a court must consider in ruling upon such a motion. In deciding




        13
           Rule 10(a) of the Federal Rules of Civil Procedure provides that, “the title of the
complaint must name all the parties.” Fed. R. Civ. P. 10(a). A party not named in the caption of
the complaint is not a party to the action. Abbas v. U.S., No. 10-CV-0141, 2014 WL 3858398, at
*2 (W.D.N.Y. Aug. 1, 2014) (the failure to name a party in the caption makes it “infeasible for
the Court to determine which of the individual officers mentioned in the body of the complaint
should be deemed to be defendants to which claims”). “If people are not also named in the
caption of the [ ] complaint, they will not be defendants in the case.” Whitley v. Krinser, No. 06-
CV-0575, 2007 WL 2375814, at *1 (W.D.N.Y. Aug. 15, 2007); see also Robles v. Armstrong,
No. 3:03-CV-1634, 2006 WL 752857, at *1 n.1 (D. Conn. Mar. 17, 2006) (“The plaintiff refers
to John Doe/Jane Doe of the Correctional Managed Health Care Program and John Doe/Jane
Doe Members of the Revitalization Committee in the body of the amended complaint. Rule
10(a) of the Federal Rules of Civil Procedure requires that all defendants be listed in the caption
of the complaint. Because the John and Jane Does are not listed in the caption of the amended
complaint, they are not defendants and the court does not consider claims against them.”). In
this instance, while LaPietra claims that she notified certain individuals about “the issues” at
Albany County C.F., including Newman, Lyons, and Trimble, see Dkt. No. 1-1 at 136, 139; Dkt.
No. 1-6 at 22, the aforementioned individuals are not identified as defendants in the caption of
the complaint or the list of parties. Thus, the Court will not construe the complaint to include
any claims or causes of action against these individuals. For the same reason, the Court will not
construe the complaint to include any claims or cause of actions against other private individuals
referenced in the body of the complaint, including attorneys and grocery store employees, as they
are not identified as defendants in the caption of the complaint or list of parties.


                                                 31
    Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 32 of 259




whether to appoint counsel, the court should first determine whether the indigent’s position

seems likely to be of substance. If the claim meets this threshold requirement, the court should

then consider a number of other factors in making its determination. See id. at 1341 (quoting

Hodge v. Police Officers, 802 F.2d 58, 61 (2d Cir. 1986)); Sawma v. Perales, 895 F.2d 91, 95

(2d Cir. 1990). Among these are

                [t]he indigent’s ability to investigate the crucial facts, whether
                conflicting evidence implicating the need for cross-examination
                will be the major proof presented to the fact finder, the indigent’s
                ability to present the case, the complexity of the legal issues, and
                any special reason . . . why appointment of counsel would be more
                likely to lead to a just determination.

Hodge, 802 F.2d at 61. None of these factors are controlling, however, and each case should be

decided on its own facts. Id.

        Here, the main facts upon which this Court may base its decision as to whether this

lawsuit is of substance are those portions of Plaintiffs’ Complaint wherein they state the facts

surrounding their claims. Where a plaintiff does not provide a Court with evidence, as opposed

to mere allegations, relating to his or her claims, such party does not meet the first requirement

imposed by the Second Circuit relative to applications seeking appointment of pro bono counsel.

See Harmon v. Runyon, No. 96-CV-6080, 1997 WL 118379 (S.D.N.Y. Mar. 17, 1997).

        Furthermore, even if the Court were to assume that this case may be of substance, these

claims do not present overly complex issues. In addition, the record currently before the Court

indicates that Plaintiffs have an ability to investigate pertinent facts and present the case. While

it is possible, should this case proceed to a trial, that there will be conflicting evidence

implicating the need for cross-examination, as is the case in many actions brought by pro se

litigants, “this factor alone is not determinative of a motion for appointment of counsel.”

Velasquez v. O’Keefe, 899 F. Supp. 972, 974 (N.D.N.Y. 1995). Further, if this case proceeds to



                                                  32
    Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 33 of 259




trial, it is highly probable that this Court will appoint trial counsel at the final pretrial conference.

This Court is not aware of any special reason why appointment of counsel at this time would be

more likely to lead to a just determination of this litigation.

          For all of these reasons, the Court finds that appointment of counsel is unwarranted and

Plaintiffs’ motions are denied without prejudice. (Dkt. Nos. 6, 21.) Plaintiffs may file another

motion for appointment of counsel in the event that they can demonstrate that, in light of specific

changed circumstances, consideration of the above factors warrants granting the application.

          WHEREFORE, it is hereby

          ORDERED that Tarver’s IFP Application (Dkt. No. 20) is GRANTED; 14 and it is

further

          RECOMMENDED that Plaintiffs’ claims against City of Albany Police Department and

Albany County Corrections Facility be DISMISSED WITH PREJUDICE pursuant to 28

U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) for failure to state a claim upon which relief

may be granted; and it is further

          RECOMMENDED that the Clerk be directed to revise the docket sheet to ADD Albany

County as a defendant in this action; and it is further

          RECOMMENDED that Tarver’s Fourteenth Amendment excessive force and failure-to-

protect claims against C.O. Burns and Sgt. Remillard SURVIVE initial review and require a

response; and it is further




          14
            Tarver should note that, although the Court has granted his IFP Application, he will
still be required to pay fees that he may incur in this action, including copying and/or witness
fees.



                                                   33
    Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 34 of 259




          RECOMMENDED that LaPietra’s First Amendment Monell claim against Albany

County SURVIVES initial review and requires a response; and it is further

          RECOMMENDED that the remaining claims be DISMISSED WITHOUT

PREJUDICE AND WITH LEAVE TO AEMND 15 pursuant to 28 U.S.C. § 1915(e)(2)(B) and

28 U.S.C. § 1915A(b) for failure to state a claim upon which relief may be granted; and it is

further

          ORDERED that all pleadings, motions and other documents relating to this action must

bear the case number assigned to this action and be filed with the Clerk of the United States

District Court, Northern District of New York, 7th Floor, Federal Building, 100 S. Clinton St.,

Syracuse, New York 13261-7367. Any paper sent by a party to the Court or the Clerk must

be accompanied by a certificate showing that a true and correct copy of same was served

on all opposing parties or their counsel. Any document received by the Clerk or the Court

which does not include a proper certificate of service will be stricken from the docket.

Plaintiffs must comply with any requests by the Clerk’s Office for any documents that are

necessary to maintain this action. All parties must comply with Local Rule 7.1 of the Northern

District of New York in filing motions. Plaintiffs are also required to promptly notify the



          15
           If the District Court approves this Report-Recommendation, and if Plaintiffs choose to
file an amended complaint, any amended complaint must comply with Rules 8 and 10 of the
Federal Rules. Any such amended complaint must be signed by both Plaintiffs and clearly set
forth facts that give rise to the claims, including the dates, times, and places of the alleged
underlying acts, and each individual who committed each alleged wrongful act. In addition, the
revised pleading should allege facts demonstrating the specific involvement of any of the named
defendants in the constitutional deprivations alleged in sufficient detail to establish that they
were tangibly connected to those deprivations. See Bass, 790 F.2d at 263. Any such amended
complaint will replace the existing Complaint, and must be a wholly integrated and complete
pleading that does not rely upon or incorporate by reference any pleading or document
previously filed with the Court. See Shields v. Citytrust Bancorp, Inc., 25 F.3d 1124, 1128 (2d
Cir. 1994) (“It is well established that an amended complaint ordinarily supersedes the original
and renders it of no legal effect.”).


                                                34
    Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 35 of 259




Clerk’s Office and all parties or their counsel, in writing, of any change in his or her

address; their failure to do so may result in the dismissal of the action; and it is further

       ORDERED that Plaintiffs’ motions for counsel (Dkt. Nos. 6, 21) are DENIED

WITHOUT PREJUDICE; and it is further

       ORDERED that the Clerk of the Court shall serve a copy of this Report-

Recommendation and Order on Plaintiffs, along with copies of the unpublished decisions cited

herein in accordance with the Second Circuit’s decision in Lebron v. Sanders, 557 F.3d 76 (2d

Cir. 2009) (per curiam).

       Pursuant to 28 U.S.C. § 636(b)(1), the parties have fourteen days within which to file

written objections to the foregoing report. 16 Such objections shall be filed with the Clerk of the

Court. FAILURE TO OBJECT TO THIS REPORT WITHIN FOURTEEN DAYS WILL

PRECLUDE APPELLATE REVIEW. Roldan v. Racette, 984 F.2d 85, 87 (2d Cir. 1993)

(citing Small v. Sec’y of Health and Human Servs., 892 F.2d 15 (2d Cir. 1989)); 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72, 6(a).

       IT IS SO ORDERED.



Dated: October 5, 2020
       Syracuse, New York




       16
           If you are proceeding pro se and are served with this Order and Report-
Recommendation by mail, three additional days will be added to the fourteen-day period,
meaning that you have seventeen days from the date the Order and Report-Recommendation was
mailed to you to serve and file objections. Fed. R. Civ. P. 6(d). If the last day of that prescribed
period falls on a Saturday, Sunday, or legal holiday, then the deadline is extended until the end of
the next day that is not a Saturday, Sunday, or legal holiday. Fed. R. Civ. P. 6(a)(1)(C).


                                                 35
          Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 36 of 259
Hudson v. Artuz, Not Reported in F.Supp.2d (1998)
1998 WL 832708


                                                                  By Judge Rakoff's Order dated April 14, 1998, this case was
                  1998 WL 832708
                                                                  referred to me for general pretrial purposes and for a Report
    Only the Westlaw citation is currently available.
                                                                  and Recommendation on any dispositive motion. Presently
     United States District Court, S.D. New York.
                                                                  pending is defendants' renewed motion to dismiss. Plaintiff
           Theodore HUDSON, Plaintiff,                            filed a reply on July 6, 1998. For the reasons discussed
                         v.                                       below, plaintiff's complaint is dismissed without prejudice,
         Christopher ARTUZ, Warden Philip                         and plaintiff is granted leave to replead within thirty (30) days
                                                                  of the date of the entry of this order.
          Coombe, Commissioner Sergeant
        Ambrosino Doctor Manion Defendants.

                   No. 95 CIV. 4768(JSR).                                                     FACTS
                              |
                       Nov. 30, 1998.                             Plaintiff alleges that he was assaulted by four inmates in the
                                                                  Green Haven Correctional Facility mess hall on March 14,
Attorneys and Law Firms                                           1995. (Complaint at 4.) He alleges that he was struck with
                                                                  a pipe and a fork while in the “pop room” between 6:00
Mr. Theodore Hudson, Great Meadow Correctional Facility,
                                                                  p.m. and 6:30 p.m. (Complaint at 4–5.) Plaintiff contends
Comstock.
                                                                  that the attack left him with 11 stitches in his head, chronic
Alfred A. Delicata, Esq., Assistant Attorney General, New         headaches, nightmares, and pain in his arm, shoulder, and
York.                                                             back. (Id.) Plaintiff also states that Sergeant Ambrosino
                                                                  “failed to secure [the] area and separate” him from his
                                                                  attackers. (Reply at 5.) Plaintiff's claim against Warden Artuz
                                                                  is that he “fail [sic] to qualify as warden.” (Complaint at
             MEMORANDUM AND ORDER
                                                                  4.) Plaintiff names Commissioner Coombes as a defendant,
BUCHWALD, Magistrate J.                                           alleging Coombes “fail [sic] to appoint a qualified warden
                                                                  over security.” (Amended Complaint at 5.) Plaintiff further
 *1 Plaintiff Theodore Hudson filed this pro se action            alleges that Dr. Manion refused to give him pain medication.
pursuant to 42 U.S.C. § 1983 on April 26, 1995. Plaintiff's       (Complaint at 5.) Plaintiff seeks to “prevent violent crimes”
complaint alleges defendants violated his constitutional rights   and demands $6,000,000 in damages. (Amended Complaint
while he was an inmate at Green Haven Correctional                at 5.)
Facility. 1 Plaintiff's complaint was dismissed sua sponte by
Judge Thomas P. Griesa on June 26, 1995 pursuant to 28            Defendants moved to dismiss the complaint, arguing that: (1)
U.S.C. § 1915(d). On September 26, 1995, the Second Circuit       the Eleventh Amendment bars suit against state defendants
Court of Appeals vacated the judgment and remanded the case       for money damages; (2) the plaintiff's allegations fail to state
to the district court for further proceedings.                    a claim for a constitutional violation; (3) the defendants are
                                                                  qualifiedly immune from damages; and (4) plaintiff must
1                                                                 exhaust his administrative remedies before bringing this suit.
       Plaintiff is presently incarcerated at Sullivan
       Correctional Facility.
The case was reassigned to Judge Barbara S. Jones on
                                                                                          DISCUSSION
January 31, 1996. Defendants moved to dismiss the complaint
pursuant to Fed.R.Civ.P. 12(c) on November 25, 1996.              I find that plaintiff's complaint runs afoul of Rules 8 and
Thereafter, the case was reassigned to Judge Jed S. Rakoff        10 of the Federal Rules of Civil Procedure and dismiss the
on February 26, 1997. On February 26, 1998, Judge Rakoff          complaint without prejudice and with leave to amend. Federal
granted defendants' motion to dismiss, but vacated the            Rule 8 requires that a complaint contain “a short and plain
judgment on April 10, 1998 in response to plaintiff's motion      statement of the claim showing that the pleader is entitled to
for reconsideration in which plaintiff claimed that he never      relief.” Fed.R.Civ.P. 8(a)(2). The purpose of this Rule “is to
received defendants' motion to dismiss.                           give fair notice of the claim being asserted so as to permit the



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              1
          Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 37 of 259
Hudson v. Artuz, Not Reported in F.Supp.2d (1998)
1998 WL 832708

adverse party the opportunity to file a responsive answer [and]   that its true substance, if any, is well disguised.” Id. In those
prepare an adequate defense.” Powell v. Marine Midland            cases in which the court dismisses a pro se complaint for
Bank, 162 F.R.D. 15, 16 (N.D.N.Y.1995) (quoting Brown v.          failure to comply with Rule 8, it should give the plaintiff leave
Califano, 75 F.R.D. 497, 498 (D.D.C.1977)); see Salahuddin        to amend when the complaint states a claim that is on its
v. Cuomo, 861 F.2d 40, 42 (2d Cir.1988) (stating that the         face nonfrivolous. Simmons v. Abruzzo, 49 F.3d 83, 87 (2d
“principal function of pleadings under the Federal Rules is to    Cir.1995).
give the adverse party fair notice of the claim asserted so as
to enable him to answer and prepare for trial”).                  In determining whether a nonfrivolous claim is stated, the
                                                                  complaint's allegations are taken as true, and the “complaint
 *2 Rule 10 of the Federal Rules of Civil Procedure requires,     should not be dismissed for failure to state a claim unless
inter alia, that the allegations in a plaintiff's complaint be    it appears beyond doubt that the plaintiff can prove no set
made in numbered paragraphs, each of which should recite,         of facts in support of his claim which would entitle him to
as far as practicable, only a single set of circumstances.        relief.” Conley v.. Gibson, 355 U.S. 41, 45–46, 78 S.Ct. 99,
Moore's Federal Practice, Vol. 2A, ¶ 10.03 (1996). Rule           2 L.Ed.2d 80 (1957). The complaint of a pro se litigant is to
10 also requires that each claim upon which plaintiff seeks       be liberally construed in his favor when determining whether
relief be founded upon a separate transaction or occurrence.      he has stated a meritorious claim. See Haines v. Kerner, 404
Id. 2 The purpose of Rule 10 is to “provide an easy mode          U.S. 519, 520, 92 S.Ct. 594, 30 L.Ed.2d 652 (1972). Even if it
of identification for referring to a particular paragraph in a    is difficult to determine the actual substance of the plaintiff's
prior pleading.” Sandler v. Capanna, 92 Civ. 4838, 1992 WL        complaint, outright dismissal without leave to amend the
392597, *3 (E.D.Pa. Dec.17, 1992) (citing 5 C. Wright &           complaint is generally disfavored as an abuse of discretion.
A. Miller, Federal Practice and Procedure, § 1323 at 735          See Salahuddin, 861 F.2d at 42–42; see also Doe v. City of
(1990)).                                                          New York, No. 97 Civ. 420, 1997 WL 124214, at *2 (E.D.N.Y.
                                                                  Mar.12, 1997).
2      Rule 10 states:
                                                                  Here, plaintiff's pro se complaint fails to satisfy the
         (b) Paragraphs; Separate Statements. All
                                                                  requirements of Federal Rules 8 and 10. The complaint is
         averments of claim or defense shall be made in
                                                                  often illegible and largely incomprehensible, scattering what
         numbered paragraphs, the contents of each of
                                                                  appear to be allegations specific to plaintiff within a forest
         which shall be limited as far as practicable to a
                                                                  of headnotes copied from prior opinions. Defendants have
         statement of a single set of circumstances; and
                                                                  answered with a boilerplate brief, which is perhaps all a
         a paragraph may be referred to by number in all
                                                                  defendant can do when faced with such a complaint. The
         succeeding pleadings. Each claim founded upon
                                                                  Court is left with an insurmountable burden in attempting to
         a separate transaction or occurrence and each
                                                                  make a reasoned ruling on such muddled pleadings.
         defense other than denials shall be stated in a
         separate count or defense whenever a separation
                                                                   *3 Although plaintiff's complaint is substantially
         facilitates the clear presentation of the matters set
                                                                  incomprehensible, it appears to plead at least some claims
         forth.
                                                                  that cannot be termed frivolous on their face. For example,
A complaint that fails to comply with these pleading rules        plaintiff clearly alleges that inmates assaulted him and that
“presents far too heavy a burden in terms of defendants'          Dr. Manion refused to provide him medical attention. He also
duty to shape a comprehensive defense and provides no             appears to assert that Sergeant Ambrosino failed to protect
meaningful basis for the Court to assess the sufficiency of”      him from the attack or take steps to prevent future attacks.
a plaintiff's claims. Gonzales v. Wing, 167 F.R.D. 352, 355       (Plaintiff's Reply at 5). It is well established that an inmate's
(N.D.N.Y.1996). It may therefore be dismissed by the court.       constitutional rights are violated when prison officials act
Id.; see also Salahuddin v. Cuomo, 861 F.2d at 42 (“When          with deliberate indifference to his safety or with intent to
a complaint does not comply with the requirement that it          cause him harm. Hendricks v. Coughlin, 942 F.2d 109 (2d
be short and plain, the court has the power to, on its own        Cir.1991). It is similarly well established that an inmate's
initiative, ... dismiss the complaint”). Dismissal, however, is   constitutional rights are violated when a prison doctor denies
“usually reserved for those cases in which the complaint is       his request for medical care with deliberate indifference to
so confused, ambiguous, vague, or otherwise unintelligible        the inmate's serious medical needs. Estelle v. Gamble, 429



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              2
          Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 38 of 259
Hudson v. Artuz, Not Reported in F.Supp.2d (1998)
1998 WL 832708

                                                                         harm, and to do so in separate paragraphs for each defendant.
U.S. 97, 97 S.Ct. 285, 50 L.Ed.2d 251 (1976); Hathaway v.
                                                                         Plaintiff's complaint shall contain the facts specific to the
Coughlin, 37 F.3d 63 (2d Cir.1994), cert. denied, 513 U.S.
                                                                         incidents plaintiff alleges occurred, and not any facts relating
1154, 115 S.Ct. 1108, 130 L.Ed.2d 1074 (1995). Although
                                                                         to any case that has been decided previously by a court of law.
plaintiff provides few facts to support his allegations, I
                                                                         Plaintiff's complaint shall also contain a clear statement of the
disagree with defendants' assertion that outright dismissal is
                                                                         relief he seeks in addition to monetary damages.
appropriate because it “appears beyond doubt that the plaintiff
can prove no set of facts in support of his claim which would
entitle him to relief.” Defendant's Memorandum at 5 (quoting
Conley v. Gibson, 355 U.S. 41, 45–46, 78 S.Ct. 99, 2 L.Ed.2d                                    CONCLUSION
80 (1957)).
                                                                         For the reasons set forth above, plaintiff's complaint is
Because plaintiff's complaint does not comply with Rules 8               dismissed without prejudice, and plaintiff is granted leave to
and 10, it is hereby dismissed without prejudice, and plaintiff          replead within thirty (30) days of the date of the entry of this
is granted leave to replead within thirty (30) days of the date          Order.
of the entry of this Order. In drafting his second amended
complaint, plaintiff is directed to number each paragraph and            IT IS SO ORDERED.
order the paragraphs chronologically, so that each incident in
which he alleges a constitutional violation is described in the
                                                                         All Citations
order that it occurred. Plaintiff is also directed to specifically
describe the actions of each defendant that caused plaintiff             Not Reported in F.Supp.2d, 1998 WL 832708

End of Document                                                      © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                    3
          Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 39 of 259
Myers v. Wollowitz, Not Reported in F.Supp. (1995)
1995 WL 236245

                                                                    stated in the complaint is frivolous or malicious. Moreman
                                                                    v. Douglas, 848 F.Supp. 332, 333 (N.D.N.Y.1994) (Scullin,
                   1995 WL 236245
                                                                    J.); Potnick v. Eastern State Hosp., 701 F.2d 243, 244 (2d
    Only the Westlaw citation is currently available.
                                                                    Cir.1983) (per curiam).
     United States District Court, N.D. New York.

           James N. MYERS, Jr., Plaintiff,                          In the present case, upon review of the plaintiff's inmate
                       v.                                           account statements, the Court has determined that plaintiff's
     Heather WOLLOWITZ, Attorney, Defendant.                        financial status qualifies him to file or “commence” this action
                                                                    in forma pauperis. 28 U.S.C. § 1915(a). Turning to the second
              No. 95–CV–0272 (TJM) (RWS).                           inquiry, a court may “dismiss the proceeding under 28 U.S.C.
                             |                                      § 1915(d) if the court thereafter determines that ... the action
                      April 10, 1995.                               is frivolous or malicious.” Moreman, 848 F.Supp. at 333
                                                                    (citation omitted).
Attorneys and Law Firms
                                                                    In determining whether an action is frivolous, the court
James N. Myers, Jr., Troy, NY, pro se.
                                                                    must look to see whether the complaint lacks an arguable
                                                                    basis either in law or in fact. Neitzke v. Williams, 490
                                                                    U.S. 319, 325 (1989). Although the court has the duty to
                  DECISION AND ORDER                                show liberality towards pro se litigants, Nance v. Kelly,
                                                                    912 F.2d 605, 606 (2d Cir.1990) (per curiam), and extreme
McAVOY, Chief Judge.
                                                                    caution should be exercised in ordering sua sponte dismissal
I. Background                                                       of a pro se complaint before the adverse party has been
 *1 Presently before this Court is the above-captioned              served and the parties have had an opportunity to respond,
plaintiff's application to proceed in forma pauperis and civil      Anderson v. Coughlin, 700 F.2d 37, 41 (2d Cir.1983), there
rights complaint. Plaintiff has not paid the partial filing fee     is a responsibility on the court to determine that a claim is
required to maintain this action.                                   not frivolous before permitting a plaintiff to proceed with
                                                                    an action in forma pauperis. Dismissal of frivolous actions
For the reasons stated below, plaintiff's complaint is dismissed    pursuant to 28 U.S.C. § 1915(d) is appropriate to prevent
pursuant to 28 U.S.C. § 1915(d) and Local Rule 5.4(a) of the        abuses of the process of the court, Harkins v. Eldredge, 505
General Rules of this Court as without arguable basis in law.       F.2d 802, 804 (8th Cir.1974), as well as to discourage the
                                                                    waste of judicial resources. Neitzke, 490 U.S. at 327. See
In his pro se complaint, plaintiff seems to claim that plaintiff    generally Moreman, 848 F.Supp. at 334.
was represented by defendant Wollowitz, a public defender
for the County of Rensselaer, in a County Court proceeding.          *2 42 U.S.C. § 1983 is the vehicle by which individuals
Plaintiff alleges that after a criminal proceeding in that Court,   may seek redress for alleged violations of their constitutional
plaintiff was “sentenced to a illegal sentence.” Id. at 2.          rights. See, e.g., Von Ritter v. Heald, 91–CV–612, 1994 WL
Plaintiff contends that due to the ineffective assistance of his    688306, *3, 1994 U.S.Dist. LEXIS 17698, *8–9 (N.D.N.Y.
counsel, defendant Wollowitz, his constitutional rights were        Nov. 14, 1994) (McAvoy, C.J.). A party may not be held
violated. For a more complete statement of plaintiff's claims,      liable under this section unless it can be established that the
reference is made to the entire complaint filed herein.             defendant has acted under the color of state law. See, e.g.,
                                                                    Rounseville v. Zahl, 13 F.3rd 625, 628 (2d Cir.1994) (noting
                                                                    state action requirement under § 1983); Wise v. Battistoni,
II. Discussion                                                      92–Civ–4288, 1992 WL 380914, *1, 1992 U.S.Dist. LEXIS
Consideration of whether a pro se plaintiff should be               18864, *2–3 (S.D.N.Y. Dec. 10, 1992) (same) (citations
permitted to proceed in forma pauperis is a two-step                omitted).
process. First, the court must determine whether the plaintiff's
economic status warrants waiver of fees and costs under 28          In the present case, the sole defendant named by plaintiff
U.S.C. § 1915(a). If the plaintiff qualifies by economic status,    is the Rensselaer County public defender who apparently
the court must then consider whether the cause of action            represented plaintiff in the criminal proceeding discussed in



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              1
          Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 40 of 259
Myers v. Wollowitz, Not Reported in F.Supp. (1995)
1995 WL 236245

                                                                      ORDERED, that leave to proceed or prosecute this action in
his complaint. See Complaint at 2. However, “[i]t is well
                                                                      forma pauperis is denied, and it is further
settled that an attorney's representation of a party to a court
proceeding does not satisfy the Section 1983 requirement that
                                                                      ORDERED, that this action is dismissed pursuant to 28
the defendant is alleged to have acted under color of state
                                                                      U.S.C. § 1915(d) and Local Rule 5.4(a) of the General Rules
law....” Wise, 1992 WL 380914 at *1, 1992 U.S.Dist. LEXIS
                                                                      of this Court as lacking any arguable basis in law, and it is
18864 at *2–3; see also D'Ottavio v. Depetris, 91–Civ–6133,
                                                                      further
1991 WL 206278, *1, 1991 U.S.Dist. LEXIS 13526, *1–2
(S.D.N.Y. Sept. 26, 1991).
                                                                      ORDERED, that the Clerk serve a copy of this Order on the
                                                                      plaintiff by regular mail.
Since the plaintiff has not alleged any state action with
respect to the Section 1983 claim presently before the Court,
                                                                      I further certify that any appeal from this matter would not be
plaintiff's complaint, as presented to this Court, cannot be
                                                                      taken in good faith pursuant to 28 U.S.C. § 1915(a).
supported by any arguable basis in law and must therefore be
dismissed pursuant to 28 U.S.C. § 1915(d). Neitzke, 490 U.S.
                                                                      IT IS SO ORDERED.
at 328.

Accordingly, it is hereby                                             All Citations

                                                                      Not Reported in F.Supp., 1995 WL 236245

End of Document                                                   © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 2
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 41 of 259
La Grande v. Town Of Bethlehem Police Dept., Not Reported in F.Supp.2d (2009)
2009 WL 2868231

                                                               interogated, and racial harrassed. On or about April 5, 10, 15,
                                                               May 6, 8, 10, 15, and June 6, 2008, I have been followed by
                  2009 WL 2868231
                                                               the Bethlehem Police Department.” Compl. at 2. Plaintiff's
    Only the Westlaw citation is currently available.
                                                               jurisdictional statement asserts that the Complaint is being
             United States District Court,
                                                               brought pursuant to 42 U.S.C. § 1983. Id. at 1.
                   N.D. New York.

           Quentin LA GRANDE, Plaintiff,                       In lieu of filing an answer, on March 11, 2009, Defendants
                        v.                                     filed the Motion to dismiss presently before the Court. Mot.
          TOWN OF BETHLEHEM POLICE                             to Dismiss (Dkt. No. 13). Plaintiff also filed a Motion for
                                                               summary judgment on February 24, 2009, which is now
          DEPARTMENT, et al., Defendants.
                                                               before the Court. Mot. for Sum. Judg. (Dkt. No. 12).
             No. 1:08–CV–0738 (LEK/DRH).
                             |
                                                               II. DISCUSSION
                      Sept. 1, 2009.
                                                                 A. Defendants' Motion to Dismiss
Attorneys and Law Firms
                                                               a. Standard of Review
Quentin La Grande, Albany, NY, pro se.
                                                               In order to withstand a motion to dismiss, “a [pleading] must
Nannette R. Kelleher, Bailey, Kelleher Law Firm, Albany,       contain sufficient factual matter ... to ‘state a claim to relief
NY, for Defendants.                                            that is plausible on its face.’ ” Ashcroft v. Iqbal, ––– U.S.
                                                               ––––, 129 S.Ct. 1937, 1949, 173 L.Ed.2d 868 (2009) (quoting
                                                               Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct.
                DECISION AND ORDER                             1955, 167 L.Ed.2d 929 (2007)). A party must plead with such
                                                               factual detail so as to sufficiently “ ‘nudge [ ][its] claims ...
LAWRENCE E. KAHN, District Judge.                              across the line from conceivable to plausible.’ ” Iqbal, 129
                                                               S.Ct. at 1950–51 (quoting Twombly, 550 U.S. at 570). While
*1 Plaintiff pro se Quentin La Grande (“Plaintiff” or “La      stating a claim does not require the recitation of detailed
Grande”) commenced the instant action against Defendants       factual allegations, it does, however, require facts sufficient to
Robert Helligrass 1 , Stephen Kraz 2 and the Town of           state a claim to relief that is prima facie plausible. Iqbal, 129
Bethlehem Police Department (collectively, “Defendants”)       S.Ct. at 1949 (citing Twombly, 550 U.S. at 555). The Court
pursuant to 42 U.S.C. § 1983. Complaint (Dkt. No. 1).          must accept the allegations in the well-pleaded complaint as
Presently before this Court is Defendants' Motion to dismiss   true, Albright v. Oliver, 510 U.S. 266, 268, 114 S.Ct. 807,
(Dkt. No. 13) and Plaintiff's Motion for summary judgment      127 L.Ed.2d 114 (1994), and draw all inferences in favor
(Dkt. No. 12). For the following reasons, Defendants' Motion   of the non-moving party. Scheuer v. Rhodes, 416 U.S. 232,
to dismiss is granted and Plaintiff's Motion for summary       236, 94 S.Ct. 1683, 40 L.Ed.2d 90 (1973); Global Network
judgment is denied.                                            Commc'ns, Inc. v. City of New York, 458 F.3d 150, 154 (2d
                                                               Cir.2006); King v. Am. Airlines, Inc., 284 F.3d 352, 356 (2d
1                                                              Cir.2002).
       Incorrectly named in the Complaint as “R.J.
       Helliergrass.” See generally Complaint (Dkt. No.
                                                               In assessing the legal sufficiency of the Complaint, the
       1).
                                                               Court is mindful that La Grande is a pro se litigant and
2                                                              his submissions are subject to “less stringent standards than
       Incorrectly named in the Complaint as “William
       Craz.” See generally Complaint.                         formal pleadings drafted by lawyers.” Hughes v. Rowe, 449
                                                               U.S. 5, 9, 101 S.Ct. 173, 66 L.Ed.2d 163 (1980) (quoting
I. BACKGROUND                                                  Haines v. Kerner, 404 U.S. 519, 520, 92 S.Ct. 594, 30 L.Ed.2d
According to Plaintiff, “[o]n April 1, 2008 I was threaten     652 (1972)). The Court must “read the pleadings of a pro se
by Patrol Officer William Craz. Patrol Officer called me a     plaintiff liberally and interpret them ‘to raise the strongest
‘Nigger,’ and also threaten to cause bodily harm to me. On     arguments they suggest.’ ” McPherson v. Coombe, 174 F.3d
April 2, 2008 I met with Seargent R.J. Helliergrass and was    276, 280 (2d Cir.1999); see Hemphill v. New York, 380 F.3d



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            1
          Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 42 of 259
La Grande v. Town Of Bethlehem Police Dept., Not Reported in F.Supp.2d (2009)
2009 WL 2868231

680, 687 (2d Cir.2004) (“ “It is well-established that ‘when a     department. See generally Compl. Plaintiff's Complaint
plaintiff proceeds pro se the court is obligated to construe his   asserts that it is brought pursuant to 42 U.S.C. § 1983 and does
pleadings liberally, particularly when they allege civil rights    not provide any other basis for the claims. Id. at 1. Since the
violations' ”) (quoting McEachin v. McGuinnis, 357 F.3d 197,       Bethlehem Police Department cannot be sued pursuant to 42
200 (2d Cir.2004)). However, a plaintiff's pro se status “does     U.S.C. § 1983, Plaintiff's Complaint is dismissed as against
not exempt [him] from compliance with relevant rules of            the Town of Bethlehem Police Department.
procedural and substantive law.” Traguth v. Zuck, 710 F.2d
90, 92 (2d Cir.1983).                                              Even assuming arguendo that Plaintiff's claims against the
                                                                   Town of Bethlehem Police Department can be construed as
                                                                   a claim against the Town of Bethlehem, Plaintiff's Complaint
   b. Analysis                                                     would still be dismissed pursuant to Federal Rule of Civil
 *2 Defendants move to dismiss Plaintiff's Complaint in            Procedure 12(b)(6).
its entirety pursuant to Rules 12(b)(6) of the Federal Rules
of Civil Procedure. 3 Mot. to Dismiss (Dkt. No. 13) at 1.          In order to state a cause of action for municipal liability
Defendants specifically argue that all causes of action against    under 42 U.S.C. § 1983, “a plaintiff must allege that the
the Town of Bethlehem Police Department must be dismissed          municipality has adopted a custom or policy which is the
as it is not a legal entity subject to suit under 42 U.S.C. §      moving force behind the [alleged constitutional violation].”
1983 and further that Plaintiff's entire Complaint should be       Zappala v. Albicelli, 980 F.Supp. 635, 649 (N.D.N.Y.1997). A
dismissed for failing to state a cause of action. Id. at 4.        municipality cannot be held liable on the basis of respondeat
                                                                   superior and “a single incident alleged in a complaint,
3                                                                  especially if it involved only actors below the policymaking
       Defendants argue, alternatively, that Plaintiff's
       Complaint should be dismissed pursuant to 28                level, generally will not suffice to raise an inference of the
       U.S.C. § 1915(e) and for failing to adhere to               existence of a custom or policy.” Campanaro v. City of Rome,
       Rule 8(a) of the Federal Rules of Civil Procedure.          999 F.Supp. 277, 281 (N.D.N.Y.1998); see also Dwares v. City
       The Court need not address these arguments as it            of New York, 985 F.2d 94, 100 (2d Cir.1993).
       is dismissing Plaintiff's Complaint in its entirety
       pursuant to Federal Rule of Civil Procedure 12(b)           Plaintiff's Complaint is devoid of any allegations that the
       (6).                                                        Town of Bethlehem had a policy or custom of violating
                                                                   constitutional rights, nor does plaintiff allege or even allude
                                                                   that the Town was deliberately indifferent to his constitutional
   i. Town of Bethlehem Police Department
                                                                   rights. The complete failure to plead such warrants dismissal
The Town of Bethlehem moves to dismiss Plaintiff's
                                                                   under Rule 12(b)(6) of the Federal Rules of Civil Procedure,
Complaint on the ground that it is not susceptible to suit
                                                                   as the Complaint fails to state a cause of action for which relief
under 42 U.S.C. § 1983. While a municipality may be
                                                                   can be granted under 42 U.S.C. § 1983. See Campanaro, 999
susceptible to suit under 42 U.S.C. § 1983, a municipal
                                                                   F.Supp. at 281; Dwares, 985 F.2d at 100.
police department is not. See Walker v. Waterbury Police
Dep't., 08–cv–959 (JG)(AKT), 2009 U.S. Dist. LEXIS 7933,
at *5, 2009 WL 261527 (E.D.N.Y. Feb. 4, 2009). “Under                 ii. Defendants Kraz and Helligrass
New York law, departments which are merely administrative           *3 La Grande's Complaint alleges that between April
arms of a municipality do not have a legal identity separate       and June 2008, he was “racially harassed,” “threatened”
and apart from the municipality and cannot sue or be sued.”        and “interrogated” by Defendants Kraz and Helligrass, two
Id. (citing Hall v. City of White Plains, 185 F.Supp.2d 293,       officers of the Bethlehem Police Department. Compl. at 2.
303 (S.D.N.Y.2002)). Accordingly, claims asserted under 42         Specifically, La Grande alleges that on multiple occasions
U.S.C. § 1983 will be dismissed against a municipality's           the officers addressed him with a racial epithet and followed
police department. See Walker, 2009 U.S. Dist. LEXIS 7933,         him through town. Id. It is well settled in this Circuit that
at *5, 2009 WL 261527 (internal citation omitted); see also        “42 U.S.C. § 1983 is not designed to rectify harassment
Baker v. Willett, 42 F.Supp.2d 192, 198 (N.D.N.Y.1999).            or verbal abuse.” Murray v. Pataki, No. 9:03–cv–1263,
                                                                   2007 U.S. Dist. LEXIS 26959, at *22, 2007 WL 956941
Here, Plaintiff has sued the Town of Bethlehem Police              (N.D.N.Y. Mar. 29, 2007) (Kahn, J.) (quoting Gill v. Hoadley,
Department along with two individual officers of the               261 F.Supp.2d 113, 129 (N.D.N.Y.2003)) (collecting cases).


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               2
          Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 43 of 259
La Grande v. Town Of Bethlehem Police Dept., Not Reported in F.Supp.2d (2009)
2009 WL 2868231

“[V]erbal harassment or profanity alone, unaccompanied by            is denied for failing to comply with the relevant rules of
an injury no matter how inappropriate, unprofessional, or            procedure. See, e.g., N.D.N.Y. L.R. 7.1(a), 7.1(a)(3).
reprehensible it might seem, does not constitute the violation
of any federally protected right and therefore is not actionable
under 42 U.S.C. § 1983.” Murray, 2007 U.S. Dist. LEXIS, at              C. Amended Complaint
* 22 (quoting Moncrieffe v. Witbeck, 2000 U.S. Dist. LEXIS,           *4 Plaintiff also moves to amend his Complaint. Response
at *3, 2000 WL 949457 (N.D.N.Y. June 29, 2000)); see                 (Dkt. No. 27). While pro se litigants are generally afforded
also Zeno v. Cropper, 650 F.Supp. 138, 141 (S.D.N.Y.1986)            wide latitude and an opportunity to amend, a District Court
(“vile and abusive language ... no matter how abhorrent or           need not permit an amendment to a Complaint where it
reprehensible cannot form the basis for a § 1983 claim)              would be futile. See Forman v. Davis, 371 U.S. 178, 182, 83
(internal citation and quotation omitted). Further, “threats do      S.Ct. 227, 9 L.Ed.2d 222 (1962) (holding that although leave
not amount to violations of constitutional rights.” Murray,          to amend should be freely given where justice so requires,
2007 U.S. Dist. LEXIS, at *23 (quoting Malsh v. Austin, 901          a district court need not grant leave if amendment would
F.Supp. 757, 763 (S.D.N.Y.1995)).                                    be futile); Acito v. Imcera Group, Inc., 47 F.3d 47, 55 (2d
                                                                     Cir.1995).
In this case, Plaintiff's claim for verbal harassment in the form
of racial slurs and threats is not actionable under § 1983 and,      Here, Plaintiff's Complaint does not state any viable causes of
therefore, fails to state a claim entitled to relief. Compl. at 2.   action under 42 U.S.C. § 1983. Further, Plaintiffs Complaint
                                                                     does not state which, if any, of his constitutional rights were
                                                                     violated by Defendants nor does it plead any facts to establish
   B. Plaintiff's Motion for Summary Judgment                        municipal liability. Plaintiff's Complaint also does not plead
Even assuming arguendo that this Court did not grant                 any facts supporting his allegations that he was “racially
Defendants' Motion to dismiss, Plaintiff's Motion for                harassed,” “threatened” or “interrogated.” Since, as the Court
summary judgment would still be denied. Under the Local              discussed above, none of the complained of actions provides
Rules, “all motions ... require a memorandum of law,                 the basis for a cognizable cause of action, leave to cure these
supporting affidavit, and proof of service on all the parties.”      defects would be futile. These deficiencies may have been
N.D.N.Y. L.R. 7.1(a) (emphasis added). “All memoranda of             excusable, albeit not cureable, had this Court not previously
law shall contain a table of contents and, wherever possible,        informed Plaintiff of the requirements for pleading a cause of
parallel citations.” Id. at 7 .1(a)(1). Further “[a]ny motion        action under 42 U.S.C. § 1983 against a municipality. See La
for summary judgment shall contain a Statement of Material           Grande v. Albany Police Dep't, 1:07–CV–757 (Dkt. No. 4). 4
Facts ... Failure of the moving party to submit an accurate and      Given that leave to amend would be futile, this Court denies
complete Statement of Material Facts shall result in a denial        Plaintiff's request.
of the motion.” Id. at 7 .1(a)(3) (emphasis in original).
                                                                     4      Notably, Plaintiff has also filed numerous
Here, not only did the Plaintiff fail to submit a memoranda of
                                                                            Complaints in the Northern District, many of
law in support of his Motion for summary judgment and an
                                                                            which include assertions of civil rights violations
affidavit but he also failed to submit a Statement of Material
                                                                            and racial discrimination or harassment, wherein
Facts. In fact, in his Motion for summary judgment filed on
                                                                            Plaintiff has been granted leave to amend his
February 24, 2009, Plaintiff explicitly stated, “I will provide
                                                                            complaints. Plaintiff has filed eleven suits in the
this Court with a ‘Law Memorandum’ in support of my
                                                                            Northern District since 2000, including the instant
motion; such will contain applicable law, and case law. I will
                                                                            matter. In fact, on May 12, 2008, Chief United
submit this to the Court on or before March 6, 2009.” Mot.
                                                                            States District Judge Norman A. Mordue entered
for Sum. Judg. at 1. To date, this Court has nor received said
                                                                            an order enjoining Plaintiff from filing any further
memorandum of law. While this Court recognizes Plaintiff's
                                                                            actions or pleadings in this district without the prior
pro se status, he has failed to comply with all of the Local
                                                                            permission of the Chief Judge. Dkt. No. 6. This
Rules. See Traguth v. Zuck, 710 F.2d 90, 92 (2d Cir.1983)
                                                                            Order was entered based on a record of vexatious
(a plaintiff's pro se status “does not exempt [him] from
                                                                            and frivolous pleadings previously filed by La
compliance with relevant rules of procedural and substantive
                                                                            Grande.
law”). Accordingly, Plaintiff's Motion for summary judgment



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   3
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 44 of 259
La Grande v. Town Of Bethlehem Police Dept., Not Reported in F.Supp.2d (2009)
2009 WL 2868231

                                                               ORDERED, that Plaintiff's Motion for summary judgment
III. CONCLUSION
                                                               (Dkt. No. 12) is DENIED in its entirety; and it is further
Based on the foregoing, it is hereby

                                                               ORDERED, that the Clerk serve a copy of this Decision and
ORDERED, that Defendants' Motion to dismiss (Dkt. No.
                                                               Order on all parties.
13) is GRANTED in its entirety; and it is further

                                                               IT IS SO ORDERED.
ORDERED, that Plaintiff's request to amend his Complaint
(Dkt. No. 27) is DENIED; and it is further
                                                               All Citations

                                                               Not Reported in F.Supp.2d, 2009 WL 2868231

End of Document                                            © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          4
          Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 45 of 259
Jenkins v. Liadka, Not Reported in F.Supp.2d (2012)
2012 WL 4052286

                                                                   Fourth, Fifth, and/or Fourteenth Amendments; and (3) a claim
                                                                   that they subjected her to excessive force in violation of
                  2012 WL 4052286
                                                                   the Fourth Amendment. (See generally Dkt. No. 1 [Plf.'s
    Only the Westlaw citation is currently available.
                                                                   Compl].)
             United States District Court,
                   N.D. New York.
                                                                   Generally, in support of these claims, Plaintiff alleges as
              Sylvia JENKINS, Plaintiff,                           follows: (1) on the evening of September 9, 2010, she was
                           v.                                      stopped on Butternut Street in the City of Syracuse by
   Mr. LIADKA, Syracuse Police Officer; Mr. Sands,                 two officers, who questioned her regarding a call they had
                                                                   received; (2) when she told the two police officers that she
  Syracuse Police Officer; John Doe, Syracuse Police
                                                                   did not know what they were talking about and “attempted
   Officer; and Syracuse Police Dep't, Defendants.
                                                                   to go on about [her] business,” the officers became “uptight,
              No. 5:10–CV–1223 (GTS/DEP).                          rude, [and] abnormal in their conversations [and] behavior,”
                             |                                     and threatened her; (3) the officers then proceeded to conduct
                      Sept. 13, 2012.                              a search of “all [of Plaintiff and her] personal property,”
                                                                   and, in the process of doing so, twisted her arm and forced
Attorneys and Law Firms                                            her onto the front of their police vehicle; (4) a third police
                                                                   officer arrived, and she was assaulted by all three officers
Sylvia Jenkins, Syracuse, NY, pro se.                              (hereinafter “Defendants”), who hit her on the back and threw
                                                                   her onto the police vehicle; (5) following the deprivation on
Hon. Mary Anne Dougherty, Corporation Counsel for
                                                                   September 9, 2010, Defendants denied her a post-deprivation
City of Syracuse, Catherine Ena Carnrike, Esq., Assistant
                                                                   remedy through a combination of threats, intimidation and/
Corporation Counsel, of Counsel, Syracuse, NY, for
                                                                   or nonresponsiveness; and (6) Defendants took these actions
Defendants.
                                                                   against her intentionally because they did not personally like
                                                                   her, given her previous interactions with the Syracuse Police
                                                                   Department. (Id.)
       MEMORANDUM–DECISION and ORDER

GLENN T. SUDDABY, District Judge.                                  Plaintiff further alleges that, as a result of this incident,
                                                                   she suffered various injuries and losses, including (1) a
 *1 Currently before the Court, in this pro se civil rights        “tremendous setback in already trying to recover in an [sic]
action filed by Sylvia Jenkins (“Plaintiff”) against Mr. Liadka,   grave overall manner of my life [and] lifestyle involving
Mr. Sands, John Doe, and Syracuse Police Department                officials internally [and] externally,” (2) head and back pain,
(“Defendants”), is Defendants' motion to dismiss Plaintiff's       and mental suffering, (3) loss of personal property, and, (4)
Complaint for insufficient service of process pursuant to          loss of employment. (Id.) As relief, Plaintiff requests an award
Fed.R.Civ.P. 12(b)(5) and/or for failure to state a claim          of twelve thousand dollars ($12,000) in damages. (Id. at ¶ 6.)
pursuant to Fed.R.Civ.P. 12(b)(6). (Dkt. No. 13.) For the
reasons set forth below, Defendants' motion is granted in part     Familiarity with the remaining factual allegations supporting
and denied in part.                                                Plaintiff's three claims is assumed in this Decision and Order,
                                                                   which is intended primarily for review by the parties. (See
                                                                   generally Dkt. No. 1.)
I. RELEVANT BACKGROUND

   A. Plaintiff's Complaint                                           B. Defendants' Motion
Generally, construed with the utmost of special liberality,         *2 On May 6, 2011, Defendants filed a motion to dismiss.
Plaintiff's Complaint asserts three claims against Defendants      (Dkt. No. 13, Attach 2.) Generally, in support of their motion,
arising from an investigatory stop in September 2010, in           Defendants assert the following two arguments: (1) because
Syracuse, New York: (1) a claim that three Syracuse Police         the Complaint was not served within the time allowed by
Officers unreasonably searched her in violation of the Fourth      Fed.R.Civ.P. 4 or Local Rule 4.1 of the Local Rules of Practice
Amendment; (2) a claim that they unlawfully seized, and            for this Court, the Court lacks jurisdiction over Defendants in
failed to return, her personal property in violation of the        accordance with Fed.R.Civ.P. 4; and (2) the Complaint fails


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             1
          Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 46 of 259
Jenkins v. Liadka, Not Reported in F.Supp.2d (2012)
2012 WL 4052286

to state a claim upon which relief can be granted, because           affidavit, as required by Fed.R.Civ.P. 7(b) and Local Rule 7.1
(a) the Complaint fails to identify what constitutional rights       of the Local Rules of Practice for this Court.
Plaintiff is attempting to vindicate, (b) even if the Complaint
has sufficiently identified a constitutional violation, the
Complaint fails to allege facts plausibly suggesting the             II. RELEVANT LEGAL STANDARDS
personal involvement of the individual Defendants in any
                                                                       A. Legal Standard Governing Motions to Dismiss for
such constitutional violation, (c) the City of Syracuse Police
                                                                       Insufficient Service of Process
Department does not have the legal capacity to be sued, (d)
                                                                      *3 Rule 4(m) of the Federal Rules of Civil Procedure
even if Plaintiff's Complaint can be liberally construed as
                                                                     provides, in pertinent part, as follows:
attempting to assert a claim against the City of Syracuse,
the Complaint fails to allege facts plausibly suggesting that
the individual Defendants' actions the result of a city policy
                                                                                 If a defendant is not served within
or custom sufficient to confer municipal liability upon the
                                                                                 120 days after the complaint is filed,
City, (e) the Fifth Amendment does not govern a plaintiff's
                                                                                 the court-on motion or its own after
deprivation-of-property claim against state actors, (f) the
                                                                                 notice to the plaintiff-must dismiss
Complaint fails to allege facts plausibly suggesting that force
                                                                                 the action without prejudice against
was used or that if force was used it was excessive for
                                                                                 that defendant or order that service be
purposes of a Fourth Amendment claim, and (g) based on
                                                                                 made within a specified time. But if
Plaintiff's factual allegations, Defendants Liadka and Sands
                                                                                 the plaintiff shows good cause for the
are protected from liability as a matter of law by the doctrine
                                                                                 failure, the court must extend the time
of qualified immunity. (See generally Dkt. No. 13, Attach. 2.)
                                                                                 for service for an appropriate period.
On June 2, 2011, Plaintiff filed a response to Defendants'
motion. Generally, Plaintiff's response, which is handwritten
and three pages in length, states that she “definitely oppose[s]     Fed.R.Civ.P. 4(m).
[Defendants'] request” for the dismissal of her Complaint.
(See generally Dkt. No. 17.) However, Plaintiff's response           The Local Rules of Practice for this Court shorten the service
does not address the legal arguments asserted by Defendants          requirements under Fed.R.Civ.P. 4. Specifically, Local Rule
for the dismissal of Plaintiff's Complaint. (Compare Dkt.            4.1(b) requires “service of process upon all defendants within
No. 17 with Dkt. No. 13, Attach. 2.) Although Plaintiff's            sixty (60) days of the filing of the complaint. This expedited
response was submitted two days after the expiration of              service is necessary to ensure adequate time for pretrial
the responsedeadline, the Court has accepted it, out of an           discovery and motion practice. In no event shall service of
extension of special solicitude to her as a pro se civil rights      process be completed after the time specified in Fed.R.Civ.P.
litigant.                                                            4.” N.D.N.Y. L.R. 4.1(b).


In addition, Plaintiff has filed three letters to the Court on the
                                                                        B. Legal Standard Governing Motions to Dismiss for
following dates: July 6, 2011, August 22, 2011, and January
                                                                        Failure to State Claim
13, 2012. (Dkt. No. 18–20.) Generally, these letters contain
                                                                     It has long been understood that a defendant may base
assertions that Plaintiff believes that the police are following
                                                                     a motion to dismiss for failure to state a claim upon
her, treating her negatively, and responding unsatisfactorily to
                                                                     which relief can be granted on either or both of two
her telephone calls. (Id.) To the extent that these three letters
                                                                     grounds: (1) a challenge to the “sufficiency of the pleading”
are intended to constitute papers in opposition to Defendants'
                                                                     under Fed.R.Civ.P. 8(a)(2); or (2) a challenge to the legal
motion, the Court will not consider them, because (1) they
                                                                     cognizability of the claim. Jackson v. Onondaga Cnty., 549
are not responsive to the motion, and/or (2) they were not
                                                                     F.Supp.2d 204, 211, nn. 15–16 (N.D.N.Y.2008) (McAvoy, J.,
submitted in a timely manner. Moreover, to the extent that
                                                                     adopting Report–Recommendation on de novo review).
these three letters are intended to constitute a request for
relief, the Court will not consider them, because do not
                                                                     Because such motions are often based on the first ground,
state the relief sought, state with particularity the grounds
                                                                     a few words on that ground are appropriate. Rule 8(a)(2) of
for seeking the order, and attach a memorandum of law and
                                                                     the Federal Rules of Civil Procedure requires that a pleading


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             2
          Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 47 of 259
Jenkins v. Liadka, Not Reported in F.Supp.2d (2012)
2012 WL 4052286

contain “a short and plain statement of the claim showing          the Court clarified, the “fair notice” standard turns on the
that the pleader is entitled to relief.” Fed.R.Civ.P. 8(a)(2)      plausibility of an actionable claim. Id. at 1965–74. The Court
[emphasis added]. In the Court's view, this tension between        explained that, while this does not mean that a pleading need
permitting a “short and plain statement” and requiring that        “set out in detail the facts upon which [the claim is based],”
the statement “show[ ]” an entitlement to relief is often at the   it does mean that the pleading must contain at least “some
heart of misunderstandings that occur regarding the pleading       factual allegation[s].” Id . at 1965. More specifically, the
standard established by Fed.R.Civ.P. 8(a)(2).                      “[f]actual allegations must be enough to raise a right to relief
                                                                   above the speculative level [to a plausible level],” assuming
On the one hand, the Supreme Court has long characterized          (of course) that all the allegations in the complaint are true.
the “short and plain” pleading standard under Fed.R.Civ.P.         Id. 1
8(a)(2) as “simplified” and “liberal.” Jackson, 549 F.Supp.2d
at 212, n. 20 (citing Supreme Court case). On the other            1       It should be emphasized that Fed.R.Civ.P. 8's
hand, the Supreme Court has held that, by requiring the
                                                                           plausibility standard, explained in Twombly, was
above-described “showing,” the pleading standard under
                                                                           in no way retracted or diminished by the Supreme
Fed.R.Civ.P. 8(a)(2) requires that the pleading contain a
                                                                           Court's decision (two weeks later) in Erickson
statement that “give[s] the defendant fair notice of what the
                                                                           v. Pardus, in which (when reviewing a pro se
plaintiff's claim is and the grounds upon which it rests.”
                                                                           pleading) the Court stated, “Specific facts are not
Jackson, 549 F.Supp.2d at 212, n. 17 (citing Supreme Court
                                                                           necessary” to successfully state a claim under
cases) (emphasis added).
                                                                           Fed.R.Civ.P. 8(a)(2). Erickson v. Pardus, 551 U.S.
                                                                           89, 127 S.Ct. 2197, 2200, 167 L.Ed.2d 1081 (2007)
The Supreme Court has explained that such fair notice has
                                                                           [emphasis added]. That statement was merely an
the important purpose of “enabl[ing] the adverse party to
                                                                           abbreviation of the often-repeated point of law-first
answer and prepare for trial” and “facilitat[ing] a proper
                                                                           offered in Conley and repeated in Twombly-that a
decision on the merits” by the court. Jackson, 549 F.Supp.2d
                                                                           pleading need not “set out in detail the facts upon
at 212, n. 18 (citing Supreme Court cases); Rusyniak v.
                                                                           which [the claim is based]” in order to successfully
Gensini, 629 F.Supp.2d 203, 213 & n. 32 (N.D.N.Y.2009)
                                                                           state a claim. Twombly, 127 S.Ct. 1965, n. 3 (citing
(Suddaby, J.) (citing Second Circuit cases). For this reason, as
                                                                           Conley, 355 U.S. at 47) [emphasis added]. That
one commentator has correctly observed, the “liberal” notice
                                                                           statement did not mean that all pleadings may
pleading standard “has its limits.” 2 Moore's Federal Practice
                                                                           achieve the requirement of “fair notice” without
§ 12.34[1][b] at 12–61 (3d ed.2003). For example, numerous
                                                                           ever alleging any facts whatsoever. Clearly, there
Supreme Court and Second Circuit decisions exist holding
                                                                           must still be enough fact set out (however set out,
that a pleading has failed to meet the “liberal” notice pleading
                                                                           whether in detail or in a generalized fashion) to
standard. Rusyniak, 629 F. Supp .2d at 213, n. 22 (citing
                                                                           raise a right to relief above the speculative level to
Supreme Court and Second Circuit cases); see also Ashcroft
                                                                           a plausible level. See Rusyniak, 629 F.Supp.2d at
v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937, 1949–52, 173 L.Ed.2d
                                                                           214 & n. 35 (explaining holding in Erickson ).
868 (2009).
                                                                   As for the nature of what is “plausible,” the Supreme Court
 *4 Most notably, in Bell Atlantic Corp. v. Twombly, the           explained that “[a] claim has facial plausibility when the
Supreme Court reversed an appellate decision holding that a        plaintiff pleads factual content that allows the court to draw
complaint had stated an actionable antitrust claim under 15        the reasonable inference that the defendant is liable for the
U.S.C. § 1. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 127      misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 129
S.Ct. 1955, 167 L.Ed.2d 929 (2007). In doing so, the Court         S.Ct. 1937, 1949, 173 L.Ed.2d 868 (2009). “[D]etermining
“retire[d]” the famous statement by the Court in Conley v.         whether a complaint states a plausible claim for relief ... [is]
Gibson, 355 U.S. 41, 45–46, 78 S.Ct. 99, 2 L.Ed.2d 80 (1957),      a context-specific task that requires the reviewing court to
that “a complaint should not be dismissed for failure to state     draw on its judicial experience and common sense.... [W]here
a claim unless it appears beyond doubt that the plaintiff can      the well-pleaded facts do not permit the court to infer more
prove no set of facts in support of his claim which would          than the mere possibility of misconduct, the complaint has
entitle him to relief.” Twombly, 127 S.Ct. at 1968–69. Rather      alleged-but it has not show[n]-that the pleader is entitled to
than turning on the conceivability of an actionable claim,         relief.” Iqbal, 129 S.Ct. at 1950 [internal quotation marks and



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 3
          Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 48 of 259
Jenkins v. Liadka, Not Reported in F.Supp.2d (2012)
2012 WL 4052286

citations omitted]. However, while the plausibility standard        (3) documents that, although not incorporated by reference,
“asks for more than a sheer possibility that a defendant            are “integral” to the complaint, or (4) any matter of which
has acted unlawfully,” id., it “does not impose a probability       the court can take judicial notice for the factual background
requirement.” Twombly, 550 U.S. at 556.                             of the case.” Planck v. Schenectady Cnty., 12–CV–0336,
                                                                    2012 WL 1977972, at *5 (N.D.N.Y. June 1, 2012) (Suddaby,
Because of this requirement of factual allegations plausibly        J.). Moreover, “a pro se plaintiff's papers in response to a
suggesting an entitlement to relief, “the tenet that a court must   defendant's motion to dismiss for failure to state a claim may
accept as true all of the allegations contained in the complaint    be considered as effectively amending the allegations of [her]
is inapplicable to legal conclusions. Threadbare recitals of        complaint-to the extent those papers are consistent with the
the elements of a cause of action, supported by merely              allegations in the complaint.” Planck, 2012 WL 1977972, at
conclusory statements, do not suffice.” Iqbal, 129 S.Ct. at         *5.
1949. Similarly, a pleading that only “tenders naked assertions
devoid of further factual enhancement” will not suffice. Iqbal,
129 S.Ct. at 1949 (internal citations and alterations omitted).        C. Legal Standard Governing Unopposed Motions
Rule 8 “demands more than an unadorned, the-defendant-              In this District, when a non-movant fails to oppose a legal
unlawfully-harmed-me accusation.” Id.                               argument asserted by a movant in support of a motion,
                                                                    the movant's burden with regard to that argument has been
This pleading standard applies even to pro se litigants. While      lightened such that, in order to succeed on that argument,
the special leniency afforded to pro se civil rights litigants      the movant need only show that the argument possesses
somewhat loosens the procedural rules governing the form            facial merit, which has appropriately been characterized as
of pleadings (as the Second Circuit has observed), it does          a “modest” burden. See N.D.N.Y. L.R. 7.1(b) (3) (“Where a
not completely relieve a pro se plaintiff of the duty to satisfy    properly filed motion is unopposed and the Court determines
the pleading standards set forth in Fed.R.Civ.P. 8, 10 and          that the moving party has met its burden to demonstrate
                                                                    entitlement to the relief requested therein....”); Rusyniak
12. 2 Rather, as both the Supreme Court and Second Circuit
                                                                    v. Gensini, 07–CV–0279, 2009 WL 3672105, at *1, n.
have repeatedly recognized, the requirements set forth in
                                                                    1 (N.D.N.Y.Oct.30, 2009) (Suddaby, J.) (collecting cases);
Fed.R.Civ.P. 8, 10 and 12 are procedural rules that even pro se
                                                                    Este–Green v. Astrue, 09–CV–0722, 2009 WL 2473509, at
civil rights plaintiffs must follow. 3 Stated more simply, when     *2 & n. 3 (N.D.N.Y. Aug.7, 2009) (Suddaby, J.) (collecting
a plaintiff is proceeding pro se, “all normal rules of pleading     cases).
are not absolutely suspended.” Jackson, 549 F.Supp.2d at 214,
n. 28.
                                                                       D. Legal Standards Governing Plaintiff's Claims
2                                                                   Because the Court has, in its Decision and Order of March
        See Vega v. Artus, 610 F.Supp.2d 185, 196 & nn.
                                                                    7, 2011, addressed the relevant points of law contained in
        8–9 (N.D.N . Y.2009) (Suddaby, J.) (citing Second
                                                                    the legal standards governing Plaintiff's claims in this action,
        Circuit cases); Rusyniak, 629 F.Supp.2d at 214 &
                                                                    the Court will not again recite, in their entirety, those legal
        n. 34 (citing Second Circuit cases).
                                                                    standards in this Decision and Order, 9 which is intended
3                                                                   primarily for review by the parties. (See generally Dkt. No. 5
        See Vega, 610 F.Supp.2d at 196, n. 10 (citing
        Supreme Court and Second Circuit cases);                    [Decision and Order].)
        Rusyniak, 629 F.Supp.2d at 214 & n. 34 (citing
        Second Circuit cases).
                                                                      E. Legal Standards Governing Defendants' Defenses
 *5 Finally, a few words are appropriate regarding what
documents are considered on a motion to dismiss for                    1. Defense of Lack of Separate Identity
failure to state a claim upon which relief can be granted,          “Under New York law, departments that are merely
pursuant to Fed.R.Civ.P. 12(b)(6). The court may consider           administrative arms of a municipality do not have a legal
the following documents without triggering the summary              identity separate and apart from the municipality, and
judgment standard: “(1) documents attached as an exhibit            therefore, cannot sue or be sued.” Davis v. Lynbrook Police
to the complaint or answer, (2) documents incorporated by           Dept., 224 F.Supp.2d 463, 477 (E.D.N.Y.2002). “Pursuant
reference into the complaint (and provided by the parties),         to Fed.R.Civ.P. 17, New York governs the capacity of



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              4
          Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 49 of 259
Jenkins v. Liadka, Not Reported in F.Supp.2d (2012)
2012 WL 4052286

a police department to sue or be sued. In New York,                       1983 for unconstitutional acts by [its] employees,
police departments like the defendant, which are merely                   a plaintiff must show that the violation of [his or]
administrative arms of a municipal corporation, do not have               her constitutional rights resulted from a municipal
a legal identity separate and apart from the town.” Loria v.              custom or policy.”).
Irondequoit 775 F.Supp. 599, 606 (W.D.N.Y.1990). While a           6
municipality can sue or be sued, the police department, which             Batista, 702 F.2d at 397, accord, Zahra v. Town of
does not exist separate from that municipality, can not. Baker            Southold, 48 F.3d 674, 685 (2d Cir.1995), McKeon
v. Willett, 42 F.Supp.2d 192, 198 (N.D.N.Y.1999).                         v. Daley, 101 F.Supp.2d 79, 92 (N.D.N.Y.2000)
                                                                          (Hurd, J.), Merriman v. Town of Colonie, NY, 934
                                                                          F.Supp. 501, 508 (N.D.N.Y.1996) (Homer, M.J.);
  2. Defense of Limited Municipal Liability                               Douglas v. Cnty. of Tompkins, 90–CV–0841, 1995
 *6 It is well established that “[a] municipality may not be              WL 105993, at *12 (N.D.N.Y. March 2, 1995)
held liable in a Section 1983 action for the conduct of a                 (McCurn, J.), Keyes v. Cnty. of Albany, 594 F.Supp.
lower-echelon employee solely on the basis of respondeat                  1147, 1156 (N.D.N.Y.1984) (Miner, J.).
superior.” 4 “Rather, to establish municipal liability under §     With regard to the first element (the existence of a policy
1983 for unconstitutional acts by a municipality's employees,      or custom), a “[p]laintiff may establish the ‘policy, custom
a plaintiff must show that the violation of [his or] her           or practice’ requirement by demonstrating: (1) a formal
constitutional rights resulted from a municipal custom or          policy officially endorsed by the municipality ...; (2) actions
policy .” 5 “Thus, to hold a [municipality] liable under § 1983    taken by government officials responsible for establishing
for the unconstitutional actions of its employees, a plaintiff     municipal policies related to the particular deprivation in
is required to ... prove three elements: (1) an official policy    question ...; (3) a practice so consistent and widespread
or custom that (2) causes the plaintiff to be subjected to (3) a   that it constitutes a ‘custom or usage’ sufficient to impute
denial of a constitutional right.” 6                               constructive knowledge to the practice of policymaking
                                                                   officials ...; or (4) a failure by policymakers to train or
4                                                                  supervise subordinates to such an extent that it amounts to
        Powell v. Bucci, 04–CV–1192, 2005 WL 3244193,              ‘deliberate indifference’ to the rights of those who come in
        at *5 (N.D.N.Y. Nov.30, 2005) (McAvoy, J.); see
                                                                   contact with the municipal employees....” 7 With regard to the
        also Monell v. Dept. of Soc. Servs., 436 U.S. 658,
                                                                   second element (causation), a plaintiff must show “a direct
        691, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978) (“[A]
                                                                   causal link” or “an affirmative link” between the municipal
        local government may not be sued under § 1983
                                                                   policy or custom and the alleged constitutional deprivation
        for an injury inflicted solely by its employees or
                                                                   (i.e., that the policy or custom was the “moving force” behind
        agents.”); Batista v. Rodriguez, 702 F.2d 393, 397
        (2d Cir.1983) (“[A] [municipality] may not be held         the deprivation). 8
        for the actions of its employees or agents under a
        theory of respondeat superior.” ).                         7
                                                                          Dorsett–Felicelli, Inc., 371 F.Supp.2d 183, 194
5                                                                         (N.D.N.Y.2005) (Kahn, J.) (citing three Supreme
        Powell, 2005 WL 3244193, at *5; Monell, 436 U.S.
                                                                          Court cases for these four ways), accord, Dunbar
        at 690–691 (“[L]ocal governments ... may be sued
                                                                          v. Cnty. of Saratoga, 358 F.Supp.2d 115, 133–
        for constitutional deprivations visited pursuant
                                                                          134 (N.D.N.Y.2005) (Munson, J.); see also Clayton
        to governmental ‘custom’ even though such a
                                                                          v. City of Kingston, 44 F.Supp.2d 177, 183
        custom has not received formal approval through
                                                                          (N.D.N.Y.1999) (McAvoy, J.) (transposing order
        the body's official decisionmaking channels.”);
                                                                          of second and third ways, and citing five more
        Batista, 702 F.2d at 397 (“[M]unicipalities may
                                                                          Supreme Court cases).
        be sued directly under § 1983 for constitutional
        deprivations inflicted upon private individuals            8
                                                                          See City of Canton, Ohio v. Harris, 489 U.S.
        pursuant to a governmental custom, policy,                        378, 385, 109 S.Ct. 1197, 103 L.Ed.2d 412 (1989)
        ordinance, regulation, or decision.”); Smith v.                   (“[O]ur first inquiry in any case alleging municipal
        City of New York, 290 F.Supp.2d 317, 321                          liability under § 1983 is the question whether
        (S.D.N.Y.2003) (“In order to establish the liability              there is a direct causal link between a municipal
        of [municipal] defendants in an action under §                    policy or custom and the alleged constitutional


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              5
          Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 50 of 259
Jenkins v. Liadka, Not Reported in F.Supp.2d (2012)
2012 WL 4052286

       deprivation.”); City of Oklahoma City v. Tuttle, 471       Cir.2004) [citations omitted], accord, Higazy v. Templeton,
       U.S. 808, 823, n. 8, 105 S.Ct. 2427, 85 L.Ed.2d            505 F.3d 161, 169, n. 8 (2d Cir.2007) [citations omitted].
       791 (1985) (“The fact that municipal ‘policy’ might
       lead to ‘police misconduct’ is hardly sufficient to        In determining the second issue (i.e., whether it would be
       satisfy Monell' s requirement that the particular          clear to a reasonable official that his conduct was unlawful in
       policy be the ‘moving force’ behind a constitutional       the situation confronted), courts in this circuit consider three
       violation. There must at least be an affirmative link      factors:
       between [for example] the training inadequacies
       alleged, and the particular constitutional violation
       at issue.”); Monell, 436 U.S. at 694 (“[I]t is when                     (1) whether the right in question was
       execution of a government's policy or custom ...                        defined with ‘reasonable specificity’;
       inflicts the injury that the government as an                           (2) whether the decisional law of
       entity is responsible under § 1983. Since this                          the Supreme Court and the applicable
       case unquestionably involves official policy as                         circuit court support the existence
       the moving force of the constitutional violation                        of the right in question; and (3)
       [at issue] ... we must reverse the judgment                             whether under preexisting law a
       below.”); Vippolis v. Village of Haverstraw, 768                        reasonable defendant official would
       F.2d 40, 44 (2d Cir.1985) (“A plaintiff who seeks                       have understood that his or her acts
       to hold a municipality liable in damages under                          were unlawful.
       section 1983 must prove that ... an official policy
       or custom [was] the cause of the deprivation
       of constitutional rights.... [T]he plaintiff must           *7 Jermosen v. Smith, 945 F.2d 547, 550 (2d Cir.1991)
       establish a causal connection-an affirmative link-         [citations omitted], cert. denied, 503 U.S. 962, 112 S.Ct.
       between the policy and the deprivation of his
                                                                  1565, 118 L.Ed.2d 211 (1992). 9 “As the third part of the test
       constitutional rights.”) [internal quotation marks
                                                                  provides, even where the law is ‘clearly established’ and the
       and citation omitted]; Batista v. Rodriguez, 702
                                                                  scope of an official's permissible conduct is ‘clearly defined,’
       F.2d 393, 397 (2d Cir.1983) (“Absent a showing
                                                                  the qualified immunity defense also protects an official if
       of a causal link between an official policy or
                                                                  it was ‘objectively reasonable’ for him at the time of the
       custom and the plaintiff's injury, Monell prohibits
                                                                  challenged action to believe his acts were lawful.” Higazy
       a finding of liability against the City.”); Powell,
                                                                  v. Templeton, 505 F.3d 161, 169–70 (2d Cir.2007) [citations
       2005 WL 3244193, at *5 (“Ultimately, the plaintiff
       must demonstrate a direct causal link between              omitted]. 10 This “objective reasonableness” part of the test
       a municipal policy or custom, and the alleged              is met if “officers of reasonable competence could disagree
       constitutional deprivation.”) [internal quotation          on [the legality of defendant's actions].” Malley v. Briggs, 475
       marks and citation omitted].                               U.S. 335, 341, 106 S.Ct. 1092, 89 L.Ed.2d 271 (1986). 11 As
                                                                  the Supreme Court has explained,
   3. Defense of Qualified Immunity
“Once qualified immunity is pleaded, plaintiff's complaint        9
                                                                         See also Pena v. DePrisco, 432 F.3d 98, 115 (2d
will be dismissed unless defendant's alleged conduct,                    Cir.2005); Clue v. Johnson, 179 F.3d 57, 61 (2d
when committed, violated ‘clearly established statutory or               Cir.1999); McEvoy v. Spencer, 124 F.3d 92, 97 (2d
constitutional rights of which a reasonable person would have            Cir.1997); Shechter v. Comptroller of City of New
known.’ “ Williams v. Smith, 781 F.2d 319, 322 (2d Cir.1986)             York, 79 F.3d 265, 271 (2d Cir.1996); Rodriguez v.
(quoting Harlow v. Fitzgerald, 457 U.S. 800, 815 [1982] ).               Phillips, 66 F.3d 470, 476 (2d Cir.1995); Prue v.
As a result, a qualified immunity inquiry in a civil rights              City of Syracuse, 26 F.3d 14, 17–18 (2d Cir.1994);
case generally involves two issues: (1) “whether the facts,              Calhoun v. New York State Division of Parole, 999
viewed in the light most favorable to the plaintiff establish a          F.2d 647, 654 (2d Cir.1993).
constitutional violation”; and (2) “whether it would be clear
to a reasonable [official] that his conduct was unlawful in the   10
                                                                         See also Anderson v. Creighton, 483 U.S. 635,
situation confronted.” Sira v. Morton, 380 F.3d 57, 68–69 (2d            639, 107 S.Ct. 3034, 97 L.Ed.2d 523 (1987)



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             6
            Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 51 of 259
Jenkins v. Liadka, Not Reported in F.Supp.2d (2012)
2012 WL 4052286

          (“[W]hether an official protected by qualified            Complaint, and directed the Clerk of the Court to issue
          immunity may be held personally liable for an             summonses and forward them with the Complaint to the
          allegedly unlawful official action generally turns        United States Marshal's Service, for service on Defendants.
          on the ‘objective reasonableness of the action.’          (Dkt. No. 5 [Decision and Order filed March 7, 2011].)
          ”) [citation omitted]; Davis v. Scherer, 468 U.S.         Indeed, Defendants acknowledge that Plaintiff completed the
          183, 190, 104 S.Ct. 3012, 82 L.Ed.2d 139                  Civil Summonses and USM285 form, and returned them to
          (1984) (“Even defendants who violate [clearly             the Clerk's Office (so that the Clerk's Office could forward
          established] constitutional rights enjoy a qualified      them to the U.S. Marshal's Service for service of Plaintiff's
          immunity that protects them from liability for            Complaint) less than eight days after receiving them from the
          damages unless it is further demonstrated that their      Clerk's Office. (Dkt. No. 13, Attach. 1, at ¶¶ 6–7; Dkt. No. 13,
          conduct was unreasonable under the applicable             Attach. 2, at 9 [attaching page “8” of Defs.' Memo. of Law];
          standard.”); Benitez v. Wolff, 985 F.2d 662, 666 (2d      see also Dkt. Nos. 6, 8.) After that point in time, service was
          Cir.1993) (qualified immunity protects defendants         largely if not entirely outside of Plaintiff's control.
          “even where the rights were clearly established,
          if it was objectively reasonable for defendants to        Under the circumstances, the Court finds that good cause
          believe that their acts did not violate those rights”).   exists to extend the deadline for service by 42 days. The
                                                                    Court notes that a contrary conclusion (e.g., a conclusion
11
          See also Malsh v. Correctional Officer Austin,            that Plaintiff had to serve her Complaint by December 13,
          901 F.Supp. 757, 764 (S.D.N.Y.1995) [citing               2010 pursuant to Local Rule 4.1, or even February 11, 2011
          cases]; Ramirez v. Holmes, 921 F.Supp. 204, 211           pursuant to Fed.R.Civ.P. 4) would render meaningless the
          (S.D.N.Y.1996).                                           Court's directive to the Clerk of the Court, on March 5, 2011,
                                                                    to take sufficient action to enable the United States Marshal's
     [T]he qualified immunity defense ... provides ample            Service to effect service for Plaintiff.
     protection to all but the plainly incompetent or those
     who knowingly violate the law.... Defendants will not
     be immune if, on an objective basis, it is obvious that          B. Whether Plaintiff's Complaint Should Be Dismissed
     no reasonably competent officer would have concluded             for Failure to State a Claim Upon Which Relief Can
     that a warrant should issue; but if officers of reasonable       Be Granted
     competence could disagree on this issue, immunity should
                                                                       1. Whether Plaintiff's Complaint Should Be
     be recognized.
                                                                       Dismissed for Failing to Sufficiently Identify What
     Malley, 475 U.S. at 341. 12
                                                                       Constitutional Rights She Is Attempting to Vindicate
12
          See also Hunter v. Bryant, 502 U.S. 224, 299,              *8 After carefully considering the matter, the Court must
          112 S.Ct. 534, 116 L.Ed.2d 589 (1991) (“The               answer this question also in the negative. In construing the
          qualified immunity standard gives ample room              pleadings of a pro se civil rights litigant in this Circuit, a
          for mistaken judgments by protecting all but              district court's imagination should be limited only by the
          the plainly incompetent or those who knowingly            plaintiff's factual allegations, not by the legal claims set out in
          violate the law.”) [internal quotation marks and          his or her pleadings. See Phillips v. Girdich, 408 F.3d 124, 130
          citation omitted].                                        (2d Cir.2005) (“We leave it for the district court to determine
                                                                    what other claims, if any, Phillips has raised. In so doing, the
III. ANALYSIS                                                       court's imagination should be limited only by Phillips' factual
                                                                    allegations, not by the legal claims set out in his pleadings.”).
  A. Whether Plaintiff's Complaint Should Be
  Dismissed for Failure to Serve Process in Timely                  Here, based on Plaintiff's (albeit scant and confused) factual
  Manner                                                            allegations, the Court can imagine that she is attempting
After carefully considering the matter, the Court must              to assert the following three claims: (1) a claim of an
answer this question in the negative. By Defendants' own            unreasonable search under the Fourth Amendment; (2) a
calculations, Plaintiff's Complaint was served on April 18,         claim of an unlawful seizure of, and failure to return, her
2011–a mere 42 days after the Court granted Plaintiff's motion      personal property under the Fourth, Fifth and/or Fourteenth
to proceed in forma pauperis, approved the filing of her



                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               7
          Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 52 of 259
Jenkins v. Liadka, Not Reported in F.Supp.2d (2012)
2012 WL 4052286

Amendments; and (3) a claim of excessive force under the                    identified. In a prior decision by the Court, Plaintiff
Fourth Amendment.                                                           was ordered to take reasonable steps to ascertain the
                                                                            identity of the unnamed officer, immediately notify
                                                                            the Court, amend her complaint to include the
   2. Whether Plaintiff's Claims Against the Individual                     identity of the third Defendant, and also to have that
   Defendants Should Be Dismissed for Failing to                            officer served. (Dkt. No. 5, at 14.) Because Plaintiff
   Allege Facts Plausibly Suggesting Their Personal                         has not done so, her alleged physical injuries
   Involvement in the Constitutional Violations Alleged                     remain attributable to an unidentified person.
After carefully considering the matter, the Court answers
this question in the affirmative for the reasons stated by          For all of these alternative reasons, Plaintiff's claims against
                                                                    the individual Defendants are dismissed.
Defendants in their memorandum of law. (Dkt. No. 13,
Attach. 2, at 13 [attaching page “12” of Defs.' Memo. of
Law].) The Court would add only the following three brief              3. Whether the Syracuse Police Department Should Be
points.                                                                Dismissed as a Defendant
                                                                    After carefully considering the matter, the Court answers
First, at the very least, Defendants have met the lightened         this question in the affirmative for the reasons stated by
burden that was created by Plaintiff's failure to respond to this   Defendants in their memorandum of law. (Dkt. No. 13, Attach
argument for dismissal. See, supra, Part III.C. of this Decision    2, at 13.) The Court would add only the following three brief
and Order. 13 Second, in any event, the Court would reach           points.
the same conclusion even if it were to subject Defendants'
argument to the more rigorous scrutiny appropriate for a             *9 First, at the very least, Defendants have met the
contested argument. Third, and finally, even when construed         lightened burden that was created by Plaintiff's failure to
with the utmost of special liberality, the Complaint does not       respond to this argument for dismissal. Second, in any
identify the precise location of the incident, which officers       event, the Court would reach the same conclusion even if it
were responsible for violating her rights, how she suffered the     were to subject Defendants' argument to the more rigorous
head injury she alleges, what property was taken from her, and      scrutiny appropriate for a contested argument. Third, and
how Defendants frustrated her efforts to recover that property.     finally, “as Plaintiff has been told several times, under New
See Vogeler v. Colbath, 04–CV–6071, 2005 U.S. Dist. LEXIS           York State law, departments, like the Onondaga County
44658, at *29, 2005 WL 2482549 (S.D.N.Y. Oct. 6, 2005)              Sheriff's Department, that are merely administrative arms of
(“Plaintiffs must also allege ... the personal involvement of       a municipality, do not have a legal identity separate from
the Defendant in the actions underlying their claim.”). 14          the municipality and may not sue or be sued.” Jenkins
                                                                    v. Onondaga Cnty. Sheriff's Dep't, 12–CV–0855, Report–
13                                                                  Recommendation, at 5 (N.D.N.Y. filed June 28, 2012)
        Under the circumstances, the Court finds that
                                                                    (Baxter, J.) (citing Hayes v. Cnty. of Sullivan, 07–CV–
        Plaintiff had sufficient notice of the consequences
                                                                    0667, 2012 WL 1129373, at *24 [S.D.N.Y. March 30, 2012]
        of failing to respond to the arguments asserted in
                                                                    ). Because the Syracuse Police Department is merely an
        Defendants' motion. For example, on October 14,
                                                                    administrative arm of the City of Syracuse, it is not a proper
        2010, Plaintiff was given a courtesy copy of the
                                                                    defendant in this case. The real party in interest is the City of
        District's Pro Se Handbook and a courtesy copy of
                                                                    Syracuse itself.
        the Local Rules of Practice for the Northern District
        of New York. (Dkt. No. 4.) In addition, on May
                                                                    For all of these alternative reasons, the Syracuse Police
        6, 2011, Defendants advised Plaintiff of her need
                                                                    Department dismissed as a Defendant.
        to respond to their arguments. (Dkt. No. 15.) Also,
        Plaintiff had extensive experience as a pro se civil
        rights litigant in this District, before responding to        4. Whether, Even if the City of Syracuse Were
        the motion in question. See, infra, Part III.D. of this       Substituted for the Police Department, Plaintiff's
        Decision and Order.                                           Claims Against the City Should Be Dismissed for
14                                                                    Failing to Allege Facts Plausibly Suggesting Municipal
        Indeed, the Court notes that one of the officers
                                                                      Liability
        that Plaintiff lists in her Complaint has not been



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   8
          Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 53 of 259
Jenkins v. Liadka, Not Reported in F.Supp.2d (2012)
2012 WL 4052286

After carefully considering the matter, the Court answers            *10 For all of these reasons, Plaintiff's claims against
this question in the affirmative for the reasons stated by          the City of Syracuse Police Department and/or the City of
Defendants in their memorandum of law. (Dkt. No. 13,                Syracuse are dismissed on this alternative ground.
Attach. 2, at 14–15 [attaching pages “13” and “14” of Defs.'
Memo. of Law].) The Court would add only the following
three brief points.                                                    5. Whether, in the Alternative, Plaintiff's Deprivation–
                                                                       of–Property Claim Should Be Dismissed to the Extent
First, at the very least, Defendants have met the lightened            It Is Grounded on the Fifth Amendment
burden that was created by Plaintiff's failure to respond to this   After carefully considering the matter, the Court answers
argument for dismissal. Second, in any event, the Court would       this question in the affirmative for the reasons stated by
reach same conclusion even if it were to subject Defendants'        Defendants in their memorandum of law. (Dkt. No. 13,
argument to the more rigorous scrutiny appropriate for a            Attach. 2, at 16–17 [attaching pages “15” and “16” of Defs.'
contested argument. Third, even when it is construed with           Memo. of Law].) The Court would add only the following
the utmost of special liberality, Plaintiff's Complaint has not     four brief points.
alleged facts plausibly suggesting a widespread policy or
custom promulgated by the municipal policy maker necessary          First, at the very least, Defendants have met the lightened
to hold the City liable for her injuries. As indicated above        burden that was created by Plaintiff's failure to respond
in Part II.E.2. of this Decision and Order, Plaintiff must          to this argument for dismissal. Second, in any event, the
allege facts plausibly suggesting that the municipality “has        Court would reach the same conclusion even if it were to
adopted a ‘custom’ or ‘policy’ which is the ‘moving force’          subject Defendants' argument to the more rigorous scrutiny
behind [the violation].” Zappala v. Albicelli, 980 F.Supp. 635,     appropriate for a contested argument. Third, a takings claim
639 (N.D.N.Y.1997) (Scullin, J.) (citing, inter alia, Monell        is not ripe where a state remedy is potentially available.
v. Dept. of Soc. Servs. of City of New York, 436 U.S. 658,          Vandor Inc. v. Militello, 301 F.3d 37, 39 (2d. Cir.2002). As
689 [1978] ). However, Plaintiff has not alleged any official       the Supreme Court has explained,
policy or custom adopted by the City of Syracuse or its Police
Department, 15 let alone one responsible for the alleged
injuries she received. Because Monell prohibits the finding                     An       unauthorized     intentional
of liability against a City when there is no causal connection                  deprivation of property by a
between a municipal policy and a resulting injury, Syracuse                     state employee does not constitute
City Police Department cannot be responsible for Plaintiff's                    a violation of the procedural
alleged injuries. Monell, 436 U.S. at 692. As a result, the                     requirements of the Due Process
City of Syracuse cannot be maintained as a Defendant in                         Clause of the Fourteenth Amendment
this action, and Plaintiff's Section 1983 claims against it are                 if a meaningful postdeprivation
dismissed.                                                                      remedy for the loss is available.
                                                                                For intentional, as for negligent
15                                                                              deprivations of property by state
        In addition to not alleging facts plausibly                             employees, the state's action is not
        suggesting the existence of a department-wide                           complete until and unless it provides
        policy or custom, Plaintiff has not alleged facts                       or refuses to provide a suitable
        plausibly suggesting that Officers Liadka, Sands,                       postdeprivation remedy.
        and the unnamed officer created or promulgated
        that policy, or even that they were final
        policymakers. “A municipal official that exercises
                                                                    Hudson v. Palmer, 468 U.S. 517, 533, 104 S.Ct. 3194,
        discretion, whether it be in a constitutional or
                                                                    82 L.Ed.2d 393 (1984). Police are not required to provide
        unconstitutional manner, in an area of which
                                                                    the owner with notice for state-law remedies, which are
        that official is not the final policymaker, cannot,
                                                                    “established by published, generally available state statutes
        by itself, establish municipal liability.” Clayton
                                                                    and case law.” City of W. Covina v. Perkins, 525 U.S. 234,
        v. City of Kingston, 44 F.Supp.2d 177, 184
                                                                    240–241, 119 S.Ct. 678, 142 L.Ed.2d 636 (1999). “Once the
        (N.D.N.Y.1999) (McAvoy, C.J.).
                                                                    property owner is informed that his property has been seized,



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           9
          Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 54 of 259
Jenkins v. Liadka, Not Reported in F.Supp.2d (2012)
2012 WL 4052286

he can turn to these public sources to learn about the remedial     necessary for a third unnamed officer to step in and assist
procedures that are available to him. The City need not take        Defendants Sands and Liadka in controlling Plaintiff. (Dkt.
other steps to inform him of his options.” City of W. Covina,       No. 1, at ¶ 4 & Attachment.) Simply stated, it is plausible,
525 U.S. at 241. Here, Plaintiff has not alleged facts plausibly    based on Plaintiff's factual allegations, that the amount of
suggesting that she attempted to recover her property in the        force used by the officers to pull her hands behind her back
proper manner (or even what property was taken). Fourth,            and detain her was necessary to keep her from getting away
and finally, Plaintiff does not allege facts suggesting that        and “going about [her] business.” (Id. at ¶ 4.) It is important
her property was taken for public use in an unconstitutional        to note that Plaintiff does not allege facts plausibly suggesting
manner that would require her to be paid just compensation.         any physical injury other than vague “head & back pains.” (Id.
Instead, Plaintiff alleges that, after she attempted to escape      at ¶ 5.) 17
from their investigation and was restrained by officers, she
was searched and had property taken from her.                       16      More specifically, the standard governing
                                                                            constitutional excessive-force claims against
For all of these alternative reasons, Plaintiff's deprivation-of-
                                                                            government officials in “the course of making
property claim is dismissed to the extent that it is grounded
                                                                            an arrest, investigatory stop, or other seizure” of
on the Fifth Amendment.
                                                                            a person is the Fourth Amendment's objective
                                                                            reasonableness standard. Graham v. Connor, 490
   6. Whether, in the Alternative, Plaintiff's Excessive                    U.S. 386, 388, 391, 109 S.Ct. 1865, 104
   Force Claim Should Be Dismissed for Failing to Allege                    L.Ed.2d 443 (1989). Pursuant to this standard,
   Facts Plausibly Suggesting Either that Force Was                         three elements must be objectively examined to
   Used or that Any Such Force Was Excessive                                determine whether excessive force was used for
 *11 After carefully considering the matter, the Court                      Fourth Amendment violations: “(1) the need for the
answers this question in the affirmative for the reasons stated             application of force; (2) the relationship between
by Defendants in their memorandum of law. (Dkt. No. 13,                     that need and the amount of force that was used;
Attach. 2, at 17–18 [attaching pages “16” and “17” of Defs.'                and (3) the extent of the injury inflicted.” Graham,
Memo. of Law].) The Court would add only the following                      490 U.S. at 390, 397. It is essential to look
three brief points.                                                         at surrounding circumstances in each case, and
                                                                            analyze “whether the suspect poses an immediate
First, at the very least, Defendants have met the lightened                 threat to the safety of the officers or others, and
burden that was created by Plaintiff's failure to respond                   whether he is actively resisting arrest or attempting
to this argument for dismissal. Second, in any event, the                   to evade arrest by flight.” Id. at 396. The “extent of
Court would reach same conclusion even if it were to                        intrusion on the suspect's rights” must be balanced
subject Defendants' argument to the more rigorous scrutiny                  against the “importance of governmental interests.”
appropriate for a contested argument. Third, as stated in the               Tennessee v. Garner, 471 U.S. 1, 8, 105 S.Ct. 1694,
Court's Decision and Order of March 7, 2011, in evaluating                  85 L.Ed.2d 1 (1985).
a Fourth Amendment excessive-force claim, “courts must              17      More specifically, Plaintiff's Complaint does not
consider the scope of the particular intrusion, the manner in
                                                                            allege facts plausibly suggesting that her injuries
which it is conducted, the justification for initiating it, and
                                                                            were significant, how long the pain lasted, or that
the place in which it is conducted.” (Dkt. No. 5, at 13.) 16
                                                                            medical treatment was necessary (or even sought)
Here, Plaintiff alleges the following facts, which could be
                                                                            following the incident. See Smith v. City of New
construed as plausibly suggesting that, at the time the incident
                                                                            York, 04–CV–3286, 2010 U.S. Dist. LEXIS 88774,
occurred, she had given Defendants probable cause to use the
                                                                            at *27, 2010 WL 3397683 (S.D.N.Y. Aug. 27,
force at issue against her: (1) Defendants were dispatched to
                                                                            2010) (“Courts in this Circuit have consistently
that location regarding a problem; (2) Defendants specifically
                                                                            held that an injury is de minimis when it is
chose to question Plaintiff about the incident; (3) Plaintiff
                                                                            temporary and/or minor in severity.”) (collecting
was attempting to get away from Defendant when they were
                                                                            cases).
attempting to question her; (4) she acted in such a way as
to cause Defendants to become “worked up”; (5) it became            For all of these reasons, Plaintiff's excessive force claim is
                                                                    dismissed on this alternative ground.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             10
          Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 55 of 259
Jenkins v. Liadka, Not Reported in F.Supp.2d (2012)
2012 WL 4052286

                                                                  granting leave to amend is unlikely to be productive, ... it is
                                                                  not an abuse of discretion to deny leave to amend.” Ruffolo
   7. Whether, in the Alternative, Plaintiff's Claims             v. Oppenheimer & Co., 987 F.2d 129, 131 (2d Cir.1993)
   Against the Individual Defendants Should Be                    (citations omitted), accord, Brown v. Peters, 95–CV–1641,
   Dismissed Because, Based on the Factual Allegations            1997 WL 599355, at *1 (N.D.N.Y. Sept.22, 1997) (Pooler, J.)
   of the Complaint, Defendants Are Protected from                (“[T]he court need not grant leave to amend where it appears
   Liability as a Matter of Law by the Doctrine of                that amendment would prove to be unproductive or futile.”)
   Qualified Immunity                                             (citation omitted); see also Foman v. Davis, 371 U.S. 178,
After carefully considering the matter, the Court answers         182, 83 S.Ct. 227, 9 L.Ed.2d 222 (1962) (denial not abuse
this question in the affirmative for the reasons stated by        of discretion where amendment would be futile); Cuoco v.
Defendants in their memorandum of law. (Dkt. No. 13,              Moritsugu, 222 F.3d 99, 112 (2d Cir.2000) (“The problem
Attach. 2, at 19–20 [attaching pages “18” and “19” of Defs.'      with Cuoco's causes of action is substantive; better pleading
Memo. of Law].) The Court would add only the following            will not cure it. Repleading would thus be futile. Such a futile
three brief points.                                               request to replead should be denied.”) (citation omitted);
                                                                  Cortec Indus., Inc. v. Sum Holding L.P., 949 F.2d 42, 48 (2d
First, at the very least, Defendants have met the lightened       Cir.1991) (“Of course, where a plaintiff is unable to allege
burden that was created by Plaintiff's failure to respond         any fact sufficient to support its claim, a complaint should be
to this argument for dismissal. Second, in any event, the         dismissed with prejudice.”) (citation omitted); Health–Chem
Court would the reach same conclusion even if it were to          Corp. v. Baker, 915 F.2d 805, 810 (2d Cir.1990) (“[W]here ...
subject Defendants' argument to the more rigorous scrutiny        there is no merit in the proposed amendments, leave to amend
appropriate for a contested argument. Third, as indicated         should be denied”).
above in Part I.E.3. of this Decision and Order, “[u]nder
federal law, a police officer is entitled to qualified immunity   This rule applies even to pro se plaintiffs. See, e.g., Cuoco,
where (1) his conduct does not violate clearly established        222 F.3d at 103; Brown, 1997 WL 599355, at *1. As explained
statutory or constitutional rights of which a reasonable person   above in Part II.B. of this Decision and Order, while the
would have known, or (2) it was objectively reasonable            special leniency afforded to pro se civil rights litigants
for him to believe that his actions were lawful at the time       somewhat loosens the procedural rules governing the form
of the challenged act.” Jenkins v. City of New York, 478          of pleadings (as the Second Circuit has observed), it does
F.3d 76, 87 (2d Cir.2007) (internal quotations and other          not completely relieve a pro se plaintiff of the duty to satisfy
citations omitted). Here, based on Plaintiff's own factual        the pleading standards set forth in Fed.R.Civ.P. 8, 10 and
allegations, it is plausible that police officers of reasonable   12; rather, as both the Supreme Court and Second Circuit
competence could disagree as to whether Defendants' actions       have repeatedly recognized, the requirements set forth in
were unlawful (e.g., given their need to question her, and her    Fed.R.Civ.P. 8, 10 and 12 are procedural rules that even pro
attempt to flee the scene).                                       se civil rights plaintiffs must follow.

 *12 For all of these reasons, Plaintiff's claims against         Here, the Court has some difficulty finding that the referenced
the individual Defendants are dismissed on this alternative       defect in Plaintiff's Complaint is merely formal. Nor is the
ground.                                                           Court confident that granting Plaintiff an opportunity to
                                                                  amend her Complaint will be productive. The Court notes that
                                                                  the errors made by Plaintiff in this action were previously
   C. Whether the Court Should Give Plaintiff an
                                                                  made by her, and not corrected, on many occasions. Plaintiff
   Opportunity to File an Amended Complaint Before
                                                                  has been ordered numerous times to file amended complaints
   Dismissing This Action
Generally, when a district court dismisses a pro se action, the   at risk of dismissal of her case. 18 Of the seven times
plaintiff will be allowed to amend his action. See Gomez v.       an amended complaint was required, Plaintiff submitted an
USAA Fed. Savings Bank, 171 F.3d 794, 796 (2d Cir.1999).          amended complaint only three times. 19 Two of these were
However, an opportunity to amend is not required where the        one page documents which did not state a claim upon which
defects in the plaintiff's claims are substantive rather than     relief could be granted and were rejected by the Court, and
merely formal, such that any amendment would be futile. As        the other did not correct the deficiencies of the original
the Second Circuit has explained, “[w]here it appears that        complaint. 20 Plaintiff did not comply with the Court's order


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            11
             Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 56 of 259
Jenkins v. Liadka, Not Reported in F.Supp.2d (2012)
2012 WL 4052286

to amend her complaint at all on four occasions. 21 In one                  Dep't, 07–CV–0939 (N.D.N.Y. filed Sept. 11,
case, Plaintiff was given an additional thirty day period to file           2007); Jenkins v. USA, 09–CV0603 (N.D.N.Y.
her amended complaint after she failed to do so within the                  filed May 11, 2009); Jenkins v. Rice, 11–CV–1037
first 30 day period granted to her. Jenkins v. Emergency Dep't              (N.D.N.Y. filed Aug. 31, 2011).
Upstate Univ. Hosp., 06–CV–0060 (N.D.N.Y. filed Jan. 17,             *13 However, the Court is mindful of the special solicitude
2006). Similarly, in a separate case, Plaintiff did not follow      that should be afforded to pro se civil rights litigants. For
up on her original claim because she failed to appear for           these reasons, before the Court dismisses Plaintiff's action,
three hearings the Court rescheduled despite warnings of her        the Court will afford her an opportunity to file an Amended
need to comply with the Court Orders. Jenkins v. Onondaga           Complaint correcting the above-described pleading defects
Sheriffs' Dep't, 05–CV–1457 (N.D.N.Y. filed Nov. 21, 2005).         within thirty (30) days from the date of the filing of this
All seven of these cases resulted in dismissal, most for failure    Decision and Order.
to prosecute, failure to comply with Court Orders, or failure
to state a claim. Five of Plaintiff's cases were not given leave    If Plaintiff submits an Amended Complaint, she is encouraged
to amend because granting such leniency would have been             to describe the acts of misconduct alleged therein and
futile. 22                                                          identify each individual who participated in the misconduct.
                                                                    Moreover, Plaintiff is advised that her Amended Complaint
18                                                                  must be a complete pleading that will replace and supersede
        Jenkins v. Comm'r of Soc. Sec. Admin., 06–CV–
                                                                    her original Complaint in its entirety. Finally, Plaintiff is
        0059 (N.D.N.Y. filed Jan 17, 2006); Jenkins v.
                                                                    cautioned that, if she fails to file, in a timely fashion, an
        Emergency Dep't Upstate Univ. Hosp., 06–CV–
                                                                    Amended Complaint that successfully states a claim upon
        0060 (N.D.N.Y. filed Jan. 17, 2006); Jenkins v.
                                                                    which relief can be granted, her action will be dismissed with
        Dep't Corr. Servs., 06–CV–0621 (N.D.N.Y. filed
                                                                    prejudice without further Order of the Court.
        May 19, 2006); Jenkins v. Onondaga Sheriff's
        Dep't., 06–CV–1092 (N.D.N.Y. filed Sept. 12,
        2006); Jenkins v. Sheriff's Dep't., 07–CV–0939                 D. Whether This Case Should Be Forwarded to the
        (N.D.N.Y. filed Sept. 11, 2007); Jenkins v. Murphy,            Chief Judge with a Recommendation that an Anti–
        08–CV–0921 (N.D.N.Y. filed Aug. 8, 2008);                      Filing Injunction Order Be Issued Against Plaintiff
        Jenkins v. Onondaga Cnty. Sheriff's Dep't., 12–             A review of Plaintiff's litigation history on Federal Judiciary's
        CV–0855 (N.D.N.Y. filed May 23, 2012).                      Public Access to Court Electronic Records (“PACER”)
19                                                                  Service reveals that, before filing the current action on
        Jenkins v. Dep't Corr. Servs., 06–CV–0621
                                                                    October 13, 2010, she filed thirteen pro se civil actions in
        (N.D.N.Y. filed May 19, 2006); Jenkins v. Comm'r
                                                                    this District alone-twelve of which have been dismissed and
        of Soc. Sec. Admin., 06–CV–0059 (N.D.N.Y. filed
        Jan 17, 2006); Jenkins v. Sheriff's Dep't., 07–CV–          the thirteen of which is being considered for dismissal. 23
        0939 (N.D.N.Y. filed Sept. 11, 2007).                       A review of Plaintiff's litigation history has caused the
                                                                    undersigned to believe that (1) Plaintiff lacks a good-faith
20
        Id.                                                         expectation in prevailing in her lawsuits, (2) she is vexatious
21                                                                  and indeed incorrigible when proceeding pro se, (3) she
        Jenkins v. Emergency Dep't Upstate Univ. Hosp.,             has caused needless expense to other parties and placed an
        06–CV–0060 (N.D.N.Y. filed Jan. 17, 2006);                  unnecessary burden on the Court and its personnel, and (4)
        Jenkins v. Onondaga Sheriff's Dep't., 06–CV–                no lesser sanctions (e.g., such as dismissal or chastisement)
        1092 (N.D.N.Y. filed Sept. 12, 2006); Jenkins v.            would be adequate to protect the Court and other parties.
        Murphy, 08–CV–0921 (N.D.N.Y. filed Aug. 8,
        2008); Jenkins v. Onondaga Cnty. Sheriff's Dep't.,          23
        12–CV–0855 (N.D.N.Y. filed May 23, 2012)                            Jenkins v. Onondaga Sheriffs' Dep't, 05–CV–1457
                                                                            (N.D.N.Y. filed Nov. 21, 2005); Jenkins v. Dep't
22                                                                          Corr. Servs., 06–CV–0621 (N.D.N.Y. filed May 19,
        Jenkins v. Emergency Dep't Upstate Univ. Hosp.,
        06–CV–0060 (N.D.N.Y. filed Jan. 17, 2006);                          2006); Jenkins Comm'r of Soc. Sec. Admin., 06–
        Jenkins v. Mohawk Corr. Facility, 06–CV–1167                        CV–0059 (N.D.N.Y. filed Jan. 17, 2006); Jenkins
        (N.D.N.Y. filed Sept. 29, 2006); Jenkins v. Sheriff's               v. Emergency Dep't Upstate Univ. Hosp., 06–CV–
                                                                            0060 (N.D.N.Y. filed Jan. 17, 2006); Jenkins v. City


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             12
          Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 57 of 259
Jenkins v. Liadka, Not Reported in F.Supp.2d (2012)
2012 WL 4052286

       of Syracuse, 06–CV–1005 (N.D.N.Y. filed Aug. 21,                   v. Onondaga Cnty. Sheriff's Dept., 12–CV–0855,
       2006); Jenkins v. Onondaga Sheriff's Dep't, 06–                    Report–Recommendation (N.D.N.Y filed June 28,
       CV1092 (N.D.N.Y. filed Sept. 12, 2006); Jenkins                    2012) (Baxter, M.J.).
       v. Mohawk Corr. Facility, 06–CV–1167 (N.D.N.Y.              Moreover, Plaintiff has sued the Onondaga County Sheriff's
       filed Sept. 29, 2006); Jenkins v. City of Syracuse,
                                                                   Department four times. 25 As a result, she has been repeatedly
       07–CV–0930 (N.D.N.Y. filed Sept. 7, 2007);
                                                                   instructed on the legal standard for suing a municipality. For
       Jenkins v. Sheriff's Dep't, 07–CV–0939 (N.D.N.Y.
                                                                   example, on October 6, 2006, she was specifically informed
       filed Sept. 11, 2007); Jenkins v. Murphy, 08–
                                                                   of the need to establish a custom or policy which is the
       CV–0921 (N.D.N.Y. filed Aug. 8, 2008); Jenkins
                                                                   moving force behind a resulting injury. Jenkins v. Onondaga
       v. USA, 09–CV–0603 (N.D.N.Y. filed May 11,
                                                                   Cnty. Sheriff's Dep't., 06–CV–1092, Decision and Order, at
       2009); Jenkins v. Rice, 11–CV–1037 (N.D.N.Y.
                                                                   4 (N.D.N.Y. filed Oct. 6, 2006) (McAvoy, J.). However,
       filed Aug. 31, 2011); Jenkins v. Onondaga Cnty.
                                                                   despite receiving that specific information, she has repeatedly
       Sheriff's Dept., 12–CV–0855 (N.D.N.Y filed May
                                                                   continued to file improper claims against the Onondaga
       23, 2012).
                                                                   County Sheriff's Department. 26
For example, eight of Plaintiff's actions have resulted in a
dismissal for failure to state a claim or frivolousness, another
                                                                   25
has resulted in the pending recommendation of a dismissal on              Jenkins v. Onondaga Sheriffs' Dep't, 05–CV–
that ground, three others have resulted in a dismissal for lack           1457 (N.D.N.Y. filed Nov. 21, 2005); Jenkins v.
of subject-matter jurisdiction, and another has resulted in a             Onondaga Sheriff's Dep't, 06–CV–1092 (N.D.N.Y.
                                                                          filed Sept. 12, 2006); Jenkins v. Sheriff's Dep't, 07–
dismissal for failure to prosecute. 24
                                                                          CV–0939 (N.D.N.Y. filed Sept. 11, 2007); Jenkins
                                                                          v. Onondaga Cnty. Sheriff's Dept., 12–CV–0855
24
       Jenkins v. Onondaga Sheriffs' Dep't, 05–CV–                        (N.D.N.Y filed May 23, 2012).
       1457, Decision and Order (N.D.N.Y. filed Apr.
                                                                   26
       25, 2006) (Scullin, J.); Jenkins Comm'r of                         Jenkins v. Sheriff's Dep't, 07–CV–0939, Decision
       Soc. Sec. Admin., 06–CV–0059, Decision and                         and Order at 3 (N.D.N.Y. filed Oct. 2, 2007)
       Order (N.D.N.Y. filed March 29, 2007) (Hurd,                       (Hurd, J.); Jenkins v. Sheriff's Dep't, 07–CV–0939,
       J.); Jenkins v. Emergency Dep't Upstate Univ.                      Decision and Order at 2 (N.D.N.Y. filed Nov.
       Hosp., 06–CV–0060, Memorandum–Decision and                         21, 2007) (Hurd, J.); Jenkins v. Onondaga Cnty.
       Order (N.D.N.Y. filed April 14, 2006) (Scullin,                    Sheriff's Dept., 12–CV0855, Decision and Order, at
       J.); Jenkins v. Dep't Corr. Servs., 06–CV–0621,                    4–5 (N.D.N.Y filed May 24, 2012) (Baxter, M.J.);
       Decision and Order (N.D.N.Y. filed July 5, 2006)                   Jenkins v. Onondaga Cnty. Sheriff's Dept., 12–CV–
       (Kahn, J.); Jenkins v. City of Syracuse, 06–CV–                    0855, Report–Recommendation, at 5–6 (N.D.N.Y
       1005, Order (N.D.N.Y. filed Oct. 5, 2006) (Mordue,                 filed June 28, 2012) (Baxter, M.J.); see also, supra,
       C.J.); Jenkins v. Onondaga Sheriff's Dep't, 06–                    Part III.B.4. of this Decision and Order.
       CV–1092, Decision and Order, (N.D.N.Y. filed                Finally, Plaintiff has repeatedly had to be ordered to comply
       Oct. 6, 2006) (McAvoy, J.); Jenkins v. Mohawk               with the Local Rules, and reminded that all factual allegations
       Corr. Facility, 06–CV–1167, Decision and Order              should be contained in the complaint itself, that paragraphs
       (N.D.N.Y. filed Oct. 12, 2006) (Mordue, C.J.);              ought to be numbered, and that the individuals she alleges
       Jenkins v. City of Syracuse, 07–CV–0930, Decision           violated her rights must be identified. See, e.g., Jenkins
       and Order (N.D.N.Y. filed Oct. 7, 2007) (Mordue,            v. Dep't Corr. Servs., 06–CV–0621, Decision and Order
       C.J.); Jenkins v. Sheriff's Dep't, 07–CV–0939,              (N.D.N.Y. filed July 5, 2006) (Kahn, J.); Jenkins v. Onondaga
       Decision and Order (N.D.N.Y. filed Nov. 21,                 Sheriff's Dep't, 06–CV–1092, Order (N.D.N.Y. filed Oct. 6,
       2007) (Hurd, J.); Jenkins v. Murphy, 08–CV–0921,            2006) (McAvoy, J.).
       Order (N.D.N.Y. filed Oct. 14, 2008) (McCurn,
       J.); Jenkins v. USA, 09–CV–0603, Decision and                *14 Under such circumstances, a federal district court may
       Order (N.D.N.Y. filed May 28, 2009) (McAvoy, J.);           impose reasonable filing restrictions on a pro se litigant in
       Jenkins v. Rice, 11–CV–1037, Decision and Order             that particular court, pursuant to 28 U.S.C. § 1651(a) and
       (N.D.N.Y. filed Oct. 11, 2011) (Kahn, J.); Jenkins          its inherent authority to control and manage its own docket



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           13
          Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 58 of 259
Jenkins v. Liadka, Not Reported in F.Supp.2d (2012)
2012 WL 4052286

so as to prevent abuse in its proceedings. For example, a
                                                                       ORDERED that Plaintiff's Complaint (Dkt. No. 1) is
federal district court may, after providing an appropriate
                                                                       conditionally DISMISSED; and it is further
opportunity to be heard, prohibit a vexatious litigant from
filing, in that particular court, any action pro se (that is,
                                                                       ORDERED that Plaintiff is permitted to file an Amended
without counsel), without prior leave of that court. See Hong
                                                                       Complaint within THIRTY (30) DAYS of the filing date of
Mai Sa v. Doe, 406 F.3d 155, 158 (2d Cir.2005) (“If a litigant
                                                                       this Order; and it is further
has a history of filing vexatious, harassing or duplicative
lawsuits, courts may impose sanctions, including restrictions
                                                                       ORDERED that, if Plaintiff fails to timely file an Amended
on future access to the judicial system.”) [internal quotations
                                                                       Complaint, the Clerk shall enter judgment dismissing this
and citations omitted]; In re Sassower, 20 F.3d 42, 44 (2d
                                                                       action without further Order of this Court; and it is further
Cir.1994) (where a pro se plaintiff has demonstrated a “clear
pattern of abusing the litigation process by filing vexatious
                                                                       ORDERED that, upon filing of the Amended Complaint, this
and frivolous complaints,” a “leave to file” requirement
                                                                       file in this matter be returned to the Court for further review;
may be instituted by the court as an appropriate sanction);
                                                                       and it is further
Moates v. Barkley, 147 F.3d 207, 208 (2d Cir.1998) ( “[T]he
district court may not impose a filing injunction on a litigant
                                                                       ORDERED that the Clerk of the Court is directed to forward
sua sponte without providing the litigant with notice and
                                                                       this case to Chief United States District Judge Gary L.
an opportunity to be heard.”); Azubuko v. Unknown Boston
                                                                       Sharpe with the recommendation of the undersigned that an
Police Officers, 08–CV–0330, 2008 WL 1767067, at * 1
                                                                       AntiFiling Injunction Order be issued against Plaintiff.
(N.D.N.Y. Apr.16, 2008) (McCurn, J.).

                                                                       The Court hereby certifies, for purposes of 28 U.S.C. §
For all of these reasons, this case is forwarded to Chief United
                                                                       1915(a) (3), that any appeal taken from the Court's final
States District Judge Gary L. Sharpe with a recommendation
                                                                       judgment in this action would not be taken in good faith.
that an Anti–Filing Injunction Order be issued against
Plaintiff.
                                                                       All Citations
ACCORDINGLY, it is
                                                                       Not Reported in F.Supp.2d, 2012 WL 4052286
ORDERED that Defendants' motion to dismiss (Dkt. No. 13)
is GRANTED in part and DENIED in part; and it is further

End of Document                                                    © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                14
          Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 59 of 259
Solis v. Conty of Westchester, Not Reported in F.Supp. (1995)
1995 WL 14072

                                                                   treated as one for summary judgment pursuant to Fed.R.Civ.P.
                                                                   56.
                   1995 WL 14072
    Only the Westlaw citation is currently available.
     United States District Court, S.D. New York.
                                                                                                   II
                Carlos SOLIS, Plaintiff,
                          v.                                       The plaintiff is directed to present any evidence known to him
        COUNTY OF WESTCHESTER, Norwood                             which creates a genuine issue of material fact and to set forth
       Jackson, and Robert L. Davis, Defendants.                   any additional information not known to him necessary to
                                                                   establish such an issue. Fed.R.Civ.P.Rule 56(c); Celotex Corp
                    No. 94 Civ. 5102 (VLB).                        v. Catrett, 477 US 317 (1986).
                                |
                         Jan. 10, 1995.                            The defendants are likewise directed to present any evidence
                                                                   which controverts the existence of a genuine issue of fact.
Attorneys and Law Firms
                                                                   All evidence referred to above, both the plaintiff's and the
Carlos Solis, plaintiff pro se.
                                                                   defendants', shall be presented to this court within 120 days
Dov J. Vinar, Asst. Westchester County atty., White Plains,        from the date of this memorandum order.
NY, for defendant.


                                                                                                  III
                  MEMORANDUM ORDER
                                                                   Though the current motion literally seeks dismissal only
VINCENT L. BRODERICK, District Judge.                              as to the individual defendants Norwood and Jackson, the
                                                                   defendants have asserted that the current named institutional
                                  I                                defendant, Westchester County D.E.P.T. Of Corrections, is
                                                                   not a legal entity and that the real party in interest, the County
 *1 In this case brought by a prisoner pro se under 42 USC         of Westchester, has not yet been formally served in the manner
1983, plaintiff claims his right to liberty under the Fourteenth   called for by Fed.R.Civ.P. 4 or state law.
Amendment has been violated as a result of being confined
on administrative keeplock for an unreasonable length of time      When dealing with pro se parties, courts interpret the rules
without a hearing. The individual defendants, Jackson and          dealing with service of process liberally. See generally,
Davis, have moved to dismiss the complaint for failure to state    Haines v. Kerner, 404 US 519 (1972); Romandette v.
a claim upon which relief can be granted. Fed.R.Civ.P. 12(b)       Weetabix, 807 F2d 309 (2d Cir 1986); Grammenos v.
(6).                                                               Lemos, 457 F.2d 1067, 1070 (2d Cir 1972). Where a party
                                                                   contesting service of process has received actual notice,
In support of their motion to dismiss, the defendants have         service requirements under Fed.R.Civ.P. 4 are construed
included an affidavit of an Assistant County Attorney which        liberally. Romandette v. Weetabix, 807 F2d 309, 310–311 (2d
is based on “the files and records maintained in the office        Cir 1986); Grammenos v. Lemos, 457 F2d 1067, 1070 (2d
of the Westchester County Attorney, the Westchester County         Cir1972). Deficiencies in the method of service are harmless
Department of Correction and conversations with those              error under Fed.R.Civ.P. 61 when the party asserting deficient
having personal knowledge.”                                        service has actual knowledge of the action and no prejudice
                                                                   results from the delay. Thomas v. Yonkers Police Dept., 147
Where a motion to dismiss pursuant to Fed.R.Civ.P. 12(b)(6)        FRD 77, 79 (SDNY 1993).
presents matters outside the pleadings and such matters are
not excluded by the court, the motion is converted into one        The real party in interest, County of Westchester, has
for summary judgment under Rule 56. Fed.R.Civ.P. 12(b).            actual notice of the current suit. To avoid unnecessary, time
Accordingly, the defendants current motion to dismiss will be      consuming motions at some later date, the caption of this




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               1
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 60 of 259
Solis v. Conty of Westchester, Not Reported in F.Supp. (1995)
1995 WL 14072

action is amended to rename Westchester County D.E.P.T. Of
Corrections as the County of Westchester.                        All Citations

*2 SO ORDERED.                                                   Not Reported in F.Supp., 1995 WL 14072

End of Document                                              © 2020 Thomson Reuters. No claim to original U.S. Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             2
          Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 61 of 259
Austin v. Pappas, Not Reported in F.Supp.2d (2008)
2008 WL 857528

                                                                     Magistrate Judge Lisa M. Smith for review pursuant to 28
                                                                     U.S.C. § 636(b)(1). On August 2, 2007, Magistrate Judge
                  2008 WL 857528
                                                                     Smith issued a thorough Report and Recommendation (“R
    Only the Westlaw citation is currently available.
                                                                     & R”), concluding that this Court should grant Defendants'
             United States District Court,
                                                                     Motion for Summary Judgment on the ground that Plaintiff
                   S.D. New York.
                                                                     has failed to demonstrate that there exists a genuine issue
                Richard AUSTIN, Plaintiff,                           of material fact as to whether his constitutional rights were
                           v.                                        violated. Plaintiff was advised of his right to file objections to
           Brian PAPPAS, John Does, Yonkers                          the R & R, but he did not do so.
          Police Commissioner Charles C. Coles,
                                                                     1
            Westchester County, Defendants.                                  On August 8, 2005, Plaintiff's claim against
                                                                             Westchester County was dismissed by the
               No. 04-CV-7263 (KMK)(LMS).                                    Honorable Gerald E. Lynch, to whom this case was
                             |                                               initially assigned. On February 28, 2006, the case
                      March 31, 2008.                                        was transferred to White Plains and reassigned to
                                                                             Judge Colleen McMahon. The case was reassigned
Attorneys and Law Firms
                                                                             to the undersigned on August 6, 2007.
Mr. Richard Austin, Stormville, NY, pro se.                          A district court reviewing a report and recommendation “
                                                                     ‘may accept, reject, or modify, in whole or in part, the
Rory Carleton McCormick, Esq., Corporation Counsel, City             findings or recommendations made by the magistrate judge.’
of Yonkers, Yonkers, NY, for Defendants.                             “ Donahue v. Global Home Loans & Fin., Inc., No. 05-
                                                                     CV-8362, 2007 WL 831816, at *1 (S.D.N.Y. Mar. 15, 2007)
                                                                     (quoting 28 U.S.C. § 636(b)(1)(C)). Under 28 U.S.C. § 636(b)
 ORDER ADOPTING REPORT & RECOMMENDATION                              (1) and Rule 72(b) of the Federal Rules of Civil Procedure,
                                                                     parties may submit objections to a magistrate judge's report
KENNETH M. KARAS, District Judge.                                    and recommendation. The objections must be “specific”
                                                                     and “written,” and must be made “within 10 days after
 *1 Richard Austin (“Plaintiff”) filed this suit pursuant to
                                                                     being served with a copy of the recommended disposition.”
42 U.S .C. § 1983 (“Section 1983”) against Yonkers Police
Officer Brian Pappas (“Defendant Pappas”), several John Doe          Fed.R.Civ.P. 72(b)(2); see also 28 U.S.C. § 636(b)(1).
Yonkers Police Officers (“John Doe Defendants”), former
Yonkers Police Commissioner Charles C. Cola (“Defendant              Where a party does not submit an objection, “ ‘a district court
Cola”) (whose name is misspelled in Plaintiff's Complaint            need only satisfy itself that there is no clear error on the face
as Charles C. Coles), and Westchester County (collectively,          of the record.’ “ Donahue, 2007 WL 831816, at *1 (quoting
“Defendants”), alleging violations of Plaintiff's civil rights       Nelson v. Smith, 618 F.Supp. 1186, 1189 (S.D.N.Y.1985)). In
under the First, Fourth, Fifth, Eighth, and Fourteenth               addition, a party's failure to object waives that party's right
Amendments of the United States Constitution, along with             to challenge the report and recommendation on appeal. See
                                                                     Fed. Deposit Ins. Corp. v. Hillcrest Assocs., 66 F.3d 566, 569
various supplemental state law claims. 1 (Compl.¶¶ 17,
                                                                     (2d Cir.1995) (“Our rule is that ‘failure to object timely to a
19.) Plaintiff alleged that these violations occurred when
                                                                     magistrate's report operates as a waiver of any further judicial
Defendants failed to protect Plaintiff from Franklyn Kelley, a
                                                                     review of the magistrate's decision.’ “ (quoting Small v. Sec'y
private individual who physically attacked Plaintiff during the
                                                                     of Health and Human Servs., 892 F.2d 15, 16 (2d Cir.1989))).
course of Plaintiff's May 16, 2003 arrest. (Id. ¶ 10.) Plaintiff
alleged that Defendant Pappas and the John Doe Defendants
                                                                      *2 Here, Plaintiff has not filed objections to the R & R.
handcuffed him and pinned him to the ground while Franklyn
                                                                     Accordingly, the Court has reviewed the R & R for clear error
Kelley repeatedly kicked and punched Plaintiff in the face.
                                                                     only. In so doing, the Court adopts the conclusion reached in
(Id. (“The officers did nothing to protect the plaintiff from this
                                                                     the R & R that Defendants' Motion for Summary Judgment
vicious assault, even though plaintiff was helpless and in their
                                                                     should be granted, but the Court does so in part on different
custody [.]”).) Defendants moved for summary judgment,
                                                                     grounds than those relied on in the R & R.
and this Motion was referred by Judge McMahon to Chief



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 1
          Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 62 of 259
Austin v. Pappas, Not Reported in F.Supp.2d (2008)
2008 WL 857528

First, the Court agrees with Magistrate Judge Smith that                      by failing to act on information
Defendants' noncompliance with Local Civil Rule 56.2                          indicating that unconstitutional acts
should be overlooked because any prejudice resulting from                     were occurring.’
noncompliance was cured by the following: (i) Magistrate
Judge Smith advised Plaintiff of the nature of summary
judgment during a March 23, 2007 conference; and (ii)            Id. at 127 (quoting Colon v. Coughlin, 58 F.3d 865, 873 (2d
Magistrate Judge Smith annexed a Rule 56.2 notice to the         Cir.1995)); accord Hayut v. State Univ. of N.Y., 352 F.3d
R & R, a document to which Plaintiff was free to file            733, 753 (2d Cir.2003); Schiller v. City of New York, No. 04-
objections. See Narumanchi v. Foster, No. 02-CV-6553, 2006       CV-7922, 2008 WL 200021, at *4 (S.D.N.Y. Jan. 23, 2008);
WL 2844184, at *2 (E.D.N.Y. Sept. 29, 2006) (refusing to         Fair v.. Weiburg, No. 02-CV-9218, 2006 WL 2801999, at *4
deny defendant's motion for summary judgment based on            (S.D.N.Y. Sept. 28, 2006). Further, a Section 1983 plaintiff
failure of defendant to comply with Local Civil Rule 56.2        must “allege a tangible connection between the acts of the
because “[a]ny prejudice to pro se plaintiffs [was] cured” by    defendant and the injuries suffered.” Bass v. Jackson, 790 F.2d
court's actions).                                                260, 263 (2d Cir.1986); see also Fair, 2006 WL 2801999, at
                                                                 *4 (citing Bass ).
As expressed in the R & R, though Plaintiff did not file any
opposition to Defendants' Motion for Summary Judgment,            *3 In support of their Motion for Summary Judgment,
Defendants were still required to meet their burden of           Defendants submitted evidence that Defendant Pappas did not
demonstrating to the Court that “no material issue of fact       directly participate in the arrest of Plaintiff, but he instead
remains for trial.” See Amaker v. Foley, 274 F.3d 677, 681 (2d   arrested Plaintiff's accomplice. For example, on April 8, 2004,
Cir.2001). The Court finds no clear error in Magistrate Judge    at a hearing before the Honorable Richard A. Molea of the
Smith's determination that Defendants satisfied this burden.     Westchester County Court, Defendant Pappas testified that
                                                                 he remained with Plaintiff's accomplice while other officers
With respect to Defendants Pappas and Cola, the Court finds      arrested Plaintiff. (Defs.' Affirmation in Supp., Ex. J, 50-51.)
that Plaintiff has failed to offer any evidence demonstrating    Further, in response to interrogatories served on him by
that they were personally involved in the alleged violation of   Plaintiff, Defendant Pappas stated that he “did not observe
Plaintiff's constitutional rights. The “ ‘personal involvement   what transpired during the course of plaintiff's arrest.” (Id.,
of defendants in alleged constitutional deprivations is a        Ex. L.) Finally, Defendants offer a police report indicating
prerequisite to an award of damages under § 1983.’ “ Back v.     that “Pappas was detaining [Plaintiff's accomplice] in the
Hastings on Hudson Union Free Sch. Dist., 365 F.3d 107, 122      garage area, as additional units arrived and placed [Plaintiff]
(2d Cir.2004) (quoting McKinnon v. Patterson, 568 F.2d 930,      into custody.” (Id., Ex. C.)
934 (2d Cir.1977)). For purposes of Section 1983 liability,
personal involvement can be established by evidence that:        Plaintiff has failed to offer any evidence refuting Defendant
                                                                 Pappas' version of events. In other words, Plaintiff has
                                                                 offered no evidence demonstrating that Defendant Pappas
            ‘(1) the defendant participated directly             was actually one of the officers who arrested him and
            in the alleged constitutional violation,             allegedly pinned him to the ground while Kelley assaulted
            (2) the defendant, after being informed              him. In fact, during his deposition testimony, Plaintiff
            of the violation through a report                    admitted that he was not sure whether Defendant Pappas
            or appeal, failed to remedy the                      was one of the police officers who arrested him, and that
            wrong, (3) the defendant created                     the reason Defendant Pappas was named as a defendant in
            a policy or custom under which                       the present suit was because Plaintiff had seen his name
            unconstitutional practices occurred, or              on Plaintiff's felony complaint. (Id., Ex. G, 32-35.) As
            allowed the continuance of such a                    such, the unrefuted evidence before the Court demonstrates
            policy or custom, (4) the defendant                  that Defendant Pappas was not one of the officers directly
            was grossly negligent in supervising                 involved in Plaintiff's arrest. Plaintiff therefore has failed
            subordinates who committed the                       to satisfy a prerequisite to liability under Section 1983-
            wrongful acts, or (5) the defendant                  namely that Defendant Pappas had personal involvement
            exhibited deliberate indifference ...                in the alleged violation of Plaintiff's constitutional rights.



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            2
          Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 63 of 259
Austin v. Pappas, Not Reported in F.Supp.2d (2008)
2008 WL 857528

See Back, 365 F.3d at 122. Thus, Plaintiff's claim against           554745, at *6 (S.D.N.Y. Feb. 26, 2003) (“[P]laintiff has
Defendant Pappas must be dismissed.                                  put forth no evidence pointing to defendant ['s] personal
                                                                     involvement in plaintiff's alleged deprivation of rights ....
Plaintiff alleged that Defendant Cola, Yonkers Police                Plaintiff's conclusory allegations regarding defendant['s]
Commissioner at the time of Plaintiff's 2003 arrest, violated        alleged supervisory role, without more, cannot withstand
Plaintiff's constitutional rights by “authoriz[ing], tolerat[ing],   summary judgment.”). Further, nothing in the record, even
as institutionalized practices, and ratif[ying] the misconduct       drawing all inferences in Plaintiff's favor, suggests any
[of Defendant Pappas and John Doe Defendants].” (Compl.¶             tangible connection between Defendant Cola's training or
14.) More specifically, Plaintiff charges Defendant Cola with        supervision of subordinate officers and the alleged violation
failure to properly: (1) discipline subordinate officers; (2) take   of Plaintiff's rights. In fact, the record contains no evidence
adequate precautions in hiring subordinate officers; (3) report      with regard to Defendant Cola whatsoever. Without such
criminal acts by police personnel to the Westchester County          evidence, no reasonable jury could conclude that Defendant
District Attorney; and (4) establish a system for dealing            Cola had personal involvement in the alleged violation of
with complaints about police misconduct. (Id.) Plaintiff does        Plaintiff's constitutional rights, which means that Plaintiff
not assert that Defendant Cola directly participated in the          has failed to satisfy a prerequisite to Section 1983 liability,
violation of his constitutional rights; instead, Plaintiff urges     and therefore that Defendant Cola is entitled to summary
the Court to find Defendant Cola liable under Section 1983           judgment in his favor. See Davis v. Kelly, 160 F.3d 917,
based on his role as supervisor of Defendant Pappas and the          921 (2d Cir.1998) (“After an opportunity for discovery,
John Doe Defendants.                                                 undisputed allegations that [a] supervisor lacked personal
                                                                     involvement will ultimately suffice to dismiss that official
“It is well settled, however, that the doctrine of respondeat        from the case.”).
superior standing alone does not suffice to impose liability
for damages under section 1983 on a defendant acting in              In sum, the Court finds that Plaintiff has failed to establish the
a supervisory capacity.” See Hayut, 352 F.3d at 753 (citing          personal involvement of Defendants Pappas and Cola in the
Monell v. Dep't of Soc. Servs., 436 U.S. 658, 691 (1978)).           alleged violation of his rights. For reasons set forth more fully
Instead, it is necessary to establish a supervisory official's       in the R & R, the Court also dismisses the Complaint as to the
personal involvement in the alleged constitutional violation.        John Doe Defendants because Plaintiff's time limit to amend
See id.; Fair, 2006 WL 2801999, at *4.                               the Complaint in order to substitute in named defendants has
                                                                     lapsed. Therefore, the Court finds it unnecessary to reach
 *4 Plaintiff has failed to provide the Court with any               the question of whether Plaintiff has adequately established
evidence from which a reasonable jury could conclude that            an underlying violation of his constitutional rights. Finally,
Defendant Cola was personally involved in the alleged                having determined that no cognizable federal claims exist, the
violation of Plaintiff's constitutional rights. Plaintiff has        Court will follow Magistrate Judge Smith's recommendation
offered no evidence demonstrating that Defendant Cola was            in declining to exercise jurisdiction over the state law claims.
aware of and failed to remedy constitutional violations by
subordinate officers, or that he acted in a grossly negligent        *5 Accordingly, it is hereby:
or deliberately indifferent manner in supervising or training
subordinate officers. There is also no evidence in the record        ORDERED that the Report and Recommendation dated
to support a theory that Defendant Cola created a policy             August 2, 2007, is ADOPTED on the grounds set forth in this
or custom that fostered and led to the alleged violation of          Order; and it is further
Plaintiff's rights. See Hayut, 352 F.3d at 754 (finding as
fatal to plaintiff's Section 1983 claim the fact that there          ORDERED that Defendants' Motion for Summary Judgment
existed “no evidence that, after becoming aware of the               pursuant to Federal Rule of Civil Procedure 56 is GRANTED.
alleged harassment, any of the [supervisory officials] failed to
respond or remedy the situation, that any of these [supervisory      The Clerk of Court is respectfully directed to enter judgment
officials] created or allowed a policy to continue under which       in favor of Defendants, to terminate Defendant's Motion (Dkt.
alleged harassment could occur, or that they were grossly            No. 28), and to close this case.
negligent in monitoring [the alleged harasser's] conduct”);
Harris v. City of New York, No. 01-CV-6927, 2003 WL
                                                                     SO ORDERED.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 3
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 64 of 259
Austin v. Pappas, Not Reported in F.Supp.2d (2008)
2008 WL 857528

All Citations

Not Reported in F.Supp.2d, 2008 WL 857528

End of Document                                       © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                    4
          Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 65 of 259
Cipriani v. Buffardi, Not Reported in F.Supp.2d (2007)
2007 WL 607341

                                                                      The Court also notes that Plaintiff's amended Complaint
                                                                      mentions “Mr. Booth” and “Mr. Purdy” only in the caption,
                  2007 WL 607341
                                                                      and fails to allege any act or omission by these individuals.
    Only the Westlaw citation is currently available.
                                                                      Dismissal is appropriate where a defendant is listed in the
             United States District Court,
                                                                      caption, but the body of the complaint fails to indicate what
                   N.D. New York.
                                                                      the defendant did to the plaintiff. Gonzalez v. City of New
               Paul CIPRIANI, Plaintiff,                              York, No. 97 CIV. 2246(MGC), 1998 WL 382055, at *2
                          v.                                          (S.D.N.Y. July 9, 1998) (citing Crown v. Wagenstein, No. 96
       Harry C. BUFFARDI, Sheriff; Schenectady                        CIV. 3895(MGC), 1998 WL 118169, at *1 (S.D.N.Y.Mar.16,
                                                                      1998) (mere inclusion of warden's name in complaint
           County Jail; Cheryl Clark, M.D.;
                                                                      insufficient to allege personal involvement) and Taylor v. City
           Kevin J. O'Connor, Defendants.
                                                                      of New York, 953 F.Supp. 95, 99 (S.D.N.Y.1997)). Because
               No. 9:06-CV-0889(LEK/DRH).                             plaintiff has failed to allege any personal involvement on the
                             |                                        part of defendants “Mr. Booth” and “Mr. Purdy”, they are
                       Feb. 20, 2007.                                 hereby dismissed as defendants in this action.

Attorneys and Law Firms                                               In his amended Complaint, Plaintiff alleges that the remaining
                                                                      Defendants committed various violations of his constitutional
Paul Cipriani, Plaintiff, pro se.                                     rights, including inadequate medical care, breach of doctor-
                                                                      patient confidentiality, excessive force, denial of due process
                                                                      in a disciplinary proceeding, and interference with the
                   DECISION and ORDER                                 grievance process. Amended Compl. (Dkt. No. 10).

LAWRENCE E. KAHN, U.S. District Judge.
                                                                      Based on the foregoing, Plaintiff's amended complaint as
 *1 Presently before the Court is an amended complaint                against the remaining Defendants is accepted for filing.
filed by Plaintiff Paul Cipriani (“Plaintiff”). Amended Compl.
(Dkt. No. 10). This amended complaint was submitted                   Plaintiff is advised, however, that the U.S. Marshals cannot
in compliance with the Memorandum-Decision and Order                  effect service on a “John Doe” defendant. In the event
issued by this Court on November 27, 2006 (“November                  that plaintiff wishes to pursue this claim against the “John
Order”). Mem.-Decision and Order (Dkt. No. 7).                        Doe” defendants named in the amended Complaint, he must
                                                                      take reasonable steps to ascertain their identities. Plaintiff
In its November Order, the Court advised plaintiff that he            may then file a Motion to amend his complaint and seek
must set forth facts demonstrating that Defendants were               leave of the Court to add such individuals, by name, as
personally involved in a violation of Plaintiff's rights. Id. at 4.   defendants to this lawsuit. Plaintiff is further advised that if
Plaintiff was also advised that in order to establish the liability   these individuals are not timely served, the action will be
of a municipality, he must allege a custom or policy which is         against them will be dismissed.
the moving force behind the violation. Id.
                                                                      *2 WHEREFORE, it is hereby
In his amended complaint, Plaintiff names thirteen defendants
and asserts numerous claims against them arising from his             ORDERED, that “Mr. Booth,” “Mr. Purdy,” “Schenectady
confinement at Schenectady County Jail. Amended Compl.                County Jail,” “Cheryl Clark,” and “Kevin J. O'Connor” are
(Dkt. No. 10).                                                        DISMISSED as defendants in this action, and it is further


The Court notes that plaintiff has not named “Schenectady             ORDERED, that the Clerk revise the docket to add
County Jail,” “Cheryl Clark,” or “Kevin J. O'Connor” in               “Schenectady County,” “Mr. Burns,” “Mr. Jones,” “Mr.
his amended Complaint. Therefore, “Schenectady County                 Adams,” “Ms. Jones,” “Ms. Hull,” “John Doe # 1,” “John Doe
Jail,” “Cheryl Clark,” and “Kevin J. O'Connor” are hereby             # 7,” “John Doe # 10,” and “Loraine Walker” as defendants
dismissed as defendants in this action.                               in this action, and it is further




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                1
          Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 66 of 259
Cipriani v. Buffardi, Not Reported in F.Supp.2d (2007)
2007 WL 607341

                                                                      District Court, Northern District of New York, 7th Floor,
ORDERED, that the Clerk issue summonses naming the
                                                                      Federal Building, 100 S. Clinton St., Syracuse, New York
remaining defendants and forward them, along with copies of
                                                                      13261-7367. Any paper sent by a party to the Court or the
the amended Complaint (Dkt. No. 10), to the United States
                                                                      Clerk must be accompanied by a certificate showing that
Marshal for service upon the defendants, together with a copy
                                                                      a true and correct copy of it was mailed to all opposing
of this Order. 1 The Clerk shall also forward a copy of the
                                                                      parties or their counsel. Any document received by the Clerk
summons and amended Complaint by mail to the County
                                                                      or the Court which does not include a proper certificate of
Attorney for Schenectady County, together with a copy of this
                                                                      service will be returned, without processing. Plaintiff must
Order, and it is further
                                                                      comply with requests by the Clerk's Office for any documents
                                                                      that are necessary to maintain this action. All parties must
1      Plaintiff was granted leave to proceed with this               comply with Local Rule 7.1 of the Northern District of New
       action in forma pauperis. Mem.-Decision and                    York in filing motions, which must be returnable before the
       Order (Dkt. No. 7).                                            assigned Magistrate Judge with proper allowance for notice as
ORDERED, that a formal response to Plaintiff's amended                required by the Rules. Plaintiff is also required to promptly
Complaint be filed by Defendants or their counsel as provided         notify the Clerk's Office and all parties or their counsel of
for in Rule 12 of the Federal Rules of Civil Procedure                any change in his address; his failure to do so will result
subsequent to service of process on Defendants, and it is             in the dismissal of this action. All motions will be decided
further                                                               on submitted papers without oral argument unless otherwise
                                                                      ordered by the Court; and it is further
ORDERED, that Plaintiff take reasonable steps to ascertain
the identities of any other individual(s) that purportedly            ORDERED, that the Clerk serve a copy of this Order on
violated Plaintiff's civil and/or constitutional rights and, if       plaintiff by regular mail.
appropriate, file a Motion to amend his complaint and add
such individuals, by name, as defendants to this lawsuit, and
                                                                      IT IS SO ORDERED.
it is further
                                                                      All Citations
ORDERED, that all pleadings, motions and other documents
relating to this action must bear the case number assigned to         Not Reported in F.Supp.2d, 2007 WL 607341
this action and be filed with the Clerk of the United States

End of Document                                                   © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 2
          Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 67 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422


                                                                     [6] arrestee's allegations were sufficient to support conspiracy
                  246 F.Supp.3d 578
                                                                     claim; and
      United States District Court, E.D. New York.

                 YING LI, Plaintiff,                                 [7] arrestee's allegations were sufficient to support claim for
                          v.                                         unreasonably prolonged detention.
  The CITY OF NEW YORK, Det. Matthew Degnan,
  Lt. Thomas Conforti, Det. David Moser, Lt. John                    Motions granted in part and denied in part.
  Perdoch, Det. John Phelan, P.O. Yatyu Yam, Sgt.
  Guisella Rodriguez, Lt. Arthur Hall, Det. Michael                  Procedural Posture(s): Motion to Dismiss; Motion to
   Heffernan, Sgt. Timothy Cai, Det. Douglas Lee,                    Dismiss for Failure to State a Claim.
   Det. Dennis Chan, Sgt. “FNU” Manfredi (“First
 Name Unknown”), ADA P. Leigh Bishop, Dr. Kristen
                                                                      West Headnotes (128)
   Landi, “John Does 1–15” (Names Fictitious and
   Presently Unknown), Dr. Fernanda Kupferman,
 and Flushing Hospital Medical Center, Defendants.                    [1]     Federal Civil Procedure            Matters
                                                                              considered in general
                      15–CV–1599 (PKC)                                        In considering defendants' motion to dismiss
                              |                                               for failure to state a claim in § 1983 action
                      Signed 03/31/2017                                       brought by arrestee against, inter alia, city and
                                                                              its employees alleging that she was wrongfully
Synopsis
                                                                              accused of being responsible for the death of
Background: Arrestee brought § 1983 action against city,
                                                                              her infant daughter, district court would consider
city employees, including police officers who allegedly
                                                                              criminal complaint against arrestee, given that
investigated her, county assistant district attorney, and
                                                                              arrestee's amended complaint in § 1983 action
hospital and one of its employees, alleging that she was
                                                                              repeatedly referred to the criminal complaint,
wrongfully accused of being responsible for the death of her
                                                                              and therefore incorporated it by reference. 42
infant daughter. Defendants filed motions to dismiss.
                                                                              U.S.C.A. § 1983; Fed. R. Civ. P. 12(b)(6).

                                                                              1 Cases that cite this headnote
Holdings: The District Court, Pamela K. Chen, J., held that:
                                                                      [2]     Evidence        Historical facts
[1] arrestee adequately alleged that officer participated in the
                                                                              Evidence       Records and decisions in other
initiation of arrestee's criminal proceeding, as required to state
                                                                              actions or proceedings
malicious prosecution claim;
                                                                              District court would take judicial notice
                                                                              of indictment, transcript of criminal court
[2] arrestee adequately alleged that physician participated in
                                                                              conference, and two press releases in § 1983
the initiation of arrestee's criminal proceeding, as required to
                                                                              action brought by arrestee against, inter alia,
state malicious prosecution claim;
                                                                              city and its employees alleging that she was
                                                                              wrongfully accused of being responsible for the
[3] arrestee sufficiently alleged a favorable termination for
                                                                              death of her infant daughter, for the limited
purposes of her malicious prosecution claim;
                                                                              purpose of establishing their existence and legal
                                                                              effect, and determining the statements that they
[4] arrestee's malicious abuse of process claim accrued, and
                                                                              contained without considering the truth of those
three-year statute of limitations began to run, when criminal
                                                                              statements; the criminal court records and the
case against arrestee was dismissed;
                                                                              press releases related to arrestee's allegations that
                                                                              the criminal case was terminated favorably to her
[5] arrestee failed to state claim for failure to intervene;



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   1
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 68 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422

        and the date on which the criminal charges were               An individual defendant is not liable under §
        dropped. 42 U.S.C.A. § 1983.                                  1983 absent personal involvement. 42 U.S.C.A.
                                                                      § 1983.
        1 Cases that cite this headnote
                                                                      1 Cases that cite this headnote

 [3]    Evidence       Records and decisions in other
        actions or proceedings                                 [8]    Civil Rights      Complaint in general
        District court declined to take judicial notice               Pleadings that do not differentiate which
        of grand jury minutes in underlying criminal                  individual defendant was involved in the
        proceeding in § 1983 action brought by arrestee               unlawful conduct are insufficient to state a claim
        against, inter alia, city and its employees alleging          under § 1983. 42 U.S.C.A. § 1983.
        that she was wrongfully accused of being
        responsible for the death of her infant daughter,             6 Cases that cite this headnote
        given that city sought to rely on the substance and
        truth of the testimony set forth in those minutes,     [9]    Civil Rights      Criminal law enforcement;
        and not just the fact of the testimony being given            prisons
        or the date on which it was given. 42 U.S.C.A.
                                                                      Arrestee failed to allege personal involvement in
        § 1983.
                                                                      criminal proceedings required to maintain action
                                                                      under § 1983 against police officers, alleging that
                                                                      she was wrongfully accused of being responsible
 [4]    Civil Rights       Substantive or procedural                  for the death of her infant daughter; arrestee
        rights                                                        did not allege that any of the officers had even
        Section 1983 itself creates no substantive rights;            a minimal role in arresting, investigating, or
        it provides only a procedure for redress for                  prosecuting her. 42 U.S.C.A. § 1983.
        the deprivation of federal rights established
        elsewhere. 42 U.S.C.A. § 1983.
                                                               [10]   Civil Rights        Vicarious or respondeat
                                                                      superior liability in general
 [5]    Civil Rights       Nature and elements of civil               Individual defendant may not be held liable
        actions                                                       under § 1983 merely by his connection to the
        To state a claim under § 1983, a plaintiff must               events through links in the chain of command. 42
        plausibly allege (1) that the defendants deprived             U.S.C.A. § 1983.
        him of a right secured by the Constitution or laws
        of the United States, and (2) that they did so                1 Cases that cite this headnote
        under color of state law. 42 U.S.C.A. § 1983.
                                                               [11]   Civil Rights      Arrest and detention
        1 Cases that cite this headnote
                                                                      A claim for false arrest under § 1983, resting
                                                                      on the Fourth Amendment right to be free from
 [6]    Civil Rights       Color of Law                               unreasonable seizures, including arrest without
        As a general matter, liability under § 1983 is                probable cause, is substantially the same as that
        proper only with respect to individuals acting                under New York law. U.S. Const. Amend. 4;
        under “color of state law,” i.e., state actors, or            N.Y.McKinney's Const. Art. 1, § 12; 42 U.S.C.A.
        individuals acting in concert with a state actor.             § 1983.
        42 U.S.C.A. § 1983.
                                                                      1 Cases that cite this headnote


 [7]    Civil Rights       Persons Liable in General



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          2
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 69 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422

                                                                     ends, i.e., when the arrestee becomes held
 [12]   Federal Courts        Constitutional rights, civil           pursuant to legal process, for example, when he
        rights, and discrimination in general                        is bound over by a magistrate or arraigned on
        In analyzing § 1983 claims for false arrest, courts          charges. 42 U.S.C.A. § 1983.
        generally look to the law of the state in which
        the arrest occurred. U.S. Const. Amend. 4; 42                1 Cases that cite this headnote
        U.S.C.A. § 1983.
                                                              [18]   Limitation of Actions        Civil rights
        1 Cases that cite this headnote
                                                                     Arrestee's § 1983 false arrest claim against, inter
                                                                     alia, city and its employees alleging that she was
 [13]   False Imprisonment          Nature and Elements              wrongfully accused of being responsible for the
        of False Imprisonment                                        death of her infant daughter accrued, and three-
        Under New York law, a false arrest claim                     year statute of limitations began to run, when
        requires a plaintiff to show that the defendant              arrestee made her initial appearance in state court
        intentionally confined him without his consent               or when she was arraigned on the indictment. 42
        and without justification.                                   U.S.C.A. § 1983; N.Y. CPLR § 214.

        2 Cases that cite this headnote

                                                              [19]   Limitation of Actions        Concealment of
 [14]   False Imprisonment          Nature and form of               Cause of Action
        remedy                                                       Limitation of Actions        Suspension or stay
        Pursuant to New York law, false arrest and false             in general; equitable tolling
        imprisonment are synonymous.                                 Doctrine of equitable tolling is not limited to
                                                                     fraudulent concealment.
        3 Cases that cite this headnote


 [15]   Civil Rights      Time to Sue                         [20]   Limitation of Actions        Estoppel to rely on
        Federal Courts       Civil rights and                        limitation
        discrimination cases                                         Equitable estoppel is applicable where the
        Statute of limitations for § 1983 claims filed in            plaintiff knew of the existence of the cause
        federal court in New York is determined by New               of action, but the defendant's conduct caused
        York State's statute of limitations for personal             plaintiff to delay in bringing suit.
        injury actions. 42 U.S.C.A. § 1983; N.Y. CPLR
        § 214.
                                                              [21]   Limitation of Actions        Concealment of
        2 Cases that cite this headnote
                                                                     Cause of Action
                                                                     Limitation of Actions        Suspension or stay
 [16]   Federal Courts        Computation and tolling                in general; equitable tolling
        While the applicable limitations period of a §               Under doctrine of equitable tolling based
        1983 cause of action is determined by state law,             on fraudulent concealment, when a defendant
        the accrual date is a question of federal law. 42            fraudulently conceals the wrong, the statute
        U.S.C.A. § 1983.                                             of limitations does not begin running until
                                                                     the plaintiff discovers, or by the exercise of
                                                                     reasonable diligence should have discovered, the
 [17]   Limitation of Actions        Civil rights                    cause of action.
        Under federal law, a § 1983 false arrest claim
        accrues at the time that the alleged false arrest



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         3
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 70 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422


 [22]   Limitation of Actions        What constitutes                2 Cases that cite this headnote
        concealment
        Limitation of Actions        Suspension or stay       [26]   Civil Rights      Criminal prosecutions
        in general; equitable tolling
                                                                     The Fourth Amendment right implicated in
        To benefit from doctrine of equitable tolling                a § 1983 malicious prosecution claim is the
        based on fraudulent concealment, the plaintiff               right to be free of unreasonable seizure of the
        must submit non-conclusory evidence of                       person, i.e., the right to be free of unreasonable
        conspiracy or other fraudulent wrong which                   unwarranted restraints on personal liberty. U.S.
        precludes his possible discovery of harms that he            Const. Amend. 4; 42 U.S.C.A. § 1983.
        suffered.


                                                              [27]   Malicious Prosecution        Instigation of or
 [23]   Limitation of Actions        Suspension or stay              participation in prosecution
        in general; equitable tolling
                                                                     In a malicious prosecution claim under New
        Arrestee's conclusory allegation that defendants'            York law, to initiate or continue a criminal
        fraud, misrepresentation, and deception,                     proceeding, a defendant must do more than
        prevented her from filing a timely § 1983                    report the crime or give testimony; he must play
        false arrest claim against, inter alia, city and             an active role in the prosecution, such as giving
        its employees alleging that she was wrongfully               advice and encouragement or importuning the
        accused of being responsible for the death of                authorities to act.
        her infant daughter were insufficient to support
        equitable tolling of three-year limitations period.          7 Cases that cite this headnote
        42 U.S.C.A. § 1983; N.Y. CPLR § 214.
                                                              [28]   Malicious Prosecution         Presumptions and
                                                                     burden of proof
 [24]   Malicious Prosecution       Nature and
                                                                     In a malicious prosecution claim under New
        elements of malicious prosecution in general
                                                                     York law, an active role in prosecution is inferred
        To establish a malicious prosecution claim under             when a defendant had the plaintiff arraigned,
        New York law, a plaintiff must prove: (1)                    filled out a complaining and corroborating
        the initiation or continuation of a criminal                 affidavit, or signed a felony complaint.
        proceeding against plaintiff; (2) termination of
        the proceeding in plaintiff's favor; (3) lack of             5 Cases that cite this headnote
        probable cause for commencing the proceeding;
        and (4) actual malice as a motivation for
                                                              [29]   Malicious Prosecution        Instigation of or
        defendant's actions.
                                                                     participation in prosecution
        12 Cases that cite this headnote                             Defendant could have initiated a prosecution,
                                                                     for purposes of a malicious prosecution claim
                                                                     under New York law, by creating material, false
 [25]   Civil Rights      Criminal prosecutions
                                                                     information and forwarding that information
        In establishing a violation of a Fourth                      to a prosecutor or by withholding material
        Amendment right in relation to a § 1983                      information from a prosecutor.
        malicious prosecution claim, a plaintiff must
        demonstrate a sufficient post-arraignment                    4 Cases that cite this headnote
        deprivation of liberty. U.S. Const. Amend. 4; 42
        U.S.C.A. § 1983.
                                                              [30]   Civil Rights      Criminal prosecutions




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         4
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 71 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422

        Civil Rights      Criminal law enforcement;
        prisons                                                     2 Cases that cite this headnote

        Arrestee's allegations that police officer swore
        to criminal complaint accusing her of being          [34]   Malicious Prosecution        Mode of
        responsible for the death of her infant                     Termination
        daughter adequately alleged that officer initiated          New York law does not require a malicious
        prosecution, as required to state malicious                 prosecution plaintiff to prove her innocence,
        prosecution claim against officer under § 1983.             or even that the termination of the criminal
        U.S.C.A. Const. Amend. 4; 42 U.S.C.A. § 1983.               proceeding was indicative of innocence.

        1 Cases that cite this headnote                             2 Cases that cite this headnote


 [31]   Civil Rights      Criminal prosecutions              [35]   Malicious Prosecution        Mode of
        Civil Rights      Criminal law enforcement;                 Termination
        prisons                                                     Under New York law, any final termination of
        Arrestee's allegations that physician employed              a criminal proceeding in favor of the accused,
        by city who swore under oath in criminal                    such that the proceeding cannot be brought again,
        complaint against her, which accused her of                 qualifies as a favorable termination for purposes
        being responsible for the death of her infant               of a malicious prosecution action, unless the
        daughter, and made assertions that were false               disposition was inconsistent with the innocence
        and “unsupportable by any medical science or                of the accused.
        clinical or forensic evidence,” adequately alleged
        that physician participated in the initiation               1 Cases that cite this headnote
        of arrestee's criminal proceeding, as required
        to state malicious prosecution claim against         [36]   Civil Rights     Criminal Law Enforcement;
        physician under § 1983. U.S.C.A. Const. Amend.              Police and Prosecutors
        4; 42 U.S.C.A. § 1983.
                                                                    Arrestee's allegations that she was wrongfully
                                                                    accused of being responsible for the death of
                                                                    her infant daughter, and that district attorney
 [32]   Malicious Prosecution        Mode of                        had ultimately dismissed charges against her,
        Termination                                                 sufficiently alleged a favorable termination for
        Under New York law, there are two ways to                   purposes of her malicious prosecution claim
        establish a favorable termination, for purposes             under § 1983, even though she did not allege the
        of a malicious prosecution claim: (1) an                    specific disposition of the underlying criminal
        adjudication of the merits by the tribunal in               case. U.S.C.A. Const. Amend. 4; 42 U.S.C.A. §
        the prior action, or (2) an act of withdrawal or            1983.
        abandonment on the part of the party prosecuting
        the prior action.
                                                             [37]   False Imprisonment        False imprisonment
        1 Cases that cite this headnote
                                                                    and malicious prosecution distinguished
                                                                    Under New York law, probable cause for
 [33]   Malicious Prosecution        Mode of                        malicious prosecution is different from probable
        Termination                                                 cause for false arrest.
        Fact that a criminal prosecution never reached
        the merits does not preclude a plaintiff from               10 Cases that cite this headnote
        alleging a favorable termination, for purposes of
        a malicious prosecution claim under New York
        law.


              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       5
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 72 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422

                                                                       Arrestee's allegations that grand jury indicted
 [38]   Malicious Prosecution          Belief in guilt of              her based upon falsely reported facts in reports
        accused                                                        and search warrant affidavits, and fabricated
        For a malicious prosecution claim under New                    oral statements of witnesses, in connection with
        York law, probable cause to prosecute consists                 accusation that she was responsible for the death
        of facts and circumstances that would lead a                   of her infant daughter, and police officers failed
        reasonably prudent person to believe the plaintiff             to inform district attorney's office of exculpatory
        guilty.                                                        evidence and that hospital and physician made
                                                                       no efforts to seek a diagnosis other than “shaken
        8 Cases that cite this headnote                                baby syndrome,” were sufficient to overcome
                                                                       presumption of probable cause afforded grand
 [39]   Malicious Prosecution          Criminal                        jury indictment, for purposes of arrestee's
        Prosecutions                                                   malicious prosecution claim under § 1983.
        Under New York law, probable cause to                          U.S.C.A. Const. Amend. 4; 42 U.S.C.A. § 1983.
        prosecute is evaluated in light of the facts
        known or reasonably believed at the time the
        prosecution was initiated, as opposed to at the         [43]   Civil Rights     Attorneys, jurors, and
        time of arrest.                                                witnesses; public defenders
                                                                       Grand jury witness is entitled to absolute
        5 Cases that cite this headnote                                immunity in § 1983 actions. 42 U.S.C.A. § 1983.

                                                                       3 Cases that cite this headnote
 [40]   Malicious Prosecution          Finding of grand
        jury
        Under New York law, a grand jury indictment             [44]   Malicious Prosecution         Necessity
        gives rise to a presumption that probable cause                To plead a malicious prosecution claim under
        exists and thereby defeats a claim for malicious               New York law, plaintiff must allege malice for
        prosecution.                                                   each of the defendants.

        2 Cases that cite this headnote                                5 Cases that cite this headnote


 [41]   Malicious Prosecution          Finding of grand         [45]   Malicious Prosecution         Nature and
        jury                                                           elements
        Under New York law, if plaintiff is to succeed                 Malicious Prosecution         Motive of
        in malicious prosecution action after he has been              prosecution
        indicted, he must establish that the indictment                In a malicious prosecution claim under New
        was produced by fraud, perjury, the suppression                York law, malice may be shown by proving that
        of evidence or other police conduct undertaken                 the prosecution complained of was undertaken
        in bad faith; plaintiff may demonstrate fraud or               from improper or wrongful motives, or in
        perjury through evidence establishing that the                 reckless disregard of the rights of the plaintiff.
        witnesses have not made a complete and full
        statement of facts either to the grand jury or to the          3 Cases that cite this headnote
        district attorney, that they have misrepresented
        or falsified evidence, that they have withheld
                                                                [46]   Civil Rights      Criminal prosecutions
        evidence or otherwise acted in bad faith.
                                                                       Arrestee's allegations that police officer signed
                                                                       criminal complaint accusing her of being
                                                                       responsible for the death of her infant daughter
 [42]   Civil Rights       Criminal law enforcement;
                                                                       knowing that its content was false and fabricated
        prisons



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           6
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 73 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422

        adequately pled malice as to officer, as required              objective that is outside the legitimate ends of the
        to state malicious prosecution claim under §                   process.
        1983. U.S.C.A. Const. Amend. 4; 42 U.S.C.A. §
        1983.                                                          2 Cases that cite this headnote


                                                                [51]   Process       Process, what constitutes
 [47]   Civil Rights       Criminal prosecutions                       In the context of an abuse of process claim
        Arrestee's allegations that physician employed                 under New York law, legal process means that a
        by city swore under oath in criminal complaint,                court issued the process, and the plaintiff will be
        which accused her of being responsible for                     penalized if he violates it.
        the death of her infant daughter, and made
        a statement that was false and “unsupportable                  1 Cases that cite this headnote
        by any medical science or clinical or forensic
        evidence,” adequately pled malice as to city            [52]   Process     Improper, ulterior, collateral, or
        physician, as required to state malicious                      unlawful purpose
        prosecution claim under § 1983. U.S.C.A. Const.
                                                                       The crux of a malicious abuse of process claim
        Amend. 4; 42 U.S.C.A. § 1983.
                                                                       under New York law is the collateral objective
                                                                       element.

 [48]   Civil Rights       Criminal prosecutions                       1 Cases that cite this headnote
        Arrestee's allegations that, despite lab results
        showing high alkaline phosphatase and low               [53]   Process     Improper, ulterior, collateral, or
        calcium, consistent with metabolic bone disease,               unlawful purpose
        hospital and physician made no effort to
                                                                       To plead collateral objective element of a claim
        seek a diagnosis other than “shaken baby
                                                                       under New York law for malicious abuse of
        syndrome,” based on their motives in concealing
                                                                       process, a plaintiff must plausibly plead not that
        exculpatory medical evidence in order to assist
                                                                       defendant acted with an improper motive, but
        prosecutor, adequately pled malice as to hospital
                                                                       rather an improper purpose; plaintiff must claim
        and physician, as required to state malicious
                                                                       that the defendant aimed to achieve a collateral
        prosecution claim under § 1983. U.S.C.A. Const.
                                                                       purpose beyond or in addition to his criminal
        Amend. 4; 42 U.S.C.A. § 1983.
                                                                       prosecution.

                                                                       2 Cases that cite this headnote
 [49]   Federal Courts        Constitutional rights, civil
        rights, and discrimination in general
                                                                [54]   Limitation of Actions         Civil rights
        Court looks to state law for the elements of a
                                                                       Arrestee's § 1983 malicious abuse of process
        § 1983 abuse of process claim. 42 U.S.C.A. §
                                                                       claim against, inter alia, city and its employees
        1983.
                                                                       alleging that she was wrongfully accused
                                                                       of being responsible for the death of her
                                                                       infant daughter accrued, and three-year statute
 [50]   Process        Nature and elements in general                  of limitations began to run, when criminal
        Under New York law, a malicious abuse-of-                      case against arrestee was dismissed, without
        process claim lies against a defendant who (1)                 prosecution and following her husband's
        employs regularly issued legal process to compel               conviction, at which time prosecution's alleged
        performance or forbearance of some act (2)                     purpose of using her as leverage to get her
        with the intent to do harm without excuse of                   husband to plead guilty became clear. 42
        justification and (3) in order to obtain a collateral          U.S.C.A. § 1983; N.Y. CPLR § 214.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            7
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 74 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422




 [55]   Limitation of Actions        Torts                    [59]   Civil Rights      Arrest, search, and detention
        Limitation of Actions        Nature of harm or               Arrestee's conclusory allegations that all
        damage, in general                                           defendants in her § action, namely city,
        Under New York law, a claim for abuse of                     city employees, including police officers who
        process accrues at such a time as the criminal               allegedly investigated her, county assistant
        process is set in motion, typically at arrest,               district attorney, and hospital and one of its
        against the plaintiff; however, accrual cannot be            employees failed to intervene to prevent other
        appropriate before such time as plaintiff is aware,          defendants from violating her constitutional
        or ought to be aware, of those facts providing a             rights not to be subjected to false arrest,
        basis for his claim.                                         malicious prosecution, and abuse of process,
                                                                     in connection with accusation that arrestee was
        2 Cases that cite this headnote                              responsible for the death of her infant daughter,
                                                                     failed to state § 1983 claim for failure to
                                                                     intervene. 42 U.S.C.A. § 1983.
 [56]   Process      Probable cause
        Under New York law, probable cause is not a                  1 Cases that cite this headnote
        complete defense to malicious abuse of process.
        U.S. Const. Amend. 4.
                                                              [60]   Civil Rights    Police, Investigative, or Law
        2 Cases that cite this headnote                              Enforcement Activities
                                                                     Law enforcement officials have an affirmative
                                                                     duty to intervene to protect the constitutional
 [57]   Process      Particular cases
                                                                     rights of citizens from infringement by other law
        Arrestee's allegations that physician employed
                                                                     enforcement officers in their presence.
        by city swore under oath in criminal complaint,
        which accused her of being responsible for                   2 Cases that cite this headnote
        the death of her infant daughter, and made
        a statement that was false and “unsupportable
                                                              [61]   Civil Rights    Police, Investigative, or Law
        by any medical science or clinical or forensic
                                                                     Enforcement Activities
        evidence,” and police officer signed criminal
        complaint knowing that its content was false                 Civil Rights      Use of force in general
        and fabricated adequately pled involvement in                Civil Rights      Arrest and detention
        the use of legal process, as required to state               Law enforcement officer who fails to intercede in
        malicious abuse of process claim under New                   conduct of other officers is liable for preventable
        York law against physician and officer.                      harm caused by action of other officers if officer
                                                                     observes or has reason to know that excessive
        1 Cases that cite this headnote
                                                                     force is being used, that citizen has been
                                                                     unjustifiably arrested, or that any constitutional
 [58]   Process      Officers and public employees                   violation has been committed by other law
        Arrestee failed to allege certain police officers            enforcement officials, and if observing officer
        and other city employees participated in the                 had realistic opportunity to intervene to prevent
        investigation of the criminal case against her               harm from occurring.
        relating to the death of her infant daughter,
                                                                     3 Cases that cite this headnote
        including her arrest and detention, as required to
        maintain malicious abuse of process claim under
        New York law in § 1983 action against those           [62]   Conspiracy        Definition and Elements in
        officers and city employees. 42 U.S.C.A. § 1983.             General



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         8
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 75 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422

        To survive a motion to dismiss on a plaintiff's
        § 1983 conspiracy claim, the plaintiff must                   1 Cases that cite this headnote
        allege(1) an agreement between a state actor and
        a private party; (2) to act in concert to inflict an   [67]   Arrest      Duration of detention and extent or
        unconstitutional injury; and (3) an overt act done            conduct of investigation or frisk
        in furtherance of that goal causing damages. 42
                                                                      Arrest      Custody and Disposition of
        U.S.C.A. § 1983.
                                                                      Prisoner
        1 Cases that cite this headnote                               Civil Rights      Arrest and detention
                                                                      Unreasonably prolonged pretrial detention
 [63]   Conspiracy        Civil rights conspiracies                   where exculpatory evidence is readily available
                                                                      can form the basis of a § 1983 claim against
        Complaints asserting § 1983 conspiracy
                                                                      police officers as a violation of the Fourth
        claims that contain only conclusory, vague,
                                                                      Amendment's protection against unreasonable
        or general allegations that defendants have
                                                                      seizures. U.S. Const. Amend. 4; 42 U.S.C.A. §
        engaged in a conspiracy to deprive the
                                                                      1983.
        plaintiff of his constitutional rights are properly
        dismissed; diffuse and expansive allegations
        are insufficient, unless amplified by specific
                                                               [68]   Civil Rights      Arrest and detention
        instances of misconduct. 42 U.S.C.A. § 1983.
                                                                      To state a § 1983 claim for unreasonably
        1 Cases that cite this headnote                               prolonged detention, plaintiff must allege that
                                                                      (1) she has a right to be free from continued
 [64]   Conspiracy        Civil rights conspiracies                   detention stemming from law enforcement
                                                                      officials' mishandling or suppression of
        To state a § 1983 conspiracy claim against a
                                                                      exculpatory evidence, (2) the actions of the
        private entity, the complaint must allege facts
                                                                      officers violated that right, and (3) the officers'
        demonstrating that the private entity acted in
                                                                      conduct shocks the conscience. U.S. Const.
        concert with the state actor to commit an
                                                                      Amend. 4; 42 U.S.C.A. § 1983.
        unconstitutional act. 42 U.S.C.A. § 1983.
                                                                      2 Cases that cite this headnote

 [65]   Conspiracy        Civil rights conspiracies
                                                               [69]   Arrest      Custody and Disposition of
        Arrestee's allegations that city employees,                   Prisoner
        including police officers and physician, and
                                                                      Criminal Law        Prevention and
        hospital and its employee acted jointly in
                                                                      Investigation of Crime
        wrongfully accusing her of being responsible for
        the death of her infant daughter were sufficient              Arrestee's allegations that certain city
        to support § 1983 conspiracy claim. 42 U.S.C.A.               employees, including police officers and
        § 1983.                                                       physician,    disregarded      and      concealed
                                                                      exculpatory evidence in criminal investigation
                                                                      relating to accusation that arrestee was
                                                                      responsible for the death of her infant daughter
 [66]   Conspiracy       Intracorporate conspiracy
                                                                      for over four years while arrestee remained in
        doctrine in general
                                                                      prison were sufficient to support § 1983 claim for
        Under the intra-corporate conspiracy doctrine,                unreasonably prolonged detention under Fourth
        there is no conspiracy if the conspiratorial                  Amendment. U.S. Const. Amend. 4; 42 U.S.C.A.
        conduct challenged is essentially a single act by             § 1983.
        a single corporation acting exclusively through
        its own directors, officers, and employees, each
        acting within the scope of his employment.


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          9
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 76 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422


 [70]   Arrest      Duration of detention and extent or    [75]   Constitutional Law          Substantive Due
        conduct of investigation or frisk                         Process in General
        Arrest      Custody and Disposition of                    While a procedural due process claim challenges
        Prisoner                                                  the procedure by which deprivation of liberty
        Criminal Law        Prevention and                        is effected, a substantive due process claim
        Investigation of Crime                                    challenges the fact of the deprivation itself. U.S.
                                                                  Const. Amend. 14.
        Failure to obtain or disclose evidence that is
        only arguably exculpatory does not shock the              1 Cases that cite this headnote
        conscience, for purposes of § 1983 claim for
        unreasonably prolonged detention under the
        Fourth Amendment. U.S. Const. Amend. 4; 42         [76]   Constitutional Law        Duration and timing
        U.S.C.A. § 1983.                                          of deprivation; pre- or post-deprivation
                                                                  remedies
                                                                  Procedural due process violation occurs when
 [71]   Constitutional Law        Local government                the government deprives a person of a protected
                                                                  life, liberty, or property interest without first
        Fourteenth Amendment's prohibition against
                                                                  providing notice and an opportunity to be heard.
        states depriving a person of life, liberty, or
                                                                  U.S. Const. Amend. 14.
        property, without due process of law, applies to
        municipalities. U.S. Const. Amend. 14.                    1 Cases that cite this headnote


                                                           [77]   Constitutional Law          Particular claims
 [72]   Constitutional Law        Arbitrariness
                                                                  Constitutional Law        Duration and timing
        Due Process Clause was intended to secure the
                                                                  of deprivation; pre- or post-deprivation
        individual from the arbitrary exercise of the
                                                                  remedies
        powers of government. U.S. Const. Amend. 14.
                                                                  To determine whether a § 1983 due process
        1 Cases that cite this headnote                           claim is plausibly alleged, the court evaluates
                                                                  the sufficiency of the allegations with respect to
                                                                  the liberty or property interest alleged and the
 [73]   Constitutional Law        Procedural due
                                                                  process due before deprivation of that interest.
        process in general
                                                                  U.S. Const. Amend. 14; 42 U.S.C.A. § 1983.
        Procedural due process requires that government
        action depriving an individual of substantial             2 Cases that cite this headnote
        interest in life, liberty, or property be
        implemented in a fair manner. U.S. Const.
                                                           [78]   Constitutional Law          Right to fair trial in
        Amend. 14.
                                                                  general
        1 Cases that cite this headnote                           Fair trial claim is a civil claim for violations of a
                                                                  criminal defendant's Fourteenth Amendment due
                                                                  process rights. U.S. Const. Amend. 14.
 [74]   Constitutional Law        Substantive Due
        Process in General                                        5 Cases that cite this headnote
        Substantive due process bars certain government
        actions regardless of the fairness of the
                                                           [79]   Constitutional Law          Investigative activity
        procedures used to implement them, in order to
                                                                  in general
        prevent governmental power from being used for
        purposes of oppression. U.S. Const. Amend. 14.            Constitutional Law          Evidence




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         10
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 77 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422

        Defendant's due process right to a fair trial is
        violated when exculpatory evidence is withheld,              2 Cases that cite this headnote
        i.e., when a Brady violation occurs, and also
        when an officer forwards fabricated evidence to       [84]   Criminal Law         Materiality and probable
        prosecutors. U.S. Const. Amend. 14.                          effect of information in general

        1 Cases that cite this headnote                              To establish prejudice, as element of Brady
                                                                     violation, a plaintiff must show the evidence
                                                                     was material, i.e., whether the evidentiary
 [80]   Civil Rights      Criminal prosecutions                      suppression undermines confidence in the
        Constitutional Law         Right to fair trial in            outcomes of the trial.
        general
        Criminal Law       Official Action, Inaction,
        Representation, Misconduct, or Bad Faith              [85]   Constitutional Law          Search, Seizure, and
        Plaintiff need not have gone to a full trial on the          Confiscation
        merits in order to have an actionable § 1983 due             Constitutional Law          Investigative activity
        process claim based on the denial of a fair trial.           in general
        U.S. Const. Amend. 14; 42 U.S.C.A. § 1983.                   Constitutional Law          Evidence

        4 Cases that cite this headnote                              Criminal Law        Responsibility of and for
                                                                     police and other agencies
                                                                     Health      Records and duty to report;
 [81]   Civil Rights      Criminal prosecutions
                                                                     confidentiality in general
        Constitutional Law         Evidence
                                                                     Arrestee's allegations that police officers
        Criminal Law        Responsibility of and for                and physicians failed to disclose exculpatory
        police and other agencies                                    evidence in investigation of her infant's death,
        Police officers can be held liable for Brady                 did not document or inform the district attorney's
        due process violations under § 1983 if they                  office of exculpatory evidence, and falsely
        withhold exculpatory evidence from prosecutors.              reported facts in reports and search warrant
        U.S. Const. Amend. 14; 42 U.S.C.A. § 1983.                   affidavits, and that prejudice ensued because it
                                                                     resulted in her arrest, were sufficient to support
                                                                     procedural due process claim based on Brady
 [82]   Criminal Law        Responsibility of and for                violation in § 1983 action. U.S. Const. Amend.
        police and other agencies                                    14; 42 U.S.C.A. § 1983.
        Once a police officer turns over exculpatory
        evidence to the prosecutor, that officer satisfies
        his constitutional obligations under Brady. U.S.      [86]   Criminal Law          Requisites of fair trial
        Const. Amend. 14.                                            Fabrication of evidence constitutes a violation of
                                                                     the right to a fair trial. U.S. Const. Amends. 5,
                                                                     6, 14.
 [83]   Criminal Law        Constitutional obligations
                                                                     8 Cases that cite this headnote
        regarding disclosure
        Elements of Brady violation are: (1) evidence
        at issue must be favorable to accused, either         [87]   Criminal Law          Requisites of fair trial
        because it is exculpatory or because it is                   To state a fair trial claim based on fabrication
        impeaching; (2) that evidence must have                      of evidence, a plaintiff must allege that an (1)
        been suppressed by state, either willfully or                investigating official (2) fabricated information
        inadvertently; and (3) prejudice must have                   (3) that is likely to influence a jury's verdict, (4)
        ensued.                                                      forwards that information to prosecutors, and (5)


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           11
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 78 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422

        the plaintiff suffers a deprivation of life, liberty,          Fabrication of evidence claims accrue when the
        or property as a result. U.S. Const. Amends. 5,                plaintiff learns that evidence was fabricated and
        6, 14.                                                         an injury was caused by the fabrication. U.S.
                                                                       Const. Amends. 5, 6, 14.
        14 Cases that cite this headnote
                                                                       3 Cases that cite this headnote

 [88]   Constitutional Law      Protection of
        Children; Child Abuse, Neglect, and                     [91]   Limitation of Actions       Burden of proof in
        Dependency                                                     general
        Constitutional Law          Search, Seizure, and               Because the statute of limitations is an
        Confiscation                                                   affirmative defense, the burden is on the
        Constitutional Law          Investigative activity             defendant to establish when a federal claim
        in general                                                     accrues.
        Infants       False reports and accusations
        Arrestee's allegations that certain city
                                                                [92]   Limitation of Actions       Civil rights
        employees, including police officers and
        physician, knowingly provided and/or swore to                  Allegation that arrestee always believed in her
        false information in criminal complaint, reports,              innocence was insufficient for city employees,
        and search warrant affidavits accusing her of                  including police officers and physician, to
        being responsible for the death of her infant                  establish that her Brady violation and fabrication
        daughter were sufficient to support procedural                 of evidence claims accrued at the time of her
        due process claim against city employees based                 arrest in § 1983 action alleging that she was
        on fabrication of evidence in § 1983 action. U.S.              wrongfully accused of being responsible for
        Const. Amends. 5, 6, 14; 42 U.S.C.A. § 1983.                   the death of her infant daughter. U.S. Const.
                                                                       Amends. 5, 6, 14; 42 U.S.C.A. § 1983.


 [89]   Constitutional Law      Protection of
        Children; Child Abuse, Neglect, and                     [93]   Constitutional Law        Substantive Due
        Dependency                                                     Process in General

        Infants      Medical institutions and                          Due process protection in the substantive sense
        professionals in general                                       limits what the government may do in both
                                                                       its legislative and its executive capacities. U.S.
        Infants       False reports and accusations
                                                                       Const. Amend. 14.
        Arrestee's allegations that physician employed
        by hospital ignored evidence suggesting that
        her infant daughter's death was not caused by
                                                                [94]   Constitutional Law        Personal and bodily
        “shaken baby syndrome,” including lab results
                                                                       rights in general
        that were consistent with metabolic bone disease,
        and provided false information to physician                    Constitutional Law        Families and Children
        employed by city, who based her conclusions in                 Constitutional Law        Privacy and Sexual
        criminal investigation on that false information,              Matters
        were sufficient to support procedural due process              The protections of substantive due process have
        claim against hospital and its employee based on               for the most part been accorded to matters
        fabrication of evidence in § 1983 action. U.S.                 relating to marriage, family, procreation, and the
        Const. Amends. 5, 6, 14; 42 U.S.C.A. § 1983.                   right to bodily integrity. U.S. Const. Amend. 14.



 [90]   Limitation of Actions         Civil rights



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          12
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 79 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422


 [95]   Constitutional Law         Substantive Due            [99]   Civil Rights      Arrest and detention
        Process in General                                           Arrestee's allegations in § 1983 action that she
        Criteria to identify what is fatally arbitrary, in           was wrongfully accused of being responsible for
        context of substantive due process claim, differ             her infant daughter's death and held for more
        depending on whether it is legislation or a                  than four years in pretrial detention, and that
        specific act of a governmental officer that is at            defendants, including hospital and its employee,
        issue. U.S. Const. Amend. 14.                                encouraged this for the purpose of using her
                                                                     confinement as a “bargaining chip” to pressure
                                                                     her husband to plead guilty, were insufficient
 [96]   Constitutional Law       Egregiousness;                      to support speedy trial claim against hospital
        "shock the conscience" test                                  and its employee, absent allegations supporting
                                                                     a causal link between conduct of hospital and
        For executive action to violate substantive
                                                                     its employee and the delay in arrestee's criminal
        due process, it must be so egregious, so
                                                                     case being resolved. U.S. Const. Amend. 6; 42
        outrageous, that it may fairly be said to shock the
                                                                     U.S.C.A. § 1983.
        contemporary conscience; it is not enough that
        the government act was incorrect or ill-advised,
        rather, only the most egregious official conduct
        can be said to be arbitrary in the constitutional     [100] Civil Rights       Common law or state law
        sense and therefore unconstitutional. U.S. Const.           torts
        Amend. 14.                                                   Section 1983 action, like its state tort analogs,
                                                                     employs the principle of proximate causation. 42
                                                                     U.S.C.A. § 1983.
 [97]   Constitutional Law      Protection of
        Children; Child Abuse, Neglect, and
        Dependency                                            [101] Civil Rights       Arrest and detention
        Infants      Medical institutions and                        The chain of causation between a police officer's
        professionals in general                                     unlawful arrest and a subsequent conviction
        Arrestee's allegations that physician employed               and incarceration is broken by the intervening
        by city as well as hospital and its employee                 exercise of independent judgment, in civil rights
        failed to “exhaust all possibilities” before                 action arising from arrest.
        rendering “shaken baby syndrome” diagnosis in
        investigation of her infant daughter's death were
        insufficient to support substantive due process       [102] Civil Rights       Arrest and detention
        claim based on failure to investigate in § 1983              Arrestee's allegations in § 1983 action that
        action. U.S. Const. Amend. 14; 42 U.S.C.A. §                 city employees, including police officers and
        1983.                                                        physician, wrongfully accused her of being
                                                                     responsible for her infant daughter's death and
        1 Cases that cite this headnote
                                                                     that she was held for more than four years in
                                                                     pretrial detention for the purpose of using her
 [98]   Constitutional Law         Arbitrariness                     confinement as a “bargaining chip” to obtain a
        The due process right to be free from arbitrary              guilty plea from her husband, coupled with her
        government action, to the extent it exists, is the           criminal case being dismissed shortly after her
        right to be free of arbitrary government action              husband's conviction, were sufficient to state a
        that infringes a protected right. U.S. Const.                speedy trial claim as to the city employees who
        Amend. 14.                                                   were involved in her prosecution. U.S. Const.
                                                                     Amend. 6; 42 U.S.C.A. § 1983.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       13
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 80 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422


 [103] Constitutional Law          Conditions                        2 Cases that cite this headnote
        Pretrial detainee's claim of unconstitutional
        conditions of confinement are governed by             [107] Civil Rights       Complaint in general
        the Due Process Clause of the Fourteenth
                                                                     For a Monell claim to survive a motion to
        Amendment, rather than the Cruel and Unusual
                                                                     dismiss for failure to state a claim, a plaintiff
        Punishments Clause of the Eighth Amendment.
                                                                     must allege sufficient factual detail and not
        U.S. Const. Amends. 8, 14.
                                                                     mere boilerplate allegations that the violation of
                                                                     the plaintiff's constitutional rights resulted from
                                                                     the municipality's custom or official policy. 42
 [104] Civil Rights       Criminal law enforcement;                  U.S.C.A. § 1983; Fed. R. Civ. P. 12(b)(6).
       prisons
        Civil Rights      Criminal law enforcement;                  5 Cases that cite this headnote
        prisons
        Pretrial detainee's allegations in § 1983 action      [108] Civil Rights       Governmental Ordinance,
        against city employees, including police officers           Policy, Practice, or Custom
        and physician, as well as hospital and its                   Civil Rights    Lack of Control, Training, or
        employee, that defendants, inter alia, refused               Supervision; Knowledge and Inaction
        usual and customary medical services, forced
                                                                     A policy or custom may be established, for
        her to give birth while handcuffed and shackled,
                                                                     purposes of alleging municipal liability under §
        refused her the opportunity to breastfeed or bond
                                                                     1983, by any of the following: (1) a formal policy
        with her infant after childbirth, and took away her
                                                                     officially endorsed by the municipality; (2)
        infant two-and-a-half days after delivery failed
                                                                     actions or decisions made by municipal officials
        to support claim of unconstitutional conditions
                                                                     with decision-making authority; (3) a practice
        of confinement, absent factual allegations
                                                                     so persistent and widespread that it constitutes
        establishing the personal involvement of any
                                                                     a custom through which constructive notice is
        defendant with respect to those conditions. U.S.
                                                                     imposed upon policymakers; or (4) a failure
        Const. Amend. 14; 42 U.S.C.A. § 1983.
                                                                     by policymakers to properly train or supervise
                                                                     their subordinates, such that the policymakers
                                                                     exercised ‘deliberate indifference’ to the rights
 [105] Civil Rights       Criminal law enforcement;                  of the plaintiff. 42 U.S.C.A. § 1983.
       prisons
        Arrestee's allegations in § 1983 action that city,
        with deliberate indifference, failed to provide       [109] Civil Rights       Criminal law enforcement;
        adequate training for its police officers who               prisons
        worked on “shaken baby syndrome” cases or to
                                                                     Arrestee's allegations in § 1983 action that
        properly instruct city employees of applicable
                                                                     physician employed by hospital had a history
        laws were sufficient to state Monell claim against
                                                                     of overzealously diagnosing “shaken baby
        the city. 42 U.S.C.A. § 1983.
                                                                     syndrome,” of which hospital was aware and
                                                                     with knowledge that law enforcement would
                                                                     rely on those conclusions in directing the
 [106] Civil Rights       Governmental Ordinance,                    course of an arrest and prosecution, and that
       Policy, Practice, or Custom                                   hospital perpetuated policy of having its staff
        Municipality may be liable under § 1983 if a                 conduct investigations for non-medical purposes
        municipal policy or custom causes deprivation of             in order to see those accused of “shaken baby
        rights protected by the Constitution. 42 U.S.C.A.            syndrome” arrested, prosecuted, and convicted,
        § 1983.                                                      were sufficient to state Monell claim against
                                                                     hospital. 42 U.S.C.A. § 1983.


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         14
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 81 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422


                                                             [115] Civil Rights      Attorney General and
                                                                   prosecuting attorneys
 [110] Civil Rights        Vicarious or respondeat
       superior liability in general                                Prosecutorial functions protected by absolute
                                                                    immunity in § 1983 action include conduct
        Doctrine of respondeat superior is not available
                                                                    preliminary to the initiation of a prosecution,
        to render a supervisor liable under § 1983 for the
                                                                    such as whether to present a case to a grand
        unconstitutional conduct of his subordinates. 42
                                                                    jury, whether and when to prosecute, whether
        U.S.C.A. § 1983.
                                                                    to dismiss an indictment against particular
        1 Cases that cite this headnote                             defendants, which witnesses to call, and what
                                                                    other evidence to present. 42 U.S.C.A. § 1983.

 [111] Civil Rights        Vicarious or respondeat
       superior liability in general
                                                             [116] Civil Rights      Attorney General and
        Just as a municipal entity cannot be held                  prosecuting attorneys
        liable under § 1983 pursuant to the doctrine
                                                                    Prosecutor was entitled to absolute immunity in
        of respondeat superior, a private corporation
                                                                    arrestee's § 1983 action alleging that she was
        cannot be held liable under respondeat superior
                                                                    wrongfully accused of being responsible for the
        for the allegedly unconstitutional conduct of its
                                                                    death of her infant daughter, even though arrestee
        employee. 42 U.S.C.A. § 1983.
                                                                    claimed that prosecutor concealed evidence and
                                                                    misrepresented facts. 42 U.S.C.A. § 1983.

 [112] Civil Rights     Adequacy, Availability, and
       Exhaustion of State or Local Remedies
                                                             [117] Civil Rights      Attorney General and
        Civil Rights      Existence of other remedies;             prosecuting attorneys
        exclusivity
                                                                    Prosecutor is entitled to absolute immunity in
        There is no private right of action under the               § 1983 action even in the face of allegations
        New York State Constitution where remedies are              of deliberate withholding of exculpatory
        available under § 1983. 42 U.S.C.A. § 1983.                 information or his knowing use of perjured
                                                                    testimony. 42 U.S.C.A. § 1983.
        1 Cases that cite this headnote
                                                                    2 Cases that cite this headnote
 [113] Civil Rights       Government Agencies and
       Officers                                              [118] Federal Courts         Prosecutors and attorneys
        District courts are encouraged to determine the            general
        availability of an absolute immunity defense in §           To the extent arrestee's claims against prosecutor
        1983 action at the earliest appropriate stage. 42           in § 1983 action alleging that she was wrongfully
        U.S.C.A. § 1983.                                            accused of being responsible for the death of her
                                                                    infant daughter were asserted against prosecutor
                                                                    in her official capacity, they were barred because
 [114] Civil Rights      Attorney General and                       prosecutor acted on behalf of state, which was
       prosecuting attorneys                                        immune under the Eleventh Amendment. U.S.
        Prosecutors performing core prosecutorial                   Const. Amend. 11; 42 U.S.C.A. § 1983.
        functions are entitled to absolute immunity in §
        1983 action. 42 U.S.C.A. § 1983.
                                                             [119] Civil Rights      Good faith and
        1 Cases that cite this headnote
                                                                   reasonableness; knowledge and clarity of law;
                                                                    motive and intent, in general



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       15
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 82 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422

        Qualified immunity shields law enforcement                   legality of the action at issue in its particular
        officers from § 1983 claims for money damages                factual context. 42 U.S.C.A. § 1983.
        provided that their conduct does not violate
        clearly established constitutional rights of which
        a reasonable person would have been aware. 42         [123] Civil Rights        Sheriffs, police, and other
        U.S.C.A. § 1983.                                            peace officers

        1 Cases that cite this headnote                              Police officers were not entitled to qualified
                                                                     immunity as to arrestee's false arrest and
                                                                     malicious prosecution claims based on alleged
 [120] Civil Rights       Defenses; immunity and                     fabrication of evidence and suppression of
       good faith                                                    exculpatory evidence in § 1983 action alleging
        Qualified immunity from § 1983 claims for                    that she was wrongfully accused of being
        money damages is an affirmative defense as to                responsible for the death of her infant
        which the defendant officers or officials bear the           daughter; there were several plausible alternative
        burden of proof. 42 U.S.C.A. § 1983.                         explanations to “shaken baby syndrome” as the
                                                                     cause of death, including a genetic disorder and
        1 Cases that cite this headnote                              the child's prior medical history, that the officers
                                                                     chose to ignore. 42 U.S.C.A. § 1983.
 [121] Civil Rights       Government Agencies and
       Officers
        Civil Rights      Good faith and                      [124] Federal Civil Procedure           Fact issues
        reasonableness; knowledge and clarity of law;                Where district court could not find, as a
         motive and intent, in general                               matter of law, that physician employed by
        In analyzing the applicability of qualified                  city was acting in a prosecutorial role rather
        immunity from § 1983 claims for money                        than an investigatory one in connection with
        damages, courts conduct a two-step analysis:                 accusation that arrestee was responsible for the
        first, courts determine whether the facts show               death of her infant daughter, the availability of
        that the officer's conduct violated plaintiff's              absolute immunity from arrestee's false arrest
        constitutional rights, and second, if there was              and malicious prosecution claims based on
        a constitutional violation, courts determine                 alleged fabrication of evidence and suppression
        whether the right was clearly established at                 of exculpatory evidence in § 1983 action could
        the time of the officer's actions; courts are                not be decided as a matter of law on motion to
        permitted to exercise their sound discretion in              dismiss. 42 U.S.C.A. § 1983.
        deciding which of the two prongs of the qualified
        immunity analysis should be addressed first in
        light of the circumstances in the particular case     [125] Civil Rights      Persons Protected, Persons
        at hand. 42 U.S.C.A. § 1983.                                Liable, and Parties
                                                                     Physician employed by hospital who had
                                                                     diagnosed arrestee's infant daughter with
 [122] Civil Rights      Good faith and                              “shaken baby syndrome,” and who allegedly
       reasonableness; knowledge and clarity of law;                 took an active role in criminal investigation
        motive and intent, in general                                accusing arrestee of being responsible for the
        Even if the constitutional right at issue was                death of infant, was not entitled to statutory
        clearly established in certain respects, an officer          immunity under the New York Child Protective
        is still entitled to qualified immunity from §               Services Act from arrestee's false arrest and
        1983 claims for money damages if officers of                 malicious prosecution claims based on alleged
        reasonable competence could disagree on the                  fabrication of evidence and suppression of
                                                                     exculpatory evidence on motion to dismiss in §



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          16
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 83 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422

        1983 action. 42 U.S.C.A. § 1983; N.Y. Social           Martin Clearwater & Bell LLP, New York, NY, for
        Services Law § 413(1)(a).                              Defendants.



 [126] Federal Civil Procedure           Pleading over                        MEMORANDUM & ORDER
        Although it is the usual practice upon granting
                                                               PAMELA K. CHEN, United States District Judge:
        a motion to dismiss to allow leave to replead,
        such leave should be denied where the proposed          **1 On March 26, 2015, Plaintiff Ying Li commenced
        amendment would be futile. Fed. R. Civ. P. 15(a).      this action against Defendants pursuant to 42 U.S.C. § 1983
                                                               (“Section 1983”) and New York law. (See Dkt. 1.) Plaintiff's
                                                               ten-count Amended Complaint alleges numerous theories
 [127] Federal Civil Procedure           Pleading over         of liability against Defendants. (See Dkt. 36, Amended
        An amendment to a pleading is considered futile        Complaint (“Am. Compl.”).) In general, Plaintiff alleges that
        if the claim is time-barred due to the expiration of   she was wrongfully accused of being responsible for the
        the applicable statute of limitations period. Fed.     death of her infant daughter. (Id.) The Amended Complaint
        R. Civ. P. 15(a).                                      makes claims against two groups of defendants: (i) the first
                                                               group is *592 composed of the City of New York (the
                                                               “City”) and various City employees (collectively, the “City
 [128] Federal Civil Procedure      Form and                   Defendants”), including twelve named New York City Police
       sufficiency of amendment; futility                      Department (“NYPD”) officers who allegedly investigated

        District court would deny as futile arrestee's         Plaintiff (the “Officer Defendants”) 1 ; Dr. Kristen Landi (“Dr.
        request for leave to amend her complaint a             Landi”), a physician employed by the City; Queens County
        second time in § 1983 action against city,             Assistant District Attorney P. Leigh Bishop (“ADA Bishop”);
        city employees, including police officers who          and fifteen “John Doe” defendants; and (ii) the second
        allegedly investigated her, county assistant           group is composed of Flushing Hospital Medical Center
        district attorney, and hospital and one of its         (“Flushing Hospital” or “FHMC”) and one of its employees,
        employees, alleging that she was wrongfully            Dr. Fernanda Kupferman (“Dr. Kupferman”) (collectively, the
        accused of being responsible for the death of          “Medical Center Defendants”).
        her infant daughter; the court already permitted
        arrestee the opportunity to amend the complaint        1      The twelve individual NYPD Officer Defendants
        and urged her to correct certain deficiencies,                are Det. Matthew Degnan (“Det. Degnan”), Lt.
        however, arrestee did not heed the court's advice,            Thomas Conforti (“Lt. Conforti”), Det. David
        nor make good use of that opportunity to prune                Moser (“Det. Moser”), Lt. John Perdoch (“Lt.
        her complaint of invalid claims or to add useful              Perdoch”), Det. John Phelan (“Det. Phelan”),
        or relevant factual allegations or particularity to           P.O. Yatyu Yam (“P.O. Yam”), Det. Sgt. Guisella
        her complaint. 42 U.S.C.A. § 1983; Fed. R. Civ.               Rodriguez (“Sgt. Rodriguez”), Lt. Arthur Hall (“Lt.
        P. 15(a).                                                     Hall”), Det. Michael Heffernan (“Det. Heffernan”),
                                                                      Sgt. Timothy Cai (“Sgt. Cai”), Det. Douglas Lee
                                                                      (“Det. Lee”), Det. Dennis Chan (“Det. Chan”), Sgt.
                                                                      “FNU” Manfredi (“First Name Unknown”) (“Sgt.
                                                                      Manfredi”).
Attorneys and Law Firms                                               Of these individual Officer Defendants, Dets.
                                                                      Moser, Phelan, Heffernan, and Sgt. Manfredi are
*591 Corey T. Lee, C.T. Lee & Associates, Ameer Nadav
                                                                      not represented. (Dkt. 69.)
Benno, Benno & Associates P.C., Poupa Jenny Marashi, New
York, NY, for Plaintiff.                                       Plaintiff asserts the following ten counts, of which eight
                                                               are against all Defendants: Count 1 (false arrest and
Qiana Charmaine Smith–Williams, New York City Law              imprisonment), Count 2 (malicious prosecution), Count 3
Department, Gregory John Radomisli, Brian Scott Osterman,      (malicious abuse of process), Count 4 (failure to intervene),


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         17
             Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 84 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422

Count 5 (conspiracy), Count 6 (unreasonably prolonged             Queens Child Abuse Squad. (Am. Compl. ¶ 104.) When they
detention), Count 7 (violation of due process), Count 8           arrived at the 109th precinct, other officers and sergeants,
(Monell liability against the City), Count 9 (Monell-type         including Defendant Manfredi, were present. (Am. Compl.
liability against Flushing Hospital), and Count 10 (violation     ¶ 105.) Det. Heffernan also came to the Precinct that night.
of the New York State Constitution). Except for Count 10, all     (Am. Compl. ¶ 105.) Dets. Phelan and Degnan interrogated
of Plaintiff's claims are alleged as federal claims pursuant to   Plaintiff, alone, for about an hour while P.O. Yam interpreted.
Section 1983.                                                     (Am. Compl. ¶ 106.) They then interrogated Hang Bin
                                                                  Li. (Am. Compl. ¶ 106.) Afterwards, Dets. Degnan and
Presently before the Court are two separate motions to dismiss    Heffernan drove the Lis back to Flushing Hospital. (Am.
filed by the two groups of Defendants pursuant to Rule            Compl. ¶ 108.) At the hospital, Dets. Degnan and Heffernan
12(b)(6) of the Federal Rules of Civil Procedure (“FRCP”).        had extended conversations with the hospital staff, including
For the reasons set forth below, both the City Defendants'        Dr. Kupferman. (Am. Compl. ¶ 108.)
and Medical Center Defendants' motions are GRANTED IN
PART and DENIED IN PART. Furthermore, all claims against          The next day, October 24, 2007, Det. Phelan went to the
the following Defendants are dismissed in their entirety: ADA     Lis' house, and Plaintiff's husband gave written consent
Bishop, Lt. Conforti, Det. Perdoch, Sgt. Rodriguez, Lt. Hall,     for Det. Phelan to search the home. (Am. Compl. ¶ 110.)
Det. Lee, Sgt. Manfredi, P.O. Yam, Sgt. Cai, and Det. Chan.       Later, detectives from the 109th Precinct went to search
                                                                  the Lis' home after getting a warrant. (Am. Compl. ¶ 110.)
                                                                  Subsequently, the Lis were interviewed again by numerous
                                                                  people, including Dets. Heffernan and Moser, officers from
                        BACKGROUND
                                                                  the Queens Homicide Squad, and medical personnel at
I. THE FACTS 2                                                    Flushing Hospital, including Dr. Kupferman. 4 (Am. Compl.
2                                                                 ¶¶ 112–15.) Det. Chan served as an interpreter from the
      The Court takes the allegations in the Amended
                                                                  afternoon of October 24, 2007, until the morning hours
      Complaint as true, as it must on a motion to
                                                                  of October 25, 2007. (Am. Compl. ¶ 112.) During these
      dismiss under FRCP 12. See EEOC v. Port Auth.
                                                                  interviews, according to Plaintiff, Dets. Heffernan and Moser
      of New York & New Jersey, 768 F.3d 247, 253
                                                                  and Dr. Kupferman repeatedly screamed at the Lis that they
      (2d Cir. 2014) (“[W]e accept all factual allegations
                                                                  had killed their daughter and that unless the Lis told them
      in the complaint as true and draw all reasonable
                                                                  which one of them had hurt Annie, the doctors could not help
      inferences in favor of the plaintiff.”).
                                                                  her. (Am. Compl. ¶ 115.) They also promised the Lis that they
 **2 Early in the morning of October 23, 2007, Annie, the 8–      could see Annie if they admitted to hurting her. (Am. Compl.
1/2–week-old daughter of Plaintiff and her husband Hang Bin       ¶ 116.) After being repeatedly told this, Hang Bin Li stated
Li, suddenly went limp while being fed. (Am. Compl. ¶¶ 92,        that he might have inadvertently bumped Annie's head lightly
95.) The Lis called 911 and took Annie to the emergency room      against a table while trying to resuscitate her. (Am. Compl.
at Flushing Hospital. (Am. Compl. ¶¶ 95, 98, 108.) Annie was      ¶ 117.)
unresponsive when she arrived at the emergency room, where
she was revived and placed on life support. (Am. Compl. ¶         4      The Amended Complaint does not indicate where
       3
98.)                                                                     these interviews occurred. (Am. Compl. ¶¶ 112–
                                                                         15.)
3          A medical report from that day indicated that Annie    On October 25, 2007, Dr. Kupferman conducted a “forensic
           had no external signs of trauma. (Am. Compl. ¶ 98.)    interview” of Plaintiff. (Am. Compl. ¶ 120.) A day later,
Suspecting child abuse, Flushing Hospital called Det. Phelan      Annie was confirmed brain dead, and was diagnosed with
and the NYPD Child Abuse Squad that day. (Am. Compl.              “Shaken Baby Syndrome” (“SBS”). 5 (Am. Compl. ¶¶ 123,
¶ 101.) Det. Phelan went to the hospital, spoke *593 with         134.) That evening, the Lis were again taken to the 109th
the hospital staff, looked at medical charts, and met with the    precinct, and Dets. Degnan, Heffernan, and Chan questioned
Lis. (Am. Compl. ¶¶ 101–103.) P.O. Yam, an officer who            the Lis separately until the next morning. (Am. Compl. ¶
spoke Mandarin, accompanied Det. Phelan. (Am. Compl.              124.) Hang Bin Li also gave a written statement regarding
¶ 101.) The Lis were taken to Det. Phelan's office at the         the events that had occurred on October 22 and 23. (Id.)



                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        18
          Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 85 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422

Annie was removed from life support on October *594                released after her bail was reduced. (Am. Compl. ¶ 197.) On
28. (Am. Compl. ¶ 125.) On October 29, Dets. Moser,                January 2, 2013, ADA Bishop moved to dismiss the criminal
Degnan, Heffernan, and Sgt. Cai questioned Hang Bin Li             charges against Plaintiff. (Dkt. 63–6, Ex. F.) Hang Bin Li's
at the 109th precinct. (Am. Compl. ¶ 126.) Throughout the          trial began the next day. (Am. Compl. ¶ 199.) On February
multiple investigations and interviews, Plaintiff denied any       1, 2013, he was convicted of reckless manslaughter. (Am.
wrongdoing. (Am. Compl. ¶ 127.) Unidentified Defendants            Compl. ¶ 200.)
ordered Plaintiff to remain in and about her home from
approximately October 26, 2007 up to her arrest five months
later. (Am. Compl. ¶ 131.)                                         II. PROCEDURAL HISTORY
                                                                   Plaintiff filed this action on March 26, 2015. (Dkt. 1.) On
5                                                                  November 19, 2015, she filed the Amended Complaint. (Dkt.
       SBS is “a devastating form of child                         36.) On March 7, 2016, Defendants moved to dismiss the
       abuse caused by violently shaking a baby,                   Amended Complaint pursuant to FRCP 12(b)(6). (Dkt. 53,
       resulting in traumatic brain injury, which is               58.)
       characterized by a constellation of injuries
       including subdural hematomas (i.e. bleeding in
       the brain), retinal hemorrhages, rib fractures
       and long-bone fractures.” Phelan ex rel.                                          DISCUSSION 6
       Phelan v. Torres, 843 F.Supp.2d 259, 261
       (E.D.N.Y. 2011) (citing, inter alia, Shaken Baby            6      As an initial matter, the Court cautions Plaintiff's
       Syndrome, Medline Plus Medical Encyclopedia,                       counsels that their scatter-shot, kitchen-sink
       a service of the U.S. National Library of                          approach to this litigation thus far has done a
       Medicine, National Institutes of Health (“Medline                  great disservice to her client's case. Plaintiff's 275–
       Plus”), http://www.nlm.nih.gov/medlineplus/ency/                   paragraph Amended Complaint indiscriminately
       article/000004.htm). However, some courts have                     asserts eight of her ten claims against every single
       acknowledged that there is an “emergence of                        Defendant, even though, as discussed herein, these
       a legitimate and significant dispute within the                    claims clearly should not have been brought against
       medical community as to the cause of [ ] injuries”                 many of these Defendants, and many of these
       that used to be attributed to SBS. See State v.                    Defendants should not have been named at all.
       Edmunds, 308 Wis.2d 374, 746 N.W.2d 590, 599                       Despite the Court's repeated suggestions at the pre-
       (Wis. Ct. app. 2008); see also Cavazos v. Smith,                   motion conference that Plaintiff's counsel focus
       565 U.S. 1, 132 S.Ct. 2, 181 L.Ed.2d 311 (2011)                    on developing meritorious claims and arguments,
       (Ginsburg, J., dissenting) (“What is now known                     and consider pruning this action of non-viable
       about shaken baby syndrome (SBS) casts grave                       claims, Plaintiff not only persisted with all of her
       doubt on the charge leveled against [petitioner].”)                claims, but doubled down on her helter-skelter
 **3 On March 11, 2008, Plaintiff and her husband were                    approach by responding to Defendants' motions
arrested for Annie's death based on the conclusion that Annie             to dismiss with two separate Memoranda of Law
had died of SBS. (Am. Compl. ¶¶ 133–34.) Plaintiff was                    (“MOLs”) with internal editing notes left for the
charged with two counts of Manslaughter in the First Degree,              Court to read, place-holders for citations, and
and one count of Endangering the Welfare of a Child. (Am.                 multiple grammatical errors. (See, e.g., Dkt. 61
Compl. ¶¶ 146.) The grand jury indicted Plaintiff on various              at 22 n.36; id. at 41; Dkt. 66 at 29). “Not only
charges, including Manslaughter in the Second Degree. (Am.                does the ‘kitchen sink’ approach to briefing cause
Compl. ¶ 181, 184, Ex. C.) Plaintiff pled not guilty to all               distraction and confusion, it also ‘consumes space
charges. (Am. Compl. ¶ 179.) Plaintiff's husband was also                 that should be devoted to developing the arguments
indicted for one count of Murder in the Second Degree, two                with some promise.’ ” Dynegy Marketing & Trade
counts of Manslaughter in the Second Degree, and one count                v. Multiut Corp., 648 F.3d 506, 512 (7th Cir. 2011)
of Endangering the Welfare of a Child. (Am. Compl. ¶ 185.)                (citation omitted). Indeed, here, the Court has had
Unable to make bail, Plaintiff was held at the Riker's Island             to struggle to tease out of Plaintiff's MOLs legally
correctional facility for about four years without a trial. (See          coherent and supported positions. While the Court
Am. Compl. ¶¶ 180, 234.) On March 26, 2012, Plaintiff was                 has done so in order to comply with its duty at


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            19
          Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 86 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422

       this stage to view the complaint in the light most        [it] was integral to [plaintiff's] ability to pursue” his cause
       favorable to Plaintiff, it will not be so forgiving as    of action); Mangiafico v. Blumenthal, 471 F.3d 391, 398 (2d
       this case progresses.                                     Cir. 2006) (“Even where a document is not incorporated by
                                                                 reference, the court may nevertheless consider it where the
I. COURT'S CONSIDERATION OF MATERIAL                             complaint relies heavily upon its terms and effect, which
EXTRANEOUS TO THE AMENDED COMPLAINT                              renders the document integral to the complaint.”) (quoting
Plaintiff and Defendants both seek to have the Court consider    Chambers v. Time Warner, Inc., 282 F.3d 147, 152–153 (2d
certain information and documents outside of the Amended         Cir. 2002)); Fed. R. Evid. 201 (a court may take judicial notice
Complaint. Both parties have attached to their moving papers     of “a fact that is not subject to reasonable dispute because it ...
the Queens County criminal court complaint (“criminal            can be accurately and readily determined from sources whose
complaint”) against Plaintiff (Dkt. 60, Ex. B; *595 Dkt.         accuracy cannot reasonably be questioned”).
63, Ex. B) and the transcript of the court conference at
which ADA Bishop moved to dismiss the criminal charges           [1]     [2] By repeatedly referring to the criminal complaint,
against Plaintiff (Dkt. 60, Ex. C; Dkt. 63, Ex. F). The City     the Amended Complaint incorporates it by reference. 8
Defendants also submitted the grand jury minutes (Dkt. 65,       As for Plaintiff's other exhibits, i.e., the indictment, the
Ex. A) with their Reply brief. Plaintiff also has submitted a    transcript of the criminal court conference, and the two
copy of the manslaughter indictment returned by the grand        press releases, the Court takes judicial notice of them, but
jury against her (Dkt. 63, Ex. C) and two press releases         for the limited purpose of establishing their existence and
from the Queens District Attorney's Office, dated March 12,      legal effect, and determining the statements that they contain
2008, and September 11, 2015 (Dkt. 63, Exs. D, E). The           without considering the truth of those statements. *596 See,
March 12, 2008 press release discusses the District Attorney's   e.g., Bejaoui v. City of New York, No. 13-cv-5667, 2015
charging of Plaintiff and her husband. (See Ex. D, Dkt. 63–      WL 1529633, at *6 (E.D.N.Y. Mar. 31, 2015) (recognizing
4, at ECF 2.) 7 The September 11, 2015 press release notes       disagreement among district courts in the Second Circuit
that the Queens District Attorney and the New York City          as to whether incident reports, arrest reports, and police
Chief Medical Examiner were to host the 2015 New York City       complaints may be judicially noticed, but still taking notice of
Abusive Head Trauma / Shaken Baby Syndrome Conference.           the plaintiff's State court indictment and criminal court order
(See Ex. E, Dkt. 63–5 at ECF 2.)                                 to establish their existence and legal effect); Global Network
                                                                 Commc'ns, Inc. v. City of New York, 458 F.3d 150, 157 (2d
7                                                                Cir. 2006) (“A court may take judicial notice of a document
       Citations to “ECF” refer to the pagination
                                                                 filed in another court not for the truth of the matters asserted
       generated by the Court's electronic docketing
                                                                 in the other litigation, but rather to establish the fact of such
       system and not the document's internal pagination.
                                                                 litigation and related filings.” (quoting Int'l Star Class Yacht
 **4 In determining the adequacy of a claim under Rule 12(b)     Racing Assn'n v. Tommy Hilfiger U.S.A., Inc., 146 F.3d 66, 70
(6), courts are generally limited to the facts alleged in the    (2d Cir. 1998))); see, e.g., Garcia–Garcia v. City of New York,
complaint, documents attached to the complaint, documents        No. 12-cv-1302, 2013 WL 3832730 (S.D.N.Y. July 22, 2013)
incorporated by reference in the complaint, and facts that       (taking judicial notice of criminal complaints and indictments
may be judicially noticed. See DiFolco v. MSNBC Cable            for the limited fact that plaintiff was arrested and charged with
L.L.C., 622 F.3d 104, 111 (2d Cir. 2010) (citing Chambers
                                                                 certain crimes). 9 Here, the criminal court records and the
v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002)); see
                                                                 press releases relate to Plaintiff's allegations that the criminal
also Wilson v. Kellogg Co., 628 Fed.Appx. 59, 60 (2d Cir.
                                                                 case was terminated favorably to her and the date on which
2016) (summary order) (noting that the court may consider
matters of which judicial notice may be taken in deciding a      the criminal charges were dropped. 10 (Am. Compl. ¶¶ 201,
Rule 12(b)(6) motion). However, even if the complaint does       212.)
not expressly cite a document, the complaint is deemed to
include that document if it is “integral” to the complaint. L–   8       The Amended Complaint repeatedly refers to
7 Designs, Inc. v. Old Navy, LLC, 647 F.3d 419, 422 (2d                  the criminal complaint in alleging Plaintiff's
Cir. 2011) (quoting Sira v. Morton, 380 F.3d 57, 67 (2d Cir.             fabrication of evidence and malicious prosecution
2004)); Sira, 380 F.3d at 67 (document not expressly cited               claims. (See, e.g., Am. Compl. ¶ 145 (“Defendant
in the complaint was “incorporated into the pleading because             DEGNAN signed the criminal court complaint ...



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             20
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 87 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422

       despite his knowing that there was no truth to            set forth in those minutes, and not just the fact of the testimony
       those allegations....”); Am. Compl. ¶ 146 (alleging       being given or the date on which it was given. See St. John's
       that the criminal court complaint was based on            Univ., N.Y. v. Bolton, 757 F.Supp.2d 144, 156 (E.D.N.Y. 2010)
       fabricated information provided to the District           (“[T]he court may, at its discretion, consider matters of which
       Attorney's Office); Am. Compl. ¶ 150 (alleging that       judicial notice may be taken....” (emphasis added) (citation
       Dr. Landi made a false statement in the criminal          omitted)).
       complaint)). Plaintiff also alleges that Dr. Landi
       made a false statement in the criminal complaint
       that Annie may have been saved had Plaintiff              II. LEGAL STANDARD
       sought medical care for Annie sooner. (Am. Compl.         Under Rule 12(b)(6) of the FRCP, a defendant may move for
       ¶ 150.)                                                   dismissal on the ground that the complaint “fail[s] to state a
                                                                 claim upon which relief can be granted.” To withstand a Rule
9
       See also McLoughlin v. People's United Bank,              12(b)(6) motion, a complaint must plead sufficient facts “to
       Inc., 586 F.Supp.2d 70, 73 (D. Conn. 2008)                state a claim to relief that is plausible on its face.” Ashcroft
       (“The Court may take judicial notice of the               v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937, 173 L.Ed.2d 868
       press releases of government agencies” (citing            (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,
       In re Zyprexa Products Liability Litigation, 549          570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)). “A claim has
       F.Supp.2d 496, 501 (E.D.N.Y. 2008))); Mitchell v.         facial plausibility when the plaintiff pleads factual content
       Home, 377 F.Supp.2d 361, 367 n.1 (S.D.N.Y. 2005)          that allows the court to draw the reasonable *597 inference
       (“The press release [from the New York Attorney           that the defendant is liable for the misconduct alleged.” Iqbal,
       General] may be considered on this motion to              556 U.S. at 678, 129 S.Ct. 1937 (quoting Twombly, 550 U.S.
       dismiss because ... this Court may take judicial          at 556, 127 S.Ct. 1955). In ruling on a 12(b)(6) motion, a court
       notice of it as a matter of public record[.]”); Roth      must accept the factual allegations set forth in the complaint
       v. Jennings, 489 F.3d 499, 509 (2d Cir. 2007) (“If        as true and must draw all reasonable inferences in favor of the
       the court takes judicial notice, it does so in order to   plaintiff. See Nielsen v. Rabin, 746 F.3d 58, 62 (2d Cir. 2014).
       determine what statements they contained—but ...          However, that “ ‘tenet is inapplicable to legal conclusions,’
       not for the truth of the matters asserted.”).             and ‘[t]hreadbare recitals of the elements of a cause of action,
10                                                               supported by mere conclusory statements, do not suffice.’ ”
       Moreover, Plaintiff's counsel has also represented        Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (quoting Iqbal,
       to the Court that she has used one of the press           556 U.S. at 668, 129 S.Ct. 1937). A complaint that “tenders
       releases in order to identify the named Defendants        ‘naked assertion[s]’ devoid of ‘further factual enhancement’
       (see 1/7/2016 Pre–Motion Conference Transcript),          ” will not suffice. Iqbal, 556 U.S. at 678, 129 S.Ct. 1937
       and the Court therefore may consider at least one of      (quoting Twombly, 550 U.S. at 557, 127 S.Ct. 1955). Rather,
       the press releases to be “integral” to the Complaint.     “[f]actual allegations must be enough to raise a right to relief
       See Sira, 380 F.3d at 67. The Court, however, will        above the speculative level....” Twombly, 550 U.S. at 555, 127
       not consider the new factual assertions Plaintiff         S.Ct. 1955. A complaint should be dismissed where a plaintiff
       makes in her opposition papers. See Green v.              has not “nudged [its] claims across the line from conceivable
       City of Mount Vernon, 96 F.Supp.3d 263, 285               to plausible[.]” Id. at 570, 127 S.Ct. 1955.
       (S.D.N.Y. 2015) (citing, inter alia, Fonte v. Bd. of
       Managers of Cont'l Towers Condo., 848 F.2d 24,
       25 (2d Cir. 1988) (“Factual allegations contained         III. PLAINTIFF'S SECTION 1983 CLAIMS
       in legal briefs or memoranda are also treated as           [4]    [5] Plaintiff has brought this action pursuant to 42
       matters outside the pleading[s] for purposes of Rule      U.S.C. § 1983 (“Section 1983”), which provides a cause of
       12(b).”)).                                                action for anyone subjected “to the deprivation of any rights,
 **5 [3] The Court, however, declines to take judicial notice    privileges, or immunities secured by the Constitution and
                                                                 laws” by a person acting under color of state law. 42 U.S.C.
of the grand jury minutes in People v. Hang Bin Li and Ying
                                                                 § 1983. “Section 1983 itself creates no substantive rights;
Li, Indictment No. 603/08 (Dkt. 65, Ex. A), which the City
                                                                 it provides only a procedure for redress for the deprivation
Defendants have attached to their Reply brief, because the
                                                                 of [federal] rights established elsewhere.” Thomas v. Roach,
City seeks to rely on the substance and truth of the testimony
                                                                 165 F.3d 137, 142 (2d Cir. 1999) (citing City of Oklahoma


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            21
          Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 88 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422

City v. Tuttle, 471 U.S. 808, 816, 105 S.Ct. 2427, 85 L.Ed.2d
791 (1985)); see Cornejo v. Bell, 592 F.3d 121, 127 (2d Cir.
2010). To state a claim under Section 1983, a plaintiff must           B. City Defendants' Request to Dismiss the Individual
plausibly allege “(1) that the defendants deprived him of              Officer Defendants for Lack of Personal Involvement
a right ‘secured by the Constitution or laws of the United           [7] [8] The City Defendants point out—and rightfully so
States’; and (2) that they did so ‘under color of state law.’       —that Plaintiff has failed to allege any personal involvement
” Giordano v. City of New York, 274 F.3d 740, 750 (2d Cir.          by many of the named Officer Defendants. (Dkt. 59 at 6.)
2001) (quoting Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S.        “An individual defendant is not liable under § 1983 absent
40, 49–50, 119 S.Ct. 977, 143 L.Ed.2d 130 (1999)); see Flynn        personal involvement.” Morris v. Eversley, 282 F.Supp.2d
v. James, 513 Fed.Appx. 37, 39 (2d Cir. 2013).                      196, 202 (S.D.N.Y. 2003) (citing Wright v. Smith, 21 F.3d 496,
                                                                    501 (2d Cir. 1994)); Spavone v. New York State Dept. of Corr.
                                                                    Servs., 719 F.3d 127, 135 (2d Cir. 2013) (“It is well settled in
   A. Liability of Medical Center Defendants as Private             this Circuit that personal involvement of defendants in alleged
   Actors                                                           constitutional deprivations is a prerequisite to an award of
 [6] Plaintiff asserts her federal claims not only against          damages under § 1983.”) (quoting Colon v. Coughlin, 58 F.3d
the City Defendants but also against the Medical Center             865, 873 (2d Cir. 1995)). Pleadings that do not differentiate
Defendants, who ordinarily would be considered non-State            which defendant was involved in the unlawful conduct are
actors. See White v. St. Joseph's Hosp., 369 Fed.Appx. 225,         insufficient to state a claim. See, e.g., Wright v. Orleans Cnty.,
226 (2d Cir. 2010) (“[P]rivate actors and institutions, such as     No. 14-cv-0622A, 2015 WL 5316410, at *13 (W.D.N.Y. Sept.
the hospitals ... are generally not proper § 1983 defendants        10, 2015) (noting in a § 1983 case that “[g]roup pleading
because they do not act under color of state law.”) (citing         is insufficient for purposes of Rule 8(a)(2) [of the FRCP]
Amer. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49–50,          which requires a short and plain statement of the claim
119 S.Ct. 977, 143 L.Ed.2d 130 (1999)); see also Kia P. v.          showing that the pleader is entitled to relief.” (citation and
McIntyre, 235 F.3d 749, 756 (2d Cir. 2000) (finding that a          quotation marks omitted)); Holmes v. Allstate Corp., No. 11–
hospital was not a State actor to the extent it acted in its        civ–1543, 2012 WL 627238, at *7, *22 (S.D.N.Y. Jan. 27,
capacity as a private provider of medical care). As a general       2012) (“Plaintiffs' method of group pleading is incoherent or
matter, liability under Section 1983 is proper only with respect    illogical” and “[FRCP] 8(a) is violated where a plaintiff, by
to individuals acting under “color of state law,” i.e., State       engaging in ‘group pleading,’ fails to give each defendant fair
actors, or individuals acting in concert with a State actor.        notice of the claims against it.”); Pierson v. Orlando Regional
See 42 U.S.C. § 1983; Jones v. City of New York, No. 12-            Healthcare Systems, Inc., 619 F.Supp.2d 1260, 1273 (M.D.
cv-9144, 2013 WL 4028183, at *6 n.3 (S.D.N.Y. Aug. 8,               Fla. 2009) (dismissing complaint because group-pleading
2013) (“Section 1983 addresses only those injuries caused by        method of collectively referring to individual defendants
state actors or those acting under color of state law.”) (quoting   and two physician groups as “Peer Review Defendants”
Spear v. Town of West Hartford, 954 F.2d 63, 68 (2d Cir.            throughout complaint did not satisfy [FRCP] 9(a)).
1992)). For a private entity to be held liable under Section
1983, a plaintiff must establish that the private entity acted
as a “willful participant in joint activity with the State or its
                                                                           1. Lt. Conforti, Det. Perdoch, Sgt. Rodriguez,
agents.” *598 Betts v. Shearman, 751 F.3d 78, 85 (2d Cir.
                                                                               Lt. Hall, Det. Lee, and Sgt. Manfredi
2014) (citation and quotation marks omitted).
                                                                     [9] The Amended Complaint fails to allege facts from which
 **6 Although the Medical Center Defendants argue that              it can be reasonably inferred that Lt. Conforti, Det. Perdoch,
they are not State actors and therefore not subject to liability    Sgt. Rodriguez, Lt. Hall, and Det. Lee had any involvement in
under Section 1983, they also note that this issue may be more      Plaintiff's Queens County criminal proceedings. Though the
appropriate to be decided on summary judgment. (See Dkt. 55         lengthy Amended Complaint devotes six paragraphs to each
at 19 n.3.) Because the Medical Center Defendants essentially       of these Defendants (see Am. Compl. ¶¶ 19–22, 82–83 (for Lt.
defer arguing the issue, the Court reserves consideration of        Conforti); Am. Compl. ¶¶ 27–30, 81–82 (for Det. Perdoch);
the issue for summary judgment. For purposes of ruling on           Am. Compl. ¶¶ 39–42, 82–83 (for Sgt. Rodriguez); Am.
Defendants' motions to dismiss, the Court assumes without           Compl. ¶¶ 43–46, 82–83 (for Lt. Hall); Am. Compl. ¶¶ 55–58,
deciding that the Medical Center Defendants are State actors        82–83 (for Det. Lee)), these paragraphs simply recite the same
who acted “under color of state law.”


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            22
          Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 89 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422

conclusory, formulaic, and non-substantive allegations as to            any of Plaintiff's claims. Based on the Amended Complaint,
each of these Defendants, asserting that they were “acting              the participation of these officers was limited to serving as
within the course and scope of their employment” and “under             translators during the investigations of Plaintiff's criminal
color of state law,” that they are being sued in their individual       case. 12 (See Am. Compl. ¶¶ 35–38, 101, 104, 106 (for P.O.
and official capacities, and that they should be referred to            Yam); Am. Compl. ¶¶ 51–54, 126 (for Sgt. Cai); Am. Compl.
as “CITY DEFENDANTS” or “OFFICER DEFENDANTS.”                           ¶¶ 59–62, 112, 119 (for Det. Chan); Am. Compl. ¶ 82–83
In short, Plaintiff does not allege that any of these five              (for all Defendants).) While these translating officers are
officers had even a minimal role in arresting, investigating,           alleged to have been present during the interviews of the Lis
or prosecuting *599 her. For Sgt. Manfredi, Plaintiff alleges           by the other City Defendants, there are no other allegations
nothing more than that he was present at the 109th Precinct             from which to infer that these three officers were involved,
when the Lis arrived with Det. Phelan. (See Am. Compl. ¶¶               in any way, in the conduct that gives rise to Plaintiff's
104–105.) 11                                                            Section 1983 claims, e.g., arresting Plaintiff without probable
                                                                        cause, initiating criminal process against her, forwarding
11                                                                      false or fabricated evidence to the prosecution, or concealing
        Though Plaintiff alleges a claim of failure to
        intervene in her arrest and prosecution, the                    exculpatory information from the prosecutors or the defense.
        allegation that Sgt. Manfredi simply was present at             The translating officers' mere presence at the Lis' interviews
        the precinct when the Lis were brought there by                 is simply not enough to allege their direct involvement in
        Det. Phelan is still not enough to plausibly allege             the unlawful conduct at issue in this case, as opposed to
        that Sgt. Manfredi was aware of the circumstances               their incidental involvement in some of the events related to
        relating to Plaintiff's arrest or detention, such that          Plaintiff's arrest and detention. All claims against P.O. Yam,
        he had a duty to intervene.                                     Sgt. Cai, and Det. Chan are, therefore, dismissed.

 **7 [10] Based on Plaintiff's counsel's representation at              12
the pre-motion conference, it appears that Plaintiff named                     Plaintiff alleges that P.O. Yam interpreted on
some of these individual Defendants because they were listed                   October 23, 2007 (Am. Compl. ¶¶ 101–06), that
as having supervisory roles in the Queens County District                      Sgt. Cai interrogated Hang Bin Li on October 29,
Attorney's press release (dated March 12, 2008). (See Ex. D,                   2007 (Am. Compl. ¶ 126), and that Det. Chan
Dkt. 63–4 at ECF 3.) Even though the Court takes judicial                      “served as an interpreter” from the afternoon of
notice of the press release, as noted, it does not take judicial               October 24, 2007, until the morning of October 25,
                                                                               2007, when Heffernan and Moser interrogated the
notice of the press release for the truth of its contents, i.e., that
                                                                               Lis (Am. Compl. ¶ 112).
the identified officers were, in fact, supervisors at the time of
Plaintiff's arrest and prosecution. See Roth, 489 F.3d at 509.
Furthermore, the mere listing of these officers as supervisors
                                                                                   3. Dets. Moser, Phelan, and Heffernan
in a press release is insufficient to create an inference of
personal involvement absent further allegations, especially             With respect to Dets. Moser, Phelan, and Heffernan, the Court
because “a defendant [may not] be held liable merely by                 finds that Plaintiff has provided sufficient allegations as to
his connection to the events through links in the chain of               *600 their personal involvement in the conduct giving rise
command.” Reynolds v. Goord, No. 98-cv-6722, 2000 WL                    to some, but not all, of Plaintiff's claims, as discussed infra.
235278, at *7 (S.D.N.Y. Mar. 1, 2000); Colon, 58 F.3d at                (See Am. Compl. ¶¶ 112, 119, 126, 130 (alleging Det. Moser's
873–74 (“The bare fact that [the defendant] occupies a high             involvement in the investigation of the Lis); ¶¶ 102–104, 106,
position in the New York prison hierarchy is insufficient to            109–111 (alleging Det. Phelan's involvement to the extent that
sustain [plaintiff's] claim.”).                                         he went to the hospital, spoke to the hospital staff, examined
                                                                        relevant medical charts, and interrogated Ying Li); ¶¶ 112,
                                                                        126, 130 (alleging Det. Heffernan's involvement to the extent
             2. P.O. Yam, Sgt. Cai, and Det. Chan                       that he interrogated Hang Bin Li and other witnesses).)

With respect to P.O. Yam, Sgt. Cai, and Det. Chan, the
allegations in the Amended Complaint are also insufficient to
                                                                                                     ***
show personal involvement in unlawful conduct that supports



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                23
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 90 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422

Accordingly, Lt. Conforti, Lt. Perdoch, Sgt. Rodriguez, Lt.             are “synonymous.” Posr v. Doherty, 944 F.2d 91,
Hall, Det. Lee, Sgt. Manfredi, P.O. Yam, Sgt. Cai, and Det.             96 (2d Cir. 1991); see also Singer, 63 F.3d at 118
Chan are dismissed as Defendants due to the insufficiency               (“The common law tort of false arrest is a species
of allegations establishing personal involvement. See Zurich            of false imprisonment.” (citing Broughton v. State,
American Ins. Co. v. Dah Sing Bank, Ltd. No. 03–civ–7778,               37 N.Y.2d 451, 456, 373 N.Y.S.2d 87, 335 N.E.2d
2004 WL 1328215, at *6 (S.D.N.Y. Jun. 15, 2004) (dismissing             310 (1975))).
claims against one defendant bank where plaintiff did not
put forth “a single factual allegation” but instead “lump[ed]      A. Plaintiff's False Arrest Claim is Barred by the
the three bank defendants together and assert[ed] that they        Statute of Limitations
collectively processed the checks”); Hernandez v. Goord, 312     [15] The statute of limitations for Section 1983 claims filed
F.Supp.2d 537, 548 (S.D.N.Y. 2004) (dismissing individual       in federal court in New York is determined by New York
defendants who were merely listed at the beginning of the       State's statute of limitations for personal injury actions. See
complaint and were never connected in the complaint to           *601 Owens v. Okure, 488 U.S. 235, 251, 109 S.Ct. 573, 102
any particular adverse action); see also S.B. v. City of New    L.Ed.2d 594 (1989) (discussing Wilson v. Garcia, 471 U.S.
York, No. 14-cv-1021, 2016 WL 4530455, at *13 (E.D.N.Y.         261, 105 S.Ct. 1938, 85 L.Ed.2d 254 (1985), which held that
Aug. 29, 2016) (dismissing claims where the complaint did       courts deciding claims under Section 1983 should “borrow”
“not even directly name any of the defendants or allege         the State statute of limitations for personal injury actions);
the particular actions they undertook” (citation omitted));     see also Pearl v. City of Long Beach, 296 F.3d 76, 79 (2d
Barber v. Ruzzo, No. 10-cv-1198, 2011 WL 4965343, at *2         Cir. 2002) (citing Owens ). In New York State, the applicable
(N.D.N.Y. Oct. 19, 2011) (“Simply stating that [defendants]     statute of limitations for personal injuries is three years. N.Y.
were ‘personally and actively involved in the continuation      C.P.L.R. § 214 (McKinney). Thus, Plaintiff should have filed
of criminal proceedings against [a plaintiff],’ is grossly      her false arrest claim within three years of the date on which
insufficient to establish personal involvement in the actual    the cause of action accrued.
prosecution.”).
                                                                 [16]      [17] While the applicable limitations period is
                                                                determined by State law, the accrual date “is a question of
IV. FALSE ARREST
                                                                federal law”. Wallace v. Kato, 549 U.S. 384, 388, 127 S.Ct.
 **8 [11] [12] [13] [14] A claim for false arrest under
                                                                1091, 166 L.Ed.2d 973 (2007) (“[T]he accrual date of a §
Section 1983, resting on the Fourth Amendment right to
                                                                1983 cause of action is a question of federal law that is
be free from unreasonable seizures, including arrest without
                                                                not resolved by reference to state law.” (emphasis in the
probable cause, is substantially the same as that under New
                                                                original)). Under federal law, a Section 1983 false arrest claim
York law. 13 Jenkins v. City of New York, 478 F.3d 76, 84       accrues at the time that the alleged false arrest ends, i.e.,
(2d Cir. 2007) (citing Weyant v. Okst, 101 F.3d 845, 852 (2d    when the arrestee “becomes held pursuant to [legal] process
Cir. 1996)). In analyzing Section 1983 claims for false arrest, —when, for example, he is bound over by a magistrate or
courts “generally look[ ] to the law of the state in which the  arraigned on charges.” Wallace, 549 U.S. at 389, 127 S.Ct.
arrest occurred.” Dancy v. McGinley, 843 F.3d 93, 107 (2d Cir.  1091; see also Lynch v. Suffolk Cnty. Police Dep't, Inc., 348
2016) (quoting Jaegly v. Couch, 439 F.3d 149, 151 (2d Cir.      Fed.Appx. 672, 675 (2d Cir. 2009) (summary order) (applying
2006)). Under New York law, a plaintiff must establish, inter   Wallace to find that plaintiff's § 1983 false arrest claim was
alia, that “the defendant intentionally confined him without    time-barred).
his consent and without justification.” Id. at 107 (quoting
Weyant, 101 F.3d at 852) (quotation marks omitted); see also     [18] Here, the Medical Center Defendants and the City
Ackerson v. City of White Plains, 702 F.3d 15, 19 (2d Cir.      Defendants contend that Plaintiff's false arrest claim as to
2012) (citing Broughton v. State of New York, 37 N.Y.2d 451,    all Defendants is time-barred. (Dkt. 55 at 4; Dkt. 64 at 3.)
456, 373 N.Y.S.2d 87, 335 N.E.2d 310 (1975)).                   Plaintiff concedes this (Dkt. 66 at 6), and the Court agrees.
                                                                Plaintiff was arrested on March 11, 2008 in connection with
13                                                              her daughter's death. (Am. Compl. ¶ 133.) For Plaintiff's
       Plaintiff also alleges a false imprisonment claim
       under Section 1983. However, the Court does not          false arrest claim to be timely, she must have made an initial
       address this claim separately, because pursuant to       appearance or been arraigned on or after March 26, 2012,
       New York law, false arrest and false imprisonment        i.e., three years from the filing of her complaint. See Wallace,



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          24
          Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 91 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422

549 U.S. at 389, 127 S.Ct. 1091 (false arrest claim accrues               the statute of limitations until 2013, “when Plaintiff
when plaintiff's false arrest ends and plaintiff becomes held             became aware-that she had, in fact, been falsely
pursuant to legal process). However, Plaintiff alleges that she           arrested....” (emphasis added)).)
was arrested on March 11, 2008 and that she was incarcerated
                                                                    [21]     [22] When a “defendant fraudulently conceals the
as of that date until March 26, 2012. 14 Because Plaintiff did     wrong, the [statute of limitations] does not begin running
not bring her false arrest claim until March 2015, it is plainly   until the plaintiff discovers, or by the exercise of reasonable
barred by the applicable three-year statute of limitations.        diligence should have discovered, the cause of action.”
                                                                   Pinaud v. Cnty. of Suffolk, 52 F.3d 1139, 1157 (2d Cir. 1995)
14                                                                 (quoting Keating v. Carey, 706 F.2d 377, 382 (2d Cir. 1983));
        Although Plaintiff has not alleged in her Amended
        Complaint when she made her initial appearance             Pearl, 296 F.3d at 81; see also Halstead v. City of New York,
        in State court or when she was arraigned on                No. 13-cv-4874, 2015 WL 1506133, at *4 (E.D.N.Y. Mar.
        the indictment, given her March 2008 arrest and            31, 2015). To benefit from this doctrine of equitable tolling
        incarceration date, her arraignment clearly took           based on fraudulent concealment, the “plaintiff must submit
        place long before March 2012.                              non-conclusory evidence of conspiracy or other fraudulent
                                                                   wrong which precludes his possible discovery of harms that
   B. Equitable Tolling                                            he suffered.” Pinaud, 52 F.3d at 1157 (emphasis in original);
 **9 [19] [20] Recognizing that the statute of limitations see also Govt. Employees Ins. Co. v. U.S., No. 13-cv-4063,
has run, Plaintiff contends that equity demands tolling of         2014 WL 582164 (E.D.N.Y. Feb. 14, 2014) (“the ‘burden
the statute of limitations. (Dkt. 66 at 7.) Plaintiff's claim      of demonstrating the appropriateness of equitable tolling ...
for equitable tolling is based on the notion of fraudulent         lies with the plaintiff.’ ” (quoting Boos v. Runyon, 201 F.3d
                                                                   178, 184–85 (2d Cir. 2000))). The Second Circuit has made
concealment. 15 See Pearl, 296 F.3d at 81–84 (noting that
                                                                   clear that, “as a matter of fairness”, the doctrine should
the “taxonomy of tolling, in the context of avoiding a *602
                                                                   only be applied “where a plaintiff has been ‘prevented in
statute of limitations, includes at least three phrases: equitable
                                                                   some extraordinary way from exercising [her] rights’ ”.
tolling, fraudulent concealment of a cause of action, and
                                                                   Pearl, 296 F.3d at 85 (citation and quotation marks omitted).
equitable estoppel,” and also recognizing that the Second
                                                                   Walker v. Jastremski, 430 F.3d 560, 564 (2d Cir. 2005)
Circuit equates both equitable estoppel and equitable tolling
                                                                   (noting that courts apply equitable tolling only in “rare and
with fraudulent concealment).
                                                                   exceptional circumstances” (citation and internal quotation
                                                                   marks omitted)).
15      The Court recognizes that “the application of the
        doctrine of equitable tolling is not limited to             [23] Here, Plaintiff presents only an unsupported, conclusory
        [fraudulent concealment].” Valdez ex rel. Donely           statement to justify equitable tolling: “[D]efendants' fraud,
        v. U.S., 518 F.3d 173, 183 (2d Cir. 2008).                 misrepresentation, and deception, induced plaintiff from
        However, based on Plaintiff's articulation of              filing a timely action. Defendants' misconduct caused the
        why equitable tolling should be granted, it is             plaintiff to delay in bringing suit and/or wrongfully deceived
        clear that she is seeking equitable tolling based          or misled plaintiff in order to conceal the existence of a cause
        on fraudulent concealment. Plaintiff's MOL also            of action.” (Am. Compl. ¶ 209.) The Amended Complaint
        mentions “equitable estoppel,” which is applicable         does not allege (a) which of the numerous Defendants
        “where the plaintiff knew of the existence of the          committed fraud, misrepresentation, or deception, (b) what
        cause of action, but the defendant's conduct caused        information was kept from Plaintiff, or (c) how the alleged
        plaintiff to delay in bringing suit.” (Dkt. 66 at          withholding of information made it impossible for Plaintiff
        7 n.7 (citing, inter alia, Cerbone v. Int'l Ladies'        to discover the harms she had suffered. See, e.g., Harrison
        Garment Workers' Union, 768 F.2d 45, 49–50                 v. Harlem Hosp., 364 Fed.Appx. 686, 688 (2d Cir. 2010)
        (2d Cir. 1985)).) However, equitable estoppel is           (summary order) (“The appellants have failed to identify any
        inapplicable here, because Plaintiff's theory is that      specific fact they have learned since the limitations period
        she was unaware of her false arrest claim, not that        expired which, if known by them sooner, would have led them
        she was aware of it, but Defendants' conduct caused        to file suit sooner.” (emphasis in original)).
        her to delay bringing the claim. (See Am. Compl. ¶
        209; see also Dkt. 66 at 7 (asking the Court to toll



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           25
           Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 92 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422

 **10 In her opposition brief, Plaintiff claims that she               Id. at 200 (“Although some of the facts putatively concealed
became aware of her false arrest only “when Plaintiff's                by the defendants might have strengthened [plaintiff's] case ...
attorneys were told ... that there was no ‘medical proof’              the absence of those facts did not sufficiently justify [plaintiff]
that she could have saved her daughter,” and that Plaintiff's          in not pursuing her cause of action as to merit equitable
reliance on Dr. Kupferman's assessment that earlier medical            tolling.”); see also Pearl, 296 F.3d at 78–85 (finding Section
intervention could have saved Annie caused Plaintiff to delay          1983 plaintiff, who alleged a brutal beating by four officers,
filing her false arrest claim. (Dkt. 66 at 7.) However, as the         was not entitled to equitable tolling, despite one of the
Medical Center Defendants correctly point out, none of these           officer's subsequent confession that the officers had fabricated
factual allegations are in Plaintiff's Amended Complaint. 16           evidence against plaintiff; explaining that plaintiff had full
                                                                       knowledge of his encounter with the officers and that the
16                                                                     officer's recantation was “not newly developed awareness of
        In fact, there is a discrepancy between what
                                                                       a previously concealed cause of action”, but simply “more
        Plaintiff argues in her MOL and what she alleges
                                                                       persuasive evidence”).
        in the Complaint regarding the suppressed or
        concealed information that warrants equitable
                                                                       Even accepting Plaintiff's new, and improperly asserted,
        tolling. In the Complaint, Plaintiff alleges that Dr.
                                                                       theory of fraudulent concealment, her case is
        Landi stated that Plaintiff's failure to get earlier
                                                                       indistinguishable from Paige and Pearl: Plaintiff “had
        medical care contributed to Annie's death. (Am.
                                                                       full knowledge” of her actions relating to her child's
        Compl. ¶ 150.) But in her MOL, she attributes
                                                                       death, including whether she knowingly delayed getting
        that statement to Dr. Kupferman. (Dkt. 66 at
                                                                       her child medical attention, and thus the purportedly
        7 (“Plaintiff relied on false statements made by
                                                                       withheld information that earlier medical intervention might
        Kupferman that Annie's death was caused by Ying
                                                                       not have saved Annie's life does not lead to a “newly
        Li not obtaining lifesaving medical attention for
                                                                       developed awareness of a previously concealed cause of
        Annie, and that had she come to the hospital sooner,
                                                                       action”, but simply provides potentially persuasive evidence
        she could have saved Annie.”)).
                                                                       for that claim. Indeed, Plaintiff fails to explain how Dr.
 *603 Furthermore, even assuming arguendo that Dr.                     Kupferman's purported diagnosis with regard to Annie made
Kupferman had concealed information that might have                    it “impossible” for Plaintiff to learn that she had a claim
supported Plaintiff's false arrest claim, equitable tolling is still   for false arrest. See Pearl, 296 F.3d at 85 (reiterating that,
not warranted if this alleged concealment did not sufficiently         with respect to application of the equitable tolling doctrine,
justify Plaintiff's failure to pursue her cause of action. Paige       “we made it clear that we had in mind a situation where a
v. Police Dept. of City of Schenectady, 264 F.3d 197 (2d Cir.          plaintiff ‘could show that it would have been impossible for
2001). In Paige, the plaintiff, a minor at the time, was sexually      a reasonably prudent person to learn’ about [her] cause of
assaulted by a police officer. Id. at 198. She reported the            action.” (emphasis in original)). In fact, some allegations in
assault to the police department soon after it occurred, but           the Amended Complaint suggest that Plaintiff always knew
the department told her that there was insufficient evidence to        or believed that she had a false arrest claim. For example,
pursue the case. Id. Fifteen years later, the plaintiff found out      she alleges that she had “steadfastly denied wrongdoing
through a newspaper article that the police department might           throughout the numerous interrogations *604 conducted by
have had an investigatory file with information identifying            Defendants,” even in the early stages of the investigation
the assaulting officer as the suspect, but chose not to pursue         of Annie's death. (See Am. Compl. ¶ 127; see also Am.
the case. Id. at 199. In bringing a Section 1983 claim against         Compl. ¶ 118 (“Ying Li, however was positive that she did not
the City, the police department, and the suspected assaulting          harm her daughter, that she never saw Hang Bin do anything
officer, the plaintiff argued that none of her claims was time-        but love and treasure Annie. She maintained her innocence
barred because (a) they did not accrue until the publishing of         throughout.”).) Plaintiff also pleaded not guilty to all counts in
the newspaper article, and, in the alternative (b) the statute         the criminal complaint and indictment. (Am. Compl. ¶ 179.)
of limitations should be tolled until the date the article             Furthermore, Plaintiff also alleges in the Amended Complaint
was published under the doctrine of equitable tolling. Id.             that she made diligent attempts to disprove the shaken baby
The Second Circuit rejected both arguments finding, inter              syndrome diagnosis of Annie, thereby demonstrating her
alia, that the plaintiff had sufficient knowledge to timely            belief from the time of her arrest that the diagnosis was wrong
commence her causes of action without the investigatory file.          and that Plaintiff had been falsely arrested and accused of



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 26
          Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 93 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422

causing her daughter's death, whether by SBS or failing to         18     Because Plaintiff's false arrest claim is time-
get her daughter prompt medical attention. (See, e.g., AC ¶               barred, the Court does not address the Defendants'
197 (“In May of 2012[,] Judge Gregory Lasak ordered further               argument that there was probable cause to arrest
DNA testing done on [the Lis], after the OI [Osteogenesis                 Plaintiff.
Imperfecta] 17 gene had been detected in Hang Bin Li.”).)
While Plaintiff may have “diligently attempted to disprove         V. MALICIOUS PROSECUTION
Kupferman's ... diagnosis (Dkt. 66 at 7), in this case, it only     [24]      [25]     [26] Plaintiff asserts a federal malicious
reinforces the conclusion that Plaintiff was aware of her false    prosecution claim against all Defendants. (Am. Compl. ¶
arrest claim before 2013.                                          211–213.) To allege a Section 1983 claim for malicious
                                                                   prosecution, a plaintiff must allege the four elements of a
17                                                                 malicious prosecution claim under New York law—“(1) the
       Osteogenesis imperfecta is “a group of genetic
       disorders that mainly affect the bones. The                 initiation or continuation of a criminal proceeding against
       term ‘osteogenesis imperfecta’ means imperfect              plaintiff; (2) termination of the proceeding in plaintiff's favor;
       bone formation. People with this condition                  (3) lack of probable cause for commencing the proceeding;
       have bones that break easily, often from mild               and (4) actual malice as a motivation for defendant's
       trauma or with no apparent cause. Multiple                  actions”—as well as a violation of the plaintiff's rights under
       fractures are common, and in severe cases, can              the Fourth Amendment. 19 *605 Manganiello v. City of New
       occur even before birth.... The milder forms of             York, 612 F.3d 149, 160–61 (2d Cir. 2010) (citations and
       osteogenesis imperfecta ... are characterized by            quotation marks omitted); Cornejo, 592 F.3d at 129 (“And §
       bone fractures during childhood and adolescence             1983, in recognizing a malicious prosecution claim when the
       that often result from minor trauma.... Other               prosecution depends on a violation of federal rights, adopts
       types of osteogenesis imperfecta are more severe,           the law of the forum state so far as the elements of the claim
       causing frequent bone fractures that may begin              for malicious prosecution are concerned.” (citation omitted));
       before birth and result from little or no                   see also Singer v. Fulton Cnty. Sheriff, 63 F.3d 110, 116–
       trauma.... The most severe forms of osteogenesis            117 (2d Cir. 1995) (relying in part on common law and New
       imperfecta ... can include an abnormally small,             York State malicious prosecution law in analyzing § 1983
       fragile rib cage and underdeveloped lungs.                  malicious prosecution claim). In establishing a violation of
       Infants with these abnormalities have life-                 a Fourth Amendment right in relation to a Section 1983
       threatening problems with breathing and often die           malicious prosecution claim, a plaintiff must demonstrate
       shortly after birth.” See https://ghr.nlm.nih.gov/          “a sufficient post-arraignment deprivation[ ] of liberty.” 20
       condition/osteogenesis-imperfecta (Last visited             Singer, 63 F.3d at 117; see also Rohman v. New York City
       3/25/2017.)                                                 Transit Auth., 215 F.3d 208, 215 (2d Cir. 2000) (noting that it
 **11 In sum, Plaintiff's Amended Complaint provides               is insufficient for a plaintiff to assert only the four elements
only an unsupported, conclusory assertion regarding “fraud,        of New York State malicious prosecution claim alone).
misrepresentation, and deception” that is patently insufficient
to support equitable tolling with respect to her false arrest      19
                                                                          The Second Circuit in Singer v. Fulton Cnty.
claim, which is barred by the three-year statute of limitations.          Sheriff, 63 F.3d 110 (2d Cir. 1995), left
Furthermore, even Plaintiff's belated and improper assertion              open the possibility of a plaintiff bringing a
of facts regarding the withholding of information by the                  malicious prosecution claim premised on some
Medical Center Defendants fails to show that Plaintiff could              other constitutional right. Id. at 116 n.5 (“It is
not have timely brought her false arrest claim, and thus                  theoretically possible ... for a plaintiff to premise
even these facts, if accepted as true, would not support the              a malicious prosecution claim on some other
application of the equitable tolling doctrine.                            constitutional right. Where that is the case, it
                                                                          will be the standard governing that right that will
Accordingly, Defendants' motions to dismiss Plaintiff false               determine whether there has been a constitutional
arrest claim are granted. 18                                              violation.”)




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            27
          Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 94 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422

20                                                                  2005) (“[A]n arresting *606 officer may be held liable for
        “The Fourth Amendment right implicated in
                                                                    malicious prosecution [if he] creates false information likely
        a malicious prosecution action is the right to
                                                                    to influence a jury's decision and forwards that information
        be free of unreasonable seizure of the person
                                                                    to prosecutors.” (citation and quotation marks omitted));
        —i.e., the right to be free of unreasonable
                                                                    Webster v. City of New York, 333 F.Supp.2d 184, 198–
        unwarranted restraints on personal liberty. A
                                                                    99 (S.D.N.Y. 2004) (noting that police officers could be
        plaintiff asserting a Fourth Amendment malicious
                                                                    held liable for malicious prosecution if they provided false
        prosecution claim under § 1983 must therefore
                                                                    information to prosecutors).
        show some deprivation of liberty consistent with
        the concept of ‘seizure.’ ... To maintain a §
                                                                    The Medical Center Defendants do not dispute that they
        1983 claim for malicious prosecution under the
        Fourth Amendment, the deprivation of liberty—               took part in the initiation of the criminal proceeding (see
        the seizure—must have been effected ‘pursuant to            Dkt. 55), whereas the City Defendants contend that Plaintiff's
                                                                    Amended Complaint only alleges active participation in the
        legal process.’ ” Singer, 63 F.3d at 116–17.
                                                                    prosecution by Det. Degnan (see Dkt. 59 at 9 n.10). The Court
 **12 The Medical Center Defendants contend that Plaintiff          finds that the Amended Complaint contains sufficient factual
cannot satisfy three out of the five requisite elements—            allegations to support a plausible inference that not only Det.
specifically, favorable termination, lack of probable cause,
                                                                    Degnan, but also Dr. Landi, initiated Li's prosecution. 21 (See
and malice. (Dkt. 55 at 5–9.) The City Defendants argue
                                                                    Am. Compl. ¶ 149.)
that Plaintiff's claim must be dismissed because there was
probable cause and because none of the Officer Defendants
                                                                    21
initiated the prosecution against Plaintiff. (See Dkt. 59 at 7–            The Court notes that Plaintiff's opposition did
11.) For the reasons stated below, the Court finds that Plaintiff          little to assist the Court in resolving this issue. In
has adequately alleged a malicious prosecution claim against               her response, Plaintiff directed the Court to thirty
Det. Degnan, Dr. Landi, and also Dr. Kupferman, but not as to              paragraphs in the Amended Complaint, many of
all of the other Defendants. The malicious prosecution claim               which did not allege facts related to whether the
is dismissed as to Dets. Moser, Phelan, and Heffernan, Lt.                 City Defendants initiated Plaintiff's prosecution.
Conforti, Lt. Perdoch, Sgt. Rodriguez, Lt. Hall, Det. Lee, Sgt.            (See Dkt. 61 at 10 (citing to paragraphs 168–198 of
Manfredi, P.O. Yam, Sgt. Cai, and Det. Chan.                               the Amended Complaint).) For example, paragraph
                                                                           179 states, “As plaintiff did not commit or aid/
                                                                           abet in the any of the offenses with which she
   A. Initiation of a Criminal Proceeding                                  was charged, she pleaded not guilty to all counts,
 [27]      [28]     [29] To initiate or continue a criminal                and bail was set at $250,000.” (Am. Compl. ¶
proceeding, “a defendant must do more than report the                      179.) This plainly has nothing to do with whether
crime or give testimony. He must play an active role in                    Plaintiff has adequately alleged, for each of the
the prosecution, such as giving advice and encouragement                   City Defendants, participation in the prosecution.
or importuning the authorities to act.” Manganiello, 612                   Plaintiff is reminded that “[w]hile the trial court
F.3d at 163 (quoting Rohman, 215 F.3d at 217) (alteration                  has discretion to conduct an assiduous review of
and internal quotation marks omitted). An active role in                   the record in an effort to weigh the propriety
prosecution is inferred when a defendant had the plaintiff                 of granting a summary judgment motion, it is
arraigned, filled out a complaining and corroborating                      not required to consider what the parties fail to
affidavit, or signed a felony complaint. See Cameron v. City               point out.” Monahan v. New York City Dep't of
of New York, 598 F.3d 50, 63 (2d Cir. 2010) (noting that a                 Corrections, 214 F.3d 275, 292 (2d Cir. 2000)
police officer can initiate prosecution by filing charges or               (quotations and citations omitted); see also 24/7
other accusatory instruments); see also Costello v. Milano,                Records, Inc. v. Sony Music Entertainment, Inc.,
20 F.Supp.3d 406, 415 (S.D.N.Y. 2014). Additionally, a                     429 F.3d 39, 46 (2d Cir. 2005).
defendant could have initiated a prosecution “by creating
                                                                     **13 [30] [31] Plaintiff has adequately alleged that Det.
material, false information and forwarding that information
                                                                    Degnan initiated the prosecution, because the Amended
to a prosecutor or by withholding material information from a
                                                                    Complaint alleges that Det. Degnan swore to the criminal
prosecutor.” Costello, 20 F.Supp.3d at 415; see also Llerando
                                                                    complaint. (See Am. Compl. ¶ 145.) Plaintiff has also alleged
Phipps v. City of New York, 390 F.Supp.2d 372, 383 (S.D.N.Y.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            28
          Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 95 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422

that Dr. Landi “swore under oath in the criminal complaint           proceeding did not terminate in her favor because (i) the
against plaintiff” and made assertions that were “false,             prosecution was not terminated on its merits, (ii) Plaintiff
misleading, and perjurious, and entirely unsupported and             does not set forth factual allegations to support an inference
unsupportable by any medical science or clinical or forensic         that the charges were dropped because she was innocent,
evidence.” (Am. Compl. ¶¶ 149–150.) See Cameron, 598 F.3d            and (iii) a dismissal “in the interest of justice” does not
at 63 (noting that a police officer can initiate prosecution by      constitute a favorable termination. (See Dkt. 56 at 5–8.)
filing charges or other accusatory instruments). The Amended         The Court disagrees, and finds that Plaintiff has sufficiently
Complaint also alleges that Dr. Landi “played an active role         alleged a favorable termination for purposes of her malicious
in the prosecution of Ying Li. She provided advice and               prosecution claim. 22
encouragement, that went well beyond her role, and into
ancillary and forensic aspects of motive, culpability, and the       22     At this stage, the Court need not decide whether the
veracity of Ying Li.” (Am. Compl. ¶ 155.)
                                                                            termination of Plaintiff's criminal case was, in fact,
                                                                            a favorable one; rather, the only issue before the
These City Defendants “cannot hide behind the decision of
                                                                            Court is whether Plaintiff has sufficiently alleged a
the DA to prosecute” when they, according to Plaintiff's
                                                                            favorable termination. See Bacquie v. City of New
allegations, provided the prosecutor with false information.
                                                                            York, No. 99 CIV10951, 2000 WL 1051904, at *3
Blake v. Race, 487 F.Supp.2d 187, 211 (E.D.N.Y. 2007)
                                                                            (S.D.N.Y. Jul. 31, 2000).
(rejecting the defendants' argument that the District Attorney,
not the officers, initiated the prosecution); Zahrey v. Coffey        [32] [33] The Court looks to New York law to determine
(“Coffey”), 221 F.3d 342, 352 (2d Cir. 2000) (“[I]t is               whether Plaintiff has sufficiently alleged a favorable
not readily apparent why the chain of causation should               termination of her Queens County criminal proceeding. Neal
be considered broken where the initial wrongdoer can                 v. Fitzpatrick, 250 F.Supp.2d 153, 154 (E.D.N.Y. 2003)
reasonably foresee that his misconduct will contribute to            (citing Hygh v. Jacobs, 961 F.2d 359, 367 (2d Cir. 1992)).
an ‘independent’ decision that results in a deprivation              “Under New York law, there are two ways to establish [a]
of liberty.”) Therefore, the Court finds that Plaintiff              favorable termination: ‘(1) an adjudication of the merits by
has adequately alleged that Det. Degnan and Dr. Landi                the tribunal in the prior action,’ or (2) ‘an act of withdrawal
participated in the initiation of Plaintiff's criminal proceeding.   or abandonment on the part of the party prosecuting the
                                                                     prior action.’ ” Liberty Synergistics, Inc. v. Microflo Ltd.,
By contrast, the Amended Complaint contains no factual               50 F.Supp.3d 267 (E.D.N.Y. 2014) (quoting Morgan v.
allegations to support the inference that Dets. Moser,               Nassau County, No. 03-cv-5109, 2009 WL 2882823, at *8
Phelan, *607 and Heffernan, Lt. Conforti, Lt. Perdoch,               (E.D.N.Y. Sept. 2, 2009) and citing Castro v. East End Plastic,
Sgt. Rodriguez, Lt. Hall, Det. Lee, Sgt. Manfredi, P.O.              Reconstructive & Hand Surgery, P.C., 47 A.D.3d 608, 850
Yam, Sgt. Cai, and Det. Chan played an active role                   N.Y.S.2d 483, 485 (2008)); Castro, 850 N.Y.S.2d at 485
in initiating Plaintiff's prosecution. Therefore, as to these        (“The favorable termination element must be established by
Defendants, the malicious prosecution claim is dismissed.            evidence that ‘the court passed on the merits of the charge or
See, e.g., Jean–Laurent v. Bowman, No. 12-cv-2954, 2014              claim ... under circumstances as to show ... nonliability,’ or
WL 4662221, at *6 (E.D.N.Y. Jul. 7, 2014) (finding that              evidence that the action was abandoned under circumstances
plaintiff failed to demonstrate that some of the defendants          ‘which fairly imply the plaintiff's innocence.’ ”) (citation
played an active role in commencing the criminal prosecution         and internal quotation marks omitted). Thus, the fact that
against plaintiff, even though plaintiff alleged that they           a criminal prosecution never reached the merits does not
“authorized, approved and/or participated” in plaintiff's            preclude a plaintiff from alleging a favorable termination.
criminal prosecution, because the defendants neither swore           See Castro, 850 N.Y.S.2d at 485; see also Norton v. Town of
out a criminal complaint or corroborating affidavit, nor             Brookhaven, 47 F.Supp.3d 152, 158 (E.D.N.Y. 2014) (noting,
presented any information to the prosecutor).                        on reconsideration, “the fact that the underlying prosecutions
                                                                     against the Plaintiff [were dismissed pursuant to statutes that]
                                                                     did not reach the merits does not, without more, render the
   B. Favorable Termination                                          termination of the prosecution inconsistent with innocence”);
The second element of a malicious prosecution claim is               Verboys v. Town of Ramapo, 12 A.D.3d 665, 785 N.Y.S.2d
termination of the criminal proceeding in the plaintiff's favor.
The Medical Center Defendants argue that Plaintiff's criminal


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             29
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 96 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422

496, 497 (2004) (holding that favorable termination can be     or innocence unanswered”. 348 Fed.Appx. 672, 675 (2d Cir.
shown by “the formal abandonment of the proceedings”).         2009) (citing Hygh, 961 F.2d 359). Even after the Lynch
                                                               decision, district courts in this circuit have continued to apply
 **14 [34]        [35] Furthermore, “New York law does not Cantalino to find that an “interest of justice” termination can
require a malicious prosecution *608 plaintiff to prove        be deemed favorable in a malicious prosecution action. See
her innocence, or even that the termination of the criminal    Norton, 47 F.Supp.3d at 160 (collecting district court cases
proceeding was indicative of innocence.” Rothstein v.          that adopted Cantalino even after Lynch ); *609 Guzman
Carriere, 373 F.3d 275, 286 (2d Cir. 2004) (citing Smith–      v. United States, No. 11-CV-5834, 2013 WL 543343, at
Hunter v. Harvey, 95 N.Y.2d 191, 195–96, 712 N.Y.S.2d          *8 (S.D.N.Y. Feb. 14, 2013) (collecting cases decided by
438, 734 N.E.2d 750 (2000)). “[A]ny final termination of a     the Southern District of New York that applied Cantalino
criminal proceeding in favor of the accused, such that the     even after the Second Circuit decided Lynch ); see, e.g.,
proceeding cannot be brought again, qualifies as a favorable   Genovese v. Cnty. of Suffolk, 128 F.Supp.3d 661, 672 n.3
termination for purposes of a malicious prosecution action,”   (E.D.N.Y. 2015) (declining to apply the standard set forth
Smith–Hunter, 95 N.Y.2d at 195–96, 712 N.Y.S.2d 438, 734       in Lynch, noting that it is a non-binding summary order
N.E.2d 750, unless the disposition was “inconsistent with      failing to cite to Cantalino, which had already been decided
the innocence of the accused,” Cantalino v. Danner, 96         at the time Lynch was decided). Other courts, however, have
N.Y.2d 391, 396, 729 N.Y.S.2d 405, 754 N.E.2d 164 (2001).      followed Lynch in dismissing malicious prosecution claims
See Rothstein, 373 F.3d at 275 (discussing New York Law        involving “interest of justice” dismissals. See Norton, 47
regarding the favorable termination element and citing to both F.Supp.3d at 160–161 (citing Tribie v. Parwanta, No. 10 Civ.
Smith–Hunter, 95 N.Y.2d 191, 712 N.Y.S.2d 438, 734 N.E.2d      6016, 2012 WL 246619, at *8 (S.D.N.Y. Jan. 26, 2012) and
750, and Cantalino, 96 N.Y.2d 391, 729 N.Y.S.2d 405, 754       Paulin v. Figlia, 916 F.Supp.2d 524, 533 (S.D.N.Y. 2013)).
N.E.2d 164); see also Stampf v. Long Island R. Co., 761 F.3d   However, as discussed below, notwithstanding the Medical
192, 201 (2d Cir. 2014) (applying Smith–Hunter, 95 N.Y.2d      Center Defendants' argument, the Court need not resolve this
191, 712 N.Y.S.2d 438, 734 N.E.2d 750 (2000)).                 issue in order to determine whether Plaintiff has sufficiently
                                                               alleged a favorable termination.
While New York and federal courts in this circuit have
consistently applied the Cantalino “not inconsistent with      23
                                                                        The Medical Center Defendants cite Singer, 63
innocence” standard in deciding whether a termination is
                                                                        F.3d 110, in support of their argument. (Dkt. 56
favorable, there is open disagreement and divergence in this
                                                                        at 5.) However, as discussed below, because the
circuit on the constituent issue of whether the termination
                                                                        New York Court of Appeals decision in Cantalino
of a criminal case “in the interest of justice” is a favorable
                                                                        largely negates this aspect of Singer, the Court
termination, i.e., a termination that is not inconsistent with
                                                                        does not address Singer. In any event, the Medical
innocence. 23 See Gem Financial Serv., Inc. v. City of New              Center Defendants need not rely on Singer, given
York, No. 13-cv-1686, 2014 WL 1010408, at *10 n.10                      the numerous federal court decisions, including
(E.D.N.Y. Mar. 17, 2014) (recognizing “an apparent fissure              one by the Second Circuit, reaching the same
amongst Second Circuit opinions with respect to the proper              conclusion as Singer.
standard for assessing a favorable termination” where an
                                                               24
“interest of justice” dismissal is involved). On the one hand,          Significantly, reiterating part of its holding in
the New York Court of Appeals in 2001 held in Cantalino                 Smith–Hunter, the Court of Appeals in Cantolino
that there is no “per se rule that a dismissal in the interest          stated, “[t]o be sure, there are circumstances
of justice can never constitute a favorable termination.”               where a dismissal in the interest of justice is
                                                                        inconsistent with innocence because it represents
96 N.Y.2d at 396, 729 N.Y.S.2d 405, 754 N.E.2d 164. 24
                                                                        ‘mercy requested or accepted by the accused’ ”.
Nonetheless, in 2009, the Second Circuit in a summary order
                                                                        96 N.Y.2d at 396, 729 N.Y.S.2d 405, 754 N.E.2d
in Lynch v. Suffolk County Police Dep't, Inc. found, “as a
                                                                        164 (quoting Smith–Hunter, 95 N.Y.2d at 197, 712
matter of law”, that a dismissal in the interest of justice
                                                                        N.Y.S.2d 438, 734 N.E.2d 750).
could not “provide the favorable termination required as the
basis for a claim of malicious prosecution”, because such a     **15 [36] The Court now turns to the Medical Center
dismissal was “neither an acquittal of the charges nor any     Defendants' three arguments. First, the argument that Plaintiff
determination of the merits[, and left] the question of guilt  cannot show a favorable termination because her criminal


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        30
          Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 97 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422

case was not terminated on the merits is plainly unavailing.              (noting as exceptions termination “inconsistent
As discussed, there are “two ways to establish a favorable                with innocence”; charges withdrawn pursuant to
termination”, one of which is the “act of withdrawal or                   a voluntary compromise with the accused; and
abandonment” of the case by the prosecution, which is                     charges being dismissed out of mercy requested or
what Plaintiff alleges happened here. (Am. Comp. ¶ 201                    accepted by the accused (citing Robbins v. Robbins,
(“Contemporaneously with the commencement of Hang Bin's                   133 N.Y. 597, 599, 30 N.E. 977 (1892))). Notably,
trial, all charges against plaintiff were dismissed.”).)                  Smith–Hunter also distinguished MacFawn on the
                                                                          basis that it involved a dismissal without prejudice,
Second, the argument that Plaintiff has not sufficiently alleged          which also distinguishes it from the instant case. Id.
malicious prosecution because she has not alleged facts from              at 197, 712 N.Y.S.2d 438, 734 N.E.2d 750 (noting
which it can be inferred that the criminal charges against her            that MacFawn was “[f]ar from controlling in the
were dropped because she was innocent similarly lacks merit.              case at hand” and “simply held that a plaintiff in
As the New York Court of Appeals made clear in Smith–                     a malicious prosecution action must show, as a
Hunter, a claim of malicious prosecution does not require                 threshold matter, that the criminal proceeding was
that the plaintiff prove her innocence of the charges that were           finally terminated.”) (emphasis in original).
dropped, or even that the termination of her prosecution was              Though the Court did not factor this into its
indicative of innocence. 95 N.Y.2d at 195–96, 712 N.Y.S.2d                decision, at the status conference in which
438, 734 N.E.2d 750. 25 *610 Rather, all that is required                 the charges against Plaintiff were dismissed,
after Smith–Hunter and Cantalino is that the termination                  Plaintiff explicitly refused any conditions, i.e., any
of Plaintiff's case was “final,” e.g., that the charges were              compromise (Dkt. 63–6, Ex. F at 3:22–24; see
dismissed with prejudice, and that the termination did not fall           Smith–Hunter, 95 N.Y.2d at 196, 712 N.Y.S.2d
into one of the exceptions recognized by Cantalino, e.g., that            438, 734 N.E.2d 750 (“noting that an action
the disposition of Plaintiff's criminal case was “inconsistent            terminated by settlement cannot sustain a malicious
with innocence”. Cantalino, 96 N.Y.2d at 396, 729 N.Y.S.2d                prosecution claim”).)
405, 754 N.E.2d 164. Thus, the absence of any allegations           **16 Third, the Medical Center Defendants argue that
demonstrating that the termination of Plaintiff's prosecution is   the termination of Plaintiff's prosecution was an “interest
indicative of her innocence of the charges that were dropped       of justice” dismissal and therefore does not constitute a
does not preclude her malicious prosecution claim.                 favorable termination. However, the Court cannot make that
                                                                   determination at this stage, because it cannot determine the
25                                                                 reason or reasons for the District Attorney's dismissal of the
       The Medical Center Defendants rely on decisions
       that define a favorable termination as one that             charges against Plaintiff. The Amended Complaint simply
       “involves the merits and indicates the accused's            alleges that, “Defendants ... caused plaintiff to be prosecuted
       innocence.” MacFawn v. Kresler, 88 N.Y.2d 859,              with malice and without probable cause—a prosecution that
       644 N.Y.S.2d 486, 666 N.E.2d 1359, 1360 (1996);             terminated in plaintiff's favor....” 26 (Am. Compl. ¶ 212
       (see Dkt. 55 at 6–7) (citing Russell v. Smith,              (emphasis added).) Although Plaintiff does not allege the
       68 F.3d 33, 36 (2d Cir. 1995); Singleton v.                 specific disposition of the case, the Court finds she has
       City of New York, 632 F.2d 185, 193 (2d Cir.                sufficiently alleged favorable termination to survive a motion
       1980), Fulton v. Robinson, 289 F.3d 188, 196 (2d            to dismiss. See Rivers v. Towers, Perrin, Foster & Crosby
       Cir. 2002); Hershey v. Goldstein, 938 F.Supp.2d             Inc., No. 07-cv-5441, 2009 WL 817852, at *4 (E.D.N.Y.
       491, 518 (S.D.N.Y. 2013)). However, the Court               Mar. 27, 2009) (“There is nothing implausible about a bare
       does not find this authority persuasive in light            allegation that the prosecution terminated in plaintiff's favor
       of Smith–Hunter, which implicitly rejected this             and hence there is no need to amplify that allegation by
       position in favor of the principle that “a criminal         pleading specific facts.”); see also Norton, 47 F.Supp.3d
       proceeding is terminated favorably to the accused           at 161 (reinstating plaintiff's malicious prosecution claim
       when ‘there can be no further proceeding upon the           on reconsideration after concluding that the court cannot
       complaint or indictment, and no further prosecution         conclude that the dismissal of the charges was inconsistent
       of the alleged offense’ ”, recognizing only a few           with plaintiff's innocence); McLennon v. New York City, No.
       exceptions to this rule. Smith–Hunter, 95 N.Y.2d            13-cv-128, 2015 WL 1475819, at *6 n.16 (E.D.N.Y. Mar.
       at 195–96, 712 N.Y.S.2d 438, 734 N.E.2d 750                 31, 2015); Peros v. Castano, No. CV-01-4457, 2002 WL


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           31
          Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 98 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422

603042, at *4 (E.D.N.Y. Mar. 22, 2002) (stating, “Although                 While the transcript also includes the prosecution's
there apparently is some uncertainty as to the precise basis               explanation for why it is dismissing the charges
of the state court's dismissal of the criminal charges, I cannot           (see Ex. F, Dkt. 63–6 at 5:29–6:18), it is
say at this point that there is no set of facts on which                   inappropriate for the Court to interpret articulated
plaintiff could satisfy the favorable termination element of               reasons given by the prosecutor as the real
his claim,” when plaintiff's Complaint alleged “[t]hat after               motivation for the government's dismissal of the
the Plaintiff was arraigned on [ ] charges [and] appeared                  case. See Liang v. City of New York, 2013 WL
in Court ... the case was finally disposed of by the Court                 5366394, at *5; see also Nielsen, 746 F.3d at 62
granting the Motion to Dismiss.” (citation omitted)); accord               (noting that the court must draw all reasonable
Tommy Hilfiger Lic., Inc. v. Bradlees, Inc., No. 99-CIV-4677,              inferences in favor of the plaintiff).
2002 WL 737477, at *6 (S.D.N.Y. Apr. 25, 2002) (finding
                                                                    Accordingly, the Court finds that Plaintiff has adequately
that the defendant sufficiently alleged favorable termination
                                                                    alleged a favorable termination of her criminal proceedings.
to withstand a motion to dismiss because the basis for the
dismissal of the criminal action was unclear at that particular
stage of litigation) (citation omitted); Bacquie v. City of            C. Probable Cause
New York, No. 99-CIV-10951, 2000 WL 1051904, at *3                  The Medical Center Defendants also contend that Plaintiff's
(denying defendant's motion to dismiss plaintiffs' malicious        malicious prosecution claim must be dismissed because there
prosecution claim where the plaintiffs alleged that the charges     was probable cause. (Dkt. 55 at 8.) Specifically, they assert
against them were dismissed by the district attorney's *611         that the Amended Complaint's factual allegations regarding
motion and where, at the early stage in the litigation, the Court   Annie's condition when she arrived at FHMC and her
could not tell why the charges had been dropped); but see           subsequent medical test results are sufficient to establish the
Campbell v. Giuliani, No. 99-cv-2603, 2000 WL 194815, at            existence of probable cause at the time criminal proceedings
*4 (E.D.N.Y. Feb. 16, 2000) (“I find that the bare allegation       were initiated against Plaintiff. (Dkt. 55 at 8) They also
of dismissal, absent any explanation of the basis on which          argue that there is a presumption of probable cause unless
the case was dismissed, is insufficient to meet the favorable       the indictment was procured through improper means. (Dkt.
termination requirement.”); Weaver v. Warrington, No. 14-           55 at 9.) For the reasons explained below, the Court finds
cv-7097, 2015 WL 4645298, at *5 (E.D.N.Y. Aug. 4, 2015)             that Plaintiff has rebutted the presumption of probable cause,
(directing plaintiff to amend the complaint alleging additional     and that the facts alleged in the Amended Complaint support
facts that make clear whether the dismissal was under               a plausible inference that there was no probable cause for
circumstances not inconsistent with plaintiff's innocence). It      Plaintiff's prosecution.
is important to note that while the Court has taken judicial
notice of the criminal court records submitted by Plaintiff and      [37]     [38]     [39] As an initial matter, the Court notes
the City Defendants, including the transcript of the conference     that probable cause for malicious prosecution is different
at which Plaintiff's case was dismissed, the Court has only         from probable cause for false arrest. See Posr v. Court
considered those documents to establish the date and fact of        Officer Shield No. 207, 180 F.3d 409, 417 (2d Cir. 1999)
the dismissal, but not for the truth of statements made by ADA      (“The defendants seem to conflate probable cause to arrest
Bishop at the conference as to why Plaintiff's case was being       with probable cause to believe that [the plaintiff] could be
dismissed. See Global Network Commc'ns, Inc., 458 F.3d at           successfully prosecuted. Only the latter kind of probable
157 (“A court may take judicial notice of a document filed          cause is at issue with respect to the malicious prosecution
in another court not for the truth of the matters asserted in       claim....”). For a malicious prosecution claim, probable cause
the other litigation, but rather to establish the fact of such      to prosecute consists of “facts and circumstances [that] would
litigation and related filings.”).                                  lead a reasonably prudent person to believe the plaintiff
                                                                    guilty.” Boyd v. City of New York, 336 F.3d 72, 76 (2d Cir.
26                                                                  2003) (citing Colon v. City of New York, 60 N.Y.2d 78, 82,
        Even if the Court were to consider the City
        Defendants' Exhibit B, the dismissal hearing                455 N.E.2d 1248, 468 N.Y.S.2d 453 (N.Y. 1983)). Probable
        transcript, and draws all inferences in favor of            cause to prosecute is evaluated “in light of the facts known or
        Plaintiff—as it must at this stage—the transcript           reasonably believed at the time the prosecution was initiated,
        indicates that dismissal of the criminal prosecution        as opposed to at the time of arrest.” Drummond v. Castro,
        was with prejudice. (Ex. F, Dkt. 63–6 at 7:8–9.)


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            32
          Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 99 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422

522 F.Supp.2d 667, 677–78 (S.D.N.Y. 2007) (citations and       almost entirely on Dr. Landi's and Dr. Kupferman's medical
quotation marks omitted).                                      conclusions, the Court finds that these allegations are
                                                               sufficient to rebut the presumption of probable cause created
 **17 [40] [41] A grand jury indictment “gives rise to a by the grand jury indictment. See Anilao v. Spota, 774
presumption that probable cause exists” and thereby defeats    F.Supp.2d 457, 494 (E.D.N.Y. 2011) (denying defendant's
a claim for malicious prosecution. Rentas v. Ruffin, 816 F.3d  motion to dismiss finding that plaintiff sufficiently overcame
214, 220 (2d Cir. 2016) (quoting McClellan v. Smith, 439       the presumption of probable cause by alleging that the grand
F.3d 137, 145 (2d Cir. 2006)). “If plaintiff is to succeed in  jury indictment was based on falsified evidence and testimony
his malicious prosecution action after he has been indicted,   in spite of defendant's knowledge of significant exculpatory
he must establish that the *612 indictment was produced        evidence, and that the defendants agreed to present false
by fraud, perjury, the suppression of evidence or other police evidence to the grand jury); McLennon, 2015 WL 1475819,
conduct undertaken in bad faith.” McClellan, 439 F.3d at       at *8 (finding sufficient allegations similar to Plaintiff's
145 (quoting Colon, 60 N.Y.2d at 83, 468 N.Y.S.2d 453, 455     allegations about Defendants procuring indictment in bad
N.E.2d 1248). A plaintiff may demonstrate fraud or perjury     faith); see also Brandon v. City of New York, 705 F.Supp.2d
through “evidence establishing that the [ ] witnesses have     261, 273–74 (S.D.N.Y. 2010) (denying summary judgment to
not made a complete and full statement of facts either to      defendant with respect to malicious prosecution claim where
the Grand Jury or to the District Attorney, that they have     jury could reasonably find that the indictment was secured
misrepresented or falsified evidence, that they have withheld  through bad faith or perjury).
evidence or otherwise acted in bad faith.” Rothstein, 373 F.3d
at 283 (quoting Colon, 60 N.Y.2d at 82–93, 468 N.Y.S.2d 453,   Accordingly, the Court finds that Plaintiff has sufficiently
455 N.E.2d 1248).                                              rebutted the presumption of probable cause.



             1. Rebutting the Presumption of                               2. Rebutting the Presumption of Probable
         Probable Cause as to the City Defendants                        Cause Against the Medical Center Defendants

 [42] Plaintiff alleges that the indictment against her was       Plaintiff also sufficiently alleges that the indictments were
procured by bad faith on the part of the City Defendants.         procured in bad faith by the Medical Center Defendants.
Plaintiff alleges that “the Officer Defendants failed to obtain   For example, Plaintiff alleges that “Defendant FHMC and
or disclose evidence inconsistent with plaintiff's guilt, did     Kupferman made no efforts to seek a diagnosis other than
not document or inform the district attorney's office of          SBS.” 27 (Am. *613 Compl. ¶ 122.) This claim is analogous
exculpatory evidence, falsely reported facts in reports and       to an allegation that a police officer failed to obtain evidence
search warrant affidavits, and fabricated oral statements of      inconsistent with a plaintiff's guilt, which has been considered
witnesses. Officers sought to strengthen their case against       sufficient to allege that an indictment was procured in bad
plaintiff in order to avoid acquittal, leading them to falsify    faith. See McLennon, 2015 WL 1475819, at *8 (finding bad
and omit information in their reports and representations         faith sufficiently alleged where officer defendants accused of,
to the district attorney's office.” (Am. Compl. ¶ 178; see        inter alia, failing to obtain or disclose evidence inconsistent
also id. ¶ 181.) More specifically, Plaintiff alleges that        with plaintiff's guilt and not informing the district attorney's
“it was apparent from medical evidence that [she] was             office of exculpatory evidence).
innocent.” (Am. Compl. ¶ 201.) Plaintiff also alleges that Dr.
Landi “enthusiastically and with commitment” sought the Lis'      27     The Complaint also alleges that “Dr. Kupferman
prosecution and conviction “despite the lack of any evidence
                                                                         testified to the forensic interrogation she conducted
connecting them with any crime whatsoever.” (Am. Compl.
                                                                         with Ying Li ... [and] deliberately testif[ied]
¶ 171.) The Amended Complaint further alleges that Dr.
                                                                         falsely under oath that ‘If you read any book,
Landi misrepresented that the medical evidence conclusively
                                                                         it is a classical case of shaken baby syndrome.’
showed Plaintiff's guilt. (Am. Compl. ¶ 208.)
                                                                         Defendant Kupferman knew that these statements
                                                                         were false and misleading and contrary to all valid
Taking these allegations as true and given the circumstantial
nature of the case against Plaintiff, which, in turn, rested



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            33
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 100 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422

        and reliable medical evidence.” (Am. Compl. ¶
        160.)
                                                                              3. Amended Complaint Sufficiently Alleges
 **18 [43] While the Court acknowledges that a grand jury                         Lack of Probable Cause to Prosecute
witness is entitled to absolute immunity in Section 1983
actions, Rehberg v. Paulk, 566 U.S. 356, 132 S.Ct. 1497,              For the same reasons just discussed, the Court finds that
182 L.Ed.2d 593 (2012), the Second Circuit's decision in              the allegations in the Amended Complaint are sufficient
Coggins v. Buonora, 776 F.3d 108 (2d Cir. 2015), provides             to create a plausible inference that there was no probable
a clarification of this principle that is applicable to Plaintiff's   cause to prosecute Plaintiff at the time she was indicted.
malicious prosecution claim against Dr. Kupferman. In                 The case against Plaintiff was almost entirely circumstantial
Coggins, the plaintiff was arrested and charged with various          and depended upon the accuracy of the Medical Center
felonies based on allegations made by two officers in police          Defendants' determination that SBS and the failure to obtain
paperwork and also verbally to the grand jury. 776 F.3d               prompt medical attention caused Annie's death. Plaintiff's
108. The Second Circuit affirmed the district court's denial          allegations that both the Medical Center Defendants and the
of absolute immunity to one of the police officers because            City Defendants *614 failed to obtain evidence that would
the plaintiff's Section 1983 claims against that officer were         have contradicted these findings—i.e., that Annie suffered
based on alleged misconduct “prior to and independent                 from osteogenesis imperfecta, and that Annie's brain damage
of [the police officer's] perjurious grand jury appearance.”          was so extensive that prompter medical intervention would
Id. at 113 (“The fact that [the police officer's] grand jury          not have saved her life—and the resulting communication of
testimony paralleled information he gave in other contexts            false or incomplete information to the prosecutors support
does not mean that [plaintiff's] malicious prosecution claim          a plausible inference that there was no probable cause to
was ‘based on’ [the officer's] grand jury testimony[;] ... [thus,]    prosecute when Plaintiff was indicted.
the district court properly found that absolute immunity is
inappropriate.”) Similarly, here, Plaintiff alleges that, separate
                                                                         D. Malice
and apart from Dr. Kupferman's grand jury testimony,
                                                                       [44] [45] To plead a malicious prosecution claim, Plaintiff
the Medical Center Defendants, including Dr. Kupferman,
                                                                      must also allege malice for each of the Defendants.
diagnosed Annie with SBS in bad faith and provided
                                                                      Manganiello, 612 F.3d at 160–61. “[M]alice may be shown by
false information about the cause of Annie's death to the
                                                                      proving that the prosecution complained of was undertaken
prosecutor. (See Am. Compl. ¶¶ 122, 150–52.) 28 Therefore,            from improper or wrongful motives, or in reckless disregard
even assuming that Plaintiff cannot rebut the presumption             of the rights of the plaintiff.” Id. at 163; see also TADCO
of probable cause based on Dr. Kupferman's grand jury                 Const. Corp. v. Dormitory Auth. of State of New York,
testimony alone, Plaintiff has done so based on other allegedly       700 F.Supp.2d 253, 271 (E.D.N.Y. 2010) (“Actual malice
wrongful acts by Dr. Kupferman. Accordingly, the Court finds          requires pleading facts that show the defendant ‘commenced
that Plaintiff has rebutted the presumption of probable cause.        the prior criminal proceeding due to a wrong or improper
                                                                      motive, something other than a desire to see the ends of
28                                                                    justice served.’ ” (citation and quotation marks omitted));
        In her Amended Complaint, Plaintiff alleges that
        despite Annie's “lab results ... consistent with              Manbeck v. Micka, 640 F.Supp.2d 351, 377 (S.D.N.Y. 2009)
        metabolic bone disease[, an alternative explanation           (“Malice in this context does not have to be actual spite
        for Annie's injuries,] Dr. Kupferman made no                  or hatred.” (citation, internal quotation marks, and alteration
        effort to seek a diagnosis other than SBS.” (Am.              omitted)); Newton v. City of New York, 566 F.Supp.2d 256,
        Compl. ¶ 122.) Plaintiff also alleges that Dr.                273 (S.D.N.Y. 2008) (Malice is “a wrong or improper
        Landi falsely “swore under oath in the criminal               motive[.]” (citations and quotation marks omitted)). “[A]
        complaint” as to Annie's death and that her opinion           lack of probable cause generally creates an inference of
        was “largely based on the evidence” presented by              malice.” Manganiello, 612 F.3d at 163 (citation and quotation
        Dr. Kupferman. (Id. ¶¶ 150–52.) From this, the                marks omitted) (emphasis added); see also Lowth v. Town
        Court can reasonably infer that Dr. Kupferman                 of Cheektowaga, 82 F.3d 563, 573 (2d Cir. 1996) (“In most
        also provided false information that eventually was           cases, the lack of probable cause—while not dispositive
        relayed to the prosecutor.                                    —‘tends to show that the accuser did not believe in the guilt
                                                                      of the accused, and malice may be inferred from the lack of



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            34
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 101 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422

probable cause.’ ” (quoting Conkey v. State, 74 A.D.2d 998,                 knowingly arresting plaintiff without any legal
427 N.Y.S.2d 330, 332 (1980))).                                             basis, justification, or probable cause.”


                                                                             2. The Medical Center Defendants' Malice
               1. The City Defendants' Malice
                                                                     [48] Notwithstanding Plaintiff's failure to cite to the relevant
 **19 [46] [47] Drawing all inferences in favor of Plaintiff,       paragraphs in the Complaint, the Court finds that Plaintiff has
the Court finds that Plaintiff has adequately pled malice only      adequately alleged malice on the part of the Medical Center
for Det. Degnan and Dr. Landi. (Am. Compl. ¶ 145 (alleging          Defendants. Plaintiff alleges that Defendants “arrested and
that Degnan signed the criminal complaint knowing that its          imprisoned [her] despite knowing that there was no legal
content was false and fabricated); see also Am. Compl. ¶            justification ... in order to pressure plaintiff to testify against
150 (alleging that Dr. Landi swore under oath in the criminal       her husband ... or to put pressure on plaintiff's husband to
complaint and made a statement that was false, perjurious,          plead guilty.” (Am. Compl. ¶ 196.) More specifically, Plaintiff
and entirely unsupported by any medical science or clinical         alleges that “[d]espite lab results showing high alkaline
or forensic evidence).) Plaintiff incorrectly argues that she       phosphatase and low calcium, consistent with metabolic bone
has “plainly alleged malice” for all Defendants and directs         disesase,” FHMC and Dr. Kupferman “made no effort to
the Court to Paragraph 215 of the Complaint. However, that          seek a diagnosis other than SBS.” (Am. Compl. ¶ 122).
paragraph is conclusory and is one of the numerous instances        Plaintiff also alleges, in describing “the interrogations and
where Plaintiff resorts to “group pleading” against all the         searches of [the Lis'] home by three separate squads ...
Defendants. 29 While Paragraph 215 properly alleges an              [and] forensic interrogations by several medical personnel at
improper motive for her prosecution, i.e., to “us[e] plaintiff as   Flushing Hospital,” that she was treated with “suspicion and
a bargaining chip to pressure Hang Bin Li to plead guilty and       unconcealed and unrestrained racism.” (Am. Compl. ¶ 114.)
covering up defendants' illegal actions in *615 knowingly           Drawing inferences in the light most favorable to Plaintiff,
arresting plaintiff without any legal basis, justification, or      the Court finds that Plaintiff has sufficiently alleged malice
probable cause[,]” it fails to allege any facts upon which to       on the part of the Medical Center Defendants, based on
plausibly infer that each of the City Defendants acted out          their motives in concealing exculpatory medical evidence to
of this improper motive, and instead categorically states that      enable the prosecutor's use of Plaintiff as a “bargaining chip”
they all had the same improper motive. Such conclusory              against Plaintiff's husband 30 and conducting racially biased
allegations are not enough to infer malice on the part of all       “forensic interrogations” of her.
City Defendants. The Court, therefore, finds that malice has
been sufficiently alleged only as to Det. Degnan and Dr.            30
Landi.                                                                      While Plaintiff may face a steep challenge
                                                                            in ultimately proving that the Medical Center
29                                                                          Defendants colluded with the City Defendants to
        Paragraph 215 states, “Defendants, acting in                        the extent of sharing the alleged goal of using
        concert and within the scope of their employment                    Plaintiff as leverage against her husband, at this
        and authority, employed regularly issued process                    stage, the Court finds that she has sufficiently
        against plaintiff compelling the performance or                     alleged facts to support a plausible inference of
        forbearance of prescribed acts. The purpose of                      such a coordinated effort.
        activating the process was intent to harm plaintiff
        without economic or social excuse or justification,
        and the defendants were seeking a collateral                                              ***
        advantage or corresponding detriment to plaintiff
        which was outside the legitimate ends of the                Accordingly, the Medical Defendants' motion to dismiss the
        process. Such collateral objectives included, but           malicious prosecution claim is denied in its entirety, and
        were not limited to, using plaintiff as a bargaining        the City Defendants' motion to dismiss Plaintiff's malicious
        chip to pressure Hang Bin Li to plead guilty                prosecution claim is denied as to Det. Degnan and Dr. Landi,
        and covering up defendants' illegal actions in              but is granted as to all other City Defendants. 31




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              35
        Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 102 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422

31                                                              32
       The Court discusses infra Defendants' claims of                  Plaintiff withdrew her malicious abuse of process
       immunity with respect to all claims. In sum, the                 claim against the Medical Center Defendants. (See
       Courts finds that: (1) ADA Bishop is entitled                    1/7/2016 Minute Entry.)
       to absolute immunity from all claims; (2) the              [52] [53] “The crux of a malicious abuse of process claim
       Officer Defendants and Dr. Landi are not entitled
                                                                 is the collateral objective element.” Kraft v. City of New
       to qualified immunity at this juncture; and (3) Dr.
                                                                 York, 696 F.Supp.2d 403, 416 (S.D.N.Y. 2010), aff'd, 441
       Kupferman is not entitled to statutory immunity.
                                                                 Fed.Appx. 24 (2d Cir. 2011). To plead a collateral objective,
       (See infra at Section XIII.)
                                                                 a plaintiff must plausibly plead not that defendant acted with
                                                                 an “improper motive,” but rather an “improper purpose”: “[A
VI. ABUSE OF PROCESS                                             plaintiff] must claim that [the defendant] aimed to achieve
 **20 [49] [50] [51] Plaintiff also asserts a claim of abuse a collateral purpose beyond or in addition to his criminal
of process under Section 1983 against the City Defendants. 32    prosecution.” Savino, 331 F.3d at 77.
As with malicious prosecution, the Court looks to State law
for the elements of a Section 1983 abuse of process claim.        [54] The City Defendants argue that Plaintiff's abuse of
Mangino v. Incorporated Village of Patchogue, 808 F.3d 951,      process claim should be dismissed because the claim accrued
958 n.5 (2d Cir. 2015) (citing Cook v. Sheldon, 41 F.3d 73,      at the time of Plaintiff's arrest, and therefore the three-year
80 (2d Cir. 1994) and Savino v. City of New York, 331 F.3d       statute of limitations expired sometime around March 2011.
63, 76–77 (2d Cir. 2003)). Under New *616 York law, “a           (Dkt. 59 at 21.) The Court, however, finds that because
malicious abuse-of-process claim lies against a defendant        Plaintiff could not have discovered one of the two collateral
who (1) employs regularly issued legal process to compel         objectives she alleges until her prosecution was dismissed on
performance or forbearance of some act (2) with the intent       January 12, 2013, her complaint in this action was timely
to do harm without excuse of justification and (3) in order      filed.
to obtain a collateral objective that is outside the legitimate
ends of the process.” Savino, 331 F.3d at 76 (quoting Cook, 41    [55] A claim for abuse of process accrues “at such a time
F.3d at 80); Hoffman v. Town of Southampton, 523 Fed.Appx.       as the criminal process is set in motion—typically at arrest—
770, 771 (2d Cir. 2013) (summary order) (citing Savino, 331      against the plaintiff. However, accrual cannot be appropriate
F.3d 63). In the context of an abuse of process claim, “legal    before such time as plaintiff is aware, or ought to be aware,
process means that a court issued the process, and the plaintiff of those facts providing a basis for his claim.” Duamutef v.
will be penalized if he violates it.” Cook, 41 F.3d at 80        Morris, 956 F.Supp. 1112, 1118 (S.D.N.Y. 1997) (Sotomayor,
(quoting Mormon v. Baran, 35 N.Y.S.2d 906, 909 (Sup. Ct.         J.) (citing Rose v. Bartle, 871 F.2d 331, 350 (3d Cir. 1989)
1942)). So, for example, an arrest executed by the officers      and Singleton, 632 F.2d at 192); see also Hadid v. City of New
for a “ ‘collateral objective outside the legitimate ends of the York, No. 15-cv-19, 2015 WL 7734098, at *5 (E.D.N.Y. Nov.
process’, satisfies the first element of an abuse of process     30, 2015) (citing Duamutef, 956 F.Supp. at 1118). Unlike the
claim.” Crockett v. City of New York, No. 11-CV-4378, 2015       plaintiffs in other cases, Plaintiff in this case does not even
WL 5719737, at *10 (E.D.N.Y. Sept. 29, 2015) (citation           allege in the Complaint when she learned of her abuse of
and quotation marks omitted); see also Cook, 41 F.3d at          process claim. See, e.g., Duamutef, 956 F.Supp. at 1118–19
80 (finding, with respect to abuse of process claim, that        (finding that plaintiff's abuse of process claim was not time-
New York State Troopers who stopped and arrested plaintiff       barred because “[a]ccording to the allegations in [plaintiff's]
“clearly employed criminal process against [plaintiff] by        Complaint, plaintiff was unaware that he was being retaliated
having him arraigned on charges” that caused him to be held      against until September 28, 1995, when he received an
in custody). Notably, in TADCO Const. Corp., the court found     affidavit detailing defendants' intention to stifle his *617
that allegations that defendants “improperly contributed to      political activities through a criminal prosecution”); Lukowski
[plaintiff's] arrest, but not that they took any further actions v. Cnty. of Seneca, No. 08-cv-6098, 2009 WL 467075, *8
in his prosecution” were sufficient to withstand a motion to     (W.D.N.Y. Feb. 24, 2009) (“The Complaint alleges that
dismiss an abuse of process claim. 700 F.Supp.2d at 272          plaintiffs learned of the allegedly illegal conduct of the
(recognizing “split of opinion” on whether mere act of issuing   defendants in ‘late March 2007, ... after being contacted by
process is sufficient for first element of malicious abuse of    Ontario County District Attorney Michael Tantillo[.]’ ”)
process claim).



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       36
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 103 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422

 **21 Here, Plaintiff alleges that Defendants had two                       barred. See Bacchus v. New York City Bd. of Ed.,
collateral objectives for prosecuting her: (1) using her as a               137 F.Supp.3d 214 (E.D.N.Y. 2015) (finding that
“bargaining chip” to get her husband to plead guilty; and (2)               “better course” was not to dismiss claim based on
covering up their illegal arrest of her. (See Am. Compl. ¶ 215).            same evidence as surviving claims); Thibodeaux v.
While these two objectives are sufficient to state an abuse of              Travco Ins. Co., 13–CV–5599, 2014 WL 354656,
process claim 33 , the “cover-up” objective does not provide a              at *2 (E.D.N.Y. Jan. 31, 2014) (“If one of a number
basis for finding this claim timely. As the Court has already               of integrally related causes of action have to be
found in connection with Plaintiff's false arrest claim, Plaintiff          tried, it makes little sense to grant a motion to
believed from the time of her arrest that her arrest was illegal,           dismiss as to one or more of them, as it may prove
and thus Plaintiff was aware of or should have been aware                   necessary to hold yet another trial in the event that
of the facts providing a basis for her claim, Duamutef, 956                 it is determined on appeal that the motion to dismiss
F.Supp. at 1118, that at least one purpose of her prosecution               was improperly granted.”).
was to cover up this illegal arrest. Were Plaintiff's abuse of              However, to the extent that Plaintiff argues
process claim based solely on this objective, that claim would              in her MOL (Dkt. 61) that another “collateral
have accrued, as the City Defendants maintain, on the date of               motive ... [for Plaintiff's arrest was to obtain Hang
her arrest, and therefore would be time-barred.                             Bin's confession because] such confessions are
                                                                            very valuable to promoting the City's agenda in
33                                                                          promoting the truth of SBS science,” Plaintiff will
        See, e.g., Pinter v. City of New York, 976 F.Supp.2d
                                                                            not be permitted to pursue this as part of her abuse
        539, 569 (S.D.N.Y. 2013) (finding that there was a
                                                                            of process claim, since there is nothing remotely
        collateral objective for plaintiff's arrest where the
                                                                            related to this allegation in the Complaint, nor does
        defendant “us[ed] prostitution arrests for leverage
                                                                            Plaintiff cite to any paragraph in the Complaint to
        in negotiations over nuisance abatement, without
                                                                            support this newly proffered objective.
        any apparent interest in conviction”).
                                                                      [56] The Court briefly addresses the City Defendants' two
However, Plaintiff also alleges that another purpose of her
                                                                     other grounds for *618 dismissing Plaintiff's abuse of
prosecution was to use her as leverage to get her husband
                                                                     process claim. First, they contend that neither police officers
to plead guilty. As to that collateral objective, the Court
                                                                     nor medical examiners, such as Dr. Landi, have the authority
finds that Plaintiff was not reasonably aware of that possible
                                                                     to offer and/or to induce defendants to accept plea deals
objective until the dismissal of her case, without any effort
                                                                     and that, therefore, Plaintiff's abuse of process claim against
to pursue her prosecution during the four years of her pretrial
                                                                     them fails “as a matter of practicality.” (Dkt. 59 at 20.)
incarceration and only after her husband was convicted. It was
                                                                     However, the City Defendants do not cite any legal authority
only when Plaintiff's case was dismissed, without prosecution
                                                                     for this contention, and it is unclear to the Court why the
and following her husband's conviction, did the objective
                                                                     police officers and medical examiners would not be liable
of using Plaintiff as a “bargaining chip” become clear. 34           if they worked with the prosecutors to pursue Plaintiff's
Accordingly, the Court finds that Plaintiff's abuse of process       prosecution for the purposes of getting Plaintiff's husband
claim did not accrue until the date on which her case was            to plead guilty or covering up an unlawful arrest. Second,
dismissed, January 2, 2013, and thus her abuse of process is         the City Defendants argue that, although “there is a split in
not time-barred. 35                                                  the Second Circuit as to whether probable cause is a defense
                                                                     against abuse of process claims”, the Court should follow the
34                                                                   line of cases finding probable cause to be a complete defense
        Although Plaintiff has not made this exact
                                                                     to this claim. (Dkt. 59 at 21 n.17.) The Court declines that
        argument, the Court has the obligation at this
                                                                     invitation, and instead adheres to the view that “[t]he Second
        stage to draw all reasonable inferences in Plaintiff's
                                                                     Circuit has long recognized that probable cause is not a
        favor. See Nielsen, 746 F.3d at 62.
                                                                     complete defense to malicious abuse of process.” Goldring v.
35                                                                   Zumo, No. 14–Civ–4861, 2015 WL 148451, at *5 (E.D.N.Y.
        The Court also rules that, for the time being,
        her abuse of process claim can proceed on the                Jan. 12, 2015). In any event, as the Court has already found,
        basis of both collateral objectives, even though,            in connection with Plaintiff's malicious prosecution claim,
        as previously discussed, a claim based solely on             the Amended Complaint contains sufficient allegations from
        the “cover-up” objective would have been time-


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            37
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 104 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422

which the absence of probable cause to prosecute Plaintiff can
be reasonably inferred.                                           [60]     [61] “It is widely recognized that law enforcement
                                                                 officials have an affirmative duty to intervene to protect
 **22 [57] [58] While the Court finds that Plaintiff has the constitutional rights of citizens from infringement by
sufficiently and timely pled an abuse of process claim,          other law enforcement officers in their presence.” Terebesi v.
she has not adequately alleged that claim as to all City         Torreso, 764 F.3d 217, 243 (2d Cir. 2014) (quoting Anderson
Defendants. Plaintiff, again, indiscriminately group pleads      v. Branen, 17 F.3d 552, 557 (2d Cir. 1994)). “An officer
her abuse of process claim against all Defendants. (See          who fails to intercede is liable for the preventable harm
Am. Compl. ¶¶ 215–217.) As with Plaintiff's malicious            caused by the actions of the other officers where that officer
prosecution claim, however, her abuse of process claim is        observes or has reason to know: (1) that excessive force
only properly pled as to Det. Degnan and Dr. Landi. These are    is being used; (2) that a citizen has been unjustifiably
the only City Defendants as to whom Plaintiff has adequately     arrested; or (3) that any constitutional violation has been
pled involvement in the use of legal process, i.e., arresting    committed by a law enforcement official.” Anderson, 17
and detaining Plaintiff on the basis of allegedly false or       F.3d at 557 (citations omitted). To establish a claim for
incomplete evidence, and thus these are the only Defendants      failure to intervene, a plaintiff must show (1) the officer's
as to whom the pursuit of one or both of the alleged collateral  failure “permitted fellow officers to violate [plaintiff's] clearly
objectives could be plausibly inferred. Although the court       established statutory or constitutional rights,” and (2) it was
in TADCO Const. Corp. suggested that individuals who             “objectively unreasonable for him to believe that his fellow
“improperly contributed” to the plaintiff's arrest could be held officers' conduct did not violate those rights.” Ricciuti v.
liable for malicious abuse of process, there, the defendants     N.Y.C. Transit Auth., 124 F.3d 123, 129 (2d Cir. 1997)
were alleged to have directly contributed to the plaintiff's     (citation and quotation marks omitted). Additionally, Plaintiff
arrest. Here, while Dets. Moser, Phelan, and Heffernan are       must show that the officer had “a realistic opportunity to
alleged to have participated in the investigation of Plaintiff's intervene to prevent the harm from occurring” but failed to do
case, there is nothing in the Amended Complaint from which       so. See Cerbelli v. City of New York, No. 99-CV-6846, 2008
to infer that they participated in the actual legal process that WL 4449634, at *11 (E.D.N.Y. Oct. 1, 2008) (citation and
was used against Plaintiff, i.e., her arrest and detention. 36   quotation marks omitted).


36                                                                 Plaintiff's failure to intervene claim is dismissed as to all
       By contrast, as discussed infra, the involvement
       of these detectives in the investigation is sufficient      Defendants for two reasons. 37 First, Plaintiff's allegations are
       to state a claim against them for Section 1983              merely conclusory. 38 Second, Plaintiff resorts to conclusory
       conspiracy, unreasonably prolonged detention,               generalized allegations asserting her failure to intervene claim
       and violating some of Plaintiff's substantive due           against every single Defendant and refers to the numerous
       process rights.                                             defendants collectively. Such conclusory and generalized
                                                                   allegations do not give any of the Defendants “fair notice
Accordingly, Defendants' motion to dismiss Plaintiff's abuse
                                                                   of what [Plaintiff's] claim is and the grounds upon which
of process claim is denied as to Det. Degnan and Dr. Landi,
                                                                   it rests.” Jackson v. Onondaga Cnty., 549 F.Supp.2d 204,
and granted as to all other City Defendants.
                                                                   212 (N.D.N.Y. 2008) (quotation marks omitted); see *620
                                                                   Bouche v. City of Mount Vernon, No. 11–Civ–5246, 2012
VII. FAILURE TO INTERVENE                                          WL 987592, at *7 (S.D.N.Y. Mar. 23, 2012) (dismissing
 [59] The Amended Complaint asserts, as part of Plaintiff's        the plaintiff's failure to intervene claim because the plaintiff
Section 1983 claim, that all Defendants failed to intervene        “only refer[red] to the defendants in the collective, never
to prevent other Defendants from violating her constitutional      identifying which defendants were responsible for specific
rights not to be subjected to false arrest, malicious              actions”); see also Clay v. Cnty. of Clinton, No. 8:10-
prosecution, and abuse of process. Both groups of Defendants       cv-00239, 2012 WL 4485952, at *14 (N.D.N.Y. Sep. 27,
argue for dismissal of this claim on the grounds that              2012) (granting motion for judgment on the pleadings as
Plaintiff's claim is based on conclusory allegations. The Court    to plaintiff's failure to intervene claim because the plaintiff
agrees. Moreover, the Court independently *619 finds these         “fail[ed] to distinguish which ... Defendant was responsible
allegations irreconcilable with Plaintiff's theory of direct       for actually violating Plaintiff's constitutional rights and
participation by each Defendant.                                   which, if any, Defendant failed to intervene to prevent such


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             38
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 105 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422

violations from occurring”). As the district court explained              of plaintiff's right under the First, Fourth, and
in Hardy v. City of New York, No. 12–Civ–17, 2013 WL                      Fourteenth Amendments to the United States
5231459, at *4 (S.D.N.Y. Jul. 9, 2013), “restatement of the               Constitution.” (Am. Compl. ¶ 219.)
legal standard ... does not sufficiently allege constitutional      **23 Such a generalized pleading, which fails to
violations in which the [defendants] might have intervened.        differentiate between the Defendants, is especially
Where were the [defendants] in relation to Plaintiff and in        problematic where, as here, Plaintiff is also alleging
relation to each other? What impermissible actions did they        that Defendants are all liable under a theory of direct
take? Which officers observed those actions? Plaintiff does
                                                                   participation. 39 See Chepilko v. City of New York, No. 06-
not say. Accordingly, he fails to nudge his failure to intervene
                                                                   CV-5491, 2012 WL 398700, at *8 n.5 (E.D.N.Y. Feb. 6,
claim from possible to plausible.”
                                                                   2012) (finding that if a defendant “may be liable under a
                                                                   theory of direct participation, there is no claim against [that
37     In addition to the deficiencies the Court discusses         defendant] for failure to intervene”); see also Buchy v. City
       here, the City Defendants also argue that the failure       of White Plains, No. 14-CV-1806, 2015 WL 8207492, *3
       to intervene claim is time-barred. (Dkt. 59 at 23.)         (S.D.N.Y. Dec. 7, 2015) (same) (citation omitted). Plaintiff's
       Specifically, they argue that “because the alleged          failure to specify which Defendants participated directly in
       constitutional violations were being committed ‘by          the unlawful conduct, as opposed to failed to intervene in it,
       other police officers,’ and such conduct necessarily        is fatal to her claim, even at this stage.
       would have taken place during or before plaintiff's
       arrest in March 2008, the three-year statute of             39     Indeed, Plaintiff names every Defendant in all
       limitations has run.” (Id.) The Court finds this
                                                                          but her Monell and malicious abuse of process
       argument unclear and unpersuasive. Plaintiff's
                                                                          claims. (See Compl; see also Dkt. 61 at 21
       Complaint alleges constitutional violations that are
                                                                          (“Defendant Officers collectively caused Plaintiff's
       not limited to false arrest, and it is conceivable that
                                                                          constitutional violations and each of those officers
       her constitutional rights were violated after March
                                                                          also can be found liable for failing to intervene to
       2008 since she was in prison—awaiting trial—for
                                                                          prevent his fellow officers from committing those
       over four years. (Am. Compl. ¶¶ 234, 236.) In
                                                                          acts.” (citation omitted)).)
       any event, because Plaintiff's claim fails to include
       sufficient factual allegations, the Court cannot even       Accordingly, Defendants' motion to dismiss with regard to
       determine whether the statute of limitations has            Plaintiff's failure to intervene claim is granted as to all
       expired as to virtually all of the Defendants. The          Defendants. 40
       Court also finds Plaintiff's response to the City
       Defendants' argument deficient at best. Plaintiff           40     Given the deficient pleading of Plaintiff's failure
       simply recites, in a footnote, the law that the
                                                                          to intervene claim, the Court need not address the
       statute of limitations for Section 1983 actions
                                                                          Medical Center Defendants' argument that, as a
       arising in New York is three years and that New
                                                                          non-governmental hospital and a medical expert
       York law determines the tolling of the limitations
                                                                          who provided testimony and information to the
       period while federal law determines when the
                                                                          prosecuting authority, they had no affirmative duty
       claim accrues. (Dkt. 61 at 21 n.35.) This recitation
                                                                          to intervene to prevent the alleged false arrest,
       of boilerplate law is in no way responsive or
                                                                          malicious prosecution, or abuse of process. (See
       illuminating on the issue of whether Plaintiff's
                                                                          Dkt. 55 at 10.)
       failure to intervene claim is time barred.
38                                                                 VIII. CONSPIRACY
       Plaintiff alleges that “[e]ach individual defendant
       had an affirmative duty to intervene on behalf               [62] [63] [64] Plaintiff asserts a Section 1983 conspiracy
       of plaintiff, whose constitutional rights were              claim against all Defendants. (Am. Compl. ¶¶ 221–223.)
       being violated in that defendant's presence by              “[T]o survive a motion to dismiss on [a plaintiff's] § 1983
       other police officers, but failed to intervene to           conspiracy claim, [the plaintiff] must allege (1) an agreement
       prevent the unlawful conduct, despite having had            between a state actor and a private party; (2) to act in concert
       a realistic opportunity to do so, in violation              to inflict an unconstitutional injury; and (3) an overt act done



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           39
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 106 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422

in furtherance of that goal causing damages.” Ciambriello            Center Defendants argue that they are “legally incapable
v. Cnty. of Nassau, 292 F.3d 307, 324–25 (2d Cir. 2002).             of conspiring” with the City Defendants under the intra-
“[C]omplaints containing only conclusory, vague, or general          corporate conspiracy doctrine. (See Dkt. 55 at 11–12.)
allegations that the defendants have engaged in a conspiracy         Plaintiff responds that she has adequately pled facts to support
to deprive the plaintiff of his constitutional rights are properly   this claim 42 and that “[j]ust because one is alleged to be
dismissed; diffuse and expansive allegations are insufficient,       [sic] State Actor, does not make them members of the NYPD,
unless amplified by specific instances of misconduct.” Id.           or break intro-corporate [sic] conspiracy.” (See Dkt. 66 at
(quoting *621 Dwares v. City of New York, 985 F.2d 94,               16–17.) In their reply, the Medical Center Defendants clarify
100 (2d Cir. 1993)). To state a Section 1983 conspiracy claim        that Plaintiff's counsel misconstrues the argument: “[T]he
against a private entity, “the complaint must allege facts           doctrine applies [not simply because Plaintiff alleged that Dr.
demonstrating that the private entity acted in concert with the      Kupferman was a state actor but] because plaintiff alleged that
state actor to commit an unconstitutional act.” 41 Id. at 324        Kupferman ‘acted as a deputy of the NYPD and the Queen
(quoting Spear v. Town of West Hartford, 954 F.2d 63, 68 (2d         County D.A.'s office[.]’ ” (Dkt. 56 at ECF 15.)
Cir. 1992)). For the reasons stated below, the Court finds that
Plaintiff has sufficiently pled a claim of conspiracy against        42     Though making this argument, Plaintiff does not,
specific City Defendants and the Medical Center Defendants.                 in fact, provide adequate citation to the Amended
                                                                            Complaint. For example, Plaintiff argues in her
41                                                                          MOL that “Dr. Kupferman did not begin her
        Given that the parties have not, at this stage,
        delved into the issue of whether the Medical Center                 extensive investigation notes imbedded in the
        Defendants can be considered “joint actors” that                    medical records until October 25, 2007, two
        can be held liable under Section 1983, the Court's                  days after police were first notified of possible
        finding that Plaintiff has adequately pled her                      child abuse.” (Dkt. 66 at 16.) However, she
        conspiracy claim is limited to whether Plaintiff's                  fails to provide relevant citation to the Amended
        claim overcomes a 12(b)(6) motion.                                  Complaint to support this statement.
 [65] While Plaintiff's pleading of her conspiracy claim              [66] Under the intra-corporate conspiracy doctrine, “there
is hardly robust, drawing all reasonable inferences in her           is no conspiracy if the conspiratorial conduct challenged
favor, the Court finds that Plaintiff has adequately pled this       is essentially a single act by a single corporation
claim as to Dets. Degnan, Moser, Heffernan, and Phelan,              acting exclusively through its own directors, officers, and
Dr. Landi, and Dr. Kupferman. The Complaint provides                 employees, each acting within the scope of his employment.”
factual allegations that these Defendants acted jointly. For         Herrmann v. Moore, 576 F.2d 453, 459 (2d Cir. 1978) (citation
example, Plaintiff alleges that Det. Degnan was present at           omitted). While the Court must accept the factual allegations
the autopsy of Annie that Dr. Landi performed (Am. Compl.             *622 set forth in the complaint as true, it must also draw
¶ 129) and that “Defendant Degnan and Heffernan engaged              all reasonable inferences in favor of the plaintiff. See Nielsen,
in lengthy communications with FHMC staff, including                 746 F.3d at 62. Here, the Court infers from paragraphs 157 and
Defendant Kupferman” (Am. Compl. ¶ 108). Plaintiff also              158 that Plaintiff is alleging—albeit in exaggerated language
alleged that Dr. Kupferman joined Dets. Heffernan and Moser          —that Dr. Kupferman acted in concert with or “acted as a part
in screaming at her during an investigation (Am. Compl.              of the team” that is the NYPD and the Queens County D.A.'s
¶ 115) and that Dr. Landi “made her determination largely            Office, not that Dr. Kupferman was an actual “employee” of
based on the evidence presented to her by” Dr. Kupferman             the NYPD or District Attorney's Office. Indeed, any inference
and other City Defendants (Am. Compl. ¶ 152). Moreover,              that Dr. Kupferman actually worked for those offices is belied
Plaintiff alleges that Det. Phelan and Det. Degnan together          by the Amended Complaint's allegations that Dr. Kupferman
interrogated the Lis, and participated in the early stages of        worked for FMHC. (Am. Compl. ¶ 108.) In Herrmann, the
investigating Plaintiff's criminal case. (See, e.g., Am. Compl.      case on which the Medical Center Defendants rely, there
¶¶ 102–104, 106, 110.)                                               was no question that all defendants accused of conspiracy
                                                                     belonged to a single corporation. See 576 F.2d 453, 459
 **24 Pointing to Plaintiff's allegations in paragraphs 157          (“Every one of the defendants ... was either a trustee or faculty
and 158 that Dr. Kupferman acted “as a deputy of the                 member of the Brooklyn Law School[.]”) Therefore, at this
NYPD and the Queens County D.A.'s office,” the Medical               stage of the proceedings, the Court does not find it appropriate



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              40
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 107 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422

to dismiss Plaintiff's conspiracy claim against Dr. Kupferman    incarcerated; (2) the ease with which the exculpatory evidence
based on the intra-corporate conspiracy doctrine.                in the officers' possession could have been checked; and (3)
                                                                 the alleged intentionality of the defendants' behavior. Id. at
                                                                 209.
                            ***
                                                                 Applying these standards, the Court finds that Plaintiff
Accordingly, the City Defendants' motion to dismiss              has adequately alleged an unreasonably prolonged detention
Plaintiff's conspiracy claim is denied as to Dets. Degnan,       claim against some of the City Defendants, but *623 not
Moser, Heffernan, and Phelan, and Dr. Landi, but granted as      against the Medical Center Defendants.
to all other City Defendants; the Medical Center Defendants'
motion to dismiss Plaintiff's Section 1983 conspiracy claim
                                                                    A. The City Defendants
is denied. 43                                                     [69] The City Defendants argue that this claim should be
                                                                 dismissed because (1) Plaintiff only recites the elements
43                                                               of the cause of action, and (2) Plaintiff cannot allege the
        Furthermore, to the extent that Dr. Kupferman
        is alleged to have acted as an agent of FHMC,            third element, i.e., that the alleged conduct “shocks the
        the hospital is also liable for the Section 1983         conscience”, because the exculpatory evidence at issue is not
        conspiracy. See Niemann v. Whalen, 911 F.Supp.           equivalent to the exculpatory evidence in Russo.
        656, 664 (S.D.N.Y. 1996) (where bank employees
        who allegedly violated plaintiff's constitutional      First, the Court disagrees with the City Defendants' contention
        rights were acting as agents of defendant bank,        that Plaintiff only recites the elements of unreasonably
        plaintiff could bring § 1983 action against bank).     prolonged detention and nothing more. In the Amended
                                                               Complaint, Plaintiff alleges that she was held at Riker's Island
IX. UNREASONABLY PROLONGED DETENTION                           Jail for about four years (Am. Compl. ¶¶ 180, 234), and that
Plaintiff also asserts a Section 1983 claim for unreasonably   Defendants “disregarded plainly exculpatory evidence” (Am.
prolonged detention in violation of her Fourth Amendment       Compl. ¶ 173), “failed to ... disclose evidence inconsistent
rights. (Am. Compl. ¶¶ 225–229.) Specifically, Plaintiff       with plaintiff's guilt” (Am. Compl. ¶ 182), and mishandled
alleges that Defendants' mishandling, concealing, and          and suppressed “exculpatory ... evidence” (Am. Compl.
suppressing of exculpatory evidence, and their intimidation    ¶ 225). Had Plaintiff only alleged this, her claim would
and coercion of witnesses, caused her unreasonably             have been conclusory. However, Plaintiff provides specifics
prolonged detention. (Id. (citing Russo v. City of Bridgeport, regarding these broad allegations. For example, she alleges
479 F.3d 196 (2d Cir. 2007).).)                                that Defendants mishandled evidence that “Annie's injuries
                                                               could have been caused by osteogenesis imperfecta or other
 **25 [67] [68] Unreasonably prolonged pretrial detention natural causes” (Am. Compl. ¶ 137), and that Dr. Landi's
where exculpatory evidence is readily available can form       statement was “entirely ... unsupportable by any medical
the basis of a Section 1983 claim against police officers as   science” (see Am. Compl. ¶ 150). She also alleges that Dr.
a violation of the Fourth Amendment's protection against       Landi withheld exculpatory evidence (Am. Compl. ¶ 154),
unreasonable seizures. Russo, 479 F.3d at 208–09. To           falsely “swore under oath in the criminal complaint” that the
state such a claim, Plaintiff must allege that (1) she has     Lis could have prevented Annie's death by getting her prompt
a right to be free from continued detention stemming           medical attention the night she died (Am. Compl. ¶ 150), and
from law enforcement officials' mishandling or suppression     “ignored signs of rib anterior flaring, and [the need for] any
of exculpatory evidence, (2) the actions of the officers       kind of thorough eye [sic] exam for eyes, or bones.” (Am.
violated that right, and (3) the officers' conduct “shocks     Compl. ¶ 152.) To the extent that Dets. Degnan, Moser,
the conscience.” Russo, 479 F.3d at 205 (citing Cnty.          Phelan, and Heffernan took an active role in investigating
of Sacramento v. Lewis, 523 U.S. 833, 118 S.Ct. 1708,          the Lis, the Court can infer that any exculpatory evidence
140 L.Ed.2d 1043 (1998)). In Russo, the Second Circuit         concealed by Dr. Landi was also known by these Officer
considered the following three factors in determining whether  Defendants. From these allegations, the Court can plausibly
the plaintiff's detention was excessive in violation of the    infer that these City Defendants failed to disclose medical
Fourth Amendment: (1) the length of time the plaintiff was     evidence that would have contradicted Dr. Landi's diagnosis



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        41
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 108 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422

and thus suppressed evidence that would have exculpated           44     While the City Defendants cite to a string of cases
Plaintiff sooner.                                                        in support of their argument that Plaintiff has
                                                                         failed to adequately plead a claim of unreasonable
 [70] Second, the Court disagrees with the City Defendants'
                                                                         detention (see Dkt. 59 at 26), the courts in those
contention that the exculpatory evidence in this case—i.e.,              cases dismissed the claim either at the stage of
that Annie could not have been saved even if medical care                summary judgment or after a trial was conducted.
was sought out sooner or that she died due to a condition
                                                                         See Nzegwu v. Friedman, No. 10-CV-02994, 2014
other than SBS—is not equivalent to the definitive and
                                                                         WL 1311428 (E.D.N.Y. Mar. 31, 2014); Harewood
conclusive exculpatory evidence contemplated by the Second
                                                                         v. Braithwaite, 64 F.Supp.3d 384 (E.D.N.Y. 2014);
Circuit in Russo. (Dkt. 59 at 25.) The failure to obtain or
                                                                         Thompson v. City of New York, 603 F.Supp.2d 650
disclose evidence that is only arguably exculpatory does not
                                                                         (S.D.N.Y. 2009); Jackson v. City of New York, 29
shock the conscience. See, e.g., Wilson v. City of New York,
                                                                         F.Supp.3d 161 (E.D.N.Y. 2014). Citations to such
480 Fed.Appx. 592, 595 (2d Cir. 2012) (summary order)
                                                                         cases are not persuasive.
(distinguishing Russo because the evidence in Wilson was
conflicting and some of the testimonial evidence at issue          **26 Accordingly, the City Defendants' motion to dismiss
identified the defendant as an accomplice to the charged          Plaintiff's unreasonably prolonged detention claim is denied
crime). In Russo, the exculpatory evidence at issue was a         as to Dets. Degnan, Moser, Phelan, and Heffernan, and Dr.
video surveillance tape that showed the perpetrator of the        Landi, but granted as to all other City Defendants.
robbery in question without tattoos on his arms; Russo, who
was arrested for the robbery, had distinctive tattoos covering
                                                                     B. The Medical Center Defendants
his arms and repeatedly alerted the defendant-officers that
                                                                  The Medical Center Defendants contend that Plaintiff cannot
the surveillance video would establish his innocence. Id. at
                                                                  state a claim for unreasonably prolonged detention against Dr.
200. Here, the exculpatory evidence that Plaintiff alleges
                                                                  Kupferman because that claim can only be brought against
was concealed is the absence of any medical support for the
                                                                  law enforcement officers. (Dkt. 55 at 12.) Plaintiff, citing no
charge that she caused Annie's death by SBS. (Id. ¶¶ 150, 135
                                                                  legal authority, argues that the Second Circuit's holding in
(asserting that charge of SBS was “entirely ... unsupportable
                                                                  Russo should be extended to non-law-enforcement officials.
by any medical science,” that the “there was no evidence,
                                                                  (Dkt. 66 at 19.) Plaintiff also argues that as long as the
and no reasonable basis to believe, that plaintiff had any time
                                                                  defendant acted under color of state law, that defendant
 *624 engaged in any conduct which could have caused or
                                                                  is subject to an unreasonably prolonged detention claim
contributed to Annie's injuries and death,” and that “there
                                                                  recognized by the court in Russo. The Court disagrees
was no clinical or diagnostic medical evidence to support
                                                                  with Plaintiff's overly expansive and unsupported reading of
a finding of SBS [based on Annie's condition].” (emphasis
                                                                  Russo.
added)).) Although the Amended Complaint is not a model
of clarity, the Court infers that Plaintiff's unreasonably
                                                                  In Russo, the Second Circuit specifically stated that a
prolonged detention claim is based on the allegation that
                                                                  plaintiff has a right to be free from prolonged detention
the City Defendants knew from conversations with, or
                                                                  “stemming from law enforcement officials' mishandling or
information provided by, the Medical Center Defendants that
                                                                  suppression of exculpatory evidence....” See Russo, 479 F.3d
there was no medical support for the conclusion that Annie
                                                                  at 205 (emphasis added). Indeed, all three prongs of the
died from SBS or that earlier medical intervention could
                                                                  test for determining whether an unreasonably prolonged
have prevented her death—conclusions that were central
                                                                  detention has occurred expressly references conduct by a
to the case against Plaintiff—and that the City Defendants
                                                                  law enforcement officer. See id. There is nothing in Russo
concealed this information for over four years while Plaintiff
                                                                  or any case applying Russo that suggests that non-State
remained in prison. At this stage of the litigation, the Court
                                                                  individuals or entities can be held liable for unreasonably
takes these allegations as true—i.e., that there was definitive
                                                                  prolonged detention. See, e.g., Jackson v. City of New
and conclusive exculpatory evidence—and finds that Plaintiff
                                                                  York, 29 F.Supp.3d 161, 178 (E.D.N.Y. 2014) (“Russo
has adequately pled the third element of her unreasonably
                                                                  has been narrowly construed to involve situations where
prolonged detention claim. 44                                     a law enforcement official has mishandled or suppressed
                                                                  readily available exculpatory evidence....”); Harewood v.
                                                                  Braithwaite, 64 F.Supp.3d 384, 401–03 (E.D.N.Y. 2014);


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           42
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 109 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422

Thompson v. City of New York, 603 F.Supp.2d 650, 656             which can be taken away so long as procedural due process
(S.D.N.Y. 2009); Wilson v. City of New York, 480 Fed.Appx.       is observed.”).
592, 594–95 (2d Cir. 2012) (summary order); Nelson v.
Hernandez, 524 F.Supp.2d 212, 224–25 (E.D.N.Y. 2007). Nor         **27 The Court interprets Plaintiff's due process claim,
does Plaintiff cite any such case law.                           set forth in her seventh cause of action, to be based on
                                                                 the alleged (1) concealment of exculpatory evidence, i.e., a
 *625 Accordingly, the Medical Center Defendants' motion         Brady violation (Am. Compl. ¶¶ 232–233), (2) fabrication of
to dismiss Plaintiff's unreasonably prolonged detention claim    evidence (id.), (3) failure to investigate (Am. Compl. ¶ 235),
as to them is granted in its entirety.                           (4) violation of the right to a speedy trial (Am. Compl. ¶ 234),
                                                                 and (5) violation of the right to be treated with dignity during
                                                                 her pretrial detention (¶ 236). While Plaintiff does not clearly
X. DUE PROCESS                                                   articulate which due process claims are procedural and which
 [71] Under the Due Process Clause of the Fourteenth             are substantive, the Court interprets the first two claims,
Amendment, no State shall “deprive any person of life,
                                                                 regarding the mishandling of evidence, to be procedural 45 ,
liberty, or property without due process of law.” U.S. Const.
                                                                 and the others to be substantive.
amend. XIV, § 1. This prohibition applies to municipalities.
See Horvath v. Westport Library Ass'n, 362 F.3d 147, 151
                                                                 45
(2d Cir. 2004) (stating that the Fourteenth Amendment due               “The Supreme Court has never definitively
process right applies only to government entities whose action          held whether Brady is based on substantive or
may be fairly attributed to the State).                                 procedural due process. Nevertheless, it seems
                                                                        clear that it is a procedural due process aspect of
 [72]     [73]     [74]    [75] The Due Process Clause was              the criminal defendant's right to a fair trial.” Martin
“intended to secure the individual from the arbitrary exercise          A. Schwartz, The Supreme Court's Unfortunate
of the powers of government.” Daniels v. Williams, 474 U.S.             Narrowing of the Section 1983 Remedy for Brady
327, 331, 106 S.Ct. 662, 88 L.Ed.2d 662 (1986) (quoting                 Violations, Champion, May 2013 at 58, 59. As
Hurtado v. California, 110 U.S. 516, 527, 4 S.Ct. 292,                  for Plaintiff's fabrication of evidence claim, it
28 L.Ed. 232 (1884)). Procedural due process requires that              is unclear whether Plaintiff characterizes it as
government action depriving an individual of substantial                a procedural or substantive due process claim.
interest in life, liberty, or property “be implemented in               (See Dkt. 66 at 20 (“Dr. Kupferman's actions [of
a fair manner.” United States v. Salerno, 481 U.S. 739,                 fabricating evidence, inter alia,] deprived Plaintiff
746, 107 S.Ct. 2095, 95 L.Ed.2d 697 (1987). Substantive                 of the right to a fair trial under the doctrine of
due process, as recognized by the Supreme Court, bars                   procedural due process.” (emphasis added)); but
“certain government actions regardless of the fairness of               see Dkt. 61 at 24–25 (first laying out the law
the procedures used to implement them,” in order to                     of substantive due process and then immediately
“prevent governmental power from being used for purposes                following it with a discussion of Plaintiff's
of oppression.” Daniels, 474 U.S. at 331, 106 S.Ct. 662                 claim of fabrication of evidence, among other
(citation and quotations marks omitted); McClary v. O'Hare,             claims).) Regardless, courts in this Circuit have
786 F.2d 83, 88 (2d Cir. 1986). “In other words, while a                characterized the right to be protected against the
procedural due process claim challenges the procedure by                deprivation of liberty based on fabricated evidence
which [deprivation of liberty] is effected, a substantive due           as a procedural due process issue. See Coffey, 221
process claim challenges the ‘fact of the [deprivation’] itself.”       F.3d at 348–49 (the use of fabricated evidence
See Southerland v. City of New York, 680 F.3d 127, 142 (2d              amounts to a deprivation of liberty without due
Cir. 2012) (alteration in original omitted) (differentiating a          process); see also Jean–Laurent v. Bowman, No.
procedural due process claim from a substantive due process             12-cv-2954, 2014 WL 4662221, at *12 (E.D.N.Y.
claim); see also Kerry v. Din, ––– U.S. ––––, 135 S.Ct.                 Jul. 7, 2014); Zachary v. City of Newburgh, 13–
2128, 192 L.Ed.2d 183 (2015) (“[T]here are two categories               cv–5737, 2014 WL 1508705, at *4–5 (S.D.N.Y.
of implied rights protected by the Due Process Clause: really           Apr. 1, 2014) (dismissing plaintiff's substantive due
fundamental rights, which cannot be taken away at all absent            process claim but finding that plaintiff alleged a
a compelling state interest; and not-so-fundamental rights,             procedural due process claim based on fabricated
                                                                        evidence); Maldonado v. City of New York, No. 11-


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           43
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 110 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422

       cv-3514, 2014 WL 787814, at *12 (S.D.N.Y. Feb.              [81]     [82] The Supreme Court held that a prosecutor
       26, 2014) (dismissing plaintiff's substantive due          violates a criminal defendant's due process right when
       process claim but noting that plaintiff's fabrication      the prosecutor fails to disclose favorable material to the
       of evidence claims may proceed “via the Fourth             defendant, “irrespective of the good faith or bad faith of
       Amendment and the procedural component of the              the prosecution.” Brady, 373 U.S. at 87, 83 S.Ct. 1194; see
       Fourteenth Amendment's Due Process Clause”);               also Poventud v. City of New York, 750 F.3d 121, 155 (2d
       Pinter v. City of New York, 976 F.Supp.2d 539,             Cir. 2014) (“[T]he constitutional right defined by Brady ...
       576 (S.D.N.Y. 2013) (recognizing a separate                is the criminal defendant's procedural due process right to
       “fabrication-based due process claim”).                    the disclosure of ‘evidence that is material to his guilt or
                                                                  punishment.’ ”) (quoting Cone v. Bell, 556 U.S. 449, 469, 129
    *626 A. Procedural Due Process                                S.Ct. 1769, 173 L.Ed.2d 701 (2009)). Police officers also “can
 [76] [77] A procedural due process violation occurs when be held liable for Brady due process violations under § 1983
the government deprives a person of a protected life, liberty,    if they withhold exculpatory evidence from prosecutors.”
or property interest without first providing notice and an        Bermudez v. City of New York, 790 F.3d 368, 376 n.4 (2d Cir.
opportunity to be heard. See B.D. v. DeBuono, 130 F.Supp.2d       2015). *627 Once a police officer turns over exculpatory
401, 432–33 (S.D.N.Y. 2000). “To determine whether a              evidence to the prosecutor, that officer satisfies his obligations
Section 1983 due process claim is plausibly alleged, the Court    under Brady. Walker v. City of New York, 974 F.2d 293, 299
evaluates the sufficiency of the allegations with respect to      (2d Cir. 1992) (“It is appropriate that the prosecutors, who
the liberty or property interest alleged and the process due      possess the requisite legal acumen, be charged with the task of
before deprivation of that interest.” Norton v. Town of Islip, 97 determining which evidence constitutes Brady material that
F.Supp.3d 241, 266 (E.D.N.Y. 2015); see also Ciambriello,         must be disclosed to the defense.”); see also Blake v. Race,
292 F.3d at 313.                                                  487 F.Supp.2d 187, 215–16 (E.D.N.Y. 2007) (noting that the
                                                                  Second Circuit had extended the Brady obligations to police
 [78] [79] [80] Here, Plaintiff has asserted Section 1983 officers in that they are required to turn exculpatory evidence
due process claims that are often referred to as fair trial       over to the prosecutors).
claims. “A fair trial claim is a civil claim for violations of
a criminal defendant's Fourteenth Amendment due process            [83]     [84] “A classic Brady violation contains three
rights.” Fappiano v. City of New York, 640 Fed.Appx. 115,         elements: ‘The evidence at issue must be favorable to the
118 (2d Cir. 2016) (citing Ramchair v. Conway, 601 F.3d           accused, either because it is exculpatory, or because it is
66, 73 (2d Cir. 2010)). A defendant's right to a fair trial is    impeaching; that evidence must have been suppressed by
violated when exculpatory evidence is withheld, i.e., when        the State, either willfully or inadvertently; and prejudice
a Brady violation occurs (see Brady v. Maryland, 373 U.S.         must have ensued.’ ” Fappiano v. City of New York, 640
83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963)), and also when an       Fed.Appx. 115, 118 (2d Cir. 2016) (summary order) (quoting
officer forwards fabricated evidence to prosecutors, Ricciuti,    United States v. Rivas, 377 F.3d 195, 199 (2d Cir. 2004)).
124 F.3d at 130. “A plaintiff need not have gone to a full        “To establish prejudice, a plaintiff must show the evidence
trial on the merits in order to have an actionable Section 1983   was material; i.e., whether the ‘evidentiary suppression
claim based on the denial of a fair trial.” Marom v. City of New  undermines confidence in the outcomes of the trial.’ ” Id. at
York, No. 15-CV-2017, 2016 WL 916424, at *9 (S.D.N.Y.             118 (quoting Leka v. Portuondo, 257 F.3d 89, 104 (2d Cir.
Mar. 7, 2016); see Ricciuti, 124 F.3d at 127 (plaintiffs who      2001)).
brought a Section 1983 claim for right to a fair trial had their
criminal charges dismissed pretrial).                              [85] Here, Plaintiff has sufficiently pled her Brady violation
                                                                  claim against Dets. Degnan, Moser, Phelan, and Heffernan,
 **28 The Court finds that Plaintiff has adequately alleged       Dr. Landi, and Dr. Kupferman. 46 The Amended Complaint
fair trial claims against Dets. Degnan, Moser, Phelan, and        states that “the Officer Defendants failed to ... disclose
Heffernan, Dr. Landi, and the Medical Center Defendants.          evidence inconsistent with plaintiff's guilt, did not document
                                                                   or inform the district attorney's office of exculpatory
                                                                   evidence, [and] falsely reported facts in reports and
                  1. Brady violation claim                         search warrant affidavits.” (Am. Compl. ¶ 178 (emphasis
                                                                   added).) Plaintiff also alleges that Defendants “maliciously



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           44
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 111 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422

concealed material exculpatory evidence” (Am. Compl. ¶           evidence fabrication serves to both improperly charge and/
233 (emphasis added)), and that prejudice ensued because         or arrest a plaintiff as well as unfairly try him, the Coffey
it resulted in her arrest (Am. Compl. ¶ 238). In addition, as    violation, in its essence, involves aspects of both the Fourth
previously discussed, the Amended Complaint describes the        Amendment and procedural due process.”); Myers v. Cnty.
nature of this exculpatory evidence as relating to the false     of Nassau, 825 F.Supp.2d 359, 367 (E.D.N.Y. 2011) (noting
conclusions of Dr. Landi and/or Dr. Kupferman regarding the      that when a police officer turned over fabricated evidence to
causes of Annie's death, which implicated Plaintiff and her      the prosecutor, such conduct can be redressed, not as a Brady
husband in their daughter's death. (Id. ¶¶ 150, 152, 164.)       violation, but as a deprivation of liberty on the basis of false
                                                                 and fabricated evidence).
46
       Plaintiff's due process claim under Brady is
       distinct from her malicious prosecution claim.            47     Specifically, Plaintiff alleges that Defendants
       See Fappiano, 640 Fed.Appx. at 120–21                            “created and fabricated evidence to create the
       (differentiating plaintiff's malicious prosecution               appearance of probable cause to believe that
       claim from his “fair trial” claim stemming from                  plaintiff had abused her daughter[,] ... [and]
       defendants alleged Brady violation); Alexander v.                developed and cultivated witnesses to testify
       McKinney, 692 F.3d 553, 556–57 (7th Cir. 2012)                   falsely....” (Am. Compl. ¶ 233.)
       (listing the elements of a malicious prosecution           [87] To state a claim of fabrication of evidence, a plaintiff
       claim and the elements of a due process claim under       must allege that “an (1) investigating official (2) fabricat[ed]
       Brady, and identifying lack of probable cause as a        information (3) that is likely to influence a jury's verdict, (4)
       requirement only of the former).                          forwards that information to prosecutors, and (5) the plaintiff
                                                                 suffers a deprivation of life, liberty, or property as a result.”
                                                                 Garnett v. Undercover Officer C0039, 838 F.3d 265, 280 (2d
              2. Fabrication of Evidence claim
                                                                 Cir. 2016).
 **29 [86] Separate from her malicious prosecution claim,
Plaintiff alleges a procedural due process violation based on
Defendants' alleged fabrication of evidence. (See Am. Compl.                        a) The City Defendants
        47
¶ 233.)      The claim of denial of the right to a fair trial
due to fabricated evidence stems from the Sixth Amendment         [88] The City Defendants assert that Plaintiff's fabrication of
and the Due Process clauses of the Fifth, Sixth, Fourteenth      evidence claims should be dismissed for three reasons: (1)
Amendments of the U.S. Constitution. See Holbrook v. Flynn,      none of the City Defendants could have possibly fabricated
475 U.S. 560, 106 S.Ct. 1340, 89 L.Ed.2d 525 (1986); Zahrey      the SBS medical evidence, and the Complaint does not
v. City of New York, No. 98-4546, 2009 WL 1024261, at *16        credibly allege that Dr. Landi “fabricated” evidence of SBS;
(S.D.N.Y. Apr. 15, 2009) (characterizing plaintiff's right to    (2) ADA Bishop is absolutely immune from the claims; and
a fair trial claim as an action for violation of his right to    (3) the claims are time-barred, because Plaintiff was always
procedural *628 due process rooted in the Fifth, Sixth, and      aware of her theory that Annie died from a genetic disorder
Fourteenth Amendments). Fabrication of evidence constitutes      and not from any action taken by Plaintiff or her husband.
a violation of this right to a fair trial. Coffey, 221 F.3d at   (Dkt. 59 at 27–28.) Plaintiff provides a somewhat haphazard
344 (“[T]here is a constitutional right not to be deprived       analysis in response and argues, “[Det.] Degnan states ‘that
of liberty as a result of the fabrication of evidence by a       he was informed by Dr. Landi that earlier medical attention
government officer acting in an investigatory capacity, at       for the complainant could have resulted in the complainant's
least where the officer foresees that he himself will use the    survival, and that the lack of immediate medical attention
evidence with a resulting deprivation of liberty.”); Brandon     contributed to the complainant's death’ .... Whether such
v. City of New York, 705 F.Supp.2d 261, 276 (S.D.N.Y. 2010)      a statement was fabricated is discoverable.” (Dkt. 61 at
(noting that the Second Circuit has permitted “claims for        25 (citing Plaintiff's Exhibit B, Criminal Court Complaint
both malicious prosecution and a denial of his right to trial    in People v. Ying Li )). Notwithstanding Plaintiff's cursory
based on the same alleged fabrication of evidence”) (citing      response to the City Defendants' arguments, the Court
Ricciuti, 124 F.3d at 130–31); see also Zahrey, 2009 WL          finds that Plaintiff has adequately alleged a plausible claim
1024261, at *8 n.14 (S.D.N.Y. Apr. 15, 2009) (“Because



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           45
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 112 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422

of fabrication of evidence against Dets. Degnan, Moser,               56 at 10), the Court disagrees, given the numerous allegations
Heffernan, and Phelan, and Dr. Landi.                                 of fabrication of evidence and Dr. Kupferman's alleged failure
                                                                      to consider Annie's lab results that were consistent with
Although Plaintiff fails to identify the relevant paragraphs          metabolic bone disease. (See Am. Compl. ¶¶ 122, 145, 146,
of the Amended Complaint, except for Paragraph 233, the               150, 178, 232, 233.) Even though, as the Medical Center
Amended Complaint does contain allegations of fact that               Defendants point out, the Amended Complaint does not
support her fabrication of evidence claim with regard to              specifically mention the Fifth Amendment, the Court finds
these City Defendants. (See Am. Compl. ¶¶ 145, 146, 150,              that the factual allegations in the complaint have given the
160, 178.) Specifically, Plaintiff alleges that Det. Degnan           Medical Center Defendants sufficient notice of this claim. 49
signed the criminal court complaint in spite of his knowing
that its content was not true (Am. Compl. ¶ 145), that                49     The Medical Center Defendants also assert that
Plaintiff was arraigned based on the fabricated information
                                                                             even assuming that Dr. Kupferman diagnosed
Defendants forwarded to the District Attorney's Office (Am.
                                                                             Annie with SBS and that she failed to
Compl. ¶ 146), and that Defendants “falsely reported facts
                                                                             consider alternative causes for Annie's death,
in reports and search warrant affidavits, and fabricated oral
                                                                             Dr. Kupferman cannot be liable for violating
statements of witnesses.” (Am. Compl. *629 ¶ 178.) 48                        Plaintiff's right to a fair trial because Plaintiff's
Plaintiff also alleges that Dr. Landi swore under oath in the                indictment was based on her failure to seek timely
criminal complaint that had Annie received medical care                      medical attention and not based on Dr. Kupferman's
sooner, she could have survived—a fact that was, according
                                                                             opinions on the cause of Annie's death. (Dkt. 56
to the Complaint, “false, misleading, and perjurious, and
                                                                             at 10.) The Court this argument unpersuasive as it
entirely unsupported ... by any medical science....” (Am.
                                                                             is plausible that Dr. Kupferman's conclusion that
Compl. ¶ 150.) At this stage of the litigation, the Court
                                                                             Annie died of SBS proximately caused Plaintiff's
takes these allegations as true—i.e., that the content of the                indictment for failure to seek medical attention
criminal complaint, reports, and search warrant affidavits                   sooner.
contained false information that certain City Defendants
knowingly provided and/or swore to—and finds that Plaintiff
has adequately pled her fabrication of evidence claim against          3. Statute of Limitations With Respect to Fair Trial Claims
Dets. Degnan, Moser, Heffernan, and Phelan, and Dr. Landi.
                                                                      Having found that Plaintiff adequately pled both her Brady
48                                                                    violation and fabrication of evidence claim against the City
        As previously discussed, because the Amended
                                                                      Defendants and the Medical Center Defendants, the Court
        Complaint does not allege direct involvement by all
                                                                      turns to those Defendants' argument that these claims are
        Defendants in the investigation of Plaintiff's case,
                                                                      time-barred (see Dkt. 59 at 28). The City Defendants contend
        these group pleadings are insufficient in themselves
                                                                      that Plaintiff's fair trial claim accrued at the time of her
        to state a fabrication of evidence claim as to those
                                                                      arrest because “she was always aware of her theory that
        City Defendants as to whom there are no specific
                                                                      her baby died from a genetic disorder and not any action
        allegations of involvement.
                                                                      taken by plaintiff or her husband.” (Id.) In response to this
                                                                      argument, Plaintiff simply states, without citing any legal
              b) The Medical Center Defendants                        authority, that her procedural due process claim is not time
                                                                      barred because “Federal equitable tolling standards should
 **30 [89] As previously discussed (see supra Sections                apply.” (Dkt. 61 at 25.) Plaintiff makes no other argument.
X.A.1), Plaintiff has alleged that Dr. Kupferman ignored              Notwithstanding Plaintiff's inadequate response, the Court
evidence suggesting that Annie's death was not caused by              finds the City Defendants' argument unpersuasive.
SBS and provided false information to Dr. Landi, who based
her conclusions on that false information.                             [90] [91] Fabrication of evidence claims accrue “when the
                                                                      plaintiff learns that evidence was fabricated and an injury
Although the Medical Center Defendants argue that “the                was *630 caused by the fabrication.” Carr v. City of New
[Amended] Complaint does not contain an allegation                    York, No. 11–Civ–6982, 2013 WL 1732343, at *6 (S.D.N.Y.
regarding violation of plaintiff's right to a fair trial” (see Dkt.   Apr. 19, 2013) (“[P]laintiff arguably learned of the alleged



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             46
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 113 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422

fabrication as soon as the criminal complaint was filed and        As for Plaintiff's Brady violation claim, the Court cannot
certainly no later than when [the defendant] took the stand at     assess when it was that the claim could have plausibly
[ ] trial....”); see also Garnett v. Undercover Officer C0039,     accrued because Plaintiff does not specifically allege
No. 13-cv-7083, 2015 WL 1539044, at *4 (S.D.N.Y. Apr. 6,           what exculpatory evidence the City Defendants concealed.
2015) (“[A fabrication of evidence] claim accrues when the         However, because the City Defendants have the burden of
officer forwards the false information to the prosecutors.”).      establishing that the statute of limitations has expired, and in
Because the statute of limitations is an affirmative defense,      light of the cursory argument put forth by the City Defendants,
“[t]he burden is on the defendant to establish when a federal      the Court denies the City Defendants' motion to dismiss
claim accrues.” Gonzalez v. Hasty, 651 F.3d 318, 322 (2d Cir.      Plaintiff's fair trials claims on statute of limitations grounds
2011).                                                             with respect to Dets. Degnan, Moser, Phelan, Heffernan, and
                                                                   Dr. Landi. For the reasons previously discussed, the Medical
 **31 [92] Here, the Court finds that the City Defendants          Center Defendants' motion to dismiss Plaintiff's fair trials
have not established that Plaintiff knew all along that she had    claims against them is also denied.
Brady violation and fabrication of evidence claims simply
because she believed in her innocence; the City Defendants'
contrary assertion is too sweeping. At a January 2, 2013              B. Substantive Due Process
status conference, Plaintiff learned that ADA Bishop moved          [93]     [94]     [95]     [96] “[D]ue process protection in the
to dismiss the criminal charges against Plaintiff because Dr.      substantive sense limits what the government may do in
Kupferman informed ADA Bishop that Annie's brain injuries          both its legislative, and its executive capacities....” Cnty. of
were so severe that immediate medical intervention would           Sacramento v. Lewis, 523 U.S. 833, 845, 118 S.Ct. 1708,
likely not have saved her. (See Dkt. 63 at Ex. F at ECF            140 L.Ed.2d 1043 (1998) (citing Griswold v. Connecticut,
6.) Therefore, it is plausible to infer that in January 2013       381 U.S. 479, 85 S.Ct. 1678, 14 L.Ed.2d 510 (1965) and
Plaintiff specifically learned that she might have a fabrication    *631 Rochin v. California, 342 U.S. 165, 72 S.Ct. 205,
of evidence claim against the City Defendants based on             96 L.Ed. 183 (1952)). “The protections of substantive due
Dr. Landi's earlier contrary assessment of how Plaintiff was       process have for the most part been accorded to matters
responsible for Annie's death, in part, because Plaintiff failed   relating to marriage, family, procreation, and the right to
to get medical attention for her daughter quickly enough. See      bodily integrity.” Albright v. Oliver, 510 U.S. 266, 273, 114
Mitchell v. Home, 377 F.Supp.2d 361, 373 (S.D.N.Y. 2005)           S.Ct. 807, 127 L.Ed.2d 114 (1994). “[C]riteria to identify
(“[A] fair trial claim premised on fabrication of evidence         what is fatally arbitrary differ depending on whether it is
accrues when the plaintiff learns or should have learned that      legislation or a specific act of a governmental officer that is at
the evidence was fabricated and such conduct causes the            issue.” Cnty. of Sacramento, 523 U.S. at 845, 118 S.Ct. 1708.
claimant some injury[.]”) (citing Veal v. Geraci, 23 F.3d 722,     “[F]or executive action to violate substantive due process, it
724–25 (2d Cir. 1994)); see also Bailey v. City of New York,       must be so egregious, so outrageous, that it may fairly be said
                                                                   to shock the contemporary conscience.” Bolmer v. Oliveira,
79 F.Supp.3d 424, 444 (E.D.N.Y. 2015) (same). 50
                                                                   594 F.3d 134, 142 (2d Cir. 2010) (citation and quotations
                                                                   marks omitted). “It is not enough that the government act
50     This conclusion is not inconsistent with the Court's        [was] ‘incorrect or ill-advised[.]’ ” Cox v. Warwick Valley
       finding that the fact that Plaintiff might not have         Cent. Sch. Dist., 654 F.3d 267, 275 (2d Cir. 2011) (quoting
       known until long after her arrest that there was            Kaluczky v. City of White Plains, 57 F.3d 202, 211 (2d Cir.
       evidence that could have supported her claim                1995)). “Only the most egregious official conduct can be
       of innocence—such as Dr. Kupferman's contrary               said to be arbitrary in the constitutional sense and therefore
       conclusion about the preventability of Annie's              unconstitutional.” Id. (citation and quotation marks omitted).
       death—did not warrant equitable tolling. See supra
       at Section IV.B. In analyzing specifically the
       accrual of a fabrication of evidence claim, when
                                                                                       1. Failure to Investigate
       Plaintiff learned of the alleged fabricated evidence
       is the triggering date, but not so for a claim of false     Against the Medical Center Defendants and Dr. Landi,
       arrest or malicious prosecution.                            Plaintiff asserts a claim best characterized as a claim of
                                                                   failure to investigate, in violation of Plaintiff's substantive due



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               47
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 114 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422

process rights. (See Am. Compl. ¶ 235; see also Dkt. 66 at
20.) 51 More specifically, this claim is based on the argument      [97] [98] “The right [to be free from arbitrary government
that the Medical Center Defendants and Dr. Landi failed to         action,] to the extent it exists, is the right to be free of
“exhaust all possibilities” before rendering an SBS diagnosis,     arbitrary *632 government action that infringes a protected
and therefore violated Plaintiff's liberty. (See Dkt. 66 at 20–    right.” O'Connor v. Pierson, 426 F.3d 187, 200 n. 6 (2d Cir.
21; Am. Compl. ¶ 238 (“Defendants' conduct precipitated and        2005). Here, Plaintiff does not provide adequate legal support
caused the sequence of events that ultimately resulted in the      for her assertion of a substantive due process right to have
deprivation of plaintiff's liberty....”).)                         investigating officials “exhaust all possibilities” that could
                                                                   have explained the cause of Annie's death before concluding
51                                                                 that it was SBS. (See Dkt. 66 at 20–21.) 52 Moreover, even
       The City Defendants interpret Paragraph 235 of
                                                                   though Plaintiff attempts to distinguish her substantive due
       the Amended Complaint as stating a claim of
                                                                   process claim from her Fourth Amendment claims, Plaintiff's
       professional malpractice, and argues that “such a
                                                                   failure to investigate claim, at the end of the day, is based
       claim is not cognizable under § 1983.” (Dkt. 59
                                                                   on her substantive due process right to be free of prosecution
       at 28–29; id. at 26 (“For good measure, [Plaintiff]
       appears to include a professional malpractice claim         and arrest without probable cause. 53 Cf. Campbell, 2000 WL
       of sorts against defendants Landi, Kupferman                194815, at *3 (“allegations of an officer's failure to investigate
       and FHMC....”).) This is a misunderstanding of              are considered under the rubric of false imprisonment, false
       Plaintiff's allegation. A more suitable reading of          arrest, or malicious prosecution.”). This is evidenced by
       Plaintiff's allegation in Paragraph 235 would be            Plaintiff's own brief and the Amended Complaint, which
       that it is touching on the “professional judgment”          both state that Defendants' failure to investigate “effectuated
       standard that is discussed in the context of                Plaintiff's arrest.” 54 (Dkt. 66 at 22.)
       substantive due process claims. The Supreme
       Court has articulated this “professional judgment”          52      In her MOL, Plaintiff argues that, “Plaintiff
       standard in Youngberg v. Romeo, 457 U.S. 307, 102
                                                                           properly pleads that [the Medical Center]
       S.Ct. 2452, 73 L.Ed.2d 28 (1982). The Supreme
                                                                           Defendants failed to exhaust all possibilities
       Court held in Youngberg that State officials
                                                                           before rendering an SBS diagnosis and adopted
       are liable for treatment decisions concerning
                                                                           an improper burden shifting presumption that
       involuntarily committed mental health patients
                                                                           presumes subdural hemorrhaging is caused by
       only if the officials' decisions were “such a
                                                                           abuse. (FAC ¶¶ 122, 160, 208, 235, 257)....
       substantial departure from accepted professional
                                                                           Kupferman's actions shocked the conscious [sic]
       judgment, practice, or standards as to demonstrate
                                                                           because Plaintiff had the right to liberty protected
       that the person responsible actually did not base the
                                                                           under the Fifth Amendment and Kupferman and
       decision on such a judgment.” Id. at 323, 102 S.Ct.
                                                                           FHMC acted ‘so outrageous [sic], that it may fairly
       2452 (citation and quotation marks omitted).
                                                                           be said to shock the contemporary conscience.’
 **32 Both groups of Defendants contend that all of                        ” (Dkt. 66 at 20–21 (citation omitted).) Plaintiff
Plaintiff's substantive due process claims are solely based on             cites to one Middle District of Pennsylvania case,
Plaintiff's Fourth Amendment claims of false arrest, malicious             Isbell v. Bellino, 983 F.Supp.2d 492 (M.D.P.A.
abuse of process, and conspiracy, and thus are duplicative                 2012), but does not discuss the case. Setting aside
of her Fourth Amendment claims and should be dismissed.                    the fact that this case is not Second Circuit law,
(See Dkt. 55 at 14; Dkt. 56 at 10; Dkt. 59 at 26.) Plaintiff               Isbell does not even support a finding that the
responds that “the Fourth Amendment does not ‘cover a cause                protection of substantive due process creates an
of action for government abuse of process in the investigation             obligation for a government official to follow
or pursuit of a suspect’, and that she therefore has a separate,           alternative investigatory paths. Indeed, the court
standalone substantive due process claim against certain                   in Isbell concluded that where the plaintiff went
Defendants for failing to investigate other explanations for               “to the emergency room with an infant suffering
Annie's death before concluding that she died from SBS. (Dkt.              from subdural hematomas, retinal hemorrhaging,
66 at 20 (citing Russo v. City of Hartford, 184 F.Supp.2d 169,             reinoschisis, and rib fractures ... [and] the injuries
184 (D. Conn. 2002)).)                                                     were later revealed to have been caused by a



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             48
        Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 115 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422

       Vitamin D deficiency and congenital rickets,” the                deprivation of plaintiff's liberty....” (Am. Compl. ¶
       defendant's child abuse diagnosis did not shock                  238.)
       the conscience. Id. at 500. The Isbell court also          **33 *633 “As a general matter, [the U.S. Supreme
       explained that “mere negligence or deliberate             Court] has always been reluctant to expand the concept
       indifference on the part of the Defendants [under         of substantive due process because the guideposts for
       Third Circuit law was] insufficient to support a          responsible decisionmaking in this unchartered area are
       substantive due process claim.” Id. at 499–500.           scarce and open-ended.” Albright, 510 U.S. at 271–72, 114
53                                                               S.Ct. 807 (citing Collins v. Harker Heights, 503 U.S. 115, 112
       The Court is not persuaded by Plaintiff's reliance
                                                                 S.Ct. 1061, 117 L.Ed.2d 261 (1992)). The Supreme Court has
       on Russo v. City of Hartford, 184 F.Supp.2d
                                                                 instructed that “[w]here a particular Amendment ‘provides an
       169 (D. Conn. 2002) in attempting to distinguish
                                                                 explicit textual source of constitutional protection’ against a
       her substantive due process failure-to-investigate
                                                                 particular sort of government behavior, ‘that Amendment, not
       claim from her Fourth Amendment claims. In
                                                                 the more generalized notion of substantive due process,’ must
       Russo, the court stated, “[W]hile claims arising
                                                                 be the guide for analyzing these claims.” Id. at 273, 114 S.Ct.
       from a plaintiff's arrest and prosecution would
                                                                 807 (quoting Graham v. Connor, 490 U.S. 386, 395, 109 S.Ct.
       fall within the scope of the Fourth Amendment,
                                                                 1865, 104 L.Ed.2d 443 (1989) and holding that substantive
       that Amendment would not cover a cause of
                                                                 due process cannot afford plaintiff relief when the plaintiff
       action for government abuse of process in the
                                                                 “ask[ed] [the Supreme Court] to recognize a substantive right
       investigation or pursuit of a suspect.” Id. at 184.
                                                                 under the Due Process Clause of the Fourteenth Amendment
       However, the plaintiff in Russo specifically argued
                                                                 to be free from criminal prosecution except upon probable
       that “allegations of a conspiracy to discredit him,
                                                                 cause”). In light of this guidance and given the plain overlap
       jeering after his arrest, and continued harassment
                                                                 between Plaintiff's substantive due process claim alleging a
       state a claim for substantive due process.” Id. It
                                                                 failure to investigate and her Fourth Amendment claims, the
       also appears that the plaintiff in Russo alleged
                                                                 Court finds that, to the extent Plaintiff has a viable failure
       injury besides his arrest and prosecution that
       was caused by the defendant's violation of his            to investigate claim 55 , it falls under the Fourth Amendment
       substantive due process rights. Id. (“Supporting          rubric. Here, Plaintiff's claim of failure to investigate, as a
       his substantive due process cause of action, Russo        practical matter, will be subsumed by all of her other Section
       claims that the [defendants] conspired to ruin            1983 claims.
       Russo's credibility....”). In contrast, the sole injury
       Plaintiff alleges here relating to her substantive due    55     Whether the alleged failure to investigate gives
       process violation claim is deprivation of liberty,               rise to a constitutional claim is far from clear.
       i.e., her arrest and incarceration. (See Am. Compl.              Courts have explained that failure to pursue a
       ¶ 238.)                                                          particular investigative path does not give rise
54                                                                      to an independent due process claim apart from
       The overlap between Plaintiff's substantive due
                                                                        claims of false arrest, malicious prosecution, or
       process failure to investigate and her Fourth
                                                                        violation of right to a fair trial. See, e.g., Blake
       Amendment claims is further evidenced by the
                                                                        v. Race, 487 F.Supp.2d 187, 212 n.18 (E.D.N.Y.
       Due Process section of the Amended Complaint,
                                                                        2007) (rejecting an independent due process claim
       which begins with a paragraph stating, “By the
                                                                        of failure to investigate and finding the allegations
       conduct and actions described above, defendants ...
                                                                        of failure to investigate should be regarded as part
       violat[ed] rights secured to plaintiff by the
                                                                        of plaintiff's false arrest and malicious prosecution
       Constitution of the United States ... including, but
                                                                        claims); Stokes v. City of New York, No. 5-
       not limited to, Plaintiff's Fourth and Fourteenth
                                                                        CV-0007, 2007 WL 1300983, at *6 (E.D.N.Y.
       Amendment rights.” (Am. Compl. ¶¶ 231, 238)
                                                                        May 3, 2007) (“[I]t is well-settled that there is no
       and closes with, inter alia, a paragraph that states,
                                                                        independent claim for a police officer's purported
       “Defendants' conduct precipitated and caused the
                                                                        failure to investigate; rather, such allegations are
       sequence of events that ultimately resulted in the
                                                                        considered, to the extent they are relevant, within
                                                                        the framework of claims for false arrest, false



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          49
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 116 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422

       imprisonment, or malicious prosecution.”); Newton            **34 [102] The City Defendants do not discuss Plaintiff's
       v. City of New York, 566 F.Supp.2d 256, 278                 speedy trial claim in their briefing. In any event, the Court
       (S.D.N.Y. 2008) (“[T]here is no constitutional right        finds that Plaintiff's allegations that Defendants sought to
       to an adequate investigation. Accepting [plaintiff's]       use her as a “bargaining chip” to obtain a guilty plea from
       allegations as true, his rights were violated as a          her husband, coupled with the four-year delay in her case
       result of the malicious prosecution, not the failure        being resolved and her case being dismissed shortly after
       to investigate.”); McCaffrey v. City of New York,           her husband's conviction, is sufficient to state a speedy trial
       No. 11-cv-1636, 2013 WL 494025, at *5 (S.D.N.Y.             claim as to the City Defendants who were involved in her
       Feb. 7, 2013) (“[A] ‘failure to investigate’ is not         prosecution.
       independently cognizable as a stand-alone claim.”).
                                                                   Accordingly, the Court denies the City Defendants' motion
Accordingly, both the City Defendants' and the Medical
                                                                   to dismiss Plaintiff's speedy trial claim as to Dets. Degnan,
Center Defendants' motions to dismiss Plaintiff's substantive
                                                                   Moser, Phelan, Heffernan, and Dr. Landi, but grants the
due process claim based on a failure to investigate are granted.
                                                                   Medical Center Defendants' motion to dismiss this claim as
                                                                   to them.

                       2. Speedy Trial

 [99] Plaintiff also alleges that she was denied a speedy trial,         3. Unconstitutional Conditions of Confinement
in violation of her right under the speedy trial clause of
                                                                    [103] Plaintiff also alleges that certain conditions of
the Sixth Amendment. (See Am. Compl. ¶ 234.) The Sixth
                                                                   confinement violated her substantive and procedural due
Amendment guarantees that “[i]n all criminal prosecutions,
the accused shall enjoy the right to a speedy and public trial.”   process rights. (Am. Compl. ¶ 236.) 56 “A pretrial detainee's
U.S. Const. amend. VI. Specifically, Plaintiff alleges that she    claim of unconstitutional conditions of confinement are
was held for more than four years in pretrial detention and        governed by the Due Process Clause of the Fourteenth
that all Defendants encouraged this for the purpose of using       Amendment, rather than the Cruel and Unusual Punishments
Plaintiff's confinement as a bargaining chip to pressure her       Clause of the Eighth Amendment.” Darnell v. City of New
husband to plead guilty. (Am. Compl. ¶ 234.)                       York, 849 F.3d 17, 29 (2d Cir. 2017) (citing, inter alia,
                                                                   Benjamin v. Fraser, 343 F.3d 35, 49 (2d Cir. 2003)).
The Medical Center Defendants argue that Plaintiff failed to
allege, other than in conclusory fashion, the causation element    56     Specifically, Plaintiff alleges that every Defendant
of this claim with respect to the Medical Center Defendants.              violated her due process right during her detention
(See Dkt. 55 at 14.) The Court agrees.                                    by (1) refusing to tell Plaintiff where her daughter's
                                                                          body was buried, (2) refusing the usual and
 *634 [100] [101] A Section 1983 action, “like its state                  customary medical services, including OB–GYN
tort analogs, employs the principle of proximate causation.”              care, (3) forcing Plaintiff to give birth to her
Townes v. City of New York, 176 F.3d 138, 146 (2d Cir. 1999);             second daughter while handcuffed and shackled,
see also Higazy v. Templeton, 505 F.3d 161, 181 (2d Cir. 2007)            (4) refusing Plaintiff the opportunity to breastfeed
(Jacobs, C.J., concurring) (“Our cases affirm that traditional            or bond with her infant daughter after childbirth,
tort law principles apply equally to a Section 1983 plaintiff             and (5) taking away Plaintiff's infant daughter
and require him to show the causal link from the original                 two-and-a-half days after delivery. (Am. Compl. ¶
police misconduct up to the point of injury in order to proceed           236.) While Plaintiff argues that these deprivations
on his claim.”). “It is well settled that the chain of causation          constitute both a substantive and procedural due
between a police officer's unlawful arrest and a subsequent               process violation (Am. Compl. ¶ 237), the Court
conviction and incarceration is broken by the intervening                 need not decide whether these claims allege
exercise of independent judgment.” Townes, 176 F.3d at 147.               substantive or procedural due process violations
Here, Plaintiff fails to allege any facts to support a causal             because they must be dismissed due to the lack of
link between the Medical Center's alleged conduct and the                 connection to any Defendant in this case.
unreasonable delay in Plaintiff criminal case being resolved.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           50
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 117 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422

Only the Medical Center Defendants discuss this claim;                    officers who handled Plaintiff's criminal case. See,
they assert that their conduct did not proximately cause                  e.g., Women Prisoners of District of Columbia
Plaintiff's condition of detention. (See Dkt. 55 at 14.) Not              Dep't of Corrections v. District of Columbia, 877
only does Plaintiff fail to respond to this argument, she                 F.Supp. 634 (D.D.C. 1994), modified in part on
does not discuss this claim at all, and therefore abandons                other grounds, 899 F.Supp. 659 (D.D.C. 1995),
it. See deVere Grp. GmbH v. Op. Corp., 877 F.Supp.2d 67,                  vacated in part and remanded on other grounds, 93
70 n.3 (E.D.N.Y. 2012) (“Because plaintiff did not address                F.3d 910 (D.C. Cir. 1996); Nelson v. Correctional
defendants' motion to dismiss with regard to this claim, it               Medical Services, 583 F.3d 522 (8th Cir. 2009) (en
is deemed abandoned and is hereby dismissed.”) (quoting                   banc); Brawley v. Washington, 712 F.Supp.2d 1208
Hanig v. Yorktown Cent. Sch. Dist., 384 F.Supp.2d 710, 723                (W.D. Wash. 2010); Zaborowski v. Dart, No. 08–
(S.D.N.Y. 2005)); Harley v. City of New York, 14–CV–5452,                 cv–6946, 2011 WL 6660999 (N.D. Ill. Dec. 20,
2016 WL 552477, at *7 (E.D.N.Y. Feb. 10, 2016) (finding                   2011); Villegas v. Metropolitan Govt. of Nashville,
plaintiff's claims abandoned where plaintiff's response to                709 F.3d 563 (6th Cir. 2013).
motion to dismiss “did not dispute, and in fact wholly
                                                                   Accordingly, the Court grants the Medical Center Defendants'
ignore[d], *635 defendants' argument” (citing Jackson v.
                                                                   motion to dismiss Plaintiff's conditions of confinement
Federal Exps., 766 F.3d 189 (2d Cir. 2014))); Moccio v.
                                                                   claim as to them. The Court also dismisses that claim
Cornell Univ., No. 09–Civ–3601, 2009 WL 2176626, at
                                                                   sua sponte as to the City Defendants since there are no
*4 (S.D.N.Y. Jul. 21, 2009) (“Whatever the merit of [the
                                                                   factual allegations in the Amended Complaint that support
defendants'] argument [for dismissal], plaintiff has abandoned
                                                                   such a claim as to these Defendants. See, e.g., Barreto
the ... claim, as her motion papers fail to contest or otherwise
                                                                   v. Suffolk Cnty., No. 10-CV-0028, 2010 WL 301949, at
respond to defendants' contention.”), aff'd, 526 Fed.Appx.
                                                                   *2 (E.D.N.Y. Jan. 20, 2010) (“When a complaint fails to
124 (2d Cir. 2013); see also Simon v. City of New York, No. 14-
                                                                   comply with the requirements of Rule 8, district courts have
CV-8391, 2015 WL 4092389, at *2 (S.D.N.Y. Jul. 6, 2015)
                                                                   the authority to dismiss the complaint sua sponte.” (citing
(collecting cases).
                                                                   Salahuddin v. Cuomo, 861 F.2d 40, 41 (2d Cir. 1988)));
                                                                   LeBarron v. Warren Cnty. Sheriff's Office, No. 1:13-CV-1572,
 **35 [104] In any event, the Medical Center Defendants
                                                                   2015 WL 2248749 (N.D.N.Y. May 13, 2015) (sua sponte
are correct. Plaintiff's claim of unconstitutional conditions
                                                                   dismissing plaintiff's claim where the claim failed to allege
of confinement must be dismissed as to all Defendants
                                                                   facts plausibly suggesting personal involvement of individual
because the Amended Complaint does not allege any facts
                                                                   defendants even though the defendants did not raise a lack-
establishing the personal involvement of any Defendant
                                                                   of-personal-involvement challenge to the claim); Fitzgerald
with respect to those conditions. See Spavone, 719 F.3d
                                                                   v. First E. Seventh St. Tenants Corp., 221 F.3d 362, 363 (2d
at 135; Johnson v. Barney, 360 Fed.Appx. 199, 201 (2d
                                                                   Cir. 2000) (recognizing that district courts have power to
Cir. 2010) (summary order) (finding that plaintiff's claim
                                                                   sua sponte dismiss complaints “in order to preserve scarce
failed “as a matter of law” where plaintiff failed to allege
                                                                   judicial resources”).
sufficient personal involvement on the part of the prison
superintendent); Scott v. Fischer, 616 F.3d 100, 110 (2d Cir.
2010) (dismissing claim against Department of Correctional         XI. MONELL CLAIMS
Services (“DOCS”), where plaintiff had argued that DOCS
violated her constitutional rights by arresting her for non-          A. Against the City
compliance with her post-release supervision (“PRS”), since         [105] Plaintiff asserts a Monell claim against the City
“the practice of re-incarcerating persons who violated their       based on her Section 1983 claims for false arrest, malicious
administratively-imposed PRS was a practice of the Division        prosecution, and violation of right to a fair trial, alleging a
                                                                   theory of “deliberate indifference” *636 to provide adequate
of Parole, and not of [DOCS]”). 57
                                                                   training for its officers who work on SBS cases or to
                                                                   properly instruct Defendants of “applicable provisions of
57     To the extent Plaintiff has a viable claim based            [New York] State Penal Law ... federal and state constitutional
       on the conditions of her confinement in a State             limitations....” (See Am. Compl. ¶ 243, 244, 248.) The Court
       correctional facility, that claim should have been          finds Plaintiff's allegations of municipal liability adequate to
       brought against the State, the correctional facility,       state a Monell claim against the City.
       or the prison officials, not the prosecutor or police


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          51
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 118 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422

                                                                           consistent with the custom of zealously promoting
 [106]     [107]     [108] A municipality may be liable under              a diagnosis of SBS. (See Dkt. 61 at 28 (“Instead of
Section 1983 if a municipal “policy or custom” causes                      training its Detectives on diligently and cautiously
“deprivation of rights protected by the Constitution.” Monell              investigating SBS cases to avoid constitutional
v. Dep't of Soc. Servs. of N.Y., 436 U.S. 658, 690–91,                     violations[,] ... the District Attorney's Office, in
98 S.Ct. 2018, 56 L.Ed.2d 611 (1978); see also Jones v.                    conjunction with the Office for the Chief Medical
Town of E. Haven, 691 F.3d 72, 80 (2d Cir. 2012). For a                    Examiner puts on yearly conferences advocating
Monell claim to survive a motion to dismiss, a plaintiff must              for the continued finding of SBS.”).)
allege “sufficient factual detail” and not mere “boilerplate        59
allegations” that the violation of the plaintiff's constitutional          The City also denies Plaintiff's allegation that the
rights resulted from the municipality's custom or official                 police abdicated their investigatory obligations to
policy. Plair v. City of New York, 789 F.Supp.2d 459, 469                  medical professionals when arresting Plaintiff, and
(S.D.N.Y. 2011) (collecting cases). “A policy or custom                    her allegation that Defendants were deliberately
may be established by any of the following: (1) a formal                   indifferent. (Id. at 31.)
policy officially endorsed by the municipality; (2) actions or      Plaintiff has alleged that “the NYPD and their precinct(s) and/
decisions made by municipal officials with decision-making          or the OCME [Office of Chief Medical Examiner of the City
authority; (3) a practice so persistent and widespread that         of New York] ... [r]outinely conclude[ed] that Shaken Baby
it constitutes a custom through which constructive notice is        Syndrome is responsible for many infant fatalities despite the
imposed upon policymakers; or (4) a failure by policymakers         absence of evidence necessary to make such a finding.” (Am.
to properly train or supervise their subordinates, such that the    Compl. ¶ 243a.) *637 Additionally, Plaintiff alleges, inter
policymakers exercised ‘deliberate indifference’ to the rights      alia, that the NYPD and the OCME routinely ignored the
of the plaintiff.” Moran v. Cnty. of Suffolk, No. 11 Civ.3704,      existence of debate and doubt in the medical community
2015 WL 1321685 (E.D.N.Y. Mar. 24, 2015) (citing Parker             concerning SBS diagnoses (id. ¶ 243b), and routinely failed
v. City of Long Beach, 563 Fed.Appx. 39 (2d Cir. 2014), as          to perform tests to rule out SBS or consider evidence that
amended, (Apr. 21, 2014) (failure to train); Matusick v. Erie       contradicts an SBS diagnosis (id. ¶ 243c-d). 60 Plaintiff also
Cnty. Water Auth., 757 F.3d 31, 62 (2d Cir. 2014) (widespread       alleges that the City “with deliberate indifference failed to
and persistent practice); Hines v. Albany Police Dep't, 520         provide adequate training and standards and policies and
Fed.Appx. 5, 7 (2d Cir. 2013) (actions of policymakers);            practices for its police officers in SBS related cases.” (id. ¶
Schnitter v. City of Rochester, 556 Fed.Appx. 5, 8 (2d Cir.         243.) The Court finds these allegations sufficient to overcome
2014) (failure to train or supervise); Missel v. Cnty. of           a 12(b)(6) motion.
Monroe, 351 Fed.Appx. 543, 545 (2d Cir. 2009) (formal
policy and act of a person with policymaking authority for the      60
municipality)).                                                            The Amended Complaint includes many more
                                                                           allegations in support of Plaintiff's Monell
 **36 Here, Plaintiff advances two theories of municipal                   claim that are generally conclusory, insufficient,
liability. First, Plaintiff asserts that the City has a custom of          or irrelevant. For example, she alleges that,
zealously promoting “debated science”, here, the diagnosis of              “[t]he foregoing customs, policies, practices ...
SBS. (Dkt. 61 at 26–27.) Second, Plaintiff asserts that the City           include, but are not limited to, making
failed to train its employees, especially child abuse detectives,          arrests without probable cause, initiating and
                                                                           continuing prosecutions without probable cause,
regarding SBS cases. (Dkt. 61 at 29, 30). 58 The City contends
                                                                           and committing perjury.” (Am. Compl. ¶ 243).
that Plaintiff's Monell claim must be dismissed because the
                                                                           She also alleges that the City failed to properly
claims against individual City Defendants are without merit
                                                                           instruct Defendants on the “proper and prudent use
(Dkt. 59 at 29) and because Plaintiff has not identified any
                                                                           of force” (id. ¶ 248).
municipal policy that could serve as the basis of a Monell
claim (id. at 31). 59 The Court disagrees.                            B. “Monell-type” claim against FHMC
                                                                     [109] Plaintiff brings a “Monell-type” claim 61 against
58      It appears that Plaintiff is also arguing that the          FHMC based on multiple theories: (1) FHMC has a policy
        City's failure to train its employees as to SBS is          pursuant to which its employees, such as Dr. Kupferman,



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            52
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 119 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422

conduct forensic and factual investigation of SBS cases                   existence of a policy or custom; (2) Plaintiff puts
“for non-medical purposes, in order to reach non-medical                  forth an implausible allegation that “a private
conclusions, and with knowledge that law enforcement will                 hospital dedicated to the well-being of its patients
rely on these investigative conclusions in directing the course           had a policy and procedure for its staff ‘to
of an arrest and prosecution” (Am. Compl. ¶ 257); (2)                     reach non-medical conclusions’ ‘in order to see
FHMC “perpetuated this policy [of having its staff conduct                those accused of SBS [ ] arrested, prosecuted,
investigations for ‘non-medical purposes’] in order to see                and convicted, despite the lack of any evidence
those accused of SBS arrested, prosecuted, and convicted,                 connecting them with any crime whatsoever’
despite the lack of any evidence connecting them with any                 ”; (3) Plaintiff fails to sufficiently allege a
crime whatsoever” (Am. Compl. ¶ 259); (3) FHMC failed                     Monell claim based upon failure to train; (4) co-
to train its staff on advances in the field of Child Abuse                Defendants' actions were an intervening cause;
Diagnosis and Investigation, including SBS (Am. Compl. ¶                  (5) “by requesting discovery to determine whether
260); (4) FHMC was aware that its employees, including                    FHMC ‘even had a policy in place’ for diagnosing
Dr. Kupferman, had a tendency to jump to conclusions and                  and investigating child abuse and SBS cases,”
to diagnose SBS without supporting evidence (Am. Compl.                   Plaintiff has acknowledged that she has no basis
¶ 264); (5) FHMC failed to supervise its employees (Am.                   to support a Monell claim against the hospital; (6)
Compl. ¶¶ 265–266); and (6) FHMC failed to adequately                     Plaintiff has not alleged facts that Dr. Kupferman
screen and hire its employees “to respect the constitutional              was a policymaker; and (7) Plaintiff has not
rights of those individuals with whom FHMC comes in                       alleged well-settled “custom or usage” to imply
contact” (Am. Compl. ¶ 266).                                              the acquiescence of policymaking officials at
                                                                          FHMC because she has not alleged that anyone
61                                                                        other than Dr. Kupferman at FHMC engaged in
        In Rojas v. Alexander's Dept. Store, Inc., 924
        F.2d 406 (2d Cir. 1990), the Second Circuit                       allegedly unconstitutional actions. (See Dkt. 56 at
        explicitly extended Monell to Section 1983 suits                  12–15.) The Court explicitly addresses some of
        against private entities. Id. at 408–09 (“Private                 these arguments, but has considered FHMC's other
        employers are not liable under § 1983 for the                     arguments and deemed them meritless or irrelevant
        constitutional torts of their employees, unless the               at this stage.
        plaintiff proves that ‘action pursuant to official ...       63   Although Plaintiff argues that Dr. Kupferman
        policy of some nature caused a constitutional                     was a policymaker with final authority because
        tort.’ Although Monell dealt with municipal                       she was a Child Abuse Specialist and “was
        employers, its rationale has been extended to                     the Director of Continuity Clinics” at FHMC
        private businesses.” (quoting Monell )).                          with “responsibility to overview patient care and
**37 While Plaintiff's pleading of a Monell-type claim                    training of residents” (Dkt. 66 at 26), none of this
against FHMC is largely based on conclusory allegations, 62               is alleged in the Complaint. It is thus improper
Plaintiff does *638 specifically allege that Dr. Kupferman                for the Court to consider such factual allegations
had a history of overzealously diagnosing SBS of which                    in deciding the motion to dismiss. See Green v.
FHMC was aware, and that Dr. Kupferman was a “final                       City of Mount Vernon, 96 F.Supp.3d 263 (S.D.N.Y.
                                                                          2015) (collecting cases in which the court declines
policymaker” 63 with respect to these diagnoses, which
                                                                          to consider additional facts set forth in plaintiff's
resulted in no confirmation being sought with respect to her
                                                                          opposition papers that are not in the complaint).
conclusion that “Annie's death was due to SBS.” (Am. Compl.
¶ 164.) 64 Taking Plaintiff's allegations as true, the Court finds   64   FHMC asserts that because Plaintiff only alleges
that she has nudged her Monell claim against FHMC across                  facts as to Dr. Kupferman's unconstitutional actions
the line from merely “conceivable to plausible.” See Iqbal,               pertaining to this particular case, there could be
556 U.S. at 680, 129 S.Ct. 1937.                                          no policy or custom inferred on the part of
                                                                          FHMC. (Dkt. 56 at 13.) However, at this stage,
62                                                                        given Plaintiff's allegation that Dr. Kupferman,
        FHMC argues that Plaintiff's Monell claim is
        deficient because: (1) Plaintiff fails to allege the              on multiple occasions, overzealously diagnosed
                                                                          SBS and ignored contradictory evidence, the Court


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          53
           Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 120 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422

       finds that the claim survives the Medical Center
       Defendants' 12(b)(6) motion.                                  XII. STATE CONSTITUTIONAL CLAIM
                                                                     Plaintiff's tenth claim against all Defendants alleges violation
Accordingly, FHMC's motion to dismiss Plaintiff's Monell             of Plaintiff's rights under the New York State Constitution to
claim against it is denied.                                          be free of unreasonable and unlawful searches and seizures
                                                                     under Article I, Section 12 and to be free of deprivation of
                                                                     liberty and property without due process of law under Article
   C. Liability Based on Respondeat Superior
                                                                     I, Section 6. (Am. Compl. ¶¶ 270–275.)
 [110]      [111] Plaintiff also argues that FHMC should be
held liable under the doctrine of respondeat superior and
                                                                      [112] Plaintiff's State constitution claims must be dismissed
therefore Plaintiff need not show that a violation of Plaintiff's
                                                                     because “[d]istrict courts in this circuit have consistently
constitutional rights by FHMC's employees was due to a
                                                                     held that there is no private right of action under the New
policy or custom. (Dkt. 66 at 21–22.) However, the doctrine
                                                                     York State Constitution where, as here, remedies are available
of respondeat superior is not available to render a supervisor
                                                                     under § 1983.” Campbell v. City of N.Y., No. 09-CV-3306,
liable under Section 1983 for the unconstitutional conduct
                                                                     2011 WL 6329456, at *5 (E.D.N.Y. Dec. 15, 2011) (citation
of his subordinates. Connick v. Thompson, 563 U.S. 51,
                                                                     and quotation marks omitted); see also Biswas v. City of New
60, 131 S.Ct. 1350, 179 L.Ed.2d 417 (2011) (“[U]nder §
                                                                     York, 973 F.Supp.2d 504, 522 (S.D.N.Y. 2013) (dismissing
1983, local governments are responsible only for ‘their own
                                                                     plaintiff's State constitutional tort claims of unlawful seizures
illegal acts.’ ... They are not vicariously liable under § 1983
                                                                     and arrest because the plaintiff had a remedy at common law
for their employee's actions.”). In Connick, the Supreme
                                                                     for false arrest/false imprisonment and a § 1983 claim based
Court unequivocally stated that respondeat superior cannot
                                                                     on the same grounds and stating that “the state constitutional
be applied either to superiors or to local government entities.
                                                                     tort is usually available only in cases in which a plaintiff ...
See id.; Monell, 436 U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d
                                                                     has no alternative remedy.”); see also Wahad v. F.B.I., 994
611 (holding that Section 1983's language demands a causal
                                                                     F.Supp. 237, 240 n.4 (S.D.N.Y. 1998) (“Section 1983 need not
relationship between the conduct of the defendant and the
                                                                     provide the exact same standard of relief in order to provide
plaintiff's constitutional deprivation, and that this relationship
                                                                     an adequate remedy”).
is absent when liability is imposed solely on the basis of
respondeat superior ). In Rojas, the Second Circuit extended
                                                                     Here, Plaintiff has a remedy based on Section 1983.
Monell to Section 1983 suits against private entities. 924
                                                                     Furthermore, Plaintiff has asserted the same due process
F.2d 406. And just as a municipal entity cannot be held
                                                                     claim under Section 1983, making Plaintiff's State
liable under respondeat superior, a private corporation cannot
                                                                     constitutional claim duplicative. Accordingly, Defendants'
be held liable under respondeat superior for the allegedly
                                                                     motion to dismiss Plaintiff's State constitutional claim is
unconstitutional conduct of its employee. Green v. City of
                                                                     granted.
New York, 465 F.3d 65 (2d Cir. 2006) (citing Rojas, 924 F.2d
at 408); see also Feder v. Sposato, No. 11-CV-193, 2014 WL
1801137, at *10 (E.D.N.Y. May 7, 2014) (noting that under            XIII. IMMUNITY
Rojas a plaintiff must prove an official policy that caused a
constitutional tort rather than relying on respondeat superior          A. Absolute Immunity of ADA Bishop
           65                                                         [113] District courts “are encouraged to determine the
theory).
                                                                     availability of an absolute immunity defense at the earliest
65                                                                   appropriate stage.” Norton v. Town of Brookhaven, 33
       Notably, Plaintiff does not even acknowledge
                                                                     F.Supp.3d 215, 229 (E.D.N.Y. 2014) (citation and quotation
       Rojas and instead “respectfully requests this Court
                                                                     marks omitted), reconsidered on other grounds, 47 F.Supp.3d
       to line with the 7th Circuit [ ] and find FHC liable
                                                                     152 (E.D.N.Y. 2014). ADA Bishop claims absolute immunity
       under the theory of respondeat superior.” (Dkt. 66
                                                                     from liability for her prosecutorial actions (Dkt. 59 at 15).
       at 22.)
                                                                     See Giraldo v. Kessler, 694 F.3d 161, 165 (2d Cir. 2012)
 **38 *639 Accordingly, the Medical Center Defendants'               (defendant claiming absolute immunity bears burden of
motion to dismiss Plaintiff's claim against FHMC based on            showing that immunity doctrine applies).
the doctrine of respondeat superior is granted.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              54
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 121 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422

 [114]     [115] Prosecutors performing core prosecutorial          allegations “amount[ ] to the claim that [ADA Bishop]
functions are entitled to absolute immunity. See Warney v.          sought an indictment based on insufficient or unpersuasive
Monroe Cnty., 587 F.3d 113, 120 (2d Cir. 2009) (citing Imbler       evidence[,] ... [thus challenging] an essential prosecutorial
v. Pachtman, 424 U.S. 409, 430–31, 96 S.Ct. 984, 47 L.Ed.2d         decision.” Schnitter, 556 Fed.Appx. at 7. Moreover, a
128 (1976)). They are entitled to absolute immunity “because        prosecutor is entitled to absolute immunity even in the
their prosecutorial activities are ‘intimately associated with      face of allegations of “deliberate withholding of exculpatory
the judicial phase of the criminal process, and thus [are]          information” or “his knowing use of perjured testimony.”
functions to which the reasons for absolute immunity apply          Shmueli v. City of New York, 424 F.3d 231, 237 (2d Cir.
with full force.’ ” Cornejo, 592 F.3d at 127 (quoting               2005) (citing Imbler, 424 U.S. at 431 n.34, 96 S.Ct. 984);
Imbler, 424 U.S. at 430, 96 S.Ct. 984) (modification in             see also Warney v. Monroe Cnty., 587 F.3d 113, 125 (2d
the original). Prosecutorial functions protected by absolute        Cir. 2009) (“[I]f the prosecutors had tested all the evidence,
immunity include conduct “preliminary to the initiation of a        and then sat on the exculpatory results for at least 72
prosecution,” such as “whether to present a case to a grand         days, they may well have violated Brady v. Maryland, 373
jury ... whether and when to prosecute, whether to dismiss an       U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963); but they
indictment against particular defendants, which witnesses to        would be absolutely immune from personal liability”). Thus,
call, and what other evidence to present.” *640 Giraldo, 694        absolute immunity applies even though Plaintiff alleges that
F.3d at 165. The Supreme Court has “made clear that absolute        ADA Bishop “concealed evidence” (Am. Compl. ¶ 175) and
immunity may not apply when a prosecutor is not acting as           “misrepresented facts” (Am. Compl. ¶ 208). 66
‘an officer of the court,’ but is instead engaged in other tasks,
say, investigative or administrative tasks.” Van de Kamp v.         66     Furthermore, the Court does not find that Plaintiff's
Goldstein, 555 U.S. 335, 342, 129 S.Ct. 855, 172 L.Ed.2d 706
                                                                           allegation that ADA Bishop “encouraged and, in
(2009) (citing Imbler, 424 U.S. at 431 n.33, 96 S.Ct. 984). A
                                                                           effect, deputized Drs. LANDI and KUPFERMAN
prosecutor who engages in such activities is protected only by
                                                                           to forensically and factually investigate the case
qualified immunity. Sclafani v. Spitzer, 734 F.Supp.2d 288,
                                                                           against the [Lis]” (Am. Compl. ¶ 170) creates a
296 (E.D.N.Y. 2010) (citing Van de Kamp, 555 U.S. 335, 129
                                                                           plausible inference that ADA Bishop acted in an
S.Ct. 855).
                                                                           investigative or administrative capacity. Plaintiff
                                                                           provides no factual or legal support for her
 **39 [116] Plaintiff argues that ADA Bishop's conduct
                                                                           “deputization” theory. This allegation is simply too
was administrative and investigatory in nature. (See Dkt. 61
                                                                           conclusory to pierce the grant of absolute immunity
at 15–17.) In support of this argument, Plaintiff notes that
                                                                           here.
ADA Bishop “was an initial point of contact for the hospital,
and had been in communications with its staff [and] had              [118] To the extent that Plaintiff's claims are asserted against
investigators ... from the DA's Office involved....” (Id. at        ADA Bishop in her official capacity, they are barred because
16.) However, none of this is alleged in the Complaint, and         Bishop acted on behalf of New York State, which is immune
Plaintiff does not direct the Court to any relevant portion         under the Eleventh Amendment. See Caldwell v. James,
of the Complaint in support of these assertions. Moreover,          14–CV–5384, 2015 WL 427980, at *3 (E.D.N.Y. Jan. 30,
because information from FHMC staff was crucial to the              2015) (“[A] suit against a state official in his or her official
prosecution of the Lis, ADA Bishop's communications with            capacity is not a suit against the official but rather is a suit
them are considered part of the prosecutorial process. See,         against the official's office. As such, it is no different from
e.g., Schnitter v. City of Rochester, 556 Fed.Appx. 5 (2d Cir.      a suit against *641 the State itself.” (quoting Will v. Mich.
2014) (summary order) (finding ADA's interview of crucial           Dep't of State Police, 491 U.S. 58, 71, 109 S.Ct. 2304, 105
witness to be a core part of the prosecutorial process).            L.Ed.2d 45 (1989))); see, also Caldwell, 2015 WL 427980
                                                                    at *3 (collecting cases where courts dismissed claims against
 [117] Plaintiff's other allegations regarding ADA Bishop           State officials on Eleventh Amendment grounds); Reid v.
also relate to prosecutorial functions. Plaintiff alleges that      Schuman, 83 Fed.Appx. 376, 377 (2d Cir. 2003) (summary
ADA Bishop “failed to examine the medical reports and               order) (“We have held that when a District Attorney is
ask relevant questions as to [Annie's medical] history” (Am.        prosecuting a criminal matter, she represents the State, not the
Compl. ¶ 169), and also “ignored evidence ... and [the]             municipality.”) (citing Ying Jing Gan v. City of New York, 996
absence of witnesses” (Am. Compl. ¶ 174). However, these            F.2d 522, 529 (2d Cir. 1993)).



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             55
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 122 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422

                                                                  two prongs of the qualified immunity analysis should be
Accordingly, Plaintiff's claims against ADA Bishop are            addressed first in light of the circumstances in the particular
dismissed with prejudice.                                         case at hand.” Pearson, 555 U.S. at 236, 129 S.Ct. 808.

                                                                  At this juncture, the Court cannot find that the Officer
  B. City Defendants                                              Defendants are entitled to qualified immunity, especially
 **40 The City Defendants also contend that the Officer           where Plaintiff's theory of liability is based on the alleged
Defendants are entitled to qualified immunity as to Plaintiff's   fabrication of evidence and suppression of exculpatory
Fourth Amendment claims of false arrest and malicious             evidence. (See, e.g., Am. Compl. ¶ 145 (with respect to
prosecution. 67 However, for the reasons explained below,         malicious prosecution claim, stating that a criminal complaint
the Court cannot find qualified immunity at this stage of the     containing false information was signed with knowledge
litigation.                                                       that there was no legal basis to prosecute Plaintiff); Am.
                                                                  Compl. ¶ 222 (with respect *642 to Section 1983 conspiracy
67                                                                claim, noting that Defendants conspired to accuse Plaintiff
       Although the City Defendants do not specify which
       claims they direct their qualified immunity defense        of a crime she did not commit); Am. Compl. ¶ 225 (with
       against, to the extent they assert the defense based       respect to unreasonably prolonged detention claim, noting
       on the existence of probable cause, the defense goes       that Defendants mishandled exculpatory evidence); Am.
       to Plaintiff's claims of false arrest and malicious        Compl. ¶ 234 (noting that Plaintiff was in pretrial detention
       prosecution. (See Dkt. 59 at 12–27.)                       because of Defendants' collateral motive).)

 [119] [120] “Qualified immunity shields law enforcement         Based on these allegations, Plaintiff has sufficiently
officers from § 1983 claims for money damages provided           demonstrated potential violations of her constitutional right
that their conduct does not violate clearly established          to be free from prosecution based on fabricated or suppressed
constitutional rights of which a reasonable person would have    exculpatory evidence. Those rights were clearly established
been aware.” Barboza v. D'Agata, 676 Fed.Appx. 9, 12, 2017       at the time of her prosecution and pretrial detention, such that
WL 214563, at *2 (summary order) (2d Cir. 2017) (citing          no reasonable officer could believe that fabricating evidence
Ashcroft v. al–Kidd, 563 U.S. 731, 735, 131 S.Ct. 2074,          or suppressing exculpatory evidence is constitutional. See
179 L.Ed.2d 1149 (2011); Harlow v. Fitzgerald, 457 U.S.          Coggins v. Cnty. of Nassau, 988 F.Supp.2d 231, 245, n.8
800, 818, 102 S.Ct. 2727, 73 L.Ed.2d 396 (1982); Zalaski         (E.D.N.Y. 2013) (“It is beyond cavil that [ ] conspiring to and
v. City of Hartford, 723 F.3d 382, 388 (2d Cir. 2013)). It is    actually falsifying police records, evidence, and testimony
an affirmative defense as to which the defendant officers or     violates clearly established rights.... and [ ] no public
officials bear the burden of proof. Harlow, 457 U.S. at 815,     official would think it was objectively reasonable to violate
102 S.Ct. 2727.                                                  those rights.”); see also Coggins, 776 F.3d 108 (affirming
                                                                 the district court's conclusion that qualified immunity was
 [121]     [122] In analyzing the applicability of qualified inappropriate); Blake v. Race, 487 F.Supp.2d 187, 214
immunity, courts conduct a two-step analysis: “First, do         (E.D.N.Y. 2007) (“The [Second Circuit] found qualified
the facts show that the officer's conduct violated plaintiff's   immunity unavailable because conspiring to fabricate and
constitutional rights? Second, if there was a constitutional     forward to prosecutors a known false confession ‘violates
violation, was the right clearly established at the time of the  an accused's clearly established constitutional right, and no
officer's actions?” Barboza, 676 Fed.Appx. at 12, 2017 WL        reasonably competent police officer could believe otherwise.’
214563, at *2 (citation omitted); Pearson v. Callahan, 555       ”) (quoting Ricciuti, 124 F.3d at 130); Golino v. City of New
U.S. 223, 129 S.Ct. 808, 172 L.Ed.2d 565 (2009). In short,       Haven, 950 F.2d 864, 870 (2d Cir. 1991) (“The right not to be
“[e]ven if the right at issue was clearly established in certain arrested or prosecuted without probable cause has, of course,
respects, ... an officer is still entitled to qualified immunity long been a clearly established constitutional right.”).
if ‘officers of reasonable competence could disagree’ on
the legality of the action at issue in its particular factual     **41 [123] The City Defendants assert that the Officer
context.” Barboza, 676 Fed.Appx. at 12, 2017 WL 214563,          Defendants are entitled to qualified immunity because a
at *2 (emphasis in original) (quoting Walczyk v. Rio, 496 F.3d   police officer who signs a supporting deposition under penalty
139, 154 (2d Cir. 2007)). Moreover, courts are “permitted        of perjury may be entitled to qualified immunity from a
to exercise their sound discretion in deciding which of the


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           56
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 123 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422

malicious prosecution claim if he reasonably relied on the           of injury caused by child abuse], the caseworker's belief in
statement of a witness. See, e.g., Jean–Laurent v. Bowman,           the imminent danger to the child was reasonable and their
2014 WL 4662221, at *4 (citing Loria v. Gorman, 306                  removal of [the child] into protective custody was justified”);
F.3d 1271, 1289–90 (2d Cir. 2002)). However, because                 see also Cornejo, 592 F.3d at 128–29 (recognizing that
Plaintiff contends that Dr. Kupferman's and Dr. Landi's              the caseworker defendants were forced to “choose between
diagnoses of Annie's condition and the cause of her death            difficult alternatives” and were reasonable to believe that
were “entirely unsupported and unsupportable by any medical          “immediate temporary removal” of the children from a
science or clinical or forensic evidence” (see Am. Compl.            potentially abusive environment was justified).
¶¶ 150, 160), the Court cannot determine at this point
whether it was reasonable for the officers—some of whom              Here, in determining whether the officers reasonably believed
are members of the NYPD Child Abuse Squad—to rely on                 that there was probable cause to prosecute Plaintiff, the Court
the statements of witnesses, such as Dr. Kupferman or Dr.            notes that the decision to prosecute was not made under the
Landi. Moreover, Plaintiff alleges that the Officer Defendants       same threat of imminent harm or time-sensitivity; there was
(and Dr. Kupferman) ignored her claims of innocence out of           no child to be protected from a potentially abusive parent,
“unconcealed and unrestrained racism” (Am. Compl. ¶ 114),            as the Lis' only child had already died. Nor was the decision
and that this led to her arrest and prosecution. No reasonable       to prosecute a temporary one. Moreover, in V.S., the Second
officer would believe seeking arrest and prosecution based on        Circuit found that the caseworker's actions were reasonable
such improper motives was constitutional.                            because the doctor had diagnosed the child with SBS “in
                                                                     the absence of any plausible alternative.” V.S., 595 F.3d at
Additionally, in support of their argument, the City                 431 (emphasis added). By contrast, Plaintiff alleges that there
Defendants cite to V.S. v. Muhammad, 595 F.3d 426 (2d                were several plausible alternative explanations to SBS as the
Cir. 2010). Although V.S. may seem similar to the instant            cause of death, including a genetic disorder and the child's
case, the two are distinguishable in that the “reasonably            prior medical history, that the Officer Defendants chose to
objective” decision made by the defendants in V.S. was in a          ignore. (Am. Compl. ¶ 173.) Plaintiff also alleges that at some
very different circumstance from the challenged conduct of           point, the Officer Defendants became aware of information
the Officer Defendants here. In V.S., the Second Circuit held        that cast doubt on the medical opinions, including the SBS
that a caseworker at the New York City Administration of             diagnosis, upon which the investigation was premised, but the
Child Services was entitled to qualified immunity because            officers failed to disclose that information to the prosecution
she sought a court order permitting the removal of a child           or consider it before deciding to prosecute Plaintiff or
from the parent. Id. at 431. On summary judgment, the                continue that prosecution. (See, e.g., Am. Compl. ¶ 178.) At
district court found that qualified immunity could not be            this stage, the Court must accept these allegations as true,
granted given the plaintiff's allegation that the caseworker         and thus V.S. does not dictate that the Officers are entitled to
had relied on a diagnosis *643 by a doctor who was                   qualified immunity.
known to have repeatedly misdiagnosed children's injuries as
evidence of child abuse. Id. at 431 (district court reasoned          **42 Accordingly, the Court does not find that the Officer
that “reliability of [the doctor's] diagnosis ... is an issue of     Defendants are entitled to qualified immunity as to Plaintiff's
material fact that goes directly to the objective reasonableness     false arrest and malicious prosecution claims.
of the caseworker in seizing and removing the child from
his mother”). The Second Circuit reversed the district court's
decision on qualified immunity, holding that “to impose                 C. Dr. Landi
on [a] caseworker the obligation in such circumstances of            The City Defendants contend that Dr. Landi is entitled to
assessing the reliability of a qualified doctor's past and present   absolute and qualified immunity. (Dkt. 59 at 17.) Again, at
diagnoses would impose a wholly unreasonable burden of               this stage of the litigation, the Court finds it inappropriate to
the very kind qualified immunity is designed to remove.”             dismiss claims against Dr. Landi based on immunity.
Id. However, in V.S., the caseworker was making a time-
sensitive decision to remove a child from a potentially
dangerous and abusive environment. See V.S. ex rel. T.S. v.                              1. Absolute Immunity
Muhammad, 581 F.Supp.2d 365, 388 (E.D.N.Y. 2008) (noting
defendants' argument that “in light of [the doctor's diagnosis



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              57
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 124 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422

In determining whether Dr. Landi's acitivity was investigative       immunity in a 12(b)(6) context if the complaint clearly
or prosecutorial, the Court applies a “functional approach”          indicates the nature of the function for which the defendant
and looks to the function being performed rather than to             is being sued....” (emphasis added)); also compare Newton,
the office or identity of the defendant. See Cornejo, 592            738 F.Supp.2d at 408, 412 (noting that the defendant-scientist
F.3d at 127 (citing Briscoe v. LaHue, 460 U.S. 325, 342,             was entitled to absolute immunity because the scientists' role
103 S.Ct. 1108, 75 L.Ed.2d 96 (1983)); see also Warney v.            in the plaintiff's criminal case was in an advocacy capacity
Monroe Cnty., 587 F.3d 113, 121 (2d Cir. 2009) (identifying          and not for the purpose of identifying potential suspects)
prosecutorial immunity “not by the identity of *644 the actor        with Cornejo, 592 F.3d at 128 (finding that the district
but by reference to the ‘function’ performed”); Ying Jing Gan        court was incorrect to find that a caseworker was entitled to
v. City of New York, 996 F.2d 522, 530 (2d Cir. 1993) (noting        absolute immunity because the caseworker's initiation of the
that immunity attaches to the “function performed, not [ ] the       child's removal from his mother's custody was functionally
office itself”).                                                     equivalent to police officers making arrests in criminal cases).

In arguing that Dr. Landi is entitled to absolute immunity,
the City Defendants rely heavily on Newton v. City of New
                                                                                         2. Qualified Immunity
York, 738 F.Supp.2d 397 (S.D.N.Y. 2010). However, the Court
does not find Newton to be applicable here. In Newton, the            **43 The City Defendants also argue that Dr. Landi is
plaintiff, who had been convicted of rape, brought a civil           entitled to qualified immunity because she did not violate
rights action against a forensic scientist, employed by the          Plaintiff's Fourth Amendment rights. (Dkt. 59 at 19.) The
Office of the Chief Medical Examiner of the City of New              City Defendants contend that Dr. Landi could not have falsely
York, for allegedly failing to conduct proper DNA testing            arrested or maliciously prosecuted Plaintiff and thus there was
that would have exonerated the plaintiff. Id. at 400–03. The         no violation of Plaintiff's clearly established constitutional
forensic scientist had conducted a DNA test three years after        right. (Id.) However, the Court has ruled that Plaintiff's
the plaintiff was convicted for a court-ordered adversarial          malicious prosecution claim will, in fact, proceed against
post-conviction proceeding. The district court held that the         Dr. Landi and several Officer Defendants. Furthermore,
scientist was entitled to absolute and qualified immunity.           Plaintiff's claims against Dr. Landi are not limited to
Id. at 411, 416. However, in granting absolute immunity,             false arrest and malicious prosecution. For example, as
the court stated that “the protection of absolute immunity           previously discussed, Plaintiff also asserts fair trial claims,
may not be appropriate in a pre-conviction context where             based on alleged fabrication of evidence and concealment of
the jury's determination of guilt may result from a faulty           exculpatory evidence, against Dr. *645 Landi. Accordingly,
scientific process, and where the laboratory scientist's role is     the Court cannot find, at this time, that Dr. Landi is entitled
primarily an investigative one.” Id. at 411. That distinction is     to qualified immunity.
critical here, given that Dr. Landi, unlike the forensic scientist
in Newton, was involved in Plaintiff's criminal case in a
pre-conviction context and is alleged to have provided false           D. Dr. Kupferman Is Not Entitled to Statutory
statements and analyses in support of the criminal complaint           Immunity
and the NYPD's investigation.                                        [125] The Medical Center Defendants assert that Dr.
                                                                     Kupferman is entitled to statutory immunity under the New
 [124] Based on the allegations in the Complaint, the Court          York Child Protective Services Act. (Dkt. 55 at 2–3.)
cannot find, as a matter of law, that Dr. Landi was acting
in a prosecutorial role rather than an investigatory one.            Section 413 of the Child Protective Services Act requires
See Hill v. City of New York, 45 F.3d 653 (2d Cir. 1995)             physicians, such as Dr. Kupferman and FHMC's staff, to
(“[W]hen it may not be gleaned from the complaint whether            report suspected child abuse if they have “reasonable cause”
the conduct objected to was performed ... in an advocacy or          to believe that a child has been abused. See N.Y. Soc. Serv.
an investigatory role, the availability of absolute immunity         Law § 413(1)(a) (McKinney). Failure to report a case of
from claims based on such conduct cannot be decided as a             suspected child abuse is a class A misdemeanor. N.Y. Soc.
matter of law on a motion to dismiss.”); see also Wilkins v.         Serv. Law § 420 (McKinney). Section 419 of the Child
Herky, No. 11-cv-6104, 2013 WL 2385065, at *7 (W.D.N.Y.              Protective Services Act provides good faith immunity from
May 29, 2013) (“[I]t is appropriate to address absolute



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              58
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 125 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422

any liability to individuals who report suspected cases of child   veracity of Ying Li.”).) Moreover, Plaintiff alleges that Dr.
abuse. That section states in pertinent part:                      Kupferman's determination that Annie died of SBS was “such
                                                                   a substantial departure from accepted professional judgment,
                                                                   practice, or standards” (Am. Compl. ¶ 235), and that Dr.
             Any person, official or institution                   Kupferman failed to consider other pertinent information that
             participating in good faith in ... the                might have suggested alternative causes for Annie's death
             making of a report [of suspected child                (see, e.g., Am. Compl. ¶ 122). Taking these allegations as
             abuse] ... pursuant to this title shall               true, such alleged acts “go beyond mere error and amount
             have immunity from any liability, civil               to willful misconduct,” and thus Dr. Kupferman would not
             or criminal, that might otherwise result              be entitled to statutory immunity based on the lack of *646
             by reason of such actions. For the                    “good faith”. See Section 419 of the Child Protective Services
             purpose of any proceeding, civil or                   Act; see also Estiverne v. Esernio–Jenssen, 581 F.Supp.2d
             criminal, the good faith of any such                  335, 347 (E.D.N.Y. 2008) (allowing plaintiffs to proceed
             person, official or institution required              with discovery to prove their allegations of bad faith on the
             to report cases of child abuse or                     part of the Medical Center Defendants and denying statutory
             maltreatment ... shall be presumed....                immunity, given that plaintiff alleged that the defendant-
                                                                   doctor's “diagnosis of child abuse was not supported by any
                                                                   medical evidence ... [and] that she disregarded the medical
                                                                   assessment of a colleague.”).
Contrary to the Medical Center Defendants' assertion, the
Court does not find Thomas v. Beth Israel Hospital Inc.,
                                                                    **44 Accordingly, because the Court cannot determine at
710 F.Supp. 935 (S.D.N.Y. 1989) to be particularly relevant.
                                                                   this time whether Dr. Kupferman enjoys immunity under the
In Thomas, the court held that the defendant-physician who
                                                                   Child Protective Services Act, the Court denies the Medical
examined an infant and reported suspected child abuse had
                                                                   Center Defendants' motion to dismiss the claims against Dr.
immunity under Section 419 of the Child Protective Services
                                                                   Kupferman on the ground that she is statutorily immune.
Act because the physician had “reasonable cause” to suspect
abuse when the examination revealed multiple abrasions
and black and blue marks. Id. at 941–42. In contrast to            XIV. LEAVE TO AMEND
Thomas, however, Plaintiff alleges that Dr. Kupferman's            Plaintiff has requested leave to amend her complaint in
role went beyond simply reporting suspected child abuse.           the event any of her claims are dismissed. For the reasons
Plaintiff alleges that Dr. Kupferman took on an active role        discussed below, the Court denies that request in its entirety.
in investigating the Lis. (See Am. Compl. ¶ 115 (Kupferman
“repeatedly screamed at [the Lis] that they killed their            [126]      [127] Federal Rules of Civil Procedure 15(a)
daughter....”); Am. Compl. ¶ 120 (“Kupferman conducted a           provides that a court “should freely give leave [to amend]
‘forensic interview’ of plaintiff.”)).                             when justice so requires.” “Although ‘it is the usual practice
                                                                   upon granting a motion to dismiss to allow leave to replead,
Similarly, the Court is not convinced by the Medical Center        such leave should be denied where the proposed amendment
Defendants' reliance on Storck v. Suffolk County Dep't             would be futile.’ ” S.B. v. City of New York, No. 14-CV-1021,
of Social Servs., 62 F.Supp.2d 927, 946 (E.D.N.Y. 1999)            2016 WL 4530455, at *18 (E.D.N.Y. Aug. 29, 2016) (citation
because, there, the court “clearly” found that the defendant       and quotation marks omitted); see also Hill v. Curcione, 657
doctors were acting “in the discharge of their duties and          F.3d 116, 123 (2d Cir. 2011). An amendment to a pleading
within the scope of their employment.” Here, Plaintiff's           is considered futile if the claim is time-barred due to the
allegations, accepted as true, suggest that Dr. Kupferman's        expiration of the applicable statute of limitations period. See,
conduct may have exceeded the scope of her employment              e.g., Kwon v. Santander Consumer U.S.A., No. 15-CV-3352,
with FHMC. (See, e.g., Am. Compl. ¶ 157 (Kupferman                 2016 WL 6518578, at *6 (E.D.N.Y. Oct. 6, 2016) (dismissing
“acted as a deputy of the NYPD and the Queens County               with prejudice claims that are time-barred while allowing the
D.A.'s Office” (emphasis in original)); Am. Compl. ¶ 161           plaintiff to replead his other claims); Johnson v. New York
(Kupferman “played an active role in the prosecution of Ying       City Police Dept., 651 Fed.Appx. 58 (2d Cir. 2016) (summary
Li ... that went well beyond her role, and into ancillary and      order) (affirming district court's dismissal of the plaintiff's
forensic aspects of determining motive, culpability, and the       Section 1983 claims “without granting him an opportunity


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           59
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 126 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422

to amend or discussing whether leave to amend would be
appropriate” because the three-year statute of limitations        • Count 4 (Failure to Intervene)—as to all Defendants;
expired).
                                                                  • Count 5 (Section 1983 Conspiracy)—as to all Defendants,
                                                                     except Defendants Degnan, Moser, Phelan, Heffernan, and
 [128] First, the Court denies, as futile, leave to amend
                                                                     Landi, and the Medical Center Defendants;
any time-barred claims and all claims against ADA Bishop,
whom the Court has found is entitled to absolute immunity.        • Count 6 (Unreasonably Prolonged Detention)—as to all
See, e.g., Harrison v. Cnty. of Nassau, No. 15-cv-2712,             Defendants, except Defendants Degnan, Moser, Phelan,
2016 WL 4083381, at *6 (E.D.N.Y. Aug. 1, 2016) (denying             Heffernan, and Landi;
leave to replead claims against ADAs “because it is clear
that all of plaintiff's allegations relate to their involvement   • Count 7 (Due Process)—as to all Defendants, except
in [plaintiff's] prosecution and are therefore protected by         Defendants Degnan, Moser, Phelan, Heffernan, Landi, and
absolute immunity”); Johnson, 651 Fed.Appx. at 61 (finding          Medical Center Defendants. However, the speedy trial
leave to amend would be futile where the district court found       aspects of Plaintiff's due process claim is dismissed as to
the prosecutor was entitled to absolute immunity); Contreras        the Medical Center Defendants. Moreover, Plaintiff's due
v. Perimenis, 562 Fed.Appx. 50 (Summary Order) (2d Cir.             process claim of failure to investigate and conditions of
2014) (same).                                                       confinement are dismissed as to all Defendants.

                                                                  • Count 10 (State Constitution)—as to all Defendants.
Second, the Court exercises its discretion to deny Plaintiff
leave to amend as to the other claims that the Court has
dismissed. Avent v. Doe, No. 2008 WL 877176, at *14
(N.D.N.Y. Mar. 31, 2008) (“Plaintiff has already filed one                             CONCLUSION
amended complaint in this action, and this court has found
that the complaint does not state a claim[.]”). The Court         For the reasons stated above, the City Defendants' motion
already permitted Plaintiff the opportunity to amend the          to dismiss is GRANTED in part and DENIED in part. The
complaint, and, in fact, at the pre-motion conference held        Medical Center Defendants' motion to dismiss is GRANTED
in connection with Defendants' motions to dismiss, urged          in part and DENIED in part. Plaintiff shall proceed on the
Plaintiff to correct the deficiencies identified in Defendants'   following claims:
pre-motion conference requests and at the conference, and to
                                                                    • Malicious Prosecution against Defendants Degnan,
pare down her claims to only viable ones. However, as noted
                                                                      Landi, and the Medical Center Defendants;
throughout this decision, Plaintiff *647 did not heed the
Court's advice, nor make good use of that opportunity to prune      • Malicious Abuse of Process against Defendants Degnan
her complaint of invalid claims or to add useful or relevant          and Landi;
factual allegations or particularity to her complaint, which
is currently 275 paragraphs. To allow Plaintiff to attempt to       • Section 1983 Conspiracy against Defendants Degnan,
amend her complaint again would be an act of futility and a           Moser, Phelan, Heffernan, Landi, and the Medical
waste of resources. The Court therefore denies Plaintiff leave        Center Defendants;
to amend her complaint a second time.
                                                                    • Unreasonably Prolonged Detention against Defendants
**45 In summary, the following claims are dismissed:                  Degnan, Moser, Phelan, Heffernan, and Landi;

• Count 1 (False Arrest and Imprisonment)—as to all                 • Due Process (Brady violation and fabrication of evidence)
  Defendants;                                                          against Defendants Degnan, Moser, Phelan, Heffernan,
                                                                       and Landi, and the Medical Center Defendants;
• Count 2 (Malicious Prosecution)—as to all Defendants,
  except Defendants Degnan and Landi, and the Medical               • Due Process (speedy trial) against Defendants Degnan,
  Center Defendants;                                                  Moser, Phelan, Heffernan, and Landi;

• Count 3 (Malicious Abuse of Process)—as to all                    • Monell claims against the City and FHMC.
  Defendants, except Defendants Degnan and Landi;



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         60
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 127 of 259
Ying Li v. City of New York, 246 F.Supp.3d 578 (2017)
2017 WL 1208422

                                                                    SO ORDERED.
Given that several Defendants as to whom claims are
proceeding are not yet represented (see supra footnote 1),
Plaintiff shall by April 14, 2017 advise the Court in writing       All Citations
how she intends to proceed with respect to these Defendants.
                                                                    246 F.Supp.3d 578, 2017 WL 1208422

End of Document                                                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             61
        Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 128 of 259
Wright v. Orleans County, Not Reported in F.Supp.3d (2015)
2015 WL 5316410

                                                              County Sheriff, Jeffrey Gifaldi, Joseph Fuller, John Doyle,
                                                              and Karol L. Hughes.
                 2015 WL 5316410
   Only the Westlaw citation is currently available.          Eric T. Schneiderman, New York State Attorney General,
            United States District Court,                     STephanie Joy Calhoun, Assistant Attorney General, of
                  W.D. New York.                              Counsel, Buffalo, NY, for Defendants New York State Office
                                                              of Fire Prevention and Control, Eric Holter, and Randi Shadic.
     David WRIGHT and Sarah Harris, Plaintiffs,
                           v.                                 Gennet Kallman Antin & Robinson, P.C. Mark Leigh Antin,
     ORLEANS COUNTY, Orleans County Sheriff,                  and Michael Scott Leavy, of Counsel New York, NY, for
  County of Orleans Major Crime Task Force, Albion            Defendant Paul E. Savage.
    Police Department, Village of Albion, Town of
                                                              Leclair Korona Giordano Cole LLP, Laurie A. Giordano,
   Albion, New York State Office of Fire Prevention
                                                              and Michael E. Nicholson, of Counsel, Rochester, NY, for
   and Control, Niagara County Sheriff, Albion Fire
                                                              Steven M. Nassivera, The Hartford, and Sentinel Insurance
 Department, Rocco Sidari, both individually and in
                                                              Company, Limited.
   his capacity as Albion Fire Chief, Jeremy Grahm,
 both individually and in his capacity as an employee         Walsh, Roberts & Grace, Buffalo, NY, for Albion Fire
   of Albion Fire Department, Jeffrey Gifaldi, both           Department, Rocco Sidari, and Jeremy Grahm.
    individually and in his capacity as Investigator for
     the Village of Albion Police Department, Joseph                      REPORT and RECOMMENDATION
      Fuller, both individually and in his capacity as
       a police officer for the Village of Albion Police
      Department, John Doyle, both individually and                              DECISION and ORDER
     in his capacity as police officer for the Village of
                                                              LESLIE G. FOSCHIO, United States Magistrate Judge.
    Albion Police Department, Karol L. Hughes, both
   individually and in his capacity as police officer for
 the Village of Albion Police Department, Erik Holter,                               JURISDICTION
  both individually and in his capacity as Investigator
                                                               *1 This action was referred to the undersigned by Honorable
    with the New York State Office of Fire Prevention
                                                              Richard J. Arcara on October 16, 2014, for all pretrial
    and Control, Donald Clawson, Michael Jutrowski,           matters including preparation of a report and recommendation
     Adriean Ann Park, Paul E. Savage, Randi Shadic,          on dispositive motions. The matter is presently before the
  Steven M. Nassivera, Nicholas Long, The Hartford,           court on motions to dismiss filed on October 15, 2014,
  and Sentinel Insurance Company, Ltd., Defendants.           by Defendants Orleans County, Orleans County Sheriff,
                                                              County of Orleans Major Crime Task Force, Albion Police
                 No. 14–CV–00622A(F).                         Department, Village of Albion, Town of Albion, Niagara
                            |                                 County Sheriff, Jeffrey Gifaldi, Joseph Fuller, John Doyle,
                  Signed Sept. 10, 2015.                      and Karol L. Hughes (Doc. No. 22), on November 3, 2014 by
                                                              Defendants Steven M. Nassivera, The Hartford, and Sentinel
Attorneys and Law Firms
                                                              Insurance Company, Limited (Doc. No. 28), on November 7,
Elliott, Stern & Calabrese, LLP David S. Stern, of Counsel,   2014, by Defendant Paul E. Savage (Doc. No. 30), and on
Rochester, NY, for Plaintiffs.                                November 17, 2014, by Defendants New York State Office of
                                                              Fire Prevention and Control, Eric Holter, and Randi Shadic
Webster Szanyi, LLP, Michael P. McClaren, Andrew              (Doc. No. 33), as well as Plaintiffs' motion for leave to file an
Dylan, and Florina Altshiler, of Counsel, Buffalo, NY,        amended complaint, filed December 8, 2014 (Doc. No. 36). 1
for Defendants Orleans County, Oleans County Sheriff,
County of Orleans Major Crime Task Force, Albion Police       1
Department, Village of Albion, Town of Albion, Niagara                Although Defendants' motions to dismiss are
                                                                      dispositive, while Plaintiffs' motion to amend



              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           1
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 129 of 259
Wright v. Orleans County, Not Reported in F.Supp.3d (2015)
2015 WL 5316410

        is nondispositive, the undersigned addresses                Motion”), supported by the attached Declaration of Andrew
        all pending motions in this combined Report                 Dylan, Esq. (Doc. No. 22–1) (“Dylan Declaration”), and
        and Recommendation/Decision and Order in the                the Memorandum of Law in Support of Motion to Dismiss
        interest of judicial economy.                               (Doc. No. 22–2) (“Prosecuting Defendants' Memorandum”).
                                                                    On November 3, 2014, Defendants Hartford, Sentinel and
                                                                    Nassivera (“Insurance Defendants”), filed a motion to dismiss
                       BACKGROUND                                   (Doc. No. 28) (“Insurance Defendants' Motion”), attaching
                                                                    the Memorandum of Law in Support of Motion to Dismiss
Plaintiffs Sarah Harris (“Harris”), and David Wright
                                                                    (Doc. No. 28–1) (“Insurance Defendants' Memorandum”).
(“Wright”) (together, “Plaintiffs”), commenced this civil
                                                                    On November 7, 2014, Defendant Savage filed a motion
rights action on August 1, 2014, alleging Defendants
                                                                    to dismiss or, alternatively, for summary judgment (Doc.
violated their constitutional rights in connection with the
                                                                    No. 30) (“Savage's Motion”), attaching in support the
investigation of a fire that destroyed Harris's business, and
                                                                    Memorandum of Law of Defendant Paul E. Savage (Doc.
subsequent indictment, arrest, and prosecution of Plaintiffs
                                                                    No. 30–1) (“Savage's Memorandum”), a Statement of Facts
for arson and criminal mischief in connection with the
                                                                    in Support of Motion for Summary Judgment (Doc. No.
fire. Defendants to this action include Orleans County
                                                                    30–2) (“Savage's Statement of Facts”), the Affidavit of
(“Orleans County”), Orleans County Sheriff (“Orleans
                                                                    Paul E. Savage in Support of Motion to Dismiss or for
County Sheriff”), County of Orleans Major Crime Task
                                                                    Summary Judgment (Doc. No. 30–3) (“Savage's Affidavit”),
Force (“the Crime Task Force”), Albion Police Department
                                                                    and the Declaration of Michael S. Leavy, Esq., in Support
(“Albion Police”), Village of Albion (“the Village”), Town
                                                                    of Motion to Dismiss or for Summary Judgment (Doc. No.
of Albion (“the Town”), New York State Office of Fire
                                                                    30–4) (“Leavy Declaration”), with exhibits 1 through 4, and
Prevention and Control (“Fire Prevention Office”), Niagara
                                                                    5 (Docs. Nos. 30–5 through 30–10, and exhibit 3 (Doc.
County Sheriff (“Niagara County Sheriff”), Albion Fire
                                                                    No. 31) (“Savage's Exh(s). ___”). On November 17, 2014,
Department (“Fire Department”), Rocco Sidari (“Sidari”),
                                                                    Defendants Fire Prevention Office, Holter, and Shadic (“Fire
Jeremy Grahm (“Grahm”), Jeffrey Gifaldi (“Gifaldi”),
                                                                    Prevention Defendants”), filed a motion to dismiss (Doc.
Joseph Fuller (Fuller”), John Doyle (“Doyle”), Karol L.
                                                                    No. 33) (“Fire Prevention Defendants' Motion”), attaching
Hughes (“Hughes”), Erik Holter (“Holter”), Donald Clawson
                                                                    Defendants' New York State Office of Fire Prevention and
(“Clawson”), Michael Jutrowski (“Jutrowski”), Adriean
                                                                    Control, Erik Holter, and Randi Shadic Memorandum of
Ann Park (“Park”), Paul E. Savage (“Savage”), Randi
                                                                    Law in Support of Motion to Dismiss for Failure to State a
Shadic (“Shadic”), Steven M. Nassivera (“Nassivera”),
                                                                    Claim Pursuant to F.R.C.P. 12(b)(6) (Doc. No. 33–1) (“Fire
Nicholas Long (“Long”), The Hartford (“Hartford”), and
                                                                    Prevention Defendants' Memorandum”).
Sentinel Insurance Company, LTD (“Sentinel”) (together,
“Defendants”). Plaintiffs assert four claims for relief
                                                                    In opposition to the motions to dismiss, Plaintiffs filed
including (1) false arrest, Complaint ¶¶ 43–52 (“false
                                                                    on December 8, 2014, the Cross–Notice of Motion [sic
arrest claim”); (2) malicious prosecution, Complaint ¶¶ 53–
                                                                    ] (Doc. No. 36) (“Plaintiff's Motion”), seeking leave to
61 (“malicious prosecution claim”); (3) negligent hiring,
                                                                    file an amended complaint, attaching the Declaration of
supervision and retention, Complaint ¶¶ 62–69 (“supervisory
                                                                    David S. Stern, Esq. (“Stern Declaration”), the Memorandum
liability claim”); and (4) false arrest, malicious prosecution,
                                                                    in Support of Plaintiff' [sic ] Opposition to Defendants'
and deprivation of a fair trial in violation of Plaintiffs' civil
                                                                    Motions to Dismiss Complaint and in Support of Cross
rights under 42 U.S.C. § 1983 (“ § 1983”), and the New York
                                                                    Motion Permitting Plaintiffs to Amend Their Complaint
State Constitution, Complaint ¶¶ 70–75 (“civil rights claim”).
                                                                    (“Plaintiffs' Memorandum”), with a copy of the proposed
On September 26, 2014, Defendants Fire Department,
                                                                    amended complaint attached as Exh. A (“Proposed
Grahm, and Sidari (“Fire Department Defendants”), filed an
                                                                    Amended Complaint”). Plaintiffs' Memorandum contains
Answer (Doc. No. 12).
                                                                    legal argument in support of Plaintiffs' Motion seeking leave
                                                                    to file an amended complaint but does not respond to
 *2 On October 15, 2014, Defendants Orleans County,
                                                                    the various arguments made by the Defendants moving to
Orleans County Sheriff, the Crime Task Force, Albion Police,
                                                                    dismiss.
the Village, the Town, Niagara County Sheriff, Gifaldi,
Fuller, Doyle, and Hughes (“Prosecuting Defendants”) filed
a motion to dismiss (Doc. No. 22) (“Prosecuting Defendants'


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           2
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 130 of 259
Wright v. Orleans County, Not Reported in F.Supp.3d (2015)
2015 WL 5316410

On December 23, 2014, Prosecuting Defendants filed in             The facts as pleaded in the Complaint, although sparse,
further support of dismissal the Reply Declaration of Florina     assert that on August 13, 2012, “Defendants began an arson
Altshiler, Esq. (Doc. No. 38) (“Altshiler Reply Declaration”),    investigation of the Plaintiffs herein arising from a fire loss
attaching exhibits A and B (“Prosecuting Defendants'              that occurred on or about that date located at 158 Hamilton
Reply Exh(s). ___”). On January 12, 2015, Savage filed            Street, Albion, New York.” Complaint ¶ 32. Defendants
the Reply Memorandum of Law of Defendant Paul E.                  appeared before an Orleans County grand jury (“the Grand
Savage in Further Support of Motion to Dismiss Complaint          Jury”) 2 and presented evidence resulting in an indictment
Pursuant to Fed.R.Civ.P. 12(b)(6), or, Alternatively, for
                                                                  on March 15, 2013 (“the Indictment”), 3 charging Plaintiffs
Summary Judgment Pursuant to Fed.R.Civ.P. 56(a) (Doc.
                                                                  with violations of New York Penal Law (“N.Y. Penal Law”)
No. 41) (“Savage Reply”). On January 14, 2015, the
                                                                  § 150.10(1) (Arson in the Third Degree) (“the arson charge”),
Insurance Defendants filed the Attorney Declaration of
                                                                  and § 145.00(1) (Criminal Mischief in the Fourth Degree)
Laurie A. Giordano, Esq. (Doc. No. 42) (“Giordano Reply
                                                                  (“the criminal mischief charge”) (together, “the criminal
Declaration”), attaching the Memorandum in Reply to
                                                                  charges”). After the Indictment was returned, Plaintiffs were
Plaintiffs' Opposition to Motion to Dismiss and in Opposition
                                                                  arrested on the charges and tried in Orleans County Court,
to Plaintiffs' Motion to Amend the Complaint (Doc. No.
                                                                  before County Court Judge James P. Punch (“Judge Punch”)
42–1) (Insurance Defendants' Reply”), the Fire Prevention
                                                                  (“the trial”). The trial commenced on November 12, 2013,
Defendants filed the Declaration of Assistant Attorney
                                                                  and continued through November 22, 2013, when Judge
General Stephanie Joy Calhoun (Doc. No. 43) (“Calhoun
Reply Declaration”), and the Prosecuting Defendants filed the     Punch dismissed both charges against Harris 4 and the
Amended Reply Declaration of Florina Altshiler, Esq. (Doc.        jury returned a verdict acquitting Wright on both charges.
No. 44) (“Amended Altshiler Reply Declaration”), attaching        Plaintiffs maintain that the investigation and prosecution
exhibits A and B (“Prosecuting Defendants' Exh(s). ___”).         damaged their personal and social reputations, as well as their
Oral argument was deemed unnecessary.                             business reputation and standing in the business community
                                                                  and that those involved in investigating the fire failed to
 *3 Based on the following, the Prosecuting Defendants'           thoroughly discern whether the fire was electrical in nature
Motion should be GRANTED in part and DENIED in part;              and not an arson.
the Insurance Defendants' Motion should be GRANTED;
Savage's Motion should be GRANTED insofar as it                   2      Plaintiffs do not specify which Defendants
seeks to dismiss the Complaint for failure to state a                    appeared before the Grand Jury.
claim and is DISMISSED as moot as to the alternative
                                                                  3
request for summary judgment; and the Fire Prevention                    Exh. A.
Defendants' Motion should be GRANTED; Plaintiffs' Motion          4      Why the criminal charges were dismissed against
is GRANTED in part and DENIED in part.
                                                                         Harris is not stated in the record.

                                                                  The Proposed Amended Complaint
                           FACTS                                  The Proposed Amended Complaint Plaintiffs seek leave to
                                                                  file provides more facts including that on March 13, 2012,
Because the motions pending before the court include
                                                                  Plaintiff Harris opened her own business, a novelty/smoke
motions by various Defendants to dismiss for failure to state a
                                                                  shop and second-hand clothing store (“the shop”), located
claim, and Plaintiffs' crossmotion for leave to file an amended
                                                                  at 158 Hamilton Street, in Albion, New York. Proposed
complaint alleging additional facts so as to avoid dismissal
                                                                  Amended Complaint ¶¶ 33–34. The building in which the
of the action, the court, in the interest of completeness and
                                                                  shop was located had recently been purchased and extensively
clarity, separately considers the facts of both the Complaint
                                                                  renovated by Harris and her boyfriend, Plaintiff Wright, and
and the Proposed Amended Complaint, as well as facts found
                                                                  Plaintiffs, in addition to their hard work and labor, invested
in a report prepared by an insurance investigator incorporated
                                                                  $ 18,000 in the premises, $ 45,000 in inventory, $ 10,000 in
by reference into the Proposed Amended Complaint.
                                                                  display cases, and $ 35,000 in “tattoo flash” 5 and artwork.
                                                                  Id. ¶¶ 35–37. On August 12, 2012, a fire (“the fire”), heavily
The Complaint                                                     damaged the shop and resulted in a total loss of its inventory



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            3
          Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 131 of 259
Wright v. Orleans County, Not Reported in F.Supp.3d (2015)
2015 WL 5316410

and contents. Id. ¶¶ 38, 40. Harris was notified of the fire by a      conflicted with Prosecuting Defendants' own investigation.
customer, one Amber M. Mesita (“Mesita”), who telephoned               Id. ¶ 64.
Plaintiff in the early morning of August 12, 2012. Harris and
Wright then “rushed” to the shop and were told by Mesita that          5      “Tattoo flash” refers to “common designs, usually
she informed Defendant Ablion Police Officer John Doyle                       drawn on paper or cardboard and displayed
(“Doyle”), who was the first police officer to arrive at the                  prominently on the walls or in binders in tattoo
scene of the fire, that Mesita smelled what she recognized                    shops.” What is Tattoo Flash?, available at
as the odor of an electrical fire. Id. ¶ 45. Doyle interviewed                http://tattoo.about.com/od/t attoosartandphotoss/fl/
both Harris and Wright, preparing written statements for their                What-is-Tattoo-Flash.htm, last visited September
signatures, id. ¶ 46, but never recorded Mesita's observation                 9, 2015.
regarding the odor of an electrical fire. Id. ¶ 47. On August
13, 2012, Defendants commenced an arson investigation of               6      Holler is not named as a Defendant in either the
the fire (“the investigation”). Plaintiffs cooperated with the                Complaint or in the Proposed Amended Complaint.
investigation, including consenting to further interviews by
                                                                        *4 Harris's insurance company, Defendant Hartford,
insurance investigators Defendants Paul Savage (“Savage”)
                                                                       retained fire origin and cause investigation firm PT & C
and Steve Nassivera (“Nassivera”), and insurance adjuster
                                                                       Forensic Consulting Services, P.A. (“PT & C”), 7 based in
Jennifer Holler (“Holler”), 6 as well as Defendants Albion
                                                                       Atlanta, Georgia, to conduct a forensic investigation of the
Police Officer Jeffrey Gifaldi (“Gifaldi”) and Sergeant Joseph
                                                                       fire's origin and caused, which was conducted on August
Fuller (“Fuller”). Proposed Amended Complaint ¶¶ 48–50.
                                                                       15, 2012, by Savage, PT & C's Senior Fire & Explosion
Defendant Donald Clawson (“Clawson”), who was known
                                                                       Consultant. Proposed Amended Complaint ¶ 65. In his report
in the community to have a psychiatric and criminal history,
                                                                       (“Investigative Report”), dated September 10, 2012, Savage,
contacted the Albion Police, the Orleans County Sheriff,
                                                                       based on his investigation including three fire debris samples
and Defendant Hartford Insurance Company (“Hartford”),
                                                                       for which laboratory analysis revealed no accelerants present,
reporting that Wright burned down the shop, hoping to
                                                                       concluded the fire originated along the rear wall of the shop's
receive reward money for reporting the arson. Id. ¶¶ 51–
                                                                       office, that the ignition source, the first material ignited,
53. According to Plaintiffs, “the investigators in this case
                                                                       and ignition sequence were all unknown, and the fire's
were overcome by their eagerness and zeal of convicting
                                                                       “cause classification” was “undetermined with incendiary not
Plaintiffs demonstrated by their conduct in selectively
                                                                       eliminated.” Id. ¶¶ 65–66. Although Gifaldi subsequently
choosing evidence and ignoring blunt holes in their case.” Id.
                                                                       provided Savage with Defendant Niagara County Sheriff's
¶ 54. Plaintiffs assert that Clawson reported Wright started
                                                                       Office Forensic Laboratory report (“Niagara County Forensic
the fire in a red plastic bucket, despite Savage and Holter's
                                                                       Laboratory Report”), indicating accelerants were present in
conclusion that if the fire originated in the red plastic bucket, it
                                                                       one of two fire debris samples, consistent with a “medium
would have been burnt beyond recognition. Id. ¶ 55. Plaintiffs
                                                                       petroleum distillate,” such as mineral spirits, paint thinners,
allege Defendant Albion Fire Department Chief Rocco Sidari
                                                                       and charcoal starters, such findings did not change Savage's
(“Sidari”), failed to hire an arson investigator to conduct
                                                                       conclusion in the Investigative Report. Id. ¶ 67. Plaintiffs
a proper investigation of the fire and coached witnesses,
                                                                       assert Gifaldi agreed with Savage's conclusion that the fire
including Albion Fire Department employee Jeremy Grahm
                                                                       originated in the shop's rear office wall near Harris's desk,
(“Grahm”), and another, unidentified firefighter, to testify that
                                                                       id. ¶ 68, yet Defendant Albion Police employees, including
“the fire appeared as if it were from an incendiary origin....”
                                                                       Doyle, Fuller, Gifaldi, and Hughes, failed to secure video
Id. ¶¶ 57–59. Plaintiffs similarly assert Defendant police
                                                                       footage from a security digital video recorder (“DVR”),
investigator Gifaldi, despite knowing Clawson's reputation,
                                                                       which Plaintiffs maintain would have established Plaintiffs
“cajoled” witnesses, including Defendants Adrian Park
                                                                       did not set the fire. Id. ¶ 71.
(“Park”), and Michael Jutrowski (“Jutrowski”), into testifying
at trial against Plaintiffs with threats of jail. Id. ¶¶ 60–62.
                                                                       7
Plaintiffs' describe Park's trial testimony as informing the                  PT & C is not named as a defendant to this action.
jury Gifaldi had forced her to testify against Plaintiffs, while       Plaintiffs assert Defendant Erik Holter (“Holter”), an
Jutrowski testified Wright started the fire “by flipping a             investigator with Defendant Fire Prevention Office, failed to
cigarette above the inflammable ceiling tiles,” id. ¶¶ 63, which       conduct a proper fire investigation to determine whether an
                                                                       electrical short caused the fire, and instead simply rubber-


                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 4
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 132 of 259
Wright v. Orleans County, Not Reported in F.Supp.3d (2015)
2015 WL 5316410

stamped Gifaldi's investigation despite its obvious short-        Savage reported that close examination of the shop's rear
comings. Proposed Amended Complaint ¶ 72. According               entry door revealed a “very loose” striker plate that “was
to Plaintiffs, Nassivera intentionally misused tape recorded      not loose from pry damage, but would have to [have] been
statements of Plaintiffs when testifying at the trial,            loosened by unscrewing the two large metal/steel screws that
interpreting inaudible portions of the audio recordings so        hold it in place against the jamb.” Investigative Report at
as to slant the meaning against Plaintiffs. Id. ¶ 73. Gifaldi     3. Because the loosened strike plate moved, the rear door
allegedly “interviewed witnesses of known doubtfulness,”          hardware “plunger was not able to seat properly in the striker
and provided false Grand Jury testimony to secure the             plate and could move easily.” Id. Savage essentially ruled out
Indictment, including stating the shop's security system and      the fire's cause as electrical as “[e]xamination of structural
DVR were not operating at the time of the fire, and that          electrical conductors and receptacles showed no arc damage
Plaintiffs had purposefully shut off a fire alarm system which    or any indication of being related to the cause of the fire.” Id.
Plaintiffs maintain was abandoned by the shop's former            A power strip on the floor near Harris's desk “sustained total
tenant. Id. ¶ 74. Gifaldi allegedly embellished his job title     fire damage” although Harris “stated it was not plugged in or
at the trial, claiming to be a “Level II” arson investigator      being used.” Id.
when no such designation exists, and also falsely testified
that he failed to take any contemporaneous hand written           Savage reported that in an on-scene interview Harris stated
notes which were contradicted by witnesses who reported           that on Sunday, March 11, 2012, she was in the shop's office at
observing Gifaldi taking notes.                                   11:00 P.M ., reviewing bills and invoices while she waited for
                                                                  Wright to drive her home. Investigative Report at 4. Wright
                                                                  arrived around midnight and drove Harris to her home where
Fire Investigative Reports                                        they later received a telephone call notifying them the shop
 *5 The Proposed Amended Complaint refers to both the             was on fire. Id. The fire had been extinguished by the time
Investigative Report prepared by Savage and a supplement to       Plaintiffs returned to the shop, but the fire trucks remained on
the Investigative Report (“Supplemental Report”), prepared        the scene. Harris stated that “things were not too good with
by Savage regarding the Niagara County Forsenic Laboratory        bills.” Id.
Report. In particular, Savage reported that Defendant Albion
Police Department (“Albion Police”), initially listed the         Savage also interviewed Wright who described helping Harris
fire's cause as “undetermined pending further investigation.”     with the shop, receiving from his realtor ex-father-in-law
Investigative Report at 2. According to Savage, although          household items and clothing from ‘house clean outs' to be
there was smoke and heat damage throughout the shop,              sold second-hand in the shop. Savage Report at 4. Wright
most of the shop's fire damage occurred in the shop's office,     stated he had received from a friend with a recent financial
particularly at the rear wall near Harris's desk and a large      settlement two loans for the shop, the first for $ 20,000 and the
sofa. Id. at 3. Wright's desk, located at the office's doorway,   second for $ 50,000. Id. Wright admitted the shop was behind
had less damage but the remains of a medium sized red             on its bills. Id. Wright further stated he picked up Harris
plastic trash can with “fire/melt damage” and which had           the night of the fire, setting the alarm system and turning
“melted into itself,” was found in front of Wright's desk         on a DVD recorder for outside cameras before leaving with
instead of in its regular location between Harris's desk and      Harris at midnight, taking their laptop computers with them.
the large sofa. Id. The caption to photo 52 accompanying the      Id. Wright and Harris went to Harris's home where they fell
Investigative Report (“Photo 52”) 8 depicting the red plastic     asleep and were awoken by a telephone call informing them
trash can states “[t]he red trash can did not burn here, there    of the fire at the shop. Id. Wright stated they “had to find a
is no corresponding fire damage to [Wright's] 9 wood desk.        ride so they could get back to the shop taking about 30 to 40
This may have been moved/kicked around by fire department         minutes.” Id. Both Harris and Wright denied having a key to
personal [sic ] during suppression. It should have been at the    the shop's rear door, stating “it could be secured with a good
rear wall next to [Harris's] desk.”                               slam shut.” Id.


8                                                                  *6 Savage concluded the fire originated along the rear
       Savage's Exh. 2–b (Doc. No. 30–7) at 26.
                                                                  wall of the store's office, that the fire's cause was
9                                                                 “undetermined with incendiary not eliminated,” and noting
       Unless otherwise indicated, all bracketed material
       has been added.                                            that no accelerants had been detected on any fire debris



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              5
            Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 133 of 259
Wright v. Orleans County, Not Reported in F.Supp.3d (2015)
2015 WL 5316410

samples collected at the scene of the fire. Investigative Report   Defendant Crime Task Force moves to dismiss the Complaint
at 4. In his report, Savage also commented that                    for insufficient service of Process based on Plaintiffs'
                                                                   failure to file the affidavit required under Fed.R.Civ.P. 4(l)
                                                                   (1) indicating service was made. Prosecuting Defendants'
              This fire is still being investigated by             Memorandum at 4. A review of the docket, however,
              the Albion Police. Several pieces of                 establishes an Affidavit of Process Server was filed on
              interview information are not clear.                 October 3, 2014 (Doc. No. 21–2), stating that on August 27,
              Although the lab report is negative                  2014, one Eric Harling, an Investigator with the Crime Task
              for ignitable/flammable liquids in                   Force, was personally served with a copy of the summons and
              the samples collected, this does not                 verified Complaint. Accordingly, Prosecuting Defendants'
              remove the possibility of manual open                Motion should be DENIED insofar as they seek dismissal of
              flame to paper or other combustibles.                the action as against the Crime Task Force for insufficient
              There are other issues with regards                  service of process. 11
              to the structure and with the insured's
              ability to drive away from the shop                  11     Inasmuch as the Crime Task Force is not a suable
              at closing yet needing to “find a ride”
                                                                          entity, see Discussion, infra, at 17–18, the action
              back to the scene.
                                                                          should be dismissed as to this Defendant, and the
                                                                          issue of service on the Crime Task Force, the
                                                                          manner of which Prosecuting Defendants do not
Id. at 5.                                                                 challenge, is academic.

                                                                   2. Motion to Dismiss
In a supplemental letter report issued on November 7, 2012
                                                                   Pending before the court are four motions to dismiss the
(“Supplemental Report”), 10 Savage indicated Defendant             Complaint filed by the Prosecuting Defendants, the Insurance
Albion Police Detective Jeff Gifaldi (“Gifaldi”) had advised       Defendants, Savage, and the Fire Prevention Defendants. On
of the discovery in the fire debris of an accelerant consistent    a motion to dismiss under Fed.R.Civ.P. 12(b)(6) ( “Rule 12(b)
with a medium petroleum distillate such as mineral oil, but        (6)”), the court looks to the four corners of the complaint
that the discovery did not change Savage's conclusion and the      and is required to accept the plaintiff's allegations as true
fire's cause remained undetermined “with incendiary still not      and to construe those allegations in the light most favorable
eliminated.” Supplemental Report at 1.
                                                                   to the plaintiff. Scheuer v. Rhodes, 416 U.S. 232, 236, 94
10       Savage's Exh. 5 (Doc. No. 31).                            S.Ct. 1683, 40 L.Ed.2d 90 (1974); Goldstein v. Pataki, 516
                                                                   F.3d 50, 56 (2d Cir.2008) (court is required to liberally
                                                                   construe the complaint, accept as true all factual allegations
                        DISCUSSION                                 in the complaint, and draw all reasonable inferences in the
                                                                   plaintiff's favor). The Supreme Court requires application
Pending before the court are motions to dismiss
                                                                   of “a ‘plausibility standard,’ which is guided by ‘[t]wo
filed by Prosecuting Defendants, Insurance Defendants,
                                                                   working principles.’ “ Harris v. Mills, 572 F.3d 66, 71–72
Defendant Savage, and Fire Prevention Defendants (“moving
                                                                   (2d Cir.2009) (citing Bell Atlantic Corp. v. Twombly, 550
Defendants”). The other named Defendants to this action,
                                                                   U.S. 544, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007), and
including the Albion Fire Department, Rocco Sidari, Jeremy
                                                                   quoting Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct.
Grahm, Donald Clawson, Michael Jutrowski, Adriean Ann
                                                                   1937, 173 L.Ed.2d 868 (2009)). “First, although ‘a court
Park, and Nicholas Long (the non-moving Defendants”), have
                                                                   must accept as true all of the allegations contained in a
not moved to dismiss. In opposition to the motions to dismiss,
                                                                   complaint,’ that ‘tenet’ ‘is inapplicable to legal conclusions,’
Plaintiffs have moved for leave to file an amended complaint,
                                                                   and ‘[t]hreadbare recitals of the elements of a cause of action,
but have not otherwise responded in opposition to the moving
                                                                   supported by mere conclusory statements, do not suffice.’
Defendants' arguments in support of dismissal.
                                                                   “ Harris, 572 F.3d at 72 (quoting Iqbal, 556 U.S. at 678).
                                                                   “ ‘Second, only a complaint that states a plausible claim
1. Insufficient Service of Process                                 for relief survives a motion to dismiss,’ and ‘[d]etermining
                                                                   whether a complaint states a plausible claim for relief will ...


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             6
          Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 134 of 259
Wright v. Orleans County, Not Reported in F.Supp.3d (2015)
2015 WL 5316410

be a context-specific task that requires the reviewing court           and does not have its own legal identity. Laboy v. Ontario
to draw on its judicial experience and common sense.’ “ Id.            County, N.Y., ––– F.Supp.3d ––––; 2015 WL 1977251, at
(quoting Iqbal, 556 U.S. at 679).                                      * 6 (W.D.N.Y. May 4, 2015). In the instant case, the
                                                                       Orleans County Sheriff and the Crime Task Force are
 *7 “To survive a motion to dismiss, a complaint must                  administrative arms of Orleans County, the Albion Police
contain sufficient factual matter, accepted as true, to ‘state a       is an administrative arm of the Village of Albion, and the
claim to relief that is plausible on its face.’ “ Iqbal, 556 U.S. at   Niagara County Sheriff is an administrative arm of the County
678 (quoting Twombly, 550 U.S. at 570). “A claim will have             of Niagara. See Phillips v. Cortland City Police, 2013 WL
‘facial plausibility when the plaintiff pleads factual content         5462951, at * 2 (N.D.N.Y. Sept.30, 2013) (“Because the
that allows the court to draw the reasonable inference that            Defendant Police Department is an administrative arm of
the defendant is liable for the misconduct alleged.’ “ Sykes v.        the City of Cortland, it lacks the capacity to be sued.”);
Bank of America, 723 F.3d 399, 403 (2d Cir.2013) (quoting              McKenzie v. County of Erie, 2013 WL 5348084, at * 2
Ashcroft, 556 U.S. at 678); see Twombly, 550 U.S. at 570               (W.D.N.Y. Sept.23, 2013) (dismissing claims against various
(the complaint must plead “enough facts to state a claim to            Erie County departments, including the Erie County Sheriff's
relief that is plausible on its face”). The factual allegations        Department, the Erie County Holding Center, the Erie County
of the complaint “must be enough to raise a right to relief            Department of Health, and the Erie County Department
above the speculative level on the assumption that all the             of Mental Health, as each such department “is merely an
allegations in the complaint are true.” Twombly, 550 U.S.              administrative arm of the County, and they therefore lack the
at 570. “ ‘In adjudicating a motion to dismiss, a court may            capacity to be sued.”). As such, the Orleans County Sheriff,
consider only the complaint, any written instrument attached,          the Crime Task Force, the Albion Police, and the Niagara
and any document upon which the complaint heavily relies.’             County Sheriff cannot sue or be sued. Id. Accordingly, the
“ ASARCO LLC v. Goodwin, 756 F.3d 191, 198 (2d Cir.2014)               Prosecuting Defendants' Motion should be GRANTED as
(quoting In re Thelen LLP, 736 F.3d 213, 219 (2d Cir.2013)).           to all claims set forth in the Complaint against the Orleans
                                                                       County Sheriff, the Crime Task Force, the Albion Police, and
In the instant case, a thorough review of the Complaint                the Niagara County Sheriff. 12
establishes it fails to state any viable claim against
Prosecuting Defendants, Insurance Defendants, Savage, and              12     Fire Prevention Defendants did not similarly argue
Fire Prevention Defendants.
                                                                              in support of dismissal that the Fire Prevention
                                                                              Office also, as an administrative arm of the state,
   A. Capacity to be Sued                                                     similarly lacks the capacity to be sued.
Preliminarily, the court addresses the Prosecuting Defendants'
argument, Prosecuting Defendants' Memorandum at 2–4, that                 B. Niagara County Sheriff
the Orleans County Sheriff, the Crime Task Force, the Albion            *8 Prosecuting Defendants also seeks dismissal of the
Police, and the Niagara County Sheriff lack the capacity to be         malicious prosecution and negligence claims against Niagara
sued, requiring dismissal of the Complaint as against them.            County Sheriff for failing to plead any facts indicating
Plaintiffs have not responded in opposition to this argument,          the Niagara County Sheriff was involved in the criminal
nor have Prosecuting Defendants argued in further support of           prosecution against Plaintiffs, which occurred in Orleans
the argument.                                                          County. Prosecuting Defendants' Memorandum at 10–11.
                                                                       Plaintiffs have not responded in opposition to this argument.
The “[c]apacity to sue or be sued is determined ... by the
law of the state where the court is located,” Fed.R.Civ.P.             A thorough reading of the Complaint reveals no factual
17(b), here, the law of New York which, as relevant, provides          allegations against Niagara County Sheriff. Further, the
that a “municipal corporation” may sue or be sued. N.Y.                Complaint indicates that the criminal prosecution of which
General Municipal Law (“N.Y.Gen.Mun.Law”) § 50. Further,               Plaintiffs complain occurred in Orleans County where the
a “municipal corporation,” as defined, “includes only a                shop is located. The Complaint thus fails to state any viable
county, town, city and village.” N.Y. Gen. Mun. Law § 2.               claim against Niagara County Sheriff.

An administrative arm of a municipal corporation, however,             Prosecuting Defendants' Motion should thus be GRANTED
does not exist separate and apart from the municipality                as to Niagara County Sheriff.


                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                7
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 135 of 259
Wright v. Orleans County, Not Reported in F.Supp.3d (2015)
2015 WL 5316410

                                                                    existence of probable cause, as evidenced by the Indictment,
                                                                    requires the dismissal of these claims.
   C. Civil Rights Claims
The Prosecuting Defendants are alleged in the fourth claim           *9 Plaintiffs' first claim is a New York tort claim for false
pursuant to § 1983 to have violated Plaintiffs' civil rights.       arrest. Complaint ¶¶ 43–52. “Under New York law, a plaintiff
Complaint ¶¶ 70–75. An individual may seek damages against          claiming false arrest must show, inter alia, that the defendant
any person who, under color of state law, subjects such             intentionally confined him without his consent and without
individual to the deprivation of any rights, privileges, or         justification.” Weyant v. Okst, 101 F.3d 845, 852 (2d Cir.1996)
immunities protected by the Constitution or laws of the             (citing Broughton v. State, 37 N.Y.2d 451, 373 N.Y.S.2d 87,
United States. 42 U.S.C. § 1983. Under § 1983 an action is          335 N.E.2d 310, 313–14 (N.Y.), cert. denied, 423 U.S. 929,
permitted “against a ‘person who, under color of any statute,       96 S.Ct. 277, 46 L.Ed.2d 257 (1975)). The elements of a
ordinance, regulation, custom, or usage, of any State ...           false arrest claim under New York law include that (1) the
subjects, or causes to be subjected, any citizen of the United      defendant intended to confine the plaintiff, (2) the plaintiff
States ... to the deprivation of any rights, privileges, or         was conscious of the confinement, (3) the plaintiff did not
immunities secured by the Constitution and laws.’ “ Patterson       consent to the confinement, and (4) the confinement was
v. County of Oneida, N.Y., 375 F.3d 206, 225 (2d Cir.2004)          not otherwise privileged. Bernard v. United States, 25 F.3d
(quoting 42 U.S.C. § 1983). Section § 1983, however, “ ‘is not      98, 102 (2d Cir.1994) (citing Benjamin v. United States, 554
itself a source of substantive rights.’ “ Id. (quoting Baker v.     F.Supp. 82, 85 (E.D.N.Y.1982)).
McCollan, 443 U.S. 137, 144 n. 3, 99 S.Ct. 2689, 61 L.Ed.2d
433 (1979)). Rather, § 1983 “merely provides ‘a method for          Plaintiffs' second claim is for malicious prosecution in
vindicating federal rights elsewhere conferred....’ “ Id. The       violation of New York common law. Complaint ¶¶ 53–61. “To
elements of a § 1983 claim include (1) the deprivation of           establish a malicious prosecution claim under New York Law,
a federal constitutional or statutory right, (2) by a person        a plaintiff must prove (1) the initiation or continuation of a
acting under color of state law. Velez v. Levy, 401 F.3d 75, 84     criminal proceeding against the plaintiff; (2) the termination
(2d Cir.2005). Thus, “[t]he first step in any such claim is to      of the proceeding in plaintiff's favor; (2) lack of probable
identify the specific constitutional right allegedly infringed.”    cause for commencing the proceeding; and (4) actual malice
Id. (citing Graham v. Connor, 490 U.S. 386, 394, 109 S.Ct.          as a motivation for defendant's actions.” Manganiello v. City
1865, 104 L.Ed.2d 443 (1989); and Baker, 443 U .S. at 140).         of New York, 612 F.3d 149, 161 (2d Cir.2010) (internal
                                                                    quotation marks and citations omitted).
In the instant case, Plaintiffs allege Prosecuting Defendants
subjected them to unlawful arrest, malicious prosecution, and       The fourth claim alleges both false arrest and malicious
denial of a fair trial in violation of their Fourth, Fifth, Sixth   prosecution in violation of § 1983. Complaint ¶¶ 70–75. The
and Fourteenth Amendment rights.                                    same false arrest and malicious prosecution claims Plaintiffs
                                                                    bring under New York common law may be brought under
                                                                    § 1983 because such claims invoke the Fourth Amendment's
   D. False Arrest and Malicious Prosecution Claims
                                                                    protection of an individual's liberty interest with respect to
Plaintiffs assert claims for false arrest and malicious
                                                                    criminal prosecutions. See Singer v. Fulton County Sheriff, 63
prosecution under both New York common law and § 1983.
                                                                    F.3d 110, 115–16 (2d Cir.1995) (Fourth Amendment is the
Complaint ¶¶ 43–52 (New York common law false arrest);
                                                                    source of § 1983 claims for malicious prosecution and false
53–61 (New York common law malicious prosecution);
                                                                    arrest).
and 70–75 (§ 1983 false arrest and malicious prosecution).
The common law false arrest claim and the civil rights
                                                                    “A § 1983 claim for false arrest, resting on the Fourth
claim are asserted only against some of the Prosecuting
                                                                    Amendment right of an individual to be free from
Defendants, including the Orleans County Sheriff, the Crime
                                                                    unreasonable seizures, including arrest without probable
Task Force, and the Albion Police Department, whereas the
                                                                    cause, is substantially the same as a claim for false arrest
common law malicious prosecution claim is asserted against
                                                                    under New York law. Weyant, 101 F.3d at 852. “In analyzing
all Prosecuting Defendants, Defendant Savage, the Insurance
                                                                    § 1983 claims for unconstitutional false arrest, we have
Defendants, and the Fire Prevention Defendants, as well as
                                                                    generally looked to the law of the state in which the arrest
against the non-moving Defendants. As discussed below, the
                                                                    occurred.” Jaegly v. Couch, 439 F.3d 149, 151 (2d Cir.2006)



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             8
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 136 of 259
Wright v. Orleans County, Not Reported in F.Supp.3d (2015)
2015 WL 5316410

(internal quotation marks omitted). Similarly, “[a] § 1983          officer's fabrication and forwarding to prosecutors of known
claim for malicious prosecution looks to the relevant state         false evidence works an unacceptable ‘corruption of the truth-
common law.” Gonzalez v. City of Schenectady, 728 F.3d 149,         seeking function of the trial process.” “ Id. (quoting Ricciuti
162 (2d Cir.2013) (citing Janetka v. Dabe, 892 F.2d 187, 189        v. N.Y.C. Transit Authority, 124 F.3d 123, 130 (2d Cir.1997)
(2d Cir.1989)). Under New York law, a plaintiff must show           (quoting United States v. Agurs, 427 U.S. 97, 104, 96 S.Ct.
that the underlying proceeding was terminated in his favor          2392, 49 L.Ed.2d 342 (1976))).
to make out a malicious prosecution claim. Id. “ ‘Where the
prosecution did not result in an acquittal, it is deemed to have    13     Although an indictment subsequent to an arrest
ended in favor of the accused, for these purposes, only when
                                                                           does not give rise to a presumption of probable
its final disposition is such as to indicate the innocence of the
                                                                           cause to defeat a false arrest claim, Broughton
accused.’ “ Id. (quoting Murphy v. Lynn, 118 F.3d 938, 948
                                                                           v. State, 37 N.Y.2d 451, 373 N.Y.S.2d 87, 335
(2d Cir.1997)).
                                                                           N.E.2d 310, 313 (N.Y.1975) (holding arraignment
                                                                           and subsequent indictment of defendant did not
 *10 As stated, Background, supra, at 4, Plaintiffs allege
                                                                           generate presumption of probable cause to support
New York common law claims for false arrest and malicious
                                                                           arrest), in the instant case, according to the
prosecution, as well as § 1983 claims based on false arrest,
                                                                           Complaint, Plaintiffs were indicted prior to the
malicious prosecution, and denial of a fair trial. The existence
                                                                           arrest. Complaint ¶ 39 (“as a result of said
of probable cause for the arrest and malicious prosecution
                                                                           indictment the Plaintiffs were both arrested and
of Plaintiffs, however, is a complete defense to Plaintiffs'
                                                                           deprived of their liberty ....”). An arrest is
common law false arrest and malicious prosecution claims,
                                                                           privileged if based on probable cause in accord
as well as Plaintiffs' § 1983 false arrest and malicious
                                                                           with the fourth element under New York law. See
prosecution claims. See Manganiello v. City of New York, 612
                                                                           Bernard, 25 F.3d at 102 (affirming district court's
F.3d 149, 161–62 (2d Cir.2010) (probable cause is complete
                                                                           grant of summary judgment in favor of government
defense to malicious prosecution claim in violation of New
                                                                           on plaintiff's false arrest claim where the only
York common law and § 1983); Jaegly v. Couch, 439 F.3d
                                                                           element in dispute, i.e., that the confinement was
149, 152 (2d Cir.2006) (“Under New York law, the existence
                                                                           privileged, was established by the existence of
of probable cause is an absolute defense to a false arrest
                                                                           probable cause to support the arrest).
claim.”); (Singer v. Fulton County Sheriff, 63 F.3d 110, 118
(2d Cir.1995) (probable cause is complete defense to false          Nevertheless, “probable cause can exist even where it is
arrest in violation of civil rights claim).                         based on mistaken information, so long as the arresting
                                                                    officer acted reasonably and in good faith in relying on that
Further, an indictment by a grand jury establishes a rebuttable     information.” Bernard v. United States, 25 F.3d 98, 102 (2d
                                                                    Cir.1994) (citing Colon v. City of New York, 60 N.Y.2d 78, 468
presumption of probable cause. 13 Manganiello, 612 F.3d
                                                                    N.Y.S.2d 453, 455 N.E.2d 1248 (N.Y.1983). Further, “that
at 162 (citing Savino v. City of New York, 331 F.3d 63, 72
                                                                    plaintiff was ultimately acquitted after trial does not negate
(2d Cir.2003)). The presumption of probable cause “may be
                                                                    the existence of probable cause [rebutting the presumption of
rebutted only ‘by evidence that the indictment was procured
                                                                    probable cause afforded by the indictment].” Nadal v. City
by ‘fraud, perjury, the suppression of evidence or other police
                                                                    of New York, 105 A.D.3d 598, 964 N.Y.S.2d 100, 101 (1st
conduct undertaken in bad faith.” “ Manganiello, 612 F.3d at
                                                                    Dept.2013) (citing Jenkins v. City of New York, 2 A.D.3d
162 (quoting Savino, 331 F.3d at 72 (quoting Colon v. City
                                                                    291, 770 N.Y.S.2d 22, 24 (1st Dept.2003) (“Despite plaintiff's
of New York, 60 N.Y.2d 78, 468 N.Y.S.2d 453, 455 N.E.2d
                                                                    subsequent acquittal, there was nonetheless probable cause
1248, 1251 (N.Y.1983))). Where there is some indication in
                                                                    for the arresting officers' actions.”)).
the police records that, as to a fact crucial to the existence of
probable cause, the arresting officers may have ‘lied in order
                                                                     *11 In the instant case, the Indictment returned by the
to secure an indictment,’ and ‘a jury could reasonably find
                                                                    Orleans County Grand Jury on March 15, 2013, establishes
that the indictment was secured through bad faith or perjury,’
                                                                    the requisite probable cause to extinguish Plaintiffs' common
the presumption of probable cause created by the indictment
                                                                    law false arrest and malicious prosecution claims, as well as
may be overcome.” Id. (quoting Boyd v. City of New York, 336
                                                                    Plaintiffs' § 1983 claims based on false arrest and malicious
F.3d 72, 77 (2d Cir.2003)). “ ‘Like a prosecutor's knowing
                                                                    prosecution. Significantly, Plaintiffs do not allege in the
use of false evidence to obtain a tainted conviction, a police
                                                                    Complaint any facts which, if true, would establish that


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              9
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 137 of 259
Wright v. Orleans County, Not Reported in F.Supp.3d (2015)
2015 WL 5316410

the Indictment was secured through bad faith or perjury             Fourteenth Amendment, rather than the Fifth Amendment.
by persons acting under color of state law, such as law             The Complaint thus fails to state any § 1983 claim based on
enforcement officers, so as to rebut the presumption of             a violation of the Fifth Amendment.
probable cause supporting the Indictment, and a plain reading
of the Complaint reveals no allegations to that effect.              *12 Although a due process violation, including denial of
                                                                    the right to a fair trial, can be established by demonstrating
Accordingly, Plaintiffs' New York common law claims for             that state action deprived Plaintiffs of a property or
false arrest and malicious prosecution, as well as the § 1983       liberty interest protected by the Fourteenth Amendment,
claim for false arrest and malicious prosecution fail to state      Velez, 401 F.3d at 85, the Fourteenth Amendment is
a claim for which relief could be granted and the motions to        relevant to Plaintiffs' fair trial claim only insofar as the
dismiss should be GRANTED as to these claims.                       Fourteenth Amendment's Due Process Clause make the Sixth
                                                                    Amendment applicable to Defendants as state actors. See
                                                                    Tennesee v. Lane, 541 U.S. 509, 523, 124 S.Ct. 1978,
   E. Fair Trial                                                    158 L.Ed.2d 820 (2004) (recognizing the Sixth Amendment
Insofar as Plaintiffs' civil rights claim can be construed          applies to the states via the Fourteenth Amendment). Further,
as alleging a violation of their right to a fair trial, see         “[w]here a particular Amendment provides an explicit
Complaint ¶ 33 (alleging unspecificed Defendants appeared           textural source of constitutional protection against a particular
before the Grand Jury and intentionally or negligently              sort of government behavior, that Amendment, not the more
misrepresented and falsified facts and evidence); ¶ 34              generalized notion of substantive due process, must be the
(alleging unspecified Defendants presented false, fraudulent        guide for analyzing these claims.” Albright v. Oliver, 510
and perjured testimony to the Grand Jury and at trial); and ¶       U.S. 266, 273, 114 S.Ct. 807, 127 L.Ed.2d 114 (1994).
73 (alleging violations of, inter alia, Plaintiffs' Fifth, Sixth,   Accordingly, because the Sixth Amendment provides the
and Fourteenth Amendments), the Complaint may be liberally          “explicit source of constitutional behavior” for Plaintiffs' fair
construed as asserting a denial of the fundamental right to a       trial claim, the claim cannot be analyzed under the Fourteenth
fair trial which must be dismissed for failure to state a claim.    Amendment.
See Bertuglia v. City of New York, 839 F.Supp.2d 703, 723
(S.D.N.Y.2012) (“ ‘Pursuant to § 1983 and prevailing case           The Sixth Amendment provides
law, denial of a right to a fair trial is a separate and distinct
cause of action.’ “ (quoting Nibbs v. City of New York, 800
F.Supp.2d 574, 575 (S.D.N.Y.2011))).
                                                                                 In all criminal prosecutions, the
                                                                                 accused shall enjoy the right to
“The Constitution guarantees a fair trial through the Due
                                                                                 a speedy and public trial, by an
Process Clauses [of the Fifth and Fourteenth Amendments],
                                                                                 impartial jury of the State and district
but it defines the basic elements of a fair trial largely
                                                                                 wherein the crime shall have been
through the several provisions of the Sixth Amendment .... “
                                                                                 committed, which district shall have
Strickland v. Washington, 466 U.S. 668, 684–85, 104 S.Ct.
                                                                                 been previously ascertained by law,
2052, 80 L.Ed.2d 674 (1984) (analyzing habeas petition
                                                                                 and to be informed of the nature
asserting denial of fair trial based on violation of right to
                                                                                 and cause of the accusation; to be
counsel under Sixth Amendment). Specifically, “the due
                                                                                 confronted with the witnesses against
process analysis is basically the same under both the Fifth and
                                                                                 him, to have compulsory process for
Fourteenth Amendments.” Chew v. Dietrich, 143 F.3d 24, 28
                                                                                 obtaining witnesses in his favor, and to
n. 4 (2d Cir.1998). “[T]he [Supreme] Court has held that the
                                                                                 have the Assistance of Counsel for his
due process clause of the Fifth Amendment prohibits federal
                                                                                 defence.”
action if the same action taken by a state would be proscribed
under the Fourteenth Amendment.” United States Postal
Service v. Brennan, 574 F.2d 712, 717 n. 10 (2d Cir.1978)
                                                                    U.S. Const. Amend. 6.
(citing Bolling v. Sharpe, 347 U.S. 497, 74 S.Ct. 693, 98
L.Ed. 884 (1954)). Here, however, Plaintiffs challenge only
actions allegedly taken by Defendants under New York
law and, as such, Plaintiffs allege only a violation of the


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             10
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 138 of 259
Wright v. Orleans County, Not Reported in F.Supp.3d (2015)
2015 WL 5316410

                                                                    Accordingly, the motions to dismiss should be GRANTED
Further, that the government must prove the elements of the         insofar as Plaintiffs' claim they were denied a fair trial by any
charged crime beyond a reasonable doubt “is a requirement           named Defendant.
and a safeguard of due process of law in the historic,
procedural content of ‘due process.’ “ In re Winship, 397 U.S.
358, 362, 90 S.Ct. 1068, 25 L.Ed.2d 368 (1970) (quoting                F. Personal Involvement
Leland v. Oregon, 343 U.S. 790, 802–03, 72 S.Ct. 1002, 96           Prosecuting Defendants and Insurance Defendants argue in
L.Ed. 1302) (1952) (Frankfurter, J., dissenting)).                  support of dismissal that Plaintiffs' have failed to allege
“It is firmly established that a constitutional right exists        the requisite personal involvement of individual Defendants
not to be deprived of liberty on the basis of the false             in the asserted claims, relying instead on “group pleading”
evidence fabricated by a government officer.” Zahrey v.             allegations which are insufficient to put the Defendants
Coffey, 221 F.3d 342, 355 (2d Cir.2000). “Such a claim based        on notice as to the claims asserted against them and thus
on fabrication of evidence may be properly pled where a             fail to comport with Fed.R.Civ.P. 8 (“Rule 8”). Prosecuting
plaintiff alleges that defendants fabricated evidence, which        Defendants' Memorandum at 6–8; Insurance Defendants'
was likely to influence a jury's decision, and forwarded it         Memorandum at 5–6. Fire Prevention Defendants argue
to prosecutors.” McHenry v. Bell, 2015 WL 2354438, at *8            the Complaint fails to allege any of the Fire Prevention
(N.D.N.Y. May 15, 2015) (citing Bertuglia, 839 F.Supp.2d            Defendants were personally involved in the asserted unlawful
at 724; and Ricciuti, 124 F.3d at 130). “ ‘The constitutional       conduct. Fire Prevention Defendants' Memorandum at 5–6.
right in question is the right not to be deprived of liberty
as a result of the fabrication of evidence by a government          “ ‘It is well settled in this Circuit that personal involvement
officer acting in an investigating capacity ... provided that       of defendants in alleged constitutional deprivations is a
the deprivation of liberty ... can be shown to be the result of     prerequisite to an award of damages under § 1983.’ “ Spavone
the [officer's] fabrication of evidence.” Id. (internal quotation   v. New York State Dept. of Correctional Services, 719 F.3d
marks and citations omitted). “When a police officer creates        127, 135 (2d Cir.2013) (quoting Colon v. Coughlin, 58 F.3d
false information likely to influence a jury's decision and         865, 873 (2d Cir.1995)). Pleadings that fail to differentiate
forwards that information to prosecutors, he violates the           as to which defendant was involved in the alleged unlawful
accused's constitutional right to a fair trial....” Ricciuti, 124   conduct are insufficient to state a claim. See, e.g., Holmes v.
F.3d at 130. Further, “[i]t has long been established that a        Allstate Corp., 2012 WL 627238, at ––––7 and 22 (S.D.N.Y.
prosecutor who knowingly uses false evidence at trial to            Jan.27, 2012) (commenting that “[p]laintiffs' method of group
obtain a conviction acts unconstitutionally.” Zahrey, 221 F.3d      pleading is incoherent or illogical” and “Rule 8(a) is violated
at 355.                                                             where a plaintiff, by engaging in ‘group pleading,’ fails
                                                                    to give each defendant fair notice of the claims against
 *13 In the instant case, although Plaintiffs allege                it.” (citing Pierson v. Orlando Regional Healthcare Systems,
unidentified Defendants presented falsified information to          Inc., 619 F.Supp.2d 1260, 1273 (M.D.Fla.2009) (dismissing
the Grand Jury as well as at trial, the failure to specify          complaint because group-pleading method of collectively
what constituted the allegedly falsified information is fatal       referring to individual defendants and two physician groups
to Plaintiffs' fair trial claim. Nor does Plaintiffs' assertion,    as “Peer Review Defendants” throughout complaint did not
Complaint ¶ 35, that exculpatory evidence was withheld              satisfy the “fair notice” requirement of Rule 8))); Zurich
from the Grand Jury require a different result because the          American Ins. Co. v. Dah Sing Bank, Ltd., 2004 WL 1328215,
prosecutor is not required to disclose to the grand jury            at *6 (S.D.N.Y. June 15, 2004) (dismissing complaint as
“substantial exculpatory evidence” in its possession. United        against one defendant bank against whom not “a single
States v. Williams, 504 U.S. 36, 51–55, 112 S.Ct. 1735, 118         factual allegation” was made but, rather, “lumps the three
L.Ed.2d 352 (1992) (“requiring the prosecutor to present            bank defendants together and asserts that they collectively
exculpatory as well as inculpatory evidence would alter the         processed the checks.”). Such “group pleading” is insufficient
grand jury's historical role, transforming it from an accusatory    for purposes of Rule 8(a) (2) which requires “a short and
to an adjudicatory body.”). Here, none of the individual            plain statement of the claim showing that the pleader is
moving Defendants are alleged by Plaintiffs to have acted in        entitled to relief.” See Iqbal, 566 U.S. at 678 (“the pleading
a manner by which Plaintiffs' trial was unfairly compromised.       standard Rule 8 announces does not require detailed factual
                                                                    allegations, but it demands more than an unadorned, the-



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             11
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 139 of 259
Wright v. Orleans County, Not Reported in F.Supp.3d (2015)
2015 WL 5316410

defendant-unlawfully-harmed-me accusation.” (citations and        under which the plaintiff wishes to hold the supervisor liable
quotation marks omitted)).                                        are clearly established). See also Blyden v. Mancusi, 186
                                                                  F.3d 252, 265 (2d Cir.1999) (“Of course, for a supervisor
 *14 Here, Plaintiffs' failure to specify against which moving    to be liable under Section 1983, there must have been an
Defendants their claims are asserted requires dismissal of        underlying constitutional deprivation.”); Elek v. Inc. Village
Plaintiffs' claims as to those Defendants.                        of Monroe, 815 F.Supp.2d 801, 808 (S.D.N.Y.2011) (where
                                                                  the plaintiff “has not established any underlying constitutional
                                                                  violation, [the plaintiff] cannot state a claim for § 1983
   G. Supervisory Liability                                       supervisory liability.”). In the instant case, because Plaintiff
Plaintiffs' third claim alleges supervisory liability under §     has failed to state any constitutional deprivation claim against
1983 and New York law against Defendants Orleans County,          any individual Defendant, there is no basis for any claim for
the Town, the Village, the Orleans County Sheriff, the            supervisory liability as against Defendants Orleans County,
Crime Task Force, the Fire Prevention Office, the Niagara         Orleans County Sheriff, the Village, the Town, and Niagara
County Sheriff, Hartford, and Sentinel for negligent hiring,      County Sheriff.
supervision, and retention. Complaint ¶¶ 62–69.
                                                                  Alternatively, assuming, arguendo, Plaintiff had stated an
                                                                  underlying § 1983 claim against an individual Defendant,
  1. § 1983
                                                                  “supervisor liability in a § 1983 action depends on a
Supervisory liability under § 1983
                                                                  showing of some personal responsibility, and cannot rest on
                                                                  respondeat superior.” Hernandez, 341 F.3d at 144 (citing
                                                                  Al–Jundi v. Estate of Rockfeller, 885 F.2d 1060, 1065 (2d
            can be shown in one or more of
                                                                  Cir.1989)). “ ‘Absent some personal involvement by [the
            the following ways: (1) actual direct
                                                                  supervisory official] in the allegedly unlawful conduct of his
            participation in the constitutional
                                                                  subordinates,’ he cannot be liable under section 1983.' “ Id.
            violation, (2) failure to remedy a
                                                                  at 144–45 (quoting Gill v. Mooney, 824 F.2d 192, 196 (2d
            wrong after being informed through
                                                                  Cir.1987)). Even an imperfect investigation, without more,
            a report or appeal, (3) creation of
                                                                  does not give rise to a constitutional violation. Friedman v.
            a policy or custom that sanctioned
                                                                  New York City Admin. for Children's Services, 502 Fed.Appx.
            conduct amounting to a constitutional
                                                                  23, 27 (2d Cir. Nov.6, 2012) (citing Wilkinson v. Russell, 182
            violation, or allowing such a policy
                                                                  F.3d 89, 106 (2d Cir.1999)).
            or custom to continue, (4) grossly
            negligent supervision of subordinates
                                                                   *15 A plaintiff, however, “ ‘cannot base liability solely
            who committed a violation, or
                                                                  on [a defendant's] supervisory capacity or the fact that he
            (5) failure to act on information
                                                                  held the highest position of authority’ within the relevant
            indicating that unconstitutional acts
                                                                  governmental agency or department.” Houghton v. Cardone,
            were occurring.
                                                                  295 F.Supp.2d 268, 276 (W.D.N.Y.2003) (quoting Burgess
                                                                  v. Morse, 259 F.Supp.2d 240, 248 (W.D.N.Y.2003)). Simply
                                                                  put, “the conclusory assertion that a supervisory official was
Hernandez v. Keane, 341 F.3d 137, 145 (2d Cir.2003) (citing       personally involved in the deprivation of constitutional rights,
Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir.1995)).               without support factual allegations, is not sufficient to state a
                                                                  claim under § 1983.” Roberites v. Huff, 2012 WL 1113479, at
There can be no supervisory liability for gross negligence        * 6 (W.D.N.Y. Mar.30, 2012).
of a subordinate, however, unless the subordinate has
actually violated a plaintiff's constitutional rights. Raspardo   Here, Plaintiffs merely allege that Defendants Orleans
v. Carlone, 770 F.3d 97, 123 (2d Cir.2014) (citing Poe            County, the Town, the Village, the Orleans County Sheriff,
v. Leonard, 282 F.3d 123, 134 (2d Cir.2002) (holding a            the Crime Task Force, the Fire Prevention Office, the
supervisor may not be held liable under § 1983 for acts           Niagara County Sheriff, Hartford, and Sentinel “were grossly
of a subordinate unless both the subordinate's violation of       negligent in training and supervising the individual [sic ]
the plaintiff's rights and the supervisory liability doctrine     named defendant officers who arrested the Plaintiff and



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            12
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 140 of 259
Wright v. Orleans County, Not Reported in F.Supp.3d (2015)
2015 WL 5316410

fabricated false charges against them with malice, with             alleged any facts establishing any supervisory Defendant
respect to the proper exercise of their police powers               knew or should have known that any employee named
in a manner consistent with the Fourth and Fourteenth               as a Defendant had a propensity for the alleged unlawful
Amendments to the Constitution of the United States, and            conduct. Finally, there is no allegation that any tort was
with the relevant provisions of the Constitution of the State       committed on any supervisory Defendant's property or with
of New York,” Complaint ¶ 66, that “the negligence of               such Defendant's chattels. Accordingly, Plaintiffs' have failed
the defendants in the aforesaid respects was so gross as            to allege a claim for negligent hiring, supervision or retention
to constitute deliberate indifference to the rights of the          under New York law.
Plaintiff[s], id. ¶ 67, and that such Defendants “are vicariously
liable to the Plaintiff for the actions of their employees .... “   The Motions to Dismiss should be GRANTED as to Plaintiffs'
Id. ¶ 68. There are, however, no facts alleged to support these     Third Claim alleging supervisory liability.
conclusory allegations. See Otis–Wisher v. Medtronic, Inc.,
––– Fed.Appx. ––––, 2015 WL 3557011, at * 2 (2d Cir. June
9, 2015) (conclusory allegations do not satisfy plausibility           H. Municipal Liability
requirement under Iqbal ). As such, the Complaint fails to          With regard to the claims against Orleans County, the Town,
state a claim for supervisory liability as against Defendants       and the Village, it is settled that municipalities may not be held
Orleans County, the Town, the Village, the Orleans County           liable under § 1983 solely on the basis of respondeat superior
Sheriff, the Crime Task Force, the Fire Prevention Office, the      unless the alleged “deprivation of the plaintiff's rights under
Niagara County Sheriff, Hartford, and Sentinel.                     federal law is caused by a governmental custom, policy, or
                                                                    usage of the municipality.” Jones v. Town of East Haven,
                                                                    691 F.3d 72, 80 (2d Cir.2012) (citing Monell v. Department
   2. New York Common Law                                           of Social Services, 436 U.S. 658, 691, 98 S.Ct. 2018, 56
Plaintiffs' negligent hiring, supervision and retention claim is    L.Ed.2d 611 (1978)). “Absent such a custom, policy, or usage,
also alleged under New York Law against Orleans County,             a municipality cannot be held liable on a respondeat superior
the Town, the Village, Albion Police Department, Orleans            basis for the tort of its employee.” Id. “[I]t is not enough for a §
County Sheriff, the Crime Task Force, the Fire Prevention           1983 plaintiff merely to identify conduct properly attributable
Office, Niagara County Sheriff, Hartford, and Sentinel.             to the municipality. The plaintiff must also demonstrate
Complaint ¶ 66. “Under New York law, a claim for negligent          that, through its deliberate conduct, the municipality was
hiring, supervision or retention, ‘in addition to the standard      the ‘moving force’ behind the injury alleged.” Board of
elements of negligence,’ requires ‘a plaintiff [to] show: (1)       Commissioners of Bryan County, Oklahoma v. Brown, 520
that the tort-feasor and the defendant were in an employee-         U.S. 397, 404, 117 S.Ct. 1382, 137 L.Ed.2d 626 (1997). As
employer relationship; (2) that the employer ‘knew or should        such, municipal liability may be found “when the execution
have known of the employee's propensity for the conduct             of a government's policy or custom ... inflicts the injury that
which caused the injury prior to the injury's occurrence;           the government as an entity is responsible for under § 1983.”
and (3) that the tort was committed on the employer's               Monell, 436 U.S. at 691.
premises or with the employer's chattels.” “ Bouchard v. New
York Archdiocese, 719 F.Supp.2d 255, 261 (S.D.N.Y.2010)             Here, Plaintiffs have not alleged that the Town, Village,
(quoting Ehrens v. Lutheran Church, 385 F.3d 232, 235 (2d           or Orleans County maintained any policy pursuant to
Cir.2004) (quoting Kenneth R. v. Roman Catholic Diocese             which Plaintiffs allegedly were subjected to false arrest and
of Brooklyn, 229 A.D.2d 159, 654 N.Y.S.2d 791, 792 (2d              malicious prosecution or denial of a fair trial. Nor do Plaintiffs
Dept.1997)). Here, Plaintiffs have failed to plead any of these     claim such moving Defendants routinely disregard any
elements.                                                           applicable policy in making arrests or conducting criminal
                                                                    prosecutions. Accordingly, insofar as Plaintiffs assert claims
 *16 With regard to the first element, Plaintiffs have failed to    based on respondeat superior against the Town, Village and
allege that any of the individually named moving Defendants         County, such claims must be dismissed.
were in an employee-employer relationship with any of the
other moving Defendants in a supervisory capacity. For
example, none of the individually sued police officers, i.e.,          I. Statutory Immunity
Doyle, Fuller, Gifaldi, or Hughes, is alleged to be an employee     The Insurance Defendants assert statutory immunity insofar
of any of the sued municipal Defendants. Nor, have Plaintiffs       as Plaintiffs' claims are based on the release of information


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                13
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 141 of 259
Wright v. Orleans County, Not Reported in F.Supp.3d (2015)
2015 WL 5316410

relative to the fire investigation. Insurance Defendants'         Savage is a defendant only to Plaintiffs' New York common
Memorandum at 8. As relevant, New York Insurance Law              law malicious prosecution claim. Complaint ¶ 54. As
(“N.Y.Ins.Law”) § 319 (“ § 319”), provides that                   discussed, Discussion, supra, at 22–24 (citing caselaw),
                                                                  the existence of probable cause, a required element of a
                                                                  malicious prosecution claim under New York law for which
             *17 Each insurer authorized to issue                 the Indictment creates a rebuttable presumption, is fatal to this
            policies covering losses incurred to                  claim. Furthermore, the Complaint is devoid of any factual
            personal or real property through                     allegations pertaining to Savage and, as such, falls far short
            fire shall contact the appropriate                    of pleading the requisite malice for a malicious prosecution
            law enforcement agency and release                    claim. The Complaint thus fails to state any claim against
            information in its possession resulting               Savage whose motion to dismiss should be GRANTED.
            from an investigation conducted by
            it pertaining to any such fire loss,
                                                                     K. Non–Moving Defendants
            should the insurer be of the opinion
                                                                  As stated, Discussion, supra, at 15, the other named
            that the fire was caused by other than
                                                                  Defendants to this action, including the Albion Fire
            accidental means.
                                                                  Department, Rocco Sidari, Jeremy Grahm, Donald Clawson,
                                                                  Michael Jutrowski, Adriean Ann Park, and Nicholas Long,
                                                                  have not moved to dismiss the Complaint for failure to
N.Y. Ins. Law § 319(b).
                                                                  state a claim, and the court therefore expresses no opinion
                                                                  as to whether the claims asserted against the non-moving
Significantly, insurance providers are granted immunity for       Defendants are viable. See Grant v. County of Erie, 542
all conduct under § 319 pursuant to N.Y. Ins. Law § 3432 (“       Fed.Appx. 21, 24 (2d Cir. Oct.17, 2013) (reversing district
§ 3432”), which provides                                          court's sua sponte dismissal of action for failure to state a
                                                                  claim based on failure to provide plaintiff with notice of the
                                                                  grounds for dismissal and an opportunity to be heard).

            In the absence of fraud or bad faith,
            there shall be no liability on the part                  L. Dismissal with Prejudice
            of, and no cause of action of any                     The moving Defendants seek dismissal of the Complaint with
            nature shall arise against, an insurer ...            prejudice. See Insurance Defendants' Motion at 2 (seeking
            or any person acting on their behalf                  as relief “an order dismissing the action in its entirety as
            with respect to obligations and duties                to [Insurance Defendants]”); Fire Prevention Defendants'
            performed pursuant to the sections                    Memorandum at 7; Altshiler Reply Declaration ¶¶ 5–6
            referred to in subsection (b) hereof.                 (asserting probable cause requires dismissal of claims in their
                                                                  entirety); and Savage Reply at 2 (requesting dismissal with
                                                                  prejudice). Generally, the court “should not dismiss without
N.Y. Ins. Law § 3432(a).                                          granting leave to amend at least once when a liberal reading
                                                                  of the complaint gives any indication that a valid claim might
As relevant, such civil or criminal “immunity shall apply         be stated.” Branum v. Clark, 927 F.2d 698, 705 (2d Cir.1991).
to * * * information, reports, assistance in investigations,      Nevertheless, where further amendment of the complaint
notification, made in the absence of fraud or bad faith, to       would be futile, dismissal of the complaint with prejudice to
any authorized law enforcement agency” pursuant to § 319.         filing an amended complaint is not an abuse of discretion. See
N.Y. Ins. Law § 3432(b)(4). Significantly, the Complaint is       Van Buskirk v. the New York Times Co., 325 F.3d 87, 92 (2d
devoid of any allegation that any of the Insurance Defendants     Cir.2003) (affirming district court's dismissal of complaint
engaged in any fraud or bad faith so as to render the statutory   with prejudice for failure to state a claim where amendment
immunity inapplicable. The Complaint thus fails to state a        of complaint would have been futile).
claim against the Insurance Defendants.
                                                                   *18 In the instant case, the futility of permitting Plaintiffs to
  J. Defendant Savage
                                                                  file an Amended Complaint is discussed below. Discussion,


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             14
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 142 of 259
Wright v. Orleans County, Not Reported in F.Supp.3d (2015)
2015 WL 5316410

infra, at 37–49. Accordingly, based on that analysis, the           fails to allege any involvement by Defendant Shadic with
Motions to Dismiss for failure to state a claim should be           the fire investigation and subsequent prosecution, Calhoun
GRANTED as to Prosecuting Defendants, the Insurance                 Reply Declaration ¶¶ 6–8, alleges only that Defendant Holter
Defendants, Savage, and the Fire Prevention Defendants              was involved in the fire investigation, id. ¶ 9, and did not
against whom the Complaint should be DISMISSED with                 conduct a proper arson investigation but instead “rubber-
prejudice.                                                          stamped” Gifaldi's investigation which fails to allege the
                                                                    malice required for a malicious prosecution. Id. ¶ 10. Fire
                                                                    Prevention Defendants further argue that Proposed Amended
   3. Motion to Amend                                               Complaint's lack of any allegation that Shadic or Holter
In opposing moving Defendants motions to dismiss, Plaintiffs        was personally involved in any constitutional deprivation
move for leave to file an amended complaint which                   against Plaintiffs also precludes any supervisory liability
Plaintiffs assert should be granted because the “more detailed      claim against Defendant Fire Prevention Office.
description of the Defendants [sic ] culpable conduct is
provided in the [Proposed] Amended Complaint apprising               *19 Under Fed.R.Civ.P. 15(a), leave to amend “shall be
each defendant of its specific acts and omissions presented         freely given when justice so requires.” Foman v. Davis, 371
in this litigation and will provide judicial economy for            U.S. 178, 182, 83 S.Ct. 227, 9 L.Ed.2d 222 (1962); Burns
the Court and litigants.” Plaintiffs' Memorandum at 11.             v. Imagine Films Entertainment, Inc., 165 F.R.D. 381, 384
Plaintiffs further argue that should leave to amend be granted,     (W.D.N.Y.1996) (quoting Fed.R.Civ.P. 15(a)). Therefore, “an
Defendants will not suffer any substantial prejudice, nor is        amended pleading may be filed pursuant to Rule 15(a) where
Plaintiff's Motion brought for undue delay, in bad faith, or for    the new allegations do not unduly prejudice an opponent, are
any dilatory motive. Id. at 11–12. Moving Defendants argue          not the result of undue delay or bad faith, and are not futile.”
in opposition that Plaintiffs' Proposed Amended Complaint           Warren v. Goord, 2006 WL 1582385, at * 7 (W.D.N.Y. May
fails to cure the deficiencies in the Complaint such that           26, 2006). Further, “[a]n amendment to a pleading is futile if it
Plaintiffs' Motion is futile and should be denied. In particular,   could not withstand a motion to dismiss under Rule 12(b)(6).”
Prosecuting Defendants argue that the Proposed Amended              Dougherty v. Town of N. Hempstead Bd. of Zoning Appeals,
Complaint fails to allege facts rebutting the presumption of        282 F.3d 83, 88 (2d Cir.2002). In ruling on a motion under
probable cause attributed to the Indictment and truncating          Rule 12(b)(6), and, thus, in considering the plausibility of
the false arrest and malicious prosecution claims against           a proposed amended pleading, the court may consider only
the Prosecuting Defendants, and also fails to allege facts          “the fact as asserted within the four corners of the complaint,
supporting any claim for negligent hiring, supervision or           the documents attached to the complaint as exhibits, and any
retention, Altshiler Reply Declaration ¶¶ 4–6; Amended              documents incorporated into the complaint by reference.”
Altshiler Reply Declaration ¶¶ 8–10, and that insofar as            McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191
Plaintiffs seek to allege Defendant Gifaldi “testified falsely”     (2d Cir.2007). Here, Defendant Savage filed in support of
and “vaguely allege that ‘defendants [sic ] own investigation
                                                                    his motion to dismiss 14 exhibits, including copies of the
proved their testimony would be false,’ “ Amended Altshiler
                                                                    Investigative Report and its accompanying photographs, as
Reply Declaration ¶ 4, witnesses, including law enforcement
                                                                    well as the Supplementary Report, both of which the court
officials, are absolutely immune from liability for testimony,
                                                                    may consider because Plaintiffs have referenced them in their
even if such testimony is perjured. Id. ¶¶ 5–6. Defendant
                                                                    Proposed Amended Complaint. See Avon Pension Fund v.
Savage argues in opposition to Plaintiffs' Motion that the
                                                                    GlaxoSmithKline PLC, 343 Fed .Appx. 671, * 3 n. 2 (2d
Proposed Amended Complaint is devoid of any allegation of
                                                                    Cir. Aug.24, 2009) (considering, on motion seeking leave
wrongdoing against Savage and contains only an admission
                                                                    to file amended complaint filed in opposition to motion to
that Savage committed no tort. Savage Reply at 3–4.
                                                                    dismiss complaint, the transcript of physician's testimony not
In opposition to Plaintiffs' Motion, Insurance Defendants
                                                                    attached to proposed amended complaint but incorporated by
argue the Proposed Amended Complaint fails to cure any
                                                                    reference).
of the group-pleading and vagueness deficiencies of the
Complaint, Insurance Defendants' Reply at 3–4, also fails
                                                                    14
to address Insurance Defendants' statutory immunity under                   Savage moved, in the alternative, for summary
New York law, id. at 4, and thus is futile. Id. at 4–                       judgment. Based on the court's recommendation
7. The Fire Prevention Defendants argue in opposition to                    that the Complaint be dismissed as to Savage,
Plaintiffs' Motion that the Proposed Amended Complaint


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             15
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 143 of 259
Wright v. Orleans County, Not Reported in F.Supp.3d (2015)
2015 WL 5316410

       Savage's alternative motion for summary judgment           was responsible for submitting the Investigative Reports to
       is DISMISSED as moot.                                      the Grand Jury as evidence on which the Grand Jury could
                                                                  indict Plaintiffs. Nevertheless, that Plaintiffs sue Savage,
In the instant case, moving Defendants do not argue that
                                                                  whose only participation in the events leading to Plaintiffs'
permitting Plaintiffs to file an amended complaint will result
                                                                  arrest and prosecution is the preparation of the Investigative
in any undue prejudice, undue delay, or bad faith; rather,
                                                                  Reports, strongly implies Plaintiffs' believe the Investigative
moving Defendants maintain that Plaintiffs' Motion should
                                                                  Reports were presented to the Grand Jury.
be denied on the ground of futility because the Proposed
Amended Complaint, like the Complaint, fails to state a claim
                                                                  Nor is the Investigative Report inconsistent with a finding
for which relief can be granted. Here, a thorough reading
                                                                  of probable cause, the absence of which is a necessary
of the Proposed Amended Complaint establishes that it fails
                                                                  element of the false arrest and malicious prosecution claims.
to cure the defects of the Complaint, such that Plaintiffs'
                                                                  In particular, the Investigative Report states the Albion Police
Motion should be denied as to the Prosecuting Defendants,
                                                                  initially listed the fire's cause as “undetermined pending
the Insurance Defendants, Defendant Savage, and the Fire
                                                                  further investigation.” Investigative Report at 2. Savage
Prevention Defendants that have opposed Plaintiffs' Motion.
                                                                  determined the fire's origin was located near the rear wall of
                                                                  the shop's office near Harris's desk and a large sofa where
   1. Prosecuting Defendants                                      most of the fire damage had occurred. Id. at 3. Although the
The Proposed Amended Complaint asserts against the                remains of a medium sized red plastic trash can with “fire/
Prosecuting Defendants claims for common law false arrest,        melt damage” and which had “melted into itself,” was found
malicious prosecution, negligent hiring, and supervision,         in front of Wright's desk instead of in its regular location
and retention, as well as § 1983 violations for false arrest,     between Harris's desk and the large sofa, id., the caption to
malicious prosecution and denial of a fair trial. The Proposed    Photo 52 depicting the red plastic trash can indicates the
Amended Complaint, as discussed in connection with the            trash can may have been kicked by fire department personnel
Complaint, Discussion, supra, at 17–18, fails to establish        while extinguishing the fire. An electrical cause of the fire,
any basis upon which Defendants Orleans County Sheriff,           as Plaintiffs urge, Proposed Amended Complaint ¶¶ 45–47, is
the Crime Task Force, the Albion Police, and the Niagara          inconsistent with Savage's determination that “[e]xamination
County Sheriff may be sued given that such Defendants, as         of structural electrical conductors and receptacles showed no
administrative arms of municipal corporations, do not exist       arc damage or any indication of being related to the cause
separate and apart from the municipality and thus do not have     of the fire,” Investigative Report at 3, and that a power strip
their own legal identity. Laboy, ––– F.Supp.3d at ––––; 2015      on the floor near Harris's desk “sustained total fire damage”
WL 1977251, at * 6 (W.D.N.Y. May 4, 2015).                        although Harris “stated it was not plugged in or being used.”
                                                                  Id.
 *20 With regard to Defendants Orleans County, the
Town, the Village, Doyle, Fuller, Gifaldi, and Hughes, as         Further, the Investigative Report contains a motive for arson.
discussed, Discussion, supra, at 22–24, the Indictment creates    In particular, when interviewed by Savage, both Harris and
a rebuttable presumption of probable cause that defeats           Wright reported the shop was having financial difficulties
the common law and § 1983 false arrest and malicious              and Wright further stated he had personally borrowed $
prosecution claims. Significantly, Plaintiffs do not describe     70,000 for the shop. Investigative Report at 4. It is noted in
what was put before the Grand Jury that Plaintiffs maintain       the Investigative Report that Plaintiffs' inability after being
was false or fraudulent and the Proposed Amended Complaint        notified of the fire to return to the shop for 30 to 40 minutes
is devoid of any factual allegations that any Defendant cajoled   because Plaintiffs “had to find a ride” was inconsistent with
or importuned any witness to appear to testify untruthfully       Plaintiffs' statements to Savage that Wright drove Plaintiff
before the Grand Jury so as to obtain the Indictment. See         to her home where they both remained until learning of the
Rohman v. New York City Transit Authority (N.Y.CTA),              fire. Id. at 5. The statement given by both Harris and Wright
215 F.3d 208, 217 (2d Cir.2000) (defendant to malicious           that the shop's rear door “could be secured with a good slam
prosecution claim must be shown to have knowingly provided        shut,” id. at 4, is inconsistent with the finding that the door's
false or fabricated evidence or importuned authorities to act).   striker plate was “very loose” such that “[t]he plunger was
The Proposed Amended Complaint also lacks reasonable              not able to seat properly in the striker plate and could easily
clarity as to whether Plaintiffs assert any moving Defendant      move. Id. at 3. Moreover, although the Investigative Report



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            16
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 144 of 259
Wright v. Orleans County, Not Reported in F.Supp.3d (2015)
2015 WL 5316410

does not contain a conclusive determination of the cause of          Discussion, supra, at 43–44, is not a ground for liability under
the fire, the Investigative Report states that “incendiary was       either state law or § 1983.
not eliminated,” id. at 4, and the Supplemental Report states
that “incendiary still not eliminated.” Supplemental Report          Defendant Gifaldi is named as a Defendant in the Proposed
at 1. It is significant that Plaintiffs do not challenge the         Amended Complaint's common law and § 1983 false arrest
accuracy of the Investigative or Supplemental Reports, nor           and malicious prosecution claims. As discussed, Discussion,
do Plaintiffs attribute any part of the reports to fraud or bad      supra, at 22–24, the Indictment creates a presumption of
faith. The Investigative Report and the Supplemental Report          probable cause that is a complete defense to these claims,
thus are not inconsistent with probable cause supporting both        and none of the proposed factual allegations against Gifaldi
the Indictment and the subsequent arrest and prosecution             rebuts the presumption. Specifically, Gifaldi is alleged to
of Plaintiffs. Thus, the Proposed Amended Complaint does             have failed to secure video footage from a security DVR
not plausibly allege that any of the Prosecuting Defendants          which would have established Plaintiffs did not set the fire,
was responsible for the malicious prosecution of Plaintiffs as       Proposed Amended Complaint ¶ 71, but such failure, if true,
Plaintiffs allege, and is therefore futile.                          constitutes investigatory negligence which is insufficient to
                                                                     sustain liability for false arrest and malicious prosecution
 *21 With regard to Defendant Doyle, the Proposed                    under New York law or § 1983. See Daniels, 474 U.S. at
Amended Complaint alleges only that Doyle failed to report           332–33 (negligent inaction not actionable under § 1983);
Mesita's observation that she perceived an electrical fire odor      McCray, 2007 WL 4352748, at * 29 (negligent investigation
at the scene of the fire. Proposed Amended Complaint ¶¶              not recognized under New York law). Gifaldi is also alleged
45–47. Such allegations, however, assert a claim of negligent        to have “interviewed witnesses of known doubtfulness,” and
investigation which is not recognized under New York law,            provided false Grand Jury testimony to secure the Indictment,
see McCray v. City of New York, 2007 WL 4352748, at *                Proposed Amended Complaint ¶ 74, embellished his job title
29 (S.D.N.Y. Dec.11, 2007) (citing Jenkins v. City of New            at the trial, claiming to be a “Level II” arson investigator
York, 1992 WL 147647 at * 8 (S.D.N.Y. June 15, 1992)                 when no such designation exists, id. ¶ 75, and also falsely
(citing Pandolfo v. U.A. Cable Systems, 171 A.D.2d 1013,             testified at trial that he failed to take any contemporaneous
568 N.Y.S.2d 981, 982 (4th Dept.1991))), nor is negligent            hand written notes which was contradicted by witnesses who
investigation a basis for § 1983 liability in the absence            reported observing Gifaldi taking notes. Id. ¶ 76. A law
of some special relationship creating an affirmative duty.           enforcement officer is absolutely immune from under § 1983
See, e.g., Daniels v. Williams, 474 U.S. 327, 332–33 (1986)          based on perjurious testimony either before the Grand Jury
(negligent inaction will not suffice to establish a constitutional   or given at trial. Coggins v. Buonora, 776 F.3d 108, 112
violation because Due Process clause is not implicated by a          (2d Cir.2015) (citing Rehberg v. Paulk, –––U.S. ––––, 132
state official's negligent act causing unintended loss or injury     S.Ct. 1497, 1506, 182 L.Ed.2d 593 (2012)). Further, Plaintiffs'
to life, liberty, or property). See also Daniels, 474 U.S. at 332–   assertions that Gifaldi coerced Defendants Adrian Parks
33.                                                                  (“Parks”), and Michael Jutrowski (“Jutrowski”), into falsely
                                                                     testifying against Plaintiffs, Proposed Amended Complaint
The Proposed Amended Complaint fails to set forth any                ¶¶ 61–63, is negated by the assertion that “Defendants' own
allegation of unlawful conduct undertaken by Defendants              investigation provided [the testimony of Parks and Jutrowski]
Fuller and Hughes. Rather, Fuller is alleged to have conducted       would be false and conflicted with the statements given by
interviews of Harris and Wright at the Albion Police Station,        these witnesses.” Id. ¶ 64. The Proposed Amended Complaint
Proposed Amended Complaint ¶ 49, which interview of                  thus fails to state a claim against Gifaldi.
Wright was subsequently lost by unidentified Albion Police,
Proposed Amended Complaint ¶ 49, and both Fuller and                  *22 Accordingly, Plaintiffs' motion is DENIED as to the
Hughes are alleged to have informed Harris that the shop's           Prosecuting Defendants.
security “DVR was sent out for testing to obtain the images
captured on it during [ ] the evening in question,” but “the
Albion Police Department and its investigators failed to                2. Insurance Defendants
safeguard this important piece of exculpatory evidence.” Id.         Insurance Defendants are listed as Defendants in the
¶ 72. Both of these allegations assert, at most, the Fuller          Proposed Amended Complaint's state common law malicious
was negligent in investigating the fire which, as discussed,         prosecution claim and negligent hiring, supervision and
                                                                     retention claims. Insurance Defendants are correct, Insurance


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              17
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 145 of 259
Wright v. Orleans County, Not Reported in F.Supp.3d (2015)
2015 WL 5316410

Defendants' Reply at 3–4, that the Proposed Amended                arrest and malicious prosecution claims that questionable
Complaint fails to cure any of the group-pleading and              credibility of witness's testimony “does not vitiate the basis
vagueness deficiencies of the Complaint. See Discussion,           for probable cause”).
supra, at 28–29. In particular, the Proposed Amended
Complaint's allegations against the Insurance Defendants            *23 Accordingly, Plaintiffs' Motion is DENIED on the basis
assert only that the Insurance Defendants never determined         of futility as to Insurance Defendants against whom the
the fire's cause, Proposed Amended Complaint ¶ 39 (“the            Proposed Amended Complaint fails to state a claim.
cause of the fire was never determined.”), but that someone
else alerted law enforcement that Plaintiffs intentionally
started the fire. Id. ¶ 51 (“defendant Donald Clawson tipped          3. Defendant Savage
off police Wright committed arson and burned down Harris's         Savage is named in the Proposed Amended Complaint as
shop. Records indicate Clawson contacted Crime Stoppers            a Defendant only to the malicious prosecution claim under
and was seeking reward money for his lead.”), and ¶ 52             New York common law. Proposed Amended Complaint ¶
(“Clawson contacted the Albion Police Department and/              103. The Proposed Amended Complaint asserts only that
or Orleans County Sheriff and/or Hartford Insurance Co.            Savage, working on contract with Hartford, performed a
and told these agencies and the insurance company David            forensic investigation of the fire to determine the fire's
Wright committed arson and burned down Harris's shop.”).           origin and cause and prepared a report regarding the
No liability for malicious prosecution can be attributed to the    investigation in which Savage concluded the fire's origin was
Insurance Defendants based on the failure to determine the         along the shop's office's rear wall, that the ignition source,
cause of the fire.                                                 the first material ignited, and the ignition sequence were
                                                                   “unknown,” such that the fire's “cause classification” was
Nor is there any allegation that the Insurance Defendants          “undetermined with incendiary not eliminated.” Proposed
improperly importuned or cajoled any law enforcement               Amended Complaint ¶ 65. Even upon being provided
officers or the prosecutor to charge Plaintiffs. Rohman, 215       additional fire debris samples one of which, upon laboratory
F.3d at 217 (defendant must have played an “ ‘active role in       analysis, was positive for fire accelerant “consistent with
the prosecution, such as giving advice and encouragement or        a ‘medium petroleum distillate’ such as mineral spirits,
importuning the authorities to act). Although the Proposed         some paint thinners, and some charcoal starters,” Savage did
Amended Complaint asserts Nassivera, when testifying at            not consider the findings sufficiently significant to support
trial, “intentionally misused tape recorded statements of          altering her original conclusion that the fire's cause was
the Plaintiffs,” which “contained many inaudible portions          undetermined. Id. ¶ 67. Nothing within these allegations
and Nassivera filled in the blanks during his testimony            plausibly implies that Savage engaged in any fraud or bad
with slanted interpretations” because Nassivera, as Hartford's     faith so as to subject Savage to any liability in connection
agent “was motivated to sabatoge Plaintiff Harris'[s] fire         with Plaintiffs' arrest and criminal prosecution for the fire. See
claim in any manner he could,” Proposed Amended                    Otis–Wisher, 2015 WL 255701, at *1 (to withstand dismissal
Complaint ¶ 73, Nassivera's trial testimony, even if perjured,     allegation must plausibly establish defendant's liability). Even
is entitled to absolute immunity. Coggins, 776 F.3d at 112         assuming, arguendo, the New York and § 1983 claims for
(citing Rehberg, 132 S.Ct. at 1506).                               false arrest and malicious prosecution could be brought
                                                                   against Savage, a private actor, see Velez v. Levy, 401 F.3d
Moreover, the Proposed Amended Complaint fails to avoid            75, 84 (2d Cir.2005) (§ 1983 liability requires defendant
the Insurance Defendants' statutory immunity pursuant to §         act under color of state law), Savage's conclusion in the
3432(a) and (b)(4). Significantly, Plaintiffs failed to allege     Investigative Report and the fire's cause was “undetermined
any fraud or bad faith on the part of the Insurance Defendants     with incendiary not eliminated,” a conclusion favorable to
as to the “information, reports, assistance in investigations,     Plaintiffs, simply cannot be the basis for any such claims.
[and] notifications” as required to avoid the applicable
immunity. Even if the Insurance Defendants relied in some          Plaintiffs' Motion thus is DENIED as to Savage.
way on a source, Clawson, as a person of dubious credibility,
such reliance is insufficient to support a malicious prosecution
                                                                      4. Fire Prevention Defendants
claim. See Husbands v. City of New York, 2007 WL 2454106,
                                                                   The Proposed Amended Complaint's malicious prosecution
at * 8 (S.D.N.Y. Aug.16, 2007) (holding with regard to false
                                                                   claim is asserted against all Fire Prevention Defendants,


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             18
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 146 of 259
Wright v. Orleans County, Not Reported in F.Supp.3d (2015)
2015 WL 5316410

                                                                   against the non-moving Defendants, but should not attempt
Proposed Amended Complaint ¶ 103 (Holter and Shadic),
                                                                   to re-plead the claims that for which dismissal with prejudice
and ¶ 109 (Fire Prevention Office), and the negligent
                                                                   is recommended as to the moving Defendants. Nothing in
hiring, supervision and retention claim is asserted against
                                                                   the foregoing Report and Recommendation and Decision and
Fire Prevention Office. Id. ¶¶ 112, 115, and 117. Insofar
                                                                   Order is intended to indicate how the court may rule on any
as the Proposed Amended Complaint fails to allege any
                                                                   possible motions by nonmoving Defendants addressed to the
involvement by Defendant Shadic with the fire investigation
                                                                   Amended Complaint.
and subsequent prosecution, it fails to state a claim as
against Shadic and is therefore futile. The Proposed Amended
Complaint's allegation that Defendant Holter was involved in
the fire investigation, id. ¶ 9, and did not conduct a proper                            CONCLUSION
arson investigation but instead “rubber-stamped” Gifaldi's
investigation, id. ¶ 10, fails to plead the requisite element      Based on the foregoing, the Prosecuting Defendants' Motion
of malice for a malicious prosecution claim because it, at         (Doc. No. 22) should be GRANTED in part and DENIED
most, asserts a claim for negligent investigation which, as        in part; the Insurance Defendants' Motion (Doc. No. 28)
discussed, Discussion, supra, at 43–44, does not support a         should be GRANTED; Savage's Motion (Doc. No. 30) should
false arrest or malicious prosecution claim. Further, absent       be GRANTED insofar as it seeks to dismiss the Complaint
any claim stated against either Shadic or Holter, there            for failure to state a claim and is DISMISSED as moot as
is no basis for finding Shadic or Holter was personally            to the alternative request for summary judgment; and the
involved in either the alleged malicious prosecution of            Fire Prevention Defendants' Motion (Doc. No. 36) should
Plaintiffs, such that the Fire Prevention Office cannot be         be GRANTED; Plaintiffs' Motion is GRANTED in part and
held liable for negligent hiring, supervision or retention of      DENIED in part.
these individual Defendants. See Bouchard, 719 F.Supp.2d
at 261 (“A cause of action for negligent hiring or retention       SO ORDERED as to Plaintiff's Motion to Amend and
requires allegations that the employer ... failed to investigate   Savage's Motion for Summary Judgment.
a prospective employee notwithstanding knowledge of ‘facts
that would lead a reasonably prudent person to investigate that    ORDERED that this Report and Recommendation be filed
prospective employee.’ “ (quoting Richardson v. City of New        with the Clerk of the Court.
York, 2006 WL 3771115, at *3 (S.D.N.Y. Dec.21, 2006))).
                                                                   ANY OBJECTIONS to this Report and Recommendation
*24 Plaintiffs' Motion is DENIED as to the Fire Prevention         must be filed with the Clerk of the Court within fourteen
Defendants.                                                        (14) days of service of this Report and Recommendation in
                                                                   accordance with the above statute, Rules 72(b), 6(a) and 6(d)
                                                                   of the Federal Rules of Civil Procedure and Local Rule 72.3.
   5. Non-moving Defendants
Although Plaintiffs' Motion is DENIED with regard to               Failure to file objections within the specified time or to
the Prosecuting Defendants, the Insurance Defendants,              request an extension of such time waives the right to appeal
Defendant Savage, and the Fire Prevention Defendants and,          the District Court's Order. Thomas v. Arn, 474 U.S. 140, 106
assuming the District Judge agrees with the undersigned's          S.Ct. 466, 88 L.Ed.2d 435 (1985); Small v. Secretary of Health
recommendation that the action be dismissed as against             and Human Services, 892 F.2d 15 (2d Cir.1989); Wesolek v.
the moving Defendants for failure to state a claim,                Canadair Limited, 838 F.2d 55 (2d Cir.1988).
the non-moving Defendants have not opposed Plaintiffs'
Motion seeking leave to file the Proposed Amended                  Let the Clerk send a copy of this Report and Recommendation
Complaint which, despite failing to cure the deficiencies          to the attorneys for the Plaintiffs and the Defendants.
of the Complaint, does provide additional facts which are
helpful to understand Plaintiffs' claims. Accordingly, insofar
as Plaintiffs' Motion is unopposed by the non-moving               SO ORDERED.
Defendants, Plaintiffs' Motion is GRANTED as to these non-
                                                                   All Citations
moving Defendants. Plaintiffs are directed to file within ten
(10) days the Amended Complaint only asserting claims              Not Reported in F.Supp.3d, 2015 WL 5316410



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          19
        Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 147 of 259
Wright v. Orleans County, Not Reported in F.Supp.3d (2015)
2015 WL 5316410



End of Document                                         © 2020 Thomson Reuters. No claim to original U.S. Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      20
          Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 148 of 259
Holmes v. Allstate Corp., Not Reported in F.Supp.2d (2012)
2012 WL 627238

                                                                                     Distributors, Inc. (“First”), Associate Management
                                                                                     LLC (“Associate”), I Am Global Ent. LLC, a/
      KeyCite Yellow Flag - Negative Treatment                                       k/a Attracknaphobia, LLC (“IAGE”), and Harris
Distinguished by Kolbe & Kolbe Millwork, Co., Inc. v. Manson Ins. Agency,
                                                                                     Financial Insurance Services, Inc. (“HFIS”).
Inc., W.D.Wis., October 25, 2013
                  2012 WL 627238                                            Currently pending before the Court for a report and
    Only the Westlaw citation is currently available.                       recommendation are five separate motions:
             United States District Court,
                                                                                (1) a motion by Allstate to dismiss Plaintiffs' Amended
                   S.D. New York.
                                                                                   Complaint, as against Allstate (Dkt.18);
        Tyrone HOLMES and Samuel's Temple
                                                                                (2) a cross-motion by Plaintiffs for leave to file a Second
        Church of God in Christ, Inc., Plaintiffs,
                                                                                   Amended Complaint (Dkt.33);
                            v.
      The ALLSTATE CORPORATION, Bryan M.                                        (3) a motion by Allstate against Plaintiffs for Rule
     Harris, a.k.a. Bryan Michael Harris, Bluebox                                  11 sanctions for bringing a frivolous lawsuit against
      Entertainment, Inc., Harris Financial Inc.,                                  Allstate (Dkt.27);
      Harris Financial Insurance Inc., Associate
                                                                                (4) a motion by Plaintiffs against Allstate for Rule 11
     Management LLC, B.M. Harris Inc., First One
                                                                                   sanctions, for making purportedly false and unsupported
    Distributors, Inc., I Am Global Ent. LLC, Harris                               statements to the Court in motion papers (Dkt.51); and
      Financial Insurance Services, Defendants.
                                                                                (5) a motion by Harris and the Harris Entities (collectively,
                    No. 11 Civ. 1543(LTS)(DF).                                     the “Harris Defendants”) to dismiss Plaintiffs' Amended
                                  |
                                                                                  Complaint as against them (see Dkt. 55). 2
                           Jan. 27, 2012.
                                                                            2        The Harris Defendants never actually filed a
                                                                                     “motion” to dismiss the Amended Complaint;
           REPORT AND RECOMMENDATION
                                                                                     rather, they only filed a memorandum, with two
DEBRA FREEMAN, United States Magistrate Judge.                                       attached declarations, in support of such a motion.
                                                                                     The Court's Docket Clerk advised counsel that
 *1 TO THE HONORABLE LAURA T. SWAIN,                                                 a memorandum and declarations in support of a
U.S.D.J.:                                                                            motion should not be filed until a formal “motion”
In this diversity action, plaintiffs Tyrone Holmes (“Holmes”)                        had been filed (see Docket entries following Dkt.
and the church of which he has claimed to be the                                     56), but it does not appear that counsel ever
Executive Pastor, Samuel's Temple Church of God in Christ,                           complied with the Court's rules. Nonetheless,
Inc. (the “Church” or “Samuel's Temple”) (collectively,                              given the nature of the arguments raised by
“Plaintiffs”) have asserted a variety of state-law claims                            the Harris Defendants in their submission, which
against defendants the Allstate Corporation (“Allstate”),                            relate to the adequacy of Plaintiffs' pleading, this
Bryan M. Harris (“Harris”), and a number of corporate                                Court has determined that it would be in the
entities of which Harris is purportedly the principal (the                           interest of effective case management to deem that
“Harris Entities” 1 ) (collectively, “Defendants”), essentially                      submission a motion and to consider it as such.
alleging that Defendants mismanaged or stole more than half                 For the reasons set forth below, I respectfully recommend
a million dollars that Plaintiffs had entrusted to Defendants               that Allstate's motion to dismiss (Dkt.18) be granted and
for investment or other purposes.                                           that Plaintiffs' claims against Allstate be dismissed with
                                                                            prejudice. I further recommend that Plaintiffs' cross-motion
1                                                                           to amend (Dkt.33) be denied, as nothing in Plaintiffs'
         The     Harris    Entities   include:    Bluebox
         Entertainment, Inc. (“Bluebox”), Harris Financial,                 proposed amended pleading would cure the defects in the
         Inc. (“HF”), Harris Financial Insurance, Inc.                      Amended Complaint. As for the pending sanctions motions, I
         (“HFI”), B.M. Harris, Inc. (“BMH”), First One                      recommend that Allstate's motion against Plaintiffs (Dkt.27)



                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                       1
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 149 of 259
Holmes v. Allstate Corp., Not Reported in F.Supp.2d (2012)
2012 WL 627238

be granted and that Plaintiffs' motion against Allstate (Dkt      be invested with them (id. at ¶ 32). 3 Defendants promised
51) be denied, as Plaintiffs' claims against Allstate are         Plaintiffs at least a 15–20% profit within two years of
patently frivolous and Plaintiffs' sanctions motion against       their investment. (Id. at ¶ 33.) Harris was to serve as
Allstate is procedurally defective and meritless. On these        Plaintiffs' investment advisor and business manager for their
motions, I recommend that Plaintiffs' counsel be ordered          capital investments, and Defendants proposed investments in
to pay to Allstate certain costs it has incurred, as set forth    real estate, insurance, an entertainment company (defendant
below. Finally, I recommend that the motion by the Harris         Bluebox), and various securities and derivatives. (Id. at ¶¶
Defendants to dismiss Plaintiffs' claims against them (Dkt.55)    34, 37, 49.) In connection with their proposal, Defendants
be granted, without prejudice to Plaintiffs' filing a Second      also allegedly promised many personal benefits for Holmes,
Amended Complaint that satisfies the requirements of Rules        including housing for him and his family in Georgia,
8(a) and 9(b) of the Federal Rules of Civil Procedure, with       insurance for him and his family, and appointments to several
respect to Plaintiffs' claims against these defendants.           executive positions at Bluebox. (Id. at ¶¶ 38, 47, 49.)

                                                                  3      The Amended Complaint predominately refers
                      BACKGROUND                                         to “plaintiffs,” without distinguishing between
                                                                         Samuel's Temple and Holmes. (See generally
   A. The Amended Complaint
                                                                         Am. Compl.) Similarly, throughout the Amended
Initially proceeding pro se, Holmes filed the initial Complaint
                                                                         Complaint, Plaintiffs refer generally to actions of
in this matter on his own behalf. (See Complaint, dated Mar.
                                                                         the “defendants,” without differentiating among
7, 2011 (Dkt.1).) Holmes then retained as counsel Eric Suffin,
                                                                         Allstate, Harris, or any of the Harris Entities. (See
Esq. (“Suffin”), of the Law Firm of Eric Andrew Suffin,
                                                                         generally id.)
and, on June 1, 2011, Suffin filed an Amended Complaint,
on behalf of both Holmes and the Church. (See Amended             On the basis of these representations, Plaintiffs allegedly
Complaint, dated May 17, 2011 (“Am.Compl”) (Dkt.17).)             invested approximately $513,000. 4 (Id. at ¶ 53.) More
                                                                  specifically, Plaintiffs made a series of wire transfers
                                                                  to Bluebox, from August 2006 through February 2007,
   1. Factual Allegations
                                                                  in amounts that totaled approximately $500,000. 5 (Id.
 *2 At its core, the Amended Complaint alleges that Holmes
                                                                  at ¶¶ 56–58, 60.) Plaintiffs also invested approximately
and the Church entrusted Harris with more than half a million
                                                                  $15,000 in cash with Defendants, and made a $28,000
dollars, that Harris promised to make certain investments and
                                                                  down payment for a piece of real estate. (Id. at ¶¶ 55,
purchases with the funds and also promised certain benefits
                                                                  61.) Defendants sent Plaintiffs promissory notes regarding
to Holmes and his family, and that Harris broke these various
                                                                  amounts of $320,000 and $50,000, promising repayment
promises. The Amended Complaint alleges the following
                                                                  of these principal amounts, together with interest, at a rate
facts, which are accepted as true for purposes of the motions
                                                                  of 8.5% per annum on the unpaid balance, and promising
to dismiss:
                                                                  balloon payments in the form of cashier's checks. (Id. at ¶ 59.)
                                                                  Despite demand, Plaintiffs allege that they have not received
Plaintiff Samuel's Temple is a non-profit religious
                                                                  any money back from their investments with Defendants, nor
organization that formerly owned a church in East Harlem,
                                                                  have they received an accounting regarding their investments.
New York. (Id. at ¶¶ 6, 7.) According to the Amended
                                                                  (Id. at ¶¶ 69–72.) As described more specifically below,
Complaint, Holmes is the Executive Pastor and Music
                                                                  Plaintiffs also allege that Defendants did not follow through
Director of Samuel's Temple. (Id. at ¶ 3.) Defendant Harris
                                                                  on their various alleged promises.
is an Allstate agent and franchisee (id. at ¶ 10), who
also operates defendant HFIS (id. at ¶ 13). The Amended
                                                                  4
Complaint does not describe the nature of HFIS or the other              Plaintiffs generally allege that they invested
Harris Entities, other than to allege that they are all “alter           approximately $513,000 with Defendants (id. at
egos” of one another. (Id. at ¶¶ 15–22.)                                 53), but the more specific allegations concerning
                                                                         Plaintiffs' investments suggest a total of $543,000
In 2006, Plaintiffs received $1 million from a developer (id.            (see id. at ¶¶ 56–58, 60 (alleging various wire
at ¶ 27), and Defendants suggested that Plaintiffs' capital              transfers to Bluebox in amounts totaling $500,000);



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               2
          Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 150 of 259
Holmes v. Allstate Corp., Not Reported in F.Supp.2d (2012)
2012 WL 627238

        ¶ 61 (alleging cash investment of $15,000); ¶ 55         gave Defendants $28,000 as a down payment on this house.
        (alleging downpayment of $28,000 for real estate)).      (Id. at ¶ 55.)
5       On or about August 17, 2006, Plaintiffs                  On or around December 28, 2007, Harris sent Plaintiffs an
        transferred approximately $80,000 to Bluebox; on         email indicating that the Moreland Avenue property, which
        or about August 21, 2006, Plaintiffs transferred         Holmes and his family were by then occupying, was in danger
        approximately $50,000 to Bluebox; on or                  of being foreclosed. (Id. at ¶ 79.)
        about September 12, 2006, plaintiffs transferred
        approximately $320,000 to Bluebox; and on or             Then, at some point in 2008, while Holmes was in New
        about February 3, 2007, Plaintiffs transferred           York, Harris allegedly entered the Moreland Avenue property,
        approximately $50,000 to Bluebox. (See id. at ¶¶         which Holmes was still using as a residence, and removed
        56–58, 60.)                                              personal property belonging to Holmes, including a rifle, hard
                                                                 drives, two speakers, video footage, sound tools, documents,
   a. Blue Box                                                   video masters, and music masters. (Id. at ¶ 80.) A person
 *3 Holmes alleges that, as part of the alleged investment       believed to be an agent of the City of Atlanta Police
deal, he was promised stock and a number of positions at         Department allegedly stood outside of the Moreland Avenue
the entertainment company Bluebox. (Id. at ¶ 47.) Holmes         property while Harris entered the home and left with Holmes'
was allegedly to become the Chief Executive Officer of           personal property. (Id. at ¶ 80.)
Bluebox, as well as its Director of Music Production and
Video Production. (Id.) Holmes was also to be appointed          At a later point in 2008, the house at 921 Moreland
as Musician, Webmaster, Digital Music Engineer, and              Avenue was foreclosed and Plaintiffs were evicted. (Id.
Songwriter for Bluebox. (Id.) Holmes and Samuel's Temple,        at ¶ 81.) Plaintiffs allege that, despite the representations
together, were to become 51% stockholders of Bluebox. (Id.)      made by Defendants, Defendants never obtained a purchase
Harris agreed to reduce his own stock holdings in Bluebox        mortgage for Plaintiffs for the Moreland Avenue property, and
to only 49%, although he promised to serve as Bluebox's          Defendants failed to use Plaintiffs' capital investment to make
Chief Financial Officer and Business Manager. (Id. at ¶ 48.)     mortgage payments on that property. (Id. at ¶ 77.)
Finally, Defendants promised to file “any required annual
tax documents relating to Bluebox, and plaintiff Holmes's
personal income taxes as a salaried corporate officer and           ii. Other Allegations Regarding Real Estate
employee of Bluebox .” (Id. at ¶ 44.)                             *4 HFIS and Harris, as an agent of Allstate, had an office at
                                                                 1133 Forest Parkway, in Forest Park, Georgia. (Id. at ¶ 14.) In
According to the Amended Complaint, Defendants have              April of 2007, Defendants told Plaintiffs that Defendants had
admitted to omitting Plaintiffs' names from documents            sold the mall that contained this office. (Id. at ¶ 67.) The Court
regarding control of Bluebox. (Id. at ¶ 76.)                     is unclear as to whether Plaintiffs are claiming any interest in
                                                                 this mall.

    b. Real Estate                                               Plaintiffs also allege that “[i]n or about 2008, defendants
                                                                 represented to plaintiffs that defendants bought a parcel and
   i. 921 Moreland Avenue
                                                                 properties for the benefit of plaintiffs and lost the parcel and
According to Plaintiffs, part of their money was supposed
                                                                 properties.” (Id. at ¶ 68.) It is not clear to the Court whether
to be used to buy a house that, at the time, belonged to
                                                                 this allegation refers to the property at 921 Moreland Avenue,
Harris, and Holmes and his family were to live in it. (Id. at
                                                                 discussed above, or to another piece of property.
¶¶ 47, 55 .) Under the agreement, Samuel's Temple would
become the titleholder of the property, which was located
at 921 Moreland Avenue, in Atlanta, Georgia. (Id. at ¶¶             c. Insurance
47, 55.) Defendants allegedly represented that they would        Plaintiffs allege that Defendants said that they would purchase
secure a purchase mortgage for Plaintiffs and make mortgage      and maintain life insurance for Holmes and his family. (Id.
payments with Plaintiffs' capital investment. (Id. at ¶ 77.)     at ¶¶ 49, 39.) Although Defendants later represented that
Plaintiffs allege that on or around March 16, 2006, Plaintiffs   they had purchased a $5,000 life insurance policy, this policy
                                                                 allegedly lapsed in November of 2010. (Id. at ¶¶ 62, 63, 82.)


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             3
          Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 151 of 259
Holmes v. Allstate Corp., Not Reported in F.Supp.2d (2012)
2012 WL 627238

According to Plaintiffs, Defendants also represented that they            Scheduling Order, dated Aug. 4, 2011 (Dkt.30).)
had purchased “business insurance policies” for the benefit of            At the following case conference on November 1,
Plaintiffs (id. at ¶ 62), but the Amended Complaint does not              2011, the document transfer having been made,
indicate whether Defendants actually made such purchases,                 Allstate's counsel informed the Court that, among
or, if so, whether these insurance policies also lapsed.                  the transferred documents were certain documents
                                                                          in which Allstate claimed no interest, and which
                                                                          appeared, on their face, to be documents, such
  d. Loans to an Elected Representative                                   as ledgers, related to the operations of Harris's
Plaintiffs allege that Defendants loaned $20,000 to Ron                   business(es). This Court directed Allstate to return
Sailor Jr. (identified in the Amended Complaint as a Georgia              that subset of the transferred documents (the
Congressman) 6 from Plaintiffs' capital investment. (Id. at               “Harris Documents”) to counsel for Holmes, and
¶ 64.) Plaintiffs do not indicate whether this loan was                   directed counsel for Holmes to maintain the Harris
authorized by Plaintiffs or whether the loan was repaid.                  Documents as “Attorneys Eyes Only.” This Court
                                                                          further directed counsel for Holmes either to
6                                                                         deliver copies of the Harris Documents to counsel
         The Court takes judicial notice of the fact that
         Walter Ronnie Sailor, Jr., was a Georgia state                   for Harris or to make the documents available to
         assemblyman (not a member of the U.S. Congress),                 Harris's counsel for inspection and copying. (See
         who left office after pleading guilty to federal                 Scheduling Order, dated Nov. 4, 2011 (Dkt.61).)
         wire fraud and money laundering charges. See
         http://www.justice . gov/usao/gan/press/2008/06–             2. Legal Claims and Alleged Damages
         17–08.pdf                                                 Plaintiffs assert nine claims against Defendants. One of
                                                                   these claims—for prima facie tort—is asserted solely against
   e. Documents                                                    Harris. The eight remaining claims are brought against all
At some point, Defendants allegedly sent Plaintiffs a              Defendants. These claims include: (1) conversion; (2) fraud;
large collection of Allstate documents containing personal         (3) violation of New York Debtor and Creditor Law § 276;
information of thousands of Allstate policyholders and other       (4) negligent misrepresentation; (5) promissory estoppel; (6)
policyholders. (Id. at ¶ 29.) Plaintiffs assert that they stored   unjust enrichment; (7) breach of contract; and (8) negligent
these documents for nine years, without compensation,              infliction of emotional distress.
incurring approximately $10,080 in storage costs. (Id. at ¶
                                                                   Plaintiffs demand $10 million in damages for the death
30.) 7
                                                                   of a Samuel's Temple member (whose death was allegedly
                                                                   “[d]irectly related to the conduct of defendants”), loss of
7        At the initial case conference before this Court          business opportunities, loss of the ability to operate a
         on July 26, 2011, the parties informed the                school, harm to reputation, financial distress, harm to familial
         Court that Holmes was in possession of certain            relations, and loss of employment at Bluebox. (Am. Compl.
         Allstate documents, which contained confidential          at ¶¶ 15, 86, 87, 88, 89, 94.)
         information related to Allstate's current or
         former policyholders (the “Allstate Documents”).
         According to Holmes' counsel, these documents               B. Motions before the Court
         had been given to Holmes, years ago, by Harris.
                                                                      1. Allstate's Motions To Dismiss and for Sanctions
         (See July 26, 2011 Rule 16 Conference Transcript,
                                                                    *5 On June 28, 2011, Allstate moved to dismiss the
         at 12, Ex. D to Declaration of Elizabeth D. Schrero
                                                                   Amended Complaint under Rule 12(b)(6) of the Federal
         in Opposition to Plaintiffs' Motion for Sanctions
                                                                   Rules of Civil Procedure. (See Notice of Motion To Dismiss
         Under Rule 11, dated Oct. 17, 2011 (“10/17/11
                                                                   Plaintiffs' Amended Complaint as Against Defendant the
         Schrero Decl.”) (Dkt.57).) The Court directed
                                                                   Allstate Corporation (“Allstate Mtn. To Dismiss”), dated June
         Holmes to transfer the Allstate Documents to
                                                                   28, 2011 (Dkt.18).) Allstate seeks dismissal on the grounds
         Allstate's counsel, and directed Allstate to maintain
                                                                   that the Amended Complaint consists of improper “group”
         these documents in its possession and to preserve
                                                                   allegations against “defendants,” that it alleges no direct
         them for use as potential evidence in this case. (See
                                                                   action by Allstate and no conduct by Allstate that could make


                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             4
          Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 152 of 259
Holmes v. Allstate Corp., Not Reported in F.Supp.2d (2012)
2012 WL 627238

it liable for the actions of any of the other defendants, and        On October 11, 2011, the Harris Defendants filed their
that each individual claim fails for additional and independent      own motion to dismiss the Amended Complaint. (See
reasons. (See generally Allstate Mtn. To Dismiss.)                   Memorandum of Law in Support of the Motion of
                                                                     Defendants, Bryan M. Harris a/k/a Bryan Michael Harris,
Allstate has also filed a motion for sanctions against Plaintiffs,   Bluebox Entertainment, Inc., Harris Financial Insurance
as well as their counsel, under Rule 11 of the Federal               Services, Inc., Harris Financial, Inc., Harris Financial
Rules of Civil Procedure and based on the Court's inherent           Insurance, In. Associate Management LLC, B.M. Harris Inc.,
authority. (See Notice of Motion For Sanctions Under Rule 11         First One Distributors, Inc., I Am Global Ent. LLC a/k/a
(“Allstate's Sanctions Mtn.”), dated July 29, 2011 (Dkt.27).)        Attracknaphobia, LLC To Dismiss The Amended Complaint
In its sanctions motion, Allstate contends that, as against          (“Harris Mtn. To Dismiss”), dated Oct. 9, 2011 (Dkt.55).) The
Allstate, the Amended Complaint is frivolous and without any         Harris Defendants contend that Plaintiffs have no standing
factual or legal basis. (Id.)                                        to bring their claims; that, as a general matter, the Amended
                                                                     Complaint is inadequately pleaded; and that the nine claims
                                                                     also fail for independent reasons. (See id.)
   2. Plaintiffs' Motions for Leave To Amend and for
   Sanctions                                                          *6 In opposition to the Harris Defendants' motion, Plaintiffs
On August 5, 2011, Plaintiffs opposed Allstate's motion to           argue that each of their claims against these defendants is
dismiss and filed a cross-motion for leave to file a Second          sufficient as pleaded, and Plaintiffs also submit additional
Amended Complaint. (Notice of Cross–Motion, dated Aug.               documents related to the issue of standing and ask for leave
5, 2011 (Dkt.33).) Plaintiffs argue that, because Harris was an      to file an “Alternative Second Amended Complaint,” which
agent and franchisee of Allstate, Allstate is liable for the acts    they submit with their opposition papers. (See Plaintiffs'
alleged in the Amended Complaint. (Plaintiff's Memorandum            Memorandum of Law in Opposition to Harris Defendants'
of Law in Opposition to Defendant the Allstate Corporation's         Motion To Dismiss (“Pl. Opp. Mem. to Harris Mtn.”), dated
Motion To Dismiss Plaintiff's Amended Complaint and in               Nov. 10, 2011 (Dkt.64); see also Affidavit of Tyrone Holmes,
Support of Plaintiff s Cross–Motion for Leave To File a              dated Nov. 7, 2011 (Dkt.65); see also Declaration of Eric
Second Amended Complaint (“Pl. Opp. Mem. to Allstate                 Andrew Suffin in Opposition to Harris Defendants' Motion
Mtn.”), dated Aug. 5 (Dkt.34 8 ), at 4.) Primarily on this           To Dismiss, dated Nov. 10, 2011 (“11/10/11 Suffin Decl.”)
basis, Plaintiffs contend that each of their eight claims against    (Dkt.66).)
Allstate is well-founded. (Id. at 6–11.) Nonetheless, Plaintiffs
also request leave of Court to file the proposed Second
Amended Complaint that they submit with their cross-motion.
                                                                                            DISCUSSION
(Id. at 11.)
                                                                     I. ALLSTATE'S MOTION TO DISMISS AND
8                                                                    PLAINTIFFS' CROSS–MOTION TO AMEND
        Through an apparent filing error, Plaintiffs'
        opposition memorandum was filed, in various
                                                                     A. Applicable Legal Standards
        parts, as Docket entries 34, 36 and 38.
On September 30, 2011, Plaintiffs filed a motion for sanctions       1. Rule 12(b)(6)
against Allstate. (Notice of Motion, dated Sept. 30, 2011            A case is subject to dismissal under Rule 12(b)(6) where the
(Dkt.51) .) Plaintiffs allege that certain statements contained      complaint is not legally sufficient to state a claim upon which
in Allstate's memoranda in support of its two motions, and           relief can be granted. See Kopec v. Coughlin, 922 F.2d 152,
in a Declaration supporting Allstate's motion to dismiss and         155 (2d Cir.1991). In deciding a Rule 12(b)(6) motion, the
opposing Plaintiffs' cross-motion for leave to amend, are            Court “accept[s] as true all factual statements alleged in the
without evidentiary support. (Plaintiffs' Memorandum of Law          complaint and draw[s] all reasonable inferences in favor of
in Support of Plaintiffs' Motion for Rule 11 Sanctions, dated        the non-moving party.” McCarthy v. Dun & Bradstreet Corp.,
Sept. 30, 2011 (“Pl. Sanctions Mem.”) (Dkt.53), at 2.)               482 F.3d 184, 191 (2d Cir.2007) (citation omitted); accord
                                                                     Jaghory v. New York State Dep't of Educ., 131 F.3d 326, 329
                                                                     (2d Cir.1997). A court should grant dismissal where, after
    3. Motions of the Harris Defendants                              considering the plaintiff's allegations in this generous light,
                                                                     “it appears beyond doubt that the plaintiff can prove no set of


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              5
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 153 of 259
Holmes v. Allstate Corp., Not Reported in F.Supp.2d (2012)
2012 WL 627238

facts in support of his claim which would entitle him to relief.”   in order to state a claim against it, Plaintiffs would have to
Walker v. City of New York, 974 F.2d 293, 298 (2d Cir.1992),        proceed under a theory that Harris had apparent authority
cert. denied,507 U.S. 961, 113 S.Ct. 1387, 122 L.Ed.2d 762          to act on Allstate's behalf, but that Plaintiffs have not
(1993). At the same time, “conclusory allegations or legal          pleaded any facts sufficient to support the conclusion that
conclusions masquerading as factual conclusions will not            Harris had such authority. Allstate also argues that the
suffice to defeat a motion to dismiss.” Achtman v. Kirby,           Amended Complaint fails to satisfy Rules 8(a) and 9(b) of the
McInerney & Squire, LLP, 464 F.3d 328, 337 (2d Cir.2006)            Federal Rules of Civil Procedure. Finally, Allstate advances
(citation omitted). Rather, in order to withstand a motion          arguments for dismissing each of the eight individual claims
to dismiss, a complaint must plead “enough facts to state a         against it on independent grounds. As this Court agrees that
claim for relief that is plausible on its face.” Bell Atl. Corp.    Plaintiffs have not pleaded facts sufficient to support any
v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d          claim based on apparent authority, on which all of Plaintiffs'
929 (2007); see also Ashcroft v. Iqbal, 556 U.S. 662, 129           claims necessarily rest, I recommend that Allstate's motion to
S.Ct. 1937, 1949, 173 L.Ed.2d 868 (2009) (“[a] claim has            dismiss be granted on that ground, without regard to Allstate's
facial plausibility when the plaintiff pleads factual content       other arguments.
that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged”).
                                                                       1. Lack of Allegations of Apparent Authority
                                                                    The Amended Complaint contains few allegations that relate,
   2. Rule 15(a)                                                    in particular, to Allstate. Instead, as noted above (see n.
Rule 15(a) of the Federal Rules of Civil Procedure governs the      3, supra ), Plaintiffs claim that “defendants” made and
amendment of complaints and provides that the court “should         broke a range of promises. At best, Plaintiffs' use of the
freely give leave when justice so requires.” Fed.R.Civ.P.           term “defendants” throughout the Amended Complaint is
15(a). A motion to amend should be denied, however, “if             vague. At other times, Plaintiffs' method of group pleading is
there is an ‘apparent or declared reason—such as undue              incoherent or illogical. 9 Given that Plaintiffs do not allege
delay, bad faith or dilatory motive ... repeated failure to         that Allstate itself engaged in any activity that would give
cure deficiencies by amendments previously allowed, undue           rise to independent liability, Allstate argues that Plaintiff's
prejudice to the opposing party by virtue of the allowance          theory of liability must be premised on Harris's actions and
of an amendment, [or] futility of amendment.’ “ Dluhos v.           the doctrine of apparent authority. Under this doctrine, as
Floating and Abandoned Vessel Known as “New York,” 162
                                                                    explained by the New York Court of Appeals, 10 liability
F.3d 63, 69 (2d Cir.1998) (quoting Foman v. Davis, 371 U.S.
                                                                    against a principal may arise if the principal's affirmative
178, 182, 83 S.Ct. 227, 9 L.Ed.2d 222 (1962)).
                                                                    conduct causes a third party reasonably to believe that an
                                                                    agent has authority to act on behalf of the principal:
 *7 An amendment is considered futile when the proposed
new claim would not withstand a motion to dismiss, either
                                                                    9
for failure to state a cause of action, or on another ground.              For example, the Amended Complaint alleges that
See Milanese v. Rust-oleum Corp., 244 F.3d 104, 110 (2d                    “Plaintiffs and defendants agreed that plaintiff
Cir.2001). Thus, if a proposed amendment would be subject                  Holmes would be Chief Executive Officer, Director
to “immediate dismissal” on some ground, the Court will                    of Music Production and Video Production,
not permit the amendment. See Jones v. NY. State Div. of                   Musician, Webmaster, Digital Music Engineer and
Military & Naval Affairs, 166 F.3d 45, 55 (2d Cir.1999).                   Songwriter, of, for and with defendant Bluebox,
If, on the other hand, the party seeking to amend “has at                  while living in real estate purchased with plaintiffs'
least colorable grounds for relief, justice ... require[s]” that           capital ... plaintiff Church to benefit from potential
its motion be granted. Ryder Energy Distrib. Corp. v. Merrill              profits of defendant Bluebox, plaintiffs to be 51%
Lynch Commodities Inc., 748 F.2d 774, 783 (2d Cir.1984)                    stockholders of defendant Bluebox.” (Id. at ¶ 47.)
(citation omitted).                                                        It is difficult to understand how defendant Allstate
                                                                           could have made such promises. As another
                                                                           example, Plaintiffs allege that “[i]n or about April,
   B. Adequacy of Plaintiffs' Allegations Against Allstate                 2007 defendants told plaintiffs that defendants sold
Allstate makes a number of arguments for dismissing the                    the mall that defendants' Forest Park, Georgia
claims against it. As an initial matter, Allstate argues that              office was located in .” (Id. at ¶ 67.) Construing


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 6
        Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 154 of 259
Holmes v. Allstate Corp., Not Reported in F.Supp.2d (2012)
2012 WL 627238

       the term “defendants” to include all of the Harris            agent. Moreover, a third party with whom the agent deals
       Entities, as well as Allstate, would make little              may rely on an appearance of authority only to the extent
       sense in this instance because defendants Bluebox,            that such reliance is reasonable.
       HF, HFI, BMH, First, Associate, and IAGE are                   *8 Hallock v. State of New York, 64 N.Y.2d 224, 231, 485
       not alleged to have had any connection to an                  N.Y.S.2d 510, 474 N.E.2d 1178 (1984) (internal quotations
       office in Forest Park, Georgia, nor does it seem              and citations omitted); see also Ford v. Unity Hospital, 32
       likely that these defendants or Allstate would have           N.Y.2d 464, 472–73, 346 N.Y.S.2d 238, 299 N.E.2d 659
       been involved in the alleged sale of the mall that            (1973) (“The apparent authority for which the principal
       contained this office. (See id. ¶¶ 12–14.)                    may be held liable must be traceable to him; it cannot
10                                                                   be established by the unauthorized acts, representations or
       In this diversity action, plaintiff Holmes alleges            conduct of the agent”). Here, Allstate argues that Plaintiffs
       that he is a New York resident, and Samuel's                  have not sufficiently alleged any facts that could support a
       Temple also appears to be located in New York.                finding that Harris was authorized by Allstate to make the
       (See Am. Compl. at ¶¶ 2, 6, 7.) Defendant Harris is           promises or engage in the transactions that form the basis
       alleged to be a resident of Georgia, and the Harris           of Plaintiffs' claims.
       Entities allegedly have principal places of business,      Plaintiffs do not deny that they are proceeding against Allstate
       or are incorporated, in Georgia. (See id. at ¶¶ 11,        on a theory of apparent authority (see Pl. Opp. Mem. to
       12, 14, 23.) Defendant Allstate is alleged to have         Allstate Mtn. at 4), but they maintain that their allegations are
       its principal place of business in Illinois. (See id. at   sufficient to implicate Allstate under that theory. Specifically,
       ¶ 9.) The subject matter of the alleged contract(s)        the Amended Complaint contains the following allegations
       at issue was located in Georgia, and the alleged           regarding the nature of Allstate's business, its relationship
       promises seem to have been made while Harris was           with Harris, and the role that Plaintiffs were supposedly led
       in his Georgia office. (See id. at ¶¶ 37, 38, 54, 79.)     to believe that Allstate would take with respect to Plaintiffs'
       Although this could potentially raise choice of law        money and investments:
       issues, the parties' submissions all cite New York
       case law. Such “implied consent ... is sufficient            • Allstate “is purportedly an insurance, retirement,
       to establish choice of law.” Khubani v. Ionic                  investment, and banking company, purporting to offer
       White, Inc., No. 05 Civ. 3706(DC), 2008 U.S. Dist.             Asset Protection, Wealth Transfer, Family Protection
       LEXIS 30610, at *3 (S.D.N.Y. Apr. 3, 2008) (citing             Insurance, Financial Products, Asset Management and
       In re Tehran–Berkeley Civil & Environmental                    Accumulation, and Asset Management Short-term
       Engineers, 888 F.2d 239, 242 (2d Cir.1989)); see               Financial Objectives.” (Am. Compl. at ¶ 8.)
       also Global Switching Inc. v. Kasper, No. CV–06–
       412 (CPS), 2006 U.S. Dist. LEXIS 44450, at *32 n.            • Harris “was and is an Agent and Franchisee with, of and
       10 (E.D.N.Y. June 29, 2006) (“In any event, where,              for defendant Allstate.” (Id. at ¶ 10, 346 N.Y.S.2d 238,
       as here, the parties are silent about the choice of             299 N.E.2d 659.)
       law question, the Court may apply the law of the
                                                                    • “[A]s an Agent of defendant Allstate[,] defendant Harris
       forum .”) (citing Michele Pommier Models v. Men
                                                                       offered Allstate financial services, while simultaneously
       Women N.Y. Model Mgmt., 14 F.Supp.2d 331, 336
                                                                       operating under the corporate name of defendant Harris
       (S.D.N.Y.1998)).
                                                                       Financial Insurance Services, Inc.” (Id. at ¶ 13, 346
                                                                       N.Y.S.2d 238, 299 N.E.2d 659.)
  Essential to the creation of apparent authority are words
  or conduct of the principal, communicated to a third              • “At the time the plaintiffs received one million dollars in
  party, that give rise to the appearance and belief that the          or about 2006 plaintiff Holmes believed that defendant
  agent possesses authority to enter into a transaction. The           Harris operated the most successful Allstate operation/
  agent cannot by his own acts imbue himself with apparent             business in the southeast region of the United States
  authority. Rather, the existence of ‘apparent authority’             of America for the previous ten years, pursuant to
  depends upon a factual showing that the third party relied           representations to that effect by defendants.” (Id. at ¶ 31,
  upon the misrepresentation of the agent because of some              346 N.Y.S.2d 238, 299 N.E.2d 659.)
  misleading conduct on the part of the principal-not the



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              7
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 155 of 259
Holmes v. Allstate Corp., Not Reported in F.Supp.2d (2012)
2012 WL 627238

                                                                    motion to dismiss where plaintiffs failed to allege facts that
  • “Defendants represented to plaintiffs that capital invested     would impute liability to defendant, holding that, “[w]hile
     by plaintiffs with defendants would be invested with           plaintiffs asserted that defendant's employee was vested with
     defendant Allstate in the name of plaintiff Church.” (Id.      apparent authority based upon the employee's representations
     at ¶ 36, 346 N.Y.S.2d 238, 299 N.E.2d 659.)                    concerning the transactions at issue, such authority may arise
                                                                    only from the conduct of the principal, not the agent”).
  • “Defendants Harris, HFIS, Bluebox, HF, HFI, BMH,
    First, Associate, and IAGE used the Allstate name and
                                                                    Despite its repeated references to actions undertaken by
    logo to convince plaintiffs to invest with defendants,
                                                                    “defendants,” the Amended Complaint implies that Harris
    assuring plaintiffs that the investments were to be with
                                                                    made the promises and engaged or failed to engage in the
    Allstate.”(Id. at ¶ 46, 346 N.Y.S.2d 238, 299 N.E.2d
                                                                    conduct that underlies this action. (See Am. Compl. at ¶ 54
    659.)
                                                                    (“Defendant Harris openly conducted plaintiffs' business and
  • “Defendants represented that plaintiffs' capital investment     discussed plaintiffs' financial transactions during business
     would be maintained and supervised by Allstate.” (Id. at       hours while in Allstate offices, acting as an Agent of
     ¶ 52, 346 N.Y.S.2d 238, 299 N.E.2d 659.)                       Allstate.”).) Indeed, even Plaintiffs' allegations that refer
                                                                    generally to the conduct of “defendants” suggest, in context,
  • “On the basis of the representations made to plaintiffs         that Harris was the actor. For example, when Plaintiffs allege
     by defendants, and relying upon defendants' advice             that they made wire transfers to Bluebox, a Harris company,
     and representation that Allstate was exercising certain        “relying upon defendants' advice and representation that
     controls and safeguards upon defendant Harris, plaintiffs      Allstate was exercising certain controls and safeguards” (id.
     invested approximately five hundred and thirteen               at ¶¶ 56–58), Plaintiffs identify no action or words by Allstate
     thousand dollars with defendants.” (Id. at ¶ 53, 346           regarding its involvement with Bluebox, much less any action
     N.Y.S.2d 238, 299 N.E.2d 659.)                                 or words by Allstate that could have led Plaintiffs to have the
                                                                    reasonable belief that Allstate was indeed exercising any such
   *9 • Harris “openly conducted plaintiffs' business               “controls and safeguards.” In short, the Amended Complaint
    and discussed plaintiffs' financial transactions during         contains no allegations that Allstate did anything to make
    business hours while in Allstate offices, acting as an          Plaintiffs believe that Harris had the authority to bind Allstate
    Agent of Allstate.” (Id. at ¶ 54, 346 N.Y.S.2d 238, 299         to any promises or that Harris's promises were being made
    N.E.2d 659.)                                                    on Allstate's behalf. In fact, neither the Amended Complaint
                                                                    nor common sense suggest any basis on which a reasonable
  • “Defendants represented to plaintiffs that defendant
                                                                    person could have believed that Harris had the authority to
    Allstate was the entity that sold certain securities
    and derivatives, life insurance policies and business           bind Allstate to the types of promises alleged. 11
    insurance policies to plaintiffs.” (Id. at ¶ 65, 346
    N.Y.S.2d 238, 299 N.E.2d 659.)                                  11
                                                                            For example, it is nearly inconceivable that Allstate
                                                                            would have authorized the transfer to Holmes of
Plaintiffs also generally allege that each defendant is an “alter
                                                                            a large volume of Allstate documents containing
ego” of the other defendants. (Id. at ¶¶ 15–22, 346 N.Y.S.2d
                                                                            confidential information of other policyholders,
238, 299 N.E.2d 659.)
                                                                            or that Allstate would—or even could—have
                                                                            authorized the loan of Plaintiffs' funds to a state
Yet, while these allegations may suggest that Harris,
                                                                            legislator or the promise of Holmes' employment
holding himself out as an Allstate agent, made certain
                                                                            with Harris's entertainment company.
representations to Plaintiffs regarding Allstate's involvement
in the planned investment transactions, missing from the             *10 In opposition to Allstate's motion to dismiss, Plaintiffs
Amended Complaint is any allegation that Allstate itself            rely on Kirschner v. KPMG LLC, 15 N.Y.3d 446, 912
engaged in any affirmative conduct that could have caused           N.Y.S.2d 508, 938 N.E.2d 941 (2010), for the proposition
Plaintiffs reasonably to believe that Harris had the authority      that “[a] corporation must ... be responsible for the acts of its
to bind Allstate to promises regarding how Plaintiffs' money        authorized agents even if particular acts were unauthorized.”
would be spent or invested. See Imburgio v. Toby, 82                Id. at 465, 912 N.Y.S.2d 508, 938 N.E.2d 941 (cited in
A.D.3d 653, 920 N.Y.S.2d 43, 43 (1st Dep't 2011) (granting          Pl. Opp. Mem., at 4.) Plaintiffs' reliance on Kirschner is



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 8
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 156 of 259
Holmes v. Allstate Corp., Not Reported in F.Supp.2d (2012)
2012 WL 627238

misplaced, as, even assuming that Plaintiffs have adequately       in the Amended Complaint, Plaintiffs merely appear to
pleaded, or can plead, that Harris was an authorized Allstate      complain that Harris failed to use Plaintiffs' funds to make
insurance agent, “[t]he mere creation of an agency for             regular payments of policy premiums, after promising that he
some purpose does not automatically invest the agent with          would. Again, this does not suggest any culpable conduct by
‘apparent authority’ to bind the principal without limitation.”    Allstate.
Ford v. Unity Hospital, 32 N.Y.2d 464, 472–73, 346 N.Y.S.2d
238, 299 N.E.2d 659 (1973). Rather,                                12      The Amended Complaint alleges, in fact, that a life
                                                                           insurance policy for Holmes and his children was
                                                                           issued (id. at ¶ 82), although Plaintiffs do not make
             [a]n agent's power to bind his principal                      clear whether this policy was issued by Allstate or
             is coextensive with the principal's                           by another carrier.
             grant of authority. One who deals
                                                                   In sum, the Amended Complaint fails to allege any factual
             with an agent does so at his peril,
                                                                   basis for Plaintiffs' position that Harris had apparent authority
             and must make the necessary effort to
                                                                   to bind Allstate with respect to any of the many investment
             discover the actual scope of authority.
                                                                   schemes alleged in this case. It also fails to allege any conduct,
             Upon failure to properly determine
                                                                   whatsoever, by Allstate that could have induced reliance on
             the scope of authority, and in the
                                                                   the part of Plaintiffs. While Plaintiffs allege that “defendants”
             face of damages resulting from an
                                                                   failed to keep numerous promises, Plaintiffs do not specify
             agent's misrepresentations, ‘apparent
                                                                   that a single promise was ever made or sanctioned by Allstate.
             authority’ is not automatically
                                                                   For these reasons, Plaintiffs' claims against Allstate cannot
             available to the injured third party to
                                                                   stand, and the Amended Complaint should be dismissed, as
             bind the principal ... The very basis
                                                                   against Allstate, under Rule 12(b) (6), for failure to state a
             of the doctrine of apparent authority
             indicates that the principal can be held              claim. 13
             liable under the doctrine only where he
             was responsible for the appearance of                 13      As the Amended Complaint is defective for the
             authority in the agent to conduct the                         reasons stated herein, the Court need not address
             transaction in question.                                      Allstate's alternative arguments for dismissal.

                                                                      2. Futility of Plaintiffs' Proposed Second Amended
Id. (internal citations and quotations omitted) (emphasis             Complaint
added). Here, other than stating, in general terms, that            *11 In response to Allstate's motion to dismiss, Plaintiffs
Allstate, as a company, offers a number of financial services      seek leave to file a Second Amended Complaint, presumably
(Am. Compl. at ¶ 8), Plaintiffs have made no factual               in an attempt to cure any pleading defect. Plaintiffs, however,
allegations to support their claim that Allstate ever authorized   have actually submitted three different versions of a proposed
Harris to act as its agent for any purpose other than, perhaps,    Second Amended Complaint to the Court. Through what
the placement of insurance. Plaintiffs' bare allegation that       the Court assumes was attorney error, Plaintiffs filed one
Harris was an “agent” of Allstate is simply insufficient to        version of a proposed amended pleading on the Court's
plead liability by Allstate, under the doctrine of apparent        Electronic Case Filing (“ECF”) system, but apparently served
authority, for the wide variety of claims Plaintiffs assert.       on Allstate (and submitted to this Court as a “courtesy
                                                                   copy”) a nonconforming version. (See Second Amended
Finally, although Plaintiffs allege that Harris was supposed       Complaint (“2d Am. Compl.”), Ex. A to Declaration
to provide insurance policies for them through Allstate,           of Eric Andrew Suffin, dated Aug. 5, 2011 (“8/5/11
the Amended Complaint does not allege any failure by               Suffin Decl.”) (Dkt.35); see also Service Copy of Second
Allstate to provide insurance 12 or to honor any insurance         Amended Complaint (“Served 2d Am. Compl.”), Ex. A to
obligations. Nor do Plaintiffs allege that Allstate made any       8/5/11 Suffin Decl.) Then, later, in response to the Harris
false statements regarding the terms of any policy issued to       Defendants' separate motion to dismiss, Plaintiffs filed yet
them or regarding whether such a policy had been renewed.          a third version, styled as an “Alternative Second Amended
Rather, to the extent any insurance policy is even implicated      Complaint.” (See Alternative Second Amended Complaint


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                9
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 157 of 259
Holmes v. Allstate Corp., Not Reported in F.Supp.2d (2012)
2012 WL 627238

(“Alt.2d Am.Compl.”), Ex. A to 11/10/11 Suffin Decl.) With         2d Am. Compl. at ¶ 118.) The four referenced exhibits are
regard to allegations concerning Allstate, all three versions      attached to all three versions of Plaintiffs' proposed Second
differ only slightly from the Amended Complaint, and none of       Amended Complaint. Exhibit A is a photograph of a block
the versions cure the defects discussed above, as none allege      of signs. There is a sign for Allstate at the top of the block,
facts sufficient to show that Harris had apparent authority to     and underneath the Allstate sign is a sign that reads “Harris
bind Allstate to any of the alleged promises.                      Financial Insurance Services, Inc.,” with a phone number.
                                                                   (Ex. A to 2d Am. Compl., Alt.2d Am. Compl.; Served 2d Am.
In their proposed amended pleadings, Plaintiffs first add an       Compl.) At the lower right of the block, another sign reads
allegation that, outside Harris's Forest Park office, there were   “Allstate Bryan Harris.” (Id.)
signs that displayed (1) the Allstate logo, (2) a telephone
number for “Forest Park Allstate,” and (3) the names of            Exhibit B appears to be a series of screen prints of web pages.
both Harris and defendant HFIS. (See 2d Am. Compl. at ¶            (Ex. B to 2d Am. Compl., Alt.2d Am. Compl., Served 2d Am.
51; Alt.2d Am. Compl. at ¶ 59; see also Served 2d Am.              Compl.) The first page, which appears to have been taken
Compl. at ¶ 48.) Plaintiffs also add a number of allegations       from an Allstate website, lists services offered by Allstate.
about information available on Allstate's corporate website,       (Id.) The next two pages seem to be results from some type
as follows:                                                        of Internet search involving Harris and Allstate. (See id.)
                                                                   None of the listed search results are Allstate websites. (Id.)
  • “Defendant Allstate maintains and at other relevant times      The next several pages include, inter alia, a screen print
     maintained an internet website address accessible to the      apparently taken from another Allstate web page, referring to
     public @ www.allstate.com.” (2d Am. Compl. at ¶ 10;           Harris and stating, in part: “Bryan Harris is licensed to sell
     Alt.2d Am. Compl. at ¶ 16; see also Served 2d Am.             Allstate insurance products only in the state(s) of Georgia.
     Compl. at ¶ 10.)                                              If you do not reside in the state(s) of Georgia or you're not
                                                                   insuring property located in the state(s) of Georgia, please
  • “At defendant Allstate's website and at other websites
                                                                   go to the Find an Agent section on allstate.com to search for
     advertising defendant Allstate[,] defendant Allstate
                                                                   another agent.” (Id.) Also included are a number of web pages
     represents to the public that defendant Allstate offers
                                                                   taken from non-Allstate websites, such as superpages.com,
     ‘financial’ ‘products' or ‘services.’ “ (2d Am. Compl. at
                                                                   insiderpages.com, and citysearch.com, which refer in some
     ¶ 52; Alt.2d Am. Compl. at ¶ 60; see also Served 2d Am.
                                                                   way to Allstate or Harris. (Id ) The exhibit also includes
     Compl. at ¶ 49 (same, except for omission of reference
                                                                   what appears to be a screen print of a webpage from a
     to “services”).)
                                                                   Bluebox Entertainment website, listing Harris as the CEO
  • “Initially in 2004 or 2005, in 2006 and in 2007                and Director of Operations. (Id.) The last page of the exhibit
    before investing with defendants plaintiffs visited            appears to be a screen print of an Allstate web page that
    www.allstate.com and observed that defendant Allstate          refers to an individual named Sam Noah, identified on the
    does stocks and investor relations.” (2d Am. Compl. at ¶       page as a Personal Financial Representative in New York;
    59; Alt.2d Am. Compl. at ¶ 67; see also Served 2d Am.          this individual is nowhere mentioned in Plaintiffs' Amended
    Compl. at ¶ 56 (same except for omission of reference          Complaint or memoranda. (See id.)
    to dates).)
                                                                   Exhibit C is comprised of several email messages, together
  • “Between 2005 and 2011 plaintiffs have visited                 with two unsigned promissory notes and certain other
    the www.allstate.com website many times since first            documents, which seem to have been email attachments. (See
    observing that defendant Allstate does stocks and              Ex. C to 2d Am. Compl ., Alt.2d Am. Compl., Served 2d Am.
    investor relations.” (2d Am. Compl. at ¶ 60; Alt.2d Am.        Compl.) The promissory notes, which are the first documents
    Compl. at ¶ 68; see also Served 2d Am. Compl. at ¶ 57          appearing in this exhibit, do not bear Allstate's name or logo,
    (same except for omission of reference to dates).)             and, while they identify “Samuel's Temple” as the lender, they
                                                                   do not identify the borrower or the guarantor. (See id.) At
 *12 Lastly, Plaintiffs add an allegation that their claims        least some of the emails contained in the exhibit seem to be
“may be supported by documents, including but not limited          correspondence between Holmes and Harris, and relate to a
to documents attached as Exhibits A, B, C and D.” (2d Am.          variety of topics, including “Blue Box Wiring Information,”
Compl. at ¶ 121; Alt.2d Am. Compl. at ¶ 129; see also Served       “Life Insurance,” “Bishop Long,” and “Tax ID Info.” (See id.)



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           10
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 158 of 259
Holmes v. Allstate Corp., Not Reported in F.Supp.2d (2012)
2012 WL 627238

In certain of the emails, Harris is identified as “Director of       appears to be from Allstate, but nearly all of the identifying
Operations” of Bluebox. (See id.) The entire exhibit seems           information is redacted. (See id.) This document may be an
disjointed, as the pages do not appear to be in any sort of order,   example of the type of documents regarding other Allstate
and the pages are variously forwards, backwards, right-side-         policyholders that Harris allegedly transferred to Holmes and
up, and upside-down. (See id.) The meaning of the emails             that Holmes then stored (see id., see also supra at 8 and n.
themselves is far from clear, 14 and is not explained anywhere       7), as the document does not appear to relate to Holmes or
                                                                     to any member of his family. Also included in Exhibit D are
by Plaintiffs. 15
                                                                     documents related to a criminal case against former Georgia
                                                                     state representative Walter Ronnie Sailor, Jr. (Id.; see also
14      For example, an email dated October 18, 2006,                supra at 8, and nn. 6, 11.) Exhibit D also includes documents
        from Shane Moody, of Clayton Signs Inc., to                  that appear to have been printed from the Georgia Secretary of
        “Ty” (presumably Holmes), states, in part, “Here             State's website and contain corporate information regarding
        is the contract for the Allstate location.” (Id.)            the Harris Defendants. (Id.) Finally, Exhibit D contains what
        Yet Plaintiffs do not identify Clayton Signs Inc.,           appears to be a screen print of a page from a Bluebox website.
        attach the referenced contract, or explain what it is.       (Id.)
        Another email, dated January 16, 2007, from Harris
        to “Ty Maximus” (presumably Holmes), states, “U              Finally, the version of the proposed Second Amended
        are spending it before we make it you just have to           Complaint that Plaintiffs served, but did not file, contains an
        stop taking 25 to 30,000 a month out of the account          Exhibit E, which is comprised of a series of photographs, the
        and you can keep your inheritance! [Y]ou need to             subjects of which are barely discernable and are not identified
        stop and think! I will send over the reports!” (Id.)         in any way. (Ex. E to Served 2d Am. Compl.)
        Yet another email, from “Ty Maximus,” to Harris,
        which is embedded in an email dated June 12, 2008,           Nothing contained in any of Plaintiffs' proposed new
        states, “Hey Bryan, We are days away from ending             allegations, or in any of the above-described proposed
        this nightmare ... We now have Jews involved in              exhibits, can render Plaintiffs' claims against Allstate viable.
        the purchase of the 125 st property ... Br[y]a[ ]n, I        If anything, the new allegations detract from, rather than
        need $150.00 to get my Son back home. They are               support, Plaintiffs' arguments regarding the potential liability
        stuck in Columbia SC, with my over due serviced              of Allstate in this case. Citing general statements on Allstate's
        benz ...” (Id.)                                              website regarding the nature of its financial services business
15                                                                   cannot substitute for pleading affirmative conduct by Allstate
        The Court also notes that some of the
                                                                     that could have led Plaintiffs to believe that Allstate had
        documents in both Exhibits C and D appear to
                                                                     authorized Harris to act as an investment counselor or to
        contain personal identifying information, including
                                                                     plan investments for clients. In fact, to the extent Plaintiffs'
        financial account numbers and at least one
                                                                     proposed exhibits suggest that Allstate, on its website, ever
        taxpayer identification number. It thus appears that
                                                                     made any mention of Harris, those exhibits suggest only that
        Plaintiffs' counsel has violated Rule 5.2(a) of the
                                                                     Harris was licensed by Allstate to sell insurance in the State
        Federal Rules of Civil Procedure by filing these
                                                                     of Georgia, not to engage in any other business in Allstate's
        exhibits publicly, without appropriate redaction. By
                                                                     name or on its behalf. Nor can the necessary authority be
        separate Order of January 23, 2011, this Court
                                                                     reasonably inferred from the fact that Harris, who is claimed
        has directed that these exhibits be placed under
                                                                     to have been an Allstate insurance agent, had an “Allstate”
        seal, pending their appropriate re-submission by
                                                                     sign outside his office. Nor do Plaintiffs' jumbled array of
        Plaintiffs, in accordance with the requirements of
                                                                     email messages aid them, as none appear to have been sent
        Rule 5.2.
                                                                     from any Allstate account; in fact, all of the emails authored
 *13 Exhibit D contains an assortment of unrelated                   by Harris appear to have been sent from his private email
documents. It includes a copy of a fund transfer application         accounts, where he identified himself solely as the Director
and some documents related to a wire transfer. (Ex. C to 2d          of Operations of Bluebox.
Am. Compl., Alt.2d Am. Compl., Served 2d Am. Compl.)
None of these documents bear Allstate's name or logo.                As nothing contained in any version of Plaintiffs' proposed
(Id.) Also included in Exhibit D is a single document that           Second Amended Complaint would cure the defects in



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              11
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 159 of 259
Holmes v. Allstate Corp., Not Reported in F.Supp.2d (2012)
2012 WL 627238

Plaintiffs' claims against Allstate, I recommend that Plaintiffs'   “safe harbor” requirement is “strictly construed,” Banfield v.
cross-motion for leave to amend, as against Allstate,     16
                                                              be    UHS Home Attendants, Inc., No. 96 Civ. 4850, 1997 WL
denied as futile. Further, as Plaintiffs are apparently unable to   342422, at *2 (S.D.N.Y. June 23, 1997) (JFK) (citing Hadges
plead any factual foundation, whatsoever, for their claim that      v. Yonkers Racing Corp., 48 F.3d 1320, 1328 (2d Cir.1995)),
Harris had apparent authority to act for Allstate, I recommend      and has even been described as “jurisdictional in nature,” R.B.
that Plaintiffs' claims against Allstate be dismissed with          Ventures, Ltd. v. Shane, No. 91 Civ. 5678(CSH), 2000 WL
prejudice.                                                          1010400, at *2 (S.D.N.Y. July 20, 2000); see also ESI, Inc. v.
                                                                    Coastal Corp. ., 61 F.Supp.2d 35, 68 (S.D.N.Y.1999) (where
16                                                                  movant had not complied with mandatory “safe harbor”
        To the extent Plaintiffs seek to amend their
                                                                    requirement, sanctions motion “must be denied without a
        claims against the Harris Defendants, Plaintiffs'
                                                                    discussion of the merits of the motion”). It is an abuse of a
        application is addressed below.
                                                                    court's discretion to impose sanctions under Rule 11, where
                                                                    the Rule's “safe harbor” requirement has not been met. See
II. ALLSTATE'S AND PLAINTIFFS' SANCTIONS                            Hadges, 48 F.3d at 1328.
MOTIONS
                                                                    In determining whether a plaintiff has engaged in conduct
  A. Applicable Legal Standards
                                                                    violating Rule 11's requirements, courts apply an objective
1. Rule 11                                                          standard of reasonableness, and look to see whether the
 *14 Under Rule 11 of the Federal Rules of Civil Procedure,         attorney's conduct was objectively reasonable at the time the
when an attorney files a complaint, motion, or other written        pleading was signed. See Morley v. Ciba–Geigy Corp., 66
paper, he or she is representing to the Court that, “to the best    F.3d 21, 25 (2d Cir.1995); Greenberg v. Chrust, 297 F.Supp.2d
of [his or her] knowledge, information, and belief, formed          699, 703 (S.D.N.Y.2004). Where a court finds that claims
after an inquiry reasonable under the circumstances, it is          or defenses have been asserted for the sake or harassment
not being presented for any improper purpose,” Fed.R.Civ.P.         or some other improper purpose, or that they lack any
11(b)(1), and that the claims, defenses, and other legal            evidentiary support, a court has the discretionary authority
contentions therein “are warranted by existing law or by a          under Rule 11(c) to impose monetary sanctions on either the
nonfrivolous argument for extending, modifying, or reversing        offending party or its counsel, or both. Morley v. Ciba–Geigy
existing law or for establishing new law,” Fed.R.Civ.P.             Corp., 66 F.3d 21, 24 (2nd Cir.1995). Where the violation
11(b)(2). Further, in signing the submission, the attorney is       is the assertion of an unwarranted legal claim or defense,
representing that, after reasonable inquiry, he or she believes     however, a court may only impose monetary sanctions against
that “the factual contentions have evidentiary support or, if       counsel, not the represented party. Fed.R.Civ.P. 11(c)(5)(A).
specifically so identified, will likely have evidentiary support    A court may also “award to the prevailing party the reasonable
after a reasonable opportunity for further investigation or         expenses, including attorney's fees, incurred for the motion,”
discovery.” Fed.R.Civ.P. 11(b)(3).                                  Fed.R.Civ.P. 11(c) (2); such an award may be made against
                                                                    either a party or its counsel, seeFed.R.Civ.P. 11(c)(5); see also
A party that believes Rule 11 has been violated may                 Calloway v. Marvel Entertainment Group, 854 F.2d 1452,
move for sanctions. Fed.R.Civ.P. 11(c)(2). Rule 11, however,        1474 (2d Cir.1988) (holding that Rule 11 sanctions may be
provides a “safe harbor”: the sanctions motion may not be           imposed upon a represented party when the party “had actual
filed with the Court if, within 21 days of service of the           knowledge that filing the paper constituted wrongful conduct,
motion, the offending party withdraws the challenged claim          e.g. the paper made false statements or was filed for an
or appropriately corrects it. Id. Thus, the motion—which            improper purpose.”), rev ‘d on other grounds by Pavelic &
“must describe the specific conduct” that allegedly violates        LeFlore v. Marvel Entertainment Group, 493 U.S. 120, 110
the Rule—must be served, but not filed until at least 21            S.Ct. 456, 107 L.Ed.2d 438 (1989).
days after service. Id. It has been noted that this provision of
the Rule, which, in “plain language[,] ... expressly requir[es]      *15 The 1993 Advisory Committee Note to Rule 11 sets
the serving of a formal motion,” exists for “good reason,”          forth certain factors that may be considered by the court
Lancaster v. Zufle, 170 F.R.D. 7, 7 (S.D.N.Y.1996), as it           when deciding whether to impose sanctions or what sanctions
places the movant's adversary on notice of the motion it            are appropriate in the given circumstances. Those factors
will face if the matter is not remedied, see id. The Rule 11        include: (1) “[w]hether the improper conduct was willful,



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             12
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 160 of 259
Holmes v. Allstate Corp., Not Reported in F.Supp.2d (2012)
2012 WL 627238

or negligent”; (2) “whether it was part of a pattern or            Allstate's motion for Rule 11 sanctions against Plaintiffs and
activity, or an isolated event”; (3) “whether it infected the      their counsel, Suffin, was properly made and demonstrates
entire pleading, or only one particular count or defense”;         that sanctions are warranted, as against Suffin.
(4) “whether the person has engaged in similar conduct in
other litigation”; (5) “whether it was intended to injure”;
(6) “what effect it had on the litigation process in time or          1. Plaintiffs' Failure To Take Advantage of Rule 11's
expense”; (7) “whether the responsible person is trained in           “Safe Harbor”
the law”; (7) what amount, given the financial resources of        As a preliminary matter, Allstate complied with the
the responsible person, is needed to deter that person from        procedural requirements of Rule 11(a). On June 14, 2011,
repetition in the same case”; and (8) “what amount is needed       Allstate sent Suffin a letter, which outlined Plaintiffs' pleading
to deter similar activity by other litigants.” Fed.R.Civ.P. 11     deficiencies in detail, and requested that Plaintiffs voluntarily
advisory committee note to 1993 amendments; see also,              withdraw the Amended Complaint. (Letter from Allstate to
e.g., Kochisarli v. Tenoso, No. 02 Civ. 4320, 2006 WL              Suffin, dated June 14, 2011, Ex. C to Declaration of Elizabeth
721509, at *8 (E.D.N.Y. Mar.21, 2006) (applying factors, and       D. Schrero in Support of Motion of Defendant the Allstate
citing Simpson v. Putnam County Nat. Bank of Carmel, 112           Corporation for Sanctions Under Rule 11, dated July 29, 2011
F.Supp.2d 284, 291–92 (S.D.N.Y.2000)).                             (“2/29/11 Schrero Decl.”) (Dkt.28).) Counsel for Allstate and
                                                                   Suffin then participated in a telephone conference on June 16,
                                                                   2011, during which Allstate's counsel reiterated her request
   2. The Court's Inherent Authority                               for Plaintiffs to withdraw the Amended Complaint. (See
A court's inherent authority to award attorneys' fees and          Memorandum of Law in Support of the Motion of Defendant
costs derives from “a court's need to manage its affairs so as     the Allstate Corporation for Sanctions under Rule 11, dated
to achieve an orderly and expeditious resolution of cases.”        July 29, 2011 (“Allstate's Sanctions Mem.”), (Dkt.29) at 3.)
Bowler v. U.S. Immigration and Naturalization Service, 901         In response, Suffin apparently requested that Allstate consent
F.Supp. 597, 605 (S.D.N.Y.1995). Attorneys' fees may be            to an amendment of Plaintiffs' pleadings. (Id.) Counsel for
imposed if a party has continued an action “in bad faith,          Allstate refused to consent without first being presented
vexatiously, wantonly, or for oppressive reasons.” Id. (internal   with any evidence that supported Plaintiffs' claims against
citations omitted). The Second Circuit has reasoned that           Allstate, but told Suffin that, before proceeding with motion
sanctions under the court's inherent authority should be based     practice, she would consider any evidence he could show her
on findings that the offending party has asserted colorless        that could support Plaintiffs' claims. As AUstate's counsel
claims and has acted in bad faith. See Eisemann v. Green, 204      describes their conversation, she asked Suffin to “come
F.3d at 396. 17                                                    forward with any support/evidence of a factual basis for
                                                                   an allegation that Allstate made representations to Plaintiffs
17                                                                 concerning Harris' scope of authority in connection with the
       “To ensure ... that fear of an award of attorneys'
                                                                   funds Plaintiffs allegedly sent to Harris and Harris' alleged
       fees against them will not deter persons with
                                                                   investment schemes.” (Id.) (emphasis in original). AUstate's
       colorable claims from pursuing those claims, we
                                                                   counsel also sent Suffin a letter memorializing their June 16,
       have declined to uphold awards under the bad-
                                                                   2011 telephone conference. (Id. at 4.)
       faith exception absent both clear evidence that the
       challenged actions are entirely without color, and
                                                                    *16 When Plaintiffs neither withdrew the Amended
       are taken for reasons of harassment or delay or
                                                                   Complaint nor came forward with any support for their
       for other improper purposes and a high degree
                                                                   allegations against Allstate, Allstate filed its motion to
       of specificity in the factual findings of the lower
                                                                   dismiss on June 28, 2011. (Id.) Allstate also prepared a motion
       courts.” Eisemann v. Green, 204 F.3d at 396
                                                                   for sanctions, which, in accordance with Rule 11(c)(1)(A), it
       (quoting Dow Chem. Pacific Ltd. v. Rascator
                                                                   served on Plaintiffs on July 6, 2011 (together with a “safe
       Maritime S.A., 782 F.2d 329, 344 (2d Cir.1986)
                                                                   harbor” letter), but did not file. (See Letter from Allstate
       (emphasis added) (internal citations, quotation
                                                                   to Holmes, dated July 6, 2011, Ex. F to July 29 Schrero
       marks, and brackets omitted).
                                                                   Decl.) When Plaintiffs did not withdraw their claims within
                                                                   21 days, Allstate proceeded to file its sanctions motion with
  B. Allstate's Motion for Sanctions                               the Court. (See Allstate's Sanctions Motion.) Accordingly,
                                                                   Allstate's sanctions motion is properly before the Court, and


                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           13
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 161 of 259
Holmes v. Allstate Corp., Not Reported in F.Supp.2d (2012)
2012 WL 627238

the Court must now determine whether sanctions are justified,        that contained no allegations capable of supporting Plaintiffs'
and, if so, whether sanctions should be imposted against             claims against Allstate, but also submitted three versions
Plaintiffs, Suffin, or both.                                         of a proposed Second Amended Complaint that are equally
                                                                     deficient. As discussed below, Suffin also met AUstate's
                                                                     sanctions motion by filing a procedurally defective and utterly
   2. The Relevant Factors Weigh in Favor of Sanctioning             baseless sanctions motion of his own, against Allstate. (See
   Plaintiffs' Counsel.                                              discussion infra, at 34–39.) This is sufficient to show a
On balance, the relevant factors suggest that the imposition         pattern of frivolous filings. See Kochisarli v. Tenoso, No. 02
of sanctions against Suffin (although not Plaintiffs) would be       Civ. 4320(DRH)(MLO), 2006 WL 721509, at *8 (E.D.N.Y.
appropriate in this case. In this regard, the Court notes that       Mar. 21, 2006) (imposing sanctions under Rule 11 for, inter
the core deficiency in the Amended Complaint is the assertion        alia, “submitting essentially the same indecipherable set of
of claims against Allstate that are not warranted based on the       counterclaims for a third time”).
law, a matter that falls under Rule 11(b)(2). Under this section,
as noted above, Rule 11 sanctions against a party may not             *17 Moreover, this is not the first time that Suffin has
be imposed; such sanctions, where warranted, may only be             been criticized by the Court for filing a frivolous pleading.
imposed on counsel. See Morley, 66 F.3d at 24.                       In Bibb v. New York City Housing Authority, 09 Civ.
                                                                     9956(NRB), 2010 WL 3958646 (S.D.N.Y. Sept. 30, 2010),
This case actually began with the filing of a pro se                 as Allstate points out (see Allstate's Sanctions Mtn. at n.
Complaint by Holmes. When Suffin then appeared on                    5.), Suffin received a warning from the Honorable Naomi
behalf of Holmes and the Church, Suffin proceeded to file            Reice Buchwald, U.S.D.J., for filing a complaint that the
an Amended Complaint. Instead of substantively revising              Court found “wholly lacking in merit, even if every fact in
Holmes' pleading, though, Suffin signed and filed an amended         the complaint and supporting affidavit [were] accepted as
pleading that adopted the same flawed theory as Holmes'              true.” (Id. at *6.) Judge Buchwald acknowledged that the
original pro se pleading, as to the claimed liability of             defendant's Rule 11 motion—brought against Suffin, his law
Allstate. In other words, in his role as counsel, Suffin appears     firm, and plaintiff for filing “baseless and frivolous” claims—
to have done nothing to disabuse Holmes of the notion                was “not unwarranted,” but “given Suffin's recent admission
that he had viable claims against Allstate for, inter alia,          to the bar,” she “hope[d] a word of caution [would] be
conversion and fraud, based solely on Harris's conduct and           sufficient to encourage him to be more circumspect before
alleged representations; rather Suffin simply filed a revamped       commencing other actions.” (Id. at *6–7.) She cautioned:
version of the same flawed allegations against Allstate.
In fact, the Amended Complaint increased the damages
originally claimed by Holmes from $3 million to $10 million
                                                                                 We wish to stress to Suffin that it is part
(sought “jointly and severally” from each defendant), with
                                                                                 of his function as an attorney, when
an unspecified part of that sum purportedly representing
                                                                                 appropriate, to explain to his client that
damages for the death of a Church member. (Am. Compl.
                                                                                 she does not have a legitimate legal
at ¶ 94.) Nowhere does the Amended Complaint explain
                                                                                 claim. Such action may assist the client
how Holmes and the Church could have standing to seek
                                                                                 in appreciating the situation in which
damages for a congregant's death, much less how Allstate
                                                                                 she finds herself ... We are hopeful that
could possibly be responsible for that death.
                                                                                 Suffin will use better judgment in the
                                                                                 future.
While this Court cannot conclude that Suffin filed the
Amended Complaint in bad faith, i.e., with the deliberate
intent to harass Allstate or to cause it harm, it appears that,
at a minimum, he failed to give adequate counsel to his              (Id. at *7.) 18 It does not appear that Suffin took the Court's
clients. Further, even if not “willful,” Suffin's decision to        “word of caution” to heart, in this case. Further, while
adhere to his client's former position (and even to expand           Judge Buchwald noted, in her 2010 opinion, that Suffin was
it) in the face of Allstate's repeated efforts to point out the      “recently admitted to the bar,” he now holds himself out as
obvious legal flaws in those claims was at least reckless.           having been in practice for four years and as having handled
While this litigation is still in an early stage, it is also worth   matters in a wide range of practice areas. 19 At this point,
emphasizing that Suffin not only filed an Amended Complaint


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             14
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 162 of 259
Holmes v. Allstate Corp., Not Reported in F.Supp.2d (2012)
2012 WL 627238

there is less reason to be forgiving of Suffin's unwillingness     denied as wholly lacking in merit. Indeed, Plaintiffs' sanctions
or inability to educate and guide his clients when they lack a     motion is itself frivolous.
legitimate claim.

18                                                                    1. Plaintiffs' Failure To Satisfy the Procedural
       Allstate also points out the Court has previously              Requirements of Rule 11
       sanctioned Suffin for violating its rules. See              On August 22, 2011, Plaintiffs sent a letter to Jay Cho,
       Dvorkin v. New York–Presbyterian Hospital, 10               Esq. (“Cho”), counsel for Allstate, stating that Allstate had
       Civ. 3680(GBD)(AJP), 2011 WL 280801, at *4                  violated Rule 1l(b)(b)(3). (See Letter from Suffin to Cho,
       (S.D.N.Y. Jan. 19, 2011) (affirming, although               dated Aug. 22, 2011 (“8/22/11 Suffin Ltr.”), Ex. A to
       modifying, sanction imposed by magistrate judge             Declaration of Eric Andrew Suffin in Support of Plaintiffs'
       for counsel's failure to bring his client to a              Motion for Rule 11 Sanctions, dated Sept. 30, 2011 (“9/30/11
       settlement conference, as directed by the Court)            Suffin Decl.”) (Dkt.52) .) This is the provision of Rule 11
       (cited in Allstate Mem., at n. 5).                          under which an attorney is supposed to certify to his or
19                                                                 her reasonable, informed belief that “the factual contentions
       See http://lawyers .law.cornell.edu/lawyer/eric–
                                                                   [made in a pleading or other written submission] have
       andrew–suffin–1327035.
                                                                   evidentiary support or, if specifically so identified, will likely
In addition, the pleading defect at issue here—the lack of         have evidentiary support after a reasonable opportunity for
any allegations capable of supporting a legal claim against        further investigation or discovery.” Fed.R.Civ.P. 11(b)(3).
Allstate—infected Plaintiffs' entire pleading, as to Allstate.     Here, Suffin's August 22 letter listed certain statements from
Suffin's filing of a deficient pleading, and equally deficient     submissions made by Allstate and, without any elaboration
proposed amended pleadings has also slowed the litigation          or explanation, merely claimed that the statements were
and necessitated the expenditure of both time and money by         false and without evidentiary support. The letter only stated
Allstate to move against Plaintiffs' claims and to oppose his      that, “[p]ursuant to Fed.R.Civ.P. 11(c) and for the specific
futile cross-motion to amend.                                      reasons described below, we request that the parts of the
                                                                   memos and Declaration in violation of Fed.R.Civ.P. 11(b)(3)
All of these factors suggest that, while (in the absence of        be withdrawn or appropriately corrected within 21 days or
a showing of bad faith) the Court should not exercise its          within some other time set by the court.” (8/22/11 Suffin Ltr.,
inherent authority to sanction Suffin, at least some Rule 11       at 1–2.) The letter did not explicitly state that Plaintiffs were
sanction would be warranted here. The Court notes, however,        going to file a sanctions motion, and it did not enclose a copy
that Suffin is a solo practitioner, who may not have significant   of any sanctions motion.
resources to pay a substantial sanctions award. It is difficult
for the Court to determine, without additional information,        On August 30, 2011, Suffin wrote another letter to Cho.
the amount of a sanctions award that would be needed to            (Letter from Suffin to Cho, dated Aug. 30, 2011 (“8/30/11
deter Suffin from further Rule 11 violations, or, by extension,    Suffin Ltr.”), Ex. B to 11/30/11 Suffin Decl.) The language
to deter similar activity by others. This Court will return to     of the August 30 letter mirrored the language of the August
this question after first addressing the merits of Plaintiffs'     22 letter, but also complained of additional statements by
sanctions motion against Allstate, given that Allstate is not      Allstate. (See 8/30/11 Suffin Ltr., at 2.) Like the earlier letter,
only seeking sanctions on its own motion, but is also seeking      the August 30 letter did not explicitly state that Plaintiffs
sanctions for having to oppose Plaintiffs' motion.                 were going to file a sanctions motion and it did not include
                                                                   a copy of the sanctions motion that was eventually filed by
                                                                   Plaintiffs. (Id.) As explanation for the request to withdraw the
  C. Plaintiffs' Sanctions Motion Against Allstate
                                                                   listed statements, Suffin merely wrote that they did “not have
 *18 After Allstate moved for Rule 11 sanctions against
                                                                   evidentiary support as required by Fed.R.Civ.P. 11(b)(3) and
Plaintiffs and their counsel, Plaintiffs filed a Rule 11 motion
                                                                   were false.” (Id.)
against Allstate. Unlike Allstate's motion, however, Plaintiffs'
motion was not properly made, and should not be considered
                                                                   Plaintiffs then went ahead and filed their Rule 11 motion
by the Court because of its procedural defects. In any event,
                                                                   on September 30, 2011, in disregard of the “safe harbor”
even if the Court were to consider the motion, it should be
                                                                   procedural requirements set out in the Rule. Although
                                                                   Plaintiffs now ask the Court to “treat the August 22, 2011 and


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              15
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 163 of 259
Holmes v. Allstate Corp., Not Reported in F.Supp.2d (2012)
2012 WL 627238

August 30, 2011 letters ... as fulfilling Plaintiffs' requirement        have no purpose other than to attempt to prompt a
to serve the Rule 11 Motion twenty one (21) days before                  settlement offer from Allstate.” (Memorandum of Law
presenting it to the Court” (Plaintiffs' Memorandum of Law               in Support of the Motion of Defendant the Allstate
in Further Support of Plaintiff's Motion for Rule 11 Sanctions,          Corporation To Dismiss the Amended Complaint as
dated Oct. 24, 2011 (“Pl. Reply to Pl. Sanctions Mtn.”)                  Against the Allstate Corporation, dated June 28, 2011
(Dkt.59), at 2), this Court has repeatedly refused to impose             (“Allstate Mtn.–To–Dismiss Mem.”) (Dkt.20), at 22, n.
sanctions based on mere warning letters, even where the                  7.)
challenged conduct was sanctionable. See Gamla Enterprises
North America, Inc. v. Lunor–Brillen Design U. Vertriebs              (2) “... where, as here, the Plaintiff's attorney: (1) has
GMBH, No. 98 Civ. 992, 2000 WL 193120, at *3 (S.D.N.Y.                   advanced meritless factual allegations that have no
Feb.17, 2000) (denying meritorious Rule 11 motion where                  evidentiary support; and (2) has failed to investigate the
warning to offending party was given by letter alone, even               law before bringing an action and filing and serving a
where warning letter “conformed to the spirit of the rule”); see         complaint that fails woefully to comply with the well
also Diamonds.net LLC v. Idex Online, Ltd., 254 F.R.D. 475,              established pleading requirements of the FRCP, Allstate
476–77 (S.D.N.Y.2008) (finding that a warning letter does not            must turn to Rule 11 for legal recourse.” (Allstate
satisfy the Rule 11 requirement of serving a formal motion);             Sanctions Mem. at 1.)
Weeks Stevedoring Co. Inc. v. Raymond Int'l Buildiers, Inc.,
                                                                      (3) “... there is no good faith basis for Plaintiffs to proceed
174 F.R.D. 301, 305 (S.D.N.Y.1997 (same); Bellistri v. US,
                                                                         with the instant action against Allstate.” (Id.)
No. 94 Civ. 3768(KMW), 1997 WL 115545, at *3 (S.D.N.Y.
Mar.14, 1997) (same); Gal v. Viacom International, Inc.,              (4) “The obvious frivolity of the Complaint ...” (Id.)
403 F.Supp.2d 294, 309 (S.D.N.Y.2005) (same); Schweizer v.
Mulvehill, 93 F.Supp.2d 376, 413 (S.D.N.Y.2000) (same). 20            (5) “A copy of a black-lined version of the Proposed
                                                                         Second Amended Complaint showing a comparison
20                                                                       against the Complaint, dated August 3, 2011, is attached
        But see Jeffreys v. Rossi, 275 F.Supp.2d 463, 480                hereto as Exhibit ‘A.’ “ (Declaration of Elizabeth D.
        (S.D.N.Y.2003) (finding that movant substantially                Schrero in Further Support of Motion of Defendant
        complied with Rule 11 procedural requirements                    the Allstate Corporation To Dismiss the Amended
        by serving a “detailed letter,” with attached                    Complaint and in Opposition to Plaintiffs' Cross–Motion
        evidentiary support).                                            for Leave To Amend Their Amended Complaint, dated
 *19 Accordingly, based on the express language of Rule 11               Aug. 19, 2011 (Dkt.45), ¶ 2.)
and this Court's precedent, Plaintiffs' sanctions motion should
be denied as procedurally defective.                                (Id. at 2–3.)

                                                                    Most of these statements-including statements that Plaintiffs'
   2. Plaintiffs' Motion Is Also Meritless                          counsel failed to comply with pleading requirements, lacked
In any event, even if Rule 11's procedural requirements             good faith in proceeding with unsupported claims against
could be deemed satisfied by the service of Suffin's warning        Allstate, and filed an obviously frivolous pleading—are in the
letters, Plaintiffs' sanctions motion would completely fail         nature of arguments advanced on Allstate's motions to dismiss
on its merits, as it does nothing more than catalog five            and for sanctions. As they are not “factual contentions,” these
statements made at various points, by Allstate or its counsel,      statements are not even not covered by the provision of Rule
and assert—without any explanation-that these statements            11 on which Plaintiffs rely for their sanctions motion. (See
lack evidentiary support. (Plaintiffs' Memorandum of Law in         Plaintiffs' Sanctions Mem. at 2 (citing Fed.R.Civ.P. 11(b)
Support of Plaintiffs' Motion for Rule 11 Sanctions, dated          (3).) Moreover, for the reasons discussed above, this Court
Sept. 30, 2011, (“Pl. Sanctions Mem.”) (Dkt.53), at 2.) The         generally agrees that Plaintiffs' claims against Allstate were
challenged Allstate statements are as follows:                      unsupported and frivolous.

  (1) “... Holmes is claiming to be in wrongful possession           *20 To the extent Plaintiffs complain about Allstate's
     of confidential documents belonging to Allstate (which,        supposition that Plaintiffs may have been attempting to exact
     if true, would have been taken without Allstate's              a settlement from Allstate by referring to Holmes' cache
     authorization), the reference to those documents can           of confidential Allstate documents, this Court also agrees


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             16
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 164 of 259
Holmes v. Allstate Corp., Not Reported in F.Supp.2d (2012)
2012 WL 627238

that this is how Plaintiffs' conduct appeared; indeed, on this     Memorandum of Law in Opposition to Plaintiffs' Motion For
subject, Plaintiffs' counsel himself made statements to the        Sanctions Under Rule 11, dated Oct. 17, 2011 (Dkt.58), at 16;
Court that lend credence to Allstate's stated concerns. During     see alsoFed.R.Civ.P. 11(c) (2) (allowing a court to award the
a case management conference on July 26, 2011, Allstate's          fees and costs of a sanctions motion to the prevailing party).)
counsel told the Court that she had spoken with Suffin about
the confidential documents, and that Suffin had demanded
$30,000 for the transfer of the documents to Allstate. (July 26,      D. Appropriate Sanctions Award in This Case
2011 Rule 16 Conference Transcript, at 10, Ex. D to 10/17/11        *21 Based on the flaws in Plaintiffs' pleaded claims against
Schrero Decl.) Suffin said that counsel had misunderstood          Allstate, the fact that Plaintiffs, through counsel, insisted on
his statements, and that he had only “discussed that there         proceeding with these defective claims despite notice of the
may be a dollar amount that would be involved in the               defects, and the fact that Allstate has, as a result, incurred
transfer.” (Id. at 12.) Nonetheless, Suffin did not deny that he   fees and costs in what should have been unnecessary motion
had mentioned the $30,000 figure to Allstate's counsel in their    practice, I recommend that sanctions be awarded in Allstate's
conversation (see id . at 13), and when asked by the Court why     favor, and that the award be made against Suffin, as counsel.
Holmes even had possession of Allstate documents bearing
confidential, personal information of policyholders, Suffin        As noted above, however, the Court is not currently in a
repeatedly expressed his understanding that Holmes believed        position to determine the appropriate amount of a monetary
the documents were “collateral” for his investments. (See id.      sanction, given that it lacks information regarding Suffin's
at 12, 13, 14.) Under the circumstances, Allstate's suggestion     financial circumstances. Accordingly, I recommend that
that Holmes may have been trying to “prompt a settlement           Allstate be directed to submit to the Court an itemized
offer” is hardly unsupported.                                      statement of the attorneys' fees and costs it incurred on its
                                                                   motion to dismiss, as well as on both of the sanctions motions,
Finally, the Court could not even discern what Plaintiffs were     and that Suffin be directed to submit a sworn affidavit or
complaining about, with regard to Allstate's proffered black-      declaration made under penalty of perjury, setting out the net
lined version of the proposed Second Amended Complaint             income earned by his law practice over the past 12 months.
until Plaintiffs argued, on reply, that Allstate's black-lining    I further recommend that Suffin be required, under Rule
did not incorporate the exhibits attached to the proposed          11(c), to pay to Plaintiffs the reasonable fees and expenses
amended pleading. (See Pl. Reply to Pl. Sanctions Mtn. at          incurred in filing or opposing the referenced motions, up
5.) Plaintiffs' contention on this point is patently frivolous.    to a cap of 10 percent of the annual net income received
A black-lined document is intended to track changes                from his law practice, as reflected in his financial affidavit
made in the text of a document, and Plaintiffs apparently          or declaration. See Weinraub v. Glen Rauch Securities, Inc.,
have no quarrel with whether Allstate accurately tracked           419 F.Supp.2d 507, 520 (S.D.N.Y.2005) (noting that under
any proposed modifications to their original allegations.          Rule 11, a court must consider the financial circumstances
Moreover, Allstate's black-lined document, submitted for the       of the sanctioned party); see also Association of Holocaust
convenience of the Court, shows that exhibits were added           Victims for Restitution of Artwork and Masterpieces v. Bank
to the proposed Second Amended Complaint. (See Ex. A               Austria Creditanstalt AG, No. 04 Civ. 3600(SWK), 2005
to 8/19/11 Schrero Decl., ¶¶ 48 (highlighting addition of          WL 3099592, at *8 (S.D.N.Y. Nov.17, 2005) (“As a final
reference to Ex. A), 118 (highlighting addition of allegation      matter of the [Rule 11] sanctions determination, courts
that “Plaintiff's causes of action may be supported by             must take into account the financial circumstances of the
documents, including but not limited to documents attached         sanctioned party.” (citing Sassower v. Field, 973 F.2d 75, 81
as Exhibits A, B, C and D”).)                                      (2d Cir.1992)); Anschutz Petroleum Marketing Corp. v. E.W.
                                                                   Saybolt & Co., Inc., 112 F.R.D. 355, 357 (S.D.N.Y.1986)
As Plaintiffs have not demonstrated that a single statement        (finding that “adequate deterrence may permissibly fall
made by Allstate was, in fact, either false or unsupported,        short of full compensation,” and that the court has the
Plaintiffs' sanctions motion cannot succeed, even apart from       discretion to fashion a Rule 11 sanction for purposes of
its procedural flaws. To the contrary, it is a plainly meritless   deterrence which awards part, but not all, of the opposing
motion, and Allstate legitimately asks that Plaintiffs or their    party's attorney's fees); Becker v. Dunkin' Donuts of America,
counsel be made to bear Allstate's fees and costs in having        Inc., 665 F.Supp. 211, 217–18 (S.D.N.Y.1987) (taking into
to respond to it. (See Defendant The Allstate Corporation's        consideration offending litigant's ability to pay, even though
                                                                   sanctions were fully warranted).


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            17
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 165 of 259
Holmes v. Allstate Corp., Not Reported in F.Supp.2d (2012)
2012 WL 627238

                                                                    defraud the plaintiff(s) thereby, (3) the plaintiff(s) reasonably
                                                                    relied upon the representation, and (4) the plaintiff(s) suffered
III. THE HARRIS DEFENDANTS' MOTION TO                               damage as a result of this reliance. Banque Arabe et
DISMISS                                                             Internationale D'Investissement v. Md. Nat'l Bank, 57 F.3d
As noted above (see n. 2, supra ), the Harris Defendants never      146, 153 (2d Cir.1995) (relying on New York law) (citations
properly filed their motion to dismiss on the Court's ECF           omitted). To satisfy the Rule 9(b) pleading requirements, a
system, and the Court would be entitled to reject the motion on     complaint alleging fraud must: “(1) specify the statement [or
that basis. I do not recommend this, however, as some of the        omissions] that the plaintiff contends were fraudulent, (2)
pleading issues raised by the motion are significant, and, for      identify the speaker, (3) state where and when the statements
the sake of efficient case management, it would be preferable       [or omissions] were made, and (4) explain why the statements
to resolve those issues as early as possible. For this reason,      [or omissions] were fraudulent. Scantek Medical, Inc. v.
this Court has considered the merits of the Harris Defendants'      Sabella, 583 F.Supp.2d 477, 493 (S.D.N.Y.2008) (internal
motion.                                                             quotations and citations omitted).

                                                                    In addition, a fraud complaint must also “allege facts that give
   A. Applicable Legal Standards
                                                                    rise to a strong inference of fraudulent intent,” which may be
 *22 The standards governing motions to dismiss brought
                                                                    accomplished “(a) by alleging facts to show that defendants
under Rule 12(b)(6) of the Federal Rules of Civil Procedure
                                                                    had both motive and opportunity to commit fraud, or (b) by
are set forth in connection with this Court's discussion of
                                                                    alleging facts that constitute strong circumstantial evidence of
Allstate's motion to dismiss. (See supra, at 12.) Additionally
                                                                    conscious misbehavior or recklessness.” Id. Motive involves
relevant to the Harris Defendants' motion are Rules 8(a) and
                                                                    “concrete benefits that could be realized by one or more of the
9(b), which address the question of how specific a plaintiff s
                                                                    false statements ... alleged” and opportunity is shown by “the
allegations must be.
                                                                    means and likely prospect of achieving concrete benefits by
                                                                    the means alleged.” Shields v. Citytrust Bancorp, Inc., 25 F.3d
Rule 8(a) states that a pleading must contain “a short and plain
                                                                    1124, 1129 (2d Cir.1994). To allege conscious misbehavior
statement of the claim showing that the pleader is entitled
                                                                    or recklessness, “the Complaint must link the misleading
to relief.” Fed.R.Civ.P. 8(a)(2). Under this Rule, a pleading
                                                                    statement with facts that give rise to an inference that the
“does not have to set out in detail the facts on which the claim
                                                                    speaker had a basis for knowing it was false.” Shahzad v. H.J.
for relief is based, but must give the court and the defendant
                                                                    Meyers & Co., 923 F.Supp. 57, 60 (S.D.N.Y.1996) (citations
fair notice of what [the] plaintiffs claim is and the grounds
                                                                    omitted).
upon which it rests.” Owens v. Suter, 02 Civ. 8198(SHS), 2003
WL 942554, at *1 (S.D.N.Y. Mar. 7, 2003) (internal citations
                                                                     *23 Rule 9(b) also requires plaintiffs to “connect the
and quotations omitted); see Salahuddin v. Cuomo, 861 F.2d
                                                                    allegations of fraud to each individual defendant.” Trustees
40, 42 (2d Cir.1988) (“The statement should be plain because
                                                                    of Plumbers and Pipefitters Nat. Pension Fund v. De–
the principal function of pleadings under the Federal Rules is
                                                                    Con Mechanical Contractors, Inc., 896 F.Supp. 342, 347
to give the adverse party fair notice of the claim asserted.”).
                                                                    (S.D.N.Y.1995); see also Mills v. Polar Molecular Corp., 12
Rule 8(a) is violated where a plaintiff, by engaging in “group
                                                                    F.3d 1170, 1175 (2d Cir.1993) (“Rule 9(b) is not satisfied
pleading,” fails to give each defendant fair notice of the claims
                                                                    where the complaint vaguely attributes the alleged fraudulent
against it. Pierson v. Orlando Regional Healthcare Systems,
                                                                    statements to ‘defendants.’ ”). Plaintiffs alleging fraud “may
Inc., 619 F.Supp.2d 1260, 1273 (M.D.Fla.2009) (dismissing
                                                                    not rely on sweeping references to acts by all or some of the
complaint because group-pleading method of collectively
                                                                    defendants because each named defendant is entitled to be
referring to individual defendants and two physician groups
                                                                    apprised of the facts surrounding the alleged fraud.” Trustees
as “Peer Review Defendants” throughout complaint did not
                                                                    of Plumbers and Pipefitters Nat. Pension Fund, 896 F.Supp.
satisfy the “fair notice” requirement of Rule 8).
                                                                    at 347. Further, the allegations must demonstrate that “each
                                                                    [d]efendant had a specific intent to defraud either by devising,
Rule 9(b) requires a party to “state with particularity the
                                                                    participating in, or aiding and abetting the scheme.” Id.
circumstances constituting fraud or mistake.” Fed.R.Civ.P.
9(b). To state a claim for fraud under New York law, a party
                                                                    The pleading requirements of Rule 9(b) apply both to fraud
must plead that: (1) the defendant(s) made a material false
                                                                    claims and to “other claims that are premised on fraud.”
representation or omission, (2) the defendant(s) intended to


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             18
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 166 of 259
Holmes v. Allstate Corp., Not Reported in F.Supp.2d (2012)
2012 WL 627238

Daly v. Castro Llanes, 30 F.Supp.2d 407, 414 (S.D.N.Y.1998)                     matters concerned with the church.
(citing O'Brien v. Nat'l Property Analysts Partners, 936 F.2d                   Neither the church nor I have instituted
674, 676 (2d Cir.1991)). The particularity requirements of                      any lawsuit or proceedings against Mr.
Rule 9(b) also apply to negligent misrepresentation claims.                     Bryan Michael [Harris]. Any monies
In re Marsh & McLennan Cos. Sec. Litig., 501 F.Supp.2d                          that I have sent to Mr. Bryan Michael
452, 495 (S.D.N.Y.2006) (“Negligent misrepresentation                           Harris, whom I consider a loyal and
claims must be pleaded with particularity pursuant to Rule                      committed son, are personal matters
9(b).”). Accordingly, Plaintiffs' claims of fraud, negligent                    between Mr. Harris and me. I am not,
misrepresentation, and violation of New York York Debtor                        nor will I become a party to the current
and Creditor Law § 276 are all subject to Rule 9(b)'s pleading                  lawsuit fostered by my son against
requirements. See also In re Sharp Intern. Corp. 403 F.3d 43,                   Mr. Harris. Samuel's Temple COGIC
54 (2d Cir.2005) (noting that New York Debtor and Creditor                      is also not a party to the suit. My son,
Law § 276 must be pleaded with specificity, under Rule 9(b)).                   Tyrone, does not possess the signatory
                                                                                powers of the church to institute a suit
                                                                                against Mr. Harris.
   B. Adequacy of Plaintiffs' Allegations Against the
   Harris Defendants
In their motion to dismiss, the Harris Defendants argue,
                                                                   (Declaration of Frank Wheaton in Support of Defendants'
first, that Holmes does not have authority to speak for
                                                                   Motion to Dismiss the Amended Complaint of Plaintiffs,
Samuel's Temple and thus lacks “standing” to assert claims
                                                                   dated Oct. 10, 2011 (“Wheaton Decl.”) (Dkt.56), at Ex. C
on the Church's behalf. Second, the Harris Defendants
                                                                   (Declaration of Shirley Holmes–Sulton, dated Aug. 12, 2011
argue that Plaintiffs' claims as to them fail under Rules
                                                                   (“Sulton Decl.”)), at 1.) The Harris Defendants also appear to
8(a), 9(b), and 12(b)(6) of the Federal Rules of Civil
                                                                   contend that the funds at issue in this case are Church funds,
Procedure. While their asserted “standing” argument appears
                                                                   and that Holmes has no personal standing to assert claims for
misplaced, the Harris Defendants' arguments for dismissal of
                                                                   recovery of those funds. (See Harris Defs. Mem., at 8–9.)
the Amended Complaint on the basis of pleading deficiencies
are persuasive.
                                                                   In response to these arguments, Plaintiffs submit certain
                                                                   documents purporting to show the Church's authorization for
   1. Propriety of Naming Samuel's Temple as a Plaintiff           the suit. (See 11/10/11 Suffin Decl., at Ex. C (email from
As an initial matter, the Harris Defendants contend that           Sulton to Holmes, dated Oct. 18, 2011, and attachment),
Samuel's Temple is not controlled by Holmes and that the           Ex. D (Resolution and Minutes of Special Meeting of the
Church itself never assented to bringing this action. (See         Samuel Temple Church of God in Christ, Inc.).) Plaintiffs
Harris Defs. Mem., at 6; see also id., at 8 (stating that Holmes   also submit their proposed “Alternative Second Amended
“has no authority whatsoever to bring this lawsuit on behalf       Complaint” in response to the Harris Defendants' arguments.
of the Church”).) Rather, the Harris Defendants assert that the    (Alt.2d Am.Compl.)
person with authority to act for the Church is Shirley Holmes
Sulton (“Sulton”), Senior Pastor (and purportedly the only         Given that Samuel's Temple has itself been named as a
pastor) of Samuel's Temple and Harris's mother, who, they          plaintiff in this case and is asserting claims on its own behalf,
contend, has not authorized this lawsuit. (Id.) In support of      it is evident that the Harris Defendants' argument regarding
their position on this point, the Harris Defendants attach a       the Church is not appropriately styled as a “standing”
declaration of Sulton, in which she states:                        argument. Certainly, the Church would be a real party in
                                                                   interest to a dispute over the disposition of Church funds.
                                                                   What the Harris Defendants actually argue, with respect to
                                                                   the Samuel's Temple, is that whoever purported to act on its
              *24 My son Tyrone is not the pastor,
                                                                   behalf in authorizing this lawsuit was without power to do so.
             nor has he ever been the pastor
                                                                   As shown by the parties' competing submissions, this raises an
             of Samuel's Temple. Furthermore,
                                                                   issue of fact that cannot be resolved without a more complete
             he has no executory or signatory
                                                                   record.
             powers associated with the church.
             I maintain and control all financial


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            19
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 167 of 259
Holmes v. Allstate Corp., Not Reported in F.Supp.2d (2012)
2012 WL 627238

As for the Harris Defendants' seeming argument that Holmes        Plaintiffs' failure to differentiate among the Harris Entities,
has no standing to challenge the alleged conversion of funds      so as to allege the nature of each particular defendant's
belonging to the Church, it is unclear whether Holmes             misconduct, has resulted in a failure by Plaintiffs to give each
may be claiming any personal interest in the money, or,           defendant “fair notice” of Plaintiffs' claims and “the grounds
alternatively, whether he may be seeking to proceed as a          upon which [they] rest[ ],” as required by Rule 8(a). Owens,
third-party beneficiary to agreements allegedly made between      2003 WL 942554, at *1 (internal citations and quotations
the Church and any of the Harris Defendants regarding the         omitted). For essentially the same reason, and as the Amended
use of the funds in question. For example, while Holmes           Complaint also wholly fails to particularize any statements by
may have never had a right to direct Harris to purchase a         Defendants that were allegedly false or misleading, Plaintiffs
home for him with Church money, if this was something             have grossly violated Rule 9(b), as well. See Trustees of
that Harris promised to Samuel's Temple, and Holmes stood         Plumbers and Pipefitters Nat. Pension Fund, 896 F.Supp. at
to benefit from the purchase, then he may have standing           347.
to assert claims against Harris in his own right, for breach
of that promise. Moreover, several of the allegations in the      As to the Harris Defendants' arguments regarding the
Amended Complaint, while confusing because they draw no           independent insufficiency of each of Plaintiffs' claims under
clear distinction between the two plaintiffs, appear to relate    Rule 12(b) (6), 21 the vagueness of much of the Amended
to personal claims by Holmes. For instance, Holmes seems          Complaint makes it difficult for the Court even to consider
to claim that Harris promised him employment at Bluebox,          those arguments. It is impossible to determine, for example,
and then reneged on that promise. Regardless of the viability     whether Plaintiffs' conversion claim necessarily duplicates
of such claims, there seems to be little question that Holmes     their breach-of-contract claim, as the Harris Defendants argue
would have a personal stake in their outcome.                     (see Harris Defs. Mem., at 15 (citing Salem v. Software
                                                                  Guidance and Assistance, Inc., No. 96 Civ. 8437(AGS), 1997
 *25 For these reasons, the Harris Defendants' challenge to       WL 777402, at *5 (S.D.N.Y. Dec.16, 1997))), when the
Plaintiffs' “standing” should be rejected at this time, without   particular contract(s) at issue are not well identified and when
prejudice to raise the issue again at a later juncture, on a      the subject of Plaintiffs' claim of conversion may be money,
clearer pleading and a more complete record, should the case      but may also be tangible goods. (See, e.g., Am. Compl. at
proceed.                                                          ¶ 84 (alleging that Defendants “comingled and fraudulently
                                                                  converted plaintiffs' investment capital for defendant Harris's
                                                                  pecuniary gain”); ¶ 80 (alleging conversion of “various
   2. Sufficiency of Pleading Under Rules 8(a) and 9(b)
                                                                  personal property owned by plaintiff Holmes, including a
The Harris Defendants are more persuasive in their argument
                                                                  rifle, hard drives, two (2) Mackie speakers, video footage,
that the Amended Complaint fails to satisfy the pleading
                                                                  and sound tools essential to plaintiff Holmes's music and
requirements of Rules 8(a) and 9(b). The most glaring
                                                                  television production, documents, video masters, and music
defect, under both rules, is Plaintiffs' pervasive “group
                                                                  masters”).)
pleading,” both with respect to (a) the injuries sustained
by “plaintiffs” (referred to collectively) and (b) the alleged
                                                                  21
misconduct of “defendants” (also referred to collectively). As           The Court notes that the arguments advanced by
to the former, as noted above, the Amended Complaint fails               the Harris Defendants, with respect to whether
to specify whether Holmes entrusted any of his own money to              Plaintiffs have adequately pleaded the elements of
any defendant, and, if not, the nature of the consideration he           their individual claims, appear to have been copied
may have provided for any promises made to him personally.               nearly verbatim from Allstate's memorandum in
As to the latter, it appears that Plaintiffs or their counsel            support of its motion to dismiss. Compare Allstate
may have simply conducted an online search for companies                 Mtn.–To–Dismiss Mem. at 4–7; 11–22, e.g., with
of which Harris was an officer (see Ex. D to proposed 2d                 Harris Defs. Mem., at 12–14; 14–23.
Am. Compl.), and then named those companies as additional          *26 Similarly, the Court cannot discern whether, as the
defendants without any knowledge or information as to what        Harris Defendants argue, Plaintiffs' conversion claim is
role, if any, each of them may have played in the transactions    barred by the applicable three-year statute of limitations
alleged.                                                          (see Harris Defs. Mem., at 15), given that the Amended
                                                                  Complaint alleges that Harris converted the physical property



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            20
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 168 of 259
Holmes v. Allstate Corp., Not Reported in F.Supp.2d (2012)
2012 WL 627238

of Holmes “[a]t some point in 2008” (Am. Compl. at ¶ 80),
but does not specify when in 2008 the alleged conversion
                                                                                        CONCLUSION
occurred. Further, to the extent Plaintiffs are claiming the
conversion of money, see, e.g., Ehrlich v. Howe, 848 F.Supp.      For all of the foregoing reasons, I respectfully recommend
482, 492 (S.D.N.Y.1994) (noting that an action for conversion     that the Court:
of money may lie if the pleading alleges that “the money
converted was in specific tangible funds of which the claimant       *27 (1) grant Allstate's motion to dismiss the Amended
was the owner and entitled to immediate possession”), the             Complaint (Dkt.18), with prejudice;
Amended Complaint only alleges when certain funds were
                                                                    (2) deny Plaintiffs' cross-motion for leave to amend as
transferred to the Harris Defendants (see Am. Compl. at
                                                                       against Allstate (Dkt.33);
¶¶ 55–58, 60), not when any particular acts of conversion
occurred.                                                           (3) grant Allstate's sanctions motion to the extent it
                                                                       seeks Rule 11 sanctions against Plaintiffs' counsel, and
Because of the significant pleading defects present in the             otherwise deny the motion (Dkt.27);
Amended Complaint against the Harris Defendants—defects
that are not remedied by any version of Plaintiffs' proposed        (4) deny Plaintiffs' motion for sanctions against Allstate
Second Amended Complaint—I recommend that the Harris                   (Dkt.51);
Defendants' motion to dismiss be granted under Rules
8(a) and 9(b) of the Federal Rules of Civil Procedure. In           (5) impose Rule 11 sanctions on Plaintiffs' counsel in the
this instance, though, I recommend that the dismissal be               manner set forth supra at 39–41;
without prejudice to filing an amended pleading that actually
                                                                    (6) grant the Harris Defendants' motion to dismiss the
addresses the defects identified herein, as Plaintiffs may
                                                                       Amended Complaint (see Dkt. 55), without prejudice;
have viable claims against Harris and/or one or more of the
                                                                       and
Harris Entities, for, inter alia, misappropriating a large sum
of money allegedly entrusted to them. SeeFed.R.Civ.P. 15(a)         (7) afford Plaintiffs 30 days to file a Second Amended
(stating that courts “should freely give leave [to amend] when         Complaint that cures the pleading defects against the
justice so requires”); Rich v. Maidstone Fin., Inc., No. 98            Harris Defendants, as discussed herein.
Civ. 2569(DAB), 2001 WL 286757, at *12 (S.D.N.Y. Mar.23,
2001) (holding that leave to amend should be given when           Pursuant to 28 U.S.C. § 636(b)(1) and Rule 72(b) of the
the court “cannot determine that the plaintiff could not, under   Federal Rules of Civil Procedure, the parties shall have
any circumstances, sufficiently allege its claims” (internal      fourteen (14) days from service of this Report to file written
quotation marks and citation omitted)).                           objections. See alsoFed.R.Civ.P. 6. Such objections, and any
                                                                  responses to objections, shall be filed with the Clerk of
Finally, given the defects that have, to date, been manifest in   Court, with courtesy copies delivered to the chambers of
each of Plaintiffs' pleadings or proposed pleadings, I further    the Honorable Laura T. Swain, United States Courthouse,
recommend that Plaintiffs and their counsel be strongly           500 Pearl Street, Room 755, New York, New York 10007,
cautioned by the Court that, if they choose to proceed with       and to the chambers of the undersigned, United States
a further amendment, (1) they take care to plead the claims       Courthouse, 500 Pearl Street, Room 525, New York, New
of the Church and of Holmes individually, with allegations        York, 10007. Any requests for an extension of time for
that show a basis for each claim, as to the plaintiff asserting   filing objections must be directed to Judge Swain. FAILURE
it, (2) they not name as a defendant any corporate entity         TO FILE OBJECTIONS WITHIN FOURTEEN (14) DAYS
without a good faith basis for believing that the particular      WILL RESULT IN A WAIVER OF OBJECTIONS AND
entity engaged in any activity that constituted an actionable     WILL PRECLUDE APPELLATE REVIEW. See Thomas v.
wrong, and they provide each such defendant with notice of        Arn, 474 U.S. 140, 155, 106 S.Ct. 466, 88 L.Ed.2d 435 (1985);
its specific alleged wrongdoing, and (3) they plead all claims    IUE AFL–CIO Pension Fund v. Herrmann, 9 F.3d 1049,
falling within the ambit of Rule 9(b) with the particularity      1054 (2d Cir.1993); Frank v. Johnson, 968 F.2d 298, 300
necessary to satisfy that Rule's requirements, as described       (2d Cir.1992); Wesolek v. Canadair Ltd., 838 F.2d 55, 58 (2d
herein.                                                           Cir.1988); McCarthy v. Manson, 714 F.2d 234, 237–38 (2d
                                                                  Cir.1983).



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          21
        Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 169 of 259
Holmes v. Allstate Corp., Not Reported in F.Supp.2d (2012)
2012 WL 627238


                                                             All Citations

                                                             Not Reported in F.Supp.2d, 2012 WL 627238

End of Document                                          © 2020 Thomson Reuters. No claim to original U.S. Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       22
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 170 of 259
Williams v. 120 PCT Undercover, Not Reported in Fed. Supp. (2011)
2011 WL 13128209

                                                                      held to less stringent standards than formal pleadings drafted
                                                                      by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)
                 2011 WL 13128209
                                                                      (citation omitted). The court is obliged to construe plaintiff’s
    Only the Westlaw citation is currently available.
                                                                      pleadings liberally and interpret them as raising the strongest
              NOT FOR PUBLICATION
                                                                      arguments they suggest. Triestman v. Fed. Bureau of Prisons,
     United States District Court, E.D. New York.
                                                                      470 F.3d 471, 471 (2d Cir. 2006). Nevertheless, 28 U.S.C.
            Ozan WILLIAMS, Plaintiff,                                 § 1915A requires the court to screen a civil complaint “in
                      v.                                              which a prisoner seeks redress from a governmental entity or
   120 PCT UNDERCOVER; District 9, Defendants.                        officer or employee of a governmental entity” and thereafter
                                                                      “dismiss the complaint, or any portion of the complaint,” if it
                   11-CV-4690 (KAM) (CLP)                             is “frivolous, malicious, or fails to state a claim upon which
                               |                                      relief may be granted.” 28 U.S.C. § 1915A(a), (b)(1). See
                    Signed October 17, 2011                           Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007) (discussing
                               |                                      sua sponte standard pursuant to § 1915A).
                       Filed 10/18/2011

Attorneys and Law Firms
                                                                                                Discussion
Ozan Williams, Fishkill, NY, pro se.
                                                                      To sustain a claim pursuant to § 1983, a plaintiff must show
                                                                      that the defendants (a) acted under color of state law (b)
                                                                      to deprive the plaintiff of a constitutional right. Pitchell v.
             MEMORANDUM AND ORDER
                                                                      Callan, 13 F.3d 545, 547 (2d Cir. 1994). Here, plaintiff has
MATSUMOTO, United States District Judge                               not named any parties who can be sued in this complaint.

 *1 Pro se plaintiff Ozan Williams, currently incarcerated            To the extent plaintiff has named the 120 Precinct and District
at the George R. Vierno Center on Rikers Island, filed the            9, a police precinct and district of the New York City Police
instant action on September 21, 2011 pursuant to 42 U.S.C. §          Department are not a proper parties to this action. Section 396
1983. As set forth below, the court grants plaintiff’s request        of the Charter provides that “[a]ll actions and proceedings for
to proceed in forma pauperis pursuant to 28 U.S.C. § 1915             the recovery of penalties for the violation of any law shall be
and directs him to file an amended complaint within 30 days           brought in the name of the city of New York and not in that of
of the entry date of this order.                                      any agency, except where otherwise provided by law.” N.Y.
                                                                      City Charter § 396 (2009). That provision has been construed
                                                                      to mean that “New York City departments, as distinct from the
                                                                      City itself, lack the capacity to be sued.” Ximines v. George
                          Background
                                                                      Wingate High Sch., 516 F.3d 156, 160 (2d Cir. 2008); Jenkins
Plaintiff alleges that on August 26, 2008, “at 91 Broad Street,       v. City of New York, 478 F.3d 76, 93 n.19 (2d Cir. 2007)
Staten Island, N.Y. 10304” he was beaten twice by undercover          (NYPD not a suable entity).
cops “for no reason.” (ECF No. 1, Complaint (“Compl.”)
at ¶ IV.) Plaintiff further alleges that he received medical
treatment, but that he “still can't see good.” (Id. at ¶ IV.A.) The                         Leave to Amend
remedy plaintiff seeks is unclear, but he states: “my health
first and stop[p]ing these same police from getting me locked         If a liberal reading of the pleading “gives any indication
up ....” (Id. at ¶ V.)                                                that a valid claim might be stated,” the court must grant
                                                                      leave to amend it. See Cuoco v. Moritsugu, 222 F.3d 99,
                                                                      112 (2d Cir. 2000). In this circuit, it is well settled that a
                                                                      “personal involvement of defendants in alleged constitutional
                     Standard of Review
                                                                      deprivations is a prerequisite to an award of damages under
The court is aware that plaintiff is proceeding pro se and            § 1983.” Farrell v. Burke, 449 F.3d 470, 484 (2d Cir. 2006)
“a pro se complaint, however inartfully pleaded, must be              (quoting Wright v. Smith, 21 F.3d 496, 501 (2d Cir. 1994)).


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                1
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 171 of 259
Williams v. 120 PCT Undercover, Not Reported in Fed. Supp. (2011)
2011 WL 13128209

                                                                       *2 For the reasons set forth above, plaintiff must file an
Plaintiff alleges that unnamed undercover police officers used
                                                                      amended complaint in order to proceed with this action.
excessive force against him and caused him to sustain injuries
                                                                      If plaintiff elects to file an amended complaint, it shall be
on August 26, 2008 but does not identify any particular
                                                                      captioned “AMENDED COMPLAINT” and bear the same
defendants. Therefore, the court grants plaintiff leave to file
                                                                      docket number as this order, 11-CV-4690 (KAM) (CLP) and
an amended complaint within 30 days from the date of this
                                                                      shall be filed within 30 days from the entry of this order. If
order. In the amended complaint, plaintiff must provide a
                                                                      plaintiff fails to file an amended complaint within the time
short statement of claim, including the dates and times of all
                                                                      allowed or show good cause why he cannot comply, the case
relevant events to the best of his recollection, and the relief
                                                                      shall be dismissed without prejudice and judgment shall enter.
he seeks. Plaintiff must also name the individuals responsible
                                                                      The court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any
for the alleged deprivation of his civil rights. If plaintiff
                                                                      appeal from this Order would not be taken in good faith and
cannot identify the individual defendant(s) within the time
allowed in this order or because they were undercover, he             therefore in forma pauperis status is denied for the purpose of
may designate the individual as John (or Jane) Doe #1, and            an appeal. Coppedge v. United States, 369 U.S. 438, 444-45
so on. For example, Police Officer John Doe #1, employed              (1962). The Clerk of Court is respectfully requested to serve a
                                                                      copy of this Order on plaintiff and note service in the docket.
at ____________ on ______ (date) and _____ (time); Police
Officer John Doe #2, employed at____________ on (date)
and _______ (time). The same defendants named in the                  SO ORDERED.
caption of the amended complaint must also be named and
their actions described in the statement of claim. The amended        Dated: October 17, 2011.
complaint shall replace the original complaint.
                                                                      All Citations

                                                                      Not Reported in Fed. Supp., 2011 WL 13128209
                         Conclusion


End of Document                                                   © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 2
           Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 172 of 259
Lukes v. Nassau County Jail, Not Reported in F.Supp.2d (2012)
2012 WL 1965663

                                                                      the amount of one hundred million dollars ($100,000,000.00).
                                                                      (Compl. at ¶ V).
     KeyCite Overruling Risk - Negative Treatment
Overruling Risk Darnell v. Pineiro, 2nd Cir., February 21, 2017
                   2012 WL 1965663                                    III. Discussion
     Only the Westlaw citation is currently available.
              United States District Court,                              A. Standard of Review
                    E.D. New York.                                    Under both the Prison Litigation Reform Act, 28 U.S.C. §
                                                                      1915A, and the in forma pauperis statute, 29 U.S.C. § 1915(e)
                    Steven LUKES, Plaintiff,                          (2), a district court must dismiss a complaint if it is frivolous
                           v.                                         or malicious, fails to state a claim upon which relief may
      NASSAU COUNTY JAIL, Armor Correctional                          be granted or seeks monetary relief from a defendant who is
       Health, Inc., John Doe and Jane Doe of the                     immune from such relief. 28 U.S.C. §§ 1915A(b) and 1915(e)
      Nassau County Jail, John Doe and Jane Doe                       (2)(B). See Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir.2007)
                                                                      (finding both Section 1915 and 1915A to be applicable to a
     Ofarmor Correctional Health, Inc., Defendants.
                                                                      prisoner proceeding in forma pauperis ).
                   No. 12–CV–1139(SJF)(AKT).
                               |                                      It is axiomatic that district courts are required to read pro se
                          May 29, 2012.                               complaints liberally, see Erickson v. Pardus, 551 U.S. 89, 94,
                                                                      127 S.Ct. 2197, 167 L.Ed.2d 1081 (2007) (quoting Estelle
Attorneys and Law Firms                                               v. Gamble, 429 U.S. 97, 106, 97 S.Ct. 285, 50 L.Ed.2d 251
                                                                      (1976)); Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir.2010),
Steven Lukes, East Meadow, NY, pro se.
                                                                      and to construe them “ ‘to raise the strongest arguments
                                                                      that [they] suggest[ ].’ “ Chavis, 618 F.3d at 170 (quoting
                                                                      Harris v. City of New York, 607 F.3d 18, 24 (2d Cir.2010)).
                                ORDER                                 Moreover, at the pleadings stage of the proceeding, the Court
                                                                      must assume the truth of “all well-pleaded, nonconclusory
FEUERSTEIN, District Judge.
                                                                      factual allegations” in the complaint. Kiobel v. Royal Dutch
I. Introduction                                                       Petroleum Co., 621 F.3d 111, 124 (2d Cir. Sept.2010); see also
 *1 On March 7, 2012, pro se plaintiff Steven Lukes                   Jackson v. Birmingham Board of Education, 544 U.S. 167,
(“plaintiff”) filed a complaint pursuant to 42 U.S.C. § 1983          171, 125 S.Ct. 1497, 161 L.Ed.2d 361 (2005).
(“Section 1983”), accompanied by an application to proceed
in forma pauperis. Subsequently, plaintiff also moved for the         Nevertheless, a complaint must plead sufficient facts “to state
appointment of pro bono counsel to represent him in this              a claim to relief that is plausible on its face.” Bell Atlantic
case. Plaintiff's financial status, as set forth in the declaration   Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 1974,
in support of his application to proceed in forma pauperis,           167 L.Ed.2d 929 (2007). The pleading of specific facts is
qualifies him to commence this action without prepayment              not required; rather a complaint need only give the defendant
of the filing fees. See 28 U.S.C. § 1915(a)(1). Accordingly,          “fair notice of what the * * * claim is and the grounds upon
plaintiff's application to proceed in forma pauperis is granted.      which it rests.” Erickson, 551 U.S. 89, 127 S.Ct. 2197, 167
However, for the reasons set forth below, the complaint is            L.Ed.2d 1081; see also Arista Records. LLC v. Doe 3, 604
sua sponte dismissed pursuant to 28 U.S.C. §§ 1915(e)(2) and          F.3d 110, 119–20 (2d Cir.2010) (accord). “A pleading that
1915A(b) and plaintiff's application for the appointment of           offers ‘labels and conclusions' or ‘a formulaic recitation of
pro bono counsel is denied without prejudice.                         the elements of a cause of action will not do.’ “ Ashcroft v.
                                                                      Iqbal, 556 U.S. 662, 129 S.Ct. 1937, 1949, 173 L.Ed.2d 868
                                                                      (2009) (quoting Twombly, 550 U.S. at 555, 127 S.Ct. 1955,
II. The Complaint                                                     167 L.Ed.2d 929). “Nor does a complaint suffice if it tenders
Plaintiff alleges that while incarcerated at the Nassau County        ‘naked assertion[s]’ devoid of ‘further factual enhancement.’
Jail, he was denied “proper medical treatment” for injuries he        “ Id. (quoting Twombly, 550 U.S. at 557, 127 S.Ct. 1955, 167
allegedly suffered as a result of “police brutality,” as well as      L.Ed.2d 929). “Factual allegations must be enough to raise a
for his hepatitis C. (Compl. at ¶ IV). Plaintiff seeks damages in     right to relief above the speculative level, on the assumption


                   © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              1
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 173 of 259
Lukes v. Nassau County Jail, Not Reported in F.Supp.2d (2012)
2012 WL 1965663

that all the allegations in the complaint are true (even if        the Nassau County Jail are dismissed in their entirety with
doubtful in fact).” Twombly, 550 U.S. 544, 127 S.Ct. at 1959,      prejudice. However, since plaintiff is proceeding pro se, his
167 L.Ed.2d 929. The plausibility standard requires “more          claims against the Nassau County Jail will be construed as
than a sheer possibility that defendant has acted unlawfully.”     claims against Nassau County.
Iqbal, 556 U.S. 662, 129 S.Ct. at 1949, 173 L.Ed.2d 868.

                                                                      a. Claims Against Nassau County
 B. Section 1983                                                   A municipality or municipal entity, such as Nassau County,
*2 Section 1983 provides that                                      cannot be held liable under § 1983 on a respondeat superior
                                                                   theory. See Monell v. Department of Social Services of City
                                                                   of New York, 436 U.S. 658, 691, 98 S.Ct. 2018, 56 L.Ed.2d
             [e]very person who, under color of any                611 (1978); Roe v. City of Waterbury, 542 F.3d 31, 36 (2d
             statute, ordinance, regulation, custom,               Cir.2008). To prevail on a Section 1983 claim against a
             or usage, of any State ... subjects, or               municipality, a plaintiff must show “that ‘action pursuant to
             causes to be subjected, any citizen of                official municipal policy’ caused the alleged constitutional
             the United States ... to the deprivation              injury.” Cash v. County of Erie, 654 F.3d 324, 333 (2d
             of any rights, privileges, or immunities              Cir.2011), cert. denied, ––– U.S. ––––, 132 S.Ct. 1741, 182
             secured by the Constitution and laws,                 L.Ed.2d 528 (2012) (quoting Connick v. Thompson, –––
             shall be liable to the party injured ....             U.S. ––––, ––––, 131 S.Ct. 1350, 1359, 179 L.Ed.2d 417
                                                                   (2011)); see also Monell, 436 U.S. at 690–91, 98 S.Ct.
                                                                   2018, 56 L.Ed.2d 611. “Local governing bodies ... may be
42 U.S.C. § 1983. To state a Section 1983 claim, a plaintiff       sued for constitutional deprivations pursuant to governmental
must allege (1) that the challenged conduct was “committed         ‘custom’ even though such a custom has not received
by a person acting under color of state law,” and (2) that         formal approval through the body's official decisionmaking
such conduct “deprived [the plaintiff] of rights, privileges, or   channels.” Monell, 436 U.S. at 690–691 (citations omitted).
immunities secured by the Constitution or laws of the United       To establish the existence of a municipal policy or custom,
States.” Cornejo v. Bell, 592 F.3d 121, 127 (2d Cir.2010);         the plaintiff must allege: (1) the existence of a formal policy
cert. denied sub nom Cornejo v. Monn, ––– U.S. ––––,               which is officially endorsed by the municipality, see Connick,
131 S.Ct. 158, 178 L.Ed.2d 243 (2010) (quoting Pitchell v.         131 S.Ct. at 1359; (2) actions taken or decisions made by
Callan, 13 F.3d 545, 547 (2d Cir.1994)). Section 1983 does         municipal policymaking officials, i.e., officials with final
not create any independent substantive right; but rather is        decision making authority, which caused the alleged violation
a vehicle to “redress ... the deprivation of [federal] rights      of plaintiff's civil rights, see Amnesty America v. Town of West
established elsewhere.” Thomas v. Roach, 165 F.3d 137, 142         Hartford, 361 F.3d 113, 126 (2d Cir.2004); Jeffes v. Barnes,
(2d Cir.1999).                                                     208 F.3d 49, 57 (2d Cir.2000); (3) a practice “so persistent
                                                                   and widespread as to practically have the force of law,”
                                                                   Connick, 131 S.Ct. at 1359; see also Green v. City of New
   1. Claims Against the Nassau County Jail                        York, 465 F.3d 65, 80 (2d Cir.2006) (accord), or that “was so
“[U]nder New York law, departments that are merely                 manifest as to imply the constructive acquiescence of senior
administrative arms of a municipality do not have a legal          policy-making officials,” Patterson v. County of Oneida, N.Y.,
identity separate and apart from the municipality and              375 F.3d 206, 226 (2d Cir.2004) (quotations and citations
therefore, cannot sue or be sued.” Davis v. Lynbrook Police        omitted); or (4) that “a policymaking official exhibit[ed]
Dep't, 224 F.Supp.2d 463, 477 (E.D.N.Y.2002); see also In          deliberate indifference to constitutional deprivations caused
re Dayton, 786 F.Supp.2d 809, 818 (S.D.N.Y.2011); Hawkins          by subordinates,” Cash, 654 F.3d at 334 (quotations and
v. Nassau County Correctional Facility, 781 F.Supp.2d 107,         citations omitted); see also Okin v. Village of Cornwall–On–
109 at n. 1 (E.D.N.Y.2011); Carthew v. County of Suffolk, 709      Hudson Police Department, 577 F.3d 415, 439 (2d Cir.2009)
F.Supp.2d 188, 195 (E.D.N.Y.2010). Since the Nassau County         (holding that a municipal custom may be found when “faced
Jail is an administrative arm of Nassau County, without a          with a pattern of misconduct, [the municipality] does nothing,
legal identity separate and apart from the County, it lacks the    compelling the conclusion that [it] has acquiesced in or tacitly
capacity to be sued. Accordingly, plaintiff's claims against       authorized its subordinates' unlawful actions.” (quotations
                                                                   and citations omitted), i.e., “a local government's decision


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             2
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 174 of 259
Lukes v. Nassau County Jail, Not Reported in F.Supp.2d (2012)
2012 WL 1965663

not to train certain employees about their legal duty              Union Free School Dist., 365 F.3d 107, 122 (2d Cir.2004)
to avoid violating citizens' rights * * * amount[ing] to           (internal quotations and citation omitted); see also Platt v.
deliberate indifference to the rights of persons with whom         Incorporated Village of Southampton, 391 Fed. Appx. 62, 65
the untrained employees come into contact,” Connick, 131           (2d Cir. Aug.30, 2010); Farid v. Ellen, 593 F.3d 233, 249
S.Ct. at 1359 (quotations, alterations and citations omitted),     (2d Cir.2010). “Personal involvement” may be established
or a policymaking official's failure to investigate or rectify     by evidence of direct participation by the defendant in the
a potentially serious problem of unconstitutional conduct          challenged conduct, or by evidence of a supervisory official's
of which he or she had notice, evidencing deliberate               “(1) failure to take corrective action after learning of a
indifference, “rather than mere negligence or bureaucratic         subordinate's unlawful conduct, (2) creation of a policy or
inaction,” Amnesty America, 361 F.3d at 128.                       custom fostering the unlawful conduct, (3) gross negligence
                                                                   in supervising subordinates who commit unlawful acts, or
 *3 Even liberally construing the complaint, plaintiff's           (4) deliberate indifference to the rights of others by failing
allegations are insufficient to state a Section 1983 cause of      to act on information regarding the unlawful conduct of
action against Nassau County. See, e.g., White v. St. Joseph's     subordinates.” Hayut v. State University of New York, 352
Hospital, 369 Fed. Appx. 225, 226 (2d Cir. Mar.10, 2010)           F.3d 733, 753 (2d Cir.2003); see also Rolon v. Ward, 345
(affirming sua sponte dismissal of Section 1983 claim for          Fed. Appx. 608, 611 (2d Cir. Sept.4, 2009). “[A] defendant
the plaintiffs failure “to allege that any of the allegedly        in a Section 1983 action may not be held liable for damages
unconstitutional actions were taken pursuant to an official        for constitutional violations merely because he held a high
policy or custom, as is required to state a § 1983 claim against   position of authority.” Black v. Coughlin, 76 F.3d 72, 74
a municipality.”); see generally City of Waterbury, 542 F.3d       (2d Cir.1996); see also Back, 365 F.3d at 127; Al–Jundi v.
at 37–41. Plaintiff has not alleged: (1) the existence of a        Estate of Rockefeller, 885 F.2d 1060, 1065 (2d Cir.1989). A
formal policy which is officially endorsed by the County           complaint based on a violation under Section 1983 that does
or Nassau County Jail; (2) actions taken or decisions made         not allege facts establishing the personal involvement of a
by County or Nassau County Jail policymaking officials             defendant fails as a matter of law. See Costello v. City of
which caused the alleged violations of his civil rights; (3)       Burlington, 632 F.3d 41, 48–49 (2d Cir.2011); Shomo v. City
a County or Nassau County Jail practice so persistent and          of New York, 579 F.3d 176, 184 (2d Cir.2009).
widespread as to practically have the force of law; or (4)
a failure by County or Nassau County Jail policymakers to           *4 Plaintiff has not established, or even alleged, the direct
properly train or supervise their subordinates, amounting to       participation of any defendant, or employee of a defendant,
“deliberate indifference” to the rights of those who come in       in any of the wrongdoing alleged in his complaint, nor any
contact with their employees. Accordingly, plaintiff's claims,     basis upon which to find any defendant, or employee of a
as construed to be against Nassau County, are dismissed            defendant, liable in a supervisory capacity.
with prejudice unless plaintiff files an amended complaint
stating plausible Monell claims against the County on or           Moreover, “[a] convicted prisoner's claim of deliberate
before July 2, 2012. See, e.g. Foman v. Davis, 371 U.S. 178,       indifference to his medical needs by those overseeing his
182, 83 S.Ct. 227, 9 L.Ed.2d 222 (1962) (“If the underlying        care is analyzed under the Eighth Amendment because the
facts or circumstances relied upon by a plaintiff may be a         right the plaintiff seeks to vindicate arises from the Eighth
proper subject of relief, he ought to be afforded an opportunity   Amendment's prohibition of ‘cruel and unusual punishment.’
to test his claim on the merits.”); Chavis, 618 F.3d at 170        “ Caiozzo v. Koreman, 581 F.3d 63, 69 (2d Cir.2009) (quoting
(when addressing a pro se complaint, a district court should       Weyant v. Okst, 101 F.3d 845, 856 (2d Cir.1996)). However,
not dismiss without granting leave to amend at least once          “a person detained prior to conviction receives protection
“when a liberal reading of the complaint gives any indication      against mistreatment at the hands of prison officials under the
that a valid claim might be stated.”)                              Due Process Clause of the Fifth Amendment if the pretrial
                                                                   detainee is held in federal custody, or the Due Process Clause
                                                                   of the Fourteenth Amendment if held in state custody.” Id .
  2. Section 1983 Claims against the Remaining                     Regardless of whether the plaintiff is a convicted prisoner
  Defendants                                                       or pretrial detainee, however, “the standard for deliberate
“[P]ersonal involvement of defendants in alleged                   indifference is the same under the Due Process Clause of the
constitutional deprivations is a prerequisite to an award
of damages under § 1983.” Back v. Hastings on Hudson


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            3
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 175 of 259
Lukes v. Nassau County Jail, Not Reported in F.Supp.2d (2012)
2012 WL 1965663

Fourteenth Amendment [or Fifth Amendment] as it is under           blameworthy than negligence * * * [and] is a state of mind that
the Eighth Amendment.” Id. at 70–71, 72.                           is the equivalent of criminal recklessness. * * * A showing
                                                                   of medical malpractice is therefore insufficient to support
A claim for deliberate indifference to medical needs has           an Eighth Amendment claim unless the malpractice involves
both an objective and subjective component. See Collazo v.         culpable recklessness, i.e., an act or a failure to act * * * that
Pagano, 656 F.3d 131, 135 (2d Cir.2011); Hill v. Curcione,         evinces a conscious disregard of a substantial risk of serious
657 F.3d 116, 122 (2d Cir.2011).                                   harm.” (internal quotations and citations omitted)).

                                                                    *5 Even liberally read, the complaint fails to state a claim for
Objectively, “the alleged deprivation must be sufficiently         deliberate indifference to plaintiff's medical needs because,
serious, in the sense that a condition of urgency, one that may    inter alia, plaintiff does not allege the personal involvement
produce death, degeneration, or extreme pain, exists.” Hill,       of any defendant in any of the alleged wrongdoing and
657 F.3d at 122 (quoting Hathaway v. Coughlin, 99 F.3d 550,        plaintiff's allegations indicate only his dissatisfaction with the
553 (2d Cir.1996)). In order to determine whether an alleged       care provided to him during his incarceration at the Nassau
deprivation of medical care was objectively serious, the court     County Jail and, at most, state a claim for negligence or
must inquire (1) whether the inmate was “actually deprived of      medical malpractice. Accordingly, plaintiff's complaint is sua
adequate medical care,” i.e., whether the prison officials acted   sponte dismissed in its entirety with prejudice pursuant to 28
reasonably in response to the inmate's medical needs; and (2)      U.S.C. § 1915A(b)(1) and § 1915(e)(2)(B)(ii) unless plaintiff
“whether the inadequacy in medical care [was] sufficiently         files an amended complaint alleging the personal involvement
serious,” i.e., how the challenged conduct was inadequate and      of any defendant in the alleged constitutional deprivation
what harm, if any, the inadequacy has caused or will likely        and stating a plausible claim for deliberate indifference to
cause the inmate. Salahuddin v. Goord, 467 F.3d 263, 279–          medical needs on or before July 2, 2012 . The amended
80 (2d Cir.2006).                                                  complaint must be labeled “Amended Complaint;” bear the
“Subjectively, the official must have acted with the requisite     same docket number as this Order; and clearly identify the
state of mind, the ‘equivalent of criminal recklessness,’ “        individual(s) personally responsible for any alleged violation
Collazo, 656 F.3d at 135 (quoting Hathaway, 99 F.3d at             of his constitutional rights. In the event plaintiff does not
553); see also Wilson v. Seiter, 501 U.S. 294, 299, 111 S.Ct.      know the names of such individuals, he must identify each
2321, 115 L.Ed.2d 271 (1991) (holding that a deliberate            of them as “John Doe Correctional Officer# 1” or “Jane Doe
indifference claim “mandate[s] inquiry into a prison official's    Medical Officer # 2, “or the like; identify the roles each of
state of mind.”), i.e ., the official must have “act[ed] or        them played in the alleged constitutional deprivation; describe
fail[ed] to act while actually aware of a substantial risk         each of them with as much specificity as possible to enable
that serious inmate harm will result.” Salahuddin, 467 F.3d        their identification; and, where possible, identify the specific
at 280; see also Caiozzo, 581 F.3d at 72 (holding that             dates of the alleged wrongdoing.
the plaintiff must establish that the official “knew of and
disregarded an excessive risk to [the plaintiff's] health or
safety and * * * was both aware of facts from which the               C. Application for Appointment of Pro Bono Counsel
inference could be drawn that a substantial risk of serious        28 U.S.C. § 1915(e)(1) provides that a “court may request an
harm existed, and also drew the inference.” (alterations           attorney to represent any person unable to afford counsel.”
and quotations omitted)). Generally, “mere allegations of          Courts possess substantial discretion to determine whether
negligent malpractice do not state a claim of deliberate           appointment of counsel for civil litigants is appropriate,
indifference.” Hathaway, 99 F.3d at 553; see also Estelle, 429     Ferrelli v. River Manor Health Care Center, 323 F.3d 196,
U.S. at 106, 97 S.Ct. 285, 50 L.Ed.2d 251 (“[A] complaint          203 (2d Cir.2003), “subject to the requirement that [they] be
that a physician has been negligent in diagnosing or treating      ‘guided by sound legal principle.’ “ Cooper v. A. Sargenti Co.,
a medical condition does not state a valid claim * * *             Inc., 877 F.2d 170, 171–72 (2d Cir.1989) (quoting Jenkins v.
under the Eighth Amendment. Medical malpractice does               Chemical Bank, 721 F.2d 876, 879 (2d Cir.1983)).
not become a constitutional violation merely because the
victim is a prisoner.”); Farid, 593 F.3d at 249 (“[N]egligence     When deciding whether to appoint counsel to an indigent civil
is insufficient to support an Eighth Amendment claim.”);           litigant under § 1915(e)(1), the threshold inquiry is whether
Hernandez v. Keane, 341 F.3d 137, 144 (2d Cir.2003)                there is “some likelihood of merit” to the litigant's position.
(“ ‘Deliberate indifference’ describes a mental state more         Johnston v. Maha, 606 F.3d 39, 41 (2d Cir.2010); see also


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               4
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 176 of 259
Lukes v. Nassau County Jail, Not Reported in F.Supp.2d (2012)
2012 WL 1965663

                                                                        the dispute”). However, those factors are not exclusive and
Carmona v. United States Bureau of Prisons, 243 F.3d 629,
                                                                        “[e]ach case must be decided on its own facts.” Hodge, 802
632 (2d Cir.2001) (“counsel should not be appointed in a case
                                                                        F.2d at 61.
where the merits of the indigent's claim are thin and his chance
of prevailing are therefore poor.”); see also Hodge v. Police
                                                                        Plaintiff has not established a threshold showing of merit to
Officers, 802 F.2d 58, 61 (2d Cir.1986) (stating that “the
                                                                        any of his claims. Accordingly, plaintiff's application for the
district judge should first determine whether that indigent's
                                                                        appointment of pro bono counsel is denied without prejudice.
position seems likely to be of substance”).

If the threshold showing has been met, the court should next            IV. Conclusion
consider the following prudential factors:                              For the reasons set forth above, plaintiff's application to
                                                                        proceed in forma pauperis is granted; the complaint is sua
                                                                        sponte dismissed with prejudice pursuant to 28 U.S.C. §§
             [T]he indigent's ability to investigate                    1915A and 1915(e)(2) unless plaintiff files an amended
             the crucial facts, whether conflicting                     complaint in accordance with this Order on or before July
             evidence implicating the need for                          2, 2012; and plaintiff's application for the appointment of pro
             cross-examination will be the major                        bono counsel is denied without prejudice. Pursuant to Rule
             proof presented to the fact finder, the                    77(d)(1) of the Federal Rules of Civil Procedure, the Clerk of
             indigent's ability to present the case,                    the Court is directed to serve notice of entry of this order upon
             the complexity of the legal issues and                     all parties, including mailing a copy of this order to plaintiff
             any special reason in that case why                        at his last known address in accordance with Rule 5(b)(2)(C).
             appointment of counsel would be more
             likely to lead to a just determination.                    The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that
                                                                        any appeal from this Order would not be taken in good
                                                                        faith and therefore in forma pauperis status is denied for the
 *6 Hodge, 802 F.2d at 61–62; see also Johnston, 606 F.3d at            purpose of any appeal. See Coppedge v. United States, 369
42 (applying the Hodge factors); Carmona, 243 F.3d at 632               U.S. 438, 444–45, 82 S.Ct. 917, 8 L.Ed.2d 21 (1962).
(holding that “[o]nly after an initial finding that a claim is
likely one of substance, will we consider secondary factors
such as the factual and legal complexity of the case, the ability       SO ORDERED.
of the litigant to navigate the legal minefield unassisted, and
                                                                        All Citations
any other reason why in the particular case appointment of
counsel would more probably lead to a just resolution of                Not Reported in F.Supp.2d, 2012 WL 1965663

End of Document                                                     © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   5
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 177 of 259
Shabazz v. Johnson City Police Department, Not Reported in Fed. Supp. (2018)
2018 WL 5660406

                                                                As defendants, plaintiff's complaint names Christopher
                                                                Ketchum, a detective sergeant, and Patrolman Conrad (Badge
                  2018 WL 5660406
                                                                #140), both of whom are alleged to be employed by the
    Only the Westlaw citation is currently available.
                                                                JCPD, which is also named as a defendant. Dkt. No. 1 at 1-2.
     United States District Court, N.D. New York.
                                                                Plaintiff's complaint alleges that on February 26, 2016, he
             Salih R. SHABAZZ, Plaintiff,                       was stopped by defendant Ketchum at the corner of Harrison
                         v.                                     Street and Grand Avenue in Johnson City, handcuffed, and
              JOHNSON CITY POLICE                               searched for contraband. Id. at 2-3. During the course of
                                                                the search, and while handcuffed and in view of the public,
           DEPARTMENT, et al., Defendants.
                                                                defendant Ketchum pulled plaintiff's pants. Id. at 3. Plaintiff
       Civil Action No. 3:18-CV-0570 (MAD/DEP)                  alleges that he told defendant Ketchum during the search
                             |                                  that he is a Muslim. Id. Defendant Conrad subsequently
                    Signed 06/21/2018                           conducted an additional search of plaintiff's person and found
                                                                no contraband. Id. Following the searches, plaintiff was
Attorneys and Law Firms                                         arrested. Id. at 4.

FOR PLAINTIFF: SALIH R. SHABAZZ, Pro se, 16-B-3163,
                                                                According to plaintiff, he was transported to JCPD
Attica Correctional Facility, Box 149, Attica, NY 14011.
                                                                headquarters after being arrested, where he was handcuffed
                                                                to a bench for several hours without access to food, water, a
                                                                telephone, or an attorney. Dkt. No. 1 at 4.
     ORDER, REPORT, AND RECOMMENDATION
                                                                Plaintiff claims that his rights under the First, Fourth, Eighth,
DAVID E. PEEBLES, CHIEF U.S. MAGISTRATE JUDGE
                                                                and Fourteenth Amendments were violated and asserts a
 *1 This is a civil rights action brought by pro se plaintiff   municipal liability claim against defendant JCPD under
Salih R. Shabazz, a New York State prison inmate, against       Monell v. Dep't of Soc. Servs. v. City of N.Y., 436 U.S.
the Johnson City Police Department (“JCPD”), a JCPD             658 (1978). Dkt. No. 1 at 4-5. As relief, plaintiff requests
patrolman, and a JCPD detective sergeant pursuant to 42         monetary damages in the amount of $2 million jointly and
U.S.C. § 1983. Plaintiff's complaint alleges that defendants    severally against the individual defendants and $1 million
unlawfully searched and arrested him, handcuffed him to a       against defendant JCPD. Id. at 6.
bench for hours, and denied him access to an attorney.

                                                                II. DISCUSSION
Plaintiff's complaint and accompanying application for leave
to proceed in the action in forma pauperis (“IFP”) have been       A. IFP Application
forwarded to me for review. Based upon my consideration         When a civil action is commenced in a federal district court,
of those materials, plaintiff's IFP motion is granted, but I    the statutory filing fee, currently set at $400, must ordinarily
recommend that certain of his causes of action be dismissed
                                                                be paid. 28 U.S.C. § 1914(a). 1 A court is authorized,
with leave to replead.
                                                                however, to permit a litigant to proceed in forma pauperis if it
                                                                determines that he is unable to pay the required filing fee. 28
I. BACKGROUND                                                   U.S.C. § 1915(a)(1). In this instance, because I conclude that
Plaintiff commenced this action on or about May 14, 2018.       plaintiff meets the requirements for IFP status, his application
Dkt. No. 1. Because plaintiff's complaint was unaccompanied     for leave to proceed without prepayment of fees is granted. 2
by either the required filing fee or an application for leave
to proceed IFP, the action was administratively closed by       1       The total cost for filing a civil action in this
District Judge Mae A. D'Agostino. Dkt. No. 2. Plaintiff                 court is $400.00, consisting of the civil filing
thereafter filed a motion for leave to proceed IFP on May 29,           fee of $350.00, see 28 U.S.C. § 1914(a), and an
2018, and the court reopened the action. Dkt. Nos. 3, 4.                administrative fee of $50.00. Although an inmate
                                                                        granted IFP status is not required to pay the $50.00
                                                                        administrative fee, he is required to pay, over time,



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              1
          Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 178 of 259
Shabazz v. Johnson City Police Department, Not Reported in Fed. Supp. (2018)
2018 WL 5660406

         the full amount of the $350.00 filing fee regardless       notwithstanding the fact that the plaintiff paid the statutory
         of the outcome of the action. See 28 U.S.C. §              filing fee). “Legal frivolity ... occurs where ‘the claim is based
         1915(b)(3).                                                on an indisputably meritless legal theory [such as] when either
                                                                    the claim lacks an arguable basis in law, or a dispositive
2        Plaintiff is reminded that, although his IFP               defense clearly exists on the face of the complaint.’ ” Aguilar
         application has been granted, he will still be             v. United States, Nos. 99-MC-0304, 99-MC-0408, 1999 WL
         required to pay fees that he incurs in this action,        1067841, at *2 (D. Conn. Nov. 8, 1999) (quoting Livingston
         including copying and/or witness fees.                     v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998)
                                                                    ); see also Neitzke v. Williams, 490 U.S. 319, 325 (1989)
    B. Sufficiency of Plaintiff's Complaint                         (“[D]ismissal is proper only if the legal theory ... or factual
                                                                    contentions lack an arguable basis.”); Pino v. Ryan, 49 F.3d.
                     1. Standard of Review                          51, 53 (2d Cir. 1995) (“[T]he decision that a complaint is
                                                                    based on an indisputably meritless legal theory, for purposes
 *2 Because I have found that plaintiff meets the financial         of dismissal under section 1915(d), may be based upon a
criteria for commencing this case IFP, I must next consider         defense that appears on the face of the complaint.”).
the sufficiency of the claims set forth in his complaint in light
of 28 U.S.C. § 1915(e). Section 1915(e) directs that, when          When reviewing a complaint under section 1915(e), the court
a plaintiff seeks to proceed IFP, “the court shall dismiss the      is guided by applicable requirements of the Federal Rules of
case at any time if the court determines that ... the action ...    Civil Procedure. Specifically, Rule 8 of the Federal Rules of
(i) is frivolous or malicious; (ii) fails to state a claim on       Civil Procedure provides that a pleading must contain “a short
which relief may be granted; or (iii) seeks monetary relief         and plain statement of the claim showing that the pleader is
against a defendant who is immune from such relief.” 28             entitled to relief.” Fed. R. Civ. P. 8(a)(2). The purpose of Rule
U.S.C. § 1915(e)(2)(B). Similarly, 28 U.S.C. § 1915A(b)             8 “is to give fair notice of the claim being asserted so as to
directs a court to review any “complaint in a civil action in       permit the adverse party the opportunity to file a responsive
which a prisoner seeks redress from a governmental entity           answer, prepare an adequate defense and determine whether
or officer or employee of a governmental entity,” and to            the doctrine of res judicata is applicable.” Powell v. Marine
“identify cognizable claims or dismiss the complaint, or any        Midland Bank, 162 F.R.D. 15, 16 (N.D.N.Y. 1995) (McAvoy,
portion of the complaint, if the complaint ... is frivolous,        J.) (quotation marks and italics omitted).
malicious, or fails to state a claim upon which relief may be
granted; or ... seeks monetary relief from a defendant who is       A court should not dismiss a complaint if the plaintiff
immune from such relief.” 28 U.S.C. § 1915A(b); see also            has stated “enough facts to state a claim to relief that is
Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007) (“[W]e have        plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.
found both sections [1915 and 1915A] applicable to prisoner         544, 570 (2007). “A claim has facial plausibility when the
proceedings in forma pauperis.”).                                   plaintiff pleads factual content that allows the court to draw
                                                                    the reasonable inference that the defendant is liable for
In deciding whether a complaint states a colorable claim, a         the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,
court must extend a certain measure of deference in favor           678 (2009). Although the court should construe the factual
of pro se litigants, Nance v. Kelly, 912 F.2d 605, 606              allegations of a complaint in a light most favorable to the
(2d Cir. 1990) (per curiam), and extreme caution should             plaintiff, “the tenet that a court must accept as true all of the
be exercised in ordering sua sponte dismissal of a pro se           allegations contained in a complaint is inapplicable to legal
complaint before the adverse party has been served and the          conclusions.” Iqbal, 556 U.S. at 678. “Threadbare recitals
parties have had an opportunity to address the sufficiency          of the elements of a cause of action, supported by mere
of plaintiff's allegations, Anderson v. Coughlin, 700 F.2d          conclusory statements, do not suffice.” Id. (citing Twombly,
37, 41 (2d Cir. 1983). The court, however, also has an              550 U.S. at 555). Thus, “where the well-pleaded facts do
overarching obligation to determine that a claim is not legally     not permit the court to infer more than the mere possibility
frivolous before permitting a pro se plaintiff's complaint to       of misconduct, the complaint has alleged–but it has not
proceed. See, e.g., Fitzgerald v. First East Seventh St. Tenants    ‘show[n]’–‘that the pleader is entitled to relief.’ ” Id. at 679
Corp., 221 F.3d 362, 363 (2d Cir. 2000) (holding that a             (quoting Fed. R. Civ. P. 8(a)(2) ).
district court may sua sponte dismiss a frivolous complaint,



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               2
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 179 of 259
Shabazz v. Johnson City Police Department, Not Reported in Fed. Supp. (2018)
2018 WL 5660406

 *3 Plaintiff brings this action pursuant to 42 U.S.C. § 1983,
which “establishes a cause of action for ‘the deprivation
                                                                                   c. JCPD as a Named Defendant
of any rights, privileges, or immunities secured by the
Constitution and laws’ of the United States.” German v. Fed.        The JCPD is an agency of Johnson City and is not an
Home Loan Mortgage Corp., 885 F. Supp. 537, 573 (S.D.N.Y.           independent entity subject to suit. The proper defendant,
1995) (citing Wilder v. Virginia Hosp. Ass'n, 496 U.S. 498,         instead, is Johnson City. See, e.g., Krug v. Cnty. of Rennselaer,
508 (1990) (quoting 42 U.S.C. § 1983) ). It “ ‘is not itself        559 F. Supp. 2d 223, 247 (N.D.N.Y. 2008) (“A city police
a source of substantive rights[,] ... but merely provides ‘a        department is not an independent, suable entity separate and
method for vindicating federal rights elsewhere conferred[.]’       apart from the municipality in which the police department
” Patterson v. Cnty. of Oneida, 375 F.3d 206, 225 (2d Cir.          is organized.”). For that reason, I recommend that defendant
2004) (quoting Baker v. McCollan, 443 U.S. 137, 144 n.3             JCPD be dismissed from the action. Additionally, for the sake
(1979) ). In order to state a claim pursuant to section 1983, a     of judicial efficiency, and because I find plaintiff's complaint
plaintiff must allege “(1) ‘that some person has deprived him       alleges sufficient facts at this juncture concerning plaintiff's
of a federal right,’ and (2) ‘that the person who has deprived      Monell claim to survive review under section 1915(e), I
him of that right acted under color of state ... law.’ ” Velez v.   recommend that Johnson City be substituted for JCPD as a
Levy, 401 F.3d 75, 84 (2d Cir. 2005) (quoting Gomez v. Toledo,      defendant.
446 U.S. 635, 640 (1980) ).


                                                                                   d. Remaining Causes of Action
                          2. Analysis
                                                                    Mindful of the court's obligation to liberally construe a pro
                                                                    se litigant's pleadings, I find that plaintiff's remaining causes
                     a. First Amendment
                                                                    of action, including claims of false arrest, denial of access to
The First Amendment to the United States Constitution               counsel, and denial of due process, which are asserted under
provides, in relevant part, that “Congress shall make no            the Fourth, Sixth, and Fourteenth Amendments, respectively,
law respecting an establishment of religion, or prohibiting         are sufficiently stated at this early juncture to survive review
the free exercise thereof[.]” U.S. Const. amend. I. Although        under section 1915(e) and require a response from defendants.
plaintiff identifies himself as a Muslim in his complaint, and      In arriving at this conclusion, I express no opinion concerning
allegedly did so on the date of his arrest while defendant          whether plaintiff's complaint can withstand a properly filed
Ketchum conducted a search of plaintiff's person, there             motion to dismiss or for summary judgment or whether
are no allegations in the complaint explaining how the              plaintiff's claims may ultimately prevail at trial.
search conducted by defendant Ketchum violated his right
to exercise his religion. Accordingly, I recommend that
                                                                       C. Whether to Permit Amendment
plaintiff's First Amendment claim be dismissed for failure to
                                                                    Ordinarily, a court should not dismiss a complaint filed by a
state a claim upon which relief may be granted.
                                                                    pro se litigant without granting leave to amend at least once
                                                                    “when a liberal reading of the complaint gives any indication
                                                                    that a valid claim might be stated.” Branum v. Clark, 927
                    b. Eighth Amendment                             F.2d 698, 704-05 (2d Cir. 1991); see also Fed. R. Civ. P.
                                                                    15(a) (“The court should freely give leave when justice so
Any cause of action asserted by plaintiff arising under the         requires.”); see also Mathon v. Marine Midland Bank, N.A.,
Eighth Amendment is not cognizable in light of plaintiff's          875 F. Supp. 986, 1003 (E.D.N.Y. 1995) (permitting leave to
status at the relevant times as a pretrial detainee. Younger v.     replead where court could not “determine that the plaintiffs
City of N.Y., 480 F. Supp. 2d 723, 730-31 (S.D.N.Y. 2007)           would not, under any circumstances, be able to allege a civil
(citing Whitley v. Albers, 475 U.S. 312, 318-19 (1986) ).           RICO conspiracy”). An opportunity to amend is not required,
Accordingly, I recommend that plaintiff's Eighth Amendment          however, where “the problem with [the plaintiff's] causes of
claims be dismissed.                                                action is substantive” such that “better pleading will not cure
                                                                    it.” Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000); see
                                                                    also Cortec Indus. Inc. v. Sum Holding L.P., 949 F.2d 42, 48



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               3
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 180 of 259
Shabazz v. Johnson City Police Department, Not Reported in Fed. Supp. (2018)
2018 WL 5660406

(2d Cir. 1991) (“Of course, where a plaintiff is unable to allege
any fact sufficient to support its claim, a complaint should        IV. SUMMARY AND RECOMMENDATION
be dismissed with prejudice.”). Stated differently, “[w]here        The IFP application that was submitted by plaintiff
it appears that granting leave to amend is unlikely to be           subsequent to the filing of his complaint in this action appears
productive, ... it is not an abuse of discretion to deny leave to   to be complete and reflects his eligibility for IFP status.
amend.” Ruffolo v. Oppenheimer & Co., 987 F.2d 129, 131 (2d         Accordingly, his motion for leave to proceed in the action
Cir. 1993); accord, Brown v. Peters, No. 95-CV-1641, 1997           without prepayment of fees is granted.
WL 599355, at *1 (N.D.N.Y. Sept. 22, 1997) (Pooler, J.).
                                                                    Turning to the merits of plaintiff's claims, I conclude that
 *4 In this case, it is possible that, with better pleading,        the claims arising under the Eighth Amendment to the
plaintiff could amend his complaint to assert a cognizable          United States Constitution are legally deficient and therefore
First Amendment claim against the individual defendants.            recommend that they be dismissed without leave to replead.
Accordingly, I recommend that plaintiff be granted an               Concerning plaintiff's First Amendment claim, although
opportunity to amend his complaint concerning that claim.           the currently drafted complaint fails to state a cognizable
With respect to plaintiff's Eighth Amendment claims,                religious exercise claim, it is possible that plaintiff could
however, in light of his status at the time of his arrest as        amend his pleading to assert a plausible cause of action. As
a pretrial detainee, no legally cognizable action would arise       to the remaining claims, I recommend that they survive initial
under that provision. For that reason, I recommend dismissal        review under section 1915(e) and defendants be required to
of those claims with prejudice.                                     respond to the complaint. Based upon the foregoing it is
                                                                    hereby
If plaintiff chooses to file an amended complaint, he
should note that the law in this circuit clearly provides           ORDERED that plaintiff's motion for leave to proceed in
that “ ‘complaints relying on the civil rights statutes are         forma pauperis (Dkt. No. 3) is hereby GRANTED; and it is
insufficient unless they contain some specific allegations of       further hereby respectfully
fact indicating a deprivation of rights, instead of a litany
of general conclusions that shock but have no meaning.’ ”           RECOMMENDED that plaintiff's claims under the Eighth
Hunt v. Budd, 895 F. Supp. 35, 38 (N.D.N.Y. 1995) (McAvoy,          Amendment to the United States Constitution be dismissed
J.) (quoting Barr v. Abrams, 810 F.2d 358, 363 (2d Cir.             with prejudice;
1987) ); Pourzandvakil v. Humphry, No. 94-CV-1594, 1995
WL 316935, at *7 (N.D.N.Y. May 22, 1995) (Pooler, J.).              RECOMMENDED that plaintiff's First Amendment claim be
Therefore, in any amended complaint, plaintiff must clearly         dismissed with leave to replead; and it is further
set forth the facts that give rise to the claims, including
the dates, times, and places of the alleged underlying acts,        RECOMMENDED that Johnson City be substituted as a
and each individual who committed each alleged wrongful             named defendant in the action in the place of Johnson City
act. In addition, the revised pleading should allege facts          Police Department; and it is further
demonstrating the specific involvement of any of the named
defendants in the constitutional deprivations alleged in             *5 RECOMMENDED that the remainder of plaintiff's
sufficient detail to establish that they were tangibly connected    complaint be accepted for filing; and it further hereby
to those deprivations. Bass v. Jackson, 790 F.2d 260, 263           respectfully
(2d Cir. 1986). Finally, plaintiff is informed that any such
amended complaint will replace the existing complaint, and          RECOMMENDED that, in the event this order is adopted, the
must be a wholly integrated and complete pleading that              court issue an order requiring the following:
does not rely upon or incorporate by reference any pleading
or document previously filed with the court. See Shields            (1) The clerk of the court shall issue summonses and forward
v. Citytrust Bancorp, Inc., 25 F.3d 1124, 1128 (2d Cir.             them with copies of the complaint to United States Marshal,
1994) (“It is well established that an amended complaint            along with packets containing General Order 25, which sets
ordinarily supersedes the original, and renders it of no legal      forth this district's Civil Case Management Plan, for service
effect.” (quotation marks omitted) ).                               upon the named defendants.

                                                                    (2) The clerk is directed to schedule a Rule 16 conference.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               4
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 181 of 259
Shabazz v. Johnson City Police Department, Not Reported in Fed. Supp. (2018)
2018 WL 5660406


                                                                    ORDERED that the clerk of the court shall serve a copy of this
(3) Subsequent to service of process on defendants,
                                                                    order on plaintiff in accordance with the court's local rules.
defendants or their counsel shall file a formal response to
plaintiff's complaint in accordance with the Federal Rules of
                                                                    NOTICE: Pursuant to 28 U.S.C. § 636(b)(1), the parties
Civil Procedure.
                                                                    may lodge written objections to the foregoing report. Such
                                                                    objections must be filed with the clerk of the court within
(4) All pleadings, motions, and other documents relating
to this action be filed with the Clerk of the United States         FOURTEEN days of service of this report. 3 FAILURE
District Court, Northern District of New York, 7th Floor,           TO SO OBJECT TO THIS REPORT WILL PRECLUDE
Federal Building, 100 S. Clinton St., Syracuse, New York            APPELLATE REVIEW. 28 U.S.C. § 636(b)(1); Fed. R. Civ.
13261-7367. Any paper sent by a party to the court or               P. 6(a), 6(d), 72; Roldan v. Racette, 984 F.2d 85 (2d Cir. 1993).
the clerk must be accompanied by a certificate showing
that a true and correct copy of same was mailed to all              3
                                                                            If you are proceeding pro se and are served with this
opposing parties or their counsel. Any document received                    report, recommendation, and order by mail, three
by the clerk or the court which does not include a                          additional days will be added to the fourteen-day
certificate of service showing that a copy was served upon                  period, meaning that you have seventeen days from
all opposing parties or their attorneys will be returned,                   the date the report, recommendation, and order was
without processing. Plaintiff must comply with any requests                 mailed to you to serve and file objections. Fed. R.
by the clerk's office for any documents that are necessary to               Civ. P. 6(d). If the last day of that prescribed period
maintain this action. All parties must comply with Local Rule               falls on a Saturday, Sunday, or legal holiday, then
7.1 of the Northern District of New York in filing motions,                 the deadline is extended until the end of the next
which must be returnable before the assigned district judge                 day that is not a Saturday, Sunday, or legal holiday.
with proper allowance for notice as required by the Rules.                  Fed. R. Civ. P. 6(a)(1)(C).
Plaintiff is also required to promptly notify the clerk's
office and all parties or their counsel of any change in            All Citations
plaintiff's address; his failure to do so may result in the
dismissal of this action; and it is further                         Not Reported in Fed. Supp., 2018 WL 5660406

End of Document                                                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                    5
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 182 of 259
Francis v. City of New York, Not Reported in Fed. Supp. (2018)
2018 WL 4659478

                                                                 him to suffer serious and permanent injuries (Compl. ¶¶
                                                                 27-28).
                  2018 WL 4659478
    Only the Westlaw citation is currently available.
                                                                 Plaintiff now seeks to substitute Anna Pressley, Brian
     United States District Court, S.D. New York.
                                                                 Calloway and Charlton Lemon (collectively “Individual
             Malik FRANCIS, Plaintiff,                           Defendants”) for “John/Jane Does Numbered 1-10” and to
                       v.                                        add a Section 1983 claim against the City of New York
     The CITY OF NEW YORK, et al., Defendants.                   based on new information plaintiff obtained in discovery
                                                                 (Memorandum in Support of Motion to Amend, dated Oct. 30,
                  17 Civ. 1453 (LAK)(HBP)                        2017 (D.I. 20-1) (“Pl. Memo.”) ). Specifically, plaintiff now
                              |                                  alleges that the Individual Defendants personally authorized
                     Signed 08/21/2018                           plaintiff's involuntary removal from protective custody in
                                                                 violation of a court order and with deliberate indifference
Attorneys and Law Firms                                          to a specific and substantial threat to plaintiff's safety
                                                                 (Proposed Amended Complaint, dated Oct. 30, 2017 (D.I.
Joel Wertheimer, Winston & Strawn, David Bradley Shanies,
                                                                 20-3) (“PAC”) ¶ 3). Plaintiff also alleges, and defendants
David B. Shanies Law Office, New York, NY, for Plaintiff.
                                                                 concede, that plaintiff was removed from protective custody
Hannah Victoria Faddis, New York City Law Department,            and transferred to general population because he committed
New York, NY, for Defendants.                                    an “infraction” (PAC ¶¶ 25-27; Memorandum of Law in
                                                                 Opposition to Plaintiff's Motion to Amend the Complaint,
                                                                 dated Nov. 15, 2017 (D.I. 24) (“Def. Memo.”) at 6). 1 Plaintiff
                  OPINION AND ORDER                              maintains that the foregoing warrants adding a Section 1983
                                                                 claim against the City of New York because Department of
HENRY PITMAN, United States Magistrate Judge                     Corrections (“DOC”) Policy 6007R-A authorizes members of
                                                                 DOC's Operations Security and Intelligence Unit (“OSIU”)
I. Introduction                                                  to remove inmates from protective custody for punitive
 *1 Plaintiff moves for an Order pursuant to Fed.R.Civ.P.        purposes without any regard for the security concerns that
15 to file an amended complaint substituting the names           caused the inmate to be housed in protective custody in the
of individual defendants for the captioned “John/Jane Doe”       first place (PAC ¶ 8). Thus, plaintiff contends, the city's
defendants and adding a claim for municipal liability against    municipal policy was the moving force behind his injuries.
defendant City of New York pursuant to 42 U.S.C. § 1983.
For the reasons set forth below, the motion is granted.          1      Neither side describes the nature of this infraction
                                                                        other than to state that plaintiff was “antagonizing”
II. Facts                                                               a corrections officer (PAC ¶¶ 4, 25; Def. Memo. at
This is a civil rights action brought pursuant to 42 U.S.C.             6).
§ 1983. Plaintiff alleges, in pertinent part, that in or about   Defendants object to both amendments on futility grounds.
April 2016, he applied for, and was granted, a court order
to be placed in protective custody while he was a pre-trial
detainee at the George Motchan Detention Center (“GMDC”)         III. Analysis
on Rikers Island because of “a specific and credible threat
of physical harm against” him (Complaint, dated Feb. 27,            A. Applicable Legal Standards
2017 (Docket Item (“D.I.”) 1) (“Compl.”) ¶¶ 13-14). On or         *2 The standards applicable to a motion to amend a pleading
about April 24, 2016, corrections officers at GMDC removed       are well settled and require only brief review. Leave to amend
plaintiff from protective custody and placed him in general      a pleading should be freely granted when justice so requires.
population, despite his protests that he was in “physical        Fed.R.Civ.P. 15(a); Foman v. Davis, 371 U.S. 178, 182, 83
danger” (Compl. ¶¶ 17, 23-24). According to plaintiff, within    S.Ct. 227, 9 L.Ed.2d 222 (1962); Medina v. Tremor Video,
minutes of being removed to general population, he was           Inc., 640 F. App'x 45, 47 (2d Cir. 2016) (summary order);
slashed in the face by several unidentified inmates, causing     Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC,
                                                                 797 F.3d 160, 190 (2d Cir. 2015); Dluhos v. Floating &


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              1
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 183 of 259
Francis v. City of New York, Not Reported in Fed. Supp. (2018)
2018 WL 4659478

Abandoned Vessel, Known as “New York”, 162 F.3d 63, 69              in the complaint are true.” Bell Atlantic Corp. v. Twombly,
(2d Cir. 1998); Gumer v. Shearson, Hammill & Co., 516               supra, 550 U.S. at 555, 127 S.Ct. 1955.
F.2d 283, 287 (2d Cir. 1974). This “permissive standard ... is
consistent with [the] strong preference for resolving disputes      It is well settled that a court's review of the viability of
on the merits.” Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo     a proposed amended complaint is generally limited to the
Sec., LLC, supra, 797 F.3d at 190 (internal quotation marks         “four corners of [the] complaint.” See Pani v. Empire Blue
omitted). “[M]otions to amend should generally be denied            Cross Blue Shield, 152 F.3d 67, 71 (2d Cir. 1998); Arnold
in instances of futility, undue delay, bad faith or dilatory        v. Research Found. for State Univ. of N.Y., 216 F.Supp.3d
motive, repeated failure to cure deficiencies by amendments         275, 284 (E.D.N.Y. 2016); Joinnides v. Floral Park-Bellerose
previously allowed, or undue prejudice to the non-moving            Union Sch. Dist., No. CV 12-5682 (JS)(AKT), 2015 WL
party.” Burch v. Pioneer Credit Recovery, Inc., 551 F.3d 122,       1476422 at *15 (E.D.N.Y. Mar. 31, 2015). It is also well
126 (2d Cir. 2008) (per curiam), citing Foman v. Davis,             settled that in determining whether a proposed amended
supra, 371 U.S. at 182, 83 S.Ct. 227; accord American               complaint is futile, the court must assume the truth of the
Home Assurance Co. v. Jacky Maeder (Hong Kong) Ltd.,                allegations set forth therein. Panther Partners Inc. v. Ikanos
969 F.Supp. 184, 187-88 (S.D.N.Y. 1997) (Kaplan, D.J.);             Commc'ns, Inc., 681 F.3d 114, 119 (2d Cir. 2012); Wallace
see also Lee v. Regal Cruises, Ltd., 916 F.Supp. 300, 303           v. Warden of M.D.C., 14 Civ. 6522 (PAC)(HBP), 2016 WL
(S.D.N.Y. 1996) (Kaplan, D.J.), aff'd, 116 F.3d 465 (2d Cir.        6901315 at *3 (S.D.N.Y. Nov. 23, 2016) (Pitman, M.J.); Max
1997) (summary order), citing Foman v. Davis, supra, 371            Impact, LLC v. Sherwood Grp., Inc., 09 Civ. 902 (LMM)
U.S. at 182, 83 S.Ct. 227.                                          (HBP), 2012 WL 3831535 at *2 (S.D.N.Y. Aug. 16, 2012)
                                                                    (Pitman, M.J.); Edwards v. City of New York, No. 07-
A proposed amended complaint is futile when it fails to             CV-5286 (CPS)(RML), 2009 WL 1910740 at *2 (E.D.N.Y.
state a claim. AEP Energy Servs. Gas Holding Co. v.                 June 29, 2009); Binder v. National Life of Vt., 02 Civ. 6411
Bank of Am., N.A., 626 F.3d 699, 726 (2d Cir. 2010);                (GEL), 2003 WL 21180417 at *2 (S.D.N.Y. May 20, 2003)
Health-Chem Corp. v. Daker, 915 F.2d 805, 810 (2d Cir.              (Lynch, then D.J., now Cir. J.); Gabourel v. Bouchard Transp.
1990); Mina Inv. Holdings Ltd. v. Lefkowitz, 184 F.R.D.             Co., 901 F.Supp. 142, 144 (S.D.N.Y. 1995) (Chin, then D.J.,
245, 257 (S.D.N.Y. 1999) (Sweet, D.J.); Parker v. Sony              now Cir. J.).
Pictures Entm't, Inc., 19 F.Supp.2d 141, 156 (S.D.N.Y. 1998)
(Kaplan, D.J.), aff'd in pertinent part, vacated in part on other    *3 To the extent a proposed amendment would add new
grounds sub nom., Parker v. Columbia Pictures Indus., 204           parties, the motion is technically governed by Rule 21, which
F.3d 326 (2d Cir. 2000). See generally Dluhos v. Floating           provides that “the court may at any time, on just terms,
& Abandoned Vessel, Known as “New York”, supra, 162                 add or drop a party.” Fed.R.Civ.P. 21; Otegbade v. New
F.3d at 69-70. The party opposing the amendment has the             York City Admin. for Children Servs., 12 Civ. 6298 (KPF),
burden of demonstrating that leave to amend would be futile.        2015 WL 851631 at *2 (S.D.N.Y. Feb. 27, 2015) (Failla,
Staskowski v. County of Nassau, No. 05-CV-5984 (SJF)                D.J.); FTD Corp. v. Banker's Tr. Co., 954 F.Supp. 106, 109
(WDW), 2007 WL 4198341 at *4 (E.D.N.Y. Nov. 21, 2007)               (S.D.N.Y. 1997) (Stein, D.J.). However, “the same standard
(adopting Report & Recommendation); Lugosch v. Congel,              of liberality” applies under Rule 21. Otegbade v. New York
No. 00-CV-784, 2002 WL 1001003 at *1 (N.D.N.Y. May 14,              City Admin. for Children Servs., supra, 2015 WL 851631 at
2002), citing Blaskiewicz v. County of Suffolk, 29 F.Supp.2d        *2; FTD Corp. v. Banker's Tr. Co., supra, 954 F.Supp. at 109,
134, 137-38 (E.D.N.Y. 1998).                                        citing Expoconsul Int'l, Inc. v. A/E Sys., Inc., 145 F.R.D. 336,
                                                                    337 n.4 (S.D.N.Y. 1993) (Preska, D.J.) and Fair Hous. Dev.
An amendment to a complaint may, therefore, be denied as            Fund Corp. v. Burke, 55 F.R.D. 414, 419 (E.D.N.Y. 1972);
futile if a defendant can show that there is no “set of facts       see Sly Magazine, LLC v. Weider Publ'ns L.L.C., 241 F.R.D.
consistent with the allegations in the complaint” which would       527, 532 (S.D.N.Y. 2007) (Casey, D.J.); Chowdhury v. Haveli
entitle the plaintiff to relief. Bell Atlantic Corp. v. Twombly,    Rest., Inc., 04 Civ. 8627 (RMB)(JCF), 2005 WL 1037416 at
550 U.S. 544, 563, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007). A        *1 (S.D.N.Y. May 3, 2005) (Francis, M.J.).
proposed amended complaint is not futile when the “[f]actual
allegations [are sufficient] to raise a right to relief above the
speculative level on the assumption that all of the allegations       B. Application of the Foregoing Principles




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              2
          Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 184 of 259
Francis v. City of New York, Not Reported in Fed. Supp. (2018)
2018 WL 4659478

                                                                       convicted prisoners) cannot be punished”); Darnell v. Pineiro,
                                                                       849 F.3d 17, 36 (2d Cir. 2017); Howard v. Brown, 15 Civ.
        1. Substituting Individual Defendants' Names
                                                                       9930 (ER), 2018 WL 3611986 at *3-*4 (S.D.N.Y. July 28,
Defendants argue that the proposed amended complaint is                2018) (Ramos, D.J.); Taylor v. City of New York, 16 Civ.
futile because it does not state a claim against the Individual        7857 (NRB), 2018 WL 1737626 at *11 (S.D.N.Y. Mar. 27,
Defendants. Specifically, defendants argue that (1) plaintiff          2018) (Buchwald, D.J.). Prior to Kingsley, the analysis of the
fails to allege sufficiently that the Individual Defendants were       two-prong test for deliberate indifference for failing to protect
deliberately indifferent; (2) plaintiff fails to allege sufficiently   an inmate was the same under the Eighth and Fourteenth
that the Individual Defendants were personally involved in             Amendments. Caiozzo v. Koreman, 581 F.3d 63, 72 (2d Cir.
a constitutional violation and (3) the Individual Defendants           2009), overruled by Darnell v. Pineiro, supra, 849 F.3d at
are entitled to qualified immunity. In moving to substitute            35. First, plaintiff had to show that “the deprivation alleged
Individual Defendants' names in place of John/Jane Does,               [was], objectively, ‘sufficiently serious.’ ” Farmer v. Brennan,
plaintiff has not materially altered the substantive allegations       supra, 511 U.S. at 834, 114 S.Ct. 1970. Second, plaintiff
of the original complaint. Rather, he is only seeking to add           had to show “a prison official [had] a ‘sufficiently culpable
the names of the corrections officers who allegedly authorized         state of mind,’ ” namely, “one of ‘deliberate indifference’ to
his removal from protective custody now that he has learned            inmate health or safety.” Farmer v. Brennan, supra, 511 U.S.
their identities. As explained below, defendants have not              at 834, 114 S.Ct. 1970, quoting Wilson v. Seiter, 501 U.S.
demonstrated that the proposed amended complaint fails to              294, 297, 302-03, 111 S.Ct. 2321, 115 L.Ed.2d 271 (1991);
state a claim as to the Individual Defendants and thus, have           see also Wassmann v. County of Ulster, 528 F. App'x 105,
failed to show futility.                                               106 (2d Cir. 2013). Under this second prong, courts applied a
                                                                       “subjective” standard in which a prison official was liable if
To the extent the Individual Defendants oppose plaintiff's             he “disregard[ed] a risk of harm [of] which he [was actually]
motion on the ground that the allegations set forth in the             aware.” Farmer v. Brennan, supra, 511 U.S. at 836-37, 114
proposed amended complaint are not true, their argument is             S.Ct. 1970; see also Caiozzo v. Koreman, supra, 581 F.3d at
not appropriately made in opposition to a motion to amend              69-70.
and I do not consider it. As noted above, at this stage of the
proceedings, I must assume the truth of the allegations set             *4 However, following the Supreme Court's decision in
forth in the proposed amended complaint. Innis v. City of              Kingsley v. Hendrickson, supra, ––– U.S. ––––, 135 S.Ct.
New York, 17 Civ. 323 (LTS)(HBP), 2017 WL 4797904 at *2                2466, the Second Circuit altered the analysis under the second
(S.D.N.Y. Oct. 24, 2017) (Pitman, M.J.).                               prong to an objective, rather than a subjective, standard.
                                                                       See Darnell v. Pineiro, supra, 849 F.3d at 32-36; Howard v.
                                                                       Brown, supra, 2018 WL 3611986 at *4. Under the current
                                                                       standard, the prison official “need only ‘recklessly fail[ ]
                   a. Deliberate Indifference                          to act with reasonable care to mitigate the risk that the
                                                                       condition posed to the pretrial detainee [where] defendant-
It is well settled that “[p]rison officials have a duty to ...
                                                                       official knew, or should have known, that the condition posed
protect prisoners from violence at the hands of other
                                                                       an excessive risk to health or safety.’ ” Howard v. Brown,
prisoners.” Farmer v. Brennan, 511 U.S. 825, 828, 114 S.Ct.
                                                                       supra, 2018 WL 3611986 at *4, quoting Darnell v. Pineiro,
1970, 128 L.Ed.2d 811 (1994), quoting Cortes-Quinones v.
                                                                       supra, 849 F.3d at 35 (emphasis added). This standard of
Jimenez-Nettleship, 842 F.2d 556, 558 (1st Cir. 1977); see
                                                                       “deliberate indifference means the same thing for each type of
also Ross v. Correction Officers John & Jane Does 1-5,
                                                                       claim under the Fourteenth Amendment.” Darnell v. Pineiro,
610 F. App'x 75, 76-77 (2d Cir. 2015) (summary order);
                                                                       supra, 849 F.3d at 33 n.9; accord Walker v. Wright, 17-
Villante v. Dep't of Corr., 786 F.2d 516, 522-23 (2d Cir. 1986).
                                                                       CV-425 (JCH), 2018 WL 2225009 at *5 (D. Conn. May 15,
As plaintiff correctly points out, because he was a pre-trial
                                                                       2018) (same standard applied to unconstitutional conditions
detainee and not a convicted prisoner at the time of the assault,
                                                                       of confinement and deliberate indifference to serious medical
his constitutional claims are governed by the Due Process
                                                                       needs under the Fourteenth Amendment); Taylor v. City of
Clause of the Fourteenth Amendment, rather than the Cruel
                                                                       New York, supra, 2018 WL 1737626 at *11 (same standard
and Unusual Punishment Clause of the Eighth Amendment.
                                                                       applied to a failure-to-protect claim under the Fourteenth
Kingsley v. Hendrickson, ––– U.S. ––––, 135 S.Ct. 2466,
                                                                       Amendment).
2475, 192 L.Ed.2d 416 (2015) (“pretrial detainees (unlike



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 3
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 185 of 259
Francis v. City of New York, Not Reported in Fed. Supp. (2018)
2018 WL 4659478

                                                                    alleged “that he was placed in general population over [his]
Defendants principally argue that the proposed amended              protests that he had ‘enemies’ there who wished to hurt him,
complaint does not state a claim for deliberate indifference        and that as a result he was seriously attacked”).
because its factual allegations are not true. Defendants
maintain that plaintiff failed to describe adequately the threat     *5 Plaintiff alleges that the Individual Defendants were
against him to show it was “sufficiently serious” under the         aware of the threats to his physical safety when they ordered
first prong of the analysis and that it was impossible for          him to be removed from protective custody (PAC ¶ 26-27).
the Individual Defendants to know there was still a threat to       Plaintiff's removal was ordered a mere three weeks after
plaintiff's safety three weeks after he was initially granted       DOC and a Justice of the New York State Supreme Court
protective custody under the second prong (Def. Memo. at            had concluded that plaintiff was at risk from other inmates
4-6). Defendants further argue that it was reasonable for the       and could not be housed in the general prison population
Individual Defendants to remove plaintiff from protective           (PAC ¶ 31). Furthermore, the proposed amended complaint
custody after he committed an infraction (Def. Memo. 6-7).          alleges plaintiff was slashed and suffered serious injuries
                                                                    within minutes of being released into general population
As noted above, I must assume the truth of the allegations          (PAC ¶ 44-46). While defendants may be correct that it
in the proposed amended complaint and, thus, all factual            was reasonable to remove plaintiff from protective custody
disputes must be resolved in favor of plaintiff. New York ex        after he committed an infraction due to institutional safety
rel. Khurana v. Spherion Corp., 15 Civ. 6605 (JFK), 2017            concerns, that is a factual issue that cannot be resolved at
WL 1437204 at *3 (S.D.N.Y. Apr. 21, 2017) (Keenan, D.J.).           this early pleading stage. Drawing all reasonable inferences
With this deferential standard in mind, I find that plaintiff's     in favor of plaintiff, the proposed amended complaint's
amended complaint states a plausible failure-to-protect claim       allegations, taken as true, sufficiently plead that (1) plaintiff
under the Fourteenth Amendment.                                     was incarcerated under conditions that posed a substantial
                                                                    risk of harm to his physical safety and (2) the Individual
“Courts have found that, when an inmate informs corrections         Defendants knew or should have known of this risk and failed
officers about a specific fear of assault and is then assaulted,    to mitigate it.
this is sufficient to proceed on a claim of failure to protect.”
Beckles v. Bennett, 05 Civ. 2000 (JSR), 2008 WL 821827
at *17 (S.D.N.Y. Mar. 26, 2008) (Rakoff, D.J.); see also
                                                                                       b. Personal Involvement
Rogers v. Salius, 16-CV-1299 (JCH), 2017 WL 1370695 at
*4-*5 (D. Conn. Apr. 13, 2017) (denying motion to dismiss           Defendants next contend that the proposed amended
where plaintiff alleged that prison officials knew of a threat      complaint fails to allege personal involvement on the part of
prior to the assault against him); Morgan v. Dzurenda, 14-          the Individual Defendants.
cv-966 (VAB), 2017 WL 1217092 at *6 (D. Conn. Mar. 31,
2017) (denying summary judgment where prison officials              “ ‘It is well settled in this Circuit that personal involvement
denied plaintiff's repeated requests for protective custody and     of defendants in alleged constitutional deprivations is a
plaintiff informed them of a serious threat hours before he         prerequisite to an award of damages under § 1983.’ ”
was assaulted); Henry v. County of Nassau, 13-cv-7427 (SJF)         Farid v. Ellen, 593 F.3d 233, 249 (2d Cir. 2010), quoting
(ARL), 2015 WL 2337393 at *4 (E.D.N.Y. May 13, 2015)                Farrell v. Burke, 449 F.3d 470, 484 (2d Cir. 2006). Personal
(denying motion to dismiss as to prison officials “alleged          involvement of a state official can be shown by:
to be personally involved” in the decision to place plaintiff
in general population rather than protective custody after
credible threats of gang retaliation made against plaintiff);                    (1) actual direct participation in the
Lojan v. Crumbsie, 12 Civ. 320 (VB), 2014 WL 6643070 at                          constitutional violation, (2) failure to
*4-*5 (S.D.N.Y. Oct. 6, 2014) (Briccetti, D.J.) (downgrading                     remedy a wrong after being informed
plaintiff's protective custody status could constitute deliberate                through a report or appeal, (3) creation
indifference if prison officials were personally aware of a                      of a policy or custom that sanctioned
specific threat against plaintiff); Caldwell v. Reynolds, No.                    conduct amounting to a constitutional
95-CV-1586 (RSP/RWS), 1997 WL 141671 at *1 (N.D.N.Y.                             violation, or allowing such policy
Feb. 27, 1997) (denying motion to dismiss where plaintiff                        or custom to continue, (4) grossly



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               4
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 186 of 259
Francis v. City of New York, Not Reported in Fed. Supp. (2018)
2018 WL 4659478

            negligent supervision of subordinates                       v. Annucci, 16 Civ. 4492 (NSR), 2018 WL 919832
            who committed a violation, or                               at *6 n.5 (S.D.N.Y. Feb. 13, 2018) (Roman, D.J.).
            (5) failure to act on information                     *6 Plaintiff alleges that the Individual Defendants are
            indicating that unconstitutional acts                members of the OSIU within DOC and that, after reviewing
            were occurring.                                      plaintiff's reported infraction, they personally authorized
                                                                 plaintiff's removal from protective custody into general
                                                                 population (PAC ¶¶ 17-19, 26-30). In doing so, plaintiff
Hernandez v. Keane, 341 F.3d 137, 145 (2d Cir. 2003), citing     contends that Individual Defendants were fully aware of the
Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995); 2 see also   ongoing threat to plaintiff's safety and recklessly disregarded
Avenue v. New York, 157 F. App'x 375, 377 (2d Cir. 2005)         it when they authorized his transfer to general population.
(summary order); Richardson v. Goord, 347 F.3d 431, 435 (2d      While the proposed amended complaint could be more
Cir. 2003); Lewis v. Fisher, 08 Civ. 3027 (JG)(LB), 2009 WL      specific about the role each of the Individual Defendants
689803 at *3 (E.D.N.Y. Mar. 12, 2009).                           played in this decision, plaintiff has adequately alleged
                                                                 personal involvement. See Taylor v. City of New York,
2                                                                supra, 2018 WL 1737626 at *9-*10 (plaintiff adequately pled
       The five types of personal involvement listed in
                                                                 personal involvement of two prison officials who he alleged
       the text were first set forth by the Second Circuit
                                                                 “ignored the Order of the Kings County Supreme Court to
       in Colon v. Coughlin, supra, 58 F.3d at 873. In
                                                                 place him in protective custody and assigned him to” general
       Aschroft v. Iqbal, 556 U.S. 662, 677, 129 S.Ct.
                                                                 population (internal quotation marks omitted) ); Brown v.
       1937, 173 L.Ed.2d 868 (2009), the Supreme Court
                                                                 City of New York, 13 Civ. 6912 (TPG), 2017 WL 1390678 at
       rejected the argument that “a supervisor's mere
                                                                 *10 (S.D.N.Y. Apr. 17, 2017) (Griesa, D.J.) (allegations that
       knowledge of his subordinate's discriminatory
                                                                 defendants' actions caused plaintiff “to be improperly placed
       purpose amounts to the supervisor's violating the
                                                                 in the general prison population” survives a motion to dismiss
       constitution.” There is, therefore, some question as
                                                                 premised on lack of personal involvement).
       to whether all the types of personal involvement
       set forth in Colon, particularly those which involve
       supervisory liability, survive Iqbal. The Court of
       Appeals has acknowledged that the continuing                                 c. Qualified Immunity
       vitality of all the Colon categories remains
       unresolved following Iqbal. See e.g., Grullon v.          Finally, defendants argue that substituting the names of the
       City of New Haven, 720 F.3d 133, 139 (2d Cir.             Individual Defendants in the proposed amended complaint
       2014) (“Although the Supreme Court's decision in          would be futile because they are entitled to qualified
       Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937,          immunity.
       173 L.Ed.2d 868 (2009), may have heightened the
       requirements for showing a supervisor's personal          “[T]he Second Circuit has stated that in regards to a qualified
       involvement with respect to certain constitutional        immunity defense, even though a plaintiff may ‘ultimately
       violations, we need not reach Iqbal’s impact on           be unable to prevail because of that defense ... [t]hat
       Colon in this case....”); Reynolds v. Barrett, 685        possibility is not a valid basis for denying leave to amend the
       F.3d 193, 205 n.14 (2d Cir. 2012) (“We need not           complaint ... for such immunity is an affirmative defense that
       determine if the pattern-or-practice framework can        the defendants have the burden of raising in their answer and
       ever be used in a § 1983 suit against a policy-           establishing at trial or on a motion for summary judgment.’
       making supervisory defendant, although we note            ” Trudeau v. New York State Consumer Prot. Bd., 05-
       our considerable skepticism on that question, in          CV-1019 (GLS/RFT), 2006 WL 1229018 at *6 (N.D.N.Y.
       light of the Supreme Court's decision in Ashcroft         May 4, 2006), quoting Oliver Sch. v. Foley, 930 F.2d 248,
       v. Iqbal, 556 U.S. 662, 676, 129 S.Ct. 1937, 173          253 (2d Cir. 1991); see also Black v. Coughlin, 76 F.3d
       L.Ed.2d 868 (2009).”). The continuing validity of         72, 75 (2d Cir. 1996). Even in the Rule 12(b)(6) context,
       all of the Colon categories remains unresolved and        dismissal based on qualified immunity is only granted if
       the issue continues to be a matter of disagreement        “the facts supporting the defense appear on the face of the
       among District Judges within the Circuit. Corbett         complaint.” Hyman v. Abrams, 630 F. App'x 40, 42 (2d
                                                                 Cir. 2015) (summary order); see also Birch v. City of New


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           5
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 187 of 259
Francis v. City of New York, Not Reported in Fed. Supp. (2018)
2018 WL 4659478

York, 184 F.Supp.3d 21, 28 (E.D.N.Y. 2016) (advocating             an inmate must show that he or she suffered a concrete injury
caution when considering qualified immunity on a motion            and that the injury resulted from the policy or lack thereof.”
to dismiss), aff'd, 675 F. App'x 43 (2d Cir. 2017) (summary        Smith v. Martuscello, 10-CV-1532 (NAM/RFT), 2011 WL
order). Because plaintiff has stated a plausible failure-to-       5881803 at *1 (N.D.N.Y. Nov. 23, 2011), citing Amador v.
protect Fourteenth Amendment claim against the Individual          Andrews, 655 F.3d 89, 99 (2d Cir. 2011).
Defendants, facts supporting a defense of qualified immunity
clearly do not appear on the face of the proposed amended           *7 Plaintiff alleges that DOC Policy 6007R-A permits OSIU
complaint. See Rogers v. Salius, supra, 2017 WL 1370695 at         to remove an inmate from protective custody and place him
*8 (facts supporting qualified immunity not on the face of the     in general population for any reason, including to discipline
complaint where plaintiff stated plausible claims for failure      or punish the inmate, without regard for the inmate's safety
to protect); Morgan v. Dzurenda, supra, 2017 WL 1217092 at         concerns (PAC ¶ 8). Plaintiff contends that this policy of
*8 (same).                                                         essentially unfettered discretion was the moving force behind
                                                                   the serious injuries he suffered after the Individual Defendants
                                                                   removed him from protective custody. Defendants, on the
                                                                   other hand, maintain that this discretion is necessary to ensure
                         d. Summary
                                                                   safety within DOC facilities and that courts historically grant
Thus, because defendants have not demonstrated that the            broad deference to DOC when it comes to matters of prison
proposed amended complaint fails to state a claim or that there    security (Def. Memo. at 7-8).
are judicially noticeable facts proving that the allegations in
the proposed amended complaint are not plausible, they have        While defendants, again, may ultimately be correct in their
failed to show futility as to plaintiff's Section 1983 claims      assertions, whether plaintiff will be able to ultimately succeed
against the Individual Defendants.                                 on his Monell claim is not the issue here; rather, the question
                                                                   is whether there are facts within the four corners of the
                                                                   proposed amended complaint that could entitle plaintiff to
                                                                   relief on his claim of municipal liability against the City
                       2. Monell Claim                             of New York. “Although inmates rarely succeed in proving
                                                                   [constitutional] claims predicated on housing violent and
Defendants also oppose plaintiff's motion to add a Section
                                                                   nonviolent inmates together, such claims typically survive
1983 claim against the City of New York (Def. Memo. at
                                                                   motions to dismiss, at least when the plaintiff alleges he
12-13).
                                                                   suffered a resulting harm.” Hubsher v. Nassau County, 16 Civ.
                                                                   5842 (JS)(ARL), 2017 WL 4334130 at *5 (E.D.N.Y. Sept. 28,
With respect to “a municipality like the City of New York,
                                                                   2017) (denying motion to dismiss municipal liability claim
in order to state a Section 1983 claim, a plaintiff must
                                                                   where plaintiff was assaulted after being transferred from
additionally allege that the denial of his or her constitutional
                                                                   protective custody to general population) (internal quotation
right was caused by an official policy or custom.” Smith v.
                                                                   marks and citations omitted); see also Lojan v. Crumbsie, 12
City of New York, 1 F.Supp.3d 114, 121 (S.D.N.Y. 2013)
                                                                   Civ. 0320 (LAP), 2013 WL 411356 at *2-*4 (S.D.N.Y. Feb.
(Schofield, D.J.), citing Monell v. Dep't of Social Servs., 436
                                                                   1, 2013) (Preska, D.J.) (denying motion to dismiss municipal
U.S. 658, 694, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978) and
                                                                   liability claim where plaintiff was sexually assaulted after
Torraco v. Port Auth. Of N.Y. & N.J., 615 F.3d 129, 140
                                                                   she was moved from strict protective custody to protective
(2d Cir. 2010). “ ‘[T]o hold a city liable under § 1983 for
                                                                   custody); Barreto v. County of Suffolk, 762 F.Supp.2d 482,
the unconstitutional actions of its employees, a plaintiff is
                                                                   491-92 (E.D.N.Y. 2010) (denying motion to dismiss where
required to plead and prove three elements: (1) an official
                                                                   plaintiff alleged through a fellow inmate's battery, “a direct
policy or custom that (2) causes plaintiff to be subjected to
                                                                   causal link between the challenged [DOC housing] policy and
(3) a denial of a constitutional right.’ ” Torraco v. Port Auth.
                                                                   his injury” to allow him “a shot at proving [his constitutional
Of N.Y. & N.J., supra, 615 F.3d at 140, quoting Wray v. City
                                                                   claim] through the discovery process”).
of New York, 490 F.3d 189, 195 (2d Cir. 2007). Liability can
only be imposed on a municipality if its “policy or custom”
                                                                   The proposed amended complaint plausibly alleges that
was the “moving force” behind an alleged injury. Monell v.
                                                                   DOC Policy 6007R-A authorized plaintiff to be involuntarily
Dep't of Social Servs., supra, 436 U.S. at 694, 98 S.Ct. 2018.
                                                                   removed from protective custody and that there was a
Furthermore, “to challenge a [DOC] policy or lack of a policy,



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             6
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 188 of 259
Francis v. City of New York, Not Reported in Fed. Supp. (2018)
2018 WL 4659478

                                                                       to serve and file his amended complaint within 14 days of the
direct causal link between this policy and the deprivation of
                                                                       date of this Order.
plaintiff's constitutional right to be protected from an inmate-
on-inmate assault. Thus, defendants have not demonstrated
                                                                       SO ORDERED.
that this Section 1983 claim against the City of New York is
futile.
                                                                       All Citations
IV. Conclusion                                                         Not Reported in Fed. Supp., 2018 WL 4659478
Accordingly, for all the foregoing reasons, plaintiff's motion
to file an amended complaint is granted. Plaintiff is directed

End of Document                                                    © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 7
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 189 of 259
Wilson v. Kelly, Not Reported in F.Supp.2d (2012)
2012 WL 3704996

                                                                Plaintiff seeks monetary damages, as well as declaratory and
                                                                injunctive relief. See id. at ¶ 2.
                  2012 WL 3704996
    Only the Westlaw citation is currently available.
                                                                On September 29, 2011, Defendants moved to dismiss the
             United States District Court,
                                                                complaint pursuant to Rule 12(b)(6) of the Federal Rules
                   N.D. New York.
                                                                of Civil Procedure. See Dkt. No. 25. On June 22, 2012,
             Michael L. WILSON, Plaintiff,                      Magistrate Judge Treece issued a Report–Recommendation
                            v.                                  and Order recommending that the Court grant-inpart and
  Charles KELLY, Deputy Superintendent Security.                deny-in-part Defendants' motion to dismiss. See Dkt. No. 29.
       Great Meadow Correctional Facility, in his
                                                                Currently before the Court are Plaintiff's objections to
     individual and official capacity; Peter Besson,
                                                                Magistrate Judge Treece's ReportRecommendation and
 Lieutenant, Great Meadow Correctional Facility, in
                                                                Order. See Dkt. No. 31.
 his individual and official capacity; Craig Goodman,
 Lieutenant, Great Meadow Correctional Facility, in
 his individual and official capacity; Paul Zarnetski,
                                                                                     II. BACKGROUND
   Lieutenant, Great Meadow Correctional Facility,
    in his individual and official capacity; Nicholas           A. Factual background
     Deluca, Sergeant, Great Meadow Correctional                Plaintiff is presently in the custody of the New York State
    Facility, in his individual and official capacity;          Department of Corrections and Community Supervision
       Richard Vladyka, Sergeant, Great Meadow                  (“DOCCS”) at Great Meadow Correctional Facility (“Great
   Correctional Facility, in his individual and official        Meadow”), which serves as the location of the events giving
    capacity; Deborah Black, Principal Store Clerk,             rise to this complaint. See Dkt. No. 1 at ¶¶ 5, 17. Plaintiff
                                                                describes himself as “a devoted practicing Muslim, who
       Great Meadow Correctional Facility, in her
                                                                attends religious services every Friday afternoon, including
      individual and official capacity, Defendants.
                                                                all religious classes.” See id. at ¶ 15. Moreover, Plaintiff was
             No. 9:11–cv–00030 (MAD/RFT).                       an Inmate Liaison Representative for an unspecified period of
                            |                                   time and currently works in Great Meadow's metal furniture
                      Aug. 27, 2012.                            shop. See id. at ¶¶ 15, 17.

Attorneys and Law Firms                                         On or about October 25, 2009, Plaintiff submitted a letter
                                                                to Thomas LaValley, Superintendent of Great Meadow,
Michael L. Wilson, Comstock, NY, pro se.                        concerning “harassment and discrimination against the
                                                                Muslim faith” by staff members at Great Meadow. See Dkt.
Office of the New York, State Attorney General, Cathy Y.
                                                                No. 1 at Exhibit “A.” In this letter, Plaintiff recounts, among
Sheehan, AAG, of Counsel, Albany, NY, for Defendants.
                                                                others, the following events: (1) an October 24, 2009 incident
                                                                in which a sergeant, who is not a defendant in this action,
                                                                stopped him while he was on his way to Arabic/Salat class
     MEMORANDUM–DECISION AND ORDER
                                                                and advised him that his pants were in violation of prison
MAE A. D'AGOSTINO, District Judge.                              regulations because they were too short; (2) harassment
                                                                and discrimination suffered by Muslim inmates; and (3)
                                                                Lieutenant Sawyer's assault on Plaintiff in the sergeant room
                   I. INTRODUCTION                              while Officer Green, who is not a defendant in this action,

 *1 On January 5, 2011, Plaintiff, a New York State prison      watched. See id. 1 In this letter to Superintendent LaValley,
inmate, commenced this civil rights action, pursuant to         after informing him of the various problems he has with the
42 U.S.C. § 1983. See Dkt. No. 1. Plaintiff claims that         staff at Great Meadow, Plaintiff states that “I would like for
Defendants violated his rights under the First and Fourteenth   you to address this matter because I can start things also.” See
Amendments to the United States Constitution. See id.           id. Plaintiff proceeds to state that “I really don't want to start
                                                                anything but if I'm force[d] to I will.” See id. Finally, in his


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             1
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 190 of 259
Wilson v. Kelly, Not Reported in F.Supp.2d (2012)
2012 WL 3704996

letter, Plaintiff makes the following request: “I ask that you     fifteen-days keeplock confinement. See id. at Exhibit “H.”
respond back or speak with me whenever you can ... but once        Thereafter, on February 23, 2010, Plaintiff's FOIL request
again, I ask that you clear this up because I really don't want    for a copy of the tape of the hearing was denied because
to take this out [of] the facility without giving you the chance   the tape was “expunged/not available.” See id. at Exhibit
to correct the matter first.” See id.                              “L.” On February 24, 2010, Defendant Kelly reversed and
                                                                   expunged this hearing disposition from Plaintiff's record. See
1                                                                  id. at Exhibit “K.”
       Plaintiff did not report this incident and later found
       out that “Lieutenant Sawyer” is actually Defendant
       Goodman.                                                    As a result of the hearing determinations and resulting forty-
                                                                   five days combined keeplock confinement, Plaintiff missed
 *2 On October 31, 2009, Plaintiff received a misbehavior          seven religious services. See id. at ¶ 15. Plaintiff also alleges
report, authored by Defendant DeLuca, regarding the “threat”       that, for two years, he volunteered as an inmate cook during
made in his letter and also for refusing a direct order when       the Muslim Ramadan Id festival. See Id. at ¶ 18. Plaintiff
Plaintiff refused to be interviewed by Defendant DeLuca            had also worked in the kitchen and mess hall “as an assigned
about his comment that he “can start things also.” See id.         program without incident.” See id. On or about July 30,
at Exhibit “B.” Plaintiff claims that he did not report to         2010, Defendant Vladyka removed Plaintiff's name from the
Defendant DeLuca because he feared for his safety because          kitchen assignment list for the Ramadan festival. See id. at ¶
Defendant DeLuca “has a history of assaults on inmates.” See       20. Prior to this, Defendant Vladyka made comments about
id. at ¶ 24.                                                       Plaintiff filing complaints and grievances against staff. See id.
                                                                   Defendant Vladyka claimed that Plaintiff was a security risk
Defendant Zarnetski held a disciplinary hearing on the             because of his behavior. See id. at ¶ 21.
misbehavior report. See id. at ¶ 25. Plaintiff claims that
Defendant Zarnetski was biased during the hearing and
repeatedly referred to him as “nigger,” stupid,” and “asshole.”    B. Magistrate Judge Treece's June 22, 2012 Report–
See id. Plaintiff also objected to Defendant Goodman being         Recommendation and Order
present at the hearing as an observer because he was not a          *3 In his June 22, 2012 Report–Recommendation and Order,
witness or a party to the misbehavior report. See id.              Magistrate Judge Treece recommended that the Court grant in
                                                                   part and deny in part Defendants' motion to dismiss. See Dkt.
Defendant Zarnetski found Plaintiff guilty of issuing a            No. 29. Specifically, Magistrate Judge Treece recommended
threat but not guilty of refusing to obey a direct order.          that the Court deny the motion as to Plaintiff's First
See id. at ¶ 27 and Exhibit “C.” Initially, the misbehavior        Amendment retaliation claim against Defendant DeLuca, but
report determination was upheld by Defendant Kelly, the            grant the motion as to Plaintiff's First Amendment retaliation
Deputy Superintendent for Security. See id. at Exhibit “C.”        claims against the remaining Defendants. See id. at 9–12.
On February 12, 2012, however, Defendant Kelly reversed            Moreover, Magistrate Judge Treece recommended that the
the hearing determination and expunged Plaintiff's record          Court grant Defendants' motion to dismiss Plaintiff's First
because the hearing was not completely recorded, per               Amendment Free Exercise claims because Plaintiff failed to
established procedure. See id. at Exhibit “E.”                     allege facts indicating that a substantial burden was placed
                                                                   on his religious beliefs and because Plaintiff failed to allege
On February 5, 2010, Plaintiff was issued another                  the personal involvement of any Defendant. See id. at 12–
misbehavior report, charging him with altering state property,     14. Magistrate Judge Treece also recommended that the Court
giving false statements or information, and refusing a             dismiss Plaintiff's conspiracy claim against all Defendants
direct order. See id. at ¶ 33 and Exhibit “G.” Defendant           because he failed to plausibly allege an agreement between
Black indicated on the misbehavior report, “per Hearing Lt.        two or more actors. See id. at 14–15.
Goodman, this will be I/M Wilson's third time being cited for
altered clothing. Also I/M has been given numerous direct          Next, regarding Plaintiff's due process claims, Magistrate
orders from staff members not to wear hemmed pants that are        Judge Treece found that neither the fifteen nor the thirty
hemmed incorrectly/illegally.” See Id. at Exhibit “G.” During      day keeplock sentence imposed upon Plaintiff constituted a
the hearing on this misbehavior report, Plaintiff objected to      significant or atypical hardship. See Id. at 17–18. Further,
Defendant DeLuca's testimony as biased. See id. at ¶ 35.           he found that “Plaintiff's inability to attend seven Muslim
Plaintiff was found guilty on all charges and sentenced to         religious services, loss of his honor block cell status and


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              2
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 191 of 259
Wilson v. Kelly, Not Reported in F.Supp.2d (2012)
2012 WL 3704996

loss of wages, which all occurred because he was held in             that Defendant Zarnetski purposely failed to record the
keeplock confinement, do not constitute deprivation of a             disciplinary hearing in an effort to deprive him of his rights
liberty interest.” See id. at 18. As such, Magistrate Judge          and to retaliate against him. See Id.
Treece recommended that the Court grant Defendants' motion
to dismiss as to these claims. See id.                               Fourth, Plaintiff objects to the recommended dismissal
                                                                     of Defendant Besson because Defendant Besson failed to
Finally, Magistrate Judge Treece found that Defendant                provide him with a fair and adequate hearing. See id.
DeLuca is entitled to Eleventh Amendment immunity as to              at ¶ 4. Plaintiff claims that the evidence at the hearing
Plaintiff's claim for money damages against him in his official      was clearly contradictory and finding Plaintiff guilty of
capacity. See id. at 21. However, Plaintiff's claims against         refusing a direct order but not guilty on the tampering with
Defendant DeLuca in his official capacity for injunctive and         state property charge was inconsistent with the evidence.
declaratory relief may proceed. See id.                              See id. As such, Plaintiff claims that Defendant Besson's
                                                                     “clear contradiction demonstrates pure vindictiveness.” See
                                                                     id. Plaintiff asserts that Defendant Besson's vindictiveness is
C. Plaintiff's objections to Magistrate Judge Treece's               further demonstrated by the fact that his written disposition
Report–Recommendation and Order                                      finding Plaintiff guilty was drafted and signed by Defendant
Plaintiff raises five numbered objections to the Report–             Besson on February 17, 2010, one day prior to the conclusion
Recommendation and Order. See Dkt. No. 31. First, Plaintiff          of the hearing. See id.
argues that Defendant Kelly should not be dismissed
from this action because when he initially upheld the                Finally, Plaintiff objects to the recommended dismissal of
disciplinary hearing's outcome relating to the October 31,           Defendant Vladyka. See id. at ¶ 5. Plaintiff claims that he
2009 misbehavior report, he inaccurately stated that “the            “provided sufficient information within the complaint for a
hearing was held in accordance with departmental directive           reasonable jury to determine if defendant Vladyka ['s] actions
# 4932 and established procedure” because it was later               w[ere] motivated by a retaliatory act, since defendant had
determined that there was no tape of the hearing as required         refused to state or show his reasoning for declaring plaintiff a
by the directive. See id. at ¶ 1. Further, Plaintiff contends that   security concern and not allowing plaintiff to cook during the
Defendant Kelly's decision to reverse his initial decision to        month of [R]amadan as [he] had done (2) consecutive years
uphold the disciplinary hearing's outcome and expunge his            prior to filing of his grievances.” See id. Plaintiff asserts that,
record was because Plaintiff requested that the Superintendent       before he began filing complaints against staff, there were no
review the matter and this would allow Defendant Kelly to            reports or rumors of security concerns from the staff at Great
avoid “being censored by his supervisor.” See id.                    Meadow. See id.

 *4 Second, Plaintiff objects to the recommended dismissal
of Defendant Black because her “verbal harassment of [his]
religious choice, and her prohibiting [him] from having                                    III. DISCUSSION
pants hemmed, and her initiating the disciplinary proceeding
                                                                     A. Standard of review
(which lead to 15 days of confinement & the miss[ing] of
(3) obligatory religious services) ... violated [his] freedom        1. Review of a report-recommendation and order
of religion.” See id. at ¶ 2. Plaintiff claims that in her           When a party files specific objections to a magistrate judge's
misbehavior report, Defendant Black fails to provide the             report-recommendation, the district court makes a “de novo
name of the official(s) who allegedly gave Plaintiff a direct        determination of those portions of the report or specified
order that was ignored or who had allegedly cited Plaintiff in       proposed findings or recommendations to which objection is
the past for his behavior. See id.                                   made.” 28 U.S.C. § 636(b)(1) (2006). When a party, however,
                                                                     files “[g]eneral or conclusory objections or objections which
Third, Plaintiff objects to the recommended dismissal of             merely recite the same arguments [that he presented] to the
Defendant Zarnetski because he violated his due process              magistrate judge,” the court reviews those recommendations
right to a fair hearing by creating a “hostile and intimidating      for clear error. O'Diah v. Mawhir, No. 9:08–CV–322, 2011
hearing environment” and because he failed to record the             WL 933846, *1 (N.D.N.Y. Mar. 16, 2011) (citations and
hearing, thereby preventing Plaintiff from exercising his right      footnote omitted). After the appropriate review, “the court
to a meaningful appeal. See id. at ¶ 3. Plaintiff claims


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  3
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 192 of 259
Wilson v. Kelly, Not Reported in F.Supp.2d (2012)
2012 WL 3704996

may accept, reject, or modify, in whole or in part, the             pleading's “[f]actual allegations must be enough to raise a
findings or recommendations made by the magistrate judge.”          right of relief above the speculative level,” See id. at 555
28 U.S.C. § 636(b)(1) (2006).                                       (citation omitted), and present claims that are “plausible on
                                                                    [their] face,” id. at 570. “The plausibility standard is not akin
 *5 A litigant's failure to file objections to a magistrate         to a ‘probability requirement,’ but it asks for more than a sheer
judge's report-recommendation, even when that litigant is           possibility that a defendant has acted unlawfully.” Iqbal, 129
proceeding pro se, waives any challenge to the report on            S.Ct. at 1949 (citation omitted). “Where a complaint pleads
appeal. See Cephas v. Nash, 328 F.3d 98, 107 (2d Cir.2003)          facts that are ‘merely consistent with’ a defendant's liability,
(holding that, “[a]s a rule, a party's failure to object to         it ‘stops short of the line between possibility and plausibility
any purported error or omission in a magistrate judge's             of “entitlement to relief.” ‘ “ Id. (quoting [Twombly, 550 U.S.]
report waives further judicial review of the point” (citation       at 557, 127 S.Ct.1955). Ultimately, “when the allegations
omitted)). A pro se litigant must be given notice of this rule;     in a complaint, however true, could not raise a claim of
notice is sufficient if it informs the litigant that the failure    entitlement to relief,” Twombly, 550 U.S. at 558, or where
to timely object will result in the waiver of further judicial      a plaintiff has “not nudged [its] claims across the line
review and cites pertinent statutory and civil rules authority.     from conceivable to plausible, the [ ] complaint must be
See Frank v. Johnson, 968 F.2d 298, 299 (2d Cir.1992); Small        dismissed[,]” id. at 570.
v. Sec ‘y of Health & Human Servs., 892 F.2d 15, 16 (2d
Cir.1989) (holding that a pro se party's failure to object to        *6 Despite this recent tightening of the standard for pleading
a report and recommendation does not waive his right to             a claim, complaints by pro se parties continue to be accorded
appellate review unless the report explicitly states that failure   more deference than those filed by attorneys. See Erickson v.
to object will preclude appellate review and specifically cites     Pardus, 551 U.S. 89, 94 (2007) (quotation omitted). As such,
28 U.S.C. § 636(b)(1) and Rules 72, 6(a) and former 6(e) of         Twombly and Iqbal notwithstanding, this Court must continue
the Federal Rules of Civil Procedure).                              to “ ‘construe [a complaint] broadly, and interpret [it] to raise
                                                                    the strongest arguments that [it] suggests.’ “ Weixel v. Bd. of
                                                                    Educ., 287 F.3d 138, 146 (2d Cir.2002) (quotation omitted).
   2. Motion to dismiss standard
A motion to dismiss for failure to state a claim pursuant           When a pro se complaint fails to state a cause of action, the
to Rule 12(b)(6) of the Federal Rules of Civil Procedure            court generally “should not dismiss without granting leave to
tests the legal sufficiency of the party's claim for relief. See    amend at least once when a liberal reading of the complaint
Patane v. Clark, 508 F.3d 106, 111–12 (2d Cir.2007). In             gives any indication that a valid claim might be stated.”
considering the legal sufficiency, a court must accept as true      Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir.2000) (internal
all well-pleaded facts in the pleading and draw all reasonable      quotation and citations omitted). Of course, an opportunity
inferences in the pleader's favor. See ATSI Commc'ns, Inc.          to amend is not required where “[t]he problem with [the
v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir.2007) (citation        plaintiff's] cause of action is substantive” such that “better
omitted). This presumption of truth, however, does not extend       pleading will not cure it .” Id. (citation omitted).
to legal conclusions. See Ashcroft v. Iqbal, 129 S.Ct. 1937,
1949–50 (2009) (citation omitted). Although a court's review
of a motion to dismiss is generally limited to the facts               3. 42 U.S.C. § 1983
presented in the pleading, the court may consider documents         Section 1983 imposes liability for “conduct which ‘subjects,
that are “integral” to that pleading, even if they are neither      or causes to be subjected’ the complainant to a deprivation of
physically attached to, nor incorporated by reference into, the     a right secured by the Constitution and laws.” Rizzo v. Goode,
pleading. See Mangiafico v. Blumenthal, 471 F.3d 391, 398           423 U.S. 362, 370–71 (1976) (quoting 42 U.S.C. § 1983).
(2d Cir.2006) (quoting Chambers v. Time Warner, Inc., 282           Not only must the conduct deprive the plaintiff of rights
F.3d 147, 152–53 (2d Cir.2002)).                                    and privileges secured by the Constitution, but the actions
                                                                    or omissions attributable to each defendant must be the
To survive a motion to dismiss, a party need only plead “a          proximate cause of the injuries and consequent damages that
short and plain statement of the claim,” see Fed.R.Civ.P. 8(a)      the plaintiff sustained. See Brown v. Coughlin, 758 F.Supp.
(2), with sufficient factual “heft to ‘sho[w] that the pleader      876, 881 (S.D.N.Y.1991) (citing Martinez v. California, 444
is entitled to relief[,]’ “ Bell Atl. Corp. v. Twombly, 550 U.S.    U.S. 277, 100 S.Ct. 553, 62 L.Ed.2d 481, reh. denied, 445
544, 557 (2007) (quotation omitted). Under this standard, the       U.S. 920, 100 S.Ct. 1285, 63 L.Ed.2d 606 (1980)). As such,


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               4
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 193 of 259
Wilson v. Kelly, Not Reported in F.Supp.2d (2012)
2012 WL 3704996

for a plaintiff to recover in a section 1983 action, he must      marks and citation omitted). In making this determination,
establish a causal connection between the acts or omissions       courts are to “bear in mind” that “prisoners may be required
of each defendant and any injury or damages he suffered as        to tolerate more than average citizens, before a retaliatory
a result of those acts or omissions. See id. (citing Givhan v.    action taken against them is considered adverse.” Dawes
Western Line Consolidated School District, 439 U.S. 410, 99       v. Walker, 239 F.3d 489, 491 (2d Cir.2001), overruled on
S.Ct. 693, 58 L.Ed.2d 619 (1979)) (other citation omitted).       other grounds, Swierkiewicz v. Sorema N.A., 534 U.S. 506,
                                                                  122 S.Ct. 992, 152 L.Ed.2d 1 (2002) (internal quotation
“ ‘[P]ersonal involvement of defendants in alleged                marks and citations omitted). The “test is objective, not
constitutional deprivations is a prerequisite to an award of      subjective, and must be so, since the very commencement
damages under § 1983.’ “ Wright v. Smith, 21 F.3d 496,            of a lawsuit would otherwise be dispositive on the issue of
501 (2d Cir.1994) (quotation and other citations omitted).        chilling.” Davidson v. Bartholome, 460 F.Supp.2d 436, 447
“ ‘[W]hen monetary damages are sought under § 1983, the           (S.D.N.Y.2006) (citations omitted).
general doctrine of respondeat superior does not suffice and
a showing of some personal responsibility of the defendant
is required.’ “ Id. (quoting Johnson v. Glick, 481 F.2d 1028,        1. Defendant Kelly
1034 (2d Cir.)). There is a sufficient showing of personal        In his complaint, Plaintiff alleges that Defendant Kelly
involvement of a defendant if (1) the defendant directly          initially upheld the misbehavior report determination, but,
participated in the alleged constitutional deprivation; (2) the   on February 12, 2010, Defendant Kelly reversed the hearing
defendant is a supervisory official who failed to correct the     determination and expunged Plaintiff's record because the
wrong after learning about it through a report or appeal; (3)     hearing was not completely recorded, per established
the defendant is a supervisory official who created a policy or   procedure. See Dkt. No. 1 at Exhibits “C” & “E.” Similarly,
custom under which the constitutional deprivation occurred,       Plaintiff alleges that Defendant Kelly reversed the second
or allowed such a policy or custom to continue; or (4) the        misbehavior report on February 21, 2010, again because of
defendant is a supervisory official that was grossly negligent    Defendant Besson's failure to record the disciplinary hearing.
in managing subordinates who caused the constitutional            See id. at ¶¶ 36–37 and Exhibits “K”-“L.” Plaintiff claims
deprivation. See id. (quoting Williams v. Smith, 781 F.2d 319,    that Defendant Kelly's failure to reverse these determinations
323–24 (2d Cir.1986)).                                            upon his first review of the matter demonstrates that
                                                                  Defendant Kelly retaliated against him and that he, “for
                                                                  the sole purpose of punitive retaliation[,] utilized and
B. First Amendment retaliation                                    manipulated the Tier appeal process to maximize and extract
 *7 “Courts properly approach prisoner retaliation claims         the full penalty of sanctions[.]” See id. at ¶ 52. 2
‘with skepticism and particular care,’ because ‘virtually
any adverse action taken against a prisoner by a prison           2       Although Plaintiff states that this is a retaliation
official—even those otherwise not rising to the level
                                                                          claim against Defendant Kelly, the Court believes
of a constitutional violation—can be characterized as a
                                                                          that this claim is more appropriately viewed as
constitutionally proscribed retaliatory act.’ “ Davis v. Goord,
                                                                          alleging a denial of due process. In light of
320 F.3d 346, 352 (2d Cir.2003) (quotation and other citation
                                                                          Plaintiff's pro se status, the Court will review the
omitted). “To prove a First Amendment retaliation claim
                                                                          merits of this claim as both a First Amendment
under Section 1983, a prisoner must show ... ‘(1) that
                                                                          retaliation claim and a Fourteenth Amendment due
the speech or conduct at issue was protected, (2) that the
                                                                          process claim.
defendant took adverse action against the plaintiff, and (3)
that there was a causal connection between the protected          Plaintiff's conclusory allegations against Defendant Kelly fail
speech and the adverse action.’ “ Espinal v. Goord, 558 F.3d      to allege a plausible claim of retaliation. Plaintiff does not
119, 128 (2d Cir .2009) (quoting Gill v. Pidlypchak, 389 F.3d     allege any facts giving rise to an inference of retaliation
379, 380 (2d Cir.2004)).                                          and fails to allege a causal connection between his letter
                                                                  to Superintendent LaValley—the protected activity—and
“Only retaliatory conduct that would deter a similarly situated   Defendant Kelly's decision to initially affirm the appeal.
individual of ordinary firmness from exercising his or her        Moreover, upon review of Plaintiff's letter to Superintendent
constitutional rights constitutes an adverse action for a claim   LaValley, it is clear that language was used that could
of retaliation.” Davis, 320 F.3d at 353 (internal quotation       reasonably be construed as threatening, thereby providing


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               5
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 194 of 259
Wilson v. Kelly, Not Reported in F.Supp.2d (2012)
2012 WL 3704996

a reasonable basis for affirming the disciplinary hearing         Based on the foregoing, the Court finds that Magistrate Judge
determination. Finally, courts in this circuit have held that     Treece correctly determined that Plaintiff has failed to allege
the fact that a deputy superintendent affirms a disciplinary      facts plausibly suggesting that Defendant Black retaliated
hearing determination on appeal is, without more, insufficient    against him in violation of his First Amendment rights.
to establish the personal involvement of that official. See
Ramsey v. Goord, No. 05–CV–47A, 2005 WL 2000144, *6
(W.D.N.Y. Aug. 13, 2005) (citations omitted).                        c. Defendant Zarnetski
                                                                  In his complaint, Plaintiff alleges that Defendant Zarnetski
 *8 Based on the foregoing, the Court finds that Magistrate       was biased during his disciplinary hearing on November
Judge Treece correctly determined that Plaintiff has failed       4, 2009, and that he repeatedly called Plaintiff a “Nigger”,
to allege facts plausibly suggesting that Defendant Kelly         “Stupid,” and “Asshole.” See Dkt. No. 1 at ¶ 25. Further,
retaliated against him in violation of his First Amendment        Plaintiff claims that Defendant Zarnetski improperly allowed
rights.                                                           Defendant Goodman to be present at the hearing, because
                                                                  Defendant Goodman was a direct party to the misbehavior
                                                                  report. See id.
   2. Defendant Black
Plaintiff alleges that Defendant Black filed a misbehavior        Again, Plaintiff has failed to allege any plausible connection
report against him in retaliation for filing a “grievance/        between this alleged retaliatory action and any of Plaintiff's
complaint,” as well as for his religious beliefs. See Dkt. No.    protected activities. There are no allegations in the complaint
1 at ¶ 33. Plaintiff claims that Defendant Black did this         to suggest that Defendant Zarnetski, acting as a hearing
“independently and/or at the behest of Goodman[.]” See id.        officer, found Plaintiff guilty of issuing a threat in retaliation
at ¶ 55.                                                          for Plaintiff having filed a grievance. See Monroe v. Janes,
                                                                  No. 9:06–CV–0859, 2008 WL 508905, *6 (N.D.N.Y. Feb.
Again, Plaintiff's conclusory allegations are insufficient to     21, 2008) (citation omitted). Moreover, as discussed above, a
state a plausible retaliation claim against Defendant Black.      review of Plaintiff's October 25, 2009 letter to Superintendent
Although Plaintiff claims that he filed grievances/complaints     LaValley can reasonably be read as containing several
against prison officials, he fails to allege when he filed        threats. 3
these grievances or even who the grievances were filed
against. Without such information or other non-conclusory         3       The Court believes that, although this claim has
allegations regarding Defendant Black's conduct, Plaintiff has
                                                                          been treated as a First Amendment retaliation
failed to adequately plead that there was a causal connection
                                                                          claim, it is more appropriately analyzed as a
between the protected speech and the adverse action. Further,
                                                                          Fourteenth Amendment due process claim. In light
even assuming that Plaintiff's October 25, 2009 letter to
                                                                          of Plaintiff's pro se status, the Court will treat
Superintendent LaValley is the “grievance/complaint” to
                                                                          Plaintiff's allegations against Defendant Zarnetski
which Plaintiff refers, Defendant Black is not discussed in
                                                                          as alleging claims under both the First and
the letter and Defendant Black did not file a misbehavior
                                                                          Fourteenth Amendments.
report against Plaintiff until February 5, 2010—more than
three months after Plaintiff's protected activity. See Allan v.    *9 Based on the foregoing, the Court finds that Magistrate
Woods, No. 9:05–CV–1280, 2008 WL 724240, *9 (N.D.N.Y.             Judge Treece correctly determined that Plaintiff has failed
Mar. 17, 2008) (finding “no connection” when “almost three        to allege facts plausibly suggesting that Defendant Zarnetski
months” had elapsed from the filing of the grievance to           retaliated against him in violation of his First Amendment
the alleged retaliatory action). Had Plaintiff's “grievance/      rights.
complaint” been filed against Defendant Black, Plaintiff's
retaliation claim against her may have been plausible. See
Espinal v. Goord, 558 F.3d 119, 129 (2d Cir .2009) (citations        d. Defendant Besson
omitted). In the absence of such an allegation, however,          According to the complaint, Defendant Besson conducted
Plaintiff has failed to allege a plausible retaliation claim      the February 7, 2010 disciplinary hearing on Plaintiff's
against Defendant Black.                                          misbehavior report dated February 5, 2010. See Dkt. No.
                                                                  1 at ¶¶ 33–35. In his fourth claim, Plaintiff claims that
                                                                  “Defendant Besson violated [his] clearly established right to


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               6
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 195 of 259
Wilson v. Kelly, Not Reported in F.Supp.2d (2012)
2012 WL 3704996

due process for the sole purpose of punitive retaliation by          month between the filing of his last grievance and the alleged
violating established procedure as outlined in 7 NYCRR V,            retaliation does not foreclose a finding of a genuine issue
by not conducting a fair and impartial hearing as alleged[.]”        of material fact on the causation question, particularly given
See id. at ¶ 51.                                                     the comments of the guards directly referring to inmates'
                                                                     filing of grievances”). Finally, as courts in this circuit have
Magistrate Judge Treece correctly determined that, although          held, an inmates reassignment from a job or its termination
Plaintiff has sufficiently alleged the first prong of his            can constitute adverse action necessary to support a claim of
retaliation claim, Plaintiff has failed to allege that Defendant     retaliation. See Vega v. Lareau, No. 9:04–CV–0750, 2010 WL
Besson knew of his constitutionally protected activity, i.e.,        2682307, *8 (N.D.N.Y. Mar. 16, 2010) (citing cases).
the October 25, 2009 letter to Superintendent LaValley or
any other unidentified grievance Plaintiff may have filed. As         *10 Based on the foregoing, the Court finds that Magistrate
such, Plaintiff has failed to plausibly allege that his protected    Judge Treece improperly determined that Plaintiff failed to
activity was causally connected to any alleged adverse action        state a First Amendment retaliation claim against Defendant
taken by Defendant Besson.                                           Vladyka. As such, the Court rejects Magistrate Judge
                                                                     Treece's Report–Recommendation and Order insofar as it
Based on the foregoing, the Court finds that Magistrate Judge        recommends the dismissal of Plaintiff's First Amendment
Treece correctly determined that Plaintiff has failed to allege      retaliation claim against Defendant Vladyka.
facts plausibly suggesting that Defendant Besson retaliated
against him in violation of his First Amendment rights.
                                                                     C. Freedom to practice religion
                                                                     The First Amendment to the United States Constitution
   e. Defendant Vladyka                                              guarantees the right to free exercise of religion. See U.S.
Plaintiff claims that Defendant Vladyka retaliated against him       Const. amend. I; Cutter v. Wilkinson, 544 U.S. 709, 719
by having his “name removed from the kitchen Ramadan                 (2005). As is true with regard to the First Amendment
list due to the above ... actions of filing grievances and           generally, the free exercise clause applies to prison inmates,
complaints.” See Dkt. No. 1 at ¶ 20. Plaintiff further alleges       subject to appropriate limiting factors. See Ford v. McGinnis,
that Defendant Vladyka, before removing him from his                 352 F.3d 582, 588 (2d Cir.2003) (holding that “[p]risoners
kitchen assignment, made comments regarding the grievances           have long been understood to retain some measure of the
and complaints that he has filed against correctional staff at       constitutional protection afforded by the First Amendment's
Great Meadow. See id. at ¶¶ 20, 53.                                  Free Exercise Clause” (citing Pell v. Procunier, 417 U.S. 817,
                                                                     822, 94 S.Ct. 2800, 2804 (1974)). Thus, for example, under
Regarding Defendant Vladyka, Plaintiff has alleged that              accepted free exercise jurisprudence, inmates are guaranteed
he filed grievances between October 2009 and August                  the right to participate in congregate religious services under
2010, and that Defendant Vladyka commented on his                    most circumstances. See, e.g., Salahuddin v. Coughlin, 993
grievance activities prior to unjustly removing him from             F.2d 306, 308 (2d Cir.1993) (citing cases).
his kitchen assignment on July 30, 2010. Although
somewhat vague, Plaintiff has adequately pled a First                The right of prison inmates to exercise their religious
Amendment retaliation claim against Defendant Vladyka.               beliefs, however, is not absolute or unbridled, but instead
Unlike Plaintiff's allegations against the Defendants discussed      is subject to valid penological concerns, including those
above, here Plaintiff has alleged facts that can plausibly           relating to institutional security. See O'Lone v. Estate of
suggest that Defendant Vladyka's conduct—having Plaintiff            Shabazz, 482 U.S. 342, 348 (1987); Salahuddin, 993 F.2d at
removed from his kitchen assignment—was done in                      308. For example, a determination of whether an inmate's
retaliation for Plaintiff filing grievances against corrections      constitutional rights have been infringed by the refusal to
personnel. The fact that Defendant Vladyka made comments             permit his attendance at a religious service hinges upon the
to Plaintiff regarding the grievances he filed, regardless of        balancing of the inmate's First Amendment free exercise right
whether Defendant Vladyka was named as a party to any of             against the institutional needs of officials tasked with the
the grievances, renders this claim not merely conceivable but        increasingly daunting task of operating prison facilities. This
plausible. See Bibbs v. Early, 541 F.3d 267, 274 (5th Cir.2008)      determination is “one of reasonableness, taking into account
(denying the defendants' motion for summary judgment as to           whether the particular [act] affecting [the] constitutional
the plaintiff's retaliation claim and holding that “the lapse of a   right ... is ‘reasonably related to legitimate penological


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              7
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 196 of 259
Wilson v. Kelly, Not Reported in F.Supp.2d (2012)
2012 WL 3704996

interests.’ “ Benjamin v. Coughlin, 905 F.2d 571, 574 (2d          Zarnetski violated 7 N.Y.C.R.R. §§ 250.2 and 253, and
Cir.1990) (quoting Turner v. Safley, 482 U.S. 78, 89, 107 S.Ct.    N.Y. Corrections Law § 138, which outline procedures for
2254, 2261 (1987)).                                                disciplinary hearings.

In the present matter, Plaintiff alleges the combined forty-five   The Fourteenth Amendment to the Constitution provides
days that he spent under keeplock confinement caused him to        that “[n]o State shall ... deprive any person of life, liberty,
be “restrained from Seven (7) combined religious services[.]”      or property, without due process of law.” U.S. Const.
See Dkt. No. 1 at ¶¶ 15, 47. This allegation is insufficient to    amend. XIV, § 1. “Although prison inmates necessarily
survive Defendants' motion to dismiss. Notably, Plaintiff does     have their liberty severely curtailed while incarcerated, they
not assert any factual allegations indicating what “combined       are nevertheless entitled to certain procedural protections
religious services” he was not able to attend during the time      when disciplinary actions subject them to further liberty
in question or that he was not provided with an alternative        deprivations such as loss of good-time credit or special
method of practicing his religion. See Williams v. Weaver, No.     confinement that imposes an atypical hardship.” Sira v.
9:03–CV–0912, 2006 WL 2794417, *5 (N.D.N.Y. Sept. 26,              Morton, 380 F.3d 57, 69 (2d Cir.2004) (citations omitted).
2006) (citation omitted). Further, Plaintiff has not pled that
his attendance at congregate religious services was “cental or     As a threshold matter, an inmate asserting a violation of his
important” to his religious beliefs. See Washington v. Chaboty,    right to due process must first establish that he had a protected
No. 09 Civ. 9199, 2011 WL 102714, *8 (S.D.N.Y. Jan. 10,            liberty interest in remaining free from the confinement that
2011).                                                             he challenges and, if so, that the defendant deprived the
                                                                   plaintiff of that liberty interest without due process. See
 *11 Moreover, as Magistrate Judge Treece correctly found,         Giano v. Selsky, 238 F.3d 223, 225 (2d Cir.2001); Bedoya
Plaintiff has failed to allege that any of the Defendants          v. Coughlin, 91 F.3d 349, 351 (2d Cir.1996). To establish a
were personally involved in causing him to miss the seven          protected liberty interest, a prisoner must satisfy the standard
congregate religious services while he was sentenced to            set forth in Sandin v. Conner, 515 U.S. 472, 483–84 (1995). In
keeplock confinement. See Hernandez v. Keane, 341 F.3d             Sandin v. Conner, the Supreme Court held that although states
145 (2d Cir.2003) (citation omitted). Although Defendants          may still create liberty interests protected by due process,
Zarnetski and Besson rendered the keeplock confinement             “these interests will be generally limited to freedom from
punishments that ultimately resulted in Plaintiff missing          restraint which, while not exceeding the sentence in such
the seven religious services, Plaintiff has not alleged that       an unexpected manner as to give rise to protection by the
any of the Defendants were responsible for the creation            Due Process Clause of its own force ..., nonetheless imposes
or implementation of a policy that caused him to miss              atypical and significant hardship on the inmate in relation to
religious services. Since personal involvement in the alleged      the ordinary incidents of prison life.” Sandin v. Conner, 515
unconstitutional conduct is a prerequisite to recovery under       U.S. 472, 483–84 (1995). Thus, to show that a liberty interest
section 1983, Plaintiff's failure to allege the personal           is sufficient to invoke the protections of the Due Process
involvement of any of the Defendants in this alleged conduct       Clause, a prisoner must establish both that his resulting
requires the Court to grant Defendants' motion to dismiss          confinement or restraint creates an “atypical and significant
Plaintiff's First Amendment Free Exercise claims. See id.          hardship on the inmate in relation to the ordinary incidents
(citation omitted).                                                of prison life” and that the state has enacted a regulation
                                                                   or statute which grants inmates a protected liberty interest
Based on the foregoing, the Court finds that Magistrate Judge      in remaining free from that confinement or restraint. Id. at
Treece correctly determined that Plaintiff has failed to allege    484; see also Frazier v. Coughlin, 81 F.3d 313, 317 (2d
facts plausibly suggesting that Defendants violated his First      Cir.1996). When determining whether a plaintiff possesses
Amendment Free Exercise rights.                                    a liberty interest, district courts must examine the specific
                                                                   circumstances of confinement, including analysis of both the
                                                                   length and conditions of confinement. See Sealey, 197 F.3d at
D. Due Process                                                     586; Arce v. Walker, 139 F.3d 329, 335–36 (2d Cir.1998).
Plaintiff asserts that Defendants Besson and Zarnetski
violated his due right to due process by not conducting             *12 The fact that an inmate has been sentenced to
fair and impartial disciplinary hearings. See Dkt. No. 1           serve forty-five days of keeplock confinement, without
at ¶¶ 50–51. Plaintiff claims that Defendant Besson and


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              8
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 197 of 259
Wilson v. Kelly, Not Reported in F.Supp.2d (2012)
2012 WL 3704996

                                                                          Judge Treece correctly determined that Plaintiff has failed to
more, is insufficient to establish an atypical and significant
                                                                          allege facts which plausibly suggest a conspiracy pursuant to
deprivation. In the present matter, Plaintiff was sentenced on
                                                                          section 1983. Therefore, the Court grants Defendants' motion
two separate occasions to thirty days of keeplock confinement
                                                                          to dismiss Plaintiff's conspiracy claims.
and fifteen days of keeplock confinement. Plaintiff does
not allege that his keeplock confinement was “atypical and
significant” or that it affected the overall length of his
criminal sentence. See Jermosen v. Cahill, 159 F.3d 1347 (2d                                   IV. CONCLUSION
Cir.1998) (citations omitted). Even if the keeplock sentences
are aggregated for a total of forty-five days, Plaintiff has failed       After carefully reviewing the entire record in this matter,
to allege a sufficient liberty interest. The Second Circuit has           the parties' submissions, Magistrate Judge Treece's Report–
held that, “with respect to ‘normal’ SHU confinement, ...                 Recommendation and Order and the applicable law, and for
a 101–day confinement does not meet the Sandin standard                   the above-stated reasons, the Court hereby
of atypicality.” Ortiz v. McBride, 380 F.3d 649, 654 (2d
Cir.2004) (citation omitted). Plaintiff's complaint fails to              ORDERS that Magistrate Judge Treece's June 22, 2012
allege that his forty-five days of keeplock confinement was               Report–Recommendation and Order is ADOPTED in part
an atypical and significant hardship; and, therefore, the Court           and REJECTED in part for the reasons stated herein; and
finds that Magistrate Judge Treece correctly determined that              the Court further
the Court should grant Defendants' motion to dismiss as to
this claim.                                                               ORDERS that Defendants' motion to dismiss is GRANTED
                                                                          in part and DENIED in part; and the Court further

E. Plaintiff's remaining claims                                           ORDERS that Defendants DeLuca and Vladyka shall file an
In addition to the claims discussed above, Plaintiff's                    answer to Plaintiff's complaint in compliance with the Federal
complaint also attempts to allege a section 1983 conspiracy               Rules of Civil Procedure; and the Court further
claim against Defendants. See Dkt. No. 1 at ¶¶ 48, 55. In
his response to Defendants' motion to dismiss, Plaintiff also             *13 ORDERS that all further pretrial matters are referred to
asserts that Defendants Besson, Black, DeLuca, Goodman,                   Magistrate Judge Treece; and the Court further
Kelly, and Zarnetski all conspired to have him confined to
his cell and removed from honor block. In his June 22,                    ORDERS that the Clerk of the Court shall serve a copy
2012 Report–Recommendation and Order, Magistrate Judge                    of this Memorandum–Decision and Order on all parties in
Treece recommended that the Court dismiss these claims                    accordance with the Local Rules.
because Plaintiff failed to failed to allege an agreement
between the members of the alleged conspiracy to violate
Plaintiff's rights. See Dkt. No. 29 at 15. Plaintiff did                  IT IS SO ORDERED.
not object to this portion of Magistrate Judge Treece's
                                                                          All Citations
ReportRecommendation and Order.
                                                                          Not Reported in F.Supp.2d, 2012 WL 3704996
Having reviewed these claims and Magistrate Judge Treece's
recommended disposition, the Court finds that Magistrate

End of Document                                                       © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                    9
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 198 of 259
Harrington v. Vadlamudi, Not Reported in F.Supp.3d (2015)
2015 WL 4460994

                                                                recommending that the Court grant defendants' motion
                                                                and dismiss with prejudice plaintiff's claims against them
                  2015 WL 4460994
                                                                under the ADA and Rehabilitation Act. Dkt. No. 41.
    Only the Westlaw citation is currently available.
                                                                Magistrate Judge Treece advised the parties that, under 28
             United States District Court,
                                                                U.S.C. § 636(b)(1), failure to file written objections to the
                   N.D. New York.
                                                                Report–Recommendation within fourteen days “will preclude
           David HARRINGTON, Plaintiff,                         appellate review.” Dkt. No. 41, p. 8. Plaintiff requested and
                           v.                                   received an extension, until June 15, 2015, “to appeal ... the
    Dr. VADLAMUDI, Doctor, Marcy Correctional                   ADA and rehabilitation act” claims. Dkt. Nos. 43, 44. On June
                                                                12, 2015, plaintiff filed a second amended complaint. Dkt.
         Facility, Sandra Martin Smith, Nurse
                                                                No. 45. To date, plaintiff has not filed any objections to the
     Administrator, Marcy Correctional Facility,
                                                                Report–Recommendation. 1
      Marcy Correctional Facility, Defendants.

               No. 9:13–cv–795 (BKS/RFT).                       1       In his letter request for an extension of time to file
                            |                                           objections, plaintiff states that there:
                   Signed July 21, 2015.                                      was       an     error   in     the   [Report–
                                                                              Recommendation] on page seven and on the
Attorneys and Law Firms
                                                                              second paragraph w[h]ere they claim that I
David Harrington, Fort Edward, NY, pro se.                                    am the highest paid employee [in] Marcy
                                                                              facility. I received my food handle certificate
Hon. Eric T. Schneiderman, Attorney General of the State of                   at Au[ ]burn Correction[al] Facility and then
New York, Joshua E. McMahon,, Assistant Attorney General,                     I was trained for nine years and worked for
Albany, NY.                                                                   Mid State Correction[al] Facility. When I was
                                                                              transferred to Marcy Correction Facility, I was
                                                                              given a physical. I was told I could no longer
     MEMORANDUM–DECISION AND ORDER                                            work for the kitchen because of my disability.
                                                                              I was given a job as reporter, making 15 cent
Hon. BRENDA K. SANNES, District Judge.                                        [sic] hour and food handle certificate was
                                                                              strike from me.
I. INTRODUCTION
                                                                           Dkt. No. 43. The Court need not determine
 *1 Plaintiff David Harrington, a former New York State
                                                                           whether plaintiff's identification of this alleged
inmate, commenced this civil rights action under 42 U.S.C.
                                                                           error constitutes an objection to dismissal of his
§ 1983, the Americans with Disabilities Act (“ADA”),
                                                                           ADA and Rehabilitation Act claims warranting
42 U.S.C. §§ 12101–12213, and Section 504 of the
                                                                           de novo review because the Court rejects
Rehabilitation Act of 1973, 29 U.S.C. § 794, against
                                                                           the Report–Recommendation to the extent it
defendants Dr. Vadlamudi, Sandra Martin Smith, and Marcy
                                                                           recommends dismissal of plaintiff's disability
Correctional Facility. Dkt. Nos. 1, 33. Plaintiff alleges
                                                                           discrimination claims.
that defendants were deliberately indifferent to his serious
medical needs, in violation of the Eighth Amendment,
                                                                II. REPORT–RECOMMENDATION
retaliated against him for filing grievances, in violation of
                                                                As no objections to the Report–Recommendation have been
the First Amendment, and discriminated against him based
                                                                filed, and the time for filing objections has expired, the
on his disability in violation of the ADA and Rehabilitation
                                                                Court reviews the Report–Recommendation for clear error.
Act. Dkt. No. 33. Defendants moved under Rule 12(c)
                                                                See Glaspie v. N.Y.C. Dep't of Corr., No. 10 CV 00188(GBD)
of the Federal Rules of Civil Procedure for judgment on
                                                                (JCF), 2010 WL 4967844, at *1, 2010 U.S. Dist. LEXIS
the pleadings solely with respect to plaintiff's disability
                                                                131629, at *2–3 (S.D.N.Y. Nov. 30, 2010) (explaining that
discrimination claim. Dkt. No. 35.
                                                                when no objections to report and recommendation are made,
                                                                “the Court may adopt [it] if there is ‘no clear error on the face
On April 29, 2015, United States Magistrate Judge Randolph
                                                                of the record.’ ”) (quoting Adee Motor Cars, LLC v. Amato,
F. Treece issued a Report–Recommendation and Order
                                                                388 F.Supp.2d 250, 253 (S.D.N.Y.2005)).


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               1
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 199 of 259
Harrington v. Vadlamudi, Not Reported in F.Supp.3d (2015)
2015 WL 4460994

                                                                   either the ADA or the Rehabilitation Act, which courts treat
                                                                   identically, 2 plaintiff must allege: “(1) that he is a ‘qualified
   A. Dr. Vadlamudi and Sandra Martin Smith
Magistrate Judge Treece recommended dismissing plaintiff's         individual’ with a disability; 3 (2) that he was excluded
ADA and Rehabilitation Act claims against Dr. Vadlamudi            from participation in a public entity's services, programs
and Sandra Martin Smith on the basis that “they may                or activities or was otherwise discriminated against by a
neither be sued in their individual nor official capacities.”      public entity; and (3) that such exclusion or discrimination
Dkt. No. 41, p. 7. The Court adopts this recommendation            was due to his disability.” Hargrave v. Vermont, 340 F.3d
having found no clear error in the recommended dismissal           27, 34–35 (2d Cir.2003). “A qualified individual can base a
of the claims against these defendants in their individual         discrimination claim on any of ‘three available theories: (1)
and official capacities, particularly where, as here, defendant    intentional discrimination (disparate treatment); (2) disparate
Marcy Correctional Facility “is the real party in interest.”       impact; and (3) failure to make a reasonable accommodation.’
Alster v. Goord, 745 F.Supp.2d 317, 339 (S.D.N.Y.2010)             “ Fulton v. Goord, 591 F.3d 37, 43 (2d Cir.2009) (quoting
(explaining that “[w]here, as here, a plaintiff may proceed        Tsombanidis v. West Haven Fire Dep't, 352 F.3d 565, 573 (2d
on his ADA claims against the State entity directly, courts in     Cir.2003)).
this Circuit dismiss the official capacity claims because they
are redundant of the claims against the government entity.”)       2       In general, “we treat claims under the two statutes
(internal quotation marks and brackets omitted); see also                  identically.” Henrietta D. v. Bloomberg, 331 F.3d
Garcia v. S.U.N.Y. Health Scis. Ctr. of Brooklyn, 280 F.3d 98,             261, 272 (2d Cir.2003).
107 (2d Cir.2001) (the ADA does not provide for individual
                                                                   3
capacity suits against state or city officials).                           A “qualified individual” is
                                                                               an individual with a disability who,
                                                                               with or without reasonable modifications
   B. Marcy Correctional Facility                                              to rules, policies, or practices, the
 *2 Magistrate Judge Treece recommended dismissing                             removal of architectural, communication, or
plaintiff's ADA and Rehabilitation Act claims against                          transportation barriers, or the provision of
defendant Marcy Correctional Facility on the basis that he                     auxiliary aids and services, meets the essential
failed to plead a prima facie case. Dkt. No. 41, p. 7. In                      eligibility requirements for the receipt of
reaching this conclusion, Magistrate Judge Treece discussed                    services or the participation in programs or
plaintiff's claim as follows:                                                  activities provided by a public entity.
                                                                             42 U.S.C. § 12131(2).
  Plaintiff may be a qualified individual with a disability as
  he suffers from Autism Spectrum Disorder and debilitating        In the amended complaint, plaintiff alleges that he is
  epileptic seizures, but his Amended Complaint is otherwise       a “chronic epileptic,” with chronic seizures, who broke
  devoid of any facts that would indicate he was excluded          vertebrae in his back after having a grand mal seizure in
  from Marcy's programs or services due to discrimination          September 2012. Dkt. 33, ¶¶ 4, 8, 68, 71. Plaintiff alleges
  based on his disability. Instead, Plaintiff provides the Court   that a doctor wrote a permit for a wheelchair so that he
  with threadbare recitals of an ADA claim. For instance, he       could go “to and from the mess hall, infirmary, and to the
  claims “I was one of the highest paid individuals in the         school building” because he could “not walk any amount
  facility. At the point I was told by the doctors that because    of distance,” id., ¶¶ 33, 74; and that he struggled to walk
  of my disability I could no longer work in the kitchen.”         without a wheelchair, id., ¶ 34. Plaintiff further alleges that
  And then concludes, “I was discriminated against because         after he filed a grievance about his medical care, in November
  of my disability[.]”                                             2012, the nurse “confiscat[ed]” his wheelchair “without just
                                                                   cause” and in retaliation for having filed a grievance about
Dkt. No. 41, pp. 7–8 (internal citations omitted).                 his medical care. Id., ¶¶ 34, 73–77. Plaintiff claims that
                                                                   this resulted in “excruciating pain and suffering falling and
The Report–Recommendation does not, however, address               struggling to walk,” id., ¶ 34, and that he could “no longer
several factual allegations in the amended complaint or            make it down to the school” to teach a program. Id., ¶¶ 76–77.
consider whether it states a plausible denial of reasonable
accommodation claim. To state a prima facie claim under



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                2
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 200 of 259
Harrington v. Vadlamudi, Not Reported in F.Supp.3d (2015)
2015 WL 4460994

 *3 Construed liberally, these allegations sufficiently state a
                                                                    ORDERED that the Report–Recommendation (Dkt. No.
prima facie case that defendant terminated plaintiff's work
                                                                    41) is ACCEPTED to the extent it recommends granting
because of his disability and that he was denied a reasonable
                                                                    defendants' motion to dismiss (Dkt. No. 35) all ADA and
accommodation: (1) plaintiff was a qualified individual with
                                                                    Rehabilitation Act claims against defendants Dr. Vadlamudi
a disability; (2) he was excluded from participating in Marcy
                                                                    and Sandra Martin Smith; and it is further
Correctional Facility's programs after (a) he lost his job in the
kitchen—his vocation of nine years, and (b) his wheelchair
                                                                    ORDERED that defendants' motion to dismiss (Dkt. No. 35)
was confiscated rendering him unable to “make it down to
                                                                    all ADA and Rehabilitation Act claims against defendants Dr.
the school” to teach a program; and (3) his doctors told him
                                                                    Vadlamudi and Sandra Martin Smith is GRANTED; and it
that he could not work in the kitchen anymore after giving
                                                                    is further
him a physical and defendant Martin took his wheelchair,
a reasonable accommodation, “without just cause.” Id., ¶
                                                                     *4 ORDERED that the Report–Recommendation (Dkt. No.
34. “Under Title II of the ADA ... prison officials may
                                                                    41) is otherwise REJECTED; and it is further
not discriminate against inmates on the basis of disability
in administering work programs.” Northrop v. Carucci, No.
                                                                    ORDERED that defendants' motion to dismiss (Dkt. No.
3:04–CV–103 RNC, 2007 WL 685173, at *4, 2007 U.S.
                                                                    35) plaintiff's ADA and Rehabilitation Act claims against
Dist. LEXIS 16491, at *13 (D.Conn. Mar.5, 2007) (denying
                                                                    defendant Marcy Correctional Facility is DENIED; and it is
summary judgment where the plaintiff alleged “that he was
                                                                    further
discharged from his kitchen job and not provided a different
job because of his disability”); see also Coker v. Dallas
                                                                    ORDERED that the those portions of the second amended
Cnty. Jail, No. 3:05–CV–005–M (BH), 2009 WL 1953038,
                                                                    complaint that continue to assert ADA and Rehabilitation Act
at *18, 2009 U.S. Dist. LEXIS 62978, at *53 (N.D.Tex.
                                                                    claims against Dr. Vadlamudi and Sandra Martin Smith are
Feb.25, 2009) (finding issue of fact as to whether prison had
                                                                    stricken; and it is further
reasonably accommodated wheelchair-bound inmate when
it confiscated his wheelchair for three months after having
                                                                    ORDERED that the second amended complaint (Dkt. No.
found contraband in it). Accordingly, having reviewed the
                                                                    45) is otherwise accepted as filed; and it is further
face of the record and having found a number of facts alleged
in the complaint that were not addressed in the Report–
                                                                    ORDERED that defendants' letter request (Dkt. No. 46) is
Recommendation, the Court declines to adopt the Report–
                                                                    DENIED to the extent they request that the Court strike the
Recommendation to the extent it recommends dismissal
                                                                    second amended complaint; and it is further
of plaintiff's ADA and Rehabilitation Act claims against
defendant Marcy Correctional Facility.
                                                                    ORDERED that defendants' letter request (Dkt. No. 46) is
                                                                    GRANTED to the extent they seek additional time to file a
III. SECOND AMENDED COMPLAINT                                       response to the second amended complaint; and it is further
In the second amended complaint, plaintiff alleges additional
facts in support of his ADA and Rehabilitation Act claims.          ORDERED that defendants shall respond to the second
See, e .g., Dkt. No. 45, ¶¶ 83–95. While mindful that it “should    amended complaint on or before August 4, 2015;
freely give leave [to amend] when justice so requires,”
Fed.R.Civ.P. 15(a)(2), for the reasons stated in section II.A.,     ORDERED that the Clerk of Court shall mail a copy of
supra, the Court rejects the second amended complaint to            this Memorandum–Decision and Order to plaintiff along with
the extent it continues to assert ADA and Rehabilitation Act        copies of the unpublished decisions cited in this decision.
claims against Dr. Vadlamudi and Sandra Martin Smith. The
Court otherwise accepts the second amended complaint, as            IT IS SO ORDERED.
filed.

                                                                    All Citations
III. CONCLUSION
                                                                    Not Reported in F.Supp.3d, 2015 WL 4460994
For these reasons, it is



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          3
        Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 201 of 259
Harrington v. Vadlamudi, Not Reported in F.Supp.3d (2015)
2015 WL 4460994



End of Document                                         © 2020 Thomson Reuters. No claim to original U.S. Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        4
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 202 of 259
Wenger v. New York State Dept. of Health, Not Reported in F.Supp.3d (2015)
2015 WL 3397958


                                                                    ORDERED that
                  2015 WL 3397958
    Only the Westlaw citation is currently available.
                                                                    1. Plaintiff's complaint is DISMISSED without prejudice; and
             United States District Court,
                   N.D. New York.
                                                                    2. The Clerk serve a copy of this Decision and Order upon
              Walter WENGER, Plaintiff,                             plaintiff in accordance with the Local Rules.
                           v.
  NEW YORK STATE DEPARTMENT OF HEALTH;                              IT IS SO ORDERED.
  Mark Lankes, Individually and as Director of Ddso
     Region 2; Todd Podkowka, Individually and as
  Director of Health Services; Matthew Johnson, Rn,                      ORDER AND REPORT–RECOMMENDATION
 Individually and as Treatment Team Leader of Ira3;
                                                                    THÉRÈSE WILEY DANCKS, United States Magistrate
 Kay H. Romero, Individually and as Senior Attorney
                                                                    Judge.
    for Opwdd; Charles Zelows, Individually and as
   Treatment Team Leader of Ira3; David Viggiani,                   I. FACTUAL AND PROCEDURAL BACKGROUND
   individually and as Due Process Hearing Officer;                 The Complaint of pro se Plaintiff Walter Wenger was received
 Laurie A. Kelley, Individually and as Acting Director              for filing in the Northern District of New York on July 18,
    of Opwdd; and Kerry A. Delaney, Individually                    2014, along with an application to proceed in forma pauperis.
                                                                    (Dkt. Nos. 1 and 2.) By Order of October 27, 2014, the Court
   and as Acting Director of Opwdd, Defendants.
                                                                    granted Plaintiff's application to proceed in forma pauperis.
              No. 5:14–CV–885 (DNH/TWD).                            (Dkt. No. 4.)
                            |
                   Signed May 26, 2015.                             Although not indicated in the caption, the factual allegations,
                                                                    the claimed injuries, and the relief sought, show that while
Attorneys and Law Firms                                             Plaintiff has asserted limited claims on his own behalf, he
                                                                    has brought this action primarily on behalf of his son Steven
Walter Wenger, Canastota, NY, pro se.
                                                                    Joseph Wenger (“Steven”), in his capacity as Steven's court
                                                                    appointed guardian. (See generally, Dkt. Nos. 1 and 4.)
                                                                    Plaintiff was appointed sole guardian of Steven's person and
                    DECISION and ORDER                              property in 1998 after Steven received a traumatic brain injury
                                                                    in a 1991 automobile accident at the age of fifteen. (Dkt. No.
DAVID N. HURD, District Judge.
                                                                    4 at 2.)
 *1 Pro se plaintiff Walter Wenger filed this civil rights action
primarily on behalf of his son Steven Joseph Wenger, in his         Plaintiff commenced this civil rights action pursuant to 42
capacity as Steven's court appointed guardian. On April 17,         U.S.C. § 1983 out of concern over Steven's care and treatment
                                                                    since he became a resident of IRA3 in Rome, New York
2015, the Honorable Thérèse Wiley Dancks, United States             on October 3, 2011. 1 (Dkt. No. 1 at ¶ 1.) IRA3 is a New
Magistrate Judge, advised by Report–Recommendation that             York State Department of Health (“NYDOH”) Individual
plaintiff's complaint be dismissed without prejudice. No            Residential Alternative Group Home operated by the New
objections to the Report–Recommendation were filed.                 York State Office for People with Developmental Disabilities
                                                                    (“OPWDD”) and staffed by the Developmental Disabilities
Based upon a careful review of the entire file and the              State Office (“DDSO”), Region 2. Id. According to Plaintiff,
recommendations of the Magistrate Judge, the Report–                from the time Steven became a resident at IRA3, he has
Recommendation is accepted in whole. See 28 U.S.C. §                suffered from general neglect and has been denied services
636(b)(1).                                                          recommended by specialists and promised to Plaintiff,
                                                                    including an appropriate wheelchair; appropriate sensory
Therefore, it is                                                    stimulation; appropriate physical, occupational, and speech



                   © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          1
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 203 of 259
Wenger v. New York State Dept. of Health, Not Reported in F.Supp.3d (2015)
2015 WL 3397958

therapy; development of a communication mechanism; and
community inclusion through outings in the local community         Plaintiff commenced this lawsuit prior to the administrative
away from the IRA3 setting. Id. at ¶ 8. On December 9,             hearing scheduled for July 22, 2014, on his three consolidated
2013, Steven's arm was broken, allegedly by unnamed staff          requests. The suit includes challenges to both Defendants'
at IRA3. Id., at ¶ 11. Thereafter, an order was issued stopping    handling of the state administrative procedure and the
all therapy and inclusion activities for Steven. Id. at ¶ 14.      administrative procedure itself. (See generally Dkt. No. 1.)

1                                                                  Defendants in this action are the NYDOH; Laurie A. Kelley
       Because familiarity with the October 27, 2014,
                                                                   (“Kelley”), Acting Director of OPWDD; Kerry A. Delaney
       Order (Dkt. No. 4) setting forth in detail the factual
                                                                   (“Delaney”), Acting Director of OPWDD; Mark Lankes
       background and the claims being pursued by
                                                                   (“Lankes”), Director of DDSO, Region 2; Matthew Johnson,
       Plaintiff on behalf of Steven and on his own behalf
                                                                   RN, Team Treatment Leader Rome Office–BOA; Charles
       is presumed, only a brief summary is included
                                                                   Zelows (“Zelows”), Treatment Team Leader of IRA3; Todd
       herein.
                                                                   Podkowka (“Podkowka”), Director of Health Services; Kay
 *2 N.Y. Comp.Codes R. & Regs. (“NYCRR”) Tit.                      Romero (“Romero”), Senior Attorney for OPWDD; and
14, § 633.12 requires agencies providing facilities and            David Viggiani (“Viggiani”), hearing officer on Plaintiff's
community based waiver services to developmentally                 hearing requests.
disabled individuals to develop policies and procedures
establishing mechanisms, including administrative hearings,        Plaintiff has asserted claims for violation of Steven's and
to resolve objections to services. § 633.12(a)(1). Guardians       his own Fourteenth Amendment due process rights under
are included among those who may initiate objections. §            § 633.12; violation of the Americans with Disabilities
633.12(a)(4). Plaintiff filed three hearing requests in April of   Act (“ADA”), 42 U.S.C. § 12101, et seq., as amended,
2014 to address the provision of an appropriate wheelchair;        by denying Steven appropriate rehabilitation services and
coma stimulation; and physical, occupational and speed             materials and denying him community inclusion by keeping
therapy for Steven. Id. at ¶ 18. The hearing requests were
                                                                   him isolated in IRA3; 2 and the Health Insurance Portability
consolidated. Id. at ¶ 19. The hearing was not held within the
                                                                   and Accountability Act of 1966 (“HIPAA”), 42 U.S.C. §
time requirements set forth in § 633.12(a)(8)(c). Id.
                                                                   1320, et seq. (Dkt. No. 1 at p. 4.)

Plaintiff got into a disagreement with the hearing officer
                                                                   2
during a pre-hearing telephone conference on June 19, 2014,               Plaintiff describes part of his claim under Title
and as a result the hearing was postponed to July 22, 2014.               II of the ADA as an “Olmstead Act” claim.
Id. at ¶¶ 20, 29. Plaintiff filed a motion for recusal of the             (Dkt. No. 1 at ¶ 43.) In Olmstead v. L.C. ex
hearing officer on June 16, 2014. Id. at 28. Upset over being             ret Zimring, 527 U.S. 581, 119 S.Ct. 2176, 144
subjected to what he believed to be arbitrary violations of               L.Ed.2d 540 (1999), the Supreme Court held that
procedure, Plaintiff submitted appeals on the three hearing               unjustified isolation or segregation of qualified
requests to the OPWDD Commissioner on June 25 and 26,                     individuals through institutionalization is a form
2014, without waiting for the hearing to be held and a decision           of discrimination prohibited under the ADA. See
to be issued. Id. at 21. As of the filing of the Complaint in             42 U.S.C. § 12101(a)(2) (identifying the isolation
this action, Plaintiff had received no decisions on the appeals,          and segregation of individuals with disabilities
even though decisions are required to be rendered no later                as a form of discrimination). The decision was
than fourteen days after receipt of the appeal. Id. at 21.                followed by Executive Order 13217, issued by
                                                                          President George W. Bush on June 18, 2001, which
On June 12, 2014, Plaintiff also filed a request for a                    called upon the federal government to assist states
hearing regarding Defendant Todd Podkowka's position that                 and localities in the swift implementation of the
he cannot prescribe anything for Steven that is not FDA                   decision.
approved, and that it would not be paid for by insurance, as        *3 The relief sought by Plaintiff includes replacement of
well as Johnson's email that all therapies provided “have to be    14 NYCRR § 633.12; money damages to Steven for the
FDA approved, not experimental, medically safe, and ordered        harm, deprivation, and neglect he has suffered, including
by a licensed practitioner.” Id. at ¶ 23. No hearing date had
                                                                   harm connected to his fractured arm; 3 money damages to
been set as of the filing of the Complaint. Id. at 25–26.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             2
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 204 of 259
Wenger v. New York State Dept. of Health, Not Reported in F.Supp.3d (2015)
2015 WL 3397958

Plaintiff for his expenditures, time, and mental anguish for
his efforts as Steven's guardian; making up lost services to
Steven, including community outings and providing Steven                       an incompetent person who does not
with the services and rehabilitation measure recommended by                    have a duly appointed representative
Plaintiff and medical specialists; compensatory and punitive                   may sue by a next friend or by
damages for the violation of § 1983; and an injunction                         a guardian ad litem. The court
enjoining Defendants from violating HIPAA and other laws                       must appoint a guardian ad litem
affecting Steven and himself Id. at pp. 26–27.                                 or issue another appropriate order to
                                                                               protect ... an incompetent person who
3                                                                              is unrepresented in an action.
       Plaintiff seeks damages as a result of the fracture
       for both Steven and himself in this action despite
       acknowledging that there is a separate personal
       injury action pending with regard to the fracture.         Fed.R.Civ.P. 17(c)(2). “Thus, as to a claim on behalf of
       Id. at ¶ 11 and p. 27; Dkt. No. 5 at p. 8.                 an unrepresented ... incompetent person, the court is not to
                                                                  reach the merits without appointing a suitable representative.”
II. Plaintiff's Motion for Appointment of Counsel                 Berrios, 564 F.3d at 134. If the representative of an
Because Plaintiff, who is not an attorney and not represented     incompetent person under Rule 17(c) is not an attorney,
by counsel, may not appear on behalf of his developmentally       he or she must be represented by an attorney in order to
disabled son Steven, see Cheung v. Youth Orchestra Found.         conduct the litigation. Id. (citing Wenger v. Canastota Central
of Buffalo, Inc., 906 F.2d 59, 61 (2d Cir.1990), the Court        School Dist., 146 F.3d 123, 125 (2d Cir.1998) (“[W]ithout ...
deferred the requisite initial review of the Complaint pursuant   counsel, the case will not go forward at all.”), overruled on
to 28 U.S.C. § 1915(e) and stayed the case for ninety days in     other grounds by, Winkelman ex. rel. Winkelman v. Parma
order to give Plaintiff time to retain counsel or move for the    City School Dist., 550 U.S. 533 (2007)). In Wenger, which
appointment of counsel. 4 (Dkt. No. 4 at 3.)                      also involved Plaintiff's attempt to litigate claims on behalf
                                                                  of Steven, the Court found that it was up to the district
4                                                                 court whether under the predecessor to Rule 17(c)(2), counsel
       The Court deferred initial review as to the claims         should be appointed for Steven, and directed the court to
       asserted on Steven's behalf as well as those asserted      examine the issue pursuant to the standards for determining
       on Plaintiff's own behalf because the claims are           whether to appoint counsel to an indigent person under 28
       intertwined and to some extent derivative, and             U.S.C. § 1915(e). Wenger, 146 F.3d at 125.
       the Second Circuit has instructed that no issues
       concerning litigation brought on an incompetent's           *4 Although 28 U.S.C. § 1915(e)(1) authorizes the court
       behalf should be decided until the counsel issue is        “to request an attorney to represent any person unable to
       resolved. See Cheung, 906 F.2d 62.                         afford counsel,” a civil litigant has no constitutional right to
Plaintiff has filed a motion for the appointment of counsel so    the assistance of counsel. See Berrios, 564 F.3d at 134. A
that he may pursue the litigation on behalf of Steven. (Dkt.      court may deny a motion to appoint counsel, even for an
No. 5.) For reasons explained below, the motion is denied.        incompetent, “when it is clear that no substantial claim may
                                                                  be brought on behalf of such a party.” Wenger, 146 F.3d at 125.
                                                                  “If it is not clear to the court whether a substantial claim may
   A. Law Regarding Appointment of Counsel for an                 be asserted on [the incompetent's] behalf, the court should
   Incompetent                                                    decide whether to appoint counsel, taking into consider[ation]
An incompetent person normally lacks the capacity to bring        the fact that, without appointment of counsel, the case will not
suit for himself. Berrios v. New York City Hous. Auth., 564       go forward at all.” Id .; see also Cooper v. A. Sargenti Co.,
F.3d 130, 134 (2d Cir.2009). Federal Rule of Civil Procedure      Inc., 877 F.2d 170, 172 (2d Cir.1989) (appointment of counsel
Rule 17(c) provides that an incompetent person may be             should only be made where the allegations raise a claim that is
represented by a general guardian, a committee, or a similar      likely to be of substance). The complaint should be dismissed
fiduciary, see Fed.R.Civ.P. 17(c)(1), and that:                   without prejudice when no counsel is secured or appointed for
                                                                  the incompetent. Berrios, 564 F.3d at 135.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             3
          Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 205 of 259
Wenger v. New York State Dept. of Health, Not Reported in F.Supp.3d (2015)
2015 WL 3397958

In support of his motion, Plaintiff has included                           Act of 1973, 29 U.S.C. § 794, et seq.; and the
correspondence from a number of attorneys whom he has                      due process clause of the Fourteenth Amendment);
asked to represent Steven's interests in this action. (Dkt.                Wenger, 146 F.3d 123 (lawsuit asserting the same
No. 5 at A and pp. 6–15.) All have either declined                         claims on Steven's behalf)
representation or not responded. Id. Most significant to            7
Plaintiff's motion is a December 17, 2014, letter from Mental              My assessment of the claims asserted on behalf
Hygiene Legal Service (“MHLS”), Appellate Division,                        of Steven is undertaken solely for the purpose of
                                                                           determining Plaintiff's motion for the appointment
Fourth Department, 5 Senior Attorney Megan E. Dorr, Esq.,
                                                                           of counsel and is not intended as an assessment on
in response to a request from Plaintiff that the MHLS
                                                                           the merits of any claims Steven may have against
represent Plaintiff and Steven in lawsuits Plaintiff believes
                                                                           Defendants. Because by Plaintiff's own admission,
are necessary to protect Steven's rights. Declining Plaintiff's
                                                                           litigation regarding Steven's broken arm is pending
request, Attorney Dorr wrote:
                                                                           in another forum, I have not considered claims
                                                                           arising out of the fracture.
5        “The MHLS provides legal services, advice and
         assistance to persons receiving care or alleged to be         1. NYDOH, Kelley and Delaney
         in need of care at inpatient and community-based           Defendant NYDOH is entitled to sovereign immunity under
         facilities for the mentally disabled. Created in 1964      the Eleventh Amendment with regard to Plaintiff's claims. See
         and organized under Mental Hygiene Law Article             Anghel v. New York State Dept. of Health, 947 F.Supp.2d 284,
         47, MHLS represents such persons injudicial                298 (E.D.N.Y.2013), aff'd, 589 F. App'x 28 (2d Cir.2015).
         and administrative proceedings concerning ...              The Complaint alleges no personal involvement on the part
         treatment.”       (See    https://www.nycourts.gov/        of OPWDD supervisory officials Acting Directors Kelley
         courtsad4/mhls/mhls-index.html (last visited on            and Delaney in Steven's care and treatment or Plaintiff's
         April 1, 2015).                                            hearing requests, as is required for a claim for money damages
                                                                    under 1983. McKinnon v. Patterson, 568 F.2d 930, 934 (2d
    Please be advised that MHLS will continue to represent          Cir.1977). Further, there are no allegations in the Complaint
    your son and take any action we believe, in our professional    suggesting that Kelley and Delaney, acting in their official
    judgment, to be in his best interest. Based upon multiple       capacities, have the authority to grant Plaintiff's request for
    contacts with Steven, multiple contacts with his service        injunctive relief abandoning the administrative procedures set
    providers, and our review of many records related to the        forth in § 633.12 and replacing those with “the Federal Part
    services he is provided, we do not believe any legal action     300 and New York Parts 200 Regulations currently in effect
    is necessary.                                                   by the New York State Department of Education.” (Dkt. No.
    Id. at p. 13.                                                   1 at p. 25.)

    B. Analysis of Plaintiff's Request for Appointment of
    Counsel                                                            2. Title II of the ADA
Although the allegations in the Complaint, along with                *5 The allegations in the Complaint regarding Plaintiff's
litigation Plaintiff has pursued on Steven's behalf over the        care and treatment, i.e., having an appropriate wheelchair;
years, 6 clearly reveal Plaintiff's love and concern for Steven     appropriate sensory stimulation; appropriate physical therapy,
and his tireless devotion to the care of his son, I find that the   occupational therapy, and speech therapy; and community
Complaint does not warrant appointment of counsel. 7                inclusion appear to form the basis of the claim asserted on
                                                                    Steven's behalf under Title II of the ADA. Title II of the ADA
6                                                                   provides that “no qualified individual with a disability shall,
         Other litigation brought by Plaintiff on Steven's          by reason of such disability, be excluded from participation
         behalf over the years includes Wenger v. Canastota         in or be denied the benefits of the services, programs, or
         Cent. School Dist., 181 F.3d 84 (2d Cir.1999)              activities of a public entity, or be subject to discrimination
         (unsuccessful action against the school district
                                                                    by any such entity.” 8 42 U.S.C. § 12132. In order to state
         and individual officials under the Individuals with
                                                                    a claim under Title II of the ADA, a plaintiff must allege
         Disabilities Education Act (“IDEA”), 20 U.S.C. §§
                                                                    that “(1) he or she is a qualified individual with a disability;
         1400, et seq.; Section 504 of the Rehabilitation



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             4
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 206 of 259
Wenger v. New York State Dept. of Health, Not Reported in F.Supp.3d (2015)
2015 WL 3397958

(2) ... defendants are subject to the ADA; and (3) that plaintiff    Plaintiff's Complaint which are specific, such as his allegation
was denied the opportunity to participate in or benefit from         regarding Defendant Podkowka's position that he could not
defendants' services, programs, or activities, or was otherwise      prescribe drugs or treatment for Steven that was not FDA
discriminated against by defendants by reason of plaintiff's         approved, id. at ¶ 23, and the limitations imposed on Steven's
disabilities.” Shomo v. City of New York, 579 F.3d 176, 185          activities by Podkowka and other staff because of his broken
(2d Cir.2009) (citation and internal punctuation omitted).           arm, id. at ¶ 14, do not appear to be sufficient to support a
                                                                     discrimination claim under Title II of the ADA.
8       “Services, programs, or activities,” not explicitly
        defined in the ADA have been construed by the
                                                                        3. Procedural Due Process Claim
        Second Circuit as “a catch-all phrase that prohibits
                                                                      *6 With regard to Plaintiff's Fourteenth Amendment due
        all discrimination by a public entity, regardless of
                                                                     process claim arising out § 633.12, Defendant Viggiano, as
        the context....” Innovative Health Sys., Inc. v. City
                                                                     hearing officer, is likely to be found entitled to absolute
        of White Plains, 117 F.3d 37, 43 (2d Cir.1997),
                                                                     immunity with respect to Plaintiff's due process claims. (See
        superseded on other grounds as recognized by
                                                                     Dkt. No. 1 at ¶ 21.) See Butz v. Economou, 438 U.S. 478,
        Zervos v. Verizon NY, Inc., 252 F.3d 163, 171 n. 7
                                                                     514, 98 S.Ct. 2894, 57 L.Ed.2d 895 (1978) (absolute judicial
        (2d Cir.2001).
                                                                     immunity extends to officers such as administrative law
Although Title II of the ADA does not provide for individual         judges and hearing officers). The immunity has been found
capacity suits against public officials, see Garcia v. State Univ.   to extend to state hearing officers. See, e.g., Bloom v. NYS
of N.Y. Health Scis. Ctr., 280 F.3d 98, 107 (2d Cir.2001),           Comm'n of Health, 573 F.Supp.2d 732, 739 (E.D.N.Y.2004)
a Title II claim can be asserted against a public official           (administrative law judge presiding over professional medical
in his or her official capacity. See Keitt v. New York City,         conduct bureau is entitled to absolute immunity).
882 F.Supp.2d 412, 456–57 (S.D.N.Y.2011) (“Individuals in
their personal capacities are not proper defendants on claims        The allegations in the Complaint that Defendant Romero,
brought under the ADA ..., although individuals can be sued          attorney for OPWDD, usurped the responsibilities of the
in their official capacities under [the ADA].”) However, under       hearing officer and Defendant Lankes, by performing her
Garcia, claims for money damages against state officials in          “role as it pertains to 14 NYCRR 633.12[of] assisting
their official capacities under Title II of the ADA are barred by    appropriate staff with obtaining a hearing officer, scheduling
the Eleventh Amendment, absent a showing that a violation            the hearing and preparing the Notice of Hearing” suggest
was motivated by discriminatory animus or ill will due to the        nothing more than that Romero was performing her
disability. Id. at 112. See, however, Tennessee v. Lane, 541         employment responsibilities. (Dkt. No. 1 at ¶¶ 29–31.) The
U.S. 509, 533–34, 124 S.Ct. 1978, 158 L.Ed.2d 820 (2004)             allegations do not appear to support a due process claim
(for an ADA Title II claim to overcome Eleventh Amendment            against her.
immunity, the Title II claim must implicate a fundamental
right under the Fourteenth Amendment). Given the foregoing,          The allegations against Lankes with respect to the
Plaintiff cannot assert a Title II of the ADA claim against          administrative hearing are that he consolidated Plaintiff's
any of the individual Defendants in their individual capacity        hearing request and scheduled the hearings at a later time
and likely would be limited to prospective injunctive relief on      than allowed under § 633.12; informed Plaintiff that the June
official capacity claims.                                            19, 2014, hearing date had been changed to a pre-hearing
                                                                     telephone conference with the hearing officer; and postponed
The allegations in Plaintiffs Complaint show an ongoing              the June 19th hearing date when Plaintiff refused to agree
dispute between Plaintiff, on the one hand, and Defendants           to the hearing ground rules imposed by the hearing officer.
Lankes, Johnson, Zelows, and Podkowka, on the other,                 Id. at ¶¶ 18–20. Those allegations in and of themselves,
regarding Steven's care and the services provided to him             particularly given Plaintiff's complicity in the hearing delay,
at IRA3. (See generally Dkt. 1.) The allegations in the              appear inadequate to support a denial of due process claim.
Complaint are, however, conclusory in nature. The Complaint          Id. at ¶ 29.
provides few specifics regarding Steven's care, the services
of which he was allegedly deprived, or programs in which             Moreover, the allegations in the Complaint reveal that
he was allegedly not allowed to participate, or any reasons          Plaintiff commenced this lawsuit prior to the administrative
therefor articulated by Defendants. Those allegations in             hearing scheduled for July 22, 2014. Id. at ¶ 29. Although


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               5
          Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 207 of 259
Wenger v. New York State Dept. of Health, Not Reported in F.Supp.3d (2015)
2015 WL 3397958

as a general rule there is no exhaustion of remedies               *7 Plaintiff alleges in his Complaint that Defendants
requirement before commencing a § 1983 action, “to the            Lankes, Zelows, and Podkowka have violated Steven's rights
extent a plaintiff claims a violation of procedural due process   under HIPAA and Steven's right, as exercised by Plaintiff as
under the Fourteenth Amendment, failure to pursue available       his guardian, to determine his medical care. (Dkt. No. 1 at ¶¶
procedural remedies can preclude a § 1983 claim.” Forcucci        44, 53.) As with the other claims, I find that the Complaint
v. Board of Educ. of Hamburg Central School Dist., No.            does not appear to show the existence of a claim of sufficient
14–CV–830–A, 2014 WL 5393024, at * 5, 2014 U.S. Dist.             substance to warrant appointment of counsel.
LEXIS 150410, at * 12–13 (W.D.N.Y. Oct.23, 2014) 9
(Arcara, D.J.) (citing Rivera–Powell v. N.Y. City Bd. of          Courts addressing the issue have overwhelmingly concluded
Elections., 470 F.3d 458, 467 n. 9 (2d Cir.2006)) (“Where a       that there is no private right of action under HIPAA. See,
state law remedy gives a party a meaningful opportunity to        e.g., Wilkerson v. Shineski, 606 F.3d 1256, 1267 n. 4 (10th
challenge the state's action, he is not deprived of due process   Cir.2010); Miller v. Nichols, 586 F.3d 53, 59 (1st Cir.2009).
simply because he failed to avail himself of the opportunity.”)   The allegations in Plaintiff's Complaint with respect to
                                                                  decisions concerning Steven's medical care show a general,
9                                                                 ongoing dispute between Plaintiff and Steven's caretakers at
        A copy of the unpublished decision will be
                                                                  IRA3 regarding his medical care and disclosure of medical
        provided to Plaintiff by the Clerk pursuant to
                                                                  information. Id. at ¶¶ 23, 39, 44–53. According to the
        LeBron v. Sanders, 557 F.3d 76 (2d Cir.2009) (per
                                                                  Complaint, Lankes' position with regard to Plaintiff's medical
        curiam).
                                                                  care is that “[a]s you have entrusted Steven's physical custody,
Section 633.12 provides for an administrative hearing (§          medical care and overall protective oversight to us at the
633.12(a)(8)(c)), an appeal to the commissioner from the          OPWDD certified residence, we have a responsibility to
hearing officer's determination (§ 633.12(a)(8) (d )), and        assure that Steven's health care needs are met.” Id. at 48.
judicial review pursuant to N.Y. C.P.L.R. Article 78 (§           Plaintiff's position is that as Steven's guardian, he has the right
633.12(a)(l 1)). While Plaintiff has alleged that the hearing     to determine Steven's medical care. Id . at 44.
was not held in a timely manner under the regulation,
a hearing had been scheduled when this action was                 The two specific instances complained of where Defendants
commenced, and Plaintiff, as Steven's guardian, failed to avail   took action with respect to Steven's health care without
himself of that hearing and the rights to thereafter appeal to    Plaintiff's consent involved making appointments for Steven
the commissioner and commence an Article 78 proceeding            at the Joslin Clinic and ENT Clinic at SUNY Upstate. Id. at
in state court if necessary. See New York State Nat'l Org.        ¶ 45. According to the Complaint, Plaintiff was notified by
for Women v. Pataki, 261 F.3d 156, 169 (2d Cir.2001) (“[A]        Zelows that the appointments had been made. Id. Plaintiff's
procedural due process violation cannot have occurred when        complaint is that his approval was not sought ahead of time
governmental actor provides apparently adequate procedural        so that he could consult with the medical professionals before
remedies and the plaintiff has not availed himself of those       the appointments. Id. at at 46. Plaintiff has not alleged facts
remedies.”). Furthermore, while Plaintiff has issues with the     showing that the appointments were not in Steven's best
manner in which the administrative procedure was being            interest, that the appointments or other specific actions taken
handled and the administrative procedure itself, there are no     by Defendants with regard to Steven's medical care were
allegations in the Complaint showing that, despite the delay in   injurious to Steven, or that Steven has been injured as a result.
the hearing, exhaustion was futile. See Coleman v. Newburgh       Id. at ¶¶ 45–53. In fact, Plaintiff claims that whether or not he
Enlarged City School Dist., 503 F.3d 198, 205 (2d Cir.2007)       agrees with particular medical services is irrelevant; that the
(“To show futility, a plaintiff must demonstrate that adequate    issue is that he was told of the appointments without having
remedies are not reasonably available or that the wrongs          been given the opportunity to conduct the proper investigation
would not have been corrected by resort to the administrative     and decline the services as Steven's guardian. Id. at ¶ 49.
hearing process.”) (citation and internal quotation marks
omitted).
                                                                    5. Recommendation of Dismissal of Complaint without
                                                                    Prejudice With Regard to Claims Asserted on Behalf of
    4. HIPAA and Plaintiff's Alleged Right to Determine             Steven
    Steven's Medical Care                                         Under Second Circuit case law, my denial of Plaintiff's
                                                                  motion for appointment of counsel to represent Steven in this


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               6
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 208 of 259
Wenger v. New York State Dept. of Health, Not Reported in F.Supp.3d (2015)
2015 WL 3397958

action requires that all claims asserted on Steven's behalf in     that the defendant is liable for the misconduct alleged.”
Plaintiff's Complaint be dismissed without prejudice. Berrios,     Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173
564 F.3d at 135 (requiring dismissal of the complaint without      L.Ed.2d 868 (2009). While Rule 8(a) of the Federal Rules
prejudice when no counsel is secured or appointed for              of Civil Procedure, which sets forth the general rules of
the incompetent). Therefore, I recommend that the claims           pleading, “does not require detailed factual allegations, ... it
asserted on Steven's behalf by Plaintiff be dismissed without      demands more than an unadorned, the-defendant-harmed-me
prejudice.                                                         accusation.” Id. In determining whether a complaint states
                                                                   a claim upon which relief may be granted, “the court must
                                                                   accept the material facts alleged in the complaint as true and
III. RECOMMENDATION UPON INITIAL REVIEW                            construe all reasonable inferences in the plaintiff's favor.”
                                                                   Hernandez v. Coughlin, 18 F.3d 133, 136 (2d Cir.), cert.
   A. Legal Standard for Initial Review of Complaint
                                                                   denied, 513 U.S. 836, 115 S.Ct. 117, 130 L.Ed.2d 63 (1994)
 *8 Plaintiff has also asserted claims on his own behalf
                                                                   (citation omitted). “[T]he tenet that a court must accept as true
against Defendants. Even when, as in this case, a plaintiff
                                                                   all of the allegations contained in a complaint is inapplicable
meets the financial criteria for in forma pauperis, 28 U.S.C.
                                                                   to legal conclusions.” Iqbal, 556 U.S. at 678. “Threadbare
§ 1915(e) directs that when a plaintiff proceeds in forma
                                                                   recitals of the elements of a cause of action, supported by mere
pauperis, “the court shall dismiss the case at any time if
                                                                   conclusory statements, do not suffice.” Id.
the court determines that ... the action ... (i) is frivolous or
malicious; (ii) fails to state a claim on which relief may be
                                                                    *9 Where a plaintiff proceeds pro se, the pleadings must be
granted; or (iii) seeks monetary relief against a defendant who
                                                                   read liberally and construed to raise the strongest arguments
is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B)(i)-
                                                                   they suggest. Sealed Plaintiff v. Sealed Defendant, 537 F.3d
(iii). The Court previously deferred initial review pending
                                                                   185, 191 (2d Cir.2008) (citation omitted). A pro se complaint
resolution of the representation issue. (Dkt. No. 4.)
                                                                   should not be dismissed “without giving leave to amend at
                                                                   least once when a liberal reading of the complaint gives any
In determining whether an action is frivolous, the court must
                                                                   indication that a valid claim might be stated.” Gomez v. USAA
look to see whether the complaint lacks an arguable basis
                                                                   Fed. Sav. Bank, 171 F.3d 794, 795 (2d Cir.1999) (citation and
either in law or in fact. Neitzke v. Williams, 490 U.S. 319,
                                                                   internal quotation marks omitted). An opportunity to amend is
325, 109 S.Ct. 1827, 104 L.Ed.2d 338 (1989). “An action is
                                                                   not required where “the problem with [the plaintiff's] causes
frivolous when either: (1) the factual contentions are clearly
                                                                   of action is substantive” such that “better pleading will not
baseless such as when the claims are the product of delusion
                                                                   cure it.” Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir.2000).
or fantasy, or (2) the claim is based on an indisputably
meritless legal theory.” Livingston v. Adirondack Beverage
Co., 141 F.3d 434, 437 (2d Cir.1998) (citations and internal          B. Claims Asserted by Plaintiff on his Own Behalf
quotation marks omitted). Although extreme caution should          In the Complaint, Plaintiff claims that: (1) witnessing Steven's
be exercised in ordering sua sponte dismissal of a pro se          physical and emotional suffering associated with his broken
complaint before the adverse party has been served and the         arm and Steven's isolation has caused Plaintiff to suffer
parties have had an opportunity to respond, Anderson v.            emotional harm; and (2) Plaintiff's life has been greatly
Coughlin, 700 F.2d 37, 41 (2d Cir.1983), the court still has a     disrupted by Defendants' actions, and he has expended and
responsibility to determine that a claim is not frivolous before   continues to expend significant resources in attempting to
permitting a plaintiff to proceed. See, e.g., Thomas v. Scully,    obtain services and benefits guaranteed to Steven by law.
943 F.2d 259, 260 (2d Cir.1991) (per curiam ) (holding that a      (Dkt. No. 1 at pp. 24–25.) Plaintiff seeks compensatory
district court has the power to dismiss a complaint sua sponte     damages for his expenditures and time in connection with his
if the complaint is frivolous).                                    efforts on behalf of Steven and for his mental anguish caused
                                                                   by the harm, deprivation and neglect long endured by Steven.
To survive dismissal for failure to state a claim, a complaint     Id. at p. 27.
must plead enough facts to state a claim that is “plausible
on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570,       The Complaint can be construed as an attempt by Plaintiff to
127 S.Ct. 1955, 167 L.Ed.2d 929 (2007). “A claim has               pursue his own due process claim under § 1983 relating to the
facial plausibility when the plaintiff pleads factual content      administrative procedure set forth at § 633.12, and his own
that allows the court to draw the reasonable inference             claim under Title II of the ADA for expenditures made by


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              7
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 209 of 259
Wenger v. New York State Dept. of Health, Not Reported in F.Supp.3d (2015)
2015 WL 3397958

him to enforce Steven's rights under the provision. See, e.g.,
A.M. ex rel. J.M. v. NYC Dept. of Educ., 840 F.Supp.2d 660,           3. Plaintiff's Claim for Emotional Distress Damages for
674–675 (E.D.N.Y.2012) (concluding that under Winkelman,              Steven's Broken Arm
550 U.S. 516, 127 S.Ct. 1994, 167 L.Ed.2d 904, the parent of       As previously noted, a separate personal injury action
a child with a disability has standing to pursue claims under      regarding Steven's broken arm is pending in the New York
the ADA on his own behalf), aff'd, sub. nom. Moody ex rel.         State Court of Claims. (Dkt. Nos. 1 at ¶ 11; 5 at p. 8.) In the
J.M. v. NYS Dept. of Educ., 513 F. App'x 95 (2d Cir.2013),         very unlikely event Plaintiff could be found to have a state
cert. denied, –––U.S. ––––, 134 S.Ct. 809, 187 L.Ed.2d 597         law claim for damages for emotional harm suffered by him as
(2013).                                                            a result of witnessing Steven's suffering associated with his
                                                                   broken arm and related isolation, that claim is logically related
I recommend that the § 1983 due process and Title II of            to Steven's personal injury claim and should be asserted
the ADA claims asserted by Plaintiff on his own behalf be          in the pending personal injury action. Therefore, even if
dismissed without prejudice for failure to state a claim, and      Plaintiff is found by the District Court to have federal claims
that the Court, in the exercise of its discretion, decline to      surviving initial review, I recommend that the District Court,
exercise supplemental jurisdiction over Plaintiff's state law      in its discretion, decline to exercise supplemental jurisdiction
claim arising out of Steven's broken arm.                          over Plaintiff's state law claim. See Kolari v. New York–
                                                                   Presbyterian Hosp. 455 F.3d 118, 120 (2d Cir.2006) (exercise
                                                                   of supplemental jurisdiction under 28 U.S.C. § 1367(a) is
   1. Due Process Claim                                            discretionary, not a right).
14 NYCRR § 633.12 gives Plaintiff, as Steven's father and
guardian, the right to object on Steven's behalf to a plan of      ACCORDINGLY, it is hereby
services for his son and sets forth the administrative procedure
available for doing so. However, the Court finds that Plaintiff    ORDERED, that Plaintiff's motion for appointment of
has failed to state a Fourteenth Amendment due process claim       counsel (Dkt. No. 5) is DENIED WITHOUT PREJUDICE;
against Defendants because while the consolidated hearing          and it is hereby
was not held in a timely manner, and Plaintiff did not agree
with the ground rules imposed by the hearing officer, there are    RECOMMENDED, that the Complaint (Dkt. No. 1) be
no allegations suggesting that he was precluded from going         dismissed without prejudice; and it is hereby
through the administrative process or that doing so would
have been futile, particularly given that there was a hearing      ORDERED, that the Clerk serve a copy of this Order and
scheduled to be held a few days after Plaintiff commenced this     Report–Recommendation on Plaintiff, along with a copy of
lawsuit. Furthermore, Plaintiff cannot be said to have been        the unpublished decision in Forcucci v. Board of Educ. of
deprived of due process simply because he failed to avail          Hamburg Central School Dist., No. 14–CV–830–A, 2014 WL
himself of each of the steps of the available administrative       5393024 (W.D.N.Y. Oct.23, 2014) in accordance with Lebron
procedure. See Forcucci, 2014 WL 5393024, at * 5.                  v. Sanders, 557 F.3d 76 (2d Cir.2009) (per curiam).

                                                                   Pursuant to 28 U.S.C. § 636(b)(1), the parties have
   2. Claim Under Title II of the ADA                              fourteen days within which to file written objections
 *10 While Plaintiff may have standing to pursue a claim           to the foregoing report. Such objections shall be filed
under Title II of the ADA on his own behalf, he has no             with the Clerk of the Court. FAILURE TO OBJECT
claim under Title II of the ADA against the individual             TO THIS REPORT WITHIN FOURTEEN DAYS WILL
defendants in their individual capacities. See Garcia, 280 F.3d    PRECLUDE APPELLATE REVIEW. Roldan v. Racette,
at 107. Moreover, there are no allegations in the Complaint        984 F.2d 85 (2d Cir.1993) (citing Small v. Secretary of Health
suggesting that Plaintiff's Title II of the ADA money damages      and Human Services, 892 F.2d 15 (2d Cir.1989)); 28 U.S.C.
claim against Defendants in their official capacities would        § 636(b)(1); Fed.R.Civ.P. 72.
not be barred by the Eleventh Amendment. Id. In addition,
because of the conclusory nature of the allegations in the
Complaint discussed above, I find that Plaintiff has failed to     Filed April 17, 2015.
state a claim on his own behalf under Title II of the ADA.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              8
        Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 210 of 259
Wenger v. New York State Dept. of Health, Not Reported in F.Supp.3d (2015)
2015 WL 3397958

All Citations

Not Reported in F.Supp.3d, 2015 WL 3397958

End of Document                                         © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      9
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 211 of 259
Martin v. UConn Health Care, Not Reported in F.Supp.2d (2000)
2000 WL 303262

                                                                         Ryan, 49 F.3d 51, 53 (2d Cir.1995). Livingston v. Adirondack
                                                                         Beverage Co., 141 F.3d 434, 437 (2d Cir.1998). The court
                  2000 WL 303262
                                                                         construes pro se complaints liberally. See Haines v. Kerner,
    Only the Westlaw citation is currently available.
                                                                         404 U.S. 519, 520, 92 S.Ct. 594, 30 L.Ed.2d 652 (1972).
     United States District Court, D. Connecticut.

                 Andrew C. MARTIN,                                       The plaintiff names as defendant in this action UConn
                         v.                                              Heath Care and Correctional Management. It is well settled
              UCONN HEALTH CARE et al.                                   that a state agency is not a “person” within the meaning
                                                                         of § 1983. See Fisher v. Cahill, 474 F.2d 991, 992 (3d
                    No. 3:99CV2158 (DJS).                                Cir.1973) (state prison department cannot be sued under §
                               |                                         1983 because it does not fit the definition of “person” under
                         Feb. 9, 2000.                                   § 1983); Ferguson v. Morgan, No. 90 Civ. 6318(JSM), 1991
                                                                         WL 115759, at *1 (S.D.N.Y.1991) (Otisville Correctional
                                                                         Facility medical staff not a person under § 1983); Grabow
                       Ruling and Order                                  v. Southern State Correctional Facility, 726 F.Supp. 537,
                                                                         538–38 (D.N.J.1989) (Department of Corrections not a
SQUATRITO.                                                               person under § 1983); Sittig v. Illinois Dep't of Corrections,
                                                                         617 F.Supp. 1043, 1044 (N.D.Ill.1985) (Illinois Department
 *1 The plaintiff, an inmate currently confined at the                   of Corrections not a person under § 1983); Allah v.
Northern Correctional Institution in Somers, Connecticut,                Commissioner of Dep't of Correctional Services 448 F.Supp.
brings this civil rights action pro se. The plaintiff alleges that       1123, 1125 (N.S.N.Y.1978) (New York Department of
he has been provided inadequate and inappropriate medical                Correctional Services not a person under § 1983). Thus, the
and mental health care since his incarceration. For the reasons          plaintiff's claims against the defendant lack an arguable legal
that follow, the complaint is dismissed with leave to amend.             basis and must be dismissed. See Neitzke, 480 U.S. at 325.

When a prisoner files a civil action, the court must dismiss             The complaint is DISMISSED without prejudice. See 28
the case at any time if it determines that the complaint fails           U.S.C. § 1915(e)(2)(B)(i) and (ii). The plaintiff is given leave
to meet certain requirements. “[T]he court shall dismiss the             to file an amended complaint within thirty days of the date
case at any time if the court determines that ... the action ...         of this order provided he can identify at least one physician
is frivolous or malicious; ... fails to state a claim on which           or other health care provider who has been deliberately
relief may be granted; or ... seeks monetary relief against              indifferent to his medical needs. See Soto v. Brooklyn
a defendant who is immune from such relief.” 28 U.S.C. §                 Correctional Facility, 80 F.3d 34 (2d Cir.1996) (permitting
1915(e)(2)(B)(i)-(iii).                                                  plaintiff to file amended complaint after limitations period
                                                                         had expired where inmate named only correctional facility
An action is “frivolous” when either: (1) “the ‘factual                  and was not aware of the requirement that he name
contentions are clearly baseless,’ such as when allegations              individuals). In addition, the plaintiff's application to proceed
are the product of delusion or fantasy”; or (2) “the claim is            in forma pauperis [doc. # 1] is DENIED as moot, the plaintiff
‘based on an indisputably meritless legal theory.’ “ Nance v.            having paid the filing fee in this case.
Kelly, 912 F.2d 605, 606 (2d Cir.1990) (per curiam) (quoting
Neitzke v. Williams, 490 U.S. 319, 327, 109 S.Ct. 1827,                  *2 SO ORDERED this 9th day of February, 2000, at
1833, 104 L.Ed.2d 338 (1989)). A claim is based on an                    Hartford, Connecticut.
“indisputably meritless legal theory” when either the claim
lacks an arguable basis in law, Benitez v. Wolff, 907 F.2d 1293,
1295 (2d Cir.1990) (per curiam), or a dispositive defense                All Citations
clearly exists on the face of the complaint. See Pino v.
                                                                         Not Reported in F.Supp.2d, 2000 WL 303262

End of Document                                                      © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                    1
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 212 of 259
Harmon v. Runyon, Not Reported in F.Supp. (1997)
1997 WL 118379

                                                                           Sargenti Co. Inc., 877 F.2d 170, 172 (2d Cir.1989).
                                                                          In Hodge v. Police Officers, 802 F.2d 58, 61–62 (2d
                   1997 WL 118379
                                                                          Cir.1986), cert. denied, 502 U.S. 986, 112 S.Ct. 596,
    Only the Westlaw citation is currently available.
                                                                          116 L.Ed.2d 620 (1991), the Second Circuit set forth
     United States District Court, S.D. New York.
                                                                         the factors courts should consider in deciding whether
            Jeanette HARMON, Plaintiff,                                  to grant a pro se plaintiff's request for the appointment
                          v.                                             of counsel. As a threshold requirement, the court must
       Marvin T. RUNYON, Postmaster General,                           decide whether the plaintiff's claim “seems likely to be of
                                                                      substance.” Hodge, 802 F.2d at 61. If the plaintiff meets this
       United States Postal Service, Defendant.
                                                                      requirement, the court must next consider factors including:
                   No. 96 CIV. 6080(SAS).
                                                                         the indigent's ability to investigate the crucial facts,
                              |
                                                                         whether conflicting evidence implicating the need for
                        Mar. 17, 1997.
                                                                         cross-examination will be the major proof presented to the
Attorneys and Law Firms                                                  fact finder, the indigent's ability to present the case, the
                                                                         complexity of the legal issues and any special reason in that
Jeanette Harmon, pro se.                                                 case why appointment of counsel would be more likely to
                                                                         lead to a just determination.
Aaron Katz, Asst. U.S. Atty., New York, N.Y., for Defendant.
                                                                         Id. at 61–62. As plaintiff is not indigent, the court is also
                                                                         required to consider plaintiff's efforts to obtain a lawyer.
                                                                         Cooper, 877 F.2d at 172, 174.
                 MEMORANDUM ORDER                                     In the instant case, plaintiff has not met the threshold
                                                                      requirement set forth in Hodge. Plaintiff has presented
SCHEINDLIN, District Judge.
                                                                      no evidence whatever to support her claims regarding
 *1 On August 12, 1996, plaintiff filed this action pursuant          defendant's allegedly improper actions. Without presenting
to 42 U.S.C. §§ 2000e to 2000e–17 and § 29 U.S.C. §§                  any evidence to support her claims, Harmon cannot meet
621 to 634 for employment discrimination on the basis of              the first requirement of the Hodge test described above.
her age, race and gender. On November 21, 1996, plaintiff             Accordingly, plaintiff's application is denied.
applied for the appointment of counsel on the grounds that she
lacks sufficient knowledge of the law to continue to maintain         Given the early stage of these proceedings, it is possible that
her claims pro se. For the reasons set forth below, plaintiff's       plaintiff eventually will be able to provide some evidence to
application for appointment of counsel is denied with leave           support her claims. Plaintiff's application is therefore denied
to renew.                                                             with leave to renew. If plaintiff wishes to apply again for the
                                                                      appointment of counsel, she must make some attempt to refer
                                                                      to evidence which supports her claims.

  Discussion As an initial matter, there is no constitutional         SO ORDERED.
    right to appointed counsel in civil cases. Moreover,
   due to the scarcity of volunteer attorneys, the Second
   Circuit has cautioned against the routine appointment              All Citations
    of pro bono counsel in civil cases. See Cooper v. A.
                                                                      Not Reported in F.Supp., 1997 WL 118379

End of Document                                                   © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 1
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 213 of 259
Brown v. Jacobson, Not Reported in F.Supp.2d (1999)
1999 WL 1125122



                  1999 WL 1125122                                                        II. BACKGROUND
    Only the Westlaw citation is currently available.
     United States District Court, S.D. New York.                   The following facts are taken from Plaintiff's Amended
                                                                    Complaint and are assumed to be true for purposes of
                John BROWN, Plaintiff,                              considering this Motion.
                            v.
      Michael JACOBSON, Commissioner, David                         At all times relevant to the Amended Complaint, Mr. Brown
      Schoenfeld, Warden, Officer Norris, # 4312                    was an inmate at BCC and Defendants Norris and Perez were
       Officer Perez, # 14652, Individually and                     corrections officers at that facility. On August 14, 1997, Mr.
                                                                    Brown was transferred from “Side A” to “Side H” of BCC
        in their Official Capacities, Defendants.
                                                                    Block 6. Upon his arrival in Side H and after being locked
                    No. 98 Civ. 0565 LBS.                           into his new cell, Plaintiff checked to see whether all of his
                              |                                     property had been moved to his new location and realized that
                        Dec. 8, 1999.                               certain of his legal documents were missing. Because he was
                                                                    now housed on the top floor of Block 6 and the Corrections
                                                                    Officers on duty were in a glass-enclosed semi-sound-proof
                                                                    “bubble” on a lower floor, the Corrections Officers would
               MEMORANDUM AND ORDER
                                                                    not have heard Plaintiff if he had verbally requested that
SAND, J.                                                            he be allowed to search his former room for the missing
                                                                    documents. Mr. Brown therefore knocked on his cell door to
 *1 Plaintiff, John Brown, appearing pro se, brings this action     get the officers' attention. Eventually, another inmate notified
pursuant to 42 U.S.C. § 1983 against Michael Jacobson, the          Officers Perez and Norris that Plaintiff sought to be let out of
former Commissioner of the New York City Department of              his cell.
Corrections, David Schoenfeld, the Warden of the Beacon
Correctional Center (“BCC”) in East Elmhurst, New York,             When his cell door was opened, Mr. Brown proceeded to
and two corrections officers, Norris and Perez. Mr. Brown           the bubble from which Officers Perez and Norris monitored
alleges civil rights violations that allegedly occurred while he    the cell-block. Officer Perez used the prison intercom system
was confined at BCC. Presently before the Court is Defendant        to direct another prisoner, Eric Adoizro, # 349–97–01008,
Perez's Motion to dismiss, pursuant to Federal Rule of Civil        to search for Plaintiff's papers in Plaintiff's previous cell.
Procedure 12(b)(6), for failure to state a claim on which relief    Meanwhile, Officer Norris questioned Plaintiff regarding why
may be granted. For the reasons set forth below, Defendant's        he had knocked on his door so loudly.
Motion is granted.
                                                                    Mr. Adoizro located Mr. Brown's papers but was directed
                                                                    by Officer Perez not to deliver them to him. Officer Norris
                   I. LEGAL STANDARD                                instead took the papers and handed them to Officer Perez,
                                                                    while both remained in the bubble. When Mr. Brown asked
On a motion to dismiss for failure to state a claim upon            the officers for his papers, Officer Norris told him that she
which relief may be granted, see Fed.R.Civ.P. 12(b)(6), we          would have to think about returning them because she did
must “construe in plaintiff['s] favor factual allegations in the    not approve of the way he had knocked on his cell door.
complaint.... Dismissal of the complaint is proper only where       Mr. Brown told Officer Norris that the papers were of great
‘it appears beyond doubt that the plaintiff can prove no set of     importance to him. Plaintiff's subsequent requests to speak
facts in support of his claim which would entitle him to relief.”   with a captain about the matter were refused by both officers.
’ Automated Salvage Transp., Inc. v. Wheelabrator Envtl.
Sys., Inc., 155 F.3d 59, 67 (2d Cir.1998) (quoting Conley            *2 Mr. Brown remained by the bubble as most other
v. Gibson, 355 U.S. 41, 45–46 (1957) (footnote omitted))            prisoners returned to their cells in order to be locked down
(citation omitted).                                                 for the night. Plaintiff thereafter made additional requests for
                                                                    the return of his papers, all of which Officer Norris refused
                                                                    to honor. Officer Perez then asked over the intercom whether



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              1
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 214 of 259
Brown v. Jacobson, Not Reported in F.Supp.2d (1999)
1999 WL 1125122

Plaintiff would return to his cell or whether Officer Perez         both claims cannot be sustained on the basis of the facts
should “call the goon squad.” Officer Norris responded that         alleged in the Amended Complaint, Defendant's motion to
Plaintiff would return to his cell, which Plaintiff did.            dismiss is granted.

At roughly 4:00 a.m. on August 15, after the new shift
of corrections officers came on duty, Plaintiff was allowed         A. Right of Access to the Courts
to leave his cell and enter the bubble to look for the               *3 All persons, including prisoners, enjoy a constitutional
relevant documents. Plaintiff could not find the documents          right of access to the courts. See Monsky v. Moraghan, 127
but Corrections Officer Boyer, who is not a party to this           F.3d 243, 246 (2d Cir.1997), cert. denied, __ U.S. __, 119
action, spotted them near the shower on “Side A” of the block.      S.Ct. 66 (1998). But that right belongs solely “to litigants or
Officer Boyer returned the package to Plaintiff who, moments        those seeking to be litigants.” See Posr v. Court Officer Shield
later, discovered that certain of the documents were missing or     # 207, 180 F.3d 409, 413 (2d Cir.1999). To state a claim for
out of place. In particular, Plaintiff discovered that a C.P.L.R.   denial of access to the courts, therefore, the plaintiff must
Article 78 petition that he had been drafting had been taken        allege that the defendant's actions hindered the pursuit of a
from the folder and that certain legal correspondence had been      legal claim. See id. (citing Monsky, 127 F.3d at 247). That
moved within the folder.                                            requirement—that an inmate show actual injury—“derives
                                                                    ultimately from the doctrine of standing, a constitutional
Plaintiff filed a Complaint in this Court on January 27,            principle that prevents courts of law from undertaking tasks
1998, and an Amended Complaint on March 6. On July                  assigned to the political branches.” Lewis v. Casey, 518 U.S.
16, Defendant Schoenfeld moved to dismiss the Amended               343, 349 (1996) (citing Allen v. Wright, 468 U.S. 737, 750–52
Complaint pursuant to Federal Rule of Civil Procedure 12(b)         (1984); Valley Forge Christian College v. Americans United
(6) for failure to state a claim on which relief may be granted.    for Separation of Church and State, Inc., 454 U.S. 464, 471–
That Motion was granted, without opposition, on September           76 (1982)).
3, 1998. Defendant Jacobson's motion to dismiss was granted
on January 11, 1999. See Brown v.. Jacobson, No. 98 Civ.            Construing Plaintiff's complaint as liberally as we can, Mr.
565(LBS) (S.D.N.Y. Jan. 11, 1999).                                  Brown seems to be presenting three distinct allegations of
                                                                    actual injury. His Amended Complaint claims that: (1) the
                                                                    officers' actions led to the loss of an Article 78 petition; (2)
                                                                    the loss of his legal documents caused him emotional distress;
                      III. DISCUSSION                               and (3) the officers' actions discouraged him from pursuing
                                                                    litigation. None of these allegations is sufficient to satisfy
Plaintiff's Amended Complaint alleges two causes of action.
                                                                    Plaintiff's burden of alleging an actual injury relevant to his
The first claims that “by denying plaintiff's request to retrieve
                                                                    claim of a denial of access to the courts.
his legal documents,” the officers “placed a ‘Chilling Effect’
upon plaintiff's Right of Access to the Courts.” (Am. Compl.
at ¶ 55.) The second focuses on Mr. Brown's claim that Officer      1. Loss of an Article 78 Petition
Perez threatened to call the “Goon Squad.” (See id. at ¶ 36,        Plaintiff alleges that “an Article 78 which [he] had been
56.) Plaintiff alleges that that threat effected his “nerves” and   working on for over two months” was missing from his
“cause[d] him ... to stay up all night worrying” both about his     collection of legal documents after it was finally returned to
documents and about the goon squad. (Id. at ¶ 56.)                  him. (See Am. Compl. at ¶ 46.) “[T]he injury requirement,”
                                                                    however, “is not satisfied by just any type of frustrated legal
Where, as here, Plaintiff proceeds pro se, the Court liberally      claim.” Lewis, 518 U.S. at 354. The “universe of relevant
construes the Complaint and holds it to less stringent pleading     claims has been extended only slightly,” from criminal
standards. See Boddie v. Schnieder, 105 F.3d 857, 860 (2d           proceedings to include “civil rights actions—i.e., actions
Cir.1997). We interpret a pro se plaintiff's complaint “to raise    under 42 U.S.C. § 1983.” Shepherd v. Fraisher, No. 96 Civ.
the strongest arguments that they suggest.” Soto v. Walker,
                                                                    3283(JGK), 1999 WL 713839, at * 6 (S.D.N .Y. Sept. 14,
44 F.3d 169, 173 (2d Cir.1995). When we do so here, we
                                                                    1999) (quoting Lewis, 518 U.S. at 354) (internal quotation
discern two distinct claims: (1) a cause of action for denial
                                                                    marks omitted). The right has never been extended to Article
of plaintiff's right of access to the courts; and (2) an Eighth
                                                                    78 proceedings. Moreover, even if frustration of an Article
Amendment claim arising out of the officers' threats. Because
                                                                    78 proceeding were actionable as a denial of the right of


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              2
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 215 of 259
Brown v. Jacobson, Not Reported in F.Supp.2d (1999)
1999 WL 1125122

access to the courts, Plaintiff would also have to allege that       this case, by contrast, Plaintiff has not alleged that either
the officers' action “actually interfered with his access to the     Officer Norris' or Officer Perez's refusal to return his legal
courts or prejudiced an existing action.” See Herrera v. Scully,     documents was related in any way to his having filed a legal
815 F.Supp. 713, 725 (S.D.N.Y.1993). Mr. Brown's complaint           or administrative claim, or even any plan he might have had
alleges no facts suggesting that he was unable to file the           to file such a claim. To be sure, he alleges that “[t]hese two (2)
Article 78 petition, or that the Article 78 proceeding was an        correctional Officers had to had [sic] been reading plaintiff's
existing action that was prejudiced by the loss of the paper in      legal documents, and because they had read plaintiff's legal
question. The allegation of loss of an “Article 78,” therefore,      material illegally, they refused to bring those documents to
does not establish an actual injury.                                 plaintiff's new location ... as requested.” But the fact that
                                                                     the officers may have read plaintiff's documents, even when
                                                                     considered together with all the other facts alleged in the
2. Emotional Distress                                                complaint, does not create an inference that their conduct
 *4 Although Plaintiff alleges that the officers' actions            was related to some legal or administrative action taken or
affected his “nerves” and caused him to lose sleep as part           contemplated by the plaintiff. There is no allegation here that
of his second cause of action (see Am. Compl. at ¶ 56), we           the threat of calling the goon squad was, in any way, designed
believe that, construing his complaint liberally, he might also      to discourage Mr. Brown from pursuing a legal claim; it does
be alleging emotional distress as an injury related to the loss of   not therefore satisfy Plaintiff's burden of alleging an actual
his legal documents. However, while “emotional distress and          injury.
humiliation ... might be consequential damages components
of a section 1983 claim in which actual injury to court access
was sufficiently alleged, they are not the type of actual injury     B. Eighth Amendment
that gives rise to a constitutional claim of denial of access         *5 Plaintiff's allegation that Officer Perez's threat to call the
to the courts.” Monsky, 127 F.3d at 247; see also Brown v.           goon squad caused him to become nervous and lose sleep
Brabazon, No. 98–2387, 1998 WL 953964, at * 1 (2d Cir. Jan.          could be characterized as a distinct cause of action alleging
7, 1998). The allegations of nervousness and loss of sleep,          cruel and unusual punishment due to verbal abuse. However,
therefore, do not satisfy the actual injury requirement.             “verbal harassment or profanity alone, unaccompanied by
                                                                     any injury no matter how inappropriate, unprofessional, or
                                                                     reprehensible it might seem does not constitute the violation
3. Chilling Effect                                                   of any federally protected right and therefore is not actionable
Finally, Plaintiff's complaint might be read to allege that the      under 42 U.S.C. § 1983.” Aziz Zarif Shabazz v. Pico,
combination of the threats, along with the confiscation of           994 F.Supp. 460, 474 (S.D.N.Y.1998) (citation and internal
his legal documents, discouraged him from pursuing a legal           quotation marks omitted); see also Powell v. Coughlin, 790
claim or defense. We presume that this is the significance           F.2d 263, 265 (2d Cir.1986) (per curiam); Brown v.. Croce,
of his reference to a “chilling effect.” (See Am. Compl. at          967 F.Supp. 101, 104 (S.D.N.Y.1997); Ramirez v. Holmes,
¶ 55.) Of the three possibilities we have considered, this           921 F.Supp. 204, 210 (S.D.N.Y.1996); Beal v. City of New
claim is the most promising, although it, too, is ultimately         York, No. 92 Civ. 0718(KMW), 1994 WL 163954, at * 6
unavailing. Several courts have recognized that a cause of           (S.D.N .Y. Apr. 22, 1994). Plaintiff makes no allegation of
action lies when a prison official threatens an inmate so as         any physical injury whatsoever, arising out of the incidents
to discourage the pursuit of litigation. See, e.g., Hudspeth v.      described in the Amended Complaint. His complaint does not,
Figgins, 584 F.2d 1345, 1348 (4th Cir.1978) (per curiam);            therefore, allege a violation of his right to be free from cruel
Brown v. Coughlin, 965 F.Supp. 401, 404 (W .D.N.Y.1997);             and unusual punishment.
Gloster v. Wong, No. 94–CV–490 RSP/GJD, 1997 WL
151766, at * 4–5 (N.D.N.Y. Mar. 28, 1997). But in each of
those cases, the plaintiff alleged that the defendants' threats      C. Officer Norris
were related specifically to the plaintiff's continuation with       The final issue we must address arises from the fact that
particular legal proceedings. See Hudspeth, 584 F.2d at 1348;        it is only Officer Perez's motion that is currently before
Brown, 965 F.Supp. at 405 (denying motion to dismiss when            the Court. (See Def.'s Mem. at 2 n. 2 (indicating that the
harassment followed immediately after plaintiff filed civil          Office of the Corporation Counsel does not represent Officer
                                                                     Norris).) According to court records, Officer Norris was
rights action); Gloster, 1997 WL 151766, at * 4 (same). In
                                                                     served with summons and complaint on June 30, 1999. To


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 3
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 216 of 259
Brown v. Jacobson, Not Reported in F.Supp.2d (1999)
1999 WL 1125122

                                                                       that Plaintiff's complaint fails to state a claim on which relief
date, however, Officer Norris has filed neither an answer
                                                                       may be granted against Officer Norris. Therefore, pursuant to
nor a responsive motion. Nevertheless, the Prison Litigation
Reform Act of 1996, Pub.L. No. 104–134, 110 Stat. 1321–                28 U.S.C. § 1915A(b)(1), we dismiss sua sponte Plaintiff's
66 (codified in scattered sections of Title 18, 28, and 42 of          claim against Officer Norris. See Liner v. Goord, __ F.3d __,
U .S.C.) (“PLRA”) requires the Court to dismiss a complaint            No. 98–2925, 1999 WL 734693, at * 2 (2d Cir. Sept. 22,
in which a prisoner seeks redress from an officer or employee          1999); Tapia–Ortiz v. Winter, 185 F.3d 8, 11 (2d Cir.1999).
of a governmental entity if the complaint fails to state a claim
upon which relief may be granted. See 28 U.S.C. § 1915A
(West 1999). Although Mr. Brown is apparently no longer                                       CONCLUSION
incarcerated, because his complaint was filed when he was “a
prisoner” see 28 U.S.C. § 1915A(c) (West 1999), and because             *6 For the foregoing reasons, Defendant Perez's motion to
it advances concerns about prison officials' misconduct, it            dismiss is granted and the Court dismisses Plaintiff's claim
is nevertheless subject to the heightened scrutiny imposed             against Defendant Norris sua sponte. The Clerk of the Court
by the PLRA. See Johnson v. Hill, 965 F.Supp. 1487, 1488               is directed to close this case.
n. 2 (E.D.Va.1997). Having determined that Mr. Brown's
Amended Complaint fails to state a claim on which relief may
be granted against Officer Perez, and finding no meaningful            All Citations
distinction between the conduct of Officer Perez and Officer
                                                                       Not Reported in F.Supp.2d, 1999 WL 1125122
Norris with respect to Brown's allegations, we also conclude

End of Document                                                    © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  4
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 217 of 259
Farquharson v. Lafayette, Slip Copy (2020)
2020 WL 1699985

                                                                 The following facts are taken from Plaintiffs’ complaint and
                                                                 accompanying exhibits and are accepted as true for purposes
                  2020 WL 1699985
                                                                 of this motion.
    Only the Westlaw citation is currently available.
     United States District Court, S.D. New York.
                                                                    A. Lafayette's Alleged History of Targeting Plaintiff
        Delia M. FARQUHARSON, Plaintiff,
                                                                 The allegations underlying Plaintiff's complaint primarily
                          v.
                                                                 center around a long running and contentious relationship
    Reginald A. LAFAYETTE, Douglas A. Colety,
                                                                 between Plaintiff and Lafayette. To this end, Plaintiff is a City
     Jeanine L. Palazola, Dorothy L. DiPalo, and                 Councilor in Mount Vernon and of Jamaican descent, while
  Westchester County Board of Election, Defendants.              Lafayette is the Chairman and Commissioner of the BOE and
                                                                 the Chairman of the Mount Vernon Democratic Committee
                   No. 19-cv-3446 (NSR)
                                                                 (“MVDC”). (Compl. ¶ 4.)
                             |
                    Signed 04/07/2020
                                                                 According to Plaintiff, Lafayette wields tremendous power
Attorneys and Law Firms                                          as Commissioner of MVDC. For example, Plaintiff avers
                                                                 that, on July 27, 2015, Maria Caraballo, a two-time City
Lenworth Lester Williams, Law Office of Lenworth                 Council candidate in Mount Vernon, stated in “Black
Williams, Mount Vernon, NY, Pierre Gooding, Pierre               Westchester Magazine” that Lafayette “[c]ontrols Mt. Vernon
Gooding PLLC, New York, NY, for Plaintiff.                       Politics.” (Id. ¶ 11 (internal quotations omitted).) Caraballo
                                                                 explained that “if you are not liked by Reggie Lafayette,
Frederick Mark Sullivan, Melissa-Jean Rotini, Haylei Peart,      you are not going to be elected. There will never be
Westchester County Attorney's Office, White Plains, NY, for      an election in Mt. Vernon[ ] that will not be fixed
Defendants.                                                      as long as Reggie Lafayette is in office.” (Id. (internal
                                                                 quotations omitted).) According to Plaintiff, during his time
                                                                 as commissioner, Lafayette has made disparaging remarks
                   OPINION & ORDER                               regarding individuals of West Indian descent (particularly
                                                                 Jamaicans) during public meetings. (Id. ¶¶ 5, 11. 1 )
NELSON S. ROMÁN, United States District Judge:

 *1 Plaintiff Delia M. Farquharson (“Plaintiff”) brings this     1       The complaint contains two paragraphs numbered
action, pursuant to 42 U.S.C. § 1983 (“Section 1983”)                    11. This is a reference to the second paragraph 11.
against Defendants Reginald A. Lafayette (“Lafayette”),
                                                                 Plaintiff contends that Lafayette also routinely targeted
Douglas A. Colety, Jeannie L. Palazola, s/h/a Jeanine
                                                                 Plaintiff during political events and nomination processes.
L. Palazola, Dorothy L. DiPalo (together, the “Individual
                                                                 (Id. ¶ 12.) For example, during the 2017 MVDC nomination
Defendants”), and Westchester County Board of Elections
                                                                 process, Lafayette succeeded in installing Marcus Griffith in
(“BOE”) (collectively, “Defendants”). (Compl., ECF No. 1.)
                                                                 Plaintiff's place, even though Plaintiff had already been voted
Plaintiff alleges that Defendants denied her an opportunity to
                                                                 to be a nominee. (Id. ¶ 13.) The next year, in 2018, Lafayette
run for Mayor of Mount Vernon, New York, in deprivation
                                                                 delivered a message about “people wanting to be elected but
of her First, Fourth, Fifth and Fourteenth Amendment rights.
                                                                 not understanding how things work” in response to Plaintiff's
(Id.) Plaintiff also asserts several state-law claims. (Id.)
                                                                 expressing an intention to assume the role of City Council
                                                                 President. (Id. ¶ 14.)
Presently before the Court is Defendants’ motion to dismiss.
(ECF No. 32.) For the following reasons, Defendants’ motion
                                                                 Plaintiff and Lafayette's contentious history persisted into
is GRANTED with leave to amend.
                                                                 2019. Specifically, on January 2, 2019, at a City Council
                                                                 committee meeting attended by Plaintiff and Lafayette (who
                                                                 is not a City Council member), Lafayette “looked directly at
                     BACKGROUND                                  Plaintiff” as she entered the meeting and asked, “[A]re we
                                                                 going to have a smooth night[?]” (Id. ¶ 15.) This question
                                                                 was purportedly in reference to Plaintiff's plan to speak


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             1
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 218 of 259
Farquharson v. Lafayette, Slip Copy (2020)
2020 WL 1699985

about the political properness of some of the City Council            timely filed.” (Id. Ex. A; see also id. ¶ 23.) BOE cited
nominations. (Id.) When asked for clarification, Lafayette            Section 6-158(1) of the New York State Election Law
responded, “[A]m I going to have to respond to anything               (“N.Y.E.L.”), which established April 1, 2019 as the earliest
as commissioner.” (Id.) Then, during the meeting, Lafayette           date to file designating petitions. (Id. Ex. I.) BOE then noted
“placed himself in the direct vicinity of Plaintiff,” thereby         that failure to file a petition within this timeframe “[was]
making her feel uncomfortable both in her official and                a fatal defect.” (Id.) BOE thus determined that Plaintiff's
personal capacity. (Id.)                                              Petitions were “invalid” and informed her that her name
                                                                      would not appear on the Democratic Party ballot for Mayor of
                                                                      Mount Vernon primary election. (Id.) Plaintiff contends that,
   B. Plaintiff Files Untimely Petitions and Defendants               notwithstanding the letter's conclusion, BOE was not aware of
   Refuse to Return Them                                              what Plaintiff was going to do with her Petitions on or before
 *2 On or around February 7, 2019, Plaintiff completed all            April 1, 2019. (Id. ¶ 25.)
filing requirements to run for Mayor of Mount Vernon. (Id. ¶
16.) Thereafter, in conjunction with at least six team members,       Plaintiff responded to BOE's letter on March 27, 2019. (Id.
Plaintiff collected 985 signatures from members of the Mount          ¶ 26.) Plaintiff, through her counsel, informed BOE that the
Vernon community (the “Petitions”). (Id. ¶ 17.)                       letter had “legal issues” and, in turn, urged for the BOE to
                                                                      reconsider its decision or provide Plaintiff with a hearing. (Id.)
On March 19, 2019 Plaintiff went to BOE with her Petitions.           In the letter, Plaintiff acknowledged that Plaintiff's “Petitions
(Id. ¶ 18.) When she arrived, the clerk informed Plaintiff that       were filed early” but argued that she nevertheless had a
the filing period in New York was from April 1, to April              “timely claim to cure the violation[ ] and [was] entitled to
4, 2019. (Id.) In response, Plaintiff asked the clerk if BOE
                                                                      attempt to do so.” 3 (Id. Ex. II.)
would accept Plaintiff's Petitions for review, notwithstanding
the deadline. (Id.) The clerk called Lafayette, who was in a
                                                                      3
back office of BOE, and informed him that Plaintiff was “here                 BOE's counsel responded on April 1, 2019.
to submit petitions.” (Id.) The clerk took the Petitions and                  (Compl. Ex. IV.) The letter reiterated the statutorily
went to the back office to meet with Lafayette. (Id.) At some                 prescribed time period for submitting designating
point, either during the call or meeting, Lafayette decided, or               petitions for the 2019 primary election and noted
authorized the clerk to decide, to take Plaintiff's Petitions. (Id.           that Plaintiff had submitted her Petitions outside
¶ 19.) The clerk stamped the Petitions and made copies to                     of that period. (Id.) BOE further informed Plaintiff
distribute to Plaintiff. (Id.)                                                that she could not cure her Petitions’ defects
                                                                              because the cure period would still conclude prior
Shortly after, Plaintiff heard from community members that                    to the commencement of the statutorily mandated
BOE planned to invalidate the Petitions. (Id. ¶ 20.) She further              designating petition filing period. (Id.)
learned that BOE was planning to invalidate any signatures             *3 The next day, on March 28, 2019, Plaintiff, her team
on the Petitions. (Id. ¶ 27.) As a result, on March 25, 2019,         members, and her attorney went to BOE in person. (Id.
Plaintiff returned to BOE to obtain her Petitions. 2 (Id. ¶ 21.)      ¶ 28.) During the meeting, Lafayette laid out his concern
Then, on March 27, 2019, Plaintiff received a call from Taijan        with accepting Plaintiff's untimely Petition, explaining that “a
Nelson, which informed Plaintiff that BOE had sent a letter,          major problem, [which] nobody can get a handle on, is a lot
dated March 25, 2019, to Plaintiff. (Id. ¶ 22.)                       of people backdate signatures.” (Id. ¶ 29.) Plaintiff then asked
                                                                      Lafayette why BOE accepted her Petitions if it knew it would
2                                                                     later invalidate them. (Id. ¶ 30.) Lafayette explained that the
        The Complaint does not specify whether Plaintiff
                                                                      Petitions were “already turned in by the time [the clerk] went
        was able to re-obtain her Petitions. However, in her
                                                                      to the back to speak with [him].” (Id.) Plaintiff, however,
        letter to BOE, dated March 27, 2019, Plaintiff notes
                                                                      corrected him, noting that the Petitions were “unstamped” at
        BOE's “failure to return” her Petitions “for possible
                                                                      that moment. (Id.) Although Plaintiff does not provide further
        amendment.” (Compl. Ex. II.)
                                                                      details, she notes that “[n]o BOE hearing was ever scheduled
In that letter, BOE informed Plaintiff that “[a]fter a prima          by the BOE” regarding the Petitions. (Id. ¶ 31.)
facie examination of [the Petitions] purporting to nominate
[Plaintiff] as a candidate for Mayor in the City of Mount
Vernon, it was determined that the Petition ... was not


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                    2
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 219 of 259
Farquharson v. Lafayette, Slip Copy (2020)
2020 WL 1699985

                                                                      preponderance of the evidence that it exists.” Morrison v.
   C. Plaintiff Files an Amended Cover Sheet but                      Nat'l Austl. Bank Ltd., 547 F.3d 167, 170 (2d Cir. 2008)
   Remains Off the Primary Ballot                                     (quoting Makarova v. United States, 201 F.3d 110, 113 (2d
Notwithstanding her untimely March filing, Plaintiff timely           Cir. 2000)). In assessing whether there is subject matter
filed an amended cover sheet for her Petitions on April               jurisdiction, the Court must accept as true all material facts
1, 2019. (Id. ¶ 32.) Upon this now-timely filing, Specific            alleged in the complaint, Conyers v. Rossides, 558 F.3d 137,
Objections (“Specs”) to Plaintiff's petitions were lodged,            143 (2d Cir. 2009), but “the court may resolve [any] disputed
some allegedly after the filing deadline was complete.                jurisdictional fact issue by referring to evidence outside of the
(Id. ¶ 33.) Plaintiff maintains that these Specs came from            pleadings.” Zappia Middle E. Const. Co. v. Emirate of Abu
individuals “affiliated with Lafayette.” (Id.)                        Dhabi, 215 F.3d 247, 253 (2d Cir. 2000).

Plaintiff and her attorney eventually confronted Lafayette            One example of when a court lacks subject matter jurisdiction
and told him that they believed BOE was engaged in illegal            is when the case becomes moot. See Doyle v. Midland Credit
activity. (Id.) Plaintiff then asked Lafayette what dates he          Mgmt., Inc., 722 F.3d 78, 81 (2d Cir. 2013). Similarly, lack of
was using to determine whether the Specs were timely filed.           standing may be grounds for dismissal under Rule 12(b)(1).
(Id.) In that conversation, Plaintiff and Lafayette disputed          Buonasera v. Honest Co., 208 F. Supp. 3d 555, 560 (S.D.N.Y.
whether one Spec at issue was filed on the fourth or eighth           2016).
of April. (Id.) As it relates to this Spec, Lafayette explained
that, although there was a Spec dated April 4th, a new Spec
was timely filed on April 8th after Plaintiff again amended           II. 12(b)(6)
her Petition cover sheet. (Id.) Lafayette insisted that this was       *4 The relevant inquiry under Rule 12(b)(6) is whether a
proper because “[o]nce [Plaintiff] amend[e]d [her Petition],          complaint “contain[s] sufficient factual matter, accepted as
[the time to file Specs] starts all over again.” (Id.) At some        true, to ‘state a claim to relief that is plausible on its face.’
point during this conversation, Lafayette then noted that             ” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell
Plaintiff had “time to even correct [her] mistakes” but the           Atl. Corp. v. Twombly, 550 U.S. 554, 570 (2007)). “While
filing had to be kept by BOE. (Id.)                                   legal conclusions can provide the framework of a complaint,
                                                                      they must be supported by factual allegations.” Id. at 679. To
Plaintiff argues that Lafayette admitted that “Plaintiff's            this end, to survive a motion to dismiss, a complaint must
process of amending the cover sheet for [her] Petitions was           supply “factual allegations sufficient ‘to raise a right to relief
proper, and that the process that the BOE engaged in prior to         above the speculative level.’ ” ATSI Commc'ns, Inc. v. Shaar
April 1, 2019 regarding the attempt to rule the Petitions out         Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007) (quoting Twombly,
of the elections before giving an opportunity to amend the            550 U.S. at 555). The Court must take all material factual
cover letter or cure the petitions was per se illegal.” (Id. ¶ 34.)   allegations as true and draw reasonable inferences in the non-
Plaintiff further avers that Lafayette “understood more than          moving party's favor, but the Court is “ ‘not bound to accept as
any other person” how a candidate could modify petitions              true a legal conclusion couched as a factual allegation,’ ” or to
until the filing deadline concluded but nevertheless “blocked”        credit “mere conclusory statements” or “[t]hreadbare recitals
Plaintiff from running for office. (Id. ¶ 35.) BOE, according         of the elements of a cause of action.” Iqbal, 556 U.S. at 678
to Plaintiff, was “complicit” by failing to stop Lafayette's          (quoting Twombly, 550 U.S. at 555).
activity. (Id.)
                                                                      The critical inquiry is whether the plaintiff has pled sufficient
                                                                      facts to nudge the claims “across the line from conceivable to
                                                                      plausible.” Twombly, 550 U.S. at 555. A district court must
                    LEGAL STANDARDS
                                                                      consider the context and “draw on its judicial experience
I. 12(b)(1)                                                           and common sense.” Iqbal, 556 U.S. at 679. Ultimately, the
When a court lacks the statutory or constitutional power to           allegations must “allow[ ] the court to draw the reasonable
adjudicate a case, it should dismiss the case for lack of subject     inference that the defendant is liable for the misconduct
matter jurisdiction under Rule 12(b)(1). Nike, Inc. v. Already,       alleged.” Id. at 678.
LLC, 663 F.3d 89, 94 (2d Cir. 2011). “A plaintiff asserting
subject matter jurisdiction has the burden of proving by a
                                                                      III. Section 1983


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  3
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 220 of 259
Farquharson v. Lafayette, Slip Copy (2020)
2020 WL 1699985

Under Section 1983, “[e]very person who, under the color of
any statute, ordinance, regulation, custom, or usage, of any
State ... subjects, or causes to be subjected, any citizen of the      A. Mootness
United States ... to the deprivation of any rights, privileges,      *5 “The mootness doctrine, which is mandated by the ‘case
or immunities secured by the Constitution and laws, shall be        or controversy’ requirement of Article III of the United States
liable to the party injured.” 42 U.S.C. § 1983. Section 1983        Constitution, requires that federal courts may not adjudicate
“is not itself the source of substantive rights, but a method       matters that no longer present an actual dispute between
for vindicating federal rights elsewhere conferred by those         parties.” Catanzano v. Wing, 277 F.3d 99, 107 (2d Cir. 2001)
parts of the United States Constitution and federal statutes it     (citing Lewis v. Cont'l Bank Corp., 494 U.S. 472, 477-78
describes.” Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979).        (1990)). “A case is moot ‘when the issues presented are no
To state a claim under Section 1983, a plaintiff must allege (1)    longer live or the parties lack a legally cognizable interest in
the challenged conduct was attributable to a person who was         the outcome,’ ” such that a court cannot provide any relief
acting under color of state law and (2) “the conduct deprived       to redress a plaintiff's claimed injuries. Piccolo v. N.Y.C.
the plaintiff of a right guaranteed by the U.S. Constitution.”      Campaign Fin. Bd., No. 05 CV 7040(GBD)(MHD), 2007 WL
Castilla v. City of New York, No. 09 Civ. 5446(SHS), 2013 WL        2844939, at *7 (S.D.N.Y. Sept. 28, 2007) (internal quotations
1803896, at *2 (S.D.N.Y. Apr. 25, 2013); see also Cornejo v.        and citations omitted).
Bell, 592 F.3d 121, 127 (2d Cir. 2010).
                                                                    As is relevant here, the “passage of an election does not
                                                                    necessarily render an election-related case moot.” Freedom
                                                                    Party of N.Y. v. N.Y.S. Bd. of Elections, 77 F.3d 660, 662 (2d
                        DISCUSSION                                  Cir. 1996) (citing Storer v. Brown, 415 U.S. 724 (1974)). The
                                                                    question courts must address in an election-related context
I. Defendants’ Mootness and Standing Challenges
                                                                    is whether the issues alleged are “capable of repetition, yet
Defendants proffer two challenges to this Court's jurisdiction
                                                                    evading review.” See Lerman v. Bd. of Elections in City of
to hear Plaintiff's claims. First, Defendants argue that,
                                                                    N.Y., 232 F.3d 135, 142 (2d Cir. 2000). “[A] controversy
because the primary election has already taken place,
                                                                    is capable of repetition, yet evading review where both of
Plaintiff's claims related to the validity of the March
                                                                    the following two requirements are met: ‘(1) the challenged
Designating Petition are moot. (Defs. Mem. of Law in Supp.
                                                                    action [is] in its duration too short to be fully litigated
of Mot. to Dismiss (“Defs. Mot.”), ECF No. 32, at 3.) Second,
                                                                    prior to its cessation or expiration, and (2) there [is] a
Defendants contend that Plaintiff lacks standing to assert her
                                                                    reasonable expectation that the same complaining party [will]
claims because she has failed to establish that she suffered
                                                                    be subjected to the same action again.’ ” Van Wie v. Pataki,
an injury in fact, that her alleged harm is fairly traceable to
                                                                    267 F.3d 109, 113-14 (2d Cir. 2001) (quoting Weinstein v.
Defendants’ conduct, or that a favorable decision can redress
                                                                    Bradford, 423 U.S. 147, 149 (1975)). Regardless of this
her purported harm. (Id. at 5-7.) In response, Plaintiff argues
                                                                    inquiry, if a plaintiff seeks money damages, that claim will
that her claims are not moot because, even though the election
                                                                    not be deemed moot. See id. at 115 n.4 (“We note that had the
has passed, the Court can still award, inter alia, damages
                                                                    plaintiffs sought money damages in addition to their request
related to her claims. (Pl. Opp. to Defs. Mot. (Pl. Opp.), ECF
                                                                    for injunctive relief, this controversy would not be moot.
No. 37, at 4.) She further argues that she has standing to
                                                                    Indeed, for suits alleging constitutional violations under 42
maintain her claims. (Id. at 6.)
                                                                    U.S.C. § 1983, it is enough that the parties merely request
                                                                    nominal damages.”).
As this Court must determine whether it has subject matter
jurisdiction before it can rule on the merits of any claim,
                                                                    Here, Plaintiff seeks injunctive and declaratory relief that
the Court assesses Defendants’ challenges below. As will
                                                                    would declare Plaintiff's filing timely and deem the “amended
be explained, the Court concludes that, although Plaintiff's
                                                                    petition date [as] determinative for filing.” (Compl. ¶ 78.)
claims for injunctive and declaratory relief have been mooted
                                                                    However, the mayoral primary was held on June 25, 2019.
by the passage of the primary election, her claims are not
                                                                    (Defs. Mot. 3.) Accordingly, as Plaintiff can no longer run
moot to the extent she seeks damages for Defendants’ alleged
                                                                    for mayor in this election cycle, the passage of the primary
constitutional violations. The Court further concludes that
                                                                    has “eradicated the effects of the defendant's act or omission”
Plaintiff has easily established standing to pursue her claims,
                                                                    regarding the validity of the Petitions. See Van Wie, 267 F.3d
regardless of their ultimate merits.
                                                                    at 113 (“We conclude that this appeal is moot because the


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              4
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 221 of 259
Farquharson v. Lafayette, Slip Copy (2020)
2020 WL 1699985

March 2000 primary election, in which the appellants sought         To ensure that there is a case or controversy, the Supreme
to participate, has passed.”). And, although a moot case may        Court has held that parties before federal courts must have
still be justiciable if the dispute is capable of repetition,       standing to bring their claims. Lujan v. Defenders of Wildlife,
yet evading review, Plaintiff here has failed to make any           504 U.S. 555, 560 (1992). A plaintiff has standing if he or
showing that there is a reasonable expectation that she would       she has suffered “(1) an injury that is (2) ‘fairly traceable to a
be subjected to the same action again by Defendants in future       defendant's allegedly unlawful conduct’ and that is (3) ‘likely
elections. The Court hence has no basis to conclude that            to be redressed by the requested relief.’ ” Id. 560-61 (quoting
Plaintiff's claims for injunctive and declaratory relief remains    Allen v. Wright, 468 U.S. 737, 751 (1984)). For purposes
justiciable.                                                        of standing, an injury must be an injury in fact, meaning
                                                                    “an invasion of a legally protected interest which is (a)
To avoid this outcome, Plaintiff relies on Arbor Hill               concrete and particularized ... and (b) actual or imminent, not
Concerned Citizens v. Cty. of Albany, 357 F.3d 260 (2d Cir.         ‘conjectural’ or ‘hypothetical.’ ” Id. at 560 (internal citations
2004) to contend that the Court could “call for a special           and quotations omitted). On a motion to dismiss, “the plaintiff
election.” (Pl. Opp. 4.) In citing Arbor Hill, Plaintiff quotes     has no evidentiary burden” and the “task of the district court
the Second Circuit's holding as follows: “it is within the          is to determine whether the [p]leading ‘allege[s] facts that
scope of [the court's] equity powers to order a governmental        affirmatively and plausibly suggest that [the plaintiff] has
body to hold special elections.” (Id.) (quoting Arbor Hill, 357     standing to sue.’ ” Am. Bird Conservancy v. Harvey, 232
F.3d at 262.) Plaintiff's reliance on Arbor Hill, however, is       F. Supp. 3d 292, 301 (E.D.N.Y. 2017) (quoting Carter v.
misplaced. The Second Circuit made it clear that this equity        HealthPort Techs., LLC, 822 F.3d 47, 56 (2d Cir. 2016)).
power relates to violations of the Voting Rights Act (a portion
of the Arbor Hill quotation that Plaintiff noticeably omits).       Here, regardless of the ultimate merits of her claims, Plaintiff
Plaintiff points to no other authority that establishes that        has established her standing to sue. First, Plaintiff has alleged
the Court could order a special election as a remedy for a          an injury-in-fact that is concrete and particularized and actual,
Section 1983 constitutional violation. The Court GRANTS             not conjectural. Specifically, Plaintiff has alleged that she
Defendants’ motion to dismiss Plaintiff's claims for injunctive     was deprived of an opportunity to run for mayor because of
and declaratory relief as moot, without prejudice.                  purported impropriety related to the handling of her Petitions.
                                                                    Second, Plaintiff's harms, as alleged, were “fairly traceable”
 *6 Plaintiff, however, has also sought damages as part of her      to Defendants’ conduct, regardless of whether her claims are
requested relief for her various constitutional and state claims.   legally viable on the merits. As Plaintiff's pleadings aver,
(Compl. ¶ 78.) As a result, Plaintiff continues to maintain         Defendants’ decision making regarding Plaintiff's Petitions
a legally cognizable interest in the outcome of this case,          —whether or not unlawful or even the proximate cause
notwithstanding the passing of the mayoral primary election.        of her harm—fall within the chain of causation leading to
See, e.g., Marin v. Town of Southeast, 136 F. Supp. 3d 548          Plaintiff's absence from the mayoral primary ballot. 4 See
(S.D.N.Y. 2015) (“[I]n general ‘so long as the plaintiff has a      Fulani v. League of Women Voters Educ. Fund, 882 F.2d 621,
cause of action for damages, a defendant's change in conduct        627-28 (2d Cir. 1989) (explaining that plaintiff's injury did not
will not moot the case.’ ”); Sugarman v. Vill. of Chester,          “derive solely from the fact that she ultimately failed to win
192 F. Supp. 2d 282, 290 (S.D.N.Y. 2002) (“Plaintiff has            the presidency” but rather “the asserted harm also flow[ed]
asserted a proper claim for nominal damages under § 1983            from [non-federal defendant's] allegedly partisan restriction
for the alleged constitutional violation. It therefore follows      of her opportunities to communicate her political ideas to the
that plaintiff has a legally cognizable interest in the outcome     voting public at large” as well as the “federal defendants’ tax
of the dispute, and that her claims are not moot.”). Thus,          treatment of the [non-federal defendant]”); Harvey, 232 F.
the Court concludes that Plaintiff's claims are not mooted          Supp. 3d at 305 (explaining that, although there were several
to the extent that she seeks damages related to Defendants’         links in the causation chain, defendant's causal connection to
purported constitutional violations.                                Plaintiffs’ claims were “neither hypothetical nor tenuous”).
                                                                    Finally, as to redressability, the Court again notes that
The Court next turns to whether Plaintiff has standing to bring     Plaintiff seeks damages. As such, even without the injunctive
her claims.                                                         and declaratory component of her requested relief, Plaintiff,
                                                                    if meritorious, could be redressed by a favorable ruling.
                                                                    Defendants’ challenge to Plaintiff's standing fails.
  B. Standing


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                5
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 222 of 259
Farquharson v. Lafayette, Slip Copy (2020)
2020 WL 1699985

                                                                   The Fourteenth Amendment provides that “[n]o state shall ...
4                                                                  deprive any person of life, liberty, or property, without
       Defendants fiercely dispute causation, contending
       that it was the combination of Plaintiff's failure          due process of law.” U.S. Const. amend. XIV. “The Due
                                                                   Process Clause does not protect against all deprivations of
       to timely file her Petition under N.Y.E.L., as well
       as the objections invalidating the signatures in            constitutionally protected interests in life, liberty, or property,
                                                                   only against deprivations without due process of law.” To
       the Petitions after she filed an amended cover
                                                                   maintain a due process claim, a plaintiff must first establish
       sheet, that caused Plaintiff's alleged injuries. (Defs.
                                                                   that he or she had a protected property or liberty interest.
       Mot. 5-6; Defs. Reply in Supp. of Defs. Mot.
       (“Defs. Reply”), ECF No. 35, at 4-5.) Defendants’           White Plains Towing Corp. v Patterson, 991 F.2d 1049,
       argument, however, ultimately goes to the merits            1061-62 (2d Cir. 1976). Thereafter, to assess whether a due
       and plausibility of Plaintiff's claims, rather than her     process violation occurred, courts must “ask what process
       standing to bring them. On this point, the Court            the State provided[ ] and whether it was constitutionally
       emphasizes that “just because Plaintiff[ ] here ha[s]       adequate.” Rivera-Powell v. N.Y.C. Bd. of Elections, 470 F.3d
       alleged an injury-in-fact that is ‘fairly traceable         458, 465 (2d Cir. 2006) (quoting Zinermon v. Burch, 494 U.S.
       to the challenged conduct and redressable by a              113, 126 (1990)).
       favorable judicial decision[ ]’ [ ] does not mean
       that Plaintiff[ ] ha[s] a valid claim on the merits.”       To determine whether a state or local government has
       Maslow v. Bd of Elections in City of N.Y., No. 06-          complied with procedural due process, courts “distinguish
       CV-3683 (NGG)(SMG), 2018 WL 2185370, at *4                  between (1) claims based on established governmental
       (E.D.N.Y. May 23, 2008), aff'd, 658 F.3d 291 (2d            procedures, and (2) claims based on random or unauthorized
       Cir. 2011).                                                 acts by public employees.” Vaher v. Town of Orangetown,
                                                                   N.Y., 133 F. Supp. 3d 574, 604 (S.D.N.Y. 2015) (quoting
 *7 The Court now turns to the merits of Plaintiff's Section       G.I. Home Developing Corp. v. Weis, 499 F. App'x
1983 claims.                                                       87, 88 (2d Cir. 2012)). “When the state conduct in
                                                                   question is random and unauthorized, the state satisfies
                                                                   procedural due process requirements so long as it provides
II. Plaintiff's Section 1983 Claims
                                                                   meaningful post-deprivation remedy.” Rivera-Powell, 470
Plaintiff has brought four separate causes of action under
                                                                   F.3d at 465. Conversely, when the deprivation is pursuant
Section 1983. First, Plaintiff asserts a violation of her right
                                                                   to an established state procedure, “the availability of post-
to due process under the Fifth and Fourteenth Amendment.
                                                                   deprivation procedures will not, ipso facto, satisfy due
(Compl. ¶¶ 51-56.) Second, Plaintiff alleges “discrimination”
                                                                   process.” Id. (quoting Hellenic Am. Neighborhood Action
under the First and Fourteenth Amendment. (Id. ¶¶ 61-64.)
                                                                   Comm. v. City of New York, 101 F.3d 877, 880 (2d Cir. 1996)).
Third, Plaintiff asserts a claim for “disparate impact”
                                                                   Rather, in such cases, courts must evaluate the adequacy of
under the First and Fourteenth Amendment. (Id. ¶¶ 65-68.)
                                                                   the post-deprivation remedy by considering the following
Finally, Plaintiff avers that Defendants’ violated her “right
                                                                   factors:
to be secure from unreasonable seizures” under the Fourth
Amendment. (Id. ¶¶ 42-51.) The Court considers each of these
four causes of action below.
                                                                                First, the private interest that will
                                                                                be affected by the official action;
   A. Due Process Claim                                                         second, the risk of an erroneous
Plaintiff maintains that Defendants violated her due process                    deprivation of such interest through
rights by failing to schedule a hearing related to the retention                the procedures used, and the probable
and propriety of Plaintiff's Petitions. (Pl. Opp. 11; Compl.                    value, if any, of additional or substitute
¶¶ 52-55.) Defendants counter that Plaintiff has failed to                      procedural safeguards; and finally,
establish a due process violation, in part because she failed to                the Government's interest, including
avail herself to New York's state court review process under                    the function involved and the fiscal
the N.Y.E.L. (Defs. Mot. 12-13.) The Court agrees.                              and administrative burdens that the




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                6
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 223 of 259
Farquharson v. Lafayette, Slip Copy (2020)
2020 WL 1699985

             additional or substitute procedural                     categorized the expedited review provided by N.Y. Election
             requirement would entail.                               Law § 16-102 as both pre- and post-deprivation review
                                                                     adequate to satisfy due process concerns.”); Leroy, 793 F.
                                                                     Supp. 2d at 540-41 (“In any case, New York Election Law §
 *8 Murawski v. Pataki, 514 F. Supp. 2d 577, 585 (S.D.N.Y.           16–102, if not a ‘pre-deprivation’ remedy, provided Leroy, as
2007) (quoting Mathews v. Eldridge, 424 U.S. 319, 335                in Rivera–Powell, with the opportunity to obtain full ‘post-
(1976)).                                                             deprivation’ judicial review.”); Douglas, 2007 WL 3036809
                                                                     at *5 (“[E]ven if the Court were to hold that the plaintiff
Here, the Court need not assess whether Defendants’ conduct          had a property interest in his candidacy, the availability of an
was characterized as random and unauthorized or the product          expedited special proceeding under NYS Elec. Law § 16-102
of an established state procedure. As an initial matter (and         to address the merits of his petition satisfies the requirements
although not addressed by either party), it is unclear that          of procedural due process.”); Cornett, 894 F. Supp. at 727
Plaintiff even has a property or liberty interest in her mayoral     (describing Article 16 as a “comprehensive and expeditious
candidacy. Courts have routinely concluded that “a candidate         state court process which attempts to adjudicate election
for political office holds no property or liberty interest in an     law disputes promptly” and finding no due process violation
elected position.” Leroy v. N.Y.C. Bd. of Elections, 793 F.          where plaintiff failed to take advantage of it).
Supp. 2d 533, 537 (E.D.N.Y. 2011) (candidate's due process
claim, alleging that the board of elections violated her due         5      This is true whether the property/liberty interest
process rights when they failed to certify her name for                     is characterized as Plaintiff's interest in being a
the ballot, failed because she had no property interest in                  primary candidate or if Plaintiff is attempting
her candidacy); Douglas v. Niagara Cty. Bd. of Elections,                   to maintain that the protected interest is in her
No. 07-CV-609A, 2007 WL 3036809, at *4 (W.D.N.Y. Oct.                       Petitions.
16, 2007) (no property interest where board of elections
                                                                     6
invalidated petition upon a finding of insufficient number                  Although both parties focused on Plaintiff's post-
of valid signatures); Cornett v. Sheldon, 894 F. Supp. 715,                 deprivation remedies, several courts that have
725-26 (S.D.N.Y. 1995) (no property interest, and therefore                 considered the issue have concluded that Article
no due process violation, where plaintiff had alleged that                  16 is more akin to a pre-deprivation remedy.
defendants failed to give him notice of the specifications to               See, e.g., Dekom v. Nassau Cty., No. 12-CV-3473
objections to his petition prior to a board of elections hearing).          (JS)(ARL), 2013 WL 5278019, at *7 (E.D.N.Y.
In the absence of a protected property or liberty interest, there           Sept. 18, 2013) (“courts have addressed this very
is no due process violation.                                                issue, finding that Section 16-102 provides a pre-
                                                                            deprivation remedy and thus denying due process
In any event, the process accorded to Plaintiff easily passes               claims strikingly similar to those Plaintiffs now
Constitutional muster regardless of whether the conduct issue               raise.”); Leroy, 793 F. Supp. 2d at 539-40 (noting
was random or pursuant to established state procedure. 5 As                 that “if the denial of ballot access is a deprivation
Defendants note, N.Y.E.L. § 16-102 (“Article 16”) provides                  within the ambit of due process, deprivation occurs
for expedited state-court proceedings to review the validity                at the first moment a voter can cast a ballot in the
of petition designations. (Defs Mot. 12-13.) Courts in this                 subject election contest, if the candidate has not
circuit, in turn, have repeatedly concluded that Article 16                 yet been reinstated to the ballot); Murawski, 514 F.
“satisfies due process requirements,” “[e]ven in the absence                Supp. 2d at 586 n.5 (describing Article 16 as a pre-
of an opportunity to be heard prior to a [board of election's]              deprivation remedy); Douglas, 2007 WL 3036809
                                                                            at *5 (“In the Court's view, the special proceeding
decision.” 6 Murawski, 514 F. Supp. 2d at 586 n.5; see
                                                                            [under Article 16] constitutes an adequate ‘pre-
also EH Fusion Party, 401 F. Supp. 3d at 38 (“ ‘[A]fter
                                                                            deprivation’ procedure.”). Other courts, however,
the Board's action, [there is] the opportunity to obtain full
                                                                            have classified Article 16 as a post-deprivation
judicial review under New York Election Law section 16-102,
                                                                            remedy. See, e.g. EH Fusion Party v. Suffolk
which provides for expedited proceedings as to designations.’
                                                                            Cty. Bd. of Elections, 401 F. Supp. 3d 376, 389
This is an adequate post-deprivation remedy that ‘satisfies
                                                                            (E.D.N.Y. 2019) (describing Article 16 as a “post-
due process.’ ” (internal quotation omitted)); Bal, 2018
                                                                            deprivation remedy”). The distinction ultimately
WL 6528766 at *8 (“Courts following Rivera-Powell have


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 7
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 224 of 259
Farquharson v. Lafayette, Slip Copy (2020)
2020 WL 1699985

        does not impact the due process considerations              The Court initially notes that, although she frames her
        outlined above. See Bal v. Manhattan Democratic             claims as sounding under both the First Amendment and
        Party, No. 16-cv-2416 (PKC), 2018 WL 6528766,               Fourteenth Amendment, it does not appear as if Plaintiff
        at *8 (S.D.N.Y. Dec. 12, 2018)                              is, in fact, pleading a First Amendment claim. It is true
                                                                    that “[c]ourts in this district have recognized that denial
 *9 As Plaintiff alleges here, she filed her Petitions on March
                                                                    of ballot access can effect a deprivation of the First
19, 2019, well before the April 1 to April 4, 2019 timeframe
                                                                    Amendment right to free association.” Marchant v. N.Y.C.
for filing petitions. (AC ¶ 18.) BOE then notified Plaintiff
                                                                    Bd. of Elections, 13 Civ. 5493(KPF), 2013 WL 4407098,
that her Petitions were not timely filed and that she would not
                                                                    at *4 (S.D.N.Y. Aug. 16, 2013). But Plaintiff's complaint is
appear on the ballot for this reason. (Id. ¶¶ 21-23; see also id.
                                                                    devoid of allegations that Defendants’ decisions regarding
Ex. I.) Plaintiff wrote to BOE, demanding a hearing, but did
                                                                    her Petitions were premised on Plaintiff's political affiliation,
not receive one at any point. (Id. ¶¶ 26, 31.) Although BOE
never scheduled a hearing, Plaintiff had a comprehensive            associational conduct, or even her speech. 8 Instead, the
judicial mechanism, established by state law, at her disposal.      gravamen of Plaintiff's discrimination claim focuses on
That mechanism would have allowed her to challenge the              how Defendants purportedly treated Plaintiff differently than
BOE's determination, regardless of whether BOE provided             other primary candidates in its application of New York's
her with the requested hearing. Plaintiff chose not to avail        election laws. (Pl. Opp. 9-10.) Plaintiff further avers that one
herself to the Article 16's procedure, but her decision has no      potential basis for discrimination was Plaintiff's West Indian
impact on the adequacy of her due process rights in this case       heritage.” (Id. at 10.) Under this framing, the Court concludes
                                                                    that Plaintiff's discrimination claim sounds solely under the
(to the extent they exist). 7 See Bal, 2018 WL 6528766 at *9
                                                                    Equal Protection clause. To this end, the Court discerns
(“Although he did not avail himself of either opportunity, that
                                                                    two Equal Protection challenges: selective enforcement and
is of no moment in evaluating whether he was afforded due
                                                                    intentional discrimination. The Court considers each below.
process of law.”). The Court GRANTS Defendants’ motion
to dismiss Plaintiff's due process claim, with prejudice.
                                                                    8       To the extent Plaintiff premises her First
7                                                                           Amendment claims on Defendants’ purported
        Plaintiff does not contend that she lacked
                                                                            failure to provide her with a hearing regarding her
        awareness of Article 16. Nor could she. As Plaintiff
                                                                            challenge to their March 25, 2019 decision, her
        concedes, she availed herself to this judicial
                                                                            claim fails for the same reasons her due process
        review when BOE's determination of viability
                                                                            challenge failed. It is well settled that, where a
        of her amended Petitions. (Pl. Opp. 7.) Plaintiff
                                                                            plaintiff's “First Amendment claims are ‘virtually
        cannot now be heard to argue that an “established
                                                                            indistinguishable’ from” his or her due process
        state procedure” by Defendants destroyed her
                                                                            claims,” a failure to state a due process claim
        entitlement to being on the ballot for the June 2019
                                                                            “necessarily” means that plaintiff has failed to state
        mayoral primary. (See id. 11.)
                                                                            a First Amendment claim.” See Dekom, 2013 WL
                                                                            5278019 at *8 (citing Rivera-Powell, 470 F.3d
    B. Equal Protection Claims/First Amendment Claims
                                                                            at 468-69); Marchant, 2013 WL 4407098 at *4
                                                                            (“Plaintiffs’ First Amendment claims are ‘virtually
                       1. Discrimination                                    indistinguishable’ from their due process claims
                                                                            (and fail for the same reason), because they arise
Plaintiff has brought a claim related to discrimination under
                                                                            from the same alleged violation, namely, Plaintiff
the First and Fourteenth Amendment. (Compl. ¶¶ 61-64.) To
                                                                            Lee's exclusion from the primary ballot due to
this end, Plaintiff contends Defendants applied “policies that
                                                                            errors in two cover sheets.”).
[were] neutral on their face” in a discriminatory manner. (Id.
¶ 62.) Defendants challenge these claims, contending that            *10 “The Equal Protection Clause of the Fourteenth
Plaintiff has failed to identify “the manner, type, or kind of      Amendment directs that similarly situated individuals be
alleged discrimination in processing her March Designating          treated alike.” Bal, 2018 WL 6528766 at *10 (citing City
Petition.” (Defs. Mot. 13.)                                         of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439
                                                                    (1985)). To establish an equal protection violation, a plaintiff
                                                                    must prove (1) “purposeful discrimination directed at an



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  8
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 225 of 259
Farquharson v. Lafayette, Slip Copy (2020)
2020 WL 1699985

identifiable or suspect class,” and (2) “that similarly situated     on their face” in a “discriminatory or punitive manner”
people were treated differently.” Leroy, 793 F. Supp. 2d at          and/or created policies to discriminate specifically against
542 (citing Giano v. Senkowski, 54 F.3d 1050, 1057 (2d Cir.          Plaintiff. (Compl. ¶ 62.) Such naked assertions plainly fail
1995); Powell v. Powell, 436 F.2d 84, 88 (2d Cir. 1970);             to sufficiently plead a discrimination claim. As a result, to
Gagliardi v. Vill. of Pawling, 18 F.3d 188, 193 (2d Cir. 1994)).     seemingly cure this deficiency, Plaintiff substantially relies
Critically, “a § 1983 action to remedy errors in the election        on state court's opinion in Swiller v. Lecuona, 56 Misc. 3d
process allegedly violating the equal protection clause does         1218(A) (N.Y. Sup. Ct. Westchester Cty. Aug. 16, 2017), to
not exist unless the state action constituted ‘intentional or        point to a “clear difference in how applicable time periods
purposeful discrimination.’ ” Gold v. Feinberg, 101 F.3d 796,        for filing Petitions were applied to candidates” other than
800 (2d Cir. 1996) (quoting Powell, 436 F.2d at 88 (internal         Plaintiff. (Pl. Opp. 9.) The Court disagrees.
quotations omitted)); see also Gelb v. Bd. of Elections of City
of N.Y., 224 F.3d 149, 154 (2d Cir. 2000) (“It is thirty-year-       In Swiller, the respondents had filed a four-volume petition
old doctrine in this Circuit that a § 1983 action invoking the       with cover sheets designating them as candidates in an
Equal Protection Clause is not available to remedy election          upcoming Democratic Party primary election for the positions
process errors in the absence of a showing of ‘intentional or        of Mayor and Common Council of the City of White Plains.
purposeful discrimination.’ ”).                                      56 Misc. 3d 1218(A) at *1. Two days later, at the suggestion of
                                                                     a BOE member, the candidates re-filed the four petitions with
An Equal Protection claim can be “sustained even if the              amended cover sheets, this time providing (1) two volumes
plaintiff has not alleged class-based discrimination, but            that listed all four candidates, (2) a volume listing only
instead claims that she has been irrationally singled out.”          one candidate, and (3) volume listing the remaining three
Bal, 2018 WL 6528766 at *11 (quoting Engquist v. Oregon              candidates. Id. at *1, *5. After BOE reviewed the designating
Dep't of Agr., 553 U.S. 591, 601 (2008)). Whether pursuing           petitions and accompanying objections, it concluded that the
a “selective enforcement” or “class of one” theory, it is            candidates had enough signatures to appear on the primary
incumbent upon a plaintiff to sufficiently identify a similarly      ballot. Id. at *1. The challenge to the amended cover sheets in
situated comparator and show that he or she was treated              Swiller related to whether the candidates could “unilaterally
differently as compared to those others similarly situated.          amend” them on the last day to file petitions after having
Tower Props. LLC v. Vill. of Highland Falls, No. 14 Civ. 4502        filed the original cover sheets two days earlier. Id. at *5.
(NSR), 2017 WL 519267, at *4 (S.D.N.Y. Feb. 7, 2017).                Nothing in the Swiller opinion, however, suggests that the
                                                                     candidates filed their petitions outside of the statutorily
Where discrimination is premised on a protected                      prescribed timeframe detailed by N.Y.E.L. § 6-158 or that
characteristic (such as race or national origin), a plaintiff must   they were in anyway treated differently from Plaintiff during
show that a defendant “intentionally discriminated against           BOE's petition review process. 9 As such, the candidates in
[him or her], either by adopting out of [ ] animus [to a             Swiller do not constitute similarly situated comparators for
protected characteristic] policies which are facially neutral        purposes of an Equal Protection violation.
but have a [ ] discriminatory effect, or by applying a facially
neutral policy in a [ ] discriminatory manner.” Rivera-Powell,       9
                                                                            If anything, the procedures reflected in Swiller
470 F.3d at 470 (citing Hayden v. Cty. of Nassau, 180
                                                                            appear consistent with what occurred in this case.
F.3d 42, 48 (2d Cir. 1999)). “[C]onclusory allegation[s] of
                                                                            As the Swiller opinion explains, BOE reviewed the
discrimination, [ ] ‘without evidentiary support or allegations
                                                                            objections filed against the candidates’ designating
of particularized incidents, do[ ] not state a valid claim’ and
                                                                            petitions and, in turn, disqualified signatures
[ ] cannot withstand a motion to dismiss.” Id. at 470 (quoting
                                                                            as invalid. Swiller, 56 Misc. 3d 1218(A) at
Kern v. City of Rochester, 93 F.3d 38, 44 (2d Cir. 1996)
                                                                            *1 (“Swiller and Walfish filed objections to
(internal quotations omitted)).
                                                                            the designating petitions with the Westchester
                                                                            County Board of Elections (“the Board”). The
Here, Plaintiff's discrimination claim fails for two separate
                                                                            Board reviewed the objections and determined the
reasons. To start, Plaintiff has not sufficiently pled a
                                                                            Lecuona petitions contained 950 valid signatures,
similarly situated comparator who was treated differently
                                                                            disqualifying 1,691 signatures as invalid.”). This
by Defendants. Rather, Plaintiff offers a single conclusory
                                                                            appears to be the same process that transpired with
allegation that Defendants applied “policies that are neutral
                                                                            Plaintiff's Petitions upon the filing of her amended


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                9
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 226 of 259
Farquharson v. Lafayette, Slip Copy (2020)
2020 WL 1699985

       cover sheet for the Petitions, notwithstanding              like Plaintiff's discrimination claim, her disparate impact
       Plaintiff's allegations of impropriety. (See Compl.         claim is properly analyzed solely under the Equal Protection
       ¶ 33.) The only difference is that, in Swiller, there       clause.
       were still enough valid signatures to allow the
       candidates to appear on the primary ballot. 56 Misc.        Plaintiff's disparate impact claim, however, fails for the same
       3d 1218(A) at *1.                                           reason as her discrimination claim: she has not established
                                                                   that Defendants’ challenged conduct “was undertaken with
 *11 Plaintiff's discrimination claim also fails more
                                                                   discriminatory intent.” Brown v. City of Oneonta, N.Y., 221
fundamentally because she has not pleaded Defendants’
                                                                   F.3d 329, 338 (2d Cir. 2000) (citing Washington v. Davis,
intentional discrimination in their application of New York's
                                                                   426 U.S. 229, 239-41 (1976)). “Although [d]isproportionate
otherwise facially neutral election law. Instead, Plaintiff
                                                                   impact is not irrelevant, to violate the Fourteenth Amendment
merely contends, in conclusory fashion, that Lafayette
                                                                   the disproportionate impact must be traced to a purpose to
“would not allow Plaintiff to exercise her constitutional and
                                                                   discriminate on the basis of a [protected characteristic].”
legal right to run for office free from discrimination.” (Compl.
¶ 35.) Although Plaintiff claims that she was treated              Hayden v. Paterson, 594 F.3d 150, 162-63 (2d Cir. 2010).
differently because she is of “West Indian” descent (Pl. Opp.      As Plaintiff has not established a requisite discriminatory
10), the complaint contains no allegations that suggest that       intent underlying any purported disparate impact, the Court
this was a factor in any of the Defendants’ decisions. Indeed,     GRANTS Defendants’ motion to dismiss Plaintiff's disparate
even factoring in Lafayette's historical disparagement of          impact claim, without prejudice.
people of “West Indian” descent, the most charitable reading
of Defendants complaint, as drafted, and its accompanying
                                                                      C. Fourth Amendment Claim
documents is that Defendants rejected Plaintiff's Petitions
                                                                   Plaintiff asserts that Defendants violated the Fourth
filed on March 19, 2019 because she failed to comply
                                                                   Amendment by “confiscating and then attempting to
with N.Y.E.L. § 6-158—a “fatal defect” under the law—
                                                                   constructively and/or effectively destroy Plaintiff's valid
as opposed to some discriminatory purpose. 10 As such, the         Petitions.” (Compl. ¶ 46.) Defendants retort that no Fourth
Court GRANTS Defendants’ motion to dismiss Plaintiff's             Amendment seizure occurred, and that, in any event,
discrimination claims, without prejudice.                          retention of Plaintiff's Petitions that were filed in March was
                                                                   reasonable. (Defs. Mot. 11-12.) The Court agrees.
10
       See N.Y.E.L. § 1-106(2) (“The failure to file any
       petition or certificate relating to the designation         The Fourth Amendment protects “[t]he right of the people
       or nomination of a candidate for party position or          to be secure in their persons, houses, papers, and effects,
       public office or to the acceptance or declination           against unreasonable searches and seizures.” U.S. Const.
       of such designation or nomination within the time           amend. IV. “A ‘seizure’ of property ... occurs when ‘there is
       prescribed by the provisions of this chapter shall be       some meaningful interference with an individual's possessory
       a fatal defect.”).                                          interests in that property.’ ” Soldal v. Cook Cty., Ill., 506
                                                                   U.S. 56, 61 (1992) (quoting United States v. Jacobsen,
                                                                   466 U.S 109, 113 (1984)). A seizure can occur “even
                     2. Disparate Impact                           where privacy or liberty is not implicated.” Ostensen v.
                                                                   Suffolk Cty., 378 F. Supp. 2d 140, 147 (E.D.N.Y. 2005).
In addition to her discrimination claim under the First and        Nevertheless, “ ‘reasonableness is [ ] the ultimate standard’
Fourteenth Amendment, Plaintiff also brings a “disparate           under the Fourth Amendment.” Soldal, 506 U.S. at 71
impact” claim under those same two Amendments. (Compl.             (internal citation omitted). “Determining the reasonableness
¶¶ 65-68.) The Court first notes that “First Amendment law         of a seizure requires balancing ‘the nature and quality of
does not recognize disparate impact claims.” United States v.      the intrusion on the individual's Fourth Amendment interests
Weslin, 156 F.3d 292, 297 (2d Cir. 1998); see also Incantalupo     against the importance of the governmental interests alleged
v. Lawrence Union Free Sch. Dist. No. 15, 829 F. Supp.             to justify the intrusion.’ ” Kiyak v. Town of Fairfield, No. 3:17-
2d 67, 74 (E.D.N.Y. 2010) (“[T]here is ‘no disparate-impact        cv-1426(AWT), 2019 WL 2895640, at *3 (D. Conn. Mar. 25,
theory in First Amendment law.’ ” (quoting Terry v. Reno,          2019) (quoting Scott v. Harris, 550 U.S. 372, 3838 (2007)).
101 F.3d 1412, 1419-20 (D.C. Cir. 1996); United States v.          And “[w]here ... an initial seizure of property was reasonable,
Dinwiddie, 76 F.3d 913, 923 (8th Cir. 1996))). Consequently,       defendants’ failure to return [an] item[ ] does not, by itself,


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             10
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 227 of 259
Farquharson v. Lafayette, Slip Copy (2020)
2020 WL 1699985

state a separate Fourth Amendment claim of unreasonable                     not allowed, prior to any applicable deadline
seizure.” Shaul v. Cherry Valley-Springfield Cent. Sch. Dist.,              passing, to participate in the same process that
363 F.3d 177, 187 (2d Cir. 2004).                                           other candidates used 2017 [a reference to the
                                                                            Swiller decision].” (Pl. Opp. 10.) However, as her
 *12 Here, when she went to BOE on March 19, 2019,                          complaint notes (Compl. ¶ 33), and Defendants
Plaintiff knowingly submitted her Petitions outside the                     observe (Defs. Reply 8), Plaintiff's failure to appear
statutorily prescribed timeframe of April 1 to April 4, 2019.               on the ballot related to objections to her Petitions
(See Compl. ¶ 18; id. Ex. II (“It is clear from the information             that prevented her from meeting the election's
on the cover sheet that the Candidate's Petitions were filed                signature requirement. As such, even assuming
early.”).) In opposing Defendants’ motion, Plaintiff does not               misleading conduct, Plaintiff provides no basis for
dispute this. (See Pl. Opp. 7-8.) Instead, Plaintiff's conclusory           this Court to conclude that her exclusion from the
position—raised for the first time in her opposition—is that                primary ballot was a Fourth Amendment violation.
she submitted the Petitions because she was misled into              In conclusion, even accepting all facts as true, the Court
thinking that BOE would review them. (Id. at 8, 10.) Plaintiff's     cannot conclude that Plaintiff has pled a Fourth Amendment
complaint, however, does not explicitly allege misleading            claim that “raise[s] a right to relief above the speculative
conduct or give rise to that inference. Although Plaintiff           level.” See ATSI Commc'ns, 493 F.3d at 98. The Court
later learned that BOE “was planning on invalidating every           GRANTS Defendants’ motion to dismiss Plaintiff's Fourth
petition” submitted on March 19, the complaint does not              Amendment claim.
indicate that Defendants engaged in any impropriety to
convince Plaintiff to go to BOE and part ways with her
Petitions prior to April 1, 2019.                                    III. Plaintiff's State Law Claims
                                                                     In addition to her federal claims, Plaintiff also brings
Plaintiff's contention that Defendants failed to return her          several causes of action under state law, namely civil theft,
Petitions, thereby unreasonably seizing them, also fails under       conversion, and spoliation. The Court preliminarily notes that
a Fourth Amendment analysis. As Defendants note, and                 Plaintiff's civil theft claim is duplicative of her conversion
Plaintiff does not dispute, N.Y.E.L. prevents the removal            claim. See Smith Barney, Harris Upham & Co. Inc. v. Luckie,
of petitions “from the office of the board of elections for          245 A.D.2d 17, 19 (1st Dep't 1997) (noting that the “New
copying or any other purpose while in the custody, or under          York analogue” for civil theft is conversion). Moreover,
the supervision of a member or employee or employee of such          although Plaintiff asserts a spoliation claim, New York does
board.” See N.Y.E.L. § 3-220(6-a). Plaintiff cannot, therefore,      not recognize spoliation of evidence as an actionable tort. See
credibly contend that Defendants’ continued “seizure” of             Ortega v. City of New York, 9 N.Y.3d 69, 83 (2007) (“[W]e
her Petitions was unreasonable. In fact, Defendants were             join the majority of jurisdictions to consider the issue and
seemingly acting consistent with New York law.                       decline to recognize spoliation of evidence as an independent
                                                                     tort claim.” (internal citation omitted)); see also Kamdem-
Finally, to the extent Plaintiff premises her Fourth                 Ouaffo v. Balchem Corp., No. 17-CV-2810 (KMK), 2018 WL
Amendment seizure claim on purported “constructive[ ] and/           4386092, at *18 (S.D.N.Y. Sept. 14, 2018) (“New York State
or effective[ ]” destruction of Plaintiff's valid petitions,”        law does not recognize an independent cause of action for
Plaintiff has represented that she was able to “timely               spoliation.”); Gardner v. Verizon Commc'ns, No. 16-CV-814
file an amended cover sheet for the Petitions on April               (RRM) (RML), 2018 WL 1513636, at *1 (E.D.N.Y. Mar. 26,
1, 2019.” (Compl. ¶ 32). As she acknowledges in her                  2018) (“Spoliation is not a stand-alone cause of action in New
opposition, at least implicitly, this timely filing “revive[d] her   York”). Accordingly, Plaintiff's only cognizable state cause of
Designating Petition.” (Pl. Opp. 6, 8.) Plainly, any purported       action is her conversion claim.
“constructive destruction” is belied by Plaintiff's own factual
representations. 11                                                   *13 The Court notes two issues that must be addressed
                                                                     related to this conversion claim. First, the Court will assess
11                                                                   the impact of Plaintiff's failure to file a notice of claim
        Plaintiff claims that this case presents an issue
                                                                     as it relates to her conversion claim against BOE and the
        of first impression because “[n]o cited cases
                                                                     Individual Defendants in their official capacity. Second,
        deal[ ] with a situation where a Candidate is
                                                                     because Plaintiff's federal claims are dismissed, there is a
        [misled] into handing over Petitions[ ] and then


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             11
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 228 of 259
Farquharson v. Lafayette, Slip Copy (2020)
2020 WL 1699985

question about whether this Court should retain jurisdiction         without prejudice upon a showing that Plaintiff has obtained
over that conversion claim. 28 U.S.C. § 1367(c)(3).                  leave to file a late notice.


   A. Plaintiff's Failure to File a Notice of Claim                     B. Supplemental Jurisdiction
Under New York law, a notice of claim is a condition                 Once a court dismisses a claim over which it had original
precedent to bringing a tort lawsuit against a municipal             jurisdiction, § 1367(c) provides for “an occasion to decline
corporation, or any of its officers, agents, or employees. N.Y.      to exercise supplemental jurisdiction.” Catzin v. Thank You &
Gen. Mun. Law §§ 50-e(1), 50-i(1); see Parise v. N.Y.C. Dep't        Good Luck Corp., 899 F.3d 77, 83 (2d Cir. 2018). “Under this
of Sanitation, 306 F. App'x 695, 697 (2d Cir. 2009); Hardy           prong, in a great many cases, the evaluation will usually result
v. N.Y.C. Health & Hosp. Corp., 164 F.3d 789, 793 (2d Cir.           in the dismissal of the state-law claims.” Id. (citing Carnegie-
1999). The “[n]otice of claim requirements are construed             Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988); see
strictly by New York state courts, and failure to abide by their     also Lievre v. JRM Constr. Mgmt., LLC, No. 17-CV-4439
terms mandates dismissal of the action for lack of subject-          (BCM), 2019 WL 4572777, at *22 (S.D.N.Y. Sept. 20, 2019)
matter jurisdiction.” Tulino v. City of New York, No. 15-            (“In the ‘usual case’ in which ‘all federal-law claims are
CV-7106 (JMF), 2016 WL 2967847, at *3 (S.D.N.Y. May                  eliminated before trial, the balance of factors to be considered
19, 2016) (internal quotation marks omitted); see Hardy, 164         under the pendent jurisdiction doctrine ... will point toward
F.3d at 793-94 (“Notice of claim requirements are construed          declining to exercise jurisdiction over the remaining state-
strictly by New York state courts. Failure to comply with these      law claims.”)). Still, “the fact that a federal law claim has
requirements ordinarily requires a dismissal for failure to state    been eliminated prior to trial does not automatically render
a cause of action.”).                                                dismissal of state law claims appropriate.” See Colón v. N.Y.S.
                                                                     Dep't of Corrs. and Cmty. Supervision, No. 15 Civ. 7432
Here, Plaintiff concedes that she has not filed a notice             (NSR), 2019 WL 5294935, at *11 (S.D.N.Y. Oct. 17, 2019).
of claim, such that conversion claim is seemingly subject            Instead, a court should assess whether exercising jurisdiction
to dismissal under New York law. (Pl. Opp. 13.) Plaintiff            will promote “economy, convenience, fairness, and comity.”
nevertheless argues that she may seek leave to serve a late          Jones v. Ford Motor Credit Co., 358 F.3d 205, 214 (2d Cir.
notice of claim under New York General Municipal Law §               2004) (citation omitted); Kolari v. N.Y. Presbyterian Hosp.,
50-e(5), such that dismissal is not warranted. (Id.) It is true      455 F.3d 118, 122 (2d Cir. 2006) (“Once a district court's
that, under Section 50-e(5), “[u]pon application, [a] court,         discretion is triggered under § 1367(c)(3), it balances the
in its discretion, may extend the time to serve a notice of          traditional values of judicial economy, convenience, fairness,
claim.” N.Y. Gen. Mun. Law § 50-e(5). However, New York's            and comity.” (quoting Cohill, 484 U.S. at 350)).
General Municipal Law has only vested the power to grant
notice of claim extensions to the New York State supreme              *14 Here, this case has yet to proceed beyond the
courts and county courts. Id. § 50-e(7). Federal courts are not      pleading stage. Moreover, discovery has yet to be taken in
authorized to grant such extensions. See, e.g., Davis v. City        any form. Courts have regularly exercised their discretion
of New York, No. 12 Civ. 3297 (PGG), 2018 WL 10070540,               to decline supplemental jurisdiction in similar situations.
at *13 (S.D.N.Y. Mar. 30, 2018) (“New York has given the             See, e.g., Ruotolo v. Fannie Mae, 933 F. Supp. 2d 512,
power to extend deadlines for serving notice of claim to state       527 (S.D.N.Y. 2013) (declining to exercise supplemental
supreme courts and county courts, and federal courts are             jurisdiction where federal law claims were dismissed before
not authorized to grant such extensions.”); Dayton v. City of        trial upon defendants’ motion to dismiss); Dellutri v. Vill.
Middletown, 786 F. Supp. 2d 809, 824-25 (S.D.N.Y. 2011)              of Elmsford, 895 F. Supp. 2d 555, 575 (S.D.N.Y. 2012)
(“[T]his Court lacks jurisdiction, pursuant to § 50–e(7), to         (“[T]his case remains in its initial stages, and the Parties have
deem Plaintiffs’ 5/30/09 Amended Notice of Claim for their           not yet proceeded to discovery. As all of Plaintiff's federal
state law claims against Orange County timely filed, or to           claims have been dismissed, the Court declines to exercise
grant an extension of time to file a late notice of claim”). As      supplemental jurisdiction over Plaintiff's state law claims.”);
Plaintiff has neither filed a notice of claim nor indicated that     Williams v. Berkshire Fin. Grp., Inc., 491 F. Supp. 2d 320,
she has applied to any state or county court to file a late notice   329 (E.D.N.Y. 2007) (declining to supplemental jurisdiction
of claim, the Court GRANTS Defendants’ motion to dismiss             where, inter alia, the “case ha[d] not progressed beyond the
Plaintiff's conversion claim against BOE and the Individual          pleading stage[,] [n]o discovery has been taken[, and] [t]he
Defendants in their official capacity. The claim is dismissed        parties ha[d] no investment in th[e] [c]ourt beyond the instant


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              12
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 229 of 259
Farquharson v. Lafayette, Slip Copy (2020)
2020 WL 1699985

motions [to dismiss].”). On balance, the considerations of             opposing party, and futility. Local 802, Associated Musicians
judicial economy, fairness, and comity militate in favor of            of Greater N.Y. v. Parker Meridien Hotel, 145 F.3d 85, 89
this Court declining to exercise supplemental jurisdiction             (2d Cir. 1998) (quoting Foman v. Davis, 371 U.S. 178, 182
at this time. The Court GRANTS Defendants’ motion to                   (1962)).
dismiss Plaintiff's conversion claim against the Individual
                                                                       Here, the Court will grant Plaintiff leave to file an amended
Defendants, without prejudice. 12
                                                                       complaint as to those claims not dismissed with prejudice.
                                                                       Specifically, it is the Court's view that, notwithstanding the
12     Because the Court declines supplemental                         above explained deficiencies, Plaintiff could potentially plead
       jurisdiction over the conversion claims, it will                facts that cure her complaint's defects. To be sure, Plaintiff has
       decline to adjudicate it on its merits. See Monzert             high hurdles to overcome. Nevertheless, the Court concludes
       v. United Secrutiy, Inc., CV 14-3274, 2016 WL                   that granting leave to amend in this case would not necessarily
       3538368, at *1 n.3 (E.D.N.Y. June 21, 2016)                     be futile at this juncture. Furthermore, as this case is still in
       (“Since the Court declines to exercise supplemental             its infancy, there would be minimal prejudice to Defendants
       jurisdiction, it declines to comment or rule on                 in permitting an amendment at this time. The Court reminds
       the merits of Defendant's argument that Plaintiffs              Plaintiff that her amended complaint must comport with this
       have failed to state a breach of contract claim.”).             Court's Opinion and Order.
       The Court, however, notes that much of the same
       reasoning underlying the dismissal of Plaintiff's
       Fourth Amendment claim would be relevant to an
                                                                                               CONCLUSION
       analysis of Plaintiff's conversion claim. See Okyere
       v. Palisades Collection, LLC, 961 F. Supp. 2d 522,              For the foregoing reasons, Defendants’ motion is
       534 (S.D.N.Y. 2013) (“To make out a claim for                   GRANTED. Plaintiff, however, is granted leave to file an
       conversion, a plaintiff must show ‘(1) plaintiff's              amended complaint as to any claims that have not been
       possessory right or interest in the property and                dismissed with prejudice. If she chooses to do so, Plaintiff
       (2) defendant's dominion over the property or                   will have until May 29, 2020 to file her amended complaint.
       interference with it, in derogation of plaintiff's              Defendants are then directed to answer or otherwise respond
       rights.’ ‘Where possession of property is initially             by July 13, 2020. Failure to file an amended complaint within
       lawful, conversion occurs when there is a refusal               the time allowed, and without good cause to excuse such
       to return the property upon demand.’ ” (internal                failure, will result in the dismissal of Plaintiff's federal claims
       quotations and citations omitted)).                             with prejudice and dismissal of her state law claims without
                                                                       prejudice so that she may re-file in state court.
IV. Leave to Amend
It is within the Court's discretion to sua sponte grant leave to        *15 The Court respectfully directs the Clerk of the Court to
amend. See Grain Traders, Inc. v. Citibank, N.A., 160 F.3d             terminate the motion at ECF No. 32.
97, 106 (2d Cir. 1998); Witkowich v. Gonzales, 541 F. Supp.
2d 572, 590 (S.D.N.Y. 2008). To this end, under Federal                SO ORDERED.
Rule of Civil Procedure 15(a)(2), courts “should freely give
leave” to amend a complaint “when justice so requires.”
When exercising this discretion, courts will consider many             All Citations
factors, including undue delay, bad faith or dilatory motive,
                                                                       Slip Copy, 2020 WL 1699985
repeated failure to cure deficiencies, undue prejudice to the

End of Document                                                    © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  13
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 230 of 259
Davis v. City of New York, Slip Copy (2018)
2018 WL 10070540



                 2018 WL 10070540                                                       BACKGROUND
    Only the Westlaw citation is currently available.
     United States District Court, S.D. New York.                 I. FACTUAL BACKGROUND 1
                                                                  1     To the extent that this Court relies on facts
                  Tyre DAVIS, Plaintiff,
                                                                        drawn from a party’s Local Rule 56.1 statement,
                           v.
                                                                        it has done so because the opposing party has
       The CITY OF NEW YORK, Police Officers
                                                                        either not disputed those facts or has not done
        Joseph Murphy, Jose Ocasio, and John                            so with citations to admissible evidence. See
         Doe 1 & 2, Shield Numbers Unknown,                             Giannullo v. City of New York, 322 F.3d 139,
          all of the 46 Precinct, Defendants.                           140 (2d Cir. 2003) (“If the opposing party ...
                                                                        fails to controvert a fact so set forth in the
                     12 Civ. 3297 (PGG)
                                                                        moving party’s Rule 56.1 statement, that fact will
                               |
                                                                        be deemed admitted.” (citations omitted)). Where
                     Signed 03/30/2018
                                                                        Plaintiff disputes the City’s characterization of
Attorneys and Law Firms                                                 cited evidence, and has presented an evidentiary
                                                                        basis for doing so, the Court relies on Plaintiff’s
Steven H. Goldman, Steven Goldman Attorney at Law,                      characterization of the evidence. See Cifra v. Gen.
Bronx, NY, for Plaintiff.                                               Elec. Co., 252 F.3d 205, 216 (2d Cir. 2001) (court
                                                                        must draw all rational factual inferences in non-
Stephen Lloyd Drummond, Drummond & Squillance, PLLC,                    movant’s favor in deciding summary judgment
Jamaica, NY, JoAnn Squillace, Drummond & Crawford, P.C.,                motion). Unless otherwise indicated, the facts cited
Queens Village, NY, for Defendant Police Officer Joseph                 by the Court are undisputed.
Murphy.
                                                                  On February 17, 2011, Plaintiff Tyre Davis and several others
Mitchell Garber, Douglas LaBarbera, John William Burns,           were arrested by three NYPD officers – including Officer
Worth, Longworth & London, LLP, New York, NY, for                 Jose Ocasio – for blocking a sidewalk outside 240 East 180th
Defendant Police Officer Jose Ocasio.                             Street. (Def. R. 56.1 Stmt. (Dkt. No. 100) ¶ 4; Pltf. R. 56.1
                                                                  Counterstmt. (Dkt. No. 121) ¶ 4; Ocasio Dep. (Dkt. No. 98-3)
                                                                  at 7, 12, 16) 2 Ocasio brought Plaintiff to the 46th Precinct so
                          ORDER                                   that a Desk Appearance Ticket could be issued to him, (Def.
                                                                  R. 56,1 Stmt, (Dkt. No. 100) ¶ 5; Pltf. R. 56.1 Counterstmt.
PAUL G. GARDEPHE, U.S.D.J.:                                       (Dkt. No. 121) ¶ 5; Davis Dep. (Dkt. No. 98-2) at 8-12)
                                                                  Plaintiff was placed in a holding cell. (Def. R. 56.1 Stmt. (Dkt.
 *1 This is a Section 1983 case in which Plaintiff Tyre Davis
                                                                  No. 100) ¶ 6; Pltf. R. 56.1 Counterstmt. (Dkt. No. 121) ¶ 6)
claims that he was assaulted by two New York City Police
Department (“NYPD”) officers – Defendants Joseph Murphy
                                                                  2
and Jose Ocasio – on February 17, 2011. The Complaint                     The page numbers of documents referenced in this
alleges a Section 1983 excessive force claim against Murphy               Order correspond to the page numbers designated
and Ocasio; a Monell claim against the City of New York                   by this District’s Electronic Case Filing system.
(the “City”); a negligence claim against all Defendants; and      After Plaintiff’s name was called for issuance of the Desk
battery and intentional infliction of emotional distress claims   Appearance Ticket, he saw Officer Joseph Murphy. (Davis
against Murphy and Ocasio. (Cmplt. (Dkt. No. 1)) The City         Dep. (Dkt. No. 98-2) at 12) Murphy had arrested Plaintiff on
has moved for summary judgment on all claims against it.
                                                                  February 12, 2011 3 – five days earlier – and had allegedly
(Mots. (Dkt. Nos. 90, 97)) For the reasons stated below, the
                                                                  slapped Plaintiff in the face while he was handcuffed in the
City’s motion will be granted.
                                                                  back of a patrol car. (Def. R. 56.1 Stmt. (Dkt. No, 100) ¶¶ 6-7;
                                                                  Pltf. R. 56.1 Counterstmt. (Dkt. No. 121) ¶¶ 6-7; Davis Dep.
                                                                  (Dkt. No. 98-2) 4-6) When Murphy saw Plaintiff, Murphy
                                                                  said, “you're the kid I smacked.” (Def. R. 56.1 Reply (Dkt. No.



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              1
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 231 of 259
Davis v. City of New York, Slip Copy (2018)
2018 WL 10070540

103) ¶ 27; Davis Dep. (Dkt. No. 98-2) at 13) Murphy asked         and kicked him. (Ocasio Dep. (Dkt. No. 98-3) at 21) Ocasio
Plaintiff if he wanted Murphy’s badge number, and Plaintiff       then punched Plaintiff, kicked him, and then told him “to get
responded that he already had it. (Davis Dep. (Dkt. No. 98-2)     out of here and you're lucky I don't arrest you.” (Id. at 22-23)
at 13; Def. R. 56. 1 Reply (Dkt. No. 103) ¶ 28) Murphy then       After reviewing the video of the incident, Ocasio testified that
took off his badge and hit Plaintiff in the face with it two to   the beating proceeded as follows: Murphy pushed Plaintiff;
four times. (Davis Dep. (Dkt. No. 98-2) at 13-14; Def. R. 56.     Ocasio punched him; Murphy then kicked and kneed him;
1 Reply (Dkt. No. 103) ¶ 28)                                      Ocasio kicked him; and Murphy then kicked Davis again and
                                                                  slapped him. (Id. at 24-29) The two officers left Plaintiff on
3                                                                 the ground and walked away. (Def. R. 56.1 Stmt. (Dkt. No.
       The record does not reflect why Davis was arrested.
                                                                  100) ¶ 14; Pltf. R. 56.1 Counterstmt. (Dkt. No. 121) ¶ 14;
 *2 Other officers then intervened to separate Plaintiff and      Davis Dep. (Dkt. No. 98-2) at 27)
Murphy. (Def. R. 56.1 Reply (Dkt. No. 103) ¶ 29; Davis Dep.
(Dkt. No. 120-14) at 3) At the front desk, an officer pushed      5
Plaintiff against a radiator. (Def. R. 56.1 Reply (Dkt. No.              The security camera video is not in the record.
103) ¶ 29; Davis Dep. (Dkt. No. 120-14) at 4) He was then         Plaintiff was treated at Bronx Lebanon Hospital for
thrown out of the precinct. (Def. R. 56.1 Reply (Dkt. No. 103)    contusions, abrasions, swelling and tenderness, and a cut on
¶ 29; Davis Dep. (Dkt. No. 120-14) at 4) An officer threw         his forehead. (Def. R. 56.1 Reply (Dkt. No. 103) ¶ 31; Davis
Plaintiff’s property and Desk Appearance Ticket out of the        Dep, (Dkt. No, 120-14) at 8-10) He was seventeen years old
precinct, and Plaintiff picked up his things and began to walk    at the time of the assault. (Def. R. 56.1 Reply (Dkt. No. 103)
home. (Def. R. 56.1 Reply (Dkt. No. 103) ¶ 30; Davis Dep.         ¶ 32; Cmplt. (Dkt. No, 1) ¶ 1)
(Dkt. No. 120-14) at 5-7)
                                                                  Ocasio and Murphy were suspended from the NYPD
Shortly after Plaintiff started walking home, he noticed          and charged with Assault in the Third Degree, Official
Ocasio and Murphy following him. (Def. R. 56.1 Stmt. (Dkt.        Misconduct, and Harassment in the Second Degree. (Def. R.
No. 100) ¶ 10; Pltf. R. 56.1 Counterstmt. (Dkt. No. 121) ¶        56.1 Stmt. (Dkt. No. 100) ¶ 16; Pltf. R. 56.1 Counterstmt.
10; Davis Dep. (Dkt. No. 98-2) at 18-20) Plaintiff stopped        (Dkt. No. 121) ¶ 16; Ocasio Dep. (Dkt. No. 98-3) at 3; Murphy
and turned toward the officers, and Murphy placed his hand        Dep. (Dkt. No. 98-4) at 3) Ocasio and Murphy proceeded
on Plaintiff’s back and guided him into an alley. (Def. R.        to trial and were found guilty of Attempted Assault and
56.1 Stmt. (Dkt. No. 100) ¶¶ 11-12; Pltf. R. 56.1 Counterstmt.    Harassment. (Def. R. 56.1 Stmt. (Dkt. No. 100) ¶ 17; Pltf.
(Dkt. No. 121) ¶¶ 11-12; Davis Dep. (Dkt. No. 98-2) at 25-26;     R. 56.1 Counterstmt. (Dkt. No. 121) ¶ 17; Murphy Dep.
Murphy Dep. (Dkt. No. 98-4) at 6-7) 4                             (Dkt. No. 98-4) at 3) Officer Murphy was terminated by the
                                                                  NYPD, while Ocasio chose to retire before his departmental
4                                                                 trial. (Def. R. 56.1 Stmt. (Dkt. No. 100) ¶ 18; Pltf. R. 56.1
       Murphy testified that he “put [his] hand on Mr.
                                                                  Counterstmt. (Dkt. No. 121) ¶ 18; Murphy Dep. (Dkt. No.
       Davis and pushed him in the direction of the wall[,]
                                                                  98-4) at 5; Ocasio Dep. (Dkt. No. 98-3) at 4-6)
       at which time[ ] [he] thought that Ocasio was
       going to do a search on him.” (Murphy Dep. (Dkt.
                                                                   *3 Prior to this incident, no force or violence complaints had
       No. 98-4) at 6) Davis testified that “[o]ne of the
                                                                  ever been lodged against Ocasio. (Def. R. 56.1 Stmt. (Dkt.
       officers put their hand out to guide me to the
                                                                  No. 100) ¶ 19; Pltf. R. 56.1 Counterstmt. (Dkt. No. 121) ¶ 19;
       side” (see Davis Dep. (Dkt. No. 98-2) at 25), and
                                                                  Fudim Decl. (Dkt. No. 98) ¶ 10) Force complaints had been
       that the officer made contact with “[t]he side of
                                                                  lodged against Murphy, but none were substantiated. (Def. R.
       [his] back.” (Id.)
                                                                  56.1 Stmt. (Dkt. No. 100) ¶ 20; Pltf. R. 56.1 Counterstmt.
“In the alley, [Plaintiff] was assaulted by Officers Ocasio and   (Dkt. No. 121) ¶¶ 20, 44; Def. R. 56.1 Reply (Dkt. No. 103)
Murphy.” (Def. R. 56.1 Stmt. (Dkt. No. 100) ¶ 13; Pltf. R. 56.1   ¶ 44; Fudim Decl., Ex. R. (Dkt. No. 102-2) at 1 (the one
Counterstmt. (Dkt. No. 121) ¶ 13) The incident was captured       substantiated complaint against Murphy involved a failure “to
by a security camera. (Def. R. 56.1 Stmt. (Dkt. No. 100) ¶        make activity log entries regarding his participation in a stop
15; Pltf. R. 56.1 Counterstmt. (Dkt. No. 121) ¶ 15; Davis         and arrest”))
Dep. (Dkt. No. 98-2) at 28) 5 Ocasio initially testified that
Murphy smacked Plaintiff with an open hand at least once
                                                                  II. PROCEDURAL HISTORY


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             2
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 232 of 259
Davis v. City of New York, Slip Copy (2018)
2018 WL 10070540

Plaintiff did not file a timely Notice of Claim under New York     Cir. 1995) (citing Celotex Corp. v. Caltrett, 477 U.S. 317,
General Municipal Law § 50-i(1). (Def. R. 56.1 Stmt. (Dkt.         322-23 (1986)). Accordingly, to defeat a motion for summary
No. 100) ¶ 2; Pltf. R. 56.1 Counterstmt. (Dkt. No. 121) ¶          judgment, the “nonmoving party must come forward with
2) Plaintiff filed a Petition to File a Late Notice of Claim in    specific facts showing that there is a genuine issue for trial.’
Supreme Court of the State of New York, Bronx County, on           ” Caldarola v. Calabrese, 298 F.3d 156, 160 (2d Cir. 2002)
July 21, 2011. (Pltf. R. 56.1 Counterstmt. (Dkt. No. 121) ¶        (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,
1; Def. R. 56.1 Reply (Dkt. No. 103) ¶ 1) Plaintiff’s Petition     475 U.S. 574, 586-87 (1986) (emphasis omitted)); Ying Jing
was denied on September 7, 2011. (Pltf. R. 56.1 Counterstmt.       Gan v. City of New York, 996 F.2d 522, 532 (2d Cir. 1993)
(Dkt. No. 121) ¶ 4; Def. R. 56.1 Reply (Dkt. No. 103) ¶            (The nonmoving party “may not rely simply on conclusory
4) Plaintiff filed a second Petition to File a Late Notice of      statements or on contentions that the affidavits supporting the
Claim on December 23, 2011. (Pltf. R. 56.1 Counterstmt.            motion are not credible.” (citations omitted)).
(Dkt. No. 121) ¶ 5; Def. R. 56.1 Reply (Dkt. No. 103) ¶ 5;
Goldman Decl, Ex. G (Dkt. No. 120-8) at 1-9) On April 7,            *4 In deciding a summary judgment motion, the Court “
2015, this Petition was dismissed without prejudice. (Pltf. R.     ‘resolve[s] all ambiguities, and credit[s] all factual inferences
56.1 Counterstmt. (Dkt. No. 121) ¶ 7; Def. R. 56.1 Reply (Dkt.     that could rationally be drawn, in favor of the party opposing
No. 103) ¶ 7; Goldman Decl., Ex. F (Dkt. No. 120-3) at 1)          summary judgment.’ ” Spinelli v. City of New York, 579
                                                                   F.3d 160, 166 (2d Cir. 2009) (quoting Brown v. Henderson,
The Complaint in this action was filed on April 26, 2012. (See     257 F.3d 246, 251 (2d Cir. 2001) (internal quotation marks
Cmplt. (Dkt. No. 1)) On October 1, 2013, this Court stayed         and citation omitted)). The “district court is not to weigh
the case pending the resolution of the criminal case against       the evidence but is instead required to view the evidence
Ocasio and Murphy and an NYPD Internal Affairs Bureau              in the light most favorable to the party opposing summary
investigation. (Order (Dkt. No. 29)) The stay was lifted on        judgment, to draw all reasonable inferences in favor of that
July 7, 2015. (Order (Dkt. No. 37)) After the completion           party, and to eschew credibility assessments.” Weyant v. Okst,
of discovery, the City moved for summary judgment on all           101 F.3d 845, 854 (2d Cir. 1996) (citing Anderson v. Liberty
claims against it. (Mots. (Dkt. Nos. 90, 97))                      Lobby, Inc., 477 U.S. 242, 255 (1986)). However, “mere
                                                                   conclusory allegations or denials ... ‘cannot by themselves
                                                                   create a genuine issue of material fact where none would
                                                                   otherwise exist.’ ” Hicks v. Baines, 593 F.3d 159, 166 (2d Cir.
                       DISCUSSION
                                                                   2010) (quoting Fletcher v. Atex, Inc., 68 F.3d 1451, 1456 (2d
I. LEGAL STANDARDS                                                 Cir. 1995)).

   A. Summary Judgment Standard
Summary judgment is warranted where the moving party                  B. Monell Liability
shows that “there is no genuine dispute as to any material fact”   “[A] municipality cannot be held liable under § 1983 on a
and that it “is entitled to judgment as a matter of law.” Fed.     respondeat superior theory.” Monell v. Dep't of Soc. Servs.,
R. Civ. P. 56(a). A fact is considered material “if it ‘might      436 U.S. 658, 691 (1978). “Instead, it is when execution
affect the outcome of the suit under the governing law,’ ”         of a government’s policy or custom, whether made by its
and a dispute about an issue of fact is genuine “where ‘the        lawmakers or by those whose edicts or acts may fairly be
evidence is such that a reasonable jury could return a verdict     said to represent official policy, inflicts the injury that the
for the nonmoving party.’ ” Holtz v. Rockefeller & Co. Inc.,       government as an entity is responsible under § 1983.” Id. at
258 F.3d 62, 69 (2d Cir. 2001) (quoting Anderson v. Liberty        694. Accordingly, “[t]o hold a city liable under § 1983 for
Lobby Inc., 477 U.S. 242, 248 (1986)); see also Beyer v. Cty.      the unconstitutional actions of its employees, a plaintiff is
of Nassau, 524 F.3d 160, 163 (2d Cir. 2008) (same).                required to plead and prove three elements: (1) an official
                                                                   policy or custom that (2) causes the plaintiff to be subjected
Where the non-moving party will bear the burden of proof           to (3) a denial of a constitutional right.” Wray v. City of New
at trial, the moving party can satisfy his burden under Rule       York, 490 F.3d 189, 195 (2d Cir. 2007).
56 “ ‘if he can point to an absence of evidence to support an
essential element of the nonmoving party’s claim.’ ” Goenaga       A plaintiff can satisfy the “policy or custom” requirement in
v. Mar. of Dimes Birth Defects Found., 51 F.3d 14, 18 (2d          one of four ways. The plaintiff may prove:



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              3
          Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 233 of 259
Davis v. City of New York, Slip Copy (2018)
2018 WL 10070540

                                                                             should be liable under § 1983 without proof of a
    “(1) a formal policy officially endorsed by the                          pre-existing pattern of violations.” Connick, 563
    municipality; (2) actions taken by government officials                  U.S. at 64; see City of Canton v. Harris, 489
    responsible for establishing the municipal policies that                 U.S. 378, 390 n.10 (1989) (pattern not necessary
    caused the particular deprivation in question; (3) a practice            where, “[f]or example, city policymakers know
    so consistent and widespread that, although not expressly                to a moral certainty that their police officers will
    authorized, constitutes a custom or usage of which a                     be required to arrest fleeing felons. The city has
    super-vising policy-maker must have been aware; or (4)                   armed its officers with firearms, in part to allow
    a failure by policymakers to provide adequate training                   them to accomplish this task. Thus, the need to
    or supervision to subordinates to such an extent that it                 train officers in the constitutional limitations on the
    amounts to deliberate indifference to the rights of those                use of deadly force, see Tennessee v. Garner, 471
    who come into contact with the municipal employees.”                     U.S. 1 (1985), can be said to be ‘so obvious,’ that
                                                                             failure to do so could properly be characterized as
Vasquez v. Rockland Cty., 15 Civ. 8912 (KMK), 2017 WL
                                                                             ‘deliberate indifference’ to constitutional rights.”);
456473, at *4 (S.D.N.Y. Feb. 1, 2017) (quoting Brandon v.
                                                                             Chamberlain v. City of White Plains, 986 F.
City of New York, 705 F. Supp. 2d 261, 276-77 (S.D.N.Y.
                                                                             Supp. 2d 363, 391-92 (S.D.N.Y. 2013) (collecting
2010)).
                                                                             cases where single-incident theory was supported,
                                                                             including where police officers received no training
Here, Plaintiff proceeds on two theories: (1) failure to train
                                                                             as to handling exculpatory evidence, jail personnel
and supervise officers as to the use of force; and (2) failure to
                                                                             lacked any training on providing proper medical
discipline officers who have used excessive force. (See Pltf.
                                                                             care to inmates, and jail employees had no training
Opp. Br. (Dkt. No. 119) at 4)
                                                                             as to inmates who needed immediate medical
                                                                             attention). Plaintiff does not proceed on such a
As to Plaintiff’s failure to train and supervise theory, “[c]ourts
                                                                             theory here. (See Pltf. Opp. Br. (Dkt. No. 119) at
have been skeptical of municipal liability claims predicated
                                                                             17-18).
on an alleged failure to train, with the Supreme Court
admonishing lower courts that ‘[a] municipality’s culpability         *5 “To establish ‘deliberate indifference,’ a plaintiff must
for a deprivation of rights is at its most tenuous where a           show that [i] a policymaker knows ‘to a moral certainty’ that
claim turns on a failure to train.’ ” Rodriguez v. City of           city employees will confront a particular situation; [ii] the
New York, 16 Civ. 744 (KPF), 2018 WL 1276831, at *15                 situation either presents the employee with ‘a difficult choice
(S.D.N.Y. Mar. 5, 2018) (quoting Connick v. Thompson,                of the sort that training or supervision will make less difficult’
563 U.S. 51, 61 (2011)). Even so, “[a] municipality may              or ‘there is a history of employees mishandling the situation’;
nonetheless be deliberately indifferent, and thus liable, where      and [iii] ‘the wrong choice by the city employee will
‘city policy makers are on actual or constructive notice that        frequently cause the deprivation of a citizen’s constitutional
a particular omission in their training program causes city          rights.’ ” Wray, 490 F.3d at 195-96 (quoting Walker v.
employees to violate citizens’ constitutional rights.’ ” Id.         City of New York, 974 F.2d 293, 297-98 (2d Cir. 1992)).
(quoting Connick, 563 U.S. at 61). Further, “[a] pattern of          Plaintiff must also “establish not only that the officials’
similar constitutional violations by untrained employees is          purported failure to train occurred under circumstances
‘ordinarily necessary’ to demonstrate deliberate indifference        that could constitute deliberate indifference, but also that
for purposes of failure to train.” Connick, 563 U.S. at 62           plaintiffs identify a specific deficiency in the city’s training
(quoting Board. of Cty. Comm'rs v. Brown, 520 U.S. 397, 408          program and establish that that deficiency is ‘closely related
(1997)). 6 “ ‘[D]eliberate indifference’ is a stringent standard     to the ultimate injury,’ such that it ‘actually caused’ the
of fault, [however,] requiring proof that a municipal actor          constitutional deprivation.” Amnesty Am. v. Town of W.
disregarded a known or obvious consequence of his action.”           Hartford, 361 F.3d 113, 129 (2d Cir. 2004) (quoting City of
Id. at 61 (quoting Board of Cty. Comm'rs, 520 U.S. at 410).          Canton v. Harris, 489 U.S. 378, 391 (1989)).


6                                                                    As to failure to discipline, “ ‘[a] municipality may be found
         Proof of such a pattern is not necessary where              to have a custom that causes a constitutional violation’ if the
         “the unconstitutional consequences of failing to            city has been ‘faced with a pattern of misconduct,’ but ‘does
         train could be so patently obvious that a city              nothing, compelling the conclusion that [it] has acquiesced



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   4
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 234 of 259
Davis v. City of New York, Slip Copy (2018)
2018 WL 10070540

in or tacitly authorized its subordinates’ unlawful actions.’      is a mandatory condition precedent to suit against the City
” Whitfield v. City of Newburgh, 8 Civ. 8516 (RKE), 2015           and its employees; failure to comply with the notice of
WL 9275695, at *28 (S.D.N.Y. Dec. 17, 2015) (quoting Okin          claim warrants dismissal.’ ” Id. (quoting Pettus v. City of
v. Vill. of Cornwall-On-Hudson Police Dep't, 577 F.3d 415,         New York, 10 Civ. 1442 (CBA) (JO), 2011 WL 4458901, at
439 (2d Cir. 2009) (citations and internal quotation marks         *11 (E.D.N.Y. Aug. 23, 2011), report and recommendation
omitted)). “Such a claim requires evidence that [a city’s]         adopted, 10 Civ. 1442 (CBA), 2011 WL 4440209 (E.D.N.Y.
‘response to complaints of use of excessive force by [c]ity        Sept. 23, 2011)).
police officers was uninterested and superficial,’ Fiacco v.
City of Rensselaer, 783 F.2d 319, 331 (2d Cir. 1986), or of
a ‘persistent failure to discipline subordinates who violate       II. MONELL CLAIM PREMISED ON FAILURE
civil rights.’ Batista v. Rodriguez, 702 F.2d 393, 397 (2d Cir.    TO TRAIN AND SUPERVISE, AND FAILURE TO
1983).” Perry v. Cty. of Westchester, 9 Civ. 9391 (NRB), 2011      DISCIPLINE
WL 5978544, at *5 (S.D.N.Y. Nov. 29, 2011).                         *6 As discussed below, Plaintiff’s Monell claim premised
                                                                   on a failure to train and/or supervise fails for numerous
The Second Circuit recently stated that “a municipal policy of     reasons. Plaintiff has not shown, inter alia, (1) a pattern of
deliberate indifference to the use of excessive force by police    excessive force by NYPD officers; (2) that the City was on
officers may be shown by evidence that the municipality had        notice that its training and supervision were deficient; or
notice of the use of such force but repeatedly failed to make      (3) that Ocasio and Murphy were presented with a “difficult
any meaningful investigation into such charges. Thus, Monell       decision” that more training or supervision would have
liability, by its nature, will often turn on evidence concerning   rendered less difficult. As to Plaintiff’s failure to discipline
victims other than the plaintiffs and alleged misfeasors other     theory, Plaintiff has not offered evidence that the NYPD’s
than the individual defendants.” Outlaw v. City of Hartford,       disciplinary policies demonstrate deliberate indifference to
884 F.3d 351, 380 (2d Cir. 2018) (citing Ricciuti v. N.Y.C.        officers’ use of excessive force.
Transit Auth., 941 F.2d at 123; Fiacco v. City of Rensselaer,
783 F.2d at 326). Similarly, “a failure to investigate incidents
                                                                      A. Whether There is a Pattern of Excessive Force
of force, and by extension, a failure to discipline officers
                                                                   In order for Plaintiff to succeed on his failure to train and
for use of excessive force, can amount to an actionable
                                                                   failure to discipline theories, there must be a pattern of similar
policy under § 1983 when such failure evidences ‘deliberate
                                                                   misconduct. See Connick, 563 U.S. at 62 (“A pattern of
indifference’ to the rights of persons with whom the police
                                                                   similar constitutional violations by untrained employees is
come into contact.” Moses v. Westchester Cty. Dep't of Corr.,
                                                                   ‘ordinarily necessary’ to demonstrate deliberate indifference
10 Civ. 9468 (ER), 2017 WL 4386362, at *16 (S.D.N.Y. Sept.
                                                                   for purposes of failure to train.” (quoting Board of Cty.
29, 2017).
                                                                   Comm'rs, 520 U.S. at 409)); Reynolds v. Giuliani, 506
                                                                   F.3d 183, 192 (2d Cir. 2007) (“Monell’s policy or custom
   C. State Law Notice of Claim Requirement                        requirement is satisfied where a local government is faced
“Section 50-e [of the New York General Municipal Law]              with a pattern of misconduct and does nothing, compelling
requires that a Notice of Claim be filed within ninety days of     the conclusion that the local government has acquiesced in or
the incident giving rise to the claim.” Horvath v. Daniel, 423     tacitly authorized its subordinates’ unlawful actions.”).
F. Supp. 2d 421, 423 (S.D.N.Y. 2006) (citing N.Y. Gen. Mun.
Law § 50-i). “The burden is on the plaintiff to demonstrate        The City contends that there is no pattern of similar acts of
compliance with the Notice of Claim requirement.” Id. (citing      criminal misconduct, and no evidence of
Rattner v. Planning Comm'n of Vill. of Pleasantville, 156
A.D.2d 521, 526 (2d Dep't 1989)).
                                                                                a history of officers unjustifiably
“Notice of claim requirements are construed strictly by New                     assaulting out-of-custody persons. In
York state courts. Failure to comply with these requirements                    fact, plaintiff did not point to a single
ordinarily requires a dismissal for failure to state a cause of                 similar incident in his complaint,
action.” Faruki v. City of New York, 10 Civ. 9614 (LAP),                        nor did he even seek, let alone
2012 WL 1085533, at *9 (S.D.N.Y. Mar. 30, 2012), aff'd,
517 F. App'x 1 (2d Cir. 2013). “ ‘Filing a notice of claim


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               5
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 235 of 259
Davis v. City of New York, Slip Copy (2018)
2018 WL 10070540

            obtain discovery regarding[,] similar                         cases, the officers are unidentified, or the officer is
            incidents by other officers.                                  no longer a member of the NYPD.” (Id. at 11)
                                                                   *7 The 2015 OIG Report – entitled “Police Use of Force in
                                                                  New York City: Findings and Recommendations on NYPD’s
(Def. Br. (Dkt. No. 99) at 11)                                    Policies and Practices”, focuses only on substantiated
                                                                  complaints and allegations related to the use of force. (Id.,
In response, Plaintiff cites two government reports               Ex. M (Dkt. No. 120-13) (2015 OIG Report), Preface) That
aggregating data concerning use of force – a 2010 Annual          report states that the “CCRB substantiated 207 allegations of
Report issued by the Civilian Complaint Review Board (the         force in 179 cases between 2010 and 2014, a notably modest
“2010 CCRB Report”), 7 and a 2015 Report issued by the            number, given the size of the NYPD, and a positive indication
New York City Department of Investigation, Office of the          of the NYPD’s restraint.” (Id. at 3) Of these allegations, 137
Inspector General for the NYPD (the “2015 OIG Report”).           related to physical force. (Id. at 12) In 2010 and 2011, the
(Pltf. Br. (Dkt. No. 119) at 9-12, 20-21)                         CCRB substantiated 12 and 24 complaints involving physical
                                                                  force, respectively. (Id. at 13 fig. 2) 10
7      According to the 2010 CCRB Report, the CCRB is
       an “independent agency ... empowered to receive,           10      The 2015 OIG Report indicates that the CCRB
       investigate, hear, make findings and recommend                     substantiated 22 complaints involving use of force
       action on complaints against New York City                         in 2010 (Id., Ex. M (Dkt. No. 120-13) (2015
       police officers alleging the use of excessive or                   OIG Report) at 13 fig. 2), while the 2010 CCRB
       unnecessary force, abuse of authority, discourtesy                 Report indicates that the CCRB substantiated 54
       or the use of offensive language. The Board’s                      use of force allegations against officers in 2010.
       investigative staff, composed entirely of civilian                 (Id., Ex. L (Dkt. No. 120-12) (2010 CCRB Report)
       employees, conducts investigations in an impartial                 at 12) These numbers are not inconsistent, as a
       fashion. The Board forwards its findings to the                    single complaint may contain multiple use of force
       Police Commissioner.” (Goldman Decl., Ex. L                        allegations.
       (Dkt. No. 120-12) (CCRB Report), Preface)
                                                                  Neither of these reports demonstrates a pattern of excessive
The 2010 CCRB Report indicates that in 2010, 6,476                physical force. As this Court stated in Dixon v. City of New
complaints were lodged against officers, and there were           York, 14 Civ. 4930 (PGG), 2017 U.S. Dist. LEXIS 119042
4,184 allegations against officers involving physical force.      (S.D.N.Y. July 27, 2017),
(Goldman Decl., Ex. L (Dkt. No. 120-12) (2010 CCRB
Report) at 4-5) 8 550 allegations against officers were
“substantiated” by the CCRB in 2010, 9 54 of which were                        accepting the findings of the OIG
related to the use of force. (Id. at 12) In total, the CCRB                    Report, for the period 2010 through
forwarded 260 substantiated complaints against 377 police                      March 2011, there were approximately
officers to the NYPD. (Id. at 16) The data in the 2010 CCRB                    18 substantiated cases of excessive
Report is not limited to use of force allegations – the Report                 force. Given that in 2011 the NYPD
addresses all types of complaints lodged against officers. (See                had nearly 35,000 uniformed officers,
id. at 5-6)                                                                    Crime in the United States: 2011, DOJ,
                                                                               Criminal Justice Information Services
8                                                                              Division, https://ucr.fbi.gov/crime-in-
       A single complaint may have multiple allegations.
                                                                               the-u.s/2011/crime-in-the-u.s.-2011/
       (See id. at 5)
                                                                               tables/table-78-state-cuts-2011/
9                                                                              table_78_full-
       According to the 2010 CCRB Report, “[a]fter a full
       investigation, if the Board finds misconduct in one                     time_law_enforcement_employees_new_york_by_city_2011.x
       or more of the allegations, then the complaint is                       (last visited July 26, 2017), 18
       deemed substantiated. Cases in which no allegation                      substantiated cases of excessive force
       is substantiated are either deemed exonerated,                          over a fifteen-month period is not
       unfounded, or unsubstantiated. In relatively few                        sufficient to (1) have put the City on


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  6
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 236 of 259
Davis v. City of New York, Slip Copy (2018)
2018 WL 10070540

             notice that its police force was engaged                         to demonstrate conditions as of February 2011. See
             in a pattern or practice of using                                Moses, 2017 WL 4386362, at *12 (“Where such a
             excessive force against arrestees; or                            gap in time exists between findings in an official
             (2) demonstrate that the NYPD’s use                              report and Plaintiff’s allegations, the events are too
             of excessive force had become a                                  disconnected in time and personnel to plausibly
             “custom or practice.”                                            allege a policy, practice, or custom....”).
                                                                       *8 Although proffering the 2010 CCRB Report and the
                                                                      2015 OIG Report to the Court as evidence of a pattern
Id. at *32-33 (footnote omitted).                                     of excessive force (see Pltf. Br. (Dkt. No. 119) at 9-12,
                                                                      20-21), Plaintiff nonetheless contends that these reports are
This analysis applies with equal force here: the number of            unreliable, because the CCRB review process is deficient, and
instances of excessive physical force do not suggest a pattern.       does not capture all incidents of excessive force. (Pltf. R. 56.1
See also Boddie v. City of New York, 15 Civ. 4275 (GHW),              Counterstmt. (Dkt. No. 121) ¶¶ 9-11; Pltf. Br. (Dkt. No. 119)
2016 WL 1466555, at *2 n. 2 (S.D.N.Y. Apr. 13, 2016)                  at 21 (“[T]he reporting requirements regarding force incidents
(“In this case, the [OIG] Report attached to the complaint            are not comprehensive.”))
examined ‘207 allegations of force in 179 cases between
2010 and 2014,’ which the [OIG] Report itself characterizes           It is not enough, however, for Plaintiff to suggest that there
as ‘a notably modest number, given the size of the NYPD.’             might be instances of excessive force that are not captured in
The facts alleged by [Plaintiff] – consisting only of the             the 2010 CCRB and 2015 OIG reports. Plaintiff must come
allegations surrounding [his arrest] and the [OIG] Report             forward with evidence establishing a pattern of excessive
– are insufficient to support a ‘custom or practice’ Monell           force. Absent such evidence, Plaintiff has not met his burden
claim.” (internal citations omitted)); Delorbe-Bell v. City           to create a genuine issue of material fact as to whether there
of New York, 15 Civ. 2344 (LGS), 2016 WL 1451581,                     is a pattern of excessive force.
at *3 (S.D.N.Y. Apr. 12, 2016) (“Plaintiff’s attempts to
establish Monell liability through the use of the OIG report          In Moses v. Westchester County Department of Correction,
are unavailing, as the report’s findings – standing alone –           for example, an inmate claimed that a correction officer had
are insufficient to create a plausible inference of the City’s        used excessive force against him in 2000, and proffered a
deliberate indifference. The OIG Report concludes that the            disciplinary log from the Westchester County Jail for the 1998
207 substantiated allegations of excessive force between 2010         to 2002 time period showing that only two correction officers
and 2014 represent ‘a relatively modest number, given the             had been disciplined for the use of excessive force during this
size of the NYPD, and a positive indication of the NYPD’s             period. Moses, 2017 WL 4386362, at *13. The court rejected
restraint.’ ”). Because Plaintiff has not proffered evidence that     plaintiff’s argument that this evidence demonstrated a pattern
raises a material issue of fact as to whether there is a pattern of   of excessive force:
excessive use of force by NYPD officers, Plaintiffs’ failure to
train and or supervise, and failure to discipline claims fail. 11
                                                                                   Plaintiff suggests that the fact that
11                                                                                 only two officers were disciplined
        Plaintiff also cites to a 2007 New York Civil
        Liberties Union report (the “2007 NYCLU                                    for excessive force is itself evidence
        Report”) that relies on CCRB data from the 1994                            of an indifference to constitutional
        to 2006 time period. (N.Y. CIVIL LIBERTIES                                 protections and a failure on the
        UNION, MISSION FAILURE: CIVILIAN                                           part of [defendants] to adequately
        REVIEW OF POLICING IN NEW YORK CITY 2                                      discipline officers. That is, Plaintiff
        (2007), http://www.nyclu.org/publications/report-                          argues it is ‘common knowledge’
        mission-failure-civilian-review-of-policing-                               that force is regularly used at a jail
        nyc-2007 (last visited Mar. 30, 2018) (the                                 with 1500 inmates and that use of
        “NYCLU Report”)) Even assuming arguendo that                               force by correction officers would
        the data show that excessive force was a custom                            be a daily occurrence. However, to
        or policy during those years, the data are too stale                       be entitled to make that inference,
                                                                                   Plaintiff would need to show, at


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                    7
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 237 of 259
Davis v. City of New York, Slip Copy (2018)
2018 WL 10070540

            minimum, some number of incidents                            claim ....”); Pacheco v. City of New York, 234
            of use of excessive force that were                          F.R.D. 53, 55 (E.D.N.Y. 2006) (“[I]t is doubtful
            not prosecuted during that time. This                        whether unsubstantiated instances of any kind of
            he cannot do on this record without                          misconduct can ever be used to prove a Monell
            resorting to mere conjecture. Absent                         claim.”); Marcel v. City of New York, 88 Civ.
            actual evidence that [defendants] had a                      7017 (LLS), 1990 WL 47689, at *9 (S.D.N.Y. Apr.
            pattern or practice of using excessive                       11, 1990) (“Unsubstantiated CCRB reports do not
            force or failure to discipline officers                      demonstrate a breach of a municipality’s duty to
            for inappropriate use of force during                        train or supervise its police.”).
            the time period in question, the                      *9 In sum, Plaintiff has not established a pattern of
            Court can draw no such conclusion.                   misconduct similar to the incident at issue here. Accordingly,
            Moreover, Plaintiff would need to                    Plaintiff’s failure to train and supervise, and failure to
            present the factual bases and the                    discipline theories fail. See Connick, 563 U.S. at 62 (“A
            context for the disciplinary actions                 pattern of similar constitutional violations by untrained
            listed in the log for the Court to draw              employees is ‘ordinarily necessary’ to demonstrate deliberate
            any conclusions about a pattern or                   indifference for purposes of failure to train.” (quoting Board
            practice of excessive force.                         of Cty. Comm'rs, 520 U.S. at 409)); Reynolds v. Giuliani,
                                                                 506 F.3d 183, 192 (2d Cir. 2007) (“Monell’s policy or custom
                                                                 requirement is satisfied where a local government is faced
Id.                                                              with a pattern of misconduct and does nothing, compelling
                                                                 the conclusion that the local government has acquiesced in or
Similarly here, Plaintiff cannot establish a pattern of          tacitly authorized its subordinates’ unlawful actions.”)
excessive force by “mere conjecture” – he must present
“actual evidence” that there was a pattern of excessive force
in or about February 2011. See also Dettelis v. City of             B. Whether the City Was on Notice that Its Training
Buffalo, 3 F. Supp. 2d 341, 348 (W.D.N.Y. 1998) (challenge          and Supervision Were Deficient
to policy regarding body cavity searches; held that “the         Plaintiff’s failure to train and supervise theory also fails
burden is on plaintiff to demonstrate specific instances where   because there is no evidence that the City was on notice that its
a misdemeanor arrestee was unconstitutionally body-cavity-       training and supervision of NYPD officers was deficient as of
searched in order to demonstrate a ‘custom’ or ‘policy’ under    February 2011. Absent such notice, the City cannot be found
Brown and Monell”). 12                                           to have been deliberately indifferent. See Rodriguez, 2018
                                                                 WL 1276831, at *15 (“A municipality may ... be deliberately
12                                                               indifferent, and thus liable, where ‘city policy makers are on
       Murphy and Ocasio’s disciplinary records do not           actual or constructive notice that a particular omission in their
       support an inference that the City was deliberately       training program causes city employees to violate citizens’
       indifferent to officers’ use of excessive force. As       constitutional rights.’ ” (quoting Connick, 563 U.S. at 61)).
       noted above, there were no force or violence
       complaints against Ocasio before this incident.           The only evidence Plaintiff cites on this point is the 2015
       (Def. R. 56.1 Stmt. (Dkt. No. 100) ¶ 19; Pltf R.          OIG Report. The OIG Report was issued in October 2015,
       56.1 Counterstmt. (Dkt. No. 121) ¶ 19) As to              however, more than four years after the February 2011
       Murphy, although there were complaints against            incident at issue here. The 2015 OIG Report thus could
       him alleging excessive use of force, none were            not have put the City on notice that police officers were
       substantiated. Under the circumstances here, the          deficiently trained and supervised as to their use of force.
       unsubstantiated complaints against Murphy do not          See Boddie, 2016 WL 1466555, at *4 (“Even assuming that
       provide a basis for a Monell claim against the            existing de-escalation training is deficient, [plaintiff] does not
       City. See Torres v. City of New York, 4 Civ. 3311         plausibly allege that the City was on actual or constructive
       (RWS), 2007 WL 1314622, at *1 (S.D.N.Y. May               notice that its de-escalation training was lacking at the time
       3, 2007) (“[U]nsubstantiated CCRB complaints              he was arrested. The [2015 OIG Report] recommending
       are generally insufficient to establish a Monell          additional training was published months after Boddie’s



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              8
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 238 of 259
Davis v. City of New York, Slip Copy (2018)
2018 WL 10070540

arrest....”); see also Dixon, 2017 U.S. Dist. LEXIS 119042, at      refused to hold municipalities liable under a theory of
*35-36 (applying the same reasoning).                               respondeat superior.” Brown, 520 U.S. at 403. Making the
                                                                    City liable for police officers who commit unprovoked
In sum, Plaintiff has proffered no evidence that the City           assaults and commit crimes such as those at issue here,
was on notice – in February 2011 – that its training                however, would do just this. See Marquez v. Town of Dewitt
and supervision regarding the use of force was deficient.           11 Civ. 750, 2015 WL 401023, at *5 (N.D.N.Y. Jan. 28, 2015)
Accordingly, Plaintiff’s failure to train and supervise claim       (“[T]here is no allegation in Plaintiff’s pleadings that [court
fails.                                                              security officers] in the Town of DeWitt are likely to confront
                                                                    difficult choices involving civil rights while they supervise
                                                                    visitors in the courtroom gallery. There is no allegation that
   C. Whether Ocasio and Murphy Were Presented With                 the officers in such a situation would have to use anything
   a Difficult Choice                                               more than their common sense in deciding whether to remove
To establish Monell liability for a failure to train and            individuals from the gallery.”); Kogut v. Cty. of Nassau, 6 Civ.
supervise, inter alia, “the situation [must] either present[ ]      6695 (JS), 2012 WL 3704710, at *4 n.2 (E.D.N.Y. Aug. 27,
the employee with ‘a difficult choice of the sort that training     2012) (“[T]o the extent that Plaintiffs rely on the expert report
or supervision will make less difficult’ or ‘there [must be] a      to show that the County was deliberately indifferent to the
history of employees mishandling the situation.’ ” Wray, 490        need to train its detectives not to physically abuse suspects in
F.3d at 195 (quoting Walker, 974 F.2d at 297 (2d Cir. 1992)).       pursuit of a confession, this type of misconduct is so beyond
                                                                    the pale that – absent notice to the contrary – the County was
Here, the City and Plaintiff agree that Ocasio and Murphy           entitled to rely on a common sense assumption that its officers
followed Plaintiff after he left the 46th Precinct on February      would not behave this way.”).
17, 2011; that the officers took him into an alley; and that
the officers then assaulted him in the alley. (Pltf. R. 56.1        As discussed above, there is no evidence of a history of police
Counterstmt. (Dkt No. 121) ¶¶ 9-14) Ocasio and Murphy               officers committing unprovoked assaults and crimes of this
were prosecuted and found guilty of Attempted Assault and           nature. Because Ocasio and Murphy were not presented with
Harassment. (Id. ¶ 17) The City contends that the police            a “difficult choice” that more training or supervision would
officers’ decision to commit these crimes is not the sort of        have made less difficult, Plaintiff has not satisfied the second
“difficult choice” that gives rise to Monell liability. (See Def.   prong of a failure to train and supervise Monell claim.
Br. (Dkt. No. 99) at 10-11 (citing Noonan v. City of New
York, 14 Civ. 4084 (LTS), 2015 WL 3948836, at *3 (S.D.N.Y.
June 26, 2015) (“The decision to commit a sexual assault – a           D. The NYPD’s Disciplinary Policies Do Not
blatantly criminal act – cannot reasonably be seen as posing           Demonstrate Deliberate Indifference
the type of ‘difficult choice’ contemplated by the Second           In support of his failure to discipline theory, Plaintiff relies
Circuit in Walker.”)))                                              on the same sources discussed above: the 2015 OIG Report,
                                                                    the 2010 CCRB Report, and the 2007 NYCLU Report. (See
*10 Plaintiff argues, however, that                                 Pltf. R. 56.1 Counterstmt (Dkt. No. 121) (Dkt. No. 121) ¶¶
                                                                    10-14, 24-25; Pltf Opp. Br. (Dkt. No. 119) at 7-12) The City
  encounters occurring during and following arrest “present         argues that these reports do not establish that the NYPD’s
  the employee with a difficult choice of the sort that training    disciplinary policies demonstrate deliberate indifference to
  or supervision will make less difficult.” Managing an             officers’ use of excessive force. (Def. Reply (Dkt. No. 101)
  emotionally charged policing encounter successfully – in          at 6-9) This Court agrees.
  order to de-escalate and, if possible, prevent a retaliatory
  response by the officer is exactly the type of behavior that
  training and supervision could and should address.
                                                                              1. Overview of the Disciplinary Process
(Pltf. Opp. Br. (Dkt. No, 119) at 18) The decision about
whether or not to assault Plaintiff did not present a “difficult    After the CCRB forwards a substantiated complaint to
choice,” however. As the Supreme Court has cautioned, “a            the NYPD, three types of discipline may be imposed.
municipality may not be held liable under § 1983 solely             “Instructions” – is “a non-punitive measure of discipline,
because it employs a tortfeasor.... We have consistently            which requires the subject officer to receive instruction



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               9
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 239 of 259
Davis v. City of New York, Slip Copy (2018)
2018 WL 10070540

from their commanding officer on proper conduct and                      discipline, and nine cases where an administrative
procedures with respect to any substantiated allegations.                judge recommended a “not guilty” disposition. (Id.
Sometimes the member is sent to the Police Academy                       at 49 n.75)
for retraining.” (Goldman Decl., Ex. M (Dkt. No. 120-13)          These data do not support a Monell claim based on a theory
(2015 OIG Report) at 48) Command Discipline “is a more            of failure to discipline for excessive force.
serious but non-judicial punishment that will be adjudicated
at an informal hearing by a commanding officer. The               In Dixon v. City of New York, Plaintiff alleged that when
penalties range from a warning” to the loss of up to 10           she was arrested on March 15, 2011, she was grabbed, bear
vacation days. (Id.) Charges and Specifications are “the most     hugged around the waist, picked up into the air, and slammed
serious disciplinary measure, which can be filed against          down to the sidewalk. Dixon, 2017 U.S. Dist. LEXIS 119042,
an officer who commits serious misconduct. Charges and            at *2-3. Relying on the 2015 OIG Report, she brought a
Specifications may result in an Official Department Trial         Monell claim against the City alleging a failure to train and
prosecuted by the Department Advocate’s Office ... or by          a failure to discipline. Id. at *23. In rejecting Dixon’s Monell
CCRB’s Administrative Prosecution Unit.... If an officer is       claim, this Court found that
found guilty of misconduct, the penalties may range from the
forfeiture of vacation days to termination.” (Id.)                  [w]hile the OIG Report suggests that – in one-third of these
                                                                    [approximately] 18 cases [of excessive physical force from
 *11 In 2010, the CCRB recommended that Charges be                  January 2010 to March 2011], the circumstances of which
brought against 261 officers (69%); that Command Discipline         are unknown – the NYPD chose to impose no discipline
be imposed on 74 (20%); that 19 officers (5%) receive               (OIG Report at 47-48), the numbers are too small to support
Instructions; and that no discipline be imposed on 23 (6%).         an inference that the City was deliberately indifferent to
(Id., Ex. L (Dkt. No. 120-12) (2010 CCRB Report) at 16) That        the NYPD’s use of excessive force. In any event, “the data
year, the NYPD disposed of complaints against 275 officers.         from the [2015 OIG] report shows that the NYPD imposed
(Id.) Command Discipline was imposed in 66 cases (24%);             discipline in the majority of cases where allegations of
Instructions were given in 137 cases (50%); and no discipline       excessive force were substantiated.” Delorbe-Bell, 2016
was imposed in 48 cases (17%). In eleven cases, an officer          WL 1451581, at *3.
was found not guilty after trial or the charges were dismissed;
eleven officers were found guilty at trial or pleaded guilty.     Id. at *33. Given that Murphy and Ocasio’s assault on Plaintiff
(Id.) In sum, the NYPD pursued some form of discipline in         occurred on February 17, 2011 (Pltf. R. 56.1 Counterstmt.
connection with 78% of complaints that the CCRB found             (Dkt. No. 121) (Dkt. No. 121) ¶ 4), the analysis in Dixon
were substantiated. (Id. at 17)                                   applies with equal force here, In sum, the 2015 OIG Report
                                                                  does not demonstrate that the NYPD has failed to discipline
                                                                  officers who use excessive force.

                  2. The 2015 OIG Report                          Similarly, in Delorbe-Bell v. City of New York, the court held
                                                                  that
The 2015 OIG Report states that the “NYPD frequently
failed to impose discipline even when provided with evidence        [w]ith respect to the failure to discipline claim, the data
of excessive force.” (Id., Ex. M (Dkt. No. 120-13) (2015            from the [2015 OIG Report] shows that the NYPD imposed
OIG Report) at 49) Between 2010 and 2015, no discipline             discipline in the majority of cases where allegations of
was imposed in 35.6% of cases (37 out of 104) involving             excessive force were substantiated. Of the 104 allegations
substantiated allegations of excessive force. (Id. at 49-50)        reviewed in the report’s review of the NYPD’s disciplinary
In 62 out of 92 excessive force cases referred to the               system, approximately one-third resulted in the officer
NYPD by the CCRB between 2010 and 2015 (67.4%), 13                  receiving “the most serious disciplinary measure [that] can
the NYPD departed downward from CCRB’s disciplinary                 be filed against an officer.” The frequency and severity
recommendation or imposed no discipline. (Id. at 51)                of discipline described in the OIG Report undermine
                                                                    Plaintiff’s assertion that “[t]he NYPD’s failure to discipline
13                                                                  officers who use force without justification is tantamount
       The 2015 OIG Report excludes three allegations
       where the CCRB made no recommendation as to                  to deliberate indifference, because ... it is the same as the
                                                                    City tacitly endorsing this behavior.”


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            10
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 240 of 259
Davis v. City of New York, Slip Copy (2018)
2018 WL 10070540


 *12 Delorbe-Bell, 2016 WL 1451581, at *3. The reasoning            (Id.) The Court concludes that these data do not demonstrate
in Delorbe-Bell likewise applies with equal force here.             that the NYPD is deliberately indifferent to officers’ use of
                                                                    excessive force. Indeed, the CCRB Report demonstrates that
                                                                    in 2010 – the year preceding the February 2011 incident at
                                                                    issue – the NYPD imposed discipline in 78% of the cases
  3. The 2010 CCRB Report and 2007 NYCLU Report
                                                                    involving substantiated CCRB complaints. See Delorbe-Bell,
Plaintiff argues that the 2007 NYCLU Report (and related            2016 WL 1451581, at *3 (rejecting Monell claim premised on
testimony by NYCLU representatives before the City                  2015 OIG Report; noting that “the NYPD imposed discipline
Council) and the 2010 CCRB Report demonstrate that the              in the majority of cases where allegations of excessive force
NYPD has been deliberately indifferent to officers’ use of          were substantiated”); see also Dixon, 2017 U.S. Dist. LEXIS
excessive force. (Pltf. Opp. Br. (Dkt. No. 119) at 7-10)            119042, at *33 (applying the same reasoning).


As to the NYCLU report and related testimony, as discussed          The 2010 CCRB Report also does not support an
above, these materials address data too remote in time to           inference that the City has inadequately investigated
be probative here, The 2007 NYCLU Report is premised                allegations of excessive force. While the CCRB does
on data from the 1994 to 2006 time period, while the                not investigate a majority of complaints, the reasons for
incident at issue here took place in February 2011. See             this are that “the civilian withdraws the complaint; the
N.Y. CIVIL LIBERTIES UNION, MISSION FAILURE:                        civilian cannot be located; the civilian is uncooperative;
CIVILIAN REVIEW OF POLICING IN NEW YORK CITY                        [or] the civilian is unidentified.” (Goldman Deck, Ex. L
2 (2007), http://www.nyclu.org/publications/report-mission-         (Dkt. No. 120-12) (2010 CCRB Report) at 11; see also
failure-civilian-review-of-policing-nyc-2007 (last visited          N.Y. CIVIL LIBERTIES UNION, MISSION FAILURE:
Mar. 30, 2018); Moses, 2017 WL 4386362, at *12 (finding             CIVILIAN REVIEW OF POLICING IN NEW YORK CITY
that where there was a six or seven year gap in time “between       2 (2007), http://www.nyclu.org/publications/report-mission-
findings in an official report and [p]laintiff’s allegations, the   failure-civilian-review-of-policing-nyc-2007 (last visited
events are too disconnected in time and personnel to plausibly      Mar. 30, 2018), at 10 (“[T]he CCRB truncates most
allege a policy, practice, or custom”).                             complaints because the complainant cannot be contacted or
                                                                    because he or she is unable or unwilling to appear at the
As to the 2010 CCRB report, Plaintiff notes that the CCRB           CCRB for an interview, the first step in an investigation.”)) A
substantiated 54 complaints related to the use of force in 2010.    decision not to investigate a complaint where the complainant
(See Goldman Decl., Ex. L (Dkt. No. 120-12) (2010 CCRB              is unable or unwilling to assist in the investigation does not
Report) at 12) The report states that,                              raise an inference of “deliberate indifference” to officers’ use
                                                                    of force. Moreover, although the substantiation rate for use
                                                                    of force complaints was only 2% in 2010 – approximately
                                                                    one-third of the overall rate of 6% (Goldman Decl., Ex. L
             [i]n 2010, there was a notable change
                                                                    (Dkt. No. 120-12) (2010 CCRB Report) at 12) – there is
             in the rate at which the Department
                                                                    no reason to draw a negative inference from this data. The
             declined to seek any discipline in
                                                                    evidence shows that the CCRB investigates thousands of
             substantiated CCRB complaints. In
                                                                    complaints and allegations against officers every year and
             2006, the Department declined to seek
                                                                    regularly recommends sanctions to the NYPD. There is no
             discipline in just 12 cases or 3%. By
                                                                    “evidence that [the City’s] ‘response to complaints of use of
             2007, the rate grew considerably. In
                                                                    excessive force by City police officers [is] uninterested and
             2007, 2008, and 2009 the Department
                                                                    superficial,’ Fiacco v. City of Rensselaer, 783 F.2d 319, 331
             declined to seek discipline in 104, 88,
                                                                    (2d Cir. 1986), [nor is there evidence] of a ‘persistent failure
             and 71 cases (33%, 31%, and 27%),
                                                                    to discipline subordinates who violate civil rights.’ Batista v.
             respectively, The trend reversed in
                                                                    Rodriguez, 702 F.2d 393, 397 (2d Cir. 1983).” Perry, 2011
             2010, with the Department declining to
                                                                    WL 5978544, at *5.
             seek discipline in 48 cases (17%), a big
             drop from the prior three years.
                                                                     *13 To the extent Plaintiff’s Monell claim is premised on a
                                                                    failure to discipline theory, Plaintiff’s claim fails.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             11
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 241 of 259
Davis v. City of New York, Slip Copy (2018)
2018 WL 10070540

                                                                        late notice of claim.”) (collecting cases); Harris v. Howard, 8
                                                                        Civ. 4837 (CM), 2010 WL 2404293, at *1 (S.D.N.Y. June 15,
III. PLAINTIFF'S FAILURE TO SUBMIT A TIMELY                             2010) (“A federal judge does not have the power to authorize
NOTICE OF CLAIM                                                         the filing of a late notice of claim against the City of New
Plaintiff did not file a timely Notice of Claim. (Def. R. 56.1          York.”); Humphrey v. Cty. of Nassau, 6 Civ. 3682, 2009 WL
Stmt. (Dkt. No. 100) ¶ 2; Pltf. R. 56.1 Counterstmt. (Dkt.              875534, at *21 (E.D.N.Y. Mar. 30, 2009) (“This Court agrees
No. 121) ¶ 2) Plaintiff filed a petition for an extension of            with the overwhelming weight of authority among district
time to file a Notice of Claim, but his petition was denied             courts in the Second Circuit and finds that Section 50-e(7)
on September 7, 2011. (Pltf. R. 56.1 Counterstmt. (Dkt. No.             permits only certain state courts – ‘the supreme court or ... the
121) ¶¶ 1, 4; Def. R. 56.1 Reply (Dkt. No. 103) ¶¶ 1, 4)                county court’ in certain counties — to consider and to grant an
Plaintiff filed a second petition to file a late Notice of Claim        application for an extension of time in this context.” (citations
on December 23, 2011. (Def. R. 56.1 Reply (Dkt. No. 103)                omitted)).
¶ 5) On April 7, 2015, the petition was dismissed without
prejudice. (Id. ¶ 7)                                                    Accordingly, Plaintiff’s negligence claim against the City will
                                                                        be dismissed. See Faruki, 2012 WL 1085533, at *9 (“ ‘Filing
Under New York’s General Municipal Law, federal courts                  a notice of claim is a mandatory condition precedent to suit
are not authorized to grant a request to extend the time to             against the City and its employees; failure to comply with the
serve a notice of claim. While General Municipal Law §                  notice of claim warrants dismissal.’ ” (quoting Pettus, 2011
50-e(5) provides that, “[u]pon application, the court, in its           WL 4458901, at *11)).
discretion, may extend the time to serve a notice of claim,”
this provision states that “[a]ll applications under this section
shall be made to the supreme court or to the county court”                                     CONCLUSION
where the action may be brought for trial, the county where
the action is pending, or if there is no motion term available,         For the reasons stated above, the City’s motion for summary
in any adjoining county. N.Y. Gen. Mun. L. § 50-e(7). In sum,           judgment is granted in its entirety. The Clerk of Court is
New York has given the power to extend deadlines for serving            directed to terminate the motions (Dkt. Nos. 90, 97, 118).
notice of claim to state supreme courts and county courts,
and federal courts are not authorized to grant such extensions.         SO ORDERED.
See, e.g., Dayton. v City of Middletown, 786 F. Supp. 2d 809,
824-825 (S.D.N.Y. 2011) (“[T]his Court lacks jurisdiction,
pursuant to § 50-e(7), to deem Plaintiff’s 5/30/09 Amended              All Citations
Notice of Claim for their state law claims against Orange
                                                                        Slip Copy, 2018 WL 10070540
County timely filed, or to grant an extension of time to file a

End of Document                                                     © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 12
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 242 of 259
Fernandez v. Turetsky, Not Reported in F.Supp.3d (2014)
2014 WL 5823116

                                                                Amd. Compl. ¶ 26.] This action was reassigned to this Court
                                                                on March 18, 2014, after Judge Mauskopf entered a recusal
                  2014 WL 5823116
                                                                order on March 17, 2014. Currently before the Court is state
    Only the Westlaw citation is currently available.
                                                                defendants' (“Defendants”) motion to dismiss for, inter alia,
             United States District Court,
                   E.D. New York.                               lack of subject matter jurisdiction. 1

            Edwin FERNANDEZ, Plaintiff,                         1      Defendants also seeks to dismiss pursuant to Rule
                       v.                                              12(b)(6) of the Federal Rules of Civil Procedure on
         Vicky TURETSKY, et al., Defendants.                           the grounds that Plaintiff's claims are time-barred.
                                                                       This Court need not reach the issue because it lacks
              No. 12–cv–4092 (SLT)(MDG).
                                                                       subject matter jurisdiction over the case.
                            |
                   Signed Nov. 5, 2014.
                            |                                                          Legal Standard
                    Filed Nov. 7, 2014.
                                                                Defendants move to dismiss on the grounds that this Court
Attorneys and Law Firms                                         lacks subject matter jurisdiction. Remy v. New York State Dep't
                                                                of Taxation & Fin., 507 F. App'x 16, 18 (2d Cir.2013) (“A
Edwin Fernandez, Staten Island, NY, pro se.
                                                                challenge under the Rooker–Feldman doctrine is for lack of
Kathleen Anne Mahoney, United States Attorneys Office,          subject matter jurisdiction.”) (quoting Moccio v. N.Y. State
Elizabeth A. Forman, Attorney General of the State of New       Office of Court Admin., 95 F.3d 195, 198 (2d Cir.1996)). “A
York, Gloria Mihee Yi, NYC Law Department, Omar Hani            case may properly be dismissed for lack of subject matter
Tuffaha, New York City Law Department Office of the             jurisdiction pursuant to Rule 12(b)(1) ‘when the district court
Corporation Counsel, New York, NY, for Defendants.              lacks the statutory or constitutional power to adjudicate it.’
                                                                ” Sobel v. Prudenti, 12 CV 3258 DRH WDW, 2014 WL
                                                                2750364, at *10 (E.D.N.Y. June 18, 2014) (quoting Makarova
              MEMORANDUM & ORDER                                v. United States, 201 F.3d 110, 113 (2d Cir.2000)). Unlike on
                                                                a motion to dismiss for failure to state a claim under Rule
TOWNES, District Judge.                                         12(b)(6), a “plaintiff asserting subject matter jurisdiction has
                                                                the burden of proving by a preponderance of the evidence
 *1 Plaintiff Edwin Fernandez, proceeding pro se, alleges       that it exists.” ‘ Mac Pherson v. State St. Bank & Trust Co.,
that his constitutional right to due process was violated by    452 F.Supp.2d 133, 136 (E.D.N.Y.2006) aff'd, 273 F. App'x
(1) federal defendants: Vicki Turetsky and Joyce A. Thomas,     61 (2008) (quoting Makarova, 201 F.3d at 113). In resolving
respectively, the Commissioner and Regional Administrator       a motion to dismiss under Rule 12(b)(1), the Court is not
of the U.S. Department of Health and Human Services,            limited to the face of the complaint, but may also consider
Office of Child Support Enforcement; (2) state defendants:      evidence such as affidavits submitted by the parties. Robinson
Thomas H. Mattox and C. Duncan Kerr, respectively, the          v. Government of Malaysia, 269 F.3d 133, 141 (2d Cir.2001).
Commissioner and Deputy Tax Commissioner of the New
York State Department of Taxation and Finance, Office
of Child Support Enforcement; and three Tax Compliance
Agents employed by the New York State Department of                                    Factual History
Taxation and Finance, Child Support Enforcement Section–
                                                                According to the factual recitation in the May 13, 2008
Patty Whitford, Georgia Brown, and Margaret Ramsay;
                                                                Decision and Order of the Honorable Francois A. Rivera,
and (3) a municipal defendant: Robert Doar, a former
                                                                Justice of the Supreme Court of the State of New York,
Commissioner of the New York City Human Resources
                                                                Kings County dismissing Plaintiff's CPLR Article 78 petition,
Administration. Plaintiff alleges that his vehicles and funds
                                                                Plaintiff's obligation to pay child support to his ex-wife,
were seized, wages garnished, and tax refunds intercepted in
                                                                custodial parent of their child, arises out of a June 7, 1990
order to collect child support arrears even though “Plaintiff
                                                                divorce decree. After Plaintiff did not comply with his child
was in compliance paying child support arrears.” [Dkt. 4,
                                                                support obligations, in June 1999, his ex-wife requested that



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            1
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 243 of 259
Fernandez v. Turetsky, Not Reported in F.Supp.3d (2014)
2014 WL 5823116

the New York City Support Collection Unit assist her in             Richards, 504 U.S. 689, 703, 112 S.Ct. 2206, 119 L.Ed.2d
enforcing Plaintiff's support obligations. Justice Rivera's May     468 (1992). The so-called “domestic relations exception”
13, 2008 Order finds that although the child support order          dates back to 1858, when the Supreme Court announced that
was terminated nunc pro tunc to January 9, 2007, the day that       federal courts have no jurisdiction over suits for divorce or
the subject child turned 21 Plaintiff still owed outstanding        the allowance of alimony. Barber v. Barber, 62 U.S. 582,
support arrears. Subsequently, a Supreme Court of the State of      584, 21 How. 582, 16 L.Ed. 226 (1858); Ankenbrandt, 504
New York, Kings County Family Court Support Magistrate,             U.S. at 703 (explaining that exception “divests the federal
at an October 23, 2007 hearing, set Plaintiff's child support       courts of power to issue divorce, alimony, and child custody
arrears at $33,468.80. Justice Rivera's Order rejects Plaintiff's   decrees.”) Although courts frequently use broad language
contention “that he has paid the required child support and         when characterizing the exception, the Supreme Court has
now that the child is emancipated, he no longer owes any            clarified that, in actuality, the exception is narrow, and
money,” because “[i]n actuality, though Mr. Fernandez's [sic        “encompasses only cases involving the issuance of a divorce,
] paid child support through an income execution of his             alimony, or child custody decree.” Ankenbrandt, 504 U.S. at
wages, and the child in question is now emancipated, he             704 (emphasis added). Thus, where a lawsuit “in no way seeks
is still in arrears for prior child support payments that he        such a decree,” the exception's invocation is inappropriate.
never paid.” (emphasis added). Accordingly, Justice Rivera          Id.; Williams v. Lambert, 46 F.3d 1275, 1283 (2d Cir.1995)
dismissed Plaintiff's CPLR Article 78 petition.                     (“[T]he exception is very narrow.”); but see McKnight v.
                                                                    Middleton, 699 F.Supp.2d 507, 516–17 (E.D.N.Y.2010) affd,
 *2 Plaintiff filed the instant lawsuit pursuant to 42 U.S.C.       434 F. App'x 32 (2d Cir.2011) (observing that in Schottel
§ 1983 against employees of federal, state, and municipal           v. Kutyba, 06–1577–CV, 2009 WL 230106 (2d Cir. Feb.2,
child support enforcement agencies alleging that, because           2009), the Second Circuit expanded the exception to claims
his ongoing support obligations were terminated nunc pro            that, in fact, challenge domestic relations decrees, even where
tunc to January 9, 2007 when his child turned 21, he had no         they are recast as actions seeking monetary relief).
further support obligations and all subsequent child support
collection efforts were unconstitutional. 2 In his papers,          The domestic relations exception is rooted in an
Plaintiff challenges the October 23, 2007 decision of a Family      understanding that “[t]he whole subject of the domestic
Court Support Magistrate setting Plaintiff's child support          relations of husband and wife, parent and child, belongs to
arrears at $33,468.80. Although he does not mention his             the laws of the states, and not to the laws of the United
unsuccessful CPLR Article 78 petition in his pleadings, he,         States.” In re Burrus, 136 U.S. 586, 593–94, 10 S.Ct. 850, 34
in effect, asks this Court to reconsider Justice Rivera's May       L.Ed. 500 (1890). “[T]he exception is grounded, not in the
13, 2008 Order finding that Plaintiff owed money under a            Constitution, but as a matter of ‘statutory construction’ of the
valid child support arrears decree. Defendants have moved           federal diversity statute.” Tilley v. Anixter Inc., 283 F.Supp.2d
to dismiss Plaintiff's action for, inter alia, lack of subject      729, 733–34 (D.Conn.2003) (citing Ankenbrandt, 504 U.S.
matter jurisdiction based on the domestic relations exception       at 703). Despite its origins in the federal diversity statute,
to federal jurisdiction and the Rooker–Feldman doctrine.            courts in this district routinely apply the exception to cases
                                                                    brought under the federal courts' federal question jurisdiction.
2                                                                   See Mitchell–Angel v. Cronin, 101 F.3d 108 (2d Cir.1996)
        Pro se complaints “must be construed liberally and
                                                                    (“District courts in this Circuit have held that the exception
        interpreted to raise the strongest arguments that
                                                                    includes civil rights actions directed at challenging the results
        they suggest.” Triestman v. Fed. Bureau of Prisons,
                                                                    of domestic relations proceedings.”) (citing McArthur v.
        470 F.3d 471, 474 (2d Cir.2006) (internal quotation
                                                                    Bell, 788 F.Supp. 706, 708 (E.D.N.Y.1992)); see also Sobel,
        marks omitted).
                                                                    2014 WL 2750364, at *11 (finding exception strips federal
                                                                    court of jurisdiction where “Plaintiff's complaint is, in effect,
                                                                    a civil rights action directed at challenging the results of
                          Discussion
                                                                    domestic relations proceedings, and, in particular, a state
   A. Domestic Relations Exception to Jurisdiction                  court's decisions regarding child support.”); Sullivan v. Xu,
Defendants contend that this Court lacks subject matter             No. 10–CV–3626 (ENV), 2010 WL 3238979, at *2 (E.D.N.Y.
jurisdiction over the action under the domestic relations           Aug.13, 2010) (“Although plaintiff invokes his constitutional
exception to federal court jurisdiction. See Ankenbrandt v.         rights, the substance of his claims concern state law domestic



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               2
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 244 of 259
Fernandez v. Turetsky, Not Reported in F.Supp.3d (2014)
2014 WL 5823116

relations matters.”). That said, the Second Circuit recently               examine this question, however, because even
noted in a summary order that the Circuit “expressly                       under the broadest interpretation of the exception,
decline[s] to address whether the domestic relations exception             it applies only to cases that seek issuance
to federal subject matter jurisdiction applies to federal                  or modification of divorce, alimony, or child
question actions.” See Ashmore v. Prus, 12–2760–CV, 2013                   custody decrees. Appellant is not seeking a
WL 362998, at *2 (2d Cir. Jan.31, 2013) (summary order); see               domestic relations award, and he is not asking
also Ahlawat v. State of Connecticut Superior Court, 3:12–                 that his parental rights be reinstated. Instead,
CV–1042 JBA, 2013 WL 3338572, at *1 n. 2 (D.Conn. July                     his complaint seeks monetary damages. The
2, 2013) (noting that “the Second Circuit has not resolved                 domestic relations exception to federal jurisdiction
whether [the domestic relations] exception would provide a                 is therefore irrelevant to this action.”) (citation and
further bar to Plaintiff's federal question lawsuit.”).                    parenthetical explanation omitted).
                                                                  4
 *3 Here, if Plaintiff's claim is read to challenge the                    Even if this Court has jurisdiction, “[a] federal
enforcement of a child support decree on the grounds it                    court presented with matrimonial issues or issues
is erroneous, his lawsuit, even though framed as a civil                   ‘on the verge’ of being matrimonial in nature
rights action, would be barred by the domestic relations                   should abstain from exercising jurisdiction so long
exception. However, reading pro se Plaintiff's complaint to                as there is no obstacle to their full and fair
“raise the strongest arguments that they suggest,” Triestman,              determination in state courts.” Am. Airlines, Inc. v.
470 F.3d at 474, Plaintiff's complaint can be read more                    Block, 905 F.2d 12, 14 (2d Cir.1990).
narrowly-to seek monetary damages for violations of his due
process rights that occurred during the enforcement of a valid       B. Rooker–Feldman Doctrine
child support decree. Ankenbrandt, 504 U.S. at 704 (noting        The so-called Rooker–Feldman doctrine divests federal
that the exception has no application where the lawsuit           courts of jurisdiction to consider suits which seek to
“in no way seeks [a domestic relation] decree”). Even so,         overturn state court judgments. Exxon Mobil Corp. v. Saudi
some courts in this district have held that lawsuits seeking      Basic Indus. Corp., 544 U.S. 280, 284, 125 S.Ct. 1517,
monetary relief for purportedly unlawful conduct undertaken       161 L.Ed.2d 454 (2005). Additionally, the doctrine “bars
to enforce valid support decrees are also barred by the           federal courts from considering claims that are ‘inextricably
domestic relations exception. See Joseph v. Stewart, 13–CV–       intertwined’ with a prior state court determination.” Johnson
1678 NGG LB, 2013 WL 3863915, at *2 (E.D.N.Y. July 24,            v. Smithsonian Inst., 189 F.3d 180, 185 (2d Cir.1999)
2013) (applying domestic relations exception where “Plaintiff     (citations and internal quotation marks omitted). In Exxon
challenges the enforcement and effect of his child support        Mobil, the Supreme Court reined in the use of the doctrine,
obligations, and although he invokes his constitutional rights,   explaining that the doctrine “is confined to cases ... brought
the essence of his allegations concern state law domestic         by state-court losers complaining of injuries caused by
                                                                  state-court judgments rendered before the district court
relations matters.”). 3 This Court need not resolve whether
                                                                  proceedings commenced and inviting district court review
such a narrow challenge would be barred by the domestic
                                                                  and rejection of those judgments.” Id. In the wake of Exxon
relations exception because the Court lacks subject matter
                                                                  Mobil, the Second Circuit revisited its prior precedents and
jurisdiction over this action under, inter alia, 4 the Rooker–    limited the application of Rooker–Feldman to cases satisfying
Feldman doctrine.                                                 four “requirements”:

3                                                                     First, the federal-court plaintiff must have lost in state
       But see King v. Comm'r & New York City Police
       Dep't, 60 F. App'x 873, 874–75 (2d Cir.2003)                   court. Second, the plaintiff must “complain[ ] of injuries
       (summary order) (“The instant appeal is brought                caused by [a] state-court judgment [.]” Third, the plaintiff
       pursuant to the court's federal question jurisdiction,         must “invit[e] district court review and rejection of
       not its diversity jurisdiction. Nevertheless, the              [that] judgment[ ].” Fourth, the state-court judgment
       City argues that the domestic relations exception              must have been “rendered before the district court
       is not limited to diversity cases. Although this               proceedings commenced”-i.e., Rooker–Feldman has no
       seems contrary to precedent, the city does cite                application to federal-court suits proceeding in parallel
       language to support its argument. We need not                  with ongoing state-court litigation. The first and fourth of




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   3
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 245 of 259
Fernandez v. Turetsky, Not Reported in F.Supp.3d (2014)
2014 WL 5823116

                                                                      child support arrears decree, under these circumstances, the
  these requirements may be loosely termed procedural; the
                                                                      enforcement of the arrears decree is inextricably intertwined
  second and third may be termed substantive.
                                                                      with the validity of the decree, itself. Thus this Court is barred
 *4 Hoblock v. Albany Cnty. Bd. of Elections, 422 F.3d 77,            under the Rooker–Feldman doctrine from reviewing the
85 (2d Cir.2005) (quoting Exxon Mobil, 544 U.S. at 284); see          claim. Additionally, this Court is precluded from reviewing
also McKit hen v. Brown, 626 F.3d 143, 154 (2d Cir.2010).             Plaintiff's claims for the separate reason that Plaintiff has
                                                                      already brought an Article 78 petition in state court raising
Courts have repeatedly invoked the doctrine in cases, like            these exact arguments. Thus, the instant lawsuit, in effect,
the one currently before the Court, in which plaintiffs               challenges not only the October 23, 2007 arrears order,
challenge family court decrees setting child support arrears.         but also the May 13, 2008 decision of Justice Rivera
See Sorenson v. Suffolk Cnty. Child Support Enforcement               dismissing the Article 78 petition. Plaintiff's attempts to
Bureau, 07–CV–03755JFBAKT, 2009 WL 580426, at *6–                     appeal to this Court the decisions of the Family Court
7 (E.D.N.Y. Mar.5, 2009) (finding plaintiff, who previously           Support Magistrate and Justice Rivera are barred by the
unsuccessfully sought to have child support “arrears                  Rooker–Feldman doctrine. Accordingly, Defendant's motion
vacated ... in state court” cannot “utilize the federal courts        to dismiss is granted.
to, in essence, challenge the existing judgment regarding
child support arrears, or the County's enforcement of that             *5 The above reasoning applies with equal force to
judgment.”); Remy, 507 F. App'x at 18–19 (finding that                Plaintiff's claims against the other defendants who allegedly
court was barred under Rooker–Felman from exercising                  enforced the child support arrears decree. Thus, this Court
jurisdiction over suit challenging “Family Court's arrears            lacks subject matter jurisdiction to adjudicate Plaintiff's
order[, where plaintiff] ... had a full and fair opportunity          claims against all of the remaining defendants in the action.
to litigate [the arrears order in state court].”); Chestnut           Given that this Court has determined that it lacks subject
v. Gabler, No. 06 Civ. 34E(F), 2007 WL 529556, at *3                  matter jurisdiction over the entire action, the Court, sua
(W.D.N.Y.Feb.13, 2007) (“Construed liberally, the complaint           sponte, dismisses Plaintiff's claims against the remaining
essentially alleges that plaintiff's constitutional rights were       defendants and dismisses Plaintiff's complaint in its entirety.
violated during the course of the Family Court proceedings            Morris v. Rosen, 12–3143–CV, ––– F. App'x ––––, 2014 WL
and plaintiff now seeks, in part, to challenge in this Court          4233392, at *1 (2d Cir. Aug.28, 2014) (affirming district
the orders issued in those proceedings. To the extent plaintiff       court's sua sponte dismissal of pro se plaintiff's complaint for
is asking this Court to review the proceedings before the             lack of subject matter jurisdiction under the Rooker–Feldman
Allegany County Family Court, said review by this Court is            doctrine.)
barred by the Rooker–Feldman doctrine and the complaint
must be dismissed accordingly.”). In Sorenson, the Court
explained that although the plaintiff attempted to recast his                                   Conclusion
claims as alleging “improper enforcement of the Family
Court judgment rather than [challenging] the judgment                 For the foregoing reasons, the State Defendant's motion
itself[,] ... Rooker–Feldman also bars such claims because the        to dismiss is granted on the grounds that this Court lacks
enforcement is inextricably intertwined with the state court          subject matter jurisdiction over the instant action under the
judgment.” Sorenson, 2009 WL 580426, at *7 (collecting                RookerFeldman doctrine. For the same reasons, the Court
cases).                                                               sua sponte dismisses the action against all other defendants.
                                                                      The Clerk of Court is respectfully directed to enter judgment
Plaintiff expressly asks this Court to review the October 23,         accordingly and close the case.
2007 family court order setting arrears on the grounds that
the decision was erroneous because he had complied with
all previous child support obligations and thus could not be          SO ORDERED.
liable for arrears. Under the Rooker–Feldman doctrine, this
                                                                      All Citations
Court may not do so. As in Sorenson, to the extent Plaintiff
recasts his claims as alleging improper enforcement of the            Not Reported in F.Supp.3d, 2014 WL 5823116

End of Document                                                   © 2020 Thomson Reuters. No claim to original U.S. Government Works.



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   4
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 246 of 259
Abbas v. U.S., Not Reported in F.Supp.3d (2014)
2014 WL 3858398

                                                                        the manner in which they are bound, which would
                                                                        make scanning them very difficult, the Court has
                  2014 WL 3858398
                                                                        not required the Clerk's Office to scan them into the
    Only the Westlaw citation is currently available.
                                                                        court's electronic filing system. They will instead
             United States District Court,
                                                                        be maintained in paper form in a separate file in the
                   W.D. New York.
                                                                        Clerk's Office. See note to Docket No. 6.
             Shariff ABBAS, Plaintiff,
                        v.
                                                                                        DISCUSSION
       UNITED STATES of America, Defendant.
                                                                   A. Bivens Claims
                     No. 10–CV–0141S.
                                                                 The August 16 Order directed, inter alia, that plaintiff's
                             |
                                                                 FTCA claims stemming from his detention at the Albany
                    Signed Aug. 1, 2014.
                                                                 County Jail and the PCCC be dismissed; that plaintiff be
Attorneys and Law Firms                                          granted leave to file an amended complaint adding Bivens 2
                                                                 or other federal claims against individual deportation officers
Shariff Abbas, Flushing, NY, pro se.                             and other personnel at BFDF who he alleges violated his
                                                                 rights; and that in the even he failed to timely file an
                                                                 amended complaint as directed, the Court would issue an
                 DECISION and ORDER                              Order directing service of the complaint upon the United
                                                                 States as the sole defendant to his medical malpractice claims
WILLIAM M. SKRETNY, Chief Judge.                                 brought under the FTCA. (Docket No. 5).

                     INTRODUCTION                                2
                                                                        Bivens v. Six Unknown Named Agents of Federal
                                                                        Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999,
 *1 Plaintiff Shariff Abbas commenced this pro se action
                                                                        29 L.Ed.2d 619 (1971).
pursuant to the Federal Tort Claims Act (“FTCA”), 28 U.S.C.
§§ 1346(b), 2671 et seq., and other federal laws, alleging       The August 16 Order noted that in addition to his FTCA
violation of his rights while detained at the Buffalo Federal    claims, plaintiffs original complaint asserted a variety
Detention Facility (“BFDF”) in Batavia, the Albany County        of violations of his constitutional rights by individual
Jail and the Perry County Correctional Center (“PCCC”) in        deportation officers and other personnel during his periods
Uniontown, Alabama. Currently before the Court for review        of detention at BFDF and that these claims would be
pursuant to 28 U.S.C. § 1915(e)(2)(B) is plaintiff's amended     actionable against individual defendants under the Bivens
complaint 1 , submitted in response to the Court's Order filed   doctrine, which allows a plaintiff to pursue constitutional
on August 16, 2013 (“August 16 Order”) (Docket No. 6),           claims against federal officials in their individual capacities
which reviewed plaintiff's original complaint (Docket No. 4),    for actions taken under color of federal law. See Lombardi
dismissed several of the claims asserted therein, and granted    v. Whitman, 485 F.3d 73, 78 (2d Cir.2007) (“[W]here an
plaintiff leave to file an amended complaint. For the reasons    individual ‘has been deprived of a constitutional right by
set forth below, plaintiff's FTCA claims against the United      a federal agent acting under color of federal authority,’ the
States related to his treatment at the BFDF may proceed and      individual may bring a so-called Bivens action for damages
his remaining claims will be dismissed.                          against that federal agent in an individual capacity, provided
                                                                 that Congress has not forbidden such an action and that the
1                                                                situation presents ‘no special factors counseling hesitation in
       Plaintiff's amended complaint is accompanied              the absence of affirmative action by Congress.’ ”) (internal
       by two voluminous bound volumes of exhibits               citations omitted) (quoting Thomas v. Ashcroft, 470 F.3d 491,
       captioned “Exhibit's [sic] Part 1”, containing a          496 (2d Cir.2006). The Court determined, however, that the
       Table of Contents and exhibits 1–18 and “Exhibit          Bivens claims could not proceed because of plaintiff's failure
       Part 2”, containing a Table of Contents and               to name the individual custody officers and other officials
       exhibits 19–40. Given the voluminous nature of            who are alleged to have violated his rights as defendants in
       the exhibits, numbering hundreds of pages, and



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              1
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 247 of 259
Abbas v. U.S., Not Reported in F.Supp.3d (2014)
2014 WL 3858398

the caption of the complaint, as required by Rule 10(a) of the                    specific allegations with respect to
Federal Rules of Civil Procedure:                                                 how those individuals violated his
                                                                                  rights.
   *2 The Court cannot allow such Bivens claims to
  proceed, however, because of plaintiff's failure to name
  the individual custody officers and other officials who are
                                                                     (Id. at 21). (emphasis added).
  alleged to have violated his rights as defendants in the
  caption of the complaint. Rule 10 of the Federal Rules of
                                                                     While plaintiff's amended complaint contains allegations that
  Civil Procedure provides that “[t]he title of the complaint
                                                                     would support Bivens claims (see Amended Complaint, ¶¶
  must name all the parties” Fed.R.Civ.P. 10(a). Therefore,
  a party that is not named in the caption of a complaint or         17–42 passim ), 3 it does not name in the caption of the
  amended complaint is not a party to the action.                    complaint any individuals against whom plaintiff is seeking
                                                                     to assert Bivens clams, nor does the section of the complaint
(August 16 Order at 16) (citations omitted). The Court               captioned “PARTIES” list any individual defendants. While
proceeded to note that plaintiff's failure to name in the caption    plaintiff does, in the section of the amended complaint
of the complaint the individual defendants against whom              captioned “CONCLUSION”, set forth a list of “Federal
he wished to assert Bivens claims would make it infeasible           Employees from (BFDF) Health Division” (Amended
for the Court to determine which of the individual custody           Complaint ¶ 57), which includes individuals mentioned
officers mentioned in the body of the complaint should be            elsewhere in the amended complaint in connection with
deemed to be defendants to such claims, given the often              plaintiff's allegations that would be relevant to Bivens claims,
ambiguous nature of his reference to such individuals. (Id.          the individuals named therein are not listed as defendants in
at 16–17). The Court therefore concluded that “[t]he way to          the caption of the amended complaint or in plaintiff's recital
remedy plaintiff's failure to name as defendants in the caption      of the parties to this action at the beginning of the amended
of his complaint those individuals against whom he may seek          complaint; as noted supra, plaintiff lists only one defendant-
to assert Bivens claims, as suggested by the allegations set         the United States-in the complaint caption and in his recital
forth in the body of the complaint, is to afford him leave to file   of the parties. Moreover, plaintiff's statement of relief sought
an amended complaint which conforms to the requirements              at the end of the amended complaint (captioned “PRAYER”)
of Rule 10(a).” (Id. at 17) (citations omitted). “Accordingly,       demands judgment “against the defendant.” (Id. at p. 16)
plaintiff will be afforded the opportunity to file, as directed      (emphasis added). 4
below, an amended complaint in which he shall name in
the caption of the complaint, each of the individuals against        3      Plaintiff divides his claims into two sections
whom he intends to assert a Bivens claim or claims, in a
                                                                            of the amended complaint, namely “Medical
manner that conforms to the requirements of Rules 8(a) and
                                                                            Malpractice” (Amended Complaint, p. 3–5, ¶¶
10(a) of the Federal Rules of Civil Procedure.” (Id.).
                                                                            8–16), which contains allegations supportive of
                                                                            his FTCA claims, and “U.S. D.H.S.-ICE Federal
The Court accordingly directed, in the Conclusion of the
                                                                            Agency and Custody Officers Abuses” (Id. at
August 16 Order, that plaintiff be given leave to file an
                                                                            p. 5–14, ¶¶ 17–56), which contains allegations
amended complaint conforming to the requirements of Rules
                                                                            supportive of his Bivens constitutional claims.
8 and 10 of the Federal Rules of Civil Procedure, and the
                                                                            The Court notes, however, that a number of the
Court again explicitly advised plaintiff of his duty to list all
                                                                            allegations set forth in the “Federal Agency and
defendants in the caption of the complaint:
                                                                            Custody Officers Abuses” section of the complaint
                                                                            are relevant to his FTCA malpractice claims. See,
                                                                            e.g., Amended Complaint, ¶ 21.
             Plaintiff is reminded, as explained
             above, that if he wishes to assert Bivens               4      Plaintiff's failure to include in the caption of the
             or other claims against defendants                             amended complaint the names of any defendants
             other than the United States in the                            against whom he is asserting Bivens claims is not
             amended complaint, he must name                                the only instance of his disregard of the Court's
             those individuals in the caption of                            directives regarding the form and content of his
             the amended complaint and set forth


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                2
        Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 248 of 259
Abbas v. U.S., Not Reported in F.Supp.3d (2014)
2014 WL 3858398

       amended complaint. The August 16 Order noted           of Civil Procedure and court orders issued pursuant to those
       that many of the Bivens claims that plaintiff's        rules. See, e .g., Caidor v. Onondaga County, 517 F.3d 601,
       allegations would support against individuals          605 (2d Cir.2008) (noting that pro se litigants are required to
       identified in the body of the complaint appeared       familiarize themselves with procedural rules and comply with
       to be barred by the statute of limitations. August     such rules); McDonald v. Head Criminal Court Supervisor
       16 Order at 18. The Court accordingly directed as      Officer, 850 F.2d 121, 124 (2d Cir.1988) (“[W]hile pro se
       follows:                                               litigants may in general deserve more lenient treatment than
             In the amended complaint that plaintiff          those represented by counsel, all litigants, including pro ses,
             will be given leave to file, as provided         have an obligation to comply with court orders. When they
             below, in which he must demonstrate either       flout that obligation they, like all litigants, must suffer the
             that his Bivens claims stemming from his         consequences of their actions.”)). As discussed supra, this
             incarceration at BFDF are timely or, if any      Court's previous order explained to plaintiff the requirement
             such Bivens claims are untimely, he must         of Rule 10(a) that all defendants to an action be named and
             allege facts demonstrating why equitable         identified as such in the caption to the complaint, and the
             tolling should be applied to the statute of      Court afforded him the opportunity to cure the defect in his
             limitations periods for such claims.             initial complaint by filing an amended complaint naming
          (August 16 Order at 19). As noted supra, the        all defendants. Plaintiff has inexplicably failed to comply
          August 16 Order provided that plaintiff would       with the Court's order and the requirement of Rule 10(a).
          be given leave to file an amended complaint         Accordingly, to the extent that plaintiff seeks to bring Bivens
          with respect to his Bivens claims, and plaintiff    claims against individual Custody Officers and other BFDF
          was further advised, in this regard, “that he       officials, see Amended Complaint, ¶ 58 (“Plaintiff want [sic]
          should address the timeliness of any Bivens         this Court to bring Justice against Federal Agency Employees
          claims that he asserts in the amended complaint     who Violate constitutional law against Plaintiff's rights”),
          and any argument as to why the limitations          such claims must be dismissed in light of his failure to
          period applicable to such claims should be          name those individuals as defendants in the caption of the
          equitably tolled.” (August 16 Order at 21).         amended complaint. See, e.g., Ferdik v. Bonzelet, 963 F.2d
          However, plaintiff's amended complaint does not     1258, 1262–63 (9th Cir.1992) (dismissing action for refusal
          address the timeliness issue or offer any basis     to comply with court orders to name defendants in the caption
          for equitable tolling of the limitations period.    as required by Rule 10(a)).
          Given the Court's dismissal herein of the Bivens
          claims based upon plaintiff's failure to identify   Moreover, as explained in the August 16 Order (pp. 14–
          the defendants against whom he seeks to assert      15), constitutional claims under Bivens cannot be brought
          such claims, the Court need not further address     against the only defendant named in the complaint, the
          the timeliness issue.                               United States. See Robinson v. United States Bur. Of Prisons,
          Plaintiff further disregarded the August 16 Order   244 F.Supp.2d 57, 66 (N.D.N.Y.2003) (“[A] Bivens action
          to the extent that he reasserts claims stemming     may not be maintained against the United States.”) (citing
          from his detention at the Albany County Jail        Washington v. DEA, 183 F.3d 868, 872 n. 8 (8th Cir.1999).
          from February 21, 2006–March 21, 2006, and          Nor can constitutional claims be asserted against the United
          the Perry County Correctional Center (“PCCC”)       States under the FTCA. See Washington, 183 F.3d at 873;
          in Uniontown Alabama from August 5, 2006–           Russ v. United States, 62 F.3d 201, 204 (7th Cir.1995)
          February 9, 2007. (Amended Complaint at ¶¶ 14,      (“[C]onstitutional wrongs cannot be remedied through the
          15, 28–40). The August 16 Order dismissed the       FTCA,”) (citing FDIC v. Meyer, 510 U.S. 471, 476, 114 S.Ct.
          claims stemming from plaintiff's incarceration at   996, 1001–02, 127 L.Ed.2d 308(1994)).
          those facilities pursuant to 28 U.S.C. § 1406(a)
          for improper venue. (August 16 Order at 13–14).     Plaintiff having thus having failed to name a proper defendant
          Those claims remain dismissed.                      to his Bivens claims, the Court concludes that his Bivens
 *3 The Court's duty to construe liberally the pleadings of   claims must be dismissed pursuant to 28 U.S.C. § 1915(e)(2)
pro se litigants does not absolve pro se litigants from the   (B) for failure to state a claim on which relief can be granted.
duty to comply with the requirements of the Federal Rules


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         3
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 249 of 259
Abbas v. U.S., Not Reported in F.Supp.3d (2014)
2014 WL 3858398

                                                                        The medical malpractice-related claims under the FTCA
   B. Treaty Claims
                                                                        asserted by plaintiff in the amended complaint and stemming
The Conclusion section of the amended complaint invokes,
                                                                        from his detention at BFDF may go forward against defendant
as a basis for relief against defendant United States not
raised in plaintiffs original complaint, treaties to which              United States. 5
the United States is a signatory. Specifically, the amended
complaint states “At such time and places the United States             5
                                                                                As explained in the August 16 Order, plaintiff's
violates International Laws as A[sic] result the United                         allegations of medical malpractice and the failure
States are not in compliance with Refugee Convention                            to properly treat his serious medical condition are
Requirements or The United Nations Convention against                           clearly cognizable under the FTCA when asserted
Torture Prohibitions.” (Amended Complaint, § 57). It is                         against the United States. (August 16 Order at 6).
well established that the United Nations Convention Against
Torture and Other Cruel, Inhumane or Degrading Treatment
or Punishment, Dec. 10, 1984, 1465 U.N.T.S. 85, 23 I.L.M.                                          ORDER
1027, (“CAT”) does not give rise to a private right of action.
Renkel v. United States, 456 F.3d 640, 644 (6th Cir.2006)               IT IS HEREBY ORDERED, that plaintiff's Bivens claims are
(“As the Articles [of CAT] are not self-executing, they do              dismissed with prejudice;
not create private rights of action; therefore, any private
lawsuit seeking to enforce the United States' obligations under         FURTHER, that plaintiff's claims under CAT and the Refugee
the Convention must be based on domestic law.”); Wolinski               Convention are dismissed with prejudice;
v, Junious, 2012 U.S. Dist. LEXIS 65889, at *18–19,2012
WL 1657576 (E.D.Cal. May 10, 2012) (“The CAT does not                   FURTHER, that the Clerk of the Court is directed to complete,
give rise to a private right of action because it is not self-          on plaintiff's behalf, and to issue, a summons for service of
executing.) (citing Akhtar v. Reno, 123 F.Supp.2d 191, 196              process on defendant United States of America;
(S.D.N.Y.2000),
                                                                        FURTHER, the Clerk of the Court is directed to send copies
 *4 The United Nations Convention Relating to the Status                of the Summons, Amended Complaint, 6 and this Order by
of Refugees, adopted July 28, 1951, art. 26, 19 U.S.T.                  certified mail to the following, pursuant to Rule 4(i) of the
6259, 6576, 189 U.N.T.S. 150, 172 (“Refugee Convention”)                Federal Rules of Civil Procedure:
likewise does not create a private right of action. United States
v. Casaran–Rivas, 311 Fed. Appx. 269, 272 (11th Cir.2009)               6
                                                                                As explained in n. 1, supra, plaintiff's voluminous
(unpublished) (“[A]rgument that the indictment violated the
                                                                                exhibits to the amended complaint are maintained
refugee Convention and CAT Treaty is without merit, as the
                                                                                in paper form in a separate file folder in the Clerk's
Refuge[e] Convention and CAT Treaty are not self-executing,
                                                                                Office.
or subject to relevant legislation, and, therefore, do not confer
upon aliens a private right of action to allege a violation of          • Attorney General of the United States, Main Justice
their terms.”); Reyes–Sanchez v. Ashcroft, 261 F.Supp.2d 276,           Building, 10th and Constitution Avenues N.W., Washington,
288–89 (S.D.N.Y.2003) (“Because the Refugee Convention                  DC 20530;
is not self-executing, it does not create individual rights.”).
                                                                        • Civil Process Clerk, United States Attorney for the Western
Accordingly, plaintiff's claims against the United States under         District of New York, United States Attorney's Office, USAO/
CAT and Refugee Convention are dismissed pursuant to 28                 WDNY, 138 Delaware Avenue, Buffalo, New York 14202.
U.S.C. § 1915(e)(2)(B) for failure to state a claim on which
relief may be granted.                                                  SO ORDERED.



  C. FTCA Claims                                                        All Citations

                                                                        Not Reported in F.Supp.3d, 2014 WL 3858398

End of Document                                                     © 2020 Thomson Reuters. No claim to original U.S. Government Works.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                      4
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 250 of 259
Whitley v. Krinser, Not Reported in F.Supp.2d (2007)
2007 WL 2375814

                                                                  (B)(ii) because they fail to state a claim upon which relief
                                                                  may be granted. Despite direction to specify what Krinser,
                  2007 WL 2375814
                                                                  Kasacey and Peck were responsible for, plaintiff's second
    Only the Westlaw citation is currently available.
                                                                  amended complaint does not allege sufficient facts to state
             United States District Court,
                                                                  claims against Krinser, Kasacey and Peck.
                   W.D. New York.

              Vidal WHITLEY, Plaintiff,                           In addition, plaintiff was directed that his second amended
                          v.                                      complaint “should name in the caption all of the people
     Major KRINSER, Sgt. Robin Brown, Captain                     plaintiff wishes to hold responsible for each violation.
                                                                  Plaintiff has alleged that people who are not named in the
     Winters, Corporal Conklin, Deputy Johnson,
                                                                  caption were responsible for violation his rights. However,
       Lt. Prinzi, Corporal Carlo, Lt. Santillo,
                                                                  if these people are not also named in the caption of the
        Sgt. Garcia, Major Kasacey, Corporal
                                                                  second amended complaint, they will not be defendants in the
       Peck, and Deputy Galling, Defendants.                      case.” (Docket No. 11.) Because plaintiff has not named any
                                                                  additional defendants in the second amended complaint, has
                      No. 06-CV-0575F.
                                                                  not included the allegations against the remaining defendants
                              |
                                                                  named in his amended complaint, and has failed to state a
                       Aug. 15, 2007.
                                                                  claim against Krinser, Kasacey and Peck, the second amended
Attorneys and Law Firms                                           complaint is dismissed in its entirety. However, because of
                                                                  plaintiff's pro se status and his minimal literacy, the Court
Vidal Whitley, Willard, NY, pro se.                               will deem the amended complaint the operative pleading in
                                                                  this case and allow it to proceed against all named defendants
                                                                  except Krinser, Kasacey and Peck.
                 DECISION and ORDER

WILLIAM M. SKRETNY, United States District Judge.
                                                                                        CONCLUSION

                     INTRODUCTION                                 For the reasons set forth above, plaintiffs claims against
                                                                  defendants Krinser, Kasacey and Peck are dismissed pursuant
 *1 By an Order dated February 8, 2007, plaintiff pro se Vidal    to 28 U.S.C. § 1915(e)(2)(B) and the amended complaint shall
Whitley was granted permission to file a second amended           be served on the remaining defendants set forth in the caption
complaint in this action pursuant to 42 U.S.C. § 1983 to          above.
specifically address issues relating to defendants Kasacey,
Krinser and Peck. For the reasons stated below, plaintiff's
second amended complaint is dismissed and the amended
                                                                                            ORDER
complaint is allowed to go forward at this stage against all
named defendants except as to defendants Krinser, Kasacey         IT HEREBY IS ORDERED, that the claims against Krinser,
and Peck.                                                         Kasacey and Peck are dismissed with prejudice pursuant to
                                                                  28 U.S.C. § 1915(e)(2)(B); and,

                       DISCUSSION                                 FURTHER, the Clerk of the Court is directed to correct the
                                                                  docket to reflect that Sgt. Robin Brown, Captain Winters,
Section 1915(e) (2)(B) of 28 U.S.C. provides that the Court       Corporal Conklin, Deputy Johnson, Lt. Prinzi, Corporal
shall dismiss a case in which in forma pauperis status has been   Carlo, Lt. Santillo, Sgt. Garcia and Deputy Galling are
granted if, at any time, the Court determines that the action     defendants in this action; and,
“(ii) fails to state a claim upon which relief may be granted.”
Based on its evaluation of the complaint, the Court finds         FURTHER, the Clerk of the Court is directed to cause the U.S.
that plaintiffs claims against defendants Krinser, Kasacey and    Marshal to serve the amended complaint (Docket No. 10) and
Peck must be dismissed pursuant to 28 U.S.C. § 1915(e)(2)         this Order upon the remaining defendants, Sgt. Robin Brown,



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           1
        Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 251 of 259
Whitley v. Krinser, Not Reported in F.Supp.2d (2007)
2007 WL 2375814

Captain Winters, Corporal Conklin, Deputy Johnson, Lt.
Prinzi, Corporal Carlo, Lt. Santillo, Sgt. Garcia and Deputy       All Citations
Galling.
                                                                   Not Reported in F.Supp.2d, 2007 WL 2375814
*2 SO ORDERED.

End of Document                                                © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              2
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 252 of 259
Robles v. Armstrong, Not Reported in F.Supp.2d (2006)
2006 WL 752857

                                                                        claims against them would be subject to dismissal
                                                                        pursuant to Rule 4(m), Fed.R.Civ.P.
                  2006 WL 752857
    Only the Westlaw citation is currently available.
     United States District Court, D. Connecticut.              I. Standard of Review
                                                                In a motion for summary judgment, the burden is on the
                     Eddie ROBLES                               moving party to establish that there are no genuine issues
                           v.                                   of material fact in dispute and that it is entitled to judgment
                John ARMSTRONG, et al.                          as a matter of law. See Rule 56(c), Fed.R.Civ.P.; Anderson
                                                                v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986); White v.
                 No. 3:03 CV 1634(DFM).                         ABCO Engineering Corp., 221 F.3d 293, 300 (2d Cir.2000).
                            |                                   A court must grant summary judgment “ ‘if the pleadings,
                     March 17, 2006.                            depositions, answers to interrogatories, and admissions on
                                                                file, together with affidavits, if any, show that there is no
                                                                genuine issue as to any material fact....” ’ Miner v. Glen
          RULING ON DEFENDANTS' MOTION                          Falls, 999 F.2d 655, 661 (2d Cir.1993) (citation omitted). A
             FOR SUMMARY JUDGMENT                               dispute regarding a material fact is genuine “ ‘if the evidence
                                                                is such that a reasonable jury could return a verdict for the
MARTINEZ, Magistrate J.                                         nonmoving party.” ’ Aldrich v. Randolph Cent. Sch. Dist.,
                                                                963 F.2d 520, 523 (2d Cir.) (quoting Anderson, 477 U.S. at
 *1 The plaintiff, Eddie Robles, has filed this civil rights
                                                                248), cert. denied, 506 U.S. 965 (1992). After discovery, if the
action pro se and in forma pauperis pursuant to 28
                                                                nonmoving party “has failed to make a sufficient showing on
U.S.C. § 1915 against Former Commissioner of Correction
                                                                an essential element of [its] case with respect to which [it] has
John Armstrong, Warden Brian K. Murphy, Nurse Barbara
                                                                the burden of proof,” then summary judgment is appropriate.
LaFrance and Dr. Tatyana Katsnelson. 1 He alleges inter alia    Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).
that defendants LaFrance and Katsnelson failed to inform him
of his elevated liver function tests in January 2002 and the    When a motion for summary judgment is supported by
possibility that he was infected with Hepatitis C. Pending is   documentary evidence and sworn affidavits, the nonmoving
a motion for summary judgment filed by the defendants. For      party “may not rest upon the mere allegations or denials of
the reasons that follow, the motion for summary judgment is     the adverse party's pleading, but the adverse party's response,
granted.                                                        by affidavits or as otherwise provided in this rule, must set
                                                                forth specific facts showing that there is a genuine issue for
1                                                               trial.” Fed.R.Civ.P. 56(e); see also Anderson, 477 U.S. at 256.
       John Armstrong, Brian K. Murphy, Barbara
       LaFrance and Tatyana Katsnelson are the only             The nonmoving party must present “significant probative
       defendants named in the caption of the amended           evidence to create a genuine issue of material fact.” Soto v.
       complaint. The plaintiff refers to John Doe/             Meachum, Civ. No. B–90–270 (WWE), 1991 WL 218481, at
       Jane Doe of the Correctional Managed Health              *6 (D.Conn. Aug. 28, 1991). A party may not rely “on mere
       Care Program and John Doe/Jane Doe Members               speculation or conjecture as to the true nature of the facts to
       of the Revitalization Committee in the body              overcome a motion for summary judgment.” Knight v. U.S.
       of the amended complaint. Rule 10(a) of the              Fire Ins. Co., 804 F.2d 9, 12 (2d Cir.1986), cert. denied, 480
       Federal Rules of Civil Procedure requires that all       U.S. 932 (1987).
       defendants be listed in the caption of the complaint.
       Because the John and Jane Does are not listed in         The court resolves “all ambiguities and draw[s] all inferences
       the caption of the amended complaint, they are           in favor of the nonmoving party in order to determine how
       not defendants and the court does not consider           a reasonable jury would decide.” Aldrich, 963 F.2d at 523.
       claims against them. However, even if the plaintiff      Thus, “[o]nly when reasonable minds could not differ as to the
       had included the John/Jane Does in the caption of        import of the evidence is summary judgment proper.” Bryant
       the complaint, he never identified them by name          v. Maffucci, 923 F.2d 979, 982 (2d Cir.), cert. denied, 502 U.S.
       or served them with the complaint. Thus, any             849 (1991). See also Suburban Propane v. Proctor Gas, Inc.,
                                                                953 F.2d 780, 788 (2d Cir.1992). A party may not create a



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            1
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 253 of 259
Robles v. Armstrong, Not Reported in F.Supp.2d (2006)
2006 WL 752857

genuine issue of material fact by presenting contradictory or    employed with the Correctional Managed Health Care
unsupported statements. See Securities & Exchange Comm'n         Program and assigned to Walker from July 1998 through
v. Research Automation Corp., 585 F.2d 31, 33 (2d Cir.1978).     March 2004.
Nor may he rest on the “mere allegations or denials” contained
in his pleadings. Goenaga v. March of Dimes Birth Defects        Dr. Edward Blanchette has been licensed to practice medicine
Found., 51 F.3d 14, 18 (2d Cir.1995). See also Ying Jing         in the State of Connecticut since 1975 and is board certified
Gan v. City of New York, 996 F.2d 522, 532 (2d Cir.1993)         in Internal Medicine and Infectious Diseases. In 1984, Dr.
(holding that party may not rely on conclusory statements or     Blanchette began working for the State of Connecticut
an argument that the affidavits in support of the motion for     Department of Correction and has held various medical
summary judgment are not credible).                              positions within the Department since then. He is currently
                                                                 the Director of Clinical and Professional Services for the
 *2 Where one party is proceeding pro se, the court reads        Department of Correction.
the pro se party's papers liberally and interprets them to
raise the strongest arguments suggested therein. See Burgos v.   Brian Murphy is currently the Deputy Commissioner of
Hopkins, 14 F.3d 787, 790 (2d Cir.1994). Despite this liberal    the Operations Division of the Department of Correction.
interpretation, however, a “bald assertion” unsupported by       Between May 2001 and April 2003, he was employed as
evidence, cannot overcome a properly supported motion for        the Lead Warden at the MacDougall–Walker Correctional
summary judgment. Carey v.. Crescenzi, 923 F.2d 18, 21 (2d       Complex in Suffield, Connecticut. Defendant Murphy had
Cir.1991).                                                       no written or verbal contact with the plaintiff and was not
                                                                 involved in any medical treatment provided to him during his
                                                                 incarceration in either MacDougall Correctional Institution
II. Facts 2                                                      (“MacDougall”) or Walker during the months from January
2                                                                to March 2002.
        The facts are taken from defendants' Local Rule
        56(a) 1 Statement [doc. # 20–2] and the Affidavits
        of Dr. Edward Blanchette [doc. # 20–3], the              On December 26, 2001, the plaintiff was re-admitted to the
        Affidavit of Dr. Tatyana Katsnelson [doc. # 20–          Department of Correction and confined to the New Haven
        4] and the Affidavit of Barbara LaFrance [doc.           Correctional Center after having been released on bond in
        # 20–5]. The defendants filed their motion for           April 2001. On January 7, 2002, prison officials transferred
        summary judgment on June 14, 2005. On June 21,           the plaintiff to Walker. Upon plaintiff's admission to Walker,
        2005, the court provided the plaintiff with notice       a nurse noted plaintiff's prior drug use and that the medical
        of his obligation to respond to the motion and of        personnel at New Haven Correctional Center had prescribed
        the contents of a proper response. The plaintiff         the plaintiff Zantac and Maalox Plus to be taken on a daily
        has failed to respond to the motion. Because             basis. The plaintiff reported no complaints.
        the plaintiff has not responded with evidence
        or submitted a Local Rule 56(a) 2 Statement,             On January 17, 2002, the plaintiff underwent routine blood
        defendants' facts are deemed admitted. See D.            tests which revealed elevated liver enzyme levels. The
        Conn. L. Civ. R. 56(a)1 (“All material facts set         elevated enzyme levels could have been attributed to a
        forth in said statement will be deemed admitted          number of factors such as prior alcohol or drug abuse or the
        unless controverted by the statement required to be      ingestion of the medication the plaintiff had been prescribed
        served by the opposing party in accordance with          at New Haven Correctional Center.
        Rule 56(a) 2.”)
                                                                 On January 22, 2002, Dr. Katsnelson examined the plaintiff
Dr. Tatyana Katsnelson is a physician licensed to practice       to determine the cause of his stomach pain. Dr. Katsnelson
medicine in the State of Connecticut. In 2002, she was           noted that the plaintiff had a history of peptic ulcer disease.
employed part-time with the Correctional Managed Health          Dr. Katsnelson re-ordered Zantac and Maalox for the plaintiff,
Care Program and assigned to Walker Correctional Institution     ordered a H Pylori titer test to determine whether the plaintiff
(“Walker”) in Suffield, Connecticut.                             had bacteria that might be the cause of an ulcer and issued
                                                                 a new order for routine blood work because the first blood
Barbara LaFrance is an Advanced Practice Registered Nurse        work results had not yet been forwarded to the prison from
licensed to practice in the State of Connecticut. She was


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            2
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 254 of 259
Robles v. Armstrong, Not Reported in F.Supp.2d (2006)
2006 WL 752857

the lab. The plaintiff's test results were positive for H. Pylori
infection.
                                                                       A. Claims Barred By Eleventh Amendment
 *3 On February 14, 2002, the plaintiff was examined                The plaintiff names the defendants in their individual and
by Nurse LaFrance. The plaintiff reported that he was               official capacities. The defendants contend that the Eleventh
experiencing less pain in his stomach. Nurse LaFrance               Amendment bars a damage award against the defendants in
discussed with the plaintiff the option of treating the H Pylori    their official capacities.
infection with antibiotics. The plaintiff agreed to start the
antibiotic treatment.                                               Generally, a suit for recovery of money may not be maintained
                                                                    against the state itself, or against any agency or department of
In 2002, the Correctional Managed Health Care Program               the state, unless the state has waived its sovereign immunity
followed guidelines recommended by the National Institute           under the Eleventh Amendment. See Florida Dep't of State
for Health in managing and treating chronic Hepatitis C. To         v. Treasure Salvors, 458 U.S. 670, 684 (1982). Section 1983
determine whether an inmate who had tested positive for             does not override a state's Eleventh Amendment immunity.
Hepatitis C was a candidate for Hepatitis C therapy, medical        See Quern v. Jordan, 440 U.S. 332, 342 (1979). The Eleventh
personnel were required to perform two or more liver enzyme         Amendment immunity which protects the state from suits for
tests spaced at least six months or more apart.                     monetary relief also protects state officials sued for damages
                                                                    in their official capacity. See Kentucky v. Graham, 473 U.S.
The results of the second round of blood work revealed              159 (1985). A suit against a defendant in his official capacity
elevated liver enzyme levels, but lower levels than the results     is ultimately a suit against the state if any recovery would be
of the first round of blood work. Less than two months after        expended from the public treasury. See Pennhurst State Sch.
the plaintiff's arrival at Walker, on March 4, 2002, prison         & Hosp. v. Halderman, 465 U.S. 89, 101 n. 11 (1984).
officials transferred the plaintiff to MacDougall. Neither
Nurse LaFrance nor Dr. Katsnelson had any contact with the           *4 The plaintiff's claims for monetary damages against
plaintiff after March 4, 2002. On March 14, 2002, prison            the defendants in their official capacities are barred by
officials transferred the plaintiff to the Corrigan Correctional    the Eleventh Amendment. Defendants' motion for summary
Institution.                                                        judgment is granted as to all claims for damages against the
                                                                    defendants in their official capacities.
On April 14, 2003, the plaintiff was incarcerated at Cheshire
Correctional Institution (“Cheshire”). He complained about
                                                                       B. Failure to State a Claim of Deliberate Indifference to
his cellmate who had tested positive for Hepatitis C. Lab
                                                                       Medical Needs
tests performed that same day revealed that the plaintiff was
                                                                    The defendants argue that the plaintiff did not suffer from a
positive for Hepatitis C. In August 2003, a physician at
                                                                    serious medical need as a result of the alleged failure of Dr.
Cheshire completed initial paperwork to permit the plaintiff to
                                                                    Katsnelson and Nurse LaFrance to refer him for a Hepatitis
complete a diagnostic evaluation to determine his eligibility
                                                                    C evaluation in January 2002. They also contend that even
for Hepatitis C therapy. On March 24, 2004, the Hepatitis
                                                                    if plaintiff's condition was serious, they were not deliberately
C Utilization Review Board (“Hep CURB”) approved the
                                                                    indifferent to that condition.
plaintiff for a liver biopsy. The liver biopsy performed in
April 2004 showed very mild liver disease. On May 12, 2004,
                                                                    The Eighth Amendment protects inmates from deliberate
Hep CURB approved the plaintiff for Hepatitis C Therapy.
                                                                    indifference by prison officials to their serious medical needs.
                                                                    See Estelle v. Gamble, 429 U.S. 97, 104 (1976). To prevail
III. Discussion                                                     on such a claim, the plaintiff must allege “acts or omissions
The defendants raise three grounds in support of their motion       sufficiently harmful to evidence deliberate indifference to
for summary judgment. They argue that (1) the Eleventh              serious medical needs.” Id. at 106. A prisoner must show
Amendment bars any claims for monetary damages against              intent to either deny or unreasonably delay access to needed
them in their official capacities; (2) they were not deliberately   medical care or the wanton infliction of unnecessary pain by
indifferent to plaintiff's medical needs; (3) the court should      prison personnel. See id. at 104–05. Mere negligence will
not exercise supplemental jurisdiction over any state law           not support a section 1983 claim; the conduct complained of
claims and (4) they are entitled to qualified immunity.             must “shock the conscience” or constitute a “barbarous act.”


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              3
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 255 of 259
Robles v. Armstrong, Not Reported in F.Supp.2d (2006)
2006 WL 752857

McCloud v. Delaney, 677 F.Supp. 230, 232 (S.D.N.Y.1988)
(citing United States ex rel. Hyde v. McGinnis, 429 F.2d 864       *5 In addition to demonstrating a serious medical need to
(2d Cir.1970)). A treating physician will be liable under the     satisfy the objective component of the deliberate indifference
Eighth Amendment only if his conduct is “repugnant to the         standard, an inmate also must present evidence that,
conscience of mankind.” Tomarkin v. Ward, 534 F.Supp. 1224,       subjectively, the charged prison official acted with “a
1230 (S.D.N.Y.1982) (quoting Estelle, 429 U.S. at 105–06).        sufficiently culpable state of mind.” Hathaway, 37 F.3d
                                                                  at 66. “[A] prison official does not act in a deliberately
The civil rights statute was not meant to redress medical         indifferent manner unless that official ‘knows and disregards
malpractice claims that can be adequately resolved under state    an excessive risk to inmate health or safety; the official must
tort law. Tomarkin, 534 F.Supp. at 1230–31. Thus, a claim         both be aware of facts from which the inference could be
of misdiagnosis, faulty judgment, or malpractice without          drawn that a substantial risk of serious harm exists, and
more to indicate deliberate indifference, is not cognizable       he must also draw the inference.” ’ Id. (quoting Farmer v.
under section 1983. See McCabe v. Nassau County Medical           Brennan, 511 U.S. 825, 837 (1994)).
Center, 453 F.2d 698, 704 (2d Cir.1971); Tomarkin v. Ward,
534 F.Supp. 1224, 1230 (S.D.N.Y.1982). In addition, mere          The defendants first argue that the plaintiff did not suffer from
disagreement with prison officials about what constitutes         a serious medical need or condition during the time period
appropriate medical care does not state a claim cognizable        that he was incarcerated at Walker from January 7, 2002 to
under the Eighth Amendment. See Hyde v. Mcinnis, 429 F.2d         March 4, 2002. There is no evidence in plaintiff's medical
864, 868 (2d Cir.1970); Corby v. Conboy, 457 F.2d 251, 254        records that medical personnel diagnosed him as suffering
(2d Cir.1972); Ross v. Kelly, 784 F.Supp. 35, 44 (W.D.N.Y.),      from Hepatitis C at any time during this period. The plaintiff
aff'd, 970 F.2d 896 (2d Cir.), cert. denied, 506 U.S. 1040        did not test positive for Hepatitis C until April 2003. Routine
(1992).                                                           blood tests performed on January 17, 2002, showed that the
                                                                  plaintiff's AST and ALT liver enzyme levels were higher
There are both subjective and objective components to the         than the normal range. On January 24, 2002, routine blood
deliberate indifference standard. See Hathaway v. Coughlin,       tests revealed elevated AST and ALT liver enzyme levels, but
37 F.3d 63, 66 (2d Cir.1994), cert. denied sub nom. Foote         those levels were lower than the levels measured on January
v. Hathaway, 513 U.S. 1154 (1995). The alleged deprivation        17, 2002. The medical records reveal no comments by a
must be “sufficiently serious” in objective terms. Wilson         physician or nurse concerning the plaintiff's elevated liver
v. Seiter, 501 U.S. 294, 298 (1991). Thus, “a prisoner            enzyme levels. The only complaints by the plaintiff during the
must first make [a] threshold showing of serious illness          time period in question related to a sore throat and pain in his
or injury in order to state an Eighth Amendment claim             stomach due to an ulcer. The plaintiff has failed to submit any
for denial of medical care.” Smith v. Carpenter, 316 F.3d         evidence to suggest that he suffered from a serious medical
178, 184 (2d Cir.2003)(quoting Hudson v. McMillian, 503           condition during his incarceration at Walker from January 7,
U.S. 1, 9 (1992)). See also Nance v. Kelly, 912 F.2d 605,         2002 to March 4, 2002 or at MacDougall from March 4, 2002
607 (2d Cir.1990) (Pratt, J., dissenting) (“ ‘serious medical     to March 14, 2002.
need’ requirement contemplates a condition of urgency, one
that may produce death, degeneration, or extreme pain”).          Even if the plaintiff could prove that he suffered from
The Second Circuit has identified several factors that are        Hepatitis C during the period in question, he would not
highly relevant to the inquiry into the seriousness of a          have been a candidate for treatment under the Correctional
medical condition: “ ‘[t]he existence of an injury that a         Managed Health Care Program Guidelines in effect at
reasonable doctor or patient would find important and worthy      that time. In 2002, the Correctional Managed Health Care
of comment or treatment; the presence of a medical condition      Program followed guidelines recommended by the National
that significantly affects an individual's daily activities; or   Institute for Health in managing and treating chronic Hepatitis
the existence of chronic and substantial pain.” ’ Chance          C. To determine whether an inmate who had tested positive
v. Armstrong, 143 F.3d 698, 702 (2d. Cir.1998) (citation          for Hepatitis C was a candidate for Hepatitis C therapy,
omitted). In addition, where the denial of treatment causes       medical personnel were required to perform two or more liver
plaintiff to suffer a permanent loss or life-long handicap, the   enzyme tests spaced at least six months or more apart. The
medical need is considered serious. See Harrison v. Barkley,      plaintiff was incarcerated at Walker for less than two months
219 F.3d 132, 136 (2d Cir.2000).                                  and MacDougall for less than two weeks. Thus, there was no



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              4
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 256 of 259
Robles v. Armstrong, Not Reported in F.Supp.2d (2006)
2006 WL 752857

                                                                          715–26 (1966). Where all federal claims have been dismissed
basis for the defendants to refer the plaintiff for evaluation
                                                                          before trial, pendent state claims should be dismissed without
and treatment of Hepatitis C during those time periods.
                                                                          prejudice and left for resolution by the state courts. See 28
The plaintiff has not met his burden of demonstrating that                U.S.C. § 1367(c)(3); Giordano v. City of New York, 274 F.3d
there are genuine issues of material fact as to whether                   740, 754 (2d Cir.2001) (collecting cases). Because the court
he suffered from a serious medical condition during his                   has dismissed all federal law claims, it declines to exercise
incarceration at Walker, when blood tests performed in                    supplemental jurisdiction over the plaintiff's state law claims.
January 2002 revealed elevated liver enzyme levels. Thus, the
plaintiff has failed to state a claim of deliberate indifference to
                                                                          IV. Conclusion
a serious medical need. The defendants' motion for summary
                                                                          The Motion for Summary Judgment [Doc. # 20] is
judgment is granted as to all federal claims against the
                                                                          GRANTED. The court declines to exercise supplemental
defendants.
                                                                          jurisdiction over plaintiff's state law claims. The Clerk is
                                                                          directed to close this case.
   C. State Law Claims
 *6 The defendants argue that the court should decline to                 This is not a recommended ruling. The parties have consented
exercise jurisdiction over plaintiff's state law claims. The              to the exercise of jurisdiction by a magistrate judge and the
plaintiff asserts claims that in June 2003, the defendants                case was transferred to the undersigned for all purposes on
denied his requests for copies of recent laboratory reports               March 1, 2005. (See Doc. # 18.)
in violation of Connecticut General Statutes § 4–193. The
plaintiff also claims that the defendants violated Connecticut            SO ORDERED.
General Statutes § 19a–103 when they failed to treat him for
Hepatitis C.                                                              All Citations

Supplemental or pendent jurisdiction is a matter of discretion,           Not Reported in F.Supp.2d, 2006 WL 752857
not of right. See United Mine Workers v. Gibbs, 383 U.S. 715,

End of Document                                                       © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                    5
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 257 of 259
Rogers v. New York City Police Dept., Not Reported in F.Supp.2d (2012)
2012 WL 4863161

                                                                  at 3.) 2 He states that he began to experience chest pains and
                  2012 WL 4863161                                 took a nitroglycerin pill. (Id.) The police called EMTs, who
    Only the Westlaw citation is currently available.             placed plaintiff in an ambulance. (Id.) Plaintiff states that he
              NOT FOR PUBLICATION                                 began to feel better, so he left the ambulance and returned to
             United States District Court,                        his apartment. (Id.) Shortly thereafter, he left the building, and
                   E.D. New York.                                 as he was walking back to his apartment, he was approached
                                                                  by a police vehicle. (Id. at 3, 4) According to plaintiff, the
              Ervin B. ROGERS, Plaintiff,                         officer, identified as Shield # 1275, asked plaintiff to come
                           v.                                     to his car, and plaintiff refused. (Id.) The officer then exited
      NEW YORK CITY POLICE DEPARTMENT;                            his vehicle and told plaintiff to turn around and place his
     New York District Attorneys Office; and John                 hands on a gate. (Id. at 4.) When plaintiff questioned the
     Doe, Shield # 1275, 67th Precinct, Defendants.               officer's instructions, the officer put him in a head lock, while
                                                                  another officer hit him in the head. (Id.) Plaintiff claims that
                No. 12 CV 3042(CBA)(MG).                          he then passed out. (Id.). After he regained consciousness,
                              |                                   plaintiff was handcuffed and taken to the police station. (Id.)
                       Oct. 12, 2012.                             Plaintiff claims that Officer # 1275 held his cuffed hands in
                                                                  an uncomfortable position. (Id.). Plaintiff also alleges that he
Attorneys and Law Firms                                           informed the officers that he suffered from congestive heart
                                                                  failure, but they ignored his repeated requests for medical
Ervin B. Rogers, East Elmhurst, NY, pro se.
                                                                  attention. (Id. at 4–5.) Plaintiff alleges that he passed out a
                                                                  second time and awoke in a cell. (Id. at 5). Shortly thereafter,
                                                                  plaintiff was taken to Kings County Hospital Center, where
               MEMORANDUM & ORDER                                 he was examined for his chest pains, but “not the injurise [sic
                                                                  ] I suffered at the hand of Officer # 1275.” (Id.)
AMON, Chief Judge.

 *1 Plaintiff Ervin B. Rogers, then detained at Rikers Island,    2       As the pages are not consecutively paginated, the
brought this pro se civil rights action pursuant to 42 U.S.C.             Court refers to the pages assigned by the Electronic
§ 1983 on June 13, 2012. Plaintiff's application to proceed               Case Filing system.
in forma pauperis is granted pursuant to 28 U.S.C. § 1915.
                                                                  Although it is not entirely clear, plaintiff appears to allege
The New York City Police Department (“N.Y.P.D.”), and
                                                                  that the Brooklyn District Attorney's Office maliciously
the District Attorney's Office 1 are dismissed as defendants.
                                                                  prosecuted him by holding him on a charge of resisting arrest
Plaintiff's claims against the officer identified as defendant
                                                                  for seven extra days after dismissing underlying charges. (Id.)
John Doe, Shield # 1275, may proceed.
                                                                  Plaintiff wants to “clear my name” and seeks “compensatory
                                                                  and punitive damages for the beating I took at the hands of
1      Although plaintiff names the “New York District            N.Y.P.D. office[r]# 1275.” (Id. at 7)
       Attorneys Office,” he gives the address for
       the Kings County District Attorney, located in
       Brooklyn. As the incidents are alleged to have
                                                                                          DISCUSSION
       occurred in Brooklyn, the Court surmises that
       plaintiff means to name the Kings County District          A. Standard of Review
       Attorney and not the New York County District              Title 28 of the United States Code, § 1915A requires this
       Attorney located in Manhattan.                             Court to review the complaint in a civil action in which a
                                                                  prisoner seeks redress from a governmental entity or from
                                                                  officers or employees thereof, and to “identify cognizable
                      BACKGROUND
                                                                  claims or dismiss the complaint, or any portion of the
Plaintiff alleges that he was in his apartment at 1605 Nostrand   complaint, if the complaint is frivolous, malicious, or fails
Avenue on May 31, 2012, when he called 9–1–1 and asked            to state a claim upon which relief may be granted.” 28
to have a “guest” removed from his apartment. (Complaint          U.S.C. § 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               1
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 258 of 259
Rogers v. New York City Police Dept., Not Reported in F.Supp.2d (2012)
2012 WL 4863161

(2d Cir.2007). 3 Similarly, pursuant to the in forma pauperis         Southerland v. Garcia, No. 09–cv–2230 (JBW)(LB), 2010
statute, the court must dismiss a complaint if it determines          WL 1849286, at *1 (E.D.N.Y. May 5, 2010); Conte v. County
that the action is “(i) frivolous or malicious, (ii) fails to state   of Nassau, No. 06–CV–4746, 2008 WL 905879, at *1 n. 2
a claim upon which relief may be granted, or (iii) seeks              (E.D.N.Y. Mar. 31, 2008); Hall v. Marshall, 479 F.Supp.2d
monetary relief from a defendant who is immune from such              304, 314 (E.D.N.Y.2007). Accordingly, the N.Y.P.D. and the
relief.” 28 U.S.C. § 1915(e)(2)(B).                                   District Attorney's Office are both dismissed as defendants.


3                                                                     Even construing plaintiff's claims against the N.Y.P.D. and
        Although plaintiff has been released from custody,
                                                                      Kings County D.A.'s office as claims against the City of New
        he was incarcerated at the time he filed his
                                                                      York, plaintiff still fails to state a claim. Municipalities such
        complaint and so is considered a “prisoner”
                                                                      as the City of New York can be liable under 42 U.S.C. § 1983
        under Section 1915A. See Gibson v. Comm'r of
                                                                      only if a plaintiff can show that a municipal policy or custom
        Mental Health, No. 04–cv–4350 (SAS), 2006 WL
                                                                      caused the deprivation of his or her constitutional rights. See
        1234971, *3 (S.D.N.Y. May 8, 2006) (“[C]ourts
                                                                      Monell v. Dep't of Soc. Servs., 436 U.S., 658, 690–91, 98 S.Ct.
        have determined that the PLRA does apply to a
                                                                      2018, 56 L.Ed.2d 611 (1978); Walker v. Cit y of New York, No.
        prisoner who filed suit during his confinement and
                                                                      07–cv–1543 (JG), 2007 WL 1340252, at *2 (E.D.N.Y. May 4,
        thereafter was released from prison.”).
                                                                      2007) (“A plaintiff is required to allege both the existence of a
 *2 A complaint must plead “enough facts to state a claim             policy or custom and a causal connection between that policy
to relief that is plausible on its face.” Bell Atlantic Corp. v.      and the unconstitutional conduct”). Proof of a single incident
Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d               of unconstitutional activity is not sufficient to impose liability
929 (2007). A claim will be considered “plausible on its              on a municipality unless proof of the incident includes proof
face” “when the plaintiff pleads factual content that allows          that it was caused by an existing, unconstitutional municipal
the court to draw the reasonable inference that the defendant         policy that can be attributed to a municipal policymaker. City
is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556         of Oklahoma City v. Tuttle, 471 U.S. 808, 823, 105 S.Ct. 2427,
U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009).                85 L.Ed.2d 791 (1985); Hartnagel v. City of New York, No.
Although a pro se complaint must contain sufficient factual           10–cv–5637 (TLM), 2012 WL 1514769, at *4 (E.D.N.Y. Apr.
allegations to meet the plausibility standard, it is still held       30, 2012).
to less stringent standards than pleadings drafted by lawyers.
Erickson v. Pardus, 551 U.S. 89, 94, 127 S.Ct. 2197, 167               *3 Plaintiff does not allege a valid Monell claim against
L.Ed.2d 1081 (2007); DiPetto v. U.S. Postal Serv., 383 F.             the City. With respect to plaintiff's claim for excessive force,
App'x 102, 103 (2d Cir.2010). The court is obliged to construe        plaintiff has not alleged that his arrest or the officer's treatment
plaintiff's pleadings liberally and interpret them as raising the     of him resulted from a policy or custom attributable to the
strongest arguments they suggest, Abbas, 480 F.3d at 639.             City. Similarly, regarding the claim for malicious prosecution,
If a liberal reading of the complaint “gives any indication           plaintiff has not alleged that the District Attorney's decision
that a valid claim might be stated,” the court should grant           to charge plaintiff with resisting arrest and to hold plaintiff in
leave to amend. See Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d          custody for an additional week related to this charge was the
Cir.2000); Gomez v. USAA Fed. Sav. Bank. 171 F.3d 794, 795            result of a municipal policy. The isolated incidents described
(2d Cir.1999).                                                        in the complaint are not sufficient to support an inference
                                                                      that any individual acted pursuant to a municipal policy or
                                                                      custom. See Walker v. Cit y of New York, No. 07–cv–1543
B. Claims against the N.Y.P.D. and the District Attorney's            (JG), 2007 WL 1340252, at *2 (E.D.N.Y. May 4, 2007)
Office                                                                (dismissing complaint against City of New York where “even
The N.Y.P.D. and the Kings County District Attorney's Office          liberally construing plaintiff's claim, nothing suggest[ed] that
are not themselves suable entities. The police department is          the alleged constitutional violations were attributable to any
an agency of New York City, and the New York City Charter             municipal policy or custom”).
provides that suits “shall be brought in the name of the City of
New York and not in that of any agency.” N.Y. City Charter §          Accordingly, the N.Y.P.D. and Kings County District
396; see also Jenkins v. City of New York, 478 F.3d 76, 93 n. 19      Attorney's Office are both dismissed as defendants, with no
(2d Cir.2007). A district attorney's office also is not a separate    substitution of the City of New York or another municipal
legal entity capable of being sued pursuant to § 1983. See


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                    2
         Case 9:19-cv-01527-TJM-TWD Document 24 Filed 10/05/20 Page 259 of 259
Rogers v. New York City Police Dept., Not Reported in F.Supp.2d (2012)
2012 WL 4863161

                                                                      For the reasons set forth above, all of the claims against the
defendant. Plaintiff also may not name an individual
                                                                      N.Y.P.D. and the Kings County District Attorney's Office are
prosecutor from the District Attorney's Office as a substitute
                                                                      dismissed pursuant to 28 U.S.C. § 1915A(b) and 28 U.S.C.
defendant. Prosecutors are entitled to absolute prosecutorial
                                                                      § 1915(e) (2)(B). No summonses shall issue against these
immunity for “performing prosecutorial activities that are
                                                                      agencies. The Clerk of Court is directed to amend the caption
‘intimately associated with the judicial phase of the criminal
                                                                      to reflect the dismissal of those defendants.
process,’ ” including the decision whether or not to commence
or maintain a prosecution. Ying Jing Gan v. Cit y of New York,
                                                                       *4 Plaintiff's claims shall proceed against the remaining
996 F.2d 522, 530 (2d Cir.1993) (quoting Imbler v. Pachtman,
                                                                      individual John Doe defendant. The Clerk of Court is
424 U.S. 409, 430, 96 S.Ct. 984, 47 L.Ed.2d 128 (1976)).
                                                                      respectfully directed to mail a copy of this Order and the
                                                                      Complaint to the New York City Law Department. Once
C. Identifying the John Doe Defendant                                 Corporation Counsel has provided the requested information
Plaintiff has provided the badge number and precinct                  for the John Doe defendant, the Clerk is directed to amend
assignment of the John Doe police officer whom he alleges             the caption of the Complaint to reflect that information and
used excessive force during his arrest on May 31, 2012. In            to issue a summons. The United States Marshals Service is
Valentin v. Dinkins, 121 F.3d 72 (2d Cir.1997) (per curiam            directed to serve a copy of the Complaint as amended by the
), the Second Circuit made clear that a pro se litigant is            Clerk, this Order, and the summons on the defendant. The
entitled to assistance from the district court in identifying a       Court refers this matter to Magistrate Judge Marilyn Go for
defendant. See Walker, 2007 WL 1340252, at *2. Accordingly,           pretrial supervision.
the Court hereby requests the Corporation Counsel for the
City of New York, within 45 days of the date of this Order,           The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that
to ascertain the full name of the individual whom plaintiff           any appeal would not be taken in good faith and therefore in
has partially identified as John Doe, Shield # 1275, of the 67        forma pauperis status is denied for purpose of an appeal. See
th Precinct, and to provide the address where this defendant          Coppedge v. United States, 369 U.S. 438, 444–45, 82 S.Ct.
can currently be served. Once this information is provided,           917, 8 L.Ed.2d 21 (1962).
plaintiff's complaint shall be deemed amended to reflect the
full name of this officer, a summons shall be issued, and the         SO ORDERED.
Court shall direct service on the defendant.

                                                                      All Citations

                       CONCLUSION                                     Not Reported in F.Supp.2d, 2012 WL 4863161



End of Document                                                   © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 3
